                      Case 2:17-cv-00218-RSM Document 140 Filed 03/28/19 Page 1 of 11


               1                                                           The Honorable Ricardo S. Martinez
                                                                            Chief United States District Judge
               2

               3

               4

               5

               6

               7
                                           UNITED STATES DISTRICT COURT
               8                          WESTERN DISTRICT OF WASHINGTON
                                                    AT SEATTLE
               9

           10

           11                                                  CASE NO. 2:17-CV-00218-RSM-JPD
           12      DANIEL RAMIREZ MEDINA,
                                                               PLAINTIFF’S EX PARTE MOTION FOR
           13                        Plaintiff,                LEAVE TO FILE A THIRD AMENDED
                                                               COMPLAINT
           14                 v.
                   U.S. DEPARTMENT OF HOMELAND                 Noted for Consideration: March 28, 2019
           15      SECURITY; U.S. IMMIGRATION AND
                   CUSTOMS ENFORCEMENT; and U.S.
           16      CITIZENSHIP AND IMMIGRATION
                   SERVICES.
           17
                                     Defendants.
           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

                   EX PARTE MOTION FOR LEAVE TO FILE A THIRD                      Counsel Listed on Pages I and II
Gibson, Dunn &     AMENDED COMPLAINT
Crutcher LLP       Case No. 2:17-cv-00218-RSM-JPD
                       Case 2:17-cv-00218-RSM Document 140 Filed 03/28/19 Page 2 of 11


               1   Attorneys for Plaintiff
                   PUBLIC COUNSEL
               2   MARK D. ROSENBAUM (CA SBN 59940), pro hac vice
                    mrosenbaum@publiccounsel.org
               3   JUDY LONDON (CA SBN 149431), pro hac vice
                    jlondon@publiccounsel.org
               4   KATHRYN A. EIDMANN (CA SBN 268053), pro hac vice
                    keidmann@publiccounsel.org
               5   610 South Ardmore Avenue
                   Los Angeles, CA 90005
               6   Telephone: (213) 385-2977
                   Facsimile: (213) 385-9089
               7

               8   GIBSON, DUNN & CRUTCHER LLP
                   THEODORE J. BOUTROUS, JR. (CA SBN 132099), pro hac vice
               9    tboutrous@gibsondunn.com
                   KATHERINE M. MARQUART (CA SBN 248043), pro hac vice
           10       kmarquart@gibsondunn.com
                   NATHANIEL L. BACH (CA SBN 246517), pro hac vice
           11       nbach@gibsondunn.com
                   333 South Grand Avenue
           12      Los Angeles, CA 90071-3197
                   Telephone: (213) 229-7000
           13      Facsimile: (213) 229-7520
           14
                   ETHAN D. DETTMER (CA SBN 196046), pro hac vice
           15       edettmer@gibsondunn.com
                   555 Mission Street
           16      San Francisco, CA 94105
                   Telephone: (415) 393-8200
           17      Facsimile: (415) 393-8306
           18
                   ERWIN CHEMERINSKY (DC SBN 289330; IL SBN 3122596), pro hac vice
           19       echemerinsky@law.berkeley.edu
                   University of California, Berkeley School of Law
           20      *Affiliation for identification purposes only
                   215 Boalt Hall
           21      Berkeley, CA 94720-7200
                   Telephone: (510) 642-6483
           22

           23

           24

           25

           26

           27

           28
                   EX PARTE MOTION FOR LEAVE TO FILE A THIRD                  Counsel Listed on Pages I and II
                   AMENDED COMPLAINT
Gibson, Dunn &     Case No. 2:17-cv-00218-RSM-JPD
Crutcher LLP                                                   I
                       Case 2:17-cv-00218-RSM Document 140 Filed 03/28/19 Page 3 of 11


               1   LEAH M. LITMAN (DC SBN 1016310), pro hac vice
                     llitman@law.uci.edu
               2   University of California, Irvine School of Law
                   *Affiliation for identification purposes only
               3   401 East Peltason Drive
                   Educ 1095
               4   Irvine, CA 92697
                   Telephone: (949) 824-7722
               5

               6
                   LAURENCE H. TRIBE (MA SBN 126736; CA SBN 039441), pro hac vice
               7    larry@tribelaw.com
                   Harvard Law School
               8   *Affiliation for identification purposes only
                   1575 Massachusetts Avenue
               9   Cambridge, MA 02138
                   Telephone: (617) 495-1767
           10

           11      ELIZABETH HAWKINS (SBN 43187)
                    ehawkins@hawkinsimmigration.com
           12      Hawkins Law Group
                   17544 Midvale Avenue, Suite 301
           13      Shoreline, WA 98133
                   Telephone: (206) 728-4220
           14      Facsimile: (206) 973-5326

           15
                   IMMIGRANT ADVOCACY & LITIGATION CENTER, PLLC
           16      LUIS CORTES ROMERO (CA SBN 310852), pro hac vice
                    lcortes@ia-lc.com
           17      19309 68th Avenue South, Suite R-102
                   Kent, WA 98032
           18      Telephone: (253) 872-4730
                   Facsimile: (253) 237-1591
           19

           20      NORTHWEST IMMIGRANT RIGHTS PROJECT
                   MATT ADAMS (SBN 28287)
           21        matt@nwirp.org
                   615 Second Ave., Suite 400
           22      Seattle, WA 98104
                   Telephone: (206) 957-8611
           23

           24

           25

           26

           27

           28

                   EX PARTE MOTION FOR LEAVE TO FILE A THIRD                  Counsel Listed on Pages I and II
Gibson, Dunn &     AMENDED COMPLAINT
Crutcher LLP       Case No. 2:17-cv-00218-RSM-JPD
                                                               II
                         Case 2:17-cv-00218-RSM Document 140 Filed 03/28/19 Page 4 of 11


               1                                 NOTICE OF MOTION AND MOTION
               2           Pursuant to Rule 15(a)(2) of the Federal Rules of Civil Procedure and this Court’s Local
               3
                   Rules 7(d)(1) and 15, Plaintiff Daniel Ramirez Medina respectfully submits this ex parte motion for
               4
                   leave to file a Third Amended Complaint (“TAC”), a copy of which is attached to this Motion as
               5
                   Exhibit 1 with a redline showing changes from the Second Amended Complaint (“SAC”) attached
               6

               7   as Exhibit 2. This Motion is brought ex parte based on the heightened urgency for relief that

               8   Defendants created by denying Mr. Ramirez’s recent request to renew his DACA status and work

               9   authorization in violation of the Administrative Procedure Act and this Court’s May 15, 2018 order
           10
                   granting Mr. Ramirez’s preliminary injunction motion (the “Preliminary Injunction Order”).
           11
                           This Motion is based upon this Notice, the following Memorandum of Points and
           12
                   Authorities, the proposed TAC and redline attached hereto as Exhibits 1 and 2, the entire record in
           13
                   this matter, and any such further oral or documentary information that may be submitted prior to the
           14

           15      determination of this Motion. 1

           16                            MEMORANDUM OF POINTS AND AUTHORITIES
           17                                            I.     INTRODUCTION
           18
                           Mr. Ramirez seeks leave to file his TAC to (1) plead additional factual allegations regarding
           19
                   incidents that occurred after the SAC was filed that are relevant to Mr. Ramirez’s claims in this
           20
                   action, including Defendants’ recent violation of the Preliminary Injunction Order; (2) assert an
           21

           22      equitable estoppel claim based on Defendants’ efforts to conceal from Mr. Ramirez the bases they

           23      relied on in denying his recent request to renew his DACA status and work authorization; and (3)

           24      assert that the denial of Mr. Ramirez’s renewal request violated his rights under the First
           25      Amendment. Such actions occurred after the recent disclosure of an internal March 20, 2018 USCIS
           26

           27

           28
                    1
                        Defendants refused to stipulate to this amendment, necessitating this motion.

                    EX PARTE MOTION FOR LEAVE TO FILE A THIRD                                 Counsel Listed on Pages I and II
Gibson, Dunn &      AMENDED COMPLAINT
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                       1
                         Case 2:17-cv-00218-RSM Document 140 Filed 03/28/19 Page 5 of 11


               1   email—produced only in September 2018 to Mr. Ramirez, after an order of this Court—that
               2   admitted “there is not sufficient evidence to conclude [Mr. Ramirez] is currently a known or
               3
                   suspected gang member,” and “[t]here is NOT sufficient evidence to conclude [Mr. Ramirez] is an
               4
                   EPS concern.” 2 Despite knowing its gang accusations were false last March, just two weeks later,
               5
                   on April 3, 2018, the government relied on that lie to seek to terminate Mr. Ramirez DACA’s on the
               6

               7   basis that he was a gang member and specifically told this Court on May 1, 2018 that it was

               8   continuing to rely on that allegation as its basis to do so.

               9           Mr. Ramirez brings this Motion on an ex parte basis based on the heightened urgency
           10
                   created by that denial, which has unlawfully deprived Mr. Ramirez of the relief to which he is
           11
                   entitled under the Preliminary Injunction Order, i.e., the right to retain his DACA status and work
           12
                   authorization pending this Court’s final decision on the merits of his claims. 3 Ex Parte relief is
           13
                   further warranted as Mr. Ramirez intends to file a new preliminary injunction motion or in the
           14

           15      alternative a motion for contempt for violation of the Preliminary Injunction Order as soon as

           16      reasonably practicable upon the Court’s consideration of this Motion.
           17              Leave to amend should be “freely” given “when justice so requires.” Fed. R. Civ. P.
           18
                   15(a)(2). This standard is to be applied with “extreme liberality.” Owens v. Kaiser Found. Health
           19
                   Plan, Inc., 244 F.3d 708, 712 (9th Cir. 2001) (quoting Morongo Band of Mission Indians v. Rose,
           20
                   893 F.2d 1074, 1079 (9th Cir. 1990)). Indeed, absent prejudice or a “strong showing” of bad faith,
           21

           22      undue delay, or futility, there is a “presumption . . . in favor of granting leave to amend.” Eminence

           23      Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (emphasis in original).

           24

           25
                    2
                        See Exh. A to Proposed TAC.
           26       3
                        Mr. Ramirez’s TAC also removes the text regarding the Bivens claims he previously asserted
           27           against Matthew E. Hicks, Taula Peter, Lance Hernandez, and Kathlyn Lawrence (collectively,
                        the “Individual Defendants”). On September 20, 2017, Mr. Ramirez voluntarily dismissed his
           28           claims against the Individual Defendants without prejudice. Dkt. 112.

                    EX PARTE MOTION FOR LEAVE TO FILE A THIRD                                  Counsel Listed on Pages I and II
Gibson, Dunn &      AMENDED COMPLAINT
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                         2
                        Case 2:17-cv-00218-RSM Document 140 Filed 03/28/19 Page 6 of 11


               1   Permitting Mr. Ramirez to file the TAC would not cause Defendants any prejudice because the
               2   amendments proposed therein will not require any additional discovery and will not create any case
               3
                   management issues. Mr. Ramirez is also not acting with bad faith, undue delay or futility in seeking
               4
                   leave to file the TAC, which is based on recent events. The Motion should therefore be granted.
               5
                                                           II.    ARGUMENT
               6

               7   A.     Leave to Amend Is Liberally Granted

               8          Leave to amend should be “freely” granted “when justice so requires.” Fed. R. Civ. P.

               9   15(a)(2). Leave to amend therefore “generally shall be denied only upon showing of bad faith,
           10
                   undue delay, futility, or undue prejudice to the opposing party” (factors commonly referred to as the
           11
                   “Foman factors”). Chudacoff v. Univ. Med. Ctr. of S. Nev., 649 F.3d 1143, 1152 (9th Cir. 2011)
           12
                   (citing Foman v. Davis, 371 U.S. 178, 182 (1962)). Indeed, “[a]bsent prejudice, or a strong showing
           13
                   of any of the remaining Foman factors, there exists a presumption under Rule 15(a) in favor of
           14

           15      granting leave to amend.” Eminence Capital, 316 F.3d at 1052 (emphasis in original).

           16      B.     Defendants Will Suffer No Undue Prejudice if Leave is Granted
           17             Prejudice is the touchstone of the inquiry under Rule 15(a)(2). Id. To justify denying a
           18
                   request for leave to amend, the prejudice must be substantial. Morongo Band of Mission Indians,
           19
                   893 F.2d at 1079 (finding prejudice where new claims proposed in amended complaint would have
           20
                   “greatly altered the nature of the litigation and would have required [the] defendants to have
           21

           22      undertaken, at a late hour, an entirely new course of defense”). Defendants will not be materially or

           23      substantially prejudiced if leave to amend is granted. See Bancroft Life & Cas. ICC, Ltd. v. Scolari,

           24      No. 3: 11-cv-5017, 2012 WL 2131850, at *2 (W.D. Wash. June 12, 2012) (concluding that the
           25      defendant “would suffer no prejudice” if plaintiff were permitted to amend its complaint because
           26
                   plaintiff “d[id] not request an extension of the discovery period, there are no new witnesses, and the
           27
                   amendment should not affect the trial date”). On the other hand, Mr. Ramirez would be
           28

                    EX PARTE MOTION FOR LEAVE TO FILE A THIRD                                 Counsel Listed on Pages I and II
Gibson, Dunn &      AMENDED COMPLAINT
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                       3
                        Case 2:17-cv-00218-RSM Document 140 Filed 03/28/19 Page 7 of 11


               1   substantially prejudice if leave to amend were denied. Granting leave to amend will also not create
               2   any meaningful case management issues or infringe on the efficient adjudication of this case;
               3
                   indeed, it will bring current the factual record and issues properly before this Court and is necessary
               4
                   given Defendants’ changing unlawful tactics to deprive Mr. Ramirez of his DACA status.
               5
                   C.     Mr. Ramirez Is Not Acting in Bad Faith and Has Not Unduly Delayed in Seeking Leave
               6          to Amend
               7
                          Absent prejudice, the presumption in favor of granting leave to amend may not be overcome
               8
                   without a “strong showing” of bad faith, undue delay or futility. Eminence Capital, 316 F.3d at 1052.
               9
                   The existence of a single factor is not necessarily sufficient to warrant denial of leave to amend. See
           10

           11      Bowles v. Reade, 198 F.3d 752, 758 (9th Cir. 1999) (“Undue delay by itself, however, is insufficient

           12      to justify denying a motion to amend.”). In seeking leave to amend, Mr. Ramirez has not exhibited

           13      any bad faith, nor acted with undue delay. The additional factual allegations that Mr. Ramirez pleads
           14
                   in the TAC all occurred after the SAC was filed on April 25, 2017 (Dkt. 78), and most after the
           15
                   Court’s Preliminary Injunction Order. Indeed, Defendants’ action unlawfully denying Mr. Ramirez’s
           16
                   DACA renewal only occurred on December 19, 2018, giving rise to Mr. Ramirez’s new claims. See
           17
                   Bennett v. Spear, 520 U.S. 154, 175 (1997) (“The APA, by its terms, provides a right to judicial
           18

           19      review of all ‘final agency action for which there is no other adequate remedy in a court’ . . . .”

           20      (quoting 5 U.S.C. § 704)). Apart from reciting the procedural history of this case since the SAC was
           21      filed, the TAC’s new factual allegations provide context for this recent denial of Mr. Ramirez’s
           22
                   renewal request. Accordingly, Mr. Ramirez has not acted in bad faith or with undue delay in seeking
           23
                   leave to add these factual allegations to his complaint.
           24
                          Mr. Ramirez has also not acted in bad faith or with undue delay in seeking leave to assert
           25

           26      two additional legal theories in his complaint. For example, the equitable estoppel claim is based

           27      primarily on Defendants’ efforts to conceal from Mr. Ramirez the bases they unexpectedly relied on

           28

                    EX PARTE MOTION FOR LEAVE TO FILE A THIRD                                  Counsel Listed on Pages I and II
Gibson, Dunn &      AMENDED COMPLAINT
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                        4
                        Case 2:17-cv-00218-RSM Document 140 Filed 03/28/19 Page 8 of 11


               1   in formally denying his renewal request in December 2018. This claim therefore arises out of facts
               2   that Mr. Ramirez only recently discovered, including via disclosure of USCIS’s internal March 20,
               3
                   2018 email. Mr. Ramirez has also not unduly delayed in seeking leave to plead that Defendants
               4
                   have violated his First Amendment rights because that theory relies primarily on Defendants’
               5
                   conduct since the Preliminary Injunction Order. Accordingly, Mr. Ramirez has not acted in bad
               6

               7   faith or unduly delayed in seeking leave to assert these additional legal theories in his complaint.

               8   D.     Mr. Ramirez’s Proposed Amendments Would Not Be Futile

               9          A proposed amendment is futile “only if no set of facts can be proved under the amendment
           10
                   to the pleadings that would constitute a valid and sufficient claim or defense.” Sweaney v. Ada
           11
                   County, 119 F.3d 1385, 1393 (9th Cir. 1997) (quotation omitted). Therefore, “[w]here the
           12
                   underlying facts or circumstances of a case ‘may be a proper subject of relief, [a plaintiff] ought to
           13
                   be afforded an opportunity to test his claim on the merits.” DCD Programs, Ltd. v. Leighton, 833
           14

           15      F.2d 183, 188 (9th Cir. 1987) (alteration in original) (quoting Foman, 371 U.S. at 182).

           16      Accordingly, proposed amendments are futile only if it “appears beyond doubt” that they would be
           17      dismissed for failure to state a claim. Id. (quoting Conley v. Gibson, 355 U.S. 41, 45–46 (1957)).
           18
                          None of the amendments proposed in the TAC is futile. Indeed, the legal theories underlying
           19
                   the allegations and claims in the TAC are the same or similar to the theories of the SAC that
           20
                   Defendants unsuccessfully moved to dismiss, as the Court found that Mr. Ramirez had pleaded
           21

           22      legally cognizable claims. Dkt. 116 (Order Denying Defendants’ Mot. to Dismiss). As with the

           23      SAC, the TAC sets forth extensive and detailed factual allegations in support of each additional

           24      theory of recovery that far exceed a “formulaic recitation of the elements of a cause of action” and
           25      are “plausible on [their] face.” See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007).
           26
                   These detailed allegations regarding Mr. Ramirez’s detrimental reliance on Defendants’ prior
           27
                   singular focus on gang affiliation (see Exh. 1 ¶¶ 122–26) are more than sufficient to state a claim
           28

                    EX PARTE MOTION FOR LEAVE TO FILE A THIRD                                  Counsel Listed on Pages I and II
Gibson, Dunn &      AMENDED COMPLAINT
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                       5
                        Case 2:17-cv-00218-RSM Document 140 Filed 03/28/19 Page 9 of 11


               1   that Defendants should be equitably estopped from declining to renew Mr. Ramirez’s renewal
               2   request. See Mukherjee v. INS, 793 F.2d 1006, 1008–09 (9th Cir. 1986) (holding that federal
               3
                   government may be equitably estopped when it makes “a knowing false representation or
               4
                   concealment of material facts to a party ignorant of the facts”).
               5
                           The TAC also alleges facts sufficient to state a claim that Defendants have violated Mr.
               6

               7   Ramirez’s First Amendment rights by retaliating against him for engaging in constitutionally

               8   protected speech in connection with this case. See Exh. 1 ¶¶ 116–17. It alleges, for example, that

               9   Defendants indicated they intended to deny Mr. Ramirez’s renewal request approximately four
           10
                   months after Mr. Ramirez sought preliminary injunctive relief in this Court. And it alleges that
           11
                   Defendants did so despite the Preliminary Injunction Order and Defendants’ usual practice of
           12
                   granting virtually all DACA renewal requests. These facts support an inference of retaliation. See
           13
                   Alpha Energy Savers, Inc. v. Hansen, 381 F.3d 917, 927 (9th Cir. 2004) (noting that “[l]itigation
           14

           15      seeking to expose . . . wrongful governmental activity is, by its very nature, a matter of public

           16      concern” that is protected by the First Amendment); Coszalter v. City of Salem, 320 F.3d 968, 977
           17      (9th Cir. 2003) (“[T]hree to eight months is easily within a time range that can support an inference
           18
                   of retaliation.”).
           19
                           For the foregoing reasons, none of the proposed amendments in the TAC is futile.
           20
                                                          III.    CONCLUSION
           21

           22              Because the newly asserted factual allegations and legal theories in the TAC are not futile,

           23      permitting amendment would not unduly prejudice Defendants, and Mr. Ramirez has not acted in

           24      bad faith or with dilatory motive in seeking leave to file his amended complaint, Mr. Ramirez
           25      respectfully requests that this Court grant his Ex Parte Motion for Leave to File a Third Amended
           26
                   Complaint.
           27

           28

                    EX PARTE MOTION FOR LEAVE TO FILE A THIRD                                  Counsel Listed on Pages I and II
Gibson, Dunn &      AMENDED COMPLAINT
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                       6
                       Case 2:17-cv-00218-RSM Document 140 Filed 03/28/19 Page 10 of 11


               1   DATED: March 28, 2019
               2   Seattle, Washington
               3
                                           Respectfully submitted,
               4
                                           /s/ Theodore J. Boutrous, Jr.
               5                           GIBSON, DUNN & CRUTCHER LLP
                                           THEODORE J. BOUTROUS, JR. (CA SBN 132099), pro hac vice
               6                           ETHAN D. DETTMER (CA SBN 196046), pro hac vice
                                           KATHERINE M. MARQUART (CA SBN 248043), pro hac vice
               7                           NATHANIEL L. BACH (CA SBN 246518), pro hac vice

               8                           PUBLIC COUNSEL
                                           MARK D. ROSENBAUM (CA SBN 59940), pro hac vice
               9                           JUDY LONDON (CA SBN 149431), pro hac vice
                                           KATHRYN A. EIDMANN (CA SBN 268053), pro hac vice
           10
                                           IMMIGRANT ADVOCACY & LITIGATION CENTER, PLLC
           11                              LUIS CORTES ROMERO (CA SBN 310852), pro hac vice

           12
                                           Attorneys for Plaintiff
           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

                    EX PARTE MOTION FOR LEAVE TO FILE A THIRD                      Counsel Listed on Pages I and II
Gibson, Dunn &      AMENDED COMPLAINT
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                     7
                       Case 2:17-cv-00218-RSM Document 140 Filed 03/28/19 Page 11 of 11


               1                                     CERTIFICATE OF SERVICE
               2          I hereby certify that on March 28, 2019, I electronically filed the foregoing document with the
               3
                   Clerk of the Court using CM/ECF. I also certify that the foregoing document should automatically be
               4
                   served this day on all counsel of record via transmission of Notices of Electronic filing generated by
               5
                   CM/ECF.
               6

               7

               8                                                                /s/ Theodore J. Boutrous, Jr.

               9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

                    EX PARTE MOTION FOR LEAVE TO FILE A THIRD                                Counsel Listed on Pages I and II
Gibson, Dunn &      AMENDED COMPLAINT
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                      8
Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 1 of 373




        Exhibit 1
                     Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 2 of 373


               1                                                       The Honorable Ricardo S. Martinez
                                                                        Chief United States District Judge
               2

               3

               4

               5

               6

               7                              UNITED STATES DISTRICT COURT
                                             WESTERN DISTRICT OF WASHINGTON
               8                                       AT SEATTLE
               9

           10
                                                             CASE NO. 2:17-CV-00218-RSM-JPD
           11
                   DANIEL RAMIREZ MEDINA,
           12                                                [PROPOSED] THIRD AMENDED
                                        Plaintiff,           COMPLAINT AND DEMAND FOR JURY
           13                                                TRIAL
                                v.
           14      U.S. DEPARTMENT OF HOMELAND
                   SECURITY; U.S. IMMIGRATION AND
           15      CUSTOMS ENFORCEMENT; and U.S.
                   CITIZENSHIP AND IMMIGRATION
           16      SERVICES,
           17                           Defendants.
           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &     Third Amended Complaint                                    Counsel Listed on Pages I and II
Crutcher LLP       Case No. 2:17-cv-00218-RSM-JPD
                     Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 3 of 373


               1
                   Attorneys for Plaintiff
               2   PUBLIC COUNSEL
                   MARK D. ROSENBAUM (CA SBN 59940), pro hac vice
               3    mrosenbaum@publiccounsel.org
                   JUDY LONDON (CA SBN 149431), pro hac vice
               4    jlondon@publiccounsel.org
                   KATHRYN A. EIDMANN (CA SBN 268053), pro hac vice
               5    keidmann@publiccounsel.org
                   610 South Ardmore Avenue
               6   Los Angeles, CA 90005
                   Telephone: (213) 385-2977
               7   Facsimile: (213) 385-9089
               8
                   GIBSON, DUNN & CRUTCHER LLP
               9   THEODORE J. BOUTROUS, JR. (CA SBN 132099), pro hac vice
                    tboutrous@gibsondunn.com
           10      KATHERINE M. MARQUART (CA SBN 248043), pro hac vice
                    kmarquart@gibsondunn.com
           11      NATHANIEL L. BACH (CA SBN 246518), pro hac vice
                    nbach@gibsondunn.com
           12      333 South Grand Avenue
                   Los Angeles, CA 90071-3197
           13      Telephone: (213) 229-7000
                   Facsimile: (213) 229-7520
           14
                   ETHAN D. DETTMER (CA SBN 196046), pro hac vice
           15       edettmer@gibsondunn.com
           16      555 Mission Street
                   San Francisco, CA 94105
           17      Telephone: (415) 393-8200
                   Facsimile: (415) 393-8306
           18

           19      ERWIN CHEMERINSKY (DC SBN 289330; IL SBN 3122596), pro hac vice
                    echemerinsky@law.berkeley.edu
           20      University of California, Berkeley School of Law
                   *Affiliation for identification purposes only
           21      215 Boalt Hall
                   Berkeley, CA 94720-7200
           22      Telephone: (510) 642-6483
           23

           24

           25

           26

           27

           28

                   Third Amended Complaint                                    Counsel Listed on Pages I and II
Gibson, Dunn &     Case No. 2:17-cv-00218-RSM-JPD
Crutcher LLP                                                I
                     Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 4 of 373


               1   LEAH M. LITMAN (DC SBN 1016310), pro hac vice
                     llitman@law.uci.edu
               2   University of California, Irvine School of Law
                   *Affiliation for identification purposes only
               3   401 East Peltason Drive
                   Educ 1095
               4   Irvine, CA 92697
                   Telephone: (949) 824-7722
               5
                   LAURENCE H. TRIBE (MA SBN 126736; CA SBN 039441), pro hac vice
               6    larry@tribelaw.com
                   Harvard Law School
               7   *Affiliation for identification purposes only
                   1575 Massachusetts Avenue
               8   Cambridge, MA 02138
                   Telephone: (617) 495-1767
               9
                   ELIZABETH HAWKINS (SBN 43187)
           10       ehawkins@hawkinsimmigration.com
                   Hawkins Law Group
           11      17544 Midvale Avenue, Suite 301
                   Shoreline, WA 98133
           12      Telephone: (206) 728-4220
                   Facsimile: (206) 973-5326
           13
                   IMMIGRANT ADVOCACY & LITIGATION CENTER, PLLC
           14      LUIS CORTES ROMERO (CA SBN 310852), pro hac vice
                    lcortes@ia-lc.com
           15      19309 68th Avenue South, Suite R-102
                   Kent, WA 98032
           16      Telephone: (253) 872-4730
                   Facsimile: (253) 237-1591
           17
                   NORTHWEST IMMIGRANT RIGHTS PROJECT
           18      MATT ADAMS (SBN 28287)
                     matt@nwirp.org
           19      615 Second Ave., Suite 400
                   Seattle, WA 98104
           20      Telephone: (206) 957-8611
           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &     Third Amended Complaint                                    Counsel Listed on Pages I and II
Crutcher LLP       Case No. 2:17-cv-00218-RSM-JPD
                                                             II
                        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 5 of 373


               1                                              INTRODUCTION

               2           In February 2017, Immigration and Customs Enforcement (“ICE”) arrested Plaintiff Daniel

               3   Ramirez Medina (“Mr. Ramirez”) without a warrant or probable cause, and detained him for more

               4   than six weeks without justification, in violation of his constitutional rights. Defendants targeted Mr.

               5   Ramirez despite their knowledge that he is a “Dreamer” who was twice granted deferred action and

               6   work authorization under the Deferred Action for Childhood Arrivals (“DACA”) program after

               7   rigorous vetting of applications he submitted under the program. Defendants have twice been

               8   enjoined from revoking Mr. Ramirez’s DACA status and work authorization—once by this Court and

               9   once by the United States District Court for the Central District of California in Inland Empire-

           10      Immigrant Youth Collective v. Nielsen (“Inland Empire”), No. 17-2048. Nevertheless, in what has

           11      become a personal vendetta against Mr. Ramirez, the father of a five-year-old U.S. citizen,

           12      Defendants remain determined to unlawfully strip Mr. Ramirez of his DACA status and work

           13      authorization.

           14              After Mr. Ramirez first challenged the government’s unlawful and unconstitutional actions,

           15      Defendants launched a campaign to smear his reputation, falsely accusing him of being a gang

           16      member to strip him of DACA by any means possible. Defendants continued this campaign despite

           17      repeatedly confirming and being forced to admit that they had no actual evidence that Mr. Ramirez

           18      had any gang affiliation. Even worse, Defendants had determined that Mr. Ramirez was neither a

           19      gang member nor an “EPS” (egregious public safety) concern but failed to inform Mr. Ramirez or the

           20      Court that they had done so. Specifically, in an internal U.S. Citizenship and Immigration Services

           21      (“USCIS”) email dated March 20, 2018, the government admitted that “there is not sufficient

           22      evidence to conclude [Mr. Ramirez] is currently a known or suspected gang member,” and “[t]here is

           23      NOT sufficient evidence to conclude [Mr. Ramirez] is an EPS concern.” 1 Despite knowing its gang

           24      accusations were false, just two weeks later, on April 3, 2018, the government tried again to

           25      terminate Mr. Ramirez DACA’s on the basis that he was a gang member and told this Court on May

           26      1, 2018 that it was continuing to rely on that allegation as its basis to do so.

           27

           28       1
                        Ex. A (Mar. 20, 2018 USCIS Email) (capitalization in original).

Gibson, Dunn &      Third Amended Complaint                                                      Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                         1
                        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 6 of 373


               1           After this Court granted Mr. Ramirez’s preliminary injunction motion on May 15, 2018

               2   (“Preliminary Injunction Order”), enjoining Defendants from continuing their unlawful campaign and

               3   terminating his DACA, Mr. Ramirez believed he would be able to get back to peacefully living his

               4   life and working to support his son. But Defendants have now attempted a new unlawful gambit,

               5   arbitrarily and capriciously denying Mr. Ramirez’s most recent request to renew his DACA status, in

               6   December 2018—requests that are otherwise approved 99% of the time—thereby violating both the

               7   letter and spirit of this Court’s Preliminary Injunction Order.

               8           Mr. Ramirez asks this Court to remedy the government’s latest unconstitutional actions by

               9   restoring his DACA status and work authorization, and confirming that the benefits he was provided

           10      under DACA are protected by the Fifth Amendment’s Due Process Clause.

           11                                                     * * * * *

           12              The federal government established the DACA program with great fanfare in 2012. Under

           13      DACA, individuals brought to the United States as children who meet certain criteria, and who are

           14      found by the Department of Homeland Security (“DHS”) to pose no threat to public safety or national

           15      security, are granted deferred action for a two-year period, subject to renewal. These young people

           16      are commonly referred to as “Dreamers” in recognition that they have played by the rules, cooperated

           17      with the government, and are working hard to be part of the American Dream. As the government

           18      has explained, Dreamers are “considered by DHS to be lawfully present during the period deferred

           19      action is in effect,” and are eligible to receive employment authorization and other important

           20      benefits. 2 Indeed, on March 29, 2017, the Secretary of Homeland Security reaffirmed that “DACA

           21      status is a commitment . . . by the government towards the DACA person, or the so-called Dreamer.” 3

           22

           23
                    2
                        Ex. B, at 2 (Frequently Asked Questions, U.S. Citizenship & Immigration Servs.: Consideration
           24           of Deferred Action for Childhood Arrivals Process,
                        https://www.uscis.gov/humanitarian/consideration-deferred-action-childhood-arrivals-
           25           process/frequently-asked-questions) (hereinafter “USCIS DACA FAQs”); see also Texas v.
                        United States, 809 F.3d 134, 166 (5th Cir. 2015) aff’d by an equally divided court, 136 S. Ct.
           26           2271 (2016) (“Deferred action . . . is much more than nonenforcement: It . . . affirmatively
                        confer[s] ‘lawful presence’ and associated benefits . . . .”); Ariz. Dream Act Coal. v. Brewer, 81 F.
           27           Supp. 3d 795, 811 (D. Ariz. 2015).
           28
                    3
                        Ted Hesson & Seung Min Kim, Wary Democrats Look to Kelly for Answers on Immigration,
                        Politico (Mar. 29, 2017), http://politi.co/2mR3gSN.

Gibson, Dunn &      Third Amended Complaint                                                    Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                        2
                        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 7 of 373


               1           As a result of the government’s representations and promises, hundreds of thousands of

               2   Dreamers have applied for, and been granted, deferred action under DACA. To apply for DACA,

               3   eligible young people are required to provide DHS with highly sensitive personal information, pay a

               4   substantial fee, and submit to a rigorous background check. Mr. Ramirez did all of that not once, but

               5   three times—once in 2013, again in 2016 when he successfully renewed his DACA status, and most

               6   recently in May of 2018. In so doing, Mr. Ramirez—like nearly 750,000 other Dreamers—“relied on

               7   the U.S. government’s representations” that it would honor its commitments under the DACA

               8   program. 4 As a result of his reasonable expectations, Mr. Ramirez (and his fellow Dreamers) has

               9   constitutionally protected liberty and property interests in the benefits granted under DACA, which

           10      include, among other things, the ability to live and work in the United States without fear of arbitrary

           11      arrest or detention.

           12              Notwithstanding these promises, Defendants arrested and detained Mr. Ramirez without a

           13      warrant or probable cause. They handcuffed him, forcibly removed him from a private residence,

           14      and transported him to an ICE detention facility where he was coercively interrogated. They

           15      summarily revoked his DACA status and work authorization without notice, justification, or due

           16      process, and detained him with dangerous criminals for more than six weeks.

           17              Once Mr. Ramirez filed a petition for habeas corpus in this Court, the government doubled

           18      down, mounting a sustained campaign to publicly vilify him as a “gang member,” despite having no

           19      credible evidence to support that allegation. Indeed, as the government later admitted to an

           20      Immigration Judge—and as it has since admitted in an internal USCIS email—there is insufficient

           21      evidence to even argue that Mr. Ramirez is a danger to the community. Despite these remarkable

           22      concessions, the government continued to falsely accuse Mr. Ramirez of gang affiliation.

           23              Mr. Ramirez therefore sought a preliminary injunction to prohibit the government from

           24      terminating his DACA status and work authorization on these discredited allegations. While Mr.

           25      Ramirez’s preliminary injunction motion was pending before this Court, a class-wide injunction was

           26      entered on February 26, 2018 in Inland Empire that required the government to restore to a class of

           27      former DACA recipients—including Mr. Ramirez—their DACA status and work authorization.

           28       4
                        Ex. C, at 1 (Letter from Secretary Jeh Charles Johnson to Rep. Judy Chu (Dec. 30, 2016)).

Gibson, Dunn &      Third Amended Complaint                                                   Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                       3
                        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 8 of 373


               1           On April 3, 2018, the same day that Defendants complied with the Inland Empire order by

               2   restoring Mr. Ramirez’s benefits, they simultaneously initiated a new process to strip Mr. Ramirez of

               3   his just-restored DACA status and work authorization, issuing a Notice of Intent to Terminate

               4   (“NOIT”) on the same false, discredited basis that Mr. Ramirez was a gang member. Remarkably,

               5   USCIS had determined at least two weeks prior to issuing the April 3, 2018 NOIT—as demonstrated

               6   in a March 20, 2018 internal USCIS email—that Mr. Ramirez posed no threat as there was

               7   insufficient evidence to sustain any allegation that he is a gang member:

               8

               9

           10

           11

           12      Ex. A (underlining added). Moreover, the government only produced this document to Mr. Ramirez
           13      in September 2018, after being compelled to do so by this Court. USCIS therefore ignored its own
           14      determination that Mr. Ramirez was not a gang member and issued a NOIT just two weeks later on
           15      the same false basis that Mr. Ramirez was a gang member. There has rarely been a case in which the
           16      government’s animus against a particular individual has so clearly driven an unlawful vendetta based
           17      on a fiction.
           18              On May 1, 2018, this Court held a hearing on Mr. Ramirez’s preliminary injunction motion,
           19      and after supplemental briefing from the parties, on May 15, 2018 it issued its Preliminary Injunction
           20      Order. The Court ordered that “Defendants shall not terminate Plaintiff’s DACA status and work
           21      authorization pending a final decision by this Court on the merits of his claims,” and enjoined
           22      Defendant USCIS from “asserting, adopting, or relying in any proceedings on any statement or
           23      record made as of this date purporting to allege or establish that Mr. Ramirez is a gang member, gang
           24      affiliated, or a threat to public safety.” 5 Thereafter, and although the government was subsequently
           25      enjoined from terminating Mr. Ramirez’s DACA status pending trial on the merits, Mr. Ramirez filed
           26      a DACA renewal notice to ensure there would be no question about his entitlement to such benefits.
           27

           28       5
                        Dkt. #133, at 23 (Preliminary Injunction Order).

Gibson, Dunn &      Third Amended Complaint                                                    Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                       4
                        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 9 of 373


               1           However, Defendants blatantly violated the terms of the Preliminary Injunction Order when,

               2   in a “Decision” dated December 19, 2018, USCIS denied Mr. Ramirez’s routine DACA renewal

               3   request on the grounds that he now again poses a risk to public safety, citing no new criminal charges

               4   but a supposed “offense history” that predates his initial grant of DACA and his 2016 renewal. It is

               5   abundantly clear that the government has determined to continue to target Mr. Ramirez for standing

               6   up for his rights and decided to willfully violate this Court’s Preliminary Injunction Order to do so.

               7   There has never been any lawful basis for any of Defendants’ targeted and retributive actions against

               8   Mr. Ramirez and this Court should put a stop, once and for all, to the government’s unlawful

               9   campaign against him.

           10              Mr. Ramirez therefore respectfully requests that this Court: (1) find the agency actions to

           11      deny Mr. Ramirez’s DACA to be arbitrary and capricious and unlawful; (2) confirm the validity of

           12      his ongoing DACA status and work authorization and/or reinstate such status; (3) protect those

           13      benefits against future unlawful action by the government; and (4) issue declaratory relief confirming

           14      that Mr. Ramirez’s benefits under the DACA program are liberty and property interests protected by

           15      the Due Process Clause.

           16                                         JURISDICTION AND VENUE

           17              1.      Jurisdiction is conferred on this Court by 28 U.S.C. § 1331. This Court also has

           18      remedial authority under the Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., and the

           19      Administrative Procedure Act (“APA”), 5 U.S.C. §§ 701–706.

           20              2.      Venue properly lies within the Western District of Washington because a

           21      substantial part of the events or omissions giving rise to this action occurred in the District.

           22      28 U.S.C. § 1391(e)(1).

           23              3.      This is an amended version of the Second Amended Complaint that was filed in this

           24      action on April 25, 2017. 6

           25                                                    PARTIES

           26              4.      Mr. Ramirez is the twenty-six-year-old father of a United States citizen. He was

           27      brought to the United States from Mexico in or around 2003, when he was approximately 10 years

           28       6
                        See Dkt. #78.

Gibson, Dunn &      Third Amended Complaint                                                   Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                       5
                        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 10 of 373


               1   old. Mr. Ramirez was twice granted deferred action and work authorization under the DACA

               2   program. He moved from California to Washington in or around January 2017 in order to obtain

               3   more lucrative employment to better support his son. After being arrested without a warrant or

               4   probable cause, Mr. Ramirez was detained in the Northwest Detention Center for more than six

               5   weeks. He successfully obtained release from custody after the government conceded he was not a

               6   threat to public safety, and later, on May 15, 2018, obtained an order from this Court enjoining

               7   Defendants from terminating his DACA, Defendants have now unlawfully denied Mr. Ramirez’s

               8   request to renew his DACA.

               9           5.      The Department of Homeland Security is a cabinet department of the United States

           10      federal government with responsibility for, among other things, administering and enforcing the

           11      nation’s immigration laws.

           12              6.      U.S. Immigration and Customs Enforcement is a law enforcement agency that is

           13      part of DHS. According to its website, “ICE’s primary mission is to promote homeland security and

           14      public safety through the criminal and civil enforcement of federal laws governing border control,

           15      customs, trade, and immigration.” 7

           16              7.      U.S. Citizenship and Immigration Services is a federal agency that is part of DHS.

           17      According to its website, USCIS “is the government agency that oversees lawful immigration to the

           18      United States.” 8 USCIS administers the DACA program, including by processing applications and

           19      renewals, and issuing notices of termination.

           20                                            STATEMENT OF FACTS

           21      Establishment of the DACA Program

           22              8.      On June 15, 2012, then-Secretary of Homeland Security Janet Napolitano issued a

           23      memorandum establishing the DACA program (the “2012 DACA Memorandum”). 9 Under the

           24

           25
                    7
                        See, e.g., ICE Initiative to Increase Community Engagement, U.S. Immigration & Customs
                        Enforcement: News Releases (Mar. 10, 2016), https://www.ice.gov/news/releases/ice-initiative-
           26           increase-community-engagement.
                    8
                        United States Citizenship & Immigration Servs., About Us, https://www.uscis.gov/aboutus.
           27       9
                        Ex. D, at 1 (Memorandum from Secretary Janet Napolitano, Exercising Prosecutorial Discretion
           28           with Respect to Individuals Who Came to the United States as Children (June 15, 2012))
                        (hereinafter “2012 DACA Memorandum”).

Gibson, Dunn &      Third Amended Complaint                                                  Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                      6
                        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 11 of 373


               1   DACA framework, individuals who were brought to the United States as young children and meet

               2   certain specific criteria may request deferred action for a period of two years, subject to renewal. In

               3   exchange, DACA applicants are required to provide the government with highly sensitive personal

               4   information, submit to a rigorous background check, and pay a considerable fee.

               5            9.        Deferred action is a well-established form of prosecutorial discretion under which

               6   the government defers removal action against an individual for a specified period, subject to

               7   renewal. The 2012 DACA Memorandum explained that DACA covers “certain young people who

               8   were brought to this country as children and know only this country as home” and that the

               9   immigration laws are not “designed to remove productive young people to countries where they may

           10      not have lived or even speak the language.” 10

           11               10.       The 2012 DACA Memorandum established criteria that “should be satisfied before

           12      an individual is considered for an exercise of prosecutorial discretion.” 11 They are that the applicant:

           13           •   came to the United States under the age of sixteen;

           14           •   has continuously resided in the United States for at least five years preceding the date of the

           15               memorandum and is present in the United States on the date of the memorandum;

           16           •   is currently in school, has graduated from high school, has obtained a general education

           17               development certificate, or is an honorably discharged veteran of the Coast Guard or Armed

           18               Forces of the United States;

           19           •   has not been convicted of a felony offense, a significant misdemeanor offense, multiple

           20               misdemeanor offenses, or otherwise poses a threat to national security or public safety; and

           21           •   is not above the age of thirty. 12

           22               11.       In addition, the 2012 DACA Memorandum provided that “[n]o individual should

           23      receive deferred action . . . unless they first pass a background check.” 13

           24

           25

           26      10
                        Id. at 1–2.
           27
                   11
                        Id. at 1.
                   12
                        Id.
           28      13
                        Id. at 2.

Gibson, Dunn &      Third Amended Complaint                                                       Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                        7
                        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 12 of 373


               1           12.     USCIS describes DACA as follows: “Deferred action is a discretionary

               2   determination to defer a removal action of an individual as an act of prosecutorial discretion. For

               3   purposes of future inadmissibility based upon unlawful presence, an individual whose case has been

               4   deferred is not considered to be unlawfully present during the period in which deferred action is in

               5   effect. An individual who has received deferred action is authorized by DHS to be present in the

               6   United States, and is therefore considered by DHS to be lawfully present during the period deferred

               7   action is in effect. However, deferred action does not confer lawful status upon an individual, nor

               8   does it excuse any previous or subsequent periods of unlawful presence.” 14

               9           13.     Like other forms of deferred action, DACA serves the government’s interests by

           10      allowing the government to prioritize its resources and exercise discretion for its own convenience.

           11      As the government has recognized, our nation “continue[s] to benefit . . . from the contributions of

           12      those young people who have come forward and want nothing more than to contribute to our

           13      country and our shared future.” 15

           14              14.      On February 20, 2017, Secretary of Homeland Security John D. Kelly issued a

           15      memorandum that “immediately rescinded” all “conflicting directives, memoranda, or field

           16      guidance regarding the enforcement of our immigration laws and priorities for removal,” but

           17      specifically exempted the 2012 DACA Memorandum. 16

           18              15.     On September 5, 2017, Acting Secretary of Homeland Security Elaine Duke issued

           19      a memorandum rescinding the DACA program (the “Rescission Memorandum”), announcing the

           20      government’s intention to terminate the DACA program as of March 5, 2018.

           21              16.     On January 9, 2018 and February 13, 2018, United States District Courts in the

           22      Northern District of California and the Eastern District of New York, respectively, issued

           23      nationwide preliminary injunctions prohibiting the government from terminating DACA on the

           24

           25

           26
                   14
                        Ex. B, at 2 (USCIS DACA FAQs, Question 1).
                   15
                        Ex. C, at 2 (Letter from Secretary Jeh Charles Johnson to Rep. Judy Chu (Dec. 30, 2016)).
           27      16
                        Ex. E, at 2 (Memorandum from Secretary John Kelly, Enforcement of the Immigration Laws to
           28           Serve the National Interest (Feb. 20, 2017)).


Gibson, Dunn &      Third Amended Complaint                                                  Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                      8
                        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 13 of 373


               1   ground that the decision to rescind the program was arbitrary and capricious. 17 These injunctions

               2   require the government to maintain DACA on the same terms and conditions that existed prior to the

               3   Rescission Memorandum, except that the government need not accept new DACA applications from

               4   individuals who have never received DACA previously and need not continue granting advance

               5   parole to allow DACA recipients to travel internationally.

               6           17.      On August 17, 2018, the United States District Court for the District of Columbia

               7   vacated the Rescission Memorandum, again on the ground that the decision was arbitrary and

               8   capricious. 18 Similar to the earlier preliminary injunctions, the order of vacatur excluded first-time

               9   DACA applications and requests for advance parole, but otherwise required the government to

           10      maintain the DACA program and process renewal applications.

           11              18.      On November 8, 2018, the United States Court of Appeals for the Ninth Circuit

           12      upheld the nationwide preliminary injunction issued by the United States District Court for the

           13      Northern District of California. 19

           14              19.      The DACA program remains in place at this time, and the government continues to

           15      accept and process DACA renewal applications.

           16      The DACA Application Process

           17              20.      Before the issuance of the Rescission Memorandum, when the government was still

           18      processing new requests for deferred action under DACA, first-time DACA applicants were

           19      required to submit extensive documentation establishing that they meet the above-mentioned

           20      criteria. 20 Applicants were also required to submit a Form I-765 Application for Employment

           21      Authorization, and pay hundreds of dollars in fees. 21

           22

           23      17
                        Regents of the Univ. of Cal. v. Dep’t of Homeland Sec., 279 F. Supp. 3d 1011 (N.D. Cal. 2018);
           24           Batalla Vidal v. Nielsen, 279 F. Supp. 3d 401 (E.D.N.Y. 2018).
                   18
                        NAACP v. Trump, 321 F. Supp. 3d 143, 146 (D.D.C. 2018).
           25      19
                        Regents of the Univ. of Cal. v. Dep’t of Homeland Sec., 908 F.3d 476 (9th Cir. 2018).
           26      20
                        Ex. B, at 9–15 (USCIS DACA FAQs, Questions 28–41).
           27
                   21
                        Id. at 3 (USCIS DACA FAQs, Question 7); see also USCIS, I-821D, Consideration of Deferred
                        Action for Childhood Arrivals, https://www.uscis.gov/i-821d (explaining that the filing fee for a
           28           DACA application is currently set at $495 and cannot be waived).


Gibson, Dunn &      Third Amended Complaint                                                    Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                        9
                        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 14 of 373


               1           21.      DACA applicants were also required to undergo biometric and biographic

               2   background checks. When conducting these checks, DHS reviewed the applicant’s biometric and

               3   biographic information “against a variety of databases maintained by DHS and other federal

               4   government agencies.” 22 If any information “indicate[d] that [the applicant’s] presence in the United

               5   States threatens public safety or national security,” the applicant would be ineligible for DACA

               6   absent “exceptional circumstances.” 23

               7           22.      Indicators that an individual poses a national security threat include “gang

               8   membership.” 24 Accordingly, “[a]ll DACA requests presenting information that the requestor is or

               9   may be a member of a criminal street gang are referred to the Background Check Unit (BCU).” 25 If

           10      gang membership was confirmed, the DACA application was denied absent a determination by

           11      USCIS that an exception should be made given the totality of the circumstances. 26

           12              23.      USCIS evaluates renewal requests based on the same criteria as initial requests, and

           13      also requires that the renewal applicant (1) has not departed the United States on or after August 15,

           14      2012 without advance parole; (2) has continuously resided in the United States since his or her most

           15      recent DACA request was approved; and (3) has not been convicted of a felony, a significant

           16      misdemeanor, or three or more misdemeanors, and does not otherwise “pose a threat to national

           17      security or public safety.” 27

           18              24.      In 2015, USCIS conducted an additional screening of all individuals granted

           19      deferred action under DACA—including Mr. Ramirez—“to identify records that contained

           20      information indicating known or suspected gang association.” 28

           21

           22

           23
                   22
                        Ex. B, at 7 (USCIS DACA FAQs, Question 23).
                   23
                        Id. at 23 (USCIS DACA FAQs, Question 65).
           24      24
                        Id.
           25      25
                        Ex. F, at 1 (Letter from USCIS Director León Rodríguez to Senate Judiciary Committee
                        Chairman Charles E. Grassley (Apr. 17, 2015)) (hereinafter, “USCIS Letter”).
           26      26
                        Id. at 2.
           27      27
                        Ex. B, at 18 (USCIS DACA FAQs, Question 51).
           28
                   28
                        Ex. F at 4 ¶ 2 (USCIS Letter).


Gibson, Dunn &      Third Amended Complaint                                                   Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                       10
                         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 15 of 373


               1            25.      Once DACA has been granted, internal USCIS “Standard Operating Procedures”

               2   dictate that, absent an “Egregious Public Safety” issue, DACA status should not be revoked until the

               3   government has provided a “Notice of Intent to Terminate” which “thoroughly explain[s]” the

               4   grounds for the termination. 29 DHS policy further provides that the recipients of such notice should

               5   be afforded 33 days to “file a brief or statement contesting the grounds cited in the Notice of Intent

               6   to Terminate” prior to termination of DACA status. 30

               7   Benefits Provided Under the DACA Program

               8            26.      DACA confers numerous benefits on those who apply for and are granted DACA

               9   status. Notably, DACA recipients are granted the right not to be arrested or detained based solely on

           10      their immigration status during the time period their deferred action is in effect. 31

           11               27.      DACA recipients are also eligible for work authorization. As USCIS has explained,

           12      “an individual whose case has been deferred is eligible to receive employment authorization for the

           13      period of deferred action . . . .” 32

           14               28.      DACA recipients are eligible to receive certain public benefits. These include

           15      Social Security, retirement, and disability benefits, and, in certain states, benefits such as driver’s

           16      licenses or unemployment insurance. 33 In Washington, DACA holders are also eligible for certain

           17      state financial aid programs and state-funded food assistance. 34

           18

           19

           20       29
                         Ex. G, at 136 & App’x I (DHS National Standard Operating Procedures (SOP): Deferred Action
                         for Childhood Arrivals (DACA) (Aug. 28, 2013)) (hereinafter, “DACA SOP”).
           21       30
                         Id. at 136& App’x I.
           22       31
                         See Ex. B, at 5 (USCIS DACA FAQs, Question 9) (“[I]f an individual meets the guidelines for
                         DACA, CBP or ICE should exercise their discretion on a case-by-case basis to prevent qualifying
           23            individuals from being apprehended.”); Ex. D, at 2 (2012 DACA Memorandum); see also Ariz.
                         Dream Act Coal. v. Brewer, 757 F.3d 1053, 1059 (9th Cir. 2014) (“DHS considers DACA
           24            recipients not to be unlawfully present in the United States because their deferred action is a
                         period of stay authorized by the Attorney General.”).
           25       32
                         Ex. B, at 2 (USCIS DACA FAQs, Question 1).
           26       33
                         See 8 U.S.C. §§ 1611(b)(2)–(3), 1621(d); Texas, 809 F.3d at 148; Ariz. Dream Act Coal.,
                         81 F. Supp. 3d at 811.
           27       34
                         See Wash. Rev. Code § 28B.92.010; Wash. Admin. Code §§ 388-400-0050, 388-424-0001,
           28            388-424-0030.


Gibson, Dunn &      Third Amended Complaint                                                      Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                         11
                        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 16 of 373


               1           29.      DACA serves as a gateway to numerous other benefits, and enables recipients to

               2   open bank accounts, obtain credit cards, start businesses, purchase homes and cars, and conduct other

               3   aspects of daily life that are otherwise often unavailable for undocumented immigrants. 35

               4           30.      DACA has enabled hundreds of thousands of Dreamers to “to enroll in colleges and

               5   universities, complete their education, start businesses that help improve our economy, and give

               6   back to our communities as teachers, medical professionals, engineers, and entrepreneurs—all on

               7   the books.” 36

               8           31.      DACA also confers other immigration benefits and the ability to travel. For

               9   example, DACA recipients do not accrue time under Section 212(a)(9)(B)(i) of the Immigration and

           10      Nationality Act (“INA”), 37 and, at least prior to the Rescission Memorandum, could briefly depart

           11      the United States and legally return under certain circumstances. 38

           12      The Government’s Promise to Dreamers

           13              32.      When the DACA program was first launched, many Dreamers were reluctant to

           14      voluntarily disclose information that could help facilitate their removal from the United States. To

           15      combat this fear, DHS repeatedly promised applicants that information they provided as part of the

           16      DACA application process would “not later be used for immigration enforcement purposes.” 39

           17              33.      The government has reiterated this commitment in its correspondence with

           18      Dreamers. Moreover, the approval notice granting deferred action under DACA lists only “fraud or

           19      misrepresentation” in the application process or “[s]ubsequent criminal activity” as grounds for

           20      revoking DACA. 40

           21              34.      The government’s commitment to the DACA program is further codified in its

           22      publication entitled “National Standard Operating Procedures (SOP): Deferred Action for Childhood

           23

           24      35
                        See Dkt. #38-1, at 2 (Amicus Curiae Brief of United We Dream).
           25
                   36
                        Ex. C, at 2 (Letter from Secretary Jeh Charles Johnson to Rep. Judy Chu (Dec. 30, 2016)).
                   37
                        8 U.S.C. § 1182(a)(9)(B)(i).
           26      38
                        Ex. B, at 19 (USCIS DACA FAQs, Question 57).
           27      39
                        Ex. C, at 1 (Letter from Secretary Jeh Charles Johnson to Rep. Judy Chu (Dec. 30, 2016)).
           28
                   40
                        Ex. H (DACA Approval Notice).


Gibson, Dunn &      Third Amended Complaint                                                  Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                       12
                        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 17 of 373


               1   Arrivals (DACA).” 41 This document effectively limits the exercise of agency discretion concerning

               2   DACA applications with “nearly 150 pages of specific instructions for granting or denying deferred

               3   action.” Texas, 809 F.3d at 173 (citation omitted) (citing the DACA SOP as evidence that DACA is

               4   not truly a discretionary program).

               5           35.     Numerous public officials from both political parties have reinforced this promise,

               6   and have recognized that Dreamers have relied on the government to keep its word. For example, in

               7   December 2016, then-Secretary of Homeland Security Jeh Charles Johnson acknowledged that there

               8   are 750,000 Dreamers who have “relied on the U.S. government’s representations” about DACA,

               9   and asserted that “representations made by the U.S. government, upon which DACA applicants

           10      most assuredly relied, must continue to be honored.” 42

           11              36.     In January 2017, Speaker of the House Paul Ryan stated that the government must

           12      ensure that “the rug doesn’t get pulled out from under” Dreamers, who have “organize[d] [their]

           13      li[ves] around” the DACA program. 43

           14              37.     In February 2017, Congressman Raúl Grijalva described DACA as a

           15      “commitment,” and called for “the federal government to honor its word to protect” Dreamers. 44

           16              38.     On March 29, 2017, then-Secretary Kelly reaffirmed that “DACA status” is a

           17      “commitment . . . by the government towards the DACA person, or the so-called Dreamer.” 45

           18              39.     On April 21, 2017, President Trump confirmed that his administration’s policy is

           19      not to deport Dreamers, and suggested that “[D]reamers should rest easy.” 46

           20

           21

           22      41
                        Ex. G (DACA SOP).
           23
                   42
                        Ex. C, at 1 (Letter from Secretary Jeh Charles Johnson to Rep. Judy Chu (Dec. 30, 2016)).
                   43
                        Transcript of CNN Town Hall with Speaker Paul Ryan, CNN (Jan. 12, 2017),
           24           http://cnn.it/2oyJXJJ.
           25
                   44
                        Congressional Progressive Caucus Leaders Respond to ICE Arrest of DACA Recipient (Feb. 16,
                        2017), https://cpc-grijalva.house.gov/press-releases/congressional-progressive-caucus-leaders-
           26           respond-to-ice-arrest-of-daca-recipient.
                   45
                        Ted Hesson & Seung Min Kim, Wary Democrats Look to Kelly for Answers on Immigration,
           27           Politico (Mar. 29, 2017), http://politi.co/2mR3gSN.
           28
                   46
                        Excerpts from AP interview with President Donald Trump, The Associated Press (Apr. 21, 2017),
                        https://apnews.com/182009c26d70499a97d486afa8d7a34d.

Gibson, Dunn &      Third Amended Complaint                                                 Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                      13
                        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 18 of 373


               1   Mr. Ramirez Was Twice Granted Deferred Action Under DACA

               2           40.     In late 2013, Mr. Ramirez first applied for deferred action and work authorization

               3   pursuant to DACA. As part of this process, Mr. Ramirez provided the government with his birth

               4   certificate, school records, and information about where he lived, and was required to attend a

               5   biometrics appointment so that USCIS could take his fingerprints and photographs. Mr. Ramirez

               6   was nervous about providing this information, but trusted that the government would keep its word.

               7   Mr. Ramirez was granted deferred action and work authorization in 2014.

               8           41.     In 2016, Mr. Ramirez reapplied for DACA, and once again was granted deferred

               9   action and work authorization after being subject to rigorous vetting. As part of this process, the

           10      government sent Mr. Ramirez an approval notice (the “2016 DACA Approval Notice”) informing

           11      him that his request for deferred action had been granted. The 2016 DACA Approval Notice

           12      provides that “[u]nless terminated, this decision to defer removal action will remain in effect for 2

           13      years” and is valid to May 4, 2018. 47 The 2016 DACA Approval Notice informed Mr. Ramirez that

           14      his deferred action could be terminated if he engaged in “[s]ubsequent criminal activity.” 48

           15              42.     DHS has therefore confirmed on three separate occasions prior to Mr. Ramirez’s

           16      unlawful arrest that Mr. Ramirez does not pose a threat to national security or public safety—first in

           17      2014 when he applied for DACA, then again in 2015 when USCIS conducted an additional

           18      screening of all DACA beneficiaries, and finally in 2016 when he reapplied for DACA.

           19      Mr. Ramirez’s Unconstitutional Arrest and Subsequent Interrogation

           20              43.     On February 10, 2017, at approximately 9:00 a.m., a team of ICE agents arrested

           21      Mr. Ramirez’s father outside of the apartment where Mr. Ramirez, his father, and his brother were

           22      then living. The ICE agents subsequently entered the apartment; neither Mr. Ramirez nor his

           23      brother are aware of any consent to permit the ICE agents to enter or search the premises.

           24              44.     Upon seeing Mr. Ramirez in the apartment, the ICE agents began to question him.

           25      Mr. Ramirez provided the agents with his name and birthdate, and told them that he was born in

           26      Mexico. At this point, one of the agents placed Mr. Ramirez in handcuffs.

           27
                   47
                        Ex. H (DACA Approval Notice).
           28      48
                        Id.

Gibson, Dunn &      Third Amended Complaint                                                   Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                       14
                        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 19 of 373


               1           45.     Mr. Ramirez told the ICE agents repeatedly that he had a legal work permit, but the

               2   ICE agents refused to release him. Mr. Ramirez’s father also repeatedly informed the ICE agents

               3   that Mr. Ramirez had a legal work permit, and questioned why Mr. Ramirez was being detained.

               4   The ICE agents did not ask any questions at the apartment regarding whether Mr. Ramirez was

               5   involved with a gang, nor did they ask him about his tattoo.

               6           46.      The ICE agents did not have an arrest warrant for Mr. Ramirez, nor did they have

               7   any reason to believe that he had committed a crime or was not authorized to be in the United States.

               8   On the contrary, the ICE agents had reason to know that Mr. Ramirez had a work permit and was

               9   therefore lawfully living and working in the United States. Despite these facts, Mr. Ramirez was

           10      taken into custody and transported to an ICE holding facility in Tukwila, Washington.

           11              47.     At the holding facility, the ICE agents confiscated Mr. Ramirez’s work permit. This

           12      permit was marked with a “C33” designation, which clearly identified Mr. Ramirez as a DACA

           13      recipient with work authorization pursuant to DACA. 49

           14              48.     The ICE agents also fingerprinted Mr. Ramirez and used this information to access

           15      his records, which revealed that Mr. Ramirez has no criminal history, had twice been granted DACA

           16      status, and possessed valid employment authorization through May 4, 2018.

           17              49.     Defendants refused to release Mr. Ramirez even after they confirmed his DACA

           18      status. When Mr. Ramirez again protested that he had a work permit, he was told by Defendants

           19      that it did not matter because he “was not from the United States.” Defendants subsequently cited

           20      Mr. Ramirez’s receipt of DACA as evidence of his “illegal” status in the Form I-213. 50

           21              50.     The ICE agents then began to interrogate Mr. Ramirez. They asked him at least five

           22      times whether he was in a gang, and each time he denied any gang affiliation. The ICE agents

           23      repeatedly pressed him as to whether he had ever known anyone who was a gang member.

           24      Mr. Ramirez told the agents that although that he knew students who had attended middle school

           25      and high school with him who were in gangs, he was not gang affiliated and never had been.

           26
                   49
                        Ex. G, at 116 (DACA SOP) (“To distinguish DACA-related EADs from other deferred action
           27           EADs, the (c)(33) code will be used.”).
           28
                   50
                        Dkt. #93, at 29 (ICE CAR 000028 (I-213 Record of Deportable/Inadmissible Alien (Feb. 10,
                        2017))).

Gibson, Dunn &      Third Amended Complaint                                                 Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                      15
                        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 20 of 373


               1           51.     The ICE agents also interrogated Mr. Ramirez about the tattoo on his forearm. Mr.

               2   Ramirez obtained this tattoo when he was 18 years old—before he first applied for DACA. The

               3   tattoo consists of the words “La Paz – BCS” and a nautical star. “La Paz” is Mr. Ramirez’s

               4   birthplace, and “BCS” stands for Baja California Sur, the region in which La Paz is located. Mr.

               5   Ramirez decided to include the city of his birth because he had seen others do the same, and

               6   ultimately selected the nautical star (rather than a whale’s tail, which he had also considered)

               7   because he liked the way it looked. Nautical stars are popular symbols for tattoos.

               8           52.     During the interrogation, one of the ICE agents stated that if Mr. Ramirez was from

               9   Fresno, he was “definitely a gang member” because everyone in Fresno is a member of the

           10      “bulldogs” gang. He said that Mr. Ramirez’s tattoo was a “bulldogs” tattoo. Mr. Ramirez

           11      repeatedly told the ICE agents that the tattoo is not a gang tattoo, but they refused to believe him.

           12              53.     Prior to his transfer to the Northwest Detention Center, the ICE agents asked

           13      Mr. Ramirez if there were any gangs with which he would like to avoid being placed for his safety.

           14      Mr. Ramirez again stated that he had no gang affiliation and would not have problems being placed

           15      with anyone. Upon continued questioning, Mr. Ramirez ultimately indicated that if he had to be

           16      placed with any group, he would prefer “the Paisas.” Mr. Ramirez understands the colloquial use of

           17      “Paisas” to mean Mexicans, and was attempting to communicate that if given the option, he would

           18      prefer to be placed with other Mexicans. Mr. Ramirez, who has no criminal history and was never

           19      previously in custody, has no connection or affiliation whatsoever to the Paizas gang.

           20      Mr. Ramirez’s Unconstitutional Detention

           21              54.     Mr. Ramirez was then transferred to Northwest Detention Center, where he

           22      remained in custody for the next 47 days.

           23              55.     The Northwest Detention Center is a privately owned detention facility located on a

           24      contaminated “Superfund” site. 51 According to the Environmental Protection Agency, industrial

           25

           26

           27
                   51
                        U.S. Envtl. Prot. Agency, Fourth Five-Year Review Report for Commencement Bay
                        Nearshore/Tideflats Superfund Site, Pierce Cty., Wash., at vi (Dec. 1, 2014),
           28           https://semspub.epa.gov/work/HQ/181285.pdf.


Gibson, Dunn &      Third Amended Complaint                                                    Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                       16
                        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 21 of 373


               1   pollutants have been found in the soil and water near the Northwest Detention Center, and

               2   environmental remediation efforts at the site remain ongoing. 52

               3           56.      In April 2017, hundreds of detainees at the Northwest Detention Center went on a

               4   hunger strike to protest the inhumane conditions at the facility, including poor hygiene, lack of

               5   access to medical care, lack of recreational opportunities, poor quality food, and unreasonable

               6   commissary prices. 53

               7           57.      The more than six weeks that Mr. Ramirez spent at the Northwest Detention Center

               8   were extremely difficult for him. He spent his twenty-fourth birthday in detention, and was unable

               9   to see or speak to his young son for the duration of his detention. Mr. Ramirez had difficulty

           10      sleeping, and experienced significant distress, sadness, fear, and anxiety as a result of his unjust

           11      detention. Mr. Ramirez also began to experience vision problems, and was informed by the medical

           12      staff at the Northwest Detention Center that this was likely due to depression.

           13              58.      Defendants classified Mr. Ramirez as a “medium-high” security risk, and placed

           14      him in a housing unit with gang members and dangerous criminals. Mr. Ramirez requested that he

           15      be reclassified because, as he again explained, he was not, and never had been, gang affiliated, but

           16      this request was denied. Because of the government’s false statements to the media, many of the

           17      detainees at the Northwest Detention Center believed that Mr. Ramirez was a gang member and

           18      questioned him about his gang affiliation. This caused Mr. Ramirez to fear for his personal safety,

           19      and he was afraid to leave his cell out of fear that he would be assaulted.

           20      The Government Revokes Mr. Ramirez’s DACA Status and Work Authorization

           21              59.      Defendants issued a Notice to Appear (“NTA”) on February 10, 2017. 54 Defendants

           22      assert that Mr. Ramirez’s DACA status terminated on the day the NTA was issued. 55

           23
                   52
                        Id. at vi–vii.
           24      53
                        Mike Carter, Hundreds of immigrant detainees at Tacoma ICE facility on hunger strike, activists
           25           say, The Seattle Times (Apr. 12, 2017), http://www.seattletimes.com/seattle-news/group-
                        hundreds-of-detainees-at-tacoma-ice-facility-on-hunger-strike; Steve Miletich, ICE: Hunger
           26           strike winding down at Tacoma immigration detention center, The Seattle Times (Apr. 14, 2017),
                        http://www.seattletimes.com/seattle-news/crime/ice-hunger-strike-abates-at-detention-center.
           27      54
                        Dkt. #93, at 7–8 (ICE CAR 000005 (Notice to Appear)).
           28
                   55
                        See Dkt. #32, at 2–3 (Respondents’ Brief Regarding the Court’s February 14, 2017 Order).


Gibson, Dunn &      Third Amended Complaint                                                      Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                        17
                        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 22 of 373


               1           60.      USCIS sent Mr. Ramirez a Notice of Action (“NOA”) dated February 17, 2017.

               2   The NOA states that Mr. Ramirez’s deferred action and employment authorization terminated on the

               3   date the NTA was issued, and provides that “[a]n appeal or motion to reopen/reconsider this notice

               4   of action may not be filed.” 56

               5           61.      Under DHS policy, the government must provide a “Notice of Intent to Terminate”

               6   and 33 days for a response prior to terminating DACA status, unless the case involves an “Egregious

               7   Public Safety” issue. 57 Mr. Ramirez was never provided with a Notice of Intent to Terminate, nor

               8   was he given 33 days to respond to such a notice or otherwise contest the revocation of his DACA

               9   status or work permit.

           10      The Government Publicly Labels Mr. Ramirez as a “Gang Member”

           11              62.      After Mr. Ramirez sought relief from this Court on February 13, 2017, Defendants

           12      concocted a shifting story about the circumstances surrounding his arrest and detention. Defendants

           13      sought to justify their unlawful actions based on the false assertion that Mr. Ramirez is a gang

           14      member, and initiated a sustained campaign to publicly vilify him as such, despite knowing that

           15      there existed no reliable evidence to support such a characterization.

           16              63.      Spokespersons for ICE and DHS issued statements alleging that Mr. Ramirez was a

           17      gang member, and falsely informed the national media that the government possessed

           18      “corroborating evidence” to support that allegation. Additionally, on information and belief,

           19      Defendants coordinated with each other and leaked false information to members of the media in

           20      furtherance of this smear campaign.

           21              64.      On February 14, 2017, an ICE spokesperson stated that “ICE officers took

           22      Mr. Ramirez into custody based on his admitted gang affiliation and risk to public safety.” 58 This

           23      false allegation contradicts the Form I-213 prepared by Defendants, which notes that ICE agents did

           24      not discuss Mr. Ramirez’s purported gang affiliation with him until after he was transported to the

           25      56
                        Ex. I, at 1 (Notice of Action).
           26      57
                        Ex. G, at 136 & App’x I (DACA SOP).
           27
                   58
                        Sue Horton et al., Mexican ‘DREAMer’ Nabbed in Immigrant Crackdown, Reuters U.S. Top
                        News (Feb. 14, 2017), http://www.reuters.com/article/us-usa-trump-immigration-arrest-exclusiv-
           28           idUSKBN15T307 (emphasis added).


Gibson, Dunn &      Third Amended Complaint                                                   Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                       18
                         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 23 of 373


               1   ICE holding facility in Tukwila, Washington, at which point his DACA status and lack of a criminal

               2   record had been confirmed. 59

               3            65.      On February 15, 2017, ICE officials were pressed by the news media for additional

               4   evidence demonstrating that Mr. Ramirez was a gang member. In response, Defendants informed

               5   the media that they had “additional evidence including photos and social media content that

               6   illustrate his gang affiliation.” 60

               7            66.      On February 15, 2017, an unnamed ICE official informed members of the national

               8   news media that there was corroborating evidence to support their allegations of gang membership. 61

               9   No such corroborating evidence has been produced or filed in any court, despite requests by

           10      Mr. Ramirez and his counsel.

           11               67.      On February 15, 2017, DHS issued a statement labeling Mr. Ramirez as “a gang

           12      member.” 62

           13               68.      Defendants have since backed away from these false and defamatory allegations.

           14      For example, in their filings in this Court, Defendants have alleged merely that Mr. Ramirez “hangs

           15      out” with gang members. 63 In the Immigration Court, the government has admitted that the

           16      evidence does not support any conclusion that Mr. Ramirez is a threat to public safety.

           17

           18

           19

           20

           21
                    59
                         Dkt. #93, at 29 (ICE CAR 000028 (I-213 Record of Deportable/Inadmissible Alien (Feb. 10,
                         2017))).
           22       60
                         First 100 Days: Chaffetz: We Want Inspector General to Investigate Leaks; Attorney for Arrested
                         ‘Dreamer’ Speaks Out, FoxNews.com (Feb. 15, 2017),
           23            https://www.foxnews.com/transcript/chaffetz-we-want-inspector-general-to-investigate-leaks-
                         attorney-for-arrested-dreamer-speaks-out.
           24       61
                         ‘DREAMer’ Protected under Obama Detained in Seattle Area, CBSnews.com (Feb. 15, 2017),
           25            http://www.cbsnews.com/news/daniel-ramirez-medina-dreamer-protected-under-obama-detained-
                         in-seattle.
           26       62
                         DHS Statement on Arrest of Alien Gang Member in Washington (Feb. 15, 2017),
                         https://www.dhs.gov/news/2017/02/15/dhs-statement-arrest-admitted-alien-gang-member-
           27            washington.
           28
                    63
                         E.g., Dkt. #52, at 7 (Respondents’ Motion to Dismiss).


Gibson, Dunn &      Third Amended Complaint                                                  Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                      19
                        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 24 of 373


               1   Mr. Ramirez Is Released from Custody After 47 Days in Detention

               2           69.      Pursuant to an order of this Court, Mr. Ramirez received a bond hearing in

               3   Immigration Court on March 28, 2017. 64 At the bond hearing, Mr. Ramirez testified about his

               4   arrest, interrogation, and detention. Mr. Ramirez was released on bond on March 29, 2017. 65

               5           70.      In a startling admission, counsel for the government conceded at the conclusion of

               6   the bond hearing that Mr. Ramirez is not a danger to the community. The government’s statements

               7   (and lack of evidence) at the bond hearing affirm that the government has never had any justification

               8   for revoking Mr. Ramirez’s DACA status or for detaining him for more than six weeks.

               9           71.      After considering the evidence, the Immigration Judge concluded that Mr. Ramirez

           10      is neither a flight risk nor a danger to the community and should be released on bond. 66 The

           11      Immigration Judge’s decision to release Mr. Ramirez underscored Defendants’ inability to support

           12      their allegations of gang affiliation.

           13      The Government Fails to Provide Any Credible Evidence to Support Its Gang Allegations

           14              72.      Both before and after that bond hearing, Defendants have failed to produce any

           15      credible evidence to support their false allegations that Mr. Ramirez is gang affiliated. In sharp

           16      contrast, Mr. Ramirez submitted extensive evidence demonstrating that he is not, and never has

           17      been, a gang member. In addition to evidence demonstrating that he successfully passed three

           18      separate DHS background checks, Mr. Ramirez submitted numerous sworn declarations attesting to

           19      the fact that he has never had any gang affiliation. 67

           20              73.      Additionally, three independent experts have rebutted Defendants’ allegations that

           21      Mr. Ramirez is gang affiliated. Martin Flores, who has served as a gang expert in more than 700

           22      cases, stated that he has “never seen a gang member with a similar tattoo nor would [he] attribute

           23

           24
                   64
                        See Dkt. #69, at 3.
           25      65
                        Ex. J, at 1 (Notice to EOIR).
           26      66
                        Ex. K, at 1 (Custody Order); see also 8 C.F.R. § 236.1(c)(8) (2017).
           27
                   67
                        E.g., Dkt. #35-1, ¶¶ 19–20 (Declaration of Daniel Ramirez Medina); Dkt. #35-2, ¶ 4 (Declaration
                        of Josue L.); Dkt. # 35-3, ¶¶ 8–9 (Declaration of Luz L.); Dkt. #35-5, ¶ 8 (Declaration of Nancy
           28           L.).


Gibson, Dunn &      Third Amended Complaint                                                   Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                         20
                        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 25 of 373


               1   this tattoo to have any gang-related meaning.” 68 Another gang expert, Dr. Edwina Barvosa,

               2   similarly stated that there is “no apparent evidence that Mr. Ramirez Medina has ever been a gang

               3   member himself.” 69 And Carlos García, a Mexican researcher who has written extensively on gangs

               4   in California and Central America, noted that “[a]ny argument about gang ties based on

               5   [Mr. Ramirez’s] tattoo is weak at best; this tattoo does not show any gang affiliation.” 70

               6           74.      Despite the means and ample opportunity to collect evidence to support their claims,

               7   Defendants have failed to produce any credible evidence to support any of their allegations against

               8   Mr. Ramirez. Unlike Mr. Ramirez, Defendants have access to numerous (and perhaps all) law

               9   enforcement and public safety databases. Yet, Defendants have never suggested that they have

           10      located Mr. Ramirez’s name or supposed gang affiliation in any of those databases or records. To

           11      the contrary, the government has admitted numerous times that Mr. Ramirez is not a public safety

           12      threat, including at his March 28, 2017 bond hearing and in USCIS’s March 20, 2018 internal email

           13      confirming that there is not sufficient evidence to conclude he is a gang member or safety threat.

           14              75.      Likewise, Defendants placed great weight on Mr. Ramirez’s alleged “gang tattoo,”

           15      yet have never provided any evidence (from an expert or otherwise) that this tattoo is associated

           16      with gang membership. Defendants have been unable to do so because it is not a gang tattoo.

           17      Instead, Defendants shifted tacks, when, in Immigration Court they submitted “evidence” in the

           18      form of articles located on the internet that discuss how some gangs discourage their members from

           19      getting tattoos so they are not identified as gang members. In other words, Defendants first argued

           20      Mr. Ramirez’s tattoo was a gang tattoo, and when that argument collapsed, argued that a lack of

           21      gang tattoos actually supports their contention that Mr. Ramirez was gang affiliated. That

           22      contention collapsed, too, when the Immigration Judge found, in January 2018 that “[Mr. Ramirez]

           23      was not in a gang, nor associated with one.”

           24

           25

           26
                   68
                        Dkt. #35-7, ¶ 11 (Declaration of Martin M. Flores).
                   69
                        Dkt. #35-8, ¶ 10 (Declaration of Edwina Barvosa, PhD).
           27      70
                        Jonathan Blitzer, A case that could determine the future for Dreamers, The New Yorker (Mar. 15,
           28           2017), http://www.newyorker.com/news/news-desk/a-case-that-could-determine-the-future-for-
                        dreamers.

Gibson, Dunn &      Third Amended Complaint                                                    Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                        21
                        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 26 of 373


               1           76.     At the May 1, 2018 hearing on Mr. Ramirez’s Motion for Preliminary Injunction,

               2   the government stated that there is no “record that establishes, one way or the other, with absolute

               3   conclusiveness, about Mr. Ramirez’s gang affiliations or lack thereof.” Remarkably, that statement

               4   was made to this Court at the time the government’s own record did show that Mr. Ramirez lacked

               5   gang affiliation—as confirmed by the government’s own March 20, 2018 internal email, it knew

               6   that “there is not sufficient evidence to conclude [Mr. Ramirez] is currently a known or suspected

               7   gang member.” 71

               8   Defendants’ Motion to Dismiss Is Denied in Its Entirety

               9           77.     On June 26, 2017, Defendants filed a motion to dismiss the Second Amended

           10      Complaint for lack of subject-matter jurisdiction and for failure to state a claim. 72 On November 8,

           11      2017, this Court denied that motion in its entirety. 73 This Court determined that the issues presented

           12      in this action—whether Defendants complied with their own non-discretionary procedures when

           13      taking Mr. Ramirez into custody, questioning him at the Tukwila facility and ultimately terminating

           14      his DACA status—do not trigger the jurisdiction-stripping provisions of the INA. This Court also

           15      determined that all claims advanced in the Second Amended Complaint were plausibly pleaded.

           16      The Government Is Twice Enjoined from Revoking Mr. Ramirez’s DACA Status and Work

           17      Authorization

           18              78.     On January 17, 2018, an Immigration Judge issued an order of removal directing

           19      Mr. Ramirez’s return to Mexico, while also finding that “[Mr. Ramirez] was not in a gang, nor

           20      associated with one.” 74 On February 6, 2018, Mr. Ramirez filed a motion for a preliminary

           21      injunction to restore his DACA and work authorization (the “Preliminary Injunction Motion”). 75

           22      While that motion was pending, in a separate action a preliminary injunction order was issued on

           23      February 26, 2018 by the United States District Court for the Central District of California in Inland

           24

           25
                   71
                        Ex. A (Mar. 20, 2018 USCIS Email).
                   72
                        See Dkt. #90 (Defendants’ Mot. to Dismiss the Second Amended Complaint).
           26      73
                        See Dkt. #116 (Court’s Nov. 8, 2017 Order).
           27      74
                        See Dkt. #122-1, at 35 (Third Supplemental Declaration of Daniel Ramirez Medina); Dkt. #124-1,
                        p. 14 (Excerpt of Trans. of Oral Decision of Immigration Judge).
           28      75
                        See Dkt. #122 (Plaintiff’s Motion for Preliminary Injunction).

Gibson, Dunn &      Third Amended Complaint                                                   Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                       22
                        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 27 of 373


               1   Empire-Immigrant Youth Collective v. Nielsen (“Inland Empire Order”), No. 17-cv-2048. That

               2   order required the government to restore to a certified class of former DACA recipients their DACA

               3   status and work authorization. As a member of the Inland Empire class, Mr. Ramirez was to have

               4   his DACA restored.

               5           79.      On or about April 3, 2018, the government delivered two notices to Mr. Ramirez.

               6   One notice informed Mr. Ramirez that his DACA status and work authorization had been reinstated

               7   and extended to May 5, 2018, pursuant to the Inland Empire Order. 76 The government

               8   simultaneously issued Mr. Ramirez a NOIT to terminate his just-restored DACA status. 77 In other

               9   words, faced with the Inland Empire Order, the government restored Mr. Ramirez’s status only to

           10      immediately begin new proceedings to wrongfully strip him of that status.

           11              80.      The government’s stated basis for the issuance of the NOIT was its continued

           12      wrongful insistence that Mr. Ramirez posed a risk to public safety because he allegedly was gang

           13      affiliated. This theory was inconsistent with multiple background checks the government had

           14      previously run in connection with Mr. Ramirez’s DACA application and renewals, the government’s

           15      concession at his March 28, 2017 bond hearing that it had no evidence to support a finding that Mr.

           16      Ramirez was a risk to public safety, 78 and the Immigration Judge’s January 2018 finding that he

           17      does not present a risk to public safety because the evidence submitted showed he was “not in a

           18      gang, nor associated with one.” 79 And the government’s stated basis for the NOIT flatly

           19      contradicted its own internal March 20, 2018 email assessment conceding Mr. Ramirez lacks any

           20      gang affiliation or criminal history. 80 The NOIT also stated that termination of Mr. Ramirez’s

           21      DACA status was warranted because ICE was “actively pursuing” his removal, even though a

           22      removal order in and of itself is not a sufficient basis for termination of DACA status.

           23

           24

           25
                   76
                        See Ex. L, at 1 (Reinstatement Notice).
                   77
                        See Ex. M, at 1 (Notice of Intent to Terminate).
           26      78
                        See Dkt. #122-1, at 31 (Mar. 28, 2017 Tr. of Oral Decision of I.J.).
           27      79
                        See Dkt. #124-1, at 14 (Jan. 17, 2018 Tr. of Oral Decision of I.J.).
           28
                   80
                        Ex. A (March 20, 2018 USCIS Email).


Gibson, Dunn &      Third Amended Complaint                                                    Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                        23
                        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 28 of 373


               1           81.      On May 15, 2018, this Court granted Mr. Ramirez’s Preliminary Injunction Motion,

               2   concluding that Mr. Ramirez is likely to succeed on the merits of his claims because the

               3   government’s continued reliance on “unfounded allegations” of gang affiliation was arbitrary,

               4   capricious, and an abuse of discretion and also implicated Mr. Ramirez’s constitutional “right to an

               5   opportunity to be heard in a meaningful matter.” 81 The remaining elements—irreparable harm,

               6   balance of hardships and the public interest—also favored preliminary injunctive relief.

               7           82.      Consistent with these rulings, this Court entered its Preliminary Injunction Order, in

               8   which it ordered that (1) “Defendants shall not terminate Plaintiff’s DACA status and work

               9   authorization pending a final decision by this Court on the merits of his claims” and (2) “Defendant

           10      USCIS is ENJOINED from asserting, adopting, or relying in any proceedings on any statement or

           11      record made as of this date purporting to allege or establish that Mr. Ramirez is a gang member,

           12      gang affiliated, or a threat to public safety.” 82

           13      The Government Denies Mr. Ramirez’s DACA Renewal Application

           14              83.      On May 21, 2018, in an abundance of caution given that this Court had already

           15      enjoined Defendants from terminating his benefits, Mr. Ramirez submitted a request to the

           16      government to renew his DACA status and work authorization. Notwithstanding the Preliminary

           17      Injunction Order, on September 26, 2018, the government issued a Notice of Intent to Deny

           18      (“NOID”) that request. The NOID stated that the government intended to deny Mr. Ramirez’s

           19      renewal request for four reasons. The first—that ICE is actively pursuing Mr. Ramirez’s removal—

           20      simply repeated one of the bases for the prior NOIT that this Court enjoined and is deficient for the

           21      reasons described above. Each of the other three attempted to portray Mr. Ramirez as a threat to

           22      public safety: (1) that he was reported for having sexual intercourse with his son’s mother in 2013

           23      (resulting in the conception of his son), when he was 20 years old and his son’s mother was 17 years

           24      old, even though no charges were filed, the relationship was consensual, and both sets of parents

           25      approved of the relationship and the pregnancy that resulted therefrom; (2) Mr. Ramirez’s own

           26

           27      81
                        Medina v. Dep’t of Homeland Sec., 313 F. Supp. 3d 1237, 1251 (W.D. Wash. 2018) (internal
                        quotations omitted); see also Dkt. #133, at 22–23 (Preliminary Injunction Order).
           28      82
                        Id. at 23.

Gibson, Dunn &      Third Amended Complaint                                                   Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                        24
                        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 29 of 373


               1   admission that he was cited for possession of a small quantity of marijuana in Oregon in 2014; and

               2   (3) that he has not fully paid off certain fines he incurred for traffic violations. None of these other

               3   three grounds was previously cited by the government as a basis for terminating Mr. Ramirez’s

               4   DACA status and work authorization, although each was previously known to the government at the

               5   time it renewed Mr. Ramirez’s DACA in 2016—at which time it did not determine any to be a basis

               6   for denial of renewal—and certainly at the time it issued the April 3, 2018 NOIT. None of these

               7   bases suggests that Mr. Ramirez poses a public safety concern, and none establishes an adequate

               8   basis for termination of his DACA status. Indeed, USCIS conceded in its internal March 20, 2018

               9   email describing his “current criminal history”—sent two months after it claimed it learned for the

           10      first time of the “offense history” that it now cites for denial—that Mr. Ramirez’s file shows “no

           11      criminality” and that “[t]here is NOT sufficient evidence to conclude [he] is an [egregious public

           12      safety] concern.” 83 Instead, these bases for denial of renewal—particularly when set in the context

           13      of the government’s continuing campaign against Mr. Ramirez—are yet another unlawful attempt to

           14      terminate his DACA.

           15              84.     On October 24, 2018, Mr. Ramirez submitted his lengthy response to the NOID,

           16      objecting to the stated bases for denial of DACA renewal, providing evidence of the harm such

           17      denial would cause him, and confirming that doing so would be a violation of this Court’s

           18      Preliminary Injunction Order.

           19              85.     On December 19, 2018, USCIS issued its final “Decision,” denying Mr. Ramirez’s

           20      DACA renewal application for the reasons contained in the NOID. 84 In doing so, Defendants

           21      violated the Preliminary Injunction Order which enjoins USCIS “from asserting, adopting, or

           22      relying in any proceedings on any statement or record made as of this date purporting to allege that

           23      Mr. Ramirez is a gang member, gang affiliated, or a threat to public safety.” 85 Contrary to USCIS’s

           24      perfunctory statement in the Decision that it was not relying on such information, the agency clearly

           25      was relying on statements and records dated prior to May 15, 2018 that it views as relevant to

           26      83
                        Ex. A (Mar. 20, 2018 USCIS Email).
           27      84
                        Ex. N (Dec. 19, 2018 Decision Denying DACA Renewal).
           28
                   85
                        Dkt. #133, at 23 (emphasis added).


Gibson, Dunn &      Third Amended Complaint                                                     Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                        25
                        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 30 of 373


               1   whether Mr. Ramirez is a threat to public safety—the NOID cites the California Penal Code, the

               2   criminal U.S. Code, and references five traffic safety-related violations—in support of its stated

               3   conclusion that he “do[es] not warrant a favorable exercise of prosecutorial discretion.” 86 USCIS’s

               4   avoidance of the phrase “public safety” in issuing this NOID does not bring it beyond the scope of

               5   the Preliminary Injunction Order, as the substantive bases for the NOID are manifestly public

               6   safety-related. Moreover, the government’s claim that it was unaware of or could not have known

               7   of these offenses at the time it renewed Mr. Ramirez’s DACA in 2016 is incorrect, and irrelevant in

               8   any event given the mandates of the Preliminary Injunction Order. Therefore, not only is the

               9   government’s latest action to deny renewal a violation of the APA and Mr. Ramirez’s due process

           10      rights, but it violates this Court’s Preliminary Injunction Order.

           11              86.     Moreover, the Preliminary Injunction Order requires that the government not

           12      “terminate [Mr. Ramirez’s] DACA status and work authorization pending a final decision by [the]

           13      Court on the merits of his claims.” However, USCIS did just that, denying renewal of Mr.

           14      Ramirez’s DACA, even though such processed renewals are routinely approved 99% of the time. In

           15      so doing, Defendants have affirmatively terminated Mr. Ramirez’s DACA and work authorization

           16      benefits, thereby violating the Preliminary Injunction Order for this additional reason.

           17      Mr. Ramirez Continues to Suffer Harm as a Result of Defendants’ Unlawful Conduct

           18              87.     Mr. Ramirez was detained from February 10, 2017 to March 29, 2017. He will

           19      never get back the six weeks that he spent in the Northwest Detention Center. Since his release,

           20      Mr. Ramirez has reunited with his family, but has been unable to fully piece his life back together.

           21      Mr. Ramirez must work to provide for himself and his family, but Defendants’ actions have

           22      impaired his ability to find gainful employment.

           23              88.     Mr. Ramirez also continues to experience the profound emotional and psychological

           24      consequences of his detention. For more than six weeks, he was confined under conditions that

           25      caused him to experience significant distress, humiliation, embarrassment, discomfort, fear, and

           26      anxiety. He constantly feared that he would be attacked based on Defendant’s false claims about his

           27      supposed gang affiliation.

           28      86
                        Ex. N, at 4 (Dec. 19, 2018 Decision Denying DACA Renewal).

Gibson, Dunn &      Third Amended Complaint                                                   Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                        26
                     Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 31 of 373


               1          89.       Mr. Ramirez also continues to suffer the stigma of being associated with a gang.

               2   Not only has Mr. Ramirez’s reputation been damaged as a result of Defendants’ conduct, but the

               3   reputation of his family has suffered as well. Mr. Ramirez cares deeply about his family, and it has

               4   been very difficult for him to see how Defendants’ actions have caused his family harm.

               5          90.       Further, Mr. Ramirez has suffered harm and significant distress arising out of both

               6   the unlawful issuance of the NOID and subsequent final Decision to deny his DACA renewal

               7   request. After this Court issued the Preliminary Injunction Order, Mr. Ramirez believed he would

               8   finally be treated fairly and justly by the government so that he could get back to living his life and

               9   providing for his family. That Preliminary Injunction Order provided Mr. Ramirez peace of mind

           10      that the government’s campaign against him might finally cease. But Defendants were undaunted

           11      by this Court’s order, and their continued pursuit of Mr. Ramirez and denial of his DACA renewal

           12      have caused him great additional emotional harm, have interfered with his ability to earn a living

           13      wage, to enjoy the other benefits of DACA status, to raise his son (who is a U.S. citizen), and to

           14      peacefully carry on living his life in the United States.

           15

           16                                              CAUSES OF ACTION

           17                                                   COUNT ONE

           18         ADMINISTRATIVE PROCEDURE ACT – ARBITRARY AND CAPRICIOUS ACTION

           19             91.       Mr. Ramirez repeats and incorporates by reference each and every allegation

           20      contained in the preceding paragraphs as if fully set forth herein.

           21             92.       This Count is brought against all Defendants and seeks declaratory and injunctive

           22      relief under the APA.

           23             93.       The APA provides that courts “shall . . . hold unlawful and set aside agency action”

           24      that is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.”

           25      5 U.S.C. § 706(2)(A) (2017). Here, Defendants have acted arbitrarily and capriciously in taking

           26      actions to terminate Mr. Ramirez’s DACA status on multiple occasions since they unlawfully

           27      detained him in February 2017. Three actions in particular embody such arbitrary and capricious

           28      treatment: (1) the revocation of Mr. Ramirez’s DACA status and work authorization in February

Gibson, Dunn &      Third Amended Complaint                                                    Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                        27
                        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 32 of 373


               1   2017; (2) the issuance of the NOIT in April 2018 in reliance on unfounded allegations of gang

               2   affiliation; and (3) the issuance of the December 19, 2018 Decision to deny Mr. Ramirez’s DACA

               3   renewal request on the insufficient grounds provided, which also violated the terms of the

               4   Preliminary Injunction Order and contradict Defendants’ own internal records. In each instance, the

               5   government acted in a manner that was arbitrary, capricious, an abuse of discretion, and in violation

               6   of the Defendants’ own established procedures.

               7           94.       The February 2017 revocation of Mr. Ramirez’s DACA status and work

               8   authorization constitutes final agency action and cannot be appealed. 87 The denial of Mr. Ramirez’s

               9   renewal request in December 2018 also constitutes final agency action and cannot be appealed. 88

           10              95.       Defendants’ decision to revoke Mr. Ramirez’s DACA status and work authorization

           11      in February 2017, despite the fact that multiple prior and more thorough analyses had concluded that

           12      he was eligible for DACA, and despite the government own internal determination that he does not

           13      present a public safety concern even after learning of the facts on which it based denial of renewal, is

           14      the sort of inconsistency that is the hallmark of arbitrary action. See, e.g., Nat’l Parks Conservation

           15      Ass’n v. E.P.A., 788 F.3d 1134, 1145 (9th Cir. 2015). 89 Indeed, as discussed above, Defendants

           16      examined Mr. Ramirez’s background on at least three separate occasions and concluded that he was

           17      eligible for DACA. The decision to summarily reverse that conclusion was arbitrary, capricious, and

           18      an abuse of discretion. That the government again acknowledged that Mr. Ramirez is not a threat to

           19      public safety at his March 2017 bond hearing and in USCIS’s March 20, 2018 internal email further

           20      underscores the arbitrary and capricious nature of his DACA revocation.

           21              96.       Defendants’ assertions that Mr. Ramirez is gang affiliated were implausible and ran

           22      “counter to the evidence before the agency” (Ctr. for Biological Diversity v. Bureau of Land Mgmt.,

           23

           24
                   87
                        As discussed above, the NOA expressly provides that an “appeal or motion to reopen/reconsider
                        this notice of action may not be filed.” Ex. I, at 1.
           25      88
                        Ex. N (Dec. 19, 2018 Decision Denying DACA Renewal) (“You may not file an appeal or motion
                        to reopen/reconsider this decision.”)
           26      89
                        See also F.C.C. v. Fox Television Stations, Inc., 556 U.S. 502, 515 (2009). While an agency may
           27           change course based upon new “factual findings that contradict those” upon which it based its
                        prior determination, it must provide a “detailed justification,” particularly when the “prior policy
           28           has engendered serious reliance interests that must be taken into account.” Id. at 515–16 (citing
                        Smiley v. Citibank (South Dakota), N. A., 517 U.S. 735, 742 (1996)).

Gibson, Dunn &      Third Amended Complaint                                                    Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                        28
                        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 33 of 373


               1   833 F.3d 1136, 1146 (9th Cir. 2016) (citation omitted)), as was their December 2018 determination

               2   that Mr. Ramirez had an “offense history” that warranted denial of his DACA renewal. Defendants

               3   had before it all relevant information regarding Mr. Ramirez’s history, offense or otherwise, when

               4   improperly determining in April 2018 and December 2018 that he was a public safety concern. But

               5   that determination ran contrary to the evidence before USCIS, as in March 20, 2018 USCIS had

               6   determined and admitted that Mr. Ramirez had “[n]o criminality,” that “there is not sufficient

               7   evidence to conclude he is currently a known or suspected gang member,” and that “[t]here is NOT

               8   sufficient evidence to conclude [he] is an EPS concern.” 90

               9           97.      Relatedly, Defendants acted unlawfully and in violation of the Accardi doctrine

           10      because they failed to “adhere to [their] own internal operating procedures” when they summarily

           11      revoked Mr. Ramirez’s DACA status and work authorization in February 2017 but failed to provide

           12      him the appropriate notice and opportunity to contest that determination. Church of Scientology of

           13      Cal. v. United States, 920 F.2d 1481, 1487 (9th Cir. 1990) (citing United States ex rel. Accardi v.

           14      Shaughnessy, 347 U.S. 260, 268 (1954)). 91

           15              98.      Defendants then acted arbitrarily and capriciously in issuing Mr. Ramirez the NOIT

           16      the same day they restored his DACA status pursuant to the Inland Empire Order. As noted, the

           17      NOIT stated that Mr. Ramirez was a risk to public safety due to his alleged gang affiliation even

           18      though Defendants had twice acknowledged that there was no support for this conclusion—first, at

           19      his bond hearing in March 2017 and again in an internal DHS email dated approximately two weeks

           20      before the NOIT was issued, which stated that there was “[n]o criminality on [his] rap sheet” nor

           21      “sufficient evidence to conclude he is currently a known or suspected gang member.” 92 Basing the

           22      NOIT on such baseless and discredited allegations was arbitrary and capricious, and this Court found

           23      in its Preliminary Injunction Order that Mr. Ramirez was likely to prevail on this argument.

           24

           25      90
                        Ex. A (Mar. 20, 2018 USCIS Email).
           26      91
                        The Accardi requirement “extends beyond formal regulations,” including to “policy
                        statement[s],” “handbook[s],” “operating procedures,” “Order[s],” “Weekly Bulletin[s],”
           27           unpromulgated rules documenting “usual practice,” “Standards,” and “Directive[s].” Alcaraz v.
                        I.N.S., 384 F.3d 1150, 1162 (9th Cir. 2004) (citing cases).
           28      92
                        Ex. A (March 20, 2018 USCIS Email).

Gibson, Dunn &      Third Amended Complaint                                                   Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                       29
                        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 34 of 373


               1           99.      Defendants’ denial of Mr. Ramirez’s renewal request in December 2018 was also

               2   arbitrary and capricious. The government cites as the reason for the denial Mr. Ramirez’s “offense

               3   history,” which consists of a 2013 Police Report regarding Mr. Ramirez’s romantic relationship with

               4   the mother of his son for which no investigation was ever initiated (and for which no charges were

               5   ever pursued given the consent of all parties and their families), a citation for possession of a small

               6   quantity of marijuana in 2014, and various tickets for traffic violations. The conclusion reached by

               7   Defendants that Mr. Ramirez no longer warrants favorable consideration for DACA due to his

               8   “offense history” cannot be lawfully reconciled with DHS’s March 2018 determination that there is

               9   “[n]o criminality on [Mr. Ramirez’s] rap sheet.” Even setting aside this inconsistency, the denial of

           10      Mr. Ramirez’s renewal request on this basis is arbitrary and capricious, as 99% of processed renewal

           11      requests are approved, including for DACA recipients who, like Mr. Ramirez, have committed minor,

           12      non-violent infractions in the past. Moreover, all of these facts were available to the government at

           13      the time it issued the NOIT, in April 2018, yet the government did not cite these minor, non-violent

           14      infractions at that time, doing so only after this Court blocked its efforts to terminate his DACA by

           15      falsely accusing him of gang membership. There is good reason why the government did not cite

           16      these bases in the April 2018 NOIT—they do not rise to the level of violent offenses warranting

           17      denial of DACA, and Defendants’ reliance on them to deny renewal is arbitrary and capricious.

           18              100.     Defendants’ denial of Mr. Ramirez’s renewal request in December 2018 also

           19      violates the Accardi doctrine. Under the DACA SOP, a DACA request that presents “issues of

           20      criminality” must be reviewed and adjudicated by the USCIS Background Check Unit (“BCU”)

           21      DACA Team. 93 In March 2018, approximately two months before Mr. Ramirez submitted his

           22      renewal request, a member of the BCU DACA Team determined that Mr. Ramirez had “[n]o

           23      criminality on [his] rap sheet.” Defendants nonetheless denied Mr. Ramirez’s most recent renewal

           24      request based on his alleged criminal or “offense” history. This was in violation of the SOP

           25      guidelines governing the processing of DACA applications for two reasons. First, it contravened the

           26      conclusion reached by the BCU DACA Team in March 2018 regarding Mr. Ramirez’s lack of

           27      criminal history. The SOP does not provide for a process by which determinations of the BCU

           28      93
                        Ex. G, at 82, 93–96 (DACA SOP).

Gibson, Dunn &      Third Amended Complaint                                                    Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                        30
                        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 35 of 373


               1   DACA Team with respect to an applicant’s criminal history may be overridden. Second, there is no

               2   evidence whatsoever in administrative record that the BCU DACA Team actually adjudicated Mr.

               3   Ramirez’s most recent renewal request and reached a conclusion contrary to the March 2018

               4   determination.

               5           101.      For all of the foregoing reasons, Defendants violated the APA when revoking Mr.

               6   Ramirez’s DACA status and work authorization in February 2017, issuing a NOIT based upon false

               7   allegations of gang affiliation in April 2018, and denying his renewal request in December 2018.

               8                                               COUNT TWO

               9            ADMINISTRATIVE PROCEDURE ACT – UNCONSTITUTIONAL ACTION

           10              102.      Mr. Ramirez repeats and incorporates by reference each and every allegation

           11      contained in the preceding paragraphs as if fully set forth herein.

           12              103.      This Count is brought against all Defendants and seeks declaratory and injunctive

           13      relief under the APA.

           14              104.      The APA dictates that courts “shall . . . hold unlawful and set aside agency action”

           15      that is “contrary to constitutional right, power, privilege, or immunity.” 5 U.S.C. § 706(2)(B). Here,

           16      Defendants violated the APA because their threats, revocations, and failure to renew Mr. Ramirez’s

           17      DACA status and work authorization violated his rights under the Due Process Clause. The February

           18      2017 revocation of Mr. Ramirez’s DACA status and work authorization constitutes final agency

           19      action and cannot be appealed. The denial of Mr. Ramirez’s renewal request in December 2018 also

           20      constitutes final agency action. 94

           21              105.      Aliens who are physically present in the United States are guaranteed the protections

           22      of the Due Process Clause. See Zadvydas v. Davis, 533 U.S. 678, 693 (2001) (“[T]he Due Process

           23      Clause applies to all ‘persons’ within the United States, including aliens, whether their presence here

           24      is lawful, unlawful, temporary, or permanent.”).

           25              106.      The Constitution “imposes constraints on governmental decisions which deprive

           26      individuals of ‘liberty’ or ‘property’ interests within the meaning of the Due Process Clause of the

           27      Fifth or Fourteenth Amendment.” Mathews v. Eldridge, 424 U.S. 319, 332 (1976). A threshold

           28      94
                        See supra note 88.

Gibson, Dunn &      Third Amended Complaint                                                   Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                       31
                     Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 36 of 373


               1   inquiry in any case involving a violation of procedural due process “is whether the plaintiffs have a

               2   protected property or liberty interest and, if so, the extent or scope of that interest.” Nozzi v. Hous.

               3   Auth. of L.A., 806 F.3d 1178, 1190–91 (9th Cir. 2015) (citing Bd. of Regents of State Colls. v. Roth,

               4   408 U.S. 564, 569–70 (1972)).

               5          107.      Here, Defendants deprived Mr. Ramirez of liberty interests protected by the Due

               6   Process Clause. As previously discussed, DACA grants beneficiaries the right not to be arrested or

               7   detained based solely on their immigration status during the time period that their deferred action is

               8   in effect. Such “[f]reedom from imprisonment—from government custody, detention, or other forms

               9   of physical restraint—lies at the heart of the liberty that [the Due Process] Clause protects.”

           10      Zadvydas, 533 U.S. at 690. The term “liberty” also encompasses the ability to work, raise a family,

           11      and “form the other enduring attachments of normal life.” Morrissey v. Brewer, 408 U.S. 471, 482

           12      (1972); Roth, 408 U.S. at 572. Where, as here, an individual reasonably relies on a conferred status

           13      to pursue these activities, the government cannot revoke that status without adequate procedural due

           14      process. See Bell v. Burson, 402 U.S. 535, 539 (1971) (holding that once a benefit is granted

           15      “continued possession may become essential in the pursuit of a livelihood”).

           16             108.      The fact that Defendants previously revoked Mr. Ramirez’s DACA status and work

           17      authorization based on false allegations of gang affiliation also deprived him of protected liberty

           18      interests in his reputation. See Paul v. Davis, 424 U.S. 693, 709 (1976) (explaining that while

           19      reputation alone may not be a protected liberty interest, “the invocation of procedural safeguards” is

           20      justified when defamatory allegations accompany an altered legal status); Goss v. Lopez, 419 U.S.

           21      565, 574 (1975); Wisconsin v. Constantineau, 400 U.S. 433, 437 (1971) (“Where a person’s good

           22      name, reputation, honor, or integrity is at stake because of what the government is doing to him,

           23      notice and an opportunity to be heard are essential.”). Defendants’ denial of Mr. Ramirez’s renewal

           24      application was similarly made on the erroneous grounds that he is a public safety threat, thereby

           25      furthering harm to his reputation.

           26             109.      Defendants also deprived Mr. Ramirez of property interests protected by the Due

           27      Process Clause. The property interests protected by the Due Process Clause “extend beyond tangible

           28      property and include anything to which a plaintiff has a ‘legitimate claim of entitlement.’” Nozzi,

Gibson, Dunn &      Third Amended Complaint                                                     Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                        32
                        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 37 of 373


               1   806 F.3d at 1191 (citing Roth, 408 U.S. at 576–77). “A legitimate claim of entitlement is created [by]

               2   . . . ‘rules or understandings that secure certain benefits and that support claims of entitlement to

               3   those benefits.’” Id. Therefore, an individual has a protected property interest where they have a

               4   reasonable expectation of entitlement to that interest.

               5           110.      Here, Mr. Ramirez possessed a protected property interest in his DACA status and

               6   the numerous benefits provided to him under the DACA program. As discussed above, these benefits

               7   include, among other things, the ability to legally work in the United States, 95 eligibility for important

               8   state and federal benefits, 96 and the ability to travel internationally under certain circumstances. See

               9   Texas, 809 F.3d at 166 (“Deferred action . . . is much more than nonenforcement: It would

           10      affirmatively confer ‘lawful presence’ and associated benefits on a class of unlawfully present aliens.

           11      Though revocable, that change in designation would trigger . . . eligibility for federal benefits—for

           12      example, under title II and XVIII of the Social Security Act—and state benefits—for example,

           13      driver’s licenses and unemployment insurance—that would not otherwise be available to illegal

           14      aliens.”); Ariz. Dream Act Coal., 757 F.3d at 1059 (“DHS considers DACA recipients not to be

           15      unlawfully present in the United States because their deferred action is a period of stay authorized by

           16      the Attorney General.”).

           17              111.      These protected property interests exist because of the government’s decision to

           18      grant Mr. Ramirez these benefits, and by virtue of its promise to Mr. Ramirez (and hundreds of

           19      thousands of similarly situated young people) to adhere to the strict framework of the DACA

           20      program, including the ability to renew one’s status. See Goldberg v. Kelly, 397 U.S. 254, 262

           21      (1970); Perry v. Sindermann, 408 U.S. 593, 601 (1972) (“A person’s interest in a benefit is a

           22      ‘property’ interest for due process purposes if there are such rules or mutually explicit understandings

           23      that support his claim of entitlement to the benefit and that he may invoke at a hearing.”). In

           24      establishing and operating DACA under a well-defined framework and highly specific criteria, the

           25
                   95
                        Revocation of (or denial of renewal regarding) DACA is therefore the sort of “complete
           26           prohibition of the right to engage in a calling” that directly implicates the Due Process Clause.
                        Conn v. Gabbert, 526 U.S. 286, 292 (1999).
           27      96
                        Courts routinely find that revocation of public benefits triggers the Due Process Clause. See, e.g.,
           28           Mathews, 424 U.S. at 332.


Gibson, Dunn &      Third Amended Complaint                                                     Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                        33
                        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 38 of 373


               1   government created a reasonable expectation among DACA recipients—including Mr. Ramirez—

               2   that they are entitled to the benefits provided under the program. 97

               3           112.      While DACA is premised on the exercise of prosecutorial discretion, that discretion

               4   is limited and constrained by the rules and criteria on which DACA is based and operated, and by the

               5   government’s decision to twice grant Mr. Ramirez deferred action and work authorization. These

               6   constraints on discretion further support Mr. Ramirez’s claim of a protected property interest. See

               7   Nozzi, 806 F.3d at 1191 (finding a protected property right in government benefits where government

               8   regulations “greatly restrict the discretion” of those who administer the benefits) (citation omitted).

               9           113.      Defendants’ conduct in depriving Mr. Ramirez of his protected liberty and property

           10      interests is evaluated under the three-part Eldridge test. “[I]n Mathews v. Eldridge, the Supreme

           11      Court set forth a three-part inquiry to determine whether the procedures provided to protect a liberty

           12      or property interest are constitutionally sufficient. First, courts must look at the nature of the interest

           13      that will be affected by the official action, and in particular, to the degree of potential deprivation that

           14      may be created. Second, courts must consider the fairness and reliability of the existing procedures

           15      and the probable value, if any, of additional procedural safeguards. Finally, courts must assess the

           16      public interest, which includes the administrative burden and other societal costs that would be

           17      associated with additional or substitute procedures.” Nozzi, 806 F.3d at 1192–93 (internal quotations

           18      and citations omitted). This test requires courts to balance the affected interests to see whether the

           19      procedures provided are constitutionally sufficient.

           20              114.      Here, both the revocation of and then the denial of renewal of Mr. Ramirez’s DACA

           21      status and work authorization without adequate procedural protections fail the Eldridge test. First,

           22      Mr. Ramirez’s protected interests are extremely significant—they include, among other things, his

           23      physical liberty, his right to be free from arrest or detention based solely on his immigration status,

           24      and his ability to earn a living to help support himself and his family. Second, the procedures

           25      provided were wholly inadequate. “The essence of due process is the requirement . . . [of] notice . . .

           26

           27
                   97
                        “[T]he identification of property interests under constitutional law turns on the substance of the
                        interest recognized, not the name given that interest by the state.” Newman v. Sathyavaglswaran,
           28           287 F.3d 786, 797 (9th Cir. 2002) (citations omitted).


Gibson, Dunn &      Third Amended Complaint                                                      Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                         34
                         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 39 of 373


               1   [and] a meaningful opportunity to present [one’s] case.” Mathews, 424 U.S. at 348–49. Here,

               2   Defendants initially revoked Mr. Ramirez’s DACA status without any advance notice. 98 Defendants

               3   then continued to rely on unsubstantiated allegations of gang affiliation in threatening to terminate

               4   Mr. Ramirez’s DACA status, and subsequently failed to give fair and impartial consideration to his

               5   DACA renewal application after deciding that they would take whatever steps necessary to terminate

               6   Mr. Ramirez’s DACA, including attempting to skirt this Court’s Preliminary Injunction Order to

               7   deny a routine renewal. This Court has already held that such conduct “implicates [Mr. Ramirez’s]

               8   right to an opportunity to be heard in a meaningful manner.” 99 And third, there is no credible burden

               9   “associated with additional or substitute procedures,” or public benefit from their absence. Nozzi,

           10      806 F.3d at 1193 (internal quotations and citations omitted). 100

           11               115.     Separate from the inadequate procedural protections it has provided Mr. Ramirez

           12      throughout this process, the government’s treatment of Mr. Ramirez also violates his substantive

           13      rights under the Due Process Clause. The government’s actions demonstrate that it has not been

           14      motivated by a legitimate purpose; rather, the government has been motivated by animus and spite

           15      toward an individual who challenged the government’s false allegations and stood up for his

           16      individual rights. Such illegitimate and retaliatory rationales cannot support the government’s

           17      deprivation of Mr. Ramirez’s protected liberty and property interests. Cty. of Sacramento v. Lewis,

           18      523 U.S. 833, 845 (1998) (“The touchstone of due process is protection of the individual against

           19      arbitrary action of the government.” (quoting Wolff v. McDonnell, 418 U.S. 539, 558 (1974))); Ms. L.

           20      v. ICE, 302 F. Supp. 3d 1149, 1166 (S.D. Cal. 2018) (“[S]ubstantive due process protects against

           21      government power arbitrarily and oppressively exercised.”).

           22               116.     For similar reasons, Defendants’ retaliatory actions have violated Mr. Ramirez’s

           23      rights under the First Amendment. Even if the government’s actions were lawful, which they were

           24       98
                         The risk of “erroneous deprivation” is particularly high where, as here, an agency disregards its
           25            own extensive prior due diligence in favor of a spur-of-the-moment judgment by a few
                         individuals based on extremely limited evidence. Under these circumstances, any “additional
           26            procedural safeguards” would have had obvious “probable value.” Nozzi, 806 F.3d at 1193.
                    99
                         Medina, 313 F. Supp. 3d at 1251 (internal quotations omitted).
           27      100
                         As previously noted, Defendants also violated the government’s policy of providing notice and 33
           28            days to respond before terminating DACA status. See Dkt. #78-6, Ex. F, at 132, Appendix I
                         (DACA SOP).

Gibson, Dunn &      Third Amended Complaint                                                   Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                        35
                     Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 40 of 373


               1   not, such “[o]therwise lawful government action may nonetheless be unlawful if motivated by

               2   retaliation for having engaged in activity protected under the First Amendment.” O’Brien v. Welty,

               3   818 F.3d 920, 932 (9th Cir. 2016); see also Wilkie v. Robbins, 551 U.S. 537, 555 (2007) (“[T]he

               4   government may not retaliate for exercising First Amendment speech rights.”). To succeed on a

               5   First Amendment retaliation claim, a plaintiff must demonstrate that “(1) he was engaged in a

               6   constitutionally protected activity, (2) the defendant’s actions would chill a person of ordinary

               7   firmness from continuing to engage in the protected activity[,] and (3) the protected activity was a

               8   substantial or motivating factor in the defendant’s conduct.” O’Brien, 818 F.3d at 932 (quoting

               9   Pinard v. Clatskanie Sch. Dist. 6J, 467 F.3d 755, 770 (9th Cir. 2006) and holding that complaint

           10      stated a plausible First Amendment retaliation claim).

           11             117.     Defendants’ decision to deny renewal of Mr. Ramirez’s DACA status and work

           12      authorization in December 2018 violated the First Amendment’s prohibition against retaliation for

           13      protected speech. Mr. Ramirez first filed suit to challenge the government’s unconstitutional

           14      conduct on February 13, 2017, and Defendants have consistently taken punitive and retaliatory

           15      action against him ever since. “Litigation seeking to expose . . . wrongful governmental activity is,

           16      by its very nature, a matter of public concern” that is protected by the First Amendment. Alpha

           17      Energy Savers, Inc. v. Hansen, 381 F.3d 917, 927 (9th Cir. 2004); see also id. at 925

           18      (“[P]roceedings before a judicial or administrative body constitute a matter of public concern if they

           19      bring to light potential or actual discrimination, corruption, or other wrongful conduct by

           20      government agencies or officials.”). In an abundance of caution, Mr. Ramirez submitted a request to

           21      renew his DACA less than one week after the Preliminary Injunction Order, which enjoined

           22      Defendants from terminating his DACA. Four months later, in the next action Defendants took with

           23      respect to Mr. Ramirez’s renewal application, Defendants informed Mr. Ramirez of their intent to

           24      deny his request. In light of the history of Defendants’ treatment of Mr. Ramirez—and considering

           25      the fact that virtually all DACA renewal requests are granted—the motivation behind Defendants’

           26      denial of Mr. Ramirez’s request is clear: to silence Mr. Ramirez and to retaliate against him for his

           27      efforts to pursue relief for Defendants’ past unlawful conduct.

           28

Gibson, Dunn &      Third Amended Complaint                                                   Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                       36
                     Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 41 of 373


               1          118.      For all of the foregoing reasons, the threatened and actual revocation of Mr.

               2   Ramirez’s DACA status and work authorization, and the denial of his DACA renewal application,

               3   violated his rights under the Due Process Clause and the First Amendment, and was therefore in

               4   violation of the APA.

               5                                               COUNT THREE

               6                                          EQUITABLE ESTOPPEL

               7          119.      Mr. Ramirez repeats and incorporates by reference each and every allegation

               8   contained in the preceding paragraphs as if fully set forth herein.

               9          120.      This Count is brought against all Defendants and seeks a declaration that Defendants

           10      are equitably estopped from terminating Mr. Ramirez’s DACA status and work authorization.

           11             121.       The government may be subject to equitable estoppel in an immigration case if it

           12      has engaged in “affirmative misconduct.” Salgado-Diaz v. Gonzales, 395 F.3d 1158, 1165 (9th Cir.

           13      2005). Equitable estoppel against the government also requires a showing that the government has

           14      “made a knowing false representation or concealment of material facts to a party ignorant of the facts,

           15      with the intention that the other party rely on it, where the other party actually and detrimentally

           16      relies on it” and that its “wrongful act will cause a serious injustice, and the public’s interest will not

           17      suffer undue damage by imposition of the liability.” Mukherjee v. I.N.S., 793 F.2d 1006, 1008–09

           18      (9th Cir. 1986) (quoting Morgan v. Heckler, 779 F.2d 544, 545 (9th Cir. 1985)).

           19             122.      Here, Defendants should be estopped from terminating or declining to renew Mr.

           20      Ramirez’s DACA status and work authorization. Defendants repeatedly, intentionally, and falsely

           21      asserted that Mr. Ramirez is gang affiliated or otherwise presents a risk to public safety. Mr. Ramirez

           22      is, to this day, ignorant of Defendants’ motivation in instituting and pursuing an unlawful course of

           23      harassing conduct to deny him of the benefits to which he is entitled under DACA—except as

           24      retaliation against Mr. Ramirez for exercising his rights. Defendants have now however, improperly

           25      and wrongfully adopted a new gambit to attempt to deprive Mr. Ramirez of his DACA, using

           26      information that the government had available to it all along, but that it never previously raised in

           27      connection with his prior approved DACA renewal nor in the April 2018 NOIT, which was

           28      principally based on the false accusation of gang affiliation.

Gibson, Dunn &      Third Amended Complaint                                                      Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                         37
                         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 42 of 373


               1            123.      Believing he was protected against further government abuse by the Preliminary

               2   Injunction Order (which he expected the government would not violate), Mr. Ramirez reasonably

               3   relied on the government’s prior false statements of alleged gang affiliation as the principal basis for

               4   attempting to terminate his DACA (which it reiterated at the May 1, 2018 hearing on the Preliminary

               5   Injunction Motion):

               6            THE COURT: Let me ask you this: Is the plaintiff correct that by filing the notice to

               7            terminate, that you intend to once again rely on the allegations that Mr. Ramirez is a

               8            gang member, has associated with gang members, and therefore needs to have that

               9            DACA status terminated?

           10               MR. ROBINS: Essentially, yes, Your Honor. 101

           11               124.      Mr. Ramirez understandably believed that this allegation—false as it was—was the

           12      government’s principal basis on which it would attempt to terminate his DACA, and that if it was

           13      aware of existing legitimate bases on which to terminate (or refuse to renew) his benefits, it would

           14      have at the very least included them in the April 2018 NOIT. But based on the government’s

           15      representations in the NOIT and at the May 1, 2018 hearing, he did not and could not have expected

           16      the government to dredge up past minor violations—of which the government was aware at the time

           17      it issued the April 2018 NOIT—as a pretext to deny his DACA renewal and attempt to skirt

           18      requirements of the Preliminary Injunction Order, particularly where other DACA recipients’

           19      renewals are routinely granted in the face of such minor violations.

           20               125.      Mr. Ramirez planned his future based on the government’s representations in this

           21      regard, including planning to work using his employment authorization to provide for his son. In that

           22      belief, he reasonably relied on the government’s prior representations in connection with the NOIT

           23      and its statements to this Court in submitting his DACA renewal application in good faith and paying

           24      the renewal fee; therefore, he expected that his renewal application would be fairly processed and

           25      approved as it had been before (as processed renewals are routinely approved, 99% of the time).

           26               126.      The injustice to Mr. Ramirez arising out of Defendants’ misconduct outweighs any

           27      possible harm to the public interest by the restoration of his benefits. Mr. Ramirez has lived in the

           28      101
                         Dkt. # 130-1, p. 25 (Trans. of May 1, 2018 Hrg., p. 20).

Gibson, Dunn &      Third Amended Complaint                                                    Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                        38
                     Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 43 of 373


               1   United States since he was ten years old, has gone to school and worked here, and is the father of a

               2   United States citizen for whom he wishes to provide, but the government’s retaliatory campaign and

               3   false representations have severely impaired his ability to do so.

               4                                               COUNT FOUR

               5                                        DECLARATORY RELIEF

               6          127.     Mr. Ramirez repeats and incorporates by reference each and every allegation

               7   contained in the preceding paragraphs as if fully set forth herein.

               8          128.     As explained above, Defendants’ revocation of Mr. Ramirez’s DACA status and

               9   work authorization in February 2017, and their decision to deny renewal of his DACA in December

           10      2018, violated his rights under the First and Fifth Amendments. Mr. Ramirez therefore seeks a

           11      declaration that: (i) he has constitutionally protected interests in his DACA status and the benefits

           12      conferred thereunder; and (ii) Defendants’ revocation of these interests was unlawful and invalid.

           13      See Akhtar v. Burzynski, 384 F.3d 1193, 1202 (9th Cir. 2004); Walters v. Reno, 145 F.3d 1032,

           14      1036, 1042–44 (9th Cir. 1998).

           15             129.     For the same reasons, Mr. Ramirez is entitled to an order directing Defendants to

           16      reinstate his DACA status. 5 U.S.C. § 706.

           17                                         DEMAND FOR JURY TRIAL

           18             130.     Mr. Ramirez demands a jury trial on his claims.

           19                                            PRAYER FOR RELIEF

           20      WHEREFORE, Mr. Ramirez prays that this Court grant the following relief:

           21      (1) Award damages according to proof;

           22      (2) Find the agency actions to deny Mr. Ramirez’s DACA to be arbitrary and capricious and

           23          unlawful;

           24      (3) Issue a declaratory judgment pursuant to 28 U.S.C. § 2201(a) that: (i) Mr. Ramirez has

           25          constitutionally protected interests in his DACA status and the benefits conferred thereunder;

           26          and (ii) Defendants’ revocation of and failure to renew Mr. Ramirez’s DACA status and benefits

           27          was unlawful and in violation of his constitutional rights;

           28      (4) Order Defendants to reinstate Mr. Ramirez’s DACA status and work authorization;

Gibson, Dunn &      Third Amended Complaint                                                    Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                       39
                     Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 44 of 373


               1   (5) Enjoin Defendants from terminating or declining to renew Mr. Ramirez’s DACA status and

               2       work authorization;

               3   (6) Award Mr. Ramirez reasonable costs and attorneys’ fees; and

               4   (7) Grant any other and further relief that this Court may deem fit and proper.

               5   DATED: March __, 2019

               6   Seattle, Washington

               7
                                               Respectfully submitted,
               8

               9                               GIBSON, DUNN & CRUTCHER LLP
                                               THEODORE J. BOUTROUS, JR. (CA SBN 132099), pro hac vice
           10                                  ETHAN D. DETTMER (CA SBN 196046), pro hac vice
                                               KATHERINE M. MARQUART (CA SBN 248043), pro hac vice
           11                                  NATHANIEL L. BACH (CA SBN 246518), pro hac vice
           12
                                               PUBLIC COUNSEL
           13                                  MARK D. ROSENBAUM (CA SBN 59940), pro hac vice
                                               JUDY LONDON (CA SBN 149431), pro hac vice
           14                                  KATHRYN A. EIDMANN (CA SBN 268053), pro hac vice
           15
                                               IMMIGRANT ADVOCACY & LITIGATION CENTER, PLLC
           16                                  LUIS CORTES ROMERO (CA SBN 310852), pro hac vice
           17
                                               Attorneys for Plaintiff
           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &      Third Amended Complaint                                                 Counsel Listed on Pages I and II
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                         40
Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 45 of 373




                 Exhibit A
      Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 46 of 373


From:               Robinson, Brandon M
To:                 Robinson, Brandon M
Subject:            FW: URGENT FW: Current Criminal History Analysis
Date:               Monday, September 10, 2018 8:27:04 AM




From: Shafii-Stier, Sara A
Sent: Tuesday, March 20, 2018 9:45 AM
To: Woerz, Bret A
Cc: DeBoer, Allan S; Posvar, Sarah C; Freeman, Mark C; Robinson, Brandon M; Jenkins, Jennifer L
Subject: FW: URGENT FW: Current Criminal History Analysis

Hi Bret,


Below are the criminal history analyses for the cases you requested. We should have the entire
spreadsheet completed by this afternoon, so Jenni or I will get that over to you as soon as possible.

Daniel RAMIREZ MEDINA
Description of Current Criminal History: No criminality on rap sheet. Gang information obtained from EARM,
ICE interview of DACA recipient. HOWEVER, there is not sufficient evidence to conclude he is currently a
known or suspected gang member. If this was a pending case, it would have been further vetted and likely referred
to a field office for a gang interview. There is NOT sufficient evidence to conclude this person is an EPS concern.
No checkboxes checked


PII




                    PII




                                                                                                  SCAR00021 2
       Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 47 of 373



Please let us know if you need any additional information.

Thank you,


Sara A. Shafii-Stier    I   Supervisory Immigration Services Officer
USCIS Nebraska Service Center I DACA Background Check Unit   I




                   I   Cell:               IEl:
From: Woerz, Bret A
Sent: Monday, March 19, 2018 3:12 PM
To: Jenkins, Jennifer L; Shafii-Stier, Sara A
Cc: DeBoer, Allan S; Posvar, Sarah C; Freeman, Mark C; Robinson, Brandon M
Subject: RE: URGENT FW: Current Criminal History Analysis

Please see OCC adjustments in the list below... they are checking with plaintiff on the name that is
completely stricken


From: Woerz, Bret A
Sent: Monday, March 19, 2018 3:45 PM
To: Jenkins, Jennifer L; Shafii-Stier, Sara A
Cc: DeBoer, Allan S; Posvar, Sarah C; Freeman, Mark C; Robinson, Brandon M
Subject: URGENT FW: Current Criminal History Analysis
Importance: High

Good afternoon,

My apologies for this extremely quick turnaround. I am on a C3 process and NTA call right now but
received the below email for urgent action. I confirmed that the group below appears on the NSC
list. Can your group prioritize these ASAP?

V/r,

Rrot


From: Hinds, Ian G
Sent: Monday, March 19, 2018 3:34 PM
To: Woerz, Bret A
Cc: Ooi, Maura M; Smith, Alice J
Subject: Current Criminal History Analysis




Plaintiffs' counsel have identified tr                                                ACP, AWP




                                                             Let us know if you have any questions.




                                                                                            SCAR00021 3
      Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 48 of 373


Daniel Ramirez Medina
PII




Thanks,
Ian




Ian G. Hinds
Special Counsel
USCIS Office of the Chief Counsel



                  ATTORNEY-CTJENT PRMLEGE***ATTORNEY WORK PRODUCT***INTERNAL GOVERNMENT USE ONLY
This communication, along with any attachments, is covered by federal and state law governing electronic communications and may
contain confidential and legally privileged information. If the reader of this message is not the intended recipient, you are hereby notified
that any dissemination, distribution, use or copying of this message is strictly prohibited. If you have received this message in error, please
reply immediately to the sender and delete this message.




                                                                                                                           SCAR000214
Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 49 of 373




                 Exhibit B
Frequently Asked Questions USCIS                                                         Page 1 of 27
         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 50 of 373




                                           U.S. Citizenship and
                                          Immigration Services


   Frequently Asked Questions
                                     FAQs updated October27, 2015


  General Information for All Requestors
      What is Deferred Action for Childhood Arrivals?
      DACA Process
      Background Checks
      After USCIS Makes a Decision
  Initial Requests for DACA
  Renewal of DACA
  Travel
  Criminal Convictions
  Miscellaneous

   I. General Information for All Requestors
  A. What is Deferred Action for Childhood Arrivals?

  Over the past several years, this Administration has undertaken an unprecedented effort to
  transform the immigration enforcement system into one that focuses on national security,
  public safety, border security and the integrity of the immigration system. As the Department of
  Homeland Security (DHS) continues to focus its enforcement resources on the removal of
  individuals who pose a danger to national security or a risk to public safety, DHS will exercise
  prosecutorial discretion as appropriate to ensure that enforcement resources are not
  expended on low priority cases, such as individuals who came to the United States as children
  and meet other key guidelines. Individuals who demonstrate that they meet the guidelines
  below may request consideration of deferred action for childhood arrivals (DACA) for a period
  of two years, subject to renewal for a period of two years, and may be eligible for employment
  authorization.
  You may request consideration of DACA if you:

    1. Were under the age of 31 as of June 15, 2012;
    2. Came to the United States before reaching your 16th birthday;
    3. Have continuously resided in the United States since June 15, 2007, up to the present time;
    4. Were physically present in the United States on June 15, 2012, and at the time of making
       your request for consideration of deferred action with USCIS;




https://www.uscis.gov/humanitarian/consideration-deferred-action-childhood-arrivals-proc... 2/20/2017
Frequently Asked Questions i USCIS                                        Page 2 of 27
         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 51 of 373


    5.   Had no lawful status on June    15,   2012, meaning that:

               You never had a lawful immigration status on or before June   15,   2012, or
               Any lawful immigration status or parole that you obtained prior to June    15,   2012,
                had expired as of June   15,   2012;


    6. Are currently in school, have graduated or obtained a certificate of completion from high
       school, have obtained a General Educational Development (GED) certificate, or are an
       honorably discharged veteran of the Coast Guard or Armed Forces of the United States;
         and
    7. Have not been convicted of a felony, a significant misdemeanor, three or more other
       misdemeanors, and do not otherwise pose a threat to national security or public safety.

  Individuals can call U.S. Citizenship and Immigration Services (USCIS) at 1-800-375-5283
  with questions or to request more information on DACA. Those with pending requests can
  also use a number of online self-help tools which include the ability to check case status and
  processing times, change your address, and send an inquiry about a case pending longer than
  posted processing times or non -delivery of a card or document.

  Ql:  What is deferred action?
  Al: Deferred action is a discretionary determination to defer a removal action of an individual
  as an act of prosecutorial discretion. For purposes of future inadmissibility based upon
  unlawful presence, an individual whose case has been deferred is not considered to be
  unlawfully present during the period in which deferred action is in effect. An individual who has
  received deferred action is authorized by DHS to be present in the United States, and is
  therefore considered by DHS to be lawfully present during the period deferred action is in
  effect. However, deferred action does not confer lawful status upon an individual, nor does it
  excuse any previous or subsequent periods of unlawful presence.

  Under existing regulations, an individual whose case has been deferred is eligible to receive
  employment authorization for the period of deferred action, provided he or she can
  demonstrate "an economic necessity for employment." DHS can terminate or renew deferred
  action at any time, at the agency's discretion.

  Q2: What is DACA?
  A2: On June   15, 2012, the Secretary of Homeland Security announced that certain people who
  came to the United States as children and meet several key guidelines may request
  consideration of deferred action for a period of two years, subject to renewal, and would then
  be eligible for work authorization.

  Individuals who can demonstrate through verifiable documentation that they meet these
  guidelines will be considered for deferred action. Determinations will be made on a case -by -
  case basis under the DACA guidelines.

  Q3: Is   there any difference between "deferred action" and DACA under this process?
  A3: DACA is one form of deferred action. The relief an individual receives under DACA is
  identical for immigration purposes to the relief obtained by any person who receives deferred
  action as an act of prosecutorial discretion.




https://www.uscis.gov/humanitarian/consideration-deferred-action-childhood-arrivals-proc... 2/20/2017
Frequently Asked Questions USCIS
                            1
                                                                          Page 3 of 27
         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 52 of 373


  Q4: If my removal is deferred under the consideration of DACA, am I eligible for
  employment authorization?
  A4: Yes. Under existing regulations, if your case is deferred, you may obtain employment
  authorization from USCIS provided you can demonstrate an economic necessity for
  employment.

  Q5: If my case is deferred, am I in lawful status for the period of deferral?
  A5: No. Although action on your case has been deferred and you do not accrue unlawful
  presence (for admissibility purposes) during the period of deferred action, deferred action does
  not confer any lawful status.

  The fact that you are not accruing unlawful presence does not change whether you are in
  lawful status while you remain in the United States. However, although deferred action does
  not confer a lawful immigration status, your period of stay is authorized by the Department of
  Homeland Security while your deferred action is in effect and, for admissibility purposes, you
  are considered to be lawfully present in the United States during that time. Individuals
  granted deferred action are not precluded by federal law from establishing domicile in
  the U.S.

  Apart from the immigration laws, "lawful presence," "lawful status" and similar terms are used
  in various other federal and state laws. For information on how those laws affect individuals
  who receive a favorable exercise of prosecutorial discretion under DACA, please contact the
  appropriate federal, state or local authorities.

  Q6: Can I renew my period of deferred action and employment authorization under DACA?
  A6: Yes. You may request consideration for a renewal of your DACA. Your request for a renewal
  will be considered on a case -by -case basis. If USCIS renews its exercise of discretion under
  DACA for your case, you will receive deferred action for another two years, and if you
  demonstrate an economic necessity for employment, you may receive employment
  authorization throughout that period.
                                                                                    Return to top.

  B. DACA Process


  Q7: How do I request consideration of DACA?
  A7: To request consideration of DACA (either as an initial request or to request a renewal), you
  must submit Form I -821D, Consideration of Deferred Action for Childhood Arrivals to USCIS.
  Please visit uscis.gov/i-821d before you begin the process to make sure you are using the most
  current version of the form available. This form must be completed, properly signed and
  accompanied by a Form 1-765, Application for Employment Authorization, and a Form I-765WS,
  Worksheet (PDF, 235 KB), establishing your economic need for employment. If you fail to
  submit a completed Form 1-765 (along with the accompanying filing fees for that form, please
  see the Form I -821D page for more information), USCIS will not consider your request for
  deferred action. Please read the form instructions to ensure that you answer the appropriate
  questions (determined by whether you are submitting an initial or renewal request) and that
  you submit all the required documentation to support your initial request.

  You must file your request for consideration of DACA at the USCIS Lockbox. You can find the
  mailing address and instructions at www.uscis.gov/i-821d. As of June 5, 2014, requestors must
  use the new version of the form. After your Form I -821D, Form 1-765, and Form 1-765 Worksheet




https://www.uscis.gov/humanitarian/consideration-deferred-action-childhood-arrivals-proc... 2/20/2017
Frequently Asked Questions USCIS
                             1
                                                                                              Page 4 of 27
         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 53 of 373


   have been received, USCIS will review them for completeness, including submission of the
   required fee, initial evidence and supporting documents (for initial filings).

  If it is determined that the request is complete, USCIS will send you a receipt notice. USCIS will
  then send you an appointment notice to visit an Application Support Center (ASC) for biometric
  services, if an appointment is required. Please make sure you read and follow the directions in
  the notice. Failure to attend your biometrics appointment may delay processing of your
  request for consideration of deferred action, or may result in a denial of your request. You may
  also choose to receive an email and/or text message notifying you that your form has been
  accepted by completing a Form G-1145, E -Notification of Application/Petition Acceptance.

   Each request for consideration of DACA will be reviewed on an individual, case -by -case basis.
   USCIS may request more information or evidence from you, or request that you appear at a
   USCIS office. USCIS will notify you of its determination in writing.

  Note: All individuals who believe they meet the guidelines, including those in removal
  proceedings, with a final removal order, or with a voluntary departure order (and not in
  immigration detention), may affirmatively request consideration of DACA from USCIS through
  this process. Individuals who are currently in immigration detention and believe they meet the
  guidelines may not request consideration of deferred action from USCIS but may identify
  themselves to their deportation officer or Jail Liaison. You may also contact the ICE Field Office
  Director. For more information visit ICE's website at www.ice.gov/daca.

  Q8: Can I obtain a fee waiver or fee exemption for this process?
  A8: There are no fee waivers available for employment authorization applications connected to
  DACA. There are very limited fee exemptions available. Requests for fee exemptions must be
  filed and favorably adjudicated before an individual files his/her request for consideration of
  DACA without a fee. In order to be considered for a fee exemption, you must submit a letter and
  supporting documentation to USCIS demonstrating that you meet one of the following
  conditions:

      You are under 18 years of age, have an income that is less than 150 percent of the U.S.
       poverty level, and are in foster care or otherwise lacking any parental or other familial
       support; or
      You are under 18 years of age and homeless; or
      You cannot care for yourself because you suffer from a serious, chronic disability and your
       income is less than 150 percent of the U.S. poverty level; or,
      You have, at the time of the request, accumulated $10,000 or more in debt in the past 12
       months as a result of unreimbursed medical expenses for yourself or an immediate family
       member, and your income is less than 150 percent of the U.S. poverty level.

  You can find additional information on our Fee Exemption Guidance Web page. Your request
  must be submitted and decided before you submit a request for consideration of DACA without
  a fee. In order to be considered for a fee exemption, you must provide documentary evidence
  to demonstrate that you meet any of the above conditions at the time that you make the
  request. For evidence, USCIS will:

      Accept affidavits from community -based or religious organizations to establish a
       requestor's homelessness or lack of parental or other familial financial support.
      Accept copies of tax returns, bank statement, pay stubs, or other reliable evidence of
       income level. Evidence can also include an affidavit from the applicant or a responsible




https://www.uscis.gov/humanitarian/consideration-deferred-action-childhood-arrivals-proc...     2/20/2017
Frequently Asked Questions USCIS
                             1
                                                                          Page 5 of 27
         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 54 of 373


        third party attesting that the applicant does not file tax returns, has no bank accounts,
        and/or has no income to prove income level.
      Accept copies of medical records, insurance records, bank statements, or other reliable
       evidence of unreimbursed medical expenses of at least $10,000.
      Address factual questions through Requests for Evidence (RFEs).

  Q9:  If individuals meet the guidelines for consideration of DACA and are encountered by
   U.S. Customs and Border Protection (CBP) or U.S. Immigration and Customs Enforcement
   (ICE), will they be placed into removal proceedings?
  A9: DACA is intended, in part, to allow CBP and ICE to focus on priority cases. Under the
  direction of the Secretary of Homeland Security, if an individual meets the guidelines for DACA,
  CBP or ICE should exercise their discretion on a case -by -case basis to prevent qualifying
  individuals from being apprehended, placed into removal proceedings, or removed. If
  individuals believe that, in light of this policy, they should not have been apprehended or
  placed into removal proceedings, contact the Law Enforcement Support Center's hotline at
  1-855-448-6903 (staffed 24 hours a day, 7 days a week).

  Q10:Does this process apply to me if I am currently in removal proceedings, have a final
  removal order, or have a voluntary departure order?
  A10: This process is open to any individual who can demonstrate he or she meets the
  guidelines for consideration, including those who have never been in removal proceedings as
  well as those in removal proceedings, with a final order, or with a voluntary departure order (as
  long as they are not in immigration detention).

  Q11: If I am not in removal proceedings but believe I meet the guidelines for consideration
  of DACA, should I seek to place myself into removal proceedings through encounters with
  CBP or ICE?
  All: No. If you are not in removal proceedings but believe that you meet the guidelines, you
  should submit your DACA request to USCIS under the process outlined below.

  Q12: Can I request consideration of DACA from USCIS if I am in immigration detention
  under the custody of ICE?
  Al2: No. If you are currently in immigration detention, you may not request consideration of
  DACA from USCIS. If you think you may meet the guidelines of this process, you should identify
  yourself to your deportation officer or Jail Liaison. You may also contact the ICE Field Office
  Director. For more information, visit ICE's website at www.ice.gov/daca.

  Q13:  If I am about to be removed by ICE and believe that I meet the guidelines for
  consideration of DACA, what steps should I take to seek review of my case before
  removal?
  A13: If you believe you can demonstrate that you meet the guidelines and are about to be
  removed, you should immediately contact the Law Enforcement Support Center's hotline at
   1-855-448-6903 (staffed 24 hours a day, 7 days a week).

  Q14: What should I do if I meet the guidelines of this process and have been issued an ICE
  detainer following an arrest by a state or local law enforcement officer?
  A14: If you meet the guidelines and have been served a detainer, you should immediately
  contact the Law Enforcement Support Center's hotline at 1-855-448-6903 (staffed 24 hours a
  day, 7 days a week).

  Q15: If I accepted an offer of administrative closure under the case -by -case review
  process or my case was terminated as part of the case -by -case review process, can I be



https://www.uscis.gov/humanitarian/consideration-deferred-action-childhood-arrivals-proc... 2/20/2017
Frequently Asked Questions USCIS
                              1
                                                                                              Page 6 of 27
         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 55 of 373


  considered for deferred action under this process?
  A15: Yes. If you can demonstrate that you meet the guidelines, you will be able to request
  consideration of DACA even if you have accepted an offer of administrative closure or
  termination under the case -by -case review process.

  Q16: If I declined an offer of administrative closure under the case -by -case review
  process, can I be considered for deferred action under this process?
  A16: Yes. If you can demonstrate that you meet the guidelines, you will be able to request
  consideration of DACA even if you declined an offer of administrative closure under the case -
   by -case review process.

  Q17: If my case was reviewed as part of the case -by -case review process but I was not
  offered administrative closure, can I be considered for deferred action under this
  process?
  A17: Yes. If you can demonstrate that you meet the guidelines, you will be able to request
  consideration of DACA even if you were not offered administrative closure following review of
  your case as part of the case -by -case review process.

  Q18:Can I request consideration of DACA under this process if I am currently in a
  nonimmigrant status (e.g. F-1, E-2, H-4) or have Temporary Protected Status (TPS)?
  A18: No. You can only request consideration of DACA under this process if you currently have no
  immigration status and were not in any lawful status on June 15, 2012.

  Q19: Willthe information I share in my request for consideration of DACA be used for
  immigration enforcement purposes?
  A19: Information provided in this request is protected from disclosure to ICE and CBP for the
  purpose of immigration enforcement proceedings unless the requestor meets the criteria for
  the issuance of a Notice To Appear or a referral to ICE under the criteria set forth in USCIS'
  Notice to Appear guidance (www.uscis.gov/NTA). Individuals whose cases are deferred
  pursuant to DACA will not be referred to ICE. The information may be shared with national
  security and law enforcement agencies, including ICE and CBP, for purposes other than
  removal, including for assistance in the consideration of DACA, to identify or prevent fraudulent
  claims, for national security purposes, or for the investigation or prosecution of a criminal
  offense. The above information sharing policy covers family members and guardians, in
  addition to the requestor. This policy, which may be modified, superseded, or rescinded at any
  time without notice, is not intended to, does not, and may not be relied upon to create any
  right or benefit, substantive or procedural, enforceable by law by any party in any
  administrative, civil, or criminal matter.
  Q20:  If my case is referred to ICE for immigration enforcement purposes or if I receive an
  NTA,  will information related to my family members and guardians also be referred to ICE
  for immigration enforcement purposes?
  A20: If your case is referred to ICE for purposes of immigration enforcement or you receive an
  NTA, information related to your family members or guardians that is contained in your request
  will not be referred to ICE for purposes of immigration enforcement against family members or
  guardians. However, that information may be shared with national security and law
  enforcement agencies, including ICE and CBP, for purposes other than removal, including for
  assistance in the consideration of DACA, to identify or prevent fraudulent claims, for national
  security purposes, or for the investigation or prosecution of a criminal offense.




https://www.uscis.gov/humanitarian/consideration-deferred-action-childhood-arrivals-proc...     2/20/2017
Frequently Asked Questions 1 USCIS                                                        Page 7 of 27
         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 56 of 373


  This policy, which may be modified, superseded, or rescinded at any time without notice, is not
  intended to, does not, and may not be relied upon to create any right or benefit, substantive or
  procedural, enforceable at law by any party in any administrative, civil, or criminal matter.

  Q21: Will USCIS verify documents or statements that I provide in support of a request for
   DACA?

  A21: USCIS has the authority to verify documents, facts, and statements that are provided in
  support of requests for DACA. USCIS may contact education institutions, other government
  agencies, employers, or other entities in order to verify information.

                                                                                      Return to top.

  C. Background Checks

  Q22: Will USCIS conduct a background check when reviewing my request for
  consideration of DACA?
  A22: Yes. You must undergo biographic and biometric background checks before USCIS will
  consider your DACA request.

  Q23: What do background checks involve?
  A23: Background checks involve checking biographic and biometric information provided by
  the individuals against a variety of databases maintained by DHS and other federal
  government agencies.

  Q24: What steps will USCIS and ICE take if I engage in fraud through the new process?
  A24: If you knowingly make a misrepresentation, or knowingly fail to disclose facts, in an effort
  to obtain DACA or work authorization through this process, you will be treated as an
  immigration enforcement priority to the fullest extent permitted by law, and be subject to
  criminal prosecution and/or removal from the United States.

                                                                                      Return to top.

  D. After USCIS Makes a Decision

  Q25: Can I appeal USCIS' determination?
  A25: No. You cannot file a motion to reopen or reconsider, and cannot appeal the decision if
   USCIS denies your request for consideration of DACA.

  You may request a review of your I -821D denial by contacting USCIS' National Customer Service
  Center at 1-800-375-5283 to have a service request created if you believe that you actually did
  meet all of the DACA guidelines and you believe that your request was denied because USCIS:

       Denied the request based on abandonment, when you actually responded to a Request for
       Evidence (RFE) or Notice of Intent to Deny (NOID) within the prescribed time;
       Mailed the RFE or NOID to the wrong address although you had changed your address
       online at www.uscis.gov or with a customer service representative on the phone and
       submitted a Form AR -11, Change of Address, before USCIS issued the RFE or NOID.
         o To ensure the address is updated on a pending case as quickly as possible, we
            recommend that customers submit a change of address request at
            www.uscis.gov/addresschange. Please note that only an online change of address or
            a Form AR -11 submission will satisfy the legal requirements for notifying the agency of




https://www.uscis.gov/humanitarian/consideration-deferred-action-childhood-arrivals-proc... 2/20/2017
Frequently Asked Questions USCIS                                                              Page 8 of 27
         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 57 of 373


              an address change. Therefore, if you called a customer service representative to
              change your address, please be sure you have also submitted your address change
              online or with a Form AR -11.
       Denied the request on the grounds that you did not come to the United States prior to your
       16th birthday, but the evidence submitted at the time of filing shows that you did arrive
       before reaching that age.
       Denied the request on the grounds that you were under age 15 at the time of filing but not
       in removal proceedings, while the evidence submitted at the time of filing show that you
       indeed were in removal proceedings when the request was filed;
       Denied the request on the grounds that you were 31 or older as of June 15, 2012, but the
       evidence submitted at the time of filing shows that you were under the age of 31 as of June
       15, 2012;
       Denied the request on the grounds that you had lawful status on June 15, 2012, but the
       evidence submitted at the time of filing shows that you indeed were in an unlawful
       immigration status on that date;
       Denied the request on the grounds that you were not physically present in the United
       States on June 15, 2012, and up through the date of filing, but the evidence submitted at
       the time of filing shows that you were, in fact, present;
       Denied the request due to your failure to appear at a USCIS Application Support Center
       (ASC) to have your biometrics collected, when you in fact either did appear at a USCIS ASC
       to have this done or requested prior to the scheduled date of your biometrics appointment
       to have the appointment rescheduled; or
       Denied the request because you did not pay the filing fees for Form 1-765, Application for
       Employment Authorization, when you actually did pay these fees

  If you believe your request was denied due to any of these administrative errors, you may
  contact our National Customer Service Center at 1-800-375-5283 or 1-800-767-1833 (TDD for the
  hearing impaired). Customer service officers are available Monday - Friday from 8 a.m. -6 p.m.
  in each U.S. time zone.

  Q26: If USCIS does not exercise deferred action in my case, will I be placed in removal
  proceedings?
  A26: If you have submitted a request for consideration of DACA and USCIS decides not to defer
  action in your case, USCIS will apply its policy guidance governing the referral of cases to ICE
  and the issuance of Notices to Appear (NTA). If your case does not involve a criminal offense,
  fraud, or a threat to national security or public safety, your case will not be referred to ICE for
  purposes of removal proceedings except where DHS determines there are exceptional
  circumstances. For more detailed information on the applicable NTA policy, visit
  www.uscis.gov/NTA. If after a review of the totality of circumstances USCIS determines to defer
  action in your case, USCIS will likewise exercise its discretion and will not issue you an NTA.

  Q27: Can my deferred action under the DACA process be terminated before it expires?
  A27: Yes.

   DACA is an exercise of prosecutorial discretion and deferred action may be terminated at any
  time, with or without a Notice of Intent to Terminate, at DHS's discretion.

                                                                                       Return to top.




https://www.uscis.gov/humanitarian/consideration-deferred-action-childhood-arrivals-proc...     2/20/2017
Frequently Asked Questions USCIS
                              1
                                                                          Page 9 of 27
         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 58 of 373


  II. Initial Requests for DACA

  Q28:    What guidelines must I meet to be considered for deferred action for childhood
  arrivals (DACA)?
  A28: Under the Secretary of Homeland Security's June 15, 2012 memorandum, in order to be
  considered for DACA, you must submit evidence, including supporting documents, showing
  that you:

    1. Were under the age of 31 as of June 15, 2012;
    2. Came to the United States before reaching your 16th birthday;
    3. Have continuously resided in the United States since June     15,   2007, up to the present time;
    4. Were physically present in the United States on June 15, 2012, and at the time of making
       your request for consideration of deferred action with USCIS;
    5.   Had no lawful status on June   15,   2012;
    6. Are currently in school, have graduated or obtained a certificate of completion from high
       school, have obtained a General Educational Development (GED) certificate, or are an
       honorably discharged veteran of the Coast Guard or Armed Forces of the United States;
         and
    7. Have not been convicted of a felony, significant misdemeanor, three or more other
       misdemeanors, and do not otherwise pose a threat to national security or public safety.

  These guidelines must be met for consideration of DACA. U.S. Citizenship and Immigration
  Services (USCIS) retains the ultimate discretion to determine whether deferred action is
  appropriate in any given case even if the guidelines are met.

  Q29: How old must I be in order to be considered for deferred action under this process?
  A29:

         If you have never been in removal proceedings, or your proceedings have been terminated
         before your request for consideration of DACA, you must be at least 15 years of age or older
         at the time of filing and meet the other guidelines.
         If you are in removal proceedings, have a final removal order, or have a voluntary
         departure order, and are not in immigration detention, you can request consideration of
         DACA even if you are under the age of 15 at the time of filing and meet the other guidelines.
         In all instances, you must have been under the age of 31 as of June    15,   2012, to be
         considered for DACA.

   Q30: Ifirst came to the United States before I turned 16 years old and have been
   continuously residing in the United States since at least June 15, 2007. Before I turned 16
   years old, however, I left the United States for some period of time before returning and
   beginning my current period of continuous residence. May I be considered for deferred
   action under this process?
   A30: Yes, but only if you established residence in the United States during the period before
   you turned 16 years old, as evidenced, for example, by records showing you attended school
   or worked in the United States during that time, or that you lived in the United States for
   multiple years during that time. In addition to establishing that you initially resided in the
   United States before you turned 16 years old, you must also have maintained continuous




https://www.uscis.gov/humanitarian/consideration-deferred-action-childhood-arrivals-proc... 2/20/2017
Frequently Asked Questions USCIS
                            1
                                                                                          Page 10 of 27
         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 59 of 373


   residence in the United States from June 15, 2007, until the present time to be considered for
   deferred action under this process.

  Q31: To prove my continuous residence in the United States since June 15, 2007, must I
  provide evidence documenting my presence for every day, or every month, of that
  period?
  A31: To meet the continuous residence guideline, you must submit documentation that shows
  you have been living in the United States from June 15, 2007, up until the time of your request.
  You should provide documentation to account for as much of the period as reasonably
  possible, but there is no requirement that every day or month of that period be specifically
  accounted for through direct evidence.

  It is helpful to USCIS if you can submit evidence of your residence during at least each year of
  the period. USCIS will review the documentation in its totality to determine whether it is more
  likely than not that you were continuously residing in the United States for the period since
  June 15, 2007. Gaps in the documentation as to certain periods may raise doubts as to your
  continued residence if, for example, the gaps are lengthy or the record otherwise indicates that
  you may have been outside the United States for a period of time that was not brief, casual or
  innocent.

  If gaps in your documentation raise questions, USCIS may issue a Request for Evidence to allow
  you to submit additional documentation that supports your claimed continuous residence.

  Affidavits may be submitted to explain a gap in the documentation demonstrating that you
  meet the five-year continuous residence requirement. If you submit affidavits related to the
  continuous residence requirement, you must submit two or more affidavits, sworn to or
  affirmed by people other than yourself who have direct personal knowledge of the events and
  circumstances during the period as to which there is a gap in the documentation. Affidavits
  may only be used to explain gaps in your continuous residence; they cannot be used as
  evidence that you meet the entire five-year continuous residence requirement.

  Q32: Does "currently in school" refer to the date on which the request for consideration
  of deferred action is filed?
  A32: To be considered "currently in school" under the guidelines, you must be enrolled in
  school on the date you submit a request for consideration of deferred action under this
  process.

  Q33:   Who is considered to be "currently in school" under the guidelines?
  A33: To be considered "currently in school" under the guidelines, you must be enrolled in:

       a public, private, or charter elementary school, junior high or middle school, high school,
       secondary school, alternative program, or homeschool program that meets state
       requirements;
      an education, literacy, or career training program (including vocational training) that has a
       purpose of improving literacy, mathematics, or English or is designed to lead to placement
       in postsecondary education, job training, or employment and where you are working
       toward such placement; or
      an education program assisting students either in obtaining a regular high school diploma
       or its recognized equivalent under state law (including a certificate of completion,
       certificate of attendance, or alternate award), or in passing a GED exam or other state -
       authorized exam (e.g., HiSet or TASC) in the United States.




https://www.uscis.gov/humanitarian/consideration-deferred-action-childhood-arrivals-proc...   2/20/2017
Frequently Asked Questions 1 USCIS                                       Page 11 of 27
         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 60 of 373


  Such education, literacy, career training programs (including vocational training), or education
  programs assisting students in obtaining a regular high school diploma or its recognized
  equivalent under state law, or in passing a GED exam or other state -authorized exam in the
  United States, include, but are not limited to, programs funded, in whole or in part, by federal,
  state, county or municipal grants or administered by non-profit organizations. Programs
  funded by other sources may qualify if they are programs of demonstrated effectiveness.

  In assessing whether such programs not funded in whole or in part by federal, state, county or
  municipal grants or administered by non-profit organizations are of demonstrated
  effectiveness, USCIS will consider the duration of the program's existence; the program's track
  record in assisting students in obtaining a regular high school diploma or its recognized
  equivalent, in passing a GED or other state -authorized exam (e.g., HiSet or TASC), or in placing
  students in postsecondary education, job training, or employment; and other indicators of the
  program's overall quality. For individuals seeking to demonstrate that they are "currently in
  school" through enrollment in such a program, the burden is on the requestor to show the
  program's demonstrated effectiveness.


  Q34: How do I establish that I am currently in school?
  A34: Documentation sufficient for you to demonstrate that you are currently in school may
  include, but is not limited to:

      evidence that you are enrolled in a public, private, or charter elementary school, junior
       high or middle school, high school or secondary school; alternative program, or
       homeschool program that meets state requirements; or
      evidence that you are enrolled in an education, literacy, or career training program
       (including vocational training) that:
          o has a purpose of improving literacy, mathematics, or English, or is designed to lead to
            placement in postsecondary education, job training, or employment and where you
            are working toward such placement; and
         o   is funded, in whole or in part, by federal, state, county or municipal grants or is
             administered by non-profit organizations, or if funded by other sources, is a program
             of demonstrated effectiveness; or
      evidence that you are enrolled in an education program assisting students in obtaining a
       high school equivalency diploma or certificate recognized under state law (such as by
       passing a GED exam or other such state -authorized exam [for example, HiSet or TASC]),
       and that the program is funded in whole or in part by federal, state, county or municipal
       grants or is administered by non-profit organizations or if funded by other sources, is of
       demonstrated effectiveness.

  Such evidence of enrollment may include: acceptance letters, school registration cards, letters
  from a school or program, transcripts, report cards, or progress reports which may show the
  name of the school or program, date of enrollment, and current educational or grade level, if
  relevant.


  Q35: What documentation may be sufficient to demonstrate that I have graduated from
  high school?
  A35: Documentation sufficient for you to demonstrate that you have graduated from high
  school may include, but is not limited to, a high school diploma from a public or private high




https://www.uscis.gov/humanitarian/consideration-deferred-action-childhood-arrivals-proc... 2/20/2017
Frequently Asked Questions USCIS
                            1
                                                                                          Page 12 of 27
         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 61 of 373


  school or secondary school, a certificate of completion, a certificate of attendance, or an
  alternate award from a public or private high school or secondary school, or a recognized
  equivalent of a high school diploma under state law, or a GED certificate or certificate from
  passing another such state authorized exam (e.g., HiSet or TASC) in the United States.

  Q36:  What documentation may be sufficient to demonstrate that I have obtained a GED
  certificate or certificate from passing another such state authorized exam (e.g., HiSet or
  TASC)?
  A36: Documentation may include, but is not limited to, evidence that you have passed a GED
  exam, or other state -authorized exam (e.g., HiSet or TASC), and, as a result, have received the
  recognized equivalent of a regular high school diploma under state law.

  Q37:   If I am enrolled in a literacy or career training program, can I meet the guidelines?
  A37: Yes, in certain circumstances. You may meet the guidelines if you are enrolled in an
  education, literacy, or career training program that has a purpose of improving literacy,
  mathematics, or English or is designed to lead to placement in postsecondary education, job
  training, or employment and where you are working toward such placement. Such programs
  include, but are not limited to, programs funded, in whole or in part, by federal, state, county
  or municipal grants or administered by non-profit organizations, or if funded by other sources,
  are programs of demonstrated effectiveness.

  Q38: If I am enrolled in an English as a Second Language (ESL) program, can I meet the
  guidelines?
  A38: Yes, in certain circumstances. Enrollment in an ESL program may be used to meet the
  guidelines if the ESL program is funded in whole or in part by federal, state, county or
  municipal grants, or administered by non-profit organizations, or if funded by other sources is
  a program of demonstrated effectiveness. You must submit direct documentary evidence that
  the program is funded in whole or part by federal, state, county or municipal grants,
  administered by a non-profit organization, or of demonstrated effectiveness.

  Q39: Will USCISconsider evidence other than that listed in Chart #1 to show that I have
  met the education guidelines?
  A39: No. Evidence not listed in Chart #1 will not be accepted to establish that you are currently
  in school, have graduated or obtained a certificate of completion from high school, or have
  obtained a GED or passed another state -authorized exam (e.g., HiSet or TASC). You must
  submit any of the documentary evidence listed in Chart #1 to show that you meet the
  education guidelines.

  Q40: Will USCIS  consider evidence other than that listed in Chart #1 to show that I have
  met certain initial guidelines?
  A40: Evidence other than those documents listed in Chart #1 may be used to establish the
  following guidelines and factual showings if available documentary evidence is insufficient or
  lacking and shows that:

      You were physically present in the United States on June 15, 2012;
      You came to the United States before reaching your 16th birthday;
      You satisfy the continuous residence requirement, as long as you present direct evidence
       of your continued residence in the United States for a portion of the required period and
       the circumstantial evidence is used only to fill in gaps in the length of continuous residence
       demonstrated by the direct evidence; and




https://www.uscis.gov/humanitarian/consideration-deferred-action-childhood-arrivals-proc...   2/20/2017
Frequently Asked Questions USCIS                                                          Page 13 of 27
         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 62 of 373


      Any travel outside the United States during the period of required continuous presence
       was brief, casual, and innocent.

  However, USCIS will not accept evidence other than the documents listed in Chart #1 as proof
  of any of the following guidelines to demonstrate that you:

      Were under the age of 31 on June 15, 2012; and
      Are currently in school, have graduated or obtained a certificate of completion from high
       school, have obtained a GED certificate, or are an honorably discharged veteran of the
       Coast Guard or Armed Forces of the United States.

  For example, even if you do not have documentary proof of your presence in the United States
  on June 15, 2012, you may still be able to satisfy the guideline. You may do so by submitting
  credible documentary evidence that you were present in the United States shortly before and
  shortly after June 15, 2012, which, under the facts presented, may give rise to an inference of
  your presence on June 15, 2012 as well. However, evidence other than that listed in Chart #1
  will not be accepted to establish that you have graduated high school. You must submit the
  designated documentary evidence to satisfy that you meet this guideline.

  Chart #1 provides examples of documentation you may submit to demonstrate you meet the
  initial guidelines for consideration of deferred action under this process. Please see the
  instructions of Form I -821D, Consideration of Deferred Action for Childhood Arrivals, for
  additional details of acceptable documentation.



      Chart #1 Examples of Documents to Submit to Demonstrate You Meet the Guidelines


                                         Passport or national identity document from your
    Proof of identity                    country of origin
                                         Birth certificate with photo identification
                                        School or military ID with photo
                                        Any U.S. government immigration or other document
                                         bearing your name and photo

                                         Passport with admission stamp
    Proof you came to U.S. before
    your 16th birthday                  Form I -94/1-95/1-94W
                                        School records from the U.S. schools you have attended
                                        Any Immigration and Naturalization Service or DHS
                                         document stating your date of entry (Form 1-862, Notice
                                         to Appear)
                                        Travel records
                                         Hospital or medical records
                                         Rent receipts or utility bills
                                        Employment records (pay stubs, W-2 Forms, etc.)
                                         Official records from a religious entity confirming
                                         participation in a religious ceremony




https://www.uscis.gov/humanitarian/consideration-deferred-action-childhood-arrivals-proc...    2/20/2017
Frequently Asked Questions 1 USCIS                                       Page 14 of 27
         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 63 of 373



      Chart #1 Examples of Documents to Submit to Demonstrate You Meet the Guidelines

                                       Copies of money order receipts for money sent in or out
                                        of the country
                                        Birth certificates of children born in the U.S.
                                       Dated bank transactions
                                       Automobile license receipts or registration
                                        Deeds, mortgages, rental agreement contracts
                                       Tax receipts, insurance policies

                                       Form 1-94/1-95/1-94W with authorized stay expiration
    Proof of immigration status         date
                                        Final order of exclusion, deportation, or removal issued
                                        as of June 15, 2012
                                       A charging document placing you into removal
                                        proceedings

                                        Rent receipts or utility bills
    Proof of presence in U.S. on
    June 15, 2012                      Employment records (pay stubs, W-2 Forms, etc.)
                                       School records (letters, report cards, etc.)
                                        Military records (Form DD -214 or NGB Form 22)
    Proof you continuously
                                        Official records from a religious entity confirming
    resided in U.S. since June 15,
                                        participation in a religious ceremony
    2007
                                       Copies of money order receipts for money sent in or out
                                        of the country
                                        Passport entries
                                        Birth certificates of children born in the U.S.
                                       Dated bank transactions
                                       Automobile license receipts or registration
                                         ch of records (transcri ts, re ort cards, etc.) from the
    Proof of your education                 cue:aL,   ft      eu'i        ji%   A121Mrtlice,,nited
    status at the time of
    requesting consideration of
                                        I      m iptivirhrgslrlhren~i
                                                                     `r
                                                                     the school(s) and periods
                                        of school attendance and the current educational or
    DACA
                                        grade level
                                        U.S. high school diploma, certificate of completion, or
                                        other alternate award
                                        High school equivalency diploma or certificate
                                        recognized under state law
                                        Evidence that you passed a state -authorized exam,
                                        including the GED or other state -authorized exam (for
                                        example, HiSet or TASC) in the United States




https://www.uscis.gov/humanitarian/consideration-deferred-action-childhood-arrivals-proc... 2/20/2017
Frequently Asked Questions 1 USCIS                                       Page 15 of 27
         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 64 of 373



       Chart #1 Examples of Documents to Submit to Demonstrate You Meet the Guidelines

    Proof you are an honorably           Form DD -214, Certificate of Release or Discharge from
    discharged veteran of the             Active Duty
    U.S. Armed Forces or the U.S.        NGB Form 22, National Guard Report of Separation and
    Coast Guard                           Record of Service
                                          Military personnel records
                                          Military health records


  Q41: May I file affidavits as proof that I meet the initial guidelines for consideration of
   DACA?
  A41: Affidavits generally will not be sufficient on their own to demonstrate that you meet the
  guidelines for USCIS to consider you for DACA. However, affidavits may be used to support
  meeting the following guidelines only if the documentary evidence available to you is
  insufficient or lacking:

      Demonstrating that you meet the five year continuous residence requirement; and
       Establishing that departures during the required period of continuous residence were
       brief, casual and innocent.

  If you submit affidavits related to the above criteria, you must submit two or more affidavits,
  sworn to or affirmed by people other than yourself, who have direct personal knowledge of the
  events and circumstances. Should USCIS determine that the affidavits are insufficient to
  overcome the unavailability or the lack of documentary evidence with respect to either of these
  guidelines, it will issue a Request for Evidence, indicating that further evidence must be
  submitted to demonstrate that you meet these guidelines.

   USCIS will not accept affidavits as proof of satisfying the following guidelines:

      You are currently in school, have graduated or obtained a certificate of completion or
       other alternate award from high school, have obtained a high school equivalency diploma
       or certificate (such as by passing the GED exam or other state -authorized exam [for
       example, HiSet or TASC]), or are an honorably discharged veteran from the Coast Guard or
       Armed Forces of the United States;
      You were physically present in the United States on June 15, 2012;
      You came to the United States before reaching your 16th birthday;
      You were under the age of 31 on June 15,2012; and
      Your criminal history, if applicable.
  If the only evidence you submit to demonstrate you meet any of the above guidelines is an
  affidavit, USCIS will issue a Request for Evidence, indicating that you have not demonstrated
  that you meet these guidelines and that you must do so in order to demonstrate that you meet
  that guideline.

  Q42: Will I be considered to be in unlawful status if I had an application for asylum or
  cancellation of removal pending before either USCIS or the Executive Office for
  Immigration Review (EOIR) on June 15, 2012?



https://www.uscis.gov/humanitarian/consideration-deferred-action-childhood-arrivals-proc... 2/20/2017
Frequently Asked Questions USCIS                                                            Page 16 of 27
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 65 of 373


  A42: Yes. If you had an application for asylum or cancellation of removal, or similar relief,
  pending before either USCIS or EOIR as of June 15, 2012, but had no lawful status, you may
  request consideration of DACA.

  Q43: Iwas admitted for "duration of status" or for a period of time that extended past
  June 14, 2012, but violated my immigration status (e.g., by engaging in unauthorized
  employment, failing to report to my employer, or failing to pursue a full course of study)
  before June 15, 2012. May I be considered for deferred action under this process?
  A43: No, unless the Executive Office for Immigration Review terminated your status by issuing a
  final order of removal against you before June 15, 2012.

  Q44: I   was admitted for "duration of status" or for a period of time that extended past
  June 14, 2012 but "aged out" of my dependent nonimmigrant status as of June              15, 2012.
  May I be considered for deferred action under this process?
  A44: Yes. For purposes of satisfying the "had no lawful status on June 15, 2012," guideline
  alone, if you were admitted for "duration of status" or for a period of time that extended past
  June 14, 2012 but "aged out" of your dependent nonimmigrant status, on or before June 15,
  2012, (meaning you turned 21 years old on or before June 15, 2012), you may be considered for
  deferred action under this process.

  Q45: Iwas admitted for "duration of status" but my status in SEVIS is listed as terminated
  on or before June 15, 2012. May I be considered for deferred action under this process?
  A45: Yes. For the purposes of satisfying the ""had no lawful status on June 15, 2012," guideline
  alone, if your status as of June 15, 2012, is listed as "terminated" in SEVIS, you may be
  considered for deferred action under this process.

   Q46: I am a Canadian citizen who was inspected by CBP but was not issued an 1-94 at the
  time of admission. May I be considered for deferred action under this process?
  A46: In general, a Canadian citizen who was admitted as a visitor for business or pleasure and
  not issued an 1-94, Arrival/Departure Record, (also known as a "non -controlled" Canadian
  nonimmigrant) is lawfully admitted for a period of six months. For that reason, unless there is
  evidence, including verifiable evidence provided by the individual, that he or she was
  specifically advised that his or her admission would be for a different length of time, the
  Department of Homeland Security (DHS) will consider for DACA purposes only, that the alien
  was lawfully admitted for a period of six months. Therefore, if DHS is able to verify from its
  records that your last non -controlled entry occurred on or before Dec. 14, 2011, DHS will
  consider your nonimmigrant visitor status to have expired as of June 15, 2012 and you may be
  considered for deferred action under this process.

  Q47: Iused my Border Crossing Card (BCC) to obtain admission to the United States and
  was not issued an 1-94 at the time of admission. May I be considered for deferred action
  under this process?
  A47: Because the limitations on entry for a BCC holder vary based on location of admission and
  travel, DHS will assume that the BCC holder who was not provided an 1-94 was admitted for the
  longest period legally possible -30 days-unless the individual can demonstrate, through
  verifiable evidence, that he or she was specifically advised that his or her admission would be
  for a different length of time. Accordingly, if DHS is able to verify from its records that your last
  admission was using a BCC, you were not issued an 1-94 at the time of admission, and it




https://www.uscis.gov/humanitarian/consideration-deferred-action-childhood-arrivals-proc...     2/20/2017
Frequently Asked Questions 1 USCIS                                                               Page 17 of 27
         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 66 of 373


  occurred on or before May 14, 2012, DHS will consider your nonimmigrant visitor status to have
  expired as of June 15, 2012, and you may be considered for deferred action under this process.

  Q48: Do I accrue unlawful presence if I have a pending initial request for consideration of
   DACA?
  A48: You will continue to accrue unlawful presence while the request for consideration of DACA
  is pending unless you are under 18 years of age at the time of the request. If you are under 18
  years of age at the time you submit your request, you will not accrue unlawful presence while
  the request is pending, even if you turn 18 while your request is pending with USCIS. If action
  on your case is deferred, you will not accrue unlawful presence during the period of deferred
  action. However, having action deferred on your case will not excuse previously accrued
  unlawful presence.

                                                                                          Return to top.

   III. Renewal of DACA
  Q49: When should I file my renewal request with U.S. Citizenship and Immigration
  Services (USCIS)?

  A49: USCIS strongly encourages you to submit your Deferred Action for Childhood Arrivals
  (DACA) renewal request between 150 days and 120 days before the expiration date located on
  your current Form 1-797 DACA approval notice and Employment Authorization Document (EAD).
  Filing during this window will minimize the possibility that your current period of DACA will
  expire before you receive a decision on your renewal request.

  USCIS' current goal is to process DACA renewal requests within 120 days. You may submit an
  inquiry about the status of your renewal request after it has been pending more than 105 days.
  To submit an inquiry online, please visit egov.uscis.gov/e-request.

      Please Note: Factors that may affect the timely processing of your DACA renewal request
       include, but are not limited to:
          o Failure to appear at an Application Support Center (ASC) for a scheduled biometrics
            appointment to obtain fingerprints and photographs. No-shows or rescheduling
            appointments will require additional processing time.
           o   Issues of national security, criminality or public safety discovered during the
               background check process that require further vetting.
           o   Issues of travel abroad that need additional evidence/clarification.
           o Name/date of birth discrepancies that may require additional evidence/clarification.
           o The renewal submission was incomplete or contained evidence that suggests a
             requestor may not satisfy the DACA renewal guidelines and USCIS must send a request
             for additional evidence or explanation

  Q50: Can I file a renewal request outside the recommended filing period of 150 days to 120
  days before my current DACA expires?

  A50: USCIS strongly encourages you to file your renewal request within the recommended 150-
  120 day filing period to minimize the possibility that your current period of DACA will expire
  before you receive a decision on your renewal request. Requests received earlier than 150 days
  in advance will be accepted; however, this could result in an overlap between your current




https://www.uscis.gov/humanitarian/consideration-deferred-action-childhood-arrivals-proc... 2/20/2017
Frequently Asked Questions USCIS
                            1
                                                                         Page 18 of 27
         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 67 of 373


  DACA and your renewal. This means your renewal period may extend for less than a full two
  years from the date that your current DACA period expires..

  If you file after the recommended filing period (meaning less than 120 days before your current
  period of DACA expires), there is an increased possibility that your current period of DACA and
  employment authorization will expire before you receive a decision on your renewal request. If
  you file after your most recent DACA period expired, but within one year of its expiration, you
  may submit a request to renew your DACA. If you are filing beyond one year after your most
  recent period of DACA expired, you may still request DACA by submitting a new initial request.

  Q51: How will USCIS evaluate my request for renewal of DACA:
  A51: You may be considered for renewal of DACA if you met the guidelines for consideration of
   Initial DACA (see above) AND you:

       Did not depart the United States on or after Aug. 15, 2012, without advance parole;
      Have continuously resided in the United States since you submitted your most recent
       request for DACA that was approved up to the present time; and
      Have not been convicted of a felony, a significant misdemeanor, or three or more
       misdemeanors, and do not otherwise pose a threat to national security or public safety.

  These guidelines must be met for consideration of DACA renewal. USCIS retains the ultimate
  discretion to determine whether deferred action is appropriate in any given case even if the
  guidelines are met.

  Q52 Do I accrue unlawful presence if I am seeking renewal and my previous period of
  DACA expires before I receive a renewal of deferred action under DACA? Similarly, what
  would happen to my work authorization?
  A52: Yes, if your previous period of DACA expires before you receive a renewal of deferred
  action under DACA, you will accrue unlawful presence for any time between the periods of
  deferred action unless you are under 18 years of age at the time you submit your renewal
  request.

  Similarly, if your previous period of DACA expires before you receive a renewal of deferred
  action under DACA, you will not be authorized to work in the United States regardless of your
  age at time of filing until and unless you receive a new employment authorization document
  from USCIS.

  Q53. Do I need to provide additional documents when I request renewal of deferred action
  under DACA?

  A53. No, unless you have new documents pertaining to removal proceedings or criminal
  history that you have not already submitted to USCIS in a previously approved DACA request.
  USCIS, however, reserves the authority to request at its discretion additional documents,
  information or statements relating to a DACA renewal request determination.

  CAUTION: If you knowingly and willfully provide materially false information on Form I -821D,
  you will be committing a federal felony punishable by a fine, or imprisonment up to five years,
  or both, under 18 U.S.C. Section 1001. In addition, individuals may be placed into removal
  proceedings, face severe penalties provided by law, and be subject to criminal prosecution.

  Q54. If I am no longer in school, can I still request to renew my DACA?
  A54. Yes. Neither Form I -821D nor the instructions ask renewal requestors for information




https://www.uscis.gov/humanitarian/consideration-deferred-action-childhood-arrivals-proc... 2/20/2017
Frequently Asked Questions USCIS                                                          Page 19 of 27
         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 68 of 373


  about continued school enrollment or graduation. The instructions for renewal requests
  specify that you may be considered for DACA renewal if you met the guidelines for
  consideration of initial DACA, including the educational guidelines and:

    1. Did not depart the United States on or after August 15, 2012, without advance parole;
    2. Have continuously resided in the United States, up to the present time, since you
       submitted your most recent request for DACA that was approved; and
    3. Have not been convicted of a felony, a significant misdemeanor or three or more
       misdemeanors, and are not a threat to national security or public safety.

  Q55.  If I initially received DACA and was under the age of 31 on June     15, 2012,   but have
  since become 31 or older, can I still request a DACA renewal?
  A55. Yes. You may request consideration for a renewal of DACA as long as you were under the
  age of 31 as of June 15, 2012.


   IV. Travel
  Q56: May I travel outside of the United States before I submit an initial Deferred Action for
  Childhood Arrivals (DACA) request or while my initial DACA request remains pending with
  the Department of Homeland Security (DHS)?
  A56: Any unauthorized travel outside of the United States on or after Aug. 15, 2012, will
  interrupt your continuous residence and you will not be considered for deferred action under
  this process. Any travel outside of the United States that occurred on or after June 15, 2007, but
  before Aug. 15, 2012, will be assessed by U.S. Citizenship and Immigration Services (USCIS) to
  determine whether the travel qualifies as brief, casual and innocent. (See Chart #2.)

  CAUTION: You should be aware that if you have been ordered deported or removed, and you
  then leave the United States, your departure will likely result in your being considered
  deported or removed, with potentially serious future immigration consequences.

  Q57: If my case is deferred under DACA, will I be able to travel outside of the United
  States?
  A57: Not automatically. If USCIS has decided to defer action in your case and you want to travel
  outside the United States, you must apply for advance parole by filing a Form 1-131, Application
  for Travel Document and paying the applicable fee ($575). USCIS will determine whether your
  purpose for international travel is justifiable based on the circumstances you describe in your
  request. Generally, USCIS will only grant advance parole if your travel abroad will be in
  furtherance of:

      humanitarian purposes, including travel to obtain medical treatment, attending funeral
       services for a family member, or visiting an ailing relative;
      educational purposes, such as semester -abroad programs and academic research, or;
      employment purposes such as overseas assignments, interviews, conferences or, training,
       or meetings with clients overseas.

  Travel for vacation is not a valid basis for advance parole.

  You may not apply for advance parole unless and until USCIS defers action in your case under
  the consideration of DACA. You cannot apply for advance parole at the same time as you




https://www.uscis.gov/humanitarian/consideration-deferred-action-childhood-arrivals-proc...   2/20/2017
Frequently Asked Questions USCIS
                               1
                                                                         Page 20 of 27
         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 69 of 373


  submit your request for consideration of DACA. All advance parole requests will be considered
  on a case -by -case basis.

  If USCIS has deferred action in your case under the DACA process after you have been ordered
  deported or removed, you may still request advance parole if you meet the guidelines for
  advance parole described above.

  CAUTION: However, for those individuals who have been ordered deported or removed, before
  you actually leave the United States, you should seek to reopen your case before the Executive
  Office for Immigration Review (EOIR) and obtain administrative closure or termination of your
  removal proceeding. Even after you have asked EOIR to reopen your case, you should not leave
  the United States until after EOIR has granted your request. If you depart after being ordered
  deported or removed, and your removal proceeding has not been reopened and
  administratively closed or terminated, your departure may result in your being considered
  deported or removed, with potentially serious future immigration consequences. If you have
  any questions about this process, you may contact U.S. Immigration and Customs Enforcement
  (ICE) through the local ICE Office of the Chief Counsel with jurisdiction over your case.

  CAUTION: If you travel outside the United States on or after Aug. 15, 2012, without first
  receiving advance parole, your departure automatically terminates your deferred action under
   DACA.

  Q58: Do brief departures from the United States interrupt the continuous residence
  requirement?
  A58: A brief, casual and innocent absence from the United States will not interrupt your
  continuous residence. If you were absent from the United States, your absence will be
  considered brief, casual and innocent if it was on or after June 15, 2007, and before Aug. 15,
  2012,    and:

    1. The absence was short and reasonably calculated to accomplish the purpose for the
          absence;
    2.    The absence was not because of an order of exclusion, deportation or removal;
    3. The absence was not because of an order of voluntary departure, or an administrative
       grant of voluntary departure before you were placed in exclusion, deportation or removal
       proceedings; and
    4. The purpose of the absence and/or your actions while outside the United States were not
       contrary to law.

  Once USCIS has approved your request for DACA, you may file Form 1-131, Application for
  Travel Document, to request advance parole to travel outside of the United States.

  CAUTION: If you travel outside the United States on or after Aug. 15, 2012, without first
  receiving advance parole, your departure automatically terminates your deferred action under
   DACA.

  Travel Guidelines (Chart #2)



         Travel Dates       Type of Travel            Does It Affect Continuous Residence




https://www.uscis.gov/humanitarian/consideration-deferred-action-childhood-arrivals-proc... 2/20/2017
Frequently Asked Questions USCIS
                              1
                                                                         Page 21 of 27
         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 70 of 373



      Travel Dates       Type of Travel             Does It Affect Continuous Residence

    On or after June   Brief, casual and     No
    15, 2007, but      innocent
    before Aug. 15,
    2012
                       For an extended       Yes
                       time
                       Because of an
                       order of exclusion,
                       deportation,
                       voluntary
                       departure, or
                       removal

                       To participate in
                       criminal activity


    On or after Aug.   Any                   Yes. You cannot apply for advance parole unless
    15, 2012, and                            and until DHS has determined whether to defer
    before you have                          action in your case and you cannot travel until you
    requested                                receive advance parole.
    deferred action
                                             In addition, if you have previously been ordered
                                             deported and removed and you depart the United
                                             States without taking additional steps to address
    On or after Aug.   Any
                                             your removal proceedings, your departure will
    15, 2012, and
                                             likely result in your being considered deported or
    after you have
                                             removed, with potentially serious future
    requested
                                             immigration consequences.
    deferred action




    On or after Aug.   Any                   It depends. If you travel after receiving advance
    15, 2012 and                             parole, the travel will not interrupt your continuous
    after receiving                          residence. However, if you travel without receiving
    DACA                                     advance parole, the travel will interrupt your
                                             continuous residence.




https://www.uscis.gov/humanitarian/consideration-deferred-action-childhood-arrivals-proc... 2/20/2017
Frequently Asked Questions USCIS
                              1
                                                                                           Page 22 of 27
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 71 of 373



         Travel Dates       Type of Travel            Does It Affect Continuous Residence



   Q59: May I file a request for advance parole concurrently with my DACA package?
  A59: Concurrent filing of advance parole is not an option at this time. DHS is, however,
  reviewing its policy on concurrent filing of advance parole with a DACA request. In addition,
  DHS is also reviewing eligibility criteria for advance parole. If any changes to this policy are
  made, USCIS will update this FAQ and inform the public accordingly.

                                                                                       Return to top.

  V. Criminal Convictions
  Q60: If I have a conviction for a felony offense, a significant misdemeanor offense, or
  multiple misdemeanors, can I receive an exercise of prosecutorial discretion under this
  new process?
  A60: No. If you have been convicted of a felony offense, a significant misdemeanor offense, or
  three or more other misdemeanor offenses not occurring on the same date and not arising out
  of the same act, omission, or scheme of misconduct, you will not be considered for Deferred
  Action for Childhood Arrivals (DACA) except where the Department of Homeland Security (DHS)
  determines there are exceptional circumstances.

  Q61: What offenses qualify as a felony?
  A61: A felony is a federal, state, or local criminal offense punishable by imprisonment for a term
  exceeding one year.

  Q62: What offenses constitute a significant misdemeanor?
  A62: For the purposes of this process, a significant misdemeanor is a misdemeanor as defined
  by federal law (specifically, one for which the maximum term of imprisonment authorized is
  one year or less but greater than five days) and that meets the following criteria:

    1. Regardless of the sentence imposed, is an offense of domestic violence; sexual abuse or
       exploitation; burglary; unlawful possession or use of a firearm; drug distribution or
       trafficking; or, driving under the influence; or,
    2.    If not an offense listed above, is one for which the individual was sentenced to time in
          custody of more than 90 days. The sentence must involve time to be served in custody, and
          therefore does not include a suspended sentence.

  The time in custody does not include any time served beyond the sentence for the criminal
  offense based on a state or local law enforcement agency honoring a detainer issued by U.S.
  Immigration and Customs Enforcement (ICE). Notwithstanding the above, the decision whether
  to defer action in a particular case is an individualized, discretionary one that is made taking
  into account the totality of the circumstances. Therefore, the absence of the criminal history
  outlined above, or its presence, is not necessarily determinative, but is a factor to be
  considered in the unreviewable exercise of discretion. DHS retains the discretion to determine
  that an individual does not warrant deferred action on the basis of a single criminal offense for
  which the individual was sentenced to time in custody of 90 days or less.




https://www.uscis.gov/humanitarian/consideration-deferred-action-childhood-arrivals-proc...   2/20/2017
Frequently Asked Questions USCIS
                              1
                                                                                           Page 23 of 27
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 72 of 373


  Q63:    What offenses constitute a non -significant misdemeanor?
  A63: For purposes of this process, a non -significant misdemeanor is any misdemeanor as
  defined by federal law (specifically, one for which the maximum term of imprisonment
  authorized is one year or less but greater than five days) and that meets the following criteria:

    1.   Is not an offense of domestic violence; sexual abuse or exploitation; burglary; unlawful
         possession or use of a firearm; drug distribution or trafficking; or, driving under the
         influence; and
    2.   Is one for which the individual was sentenced to time in custody of 90 days or less. The
         time in custody does not include any time served beyond the sentence for the criminal
         offense based on a state or local law enforcement agency honoring a detainer issued by
         ICE.


  Notwithstanding the above, the decision whether to defer action in a particular case is an
  individualized, discretionary one that is made taking into account the totality of the
  circumstances. Therefore, the absence of the criminal history outlined above, or its presence, is
  not necessarily determinative, but is a factor to be considered in the unreviewable exercise of
  discretion.

  Q64:  If I have a minor traffic offense, such as driving without a license, will it be
  considered a non -significant misdemeanor that counts towards the "three or more non-
  significant misdemeanors" making me unable to receive consideration for an exercise of
  prosecutorial discretion under this new process?
  A64: A minor traffic offense will not be considered a misdemeanor for purposes of this process.
  However, your entire offense history can be considered along with other facts to determine
  whether, under the totality of the circumstances, you warrant an exercise of prosecutorial
  discretion.

  It is important to emphasize that driving under the influence is a significant misdemeanor
  regardless of the sentence imposed.

  Q65:    What qualifies as a national security or public safety threat?
  A65:   If the background check or other information uncovered during the review of your request
  for deferred action indicates that your presence in the United States threatens public safety or
  national security, you will not be able to receive consideration for an exercise of prosecutorial
  discretion except where DHS determines there are exceptional circumstances. Indicators that
  you pose such a threat include, but are not limited to, gang membership, participation in
  criminal activities, or participation in activities that threaten the United States.

  Q66: Willoffenses criminalized as felonies or misdemeanors by state immigration laws be
  considered felonies or misdemeanors for purpose of this process?
  A66: No. Immigration -related offenses characterized as felonies or misdemeanors by state
  immigration laws will not be treated as disqualifying felonies or misdemeanors for the purpose
  of considering a request for consideration of deferred action under this process.

  Q67: Will DHS consider my expunged or juvenile conviction as an offense making me
  unable to receive an exercise of prosecutorial discretion?
  A67: Expunged convictions and juvenile convictions will not automatically disqualify you. Your
  request will be assessed on a case -by -case basis to determine whether, under the particular
  circumstances, a favorable exercise of prosecutorial discretion is warranted. If you were a




https://www.uscis.gov/humanitarian/consideration-deferred-action-childhood-arrivals-proc...   2/20/2017
Frequently Asked Questions USCIS
                            1
                                                                                          Page 24 of 27
         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 73 of 373


  juvenile, but tried and convicted as an adult, you will be treated as an adult for purposes of the
   DACA process.

                                                                                      Return to top.

  VI. Miscellaneous
  Q68:   Does this Administration remain committed to comprehensive immigration reform?
  A68: Yes. The Administration has consistently pressed for passage of comprehensive
  immigration reform, including the DREAM Act, because the President believes these steps are
  critical to building a 21st century immigration system that meets our nation's economic and
  security needs.

  Q69: Is passage of the DREAM Act still necessary in light of the new process?
  A69: Yes. The Secretary of Homeland Security's June 15, 2012, memorandum allowing certain
  people to request consideration for deferred action is one in a series of steps that DHS has
  taken to focus its enforcement resources on the removal of individuals who pose a danger to
  national security or a risk to public safety. Deferred Action for Childhood Arrivals (DACA) is an
  exercise of prosecutorial discretion and does not provide lawful status or a pathway to
  citizenship. As the President has stated, individuals who would qualify for the DREAM Act
  deserve certainty about their status. Only the Congress, acting through its legislative authority,
  can confer the certainty that comes with a pathway to permanent lawful status.

  Q70:  Does deferred action provide me with a path to permanent resident status or
  citizenship?
  A70: No. Deferred action is a form of prosecutorial discretion that does not confer lawful
  permanent resident status or a path to citizenship. Only the Congress, acting through its
  legislative authority, can confer these rights.

  Q71:   Can I be considered for deferred action even if I do not meet the guidelines to be
  considered for DACA?
  A71: This process is only for individuals who meet the specific guidelines for DACA. Other
  individuals may, on a case -by -case basis, request deferred action from U.S. Citizenship and
  Immigration Services (USCIS) or U.S. Immigration and Customs Enforcement (ICE) in certain
  circumstances, consistent with longstanding practice.

  Q72: How will  ICE and USCIS handle cases involving individuals who do not satisfy the
  guidelines of this process but believe they may warrant an exercise of prosecutorial
  discretion under the June 2011 Prosecutorial Discretion Memoranda?
  A72: If USCIS determines that you do not satisfy the guidelines or otherwise determines you do
  not warrant an exercise of prosecutorial discretion, then it will decline to defer action in your
  case. If you are currently in removal proceedings, have a final order, or have a voluntary
  departure order, you may then request ICE consider whether to exercise prosecutorial
  discretion.

  Q73: How should I fill out question 9 on Form     1-765,   Application for Employment
  Authorization?
  A73. When you are filing a Form 1-765 as part of a DACA request, question 9 is asking you to list
  those Social Security numbers that were officially issued to you by the Social Security
  Administration.




https://www.uscis.gov/humanitarian/consideration-deferred-action-childhood-arrivals-proc...    2/20/2017
Frequently Asked Questions 1 USCIS                                                        Page 25 of 27
        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 74 of 373


  Q74: Will there be supervisory review of decisions by USCIS under this process?
  A74: Yes. USCIS has implemented a successful supervisory review process to ensure a
  consistent process for considering requests for DACA.

  Q72: Will USCIS personnel responsible for reviewing requests for DACA receive special
  training?
  A72: Yes. USCIS personnel responsible for considering requests for consideration of DACA have
  received special training.

  Q75: Must attorneys and accredited representatives who provide pro bono services to
  deferred action requestors at group assistance events file a Form G-28 with USCIS?
  A75: Under 8 C.F.R. §§ 292.3 and 1003.102, practitioners are required to file a Notice of Entry of
  Appearance as Attorney or Accredited Representative when they engage in practice in
  immigration matters before DHS, either in person or through the preparation or filing of any
  brief, application, petition, or other document. Under these rules, a practitioner who
  consistently violates the requirement to file a Form G-28 may be subject to disciplinary
  sanctions; however on Feb. 28, 2011, USCIS issued a statement indicating that it does not
  intend to initiate disciplinary proceedings against practitioners (attorneys and accredited
  representatives) based solely on the failure to submit a Notice of Entry of Appearance as
  Attorney or Accredited Representative (Form G-28) in relation to pro bono services provided at
  group assistance events. DHS is in the process of issuing a final rule at which time this matter
  will be reevaluated.

  Q76: When must an individual sign a Form I -821D as a preparer?
  A77: Anytime someone other than the requestor prepares or helps fill out the Form I -821D, that
  individual must complete Part 5 of the form.

  Q78: If I provide my employee with information regarding his or her employment to
  support a request for consideration of DACA, will that information be used for
  immigration enforcement purposes against me and/or my company?
  A78: You may, as you determine appropriate, provide individuals requesting DACA with
  documentation which verifies their employment. This information will not be shared with ICE
  for civil immigration enforcement purposes under section 274A of the Immigration and
  Nationality Act (relating to unlawful employment) unless there is evidence of egregious
  violations of criminal statutes or widespread abuses.

  Q79: Can I request consideration for deferred action under this process if I live in the
  Commonwealth of the Northern Mariana Islands (CNMI)?
  A79: Yes, in certain circumstances. The CNMI is part of the United States for immigration
  purposes and is not excluded from this process. However, because of the specific guidelines for
  consideration of DACA, individuals who have been residents of the CNMI are in most cases
  unlikely to qualify for the program. You must, among other things, have come to the United
  States before your 16th birthday and have resided continuously in the United States since June
  15, 2007.

  Under the Consolidated Natural Resources Act of 2008, the CNMI became part of the United
  States for purposes of immigration law only on Nov. 28, 2009. Therefore entry into, or residence
  in, the CNMI before that date is not entry into, or residence in, the United States for purposes of
  the DACA process.

  USCIS has used parole authority in a variety of situations in the CNMI to address particular
  humanitarian needs on a case -by -case basis since Nov. 28, 2009. If you live in the CNMI and




https://www.uscis.gov/humanitarian/consideration-deferred-action-childhood-arrivals-proc... 2/20/2017
Frequently Asked Questions USCIS
                             1
                                                                                          Page 26 of 27
         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 75 of 373


  believe that you meet the guidelines for consideration of deferred action under this process,
  except that your entry and/or residence to the CNMI took place entirely or in part before Nov.
  28, 2009, USCIS is willing to consider your situation on a case -by -case basis for a grant of
  parole. If this situation applies to you, you should make an appointment through INFOPASS
  with the USCIS ASC in Saipan to discuss your case with an immigration officer.

  Q80: Someone told me if I pay them a fee, they can expedite my DACA request. Is this
  true?
  A80: No. There is no expedited processing for deferred action. Dishonest practitioners may
  promise to provide you with faster services if you pay them a fee. These people are trying to
  scam you and take your money. Visit our Avoid Scams page to learn how you can protect
  yourself from immigration scams.

  Make sure you seek information about requests for consideration of DACA from official
  government sources such as USCIS or the DHS. If you are seeking legal advice, visit our Find
  Legal Services page to learn how to choose a licensed attorney or accredited representative.

  Q81: Am I required to register with the Selective Service?
  A81: Most male persons residing in the U.S., who are ages 18 through 25, are required to
  register with Selective Service. Please see link for more information. [Selective Service].

  Q82: How can I tell if an employer is discriminating against me because I am a DACA
  recipient?
  A82: An employer may be engaging in discrimination if the employer:

      Demands that an employee show specific documents or asks for more or different
       documents than are required to complete Form 1-9, Employment Eligibility Verification, or
       create an E -Verify case; or
       Rejects documents from the Lists of Acceptable Documents that reasonably appear to be
       genuine and relate to the employee, including a work authorization document because it
       has a future expiration date or because of an employee's prior unauthorized status.

  The Civil Rights Division of the U.S. Department of Justice has an office dedicated to ensuring
  that employers do not discriminate against individuals who are permitted to work in the U.S.
  These include DACA recipients who have been granted work authorization. If you think your
  employer may be discriminating against you, contact the Immigrant and Employee Rights
  Section (IER) at 1-800-255-7688 (TDD for the deaf and hard of hearing: 1-800-237-2515).

   For more information about unfair employment practices against DACA recipients, please read
   IER's factsheet in English (PDF) or Spanish (PDF).

  For additional resources and information about workers' rights, visit
  www.justice.gov/crt/worker-information.
                                                                                      Return to top.




                                                               Last Reviewed/Updated: 02/08/2017




https://www.uscis.gov/humanitarian/consideration-deferred-action-childhood-arrivals-proc...     2/20/2017
Frequently Asked Questions USCIS
                            1
                                                                        Page 27 of 27
         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 76 of 373




https://www.uscis.gov/humanitarian/consideration-deferred-action-childhood-arrivals-proc... 2/20/2017
Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 77 of 373




                 Exhibit C
       Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 78 of 373
                                                                    Secremry
                                                                    U.S. Department of Homeland Security
                                                                    Washington. DC 20525


                                                                    Homeland
                                                                    Security
                                     December 30, 2016

The Honorable Judy Chu
U.S. House of Representatives
Washington, DC 20515

Dear Representative Chu:

       On behalf of the Administration, I write in response to the letter you and 110 other
members of Congress sent the President on December 5. In your letter, you ask us "to do
everything within [our] power to safeguard the personal identifying information of DACA
enrollees." We share your concerns.

       Today there are 750,000 young people enrolled in DACA who, when they applied
for enrollment, relied on the U.S. government's representations about the use of their
personal identifying information. Since DACA was announced in 2012, DHS has
consistently made clear that information provided by applicants will be collected and
considered for the primary purpose of adjudicating their DACA requests and would be
safeguarded from other immigration -related purposes. More specifically, the
U.S. government represented to applicants that the personal information they provided will
not later be used for immigration enforcement purposes except where it is independently
determined that a case involves a national security or public safety threat, criminal activity,
fraud, or limited other circumstances where issuance of a notice to appear is required by
law.

       We believe these representations made by the U.S. government, upon which DACA
applicants most assuredly relied, must continue to be honored.

        For decades, even dating back before DACA, it has been the long-standing and
consistent practice of DHS (and its predecessor INS) to use information submitted by
people seeking deferred action or other benefits for the limited purpose of adjudicating
their requests, and not for immigration enforcement purposes except in the kinds of
specified circumstances described above. This was true, for example, under the deferred
action policies extended to victims of human trafficking, to foreign students affected by
Hurricane Katrina, to battered immigrants under the Violence Against Women Act, and to
widows and widowers of American citizens. Accordingly, people who requested to be
considered under DACA, like those who requested deferred action in the past, have relied
on our consistent practice concerning the information they provide about themselves and
others.
     Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 79 of 373
The Honorable Judy Chu
Page 2

        The U.S. government's practice of adhering to the assurances it makes to applicants
for deferred action is also consistent with the way USCIS (and the INS before it) has long
protected information submitted by those seeking other benefits or relief. This includes
but is not limited to individuals requesting temporary protected status, deferred enforced
departure, or extended voluntary departure. In these circumstances, as with deferred action
requests, USCIS and INS have abided by a longstanding and consistent practice of using
information to adjudicate specific applications, but not for immigration enforcement
purposes absent the limited circumstances described above.

       Since DACA began, thousands of Dreamers have been able to enroll in colleges and
universities, complete their education, start businesses that help improve our economy, and
give back to our communities as teachers, medical professionals, engineers, and
entrepreneurs-all on the books. We continue to benefit as a country from the
contributions of those young people who have come forward and want nothing more than
to contribute to our country and our shared future.

       The co-signers of your letter will receive separate, identical responses. Should you
wish to discuss this further, please do not hesitate to contact me.

                                   Sincerel




                                  Jeh    ar es ohnson
Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 80 of 373




                 Exhibit D
     Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 81 of 373
                                                                         Secretary

                                                                         U.S. Department of Homeland Security
                                                                         Washington. DC 20528



                                                                         Homeland
                                                                         Security
                                      June 15, 2012


MEMORANDUM FOR:               David V. Aguilar
                              Acting Commissioner, U.S. Customs and Border Protection

                              Alejandro Mayorkas
                              Director, U.S. Citizenship and Immigration Services

                              John Morton
                              Director, U.S. Immigration and Customs Enforcement

FROM:                         Janet Napolitano
                              Secretary of Home         ec

SUBJECT:                      Exercising Prose orial Discretion with Respect to Individuals
                              Who Came to the nited States as Children

By this memorandum, I am setting forth how, in the exercise of our prosecutorial discretion, the
Department of Homeland Security (DHS) should enforce the Nation's immigration laws against
certain young people who were brought to this country as children and know only this country as
home. As a general matter, these individuals lacked the intent to violate the law and our ongoing
review of pending removal cases is already offering administrative closure to many of them.
However, additional measures are necessary to ensure that our enforcement resources are not
expended on these low priority cases but are instead appropriately focused on people who meet
our enforcement priorities.

The following criteria should be satisfied before an individual is considered for an exercise of
prosecutorial discretion pursuant to this memorandum:

       came to the United States under the age of sixteen;
       has continuously resided in the United States for a least five years preceding the date of
       this memorandum and is present in the United States on the date of this memorandum;
       is currently in school, has graduated from high school, has obtained a general education
       development certificate, or is an honorably discharged veteran of the Coast Guard or
       Armed Forces of the United States;
       has not been convicted of a felony offense, a significant misdemeanor offense, multiple
       misdemeanor offenses, or otherwise poses a threat to national security or public safety;
       and
       is not above the age of thirty.




                                                                          www.dhs.gov
     Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 82 of 373



Our Nation's immigration laws must be enforced in a strong and sensible manner. They are not
designed to be blindly enforced without consideration given to the individual circumstances of
each case. Nor are they designed to remove productive young people to countries where they
may not have lived or even speak the language. Indeed, many of these young people have
already contributed to our country in significant ways. Prosecutorial discretion, which is used in
so many other areas, is especially justified here.

As part of this exercise of prosecutorial discretion, the above criteria are to be considered
whether or not an individual is already in removal proceedings or subject to a final order of
removal. No individual should receive deferred action under this memorandum unless they first
pass a background check and requests for relief pursuant to this memorandum are to be decided
on a case by case basis. DHS cannot provide any assurance that relief will be granted in all
cases.

1. With respect to individuals who are encountered by U.S. Immigration and Customs
Enforcement (ICE), U.S. Customs and Border Protection (CBP), or U.S. Citizenship and
Immigration Services (USCIS):

       With respect to individuals who meet the above criteria, ICE and CBP should
       immediately exercise their discretion, on an individual basis, in order to prevent low
       priority individuals from being placed into removal proceedings or removed from the
       United States.
       USCIS is instructed to implement this memorandum consistent with its existing guidance
       regarding the issuance of notices to appear.

2. With respect to individuals who are in removal proceedings but not yet subject to a final order
of removal, and who meet the above criteria:

       ICE should exercise prosecutorial discretion, on an individual basis, for individuals who
       meet the above criteria by deferring action for a period of two years, subject to renewal,
       in order to prevent low priority individuals from being removed from the United States.
       ICE is instructed to use its Office of the Public Advocate to permit individuals who
       believe they meet the above criteria to identify themselves through a clear and efficient
       process.
       ICE is directed to begin implementing this process within 60 days of the date of this
       memorandum.
       ICE is also instructed to immediately begin the process of deferring action against
       individuals who meet the above criteria whose cases have already been identified through
       the ongoing review of pending cases before the Executive Office for Immigration
       Review.

3. With respect to the individuals who are not currently in removal proceedings and meet the
above criteria, and pass a background check:

        USCIS should establish a clear and efficient process for exercising prosecutorial
        discretion, on an individual basis, by deferring action against individuals who meet the


                                                 2
     Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 83 of 373




       above criteria and are at least 15 years old, for a period of two years, subject to renewal,
       in order to prevent low priority individuals from being placed into removal proceedings
       or removed from the United States.
       The USCIS process shall also be available to individuals subject to a final order of
       removal regardless of their age.
       USCIS is directed to begin implementing this process within 60 days of the date of this
       memorandum.

For individuals who are granted deferred action by either ICE or USCIS, USCIS shall accept
applications to determine whether these individuals qualify for work authorization during this
period of deferred action.

This memorandum confers no substantive right, immigration status or pathway to citizenship.
Only the Congress, acting through its legislative authority, can confer these rights. It remains for
the executive branch, however, to set forth policy for the exercise of discretion within the
framework of the existing law. I have done so here.



                                         Janet Napolfano




                                                 3
Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 84 of 373




                 Exhibit E
      Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 85 of 373
                                                                       Secretaty
                                                                       U.S. Department of Homeland Security
                                                                       Washington, DC 20528



                                                            A:iy)5,, Hineland
                                                            tio Security..


                               February 20, 2017

MEMORANDUM FOR:                Kevin McAleenan
                               Acting Commissioner
                               U.S. Customs and Border Protection

                               Thomas D. Roman
                               Acting Director
                               U.S. Immigration and Customs Enforcement

                               Lori Scialabba
                               Acting Director
                               U.S. Citizenship and Immigration Services

                               Joseph B. Maher
                               Acting General Counsel

                               Dimple Shah
                               Acting Assistant Secretary for International Affairs

                               Chip Fulghum
                               Acting Undersecretary for Management

FROM:                          John Kelly
                               Secretary

SUBJECT:                       Enforcemen of the Immigration haws to Serve the National
                               Interest

        This memorandum implements the Executive Order entitled "Enhancing Public Safety in
the Interior of the United States," issued by the President on January 25, 2017. It constitutes
guidance fbr all Department personnel regarding the enforcement of the immigration laws of the
United States, and is applicable to the activities of U.S. Immigration and Customs Enforcement
(ICE), U.S. Customs and Border Protection (CBP), and U.S. Citizenship and Immigration
Services (USCIS). As such, it should inform enforcement and removal activities, detention
decisions, administrative litigation, budget requests and execution, and strategic planning.



                                                                         www.dhs.;ov
        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 86 of 373



         With the exception of the June 15, 2012, memorandum entitled "Exercising Prosecutorial
 Discretion with Respect to Individuals Who Came to the United States as Children," and the
 November 20, 2014 memorandum entitled "Exercising Prosecutorial Discretion with Respect to
 Individuals Who Came to the United States as Children and with Respect to Certain Individuals
 Who Are the Parents of U.S. Citizens or Permanent Residents,"I all existing conflicting
 directives, memoranda, or field guidance regarding the enforcement of our immigration laws and
 priorities for removal are hereby immediately rescinded-to the extent of the conflict-including,
 but not limited to, the November 20, 2014, memoranda entitled "Policies for the Apprehension,
 Detention and Removal of Undocumented Immigrants," and "Secure Communities."

   A. The Department's Enforcement Priorities

        Congress has defined the Department's role and responsibilities regarding the enforcement
of the immigration laws of the United States. Effective immediately, and consistent with Article
II, Section 3 of the United States Constitution and Section 3331 of Title 5, United States Code,
Department personnel shall faithfully execute the immigration laws of the United States against
all removable aliens.

        Except as specifically noted above, the Department no longer will exempt classes or
categories of removable aliens from potential enforcement. In faithfully executing the
immigration laws, Department personnel should take enforcement actions in accordance with
applicable law. In order to achieve this goal, as noted below, I have directed ICE to hire 10,000
officers and agents expeditiously, subject to available resources, and to take enforcement actions
consistent with available resources. However, in order to maximize the benefit to public safety, to
stem unlawful migration and to prevent fraud and misrepresentation, Department personnel
should prioritize for removal those aliens described by Congress in Sections 212(a)(2), (a)(3), and
(a)(6)(C), 235(b) and (c), and 237(a)(2) and (4) of the Immigration and Nationality Act (INA).

         Additionally, regardless of the basis of removability, Department personnel should
prioritize removable aliens who: (1) have been convicted of any criminal offense; (2) have been
charged with any criminal offense that has not been resolved; (3) have committed acts which
constitute a chargeable criminal offense; (4) have engaged in fraud or willful misrepresentation in
connection with any official matter before a governmental agency; (5) have abused any program
related to receipt of public benefits; (6) are subject to a final order of removal but have not
complied with their legal obligation to depart the United States; or (7) in the judgment of an
immigration officer, otherwise pose a risk to public safety or national security. The Director of
ICE, the Commissioner of CBP, and the Director of USCIS may, as they determine is appropriate,
issue further guidance to allocate appropriate resources to prioritize enforcement activities within
these categories-for example, by prioritizing enforcement activities against removable aliens
who are convicted felons or who are involved in gang activity or drug trafficking.




' The November 20, 2014, memorandum will be addressed in future guidance.
                                                     2
       Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 87 of 373



   B. Strengthening Programs to Facilitate the Efficient and Faithful Execution of the
      Immigration Laws of the t;nited States

       Facilitating the efficient and faithful execution of the immigration laws of the United
States-and prioritizing the Department's resources-requires the use of all available systems and
enforcement tools by Department personnel.

       Through passage of the immigration laws, Congress established a comprehensive statutory
regime to remove aliens expeditiously from the United States in accordance with all applicable
due process of law. I determine that the faithful execution of our immigration laws is best
achieved by using all these statutory authorities to the greatest extent practicable. Accordingly,
Department personnel shall make f ill use of these authorities.

        Criminal aliens have demonstrated their disregard for the rule of law and pose a threat to
persons residing in the United States. As such, criminal aliens are a priority for removal. The
Priority Enforcement Program failed to achieve its stated objectives, added an unnecessary layer
of uncertainty for the Department's personnel, and hampered the Department's enforcement of the
immigration laws in the interior of the United States. Effective immediately, the Priority
Enforcement Program is terminated and the Secure Communities Program shall be restored. To
protect our communities and better facilitate the identification, detention, and removal of criminal
aliens within constitutional and statutory parameters, the Department shall eliminate the existing
Forms I -247D, I -247N, and I -247X, and replace them with a new form to more effectively
communicate with recipient law enforcement agencies. However, until such forms are updated
they may be used as an interim measure to ensure that detainers may still be issued, as
appropriate.

        ICE's Criminal Alien Program is an effective tool to facilitate the removal of criminal
aliens from the United States, while also protecting our communities and conserving the
Department's detention resources. Accordingly, ICE should devote available resources to
expanding the use of the Criminal Alien Program in any willing jurisdiction in the United States.
To the maximum extent possible, in coordination with the Executive Office for Immigration
Review (EOIR), removal proceedings shall be initiated against aliens incarcerated in federal,
state, and local correctional facilities under the Institutional Hearing and Removal Program
pursuant to section 238(a) of the INA, and administrative removal processes, such as those under
section 238(b) of the INA., shall be used in all eligible cases.

        The INA § 287(g) Program has been a highly successful force multiplier that allows a
qualified state or local law enforcement officer to be designated as an "immigration officer" for
purposes of enforcing federal immigration law. Such officers have the authority to perform all law
enforcement functions specified in section 287(a) of the INA, including the authority to
investigate, identify, apprehend, arrest, detain, and conduct searches authorized under the INA,
under the direction and supervision of the Department.

       There are currently 32 law enforcement agencies in 16 states participating in the 287(g)
                                                 3
        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 88 of 373



Program. In previous years, there were significantly more law enforcement agencies participating
in the 287(g) Program. To the greatest extent practicable, the Director of ICE and Commissioner
of CBP shall expand the 287(g) Program to include all qualified law enforcement agencies that
request to participate and meet all program requirements. In furtherance of this direction and the
guidance memorandum, "Implementing the President's Border Security and Immigration
Enforcement Improvements Policies" (Feb. 20, 2017), the Commissioner of CBP is authorized, in
addition to the Director of ICE, to accept State services and take other actions as appropriate to
carry out immigration enforcement pursuant to section 287(g) of the INA.

    C. Exercise of Prosecutorial Discretion

        Unless otherwise directed, Department personnel may initiate enforcement actions against
removable aliens encountered during the performance of their official duties and should act
consistently with the President's enforcement priorities identified in his Executive Order and any
further guidance issued pursuant to this memorandum. Department personnel have full authority
to arrest or apprehend an alien whom an immigration officer has probable cause to believe is in
violation of the immigration laws. They also have full authority to initiate removal proceedings
against any alien who is subject to removal under any provision of the INA, and to refer
appropriate cases for criminal prosecution. The Department shall prioritize aliens described in the
Department's Enforcement Priorities (Section A) for arrest and removal. This is not intended to
remove the individual, case -by -case decisions of immigration officers.

        The exercise of prosecutorial discretion with regard to any alien who is subject to arrest,
criminal prosecution, or removal in accordance with law shall be made on a case -by -case basis in
consultation with the head of the field office component, where appropriate, of CBP, ICE, or
USCIS that initiated or will initiate the enforcement action, regardless of which entity actually
files any applicable charging documents: CBP Chief Patrol Agent, CBP Director of Field
Operations, ICE Field Office Director, 10E Special Agent -in -Charge, or the USCIS Field Office
Director, Asylum Office Director or Service Center Director.

        Except as specifically provided in this memorandum, prosecutorial discretion shall not be
exercised in a manner that exempts or excludes a specified class or category of aliens from
enforcement of the immigration laws. The General Counsel shall issue guidance consistent with
these principles to all attorneys involved in immigration proceedings.

    D. Establishing the Victims of Immigration Crime Engagement (VOICE) Office

        Criminal aliens routinely victimize Americans and other legal residents. Often, these
victims are not provided adequate information about the offender, the offender's immigration
status, or any enforcement action taken by ICE against the offender. Efforts by ICE to engage
these victims have been hampered by prior Department of Homeland Security (DHS) policy
extending certain Privacy Act protections to persons other than U.S. citizens and lawful
permanent residents, leaving victims feeling marginalized and without a voice. Accordingly, I am
establishing the Victims of Immigration Crime Engagement (VOICE) Office within the Office of
                                                  4
        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 89 of 373



the Director of ICE, which will create a programmatic liaison between ICE and the known victims
of crimes committed by removable aliens. The liaison will facilitate engagement with the victims
and their families to ensure, to the extent permitted by law, that they are provided information
about the offender, including the offender's immigration status and custody status, and that their
questions and concerns regarding immigration enforcement efforts are addressed.

        To that end, I direct the Director of ICE to immediately reallocate any and all resources
that are currently used to advocate on behalf of illegal aliens (except as necessary to comply with
a judicial order) to the new VOICE Office, and to immediately terminate the provision of such
outreach or advocacy services to illegal aliens.

        Nothing herein may be construed to authorize disclosures that are prohibited by law or
may relate to information that is Classified, Sensitive but Unclassified (SBU), Law Enforcement
Sensitive (LES), For Official Use Only (FOUO), or similarly designated information that may
relate to national security, law enforcement, or intelligence programs or operations, or disclosures
that are reasonably likely to cause harm to any person.

    E. Hiring Additional ICE Officers and Agents

         To enforce the immigration laws effectively in the interior of the United States in
accordance with the President's directives, additional ICE agents and officers are necessary. The
Director of ICE shall-while ensuring consistency in training and standards-take all appropriate
action to expeditiously hire 10,000 agents and officers, as well as additional operational and
mission support and legal staff necessary to hire and support their activities. Human Capital
leadership in CBP and 10E, in coordination with the Under Secretary for Management and the
Chief Human Capital Officer, shall develop hiring plans that balance growth and interagency
attrition by integrating workforce shaping and career paths for incumbents and new hires.

    F. Establishment of Programs to Collect Authorized Civil Fines and Penalties

       As soon as practicable. the Director of ICE, the Commissioner of CBP, and the Director of
USCIS shall issue guidance and promulgate regulations, where required by law, to ensure the
assessment and collection of all fines and penalties which the Department is authorized under the
law to assess and collect from aliens and from those who facilitate their unlawful presence in the
United States.

    G. Aligning the Department's Privacy Policies With the Law

        The Department will no longer afford Privacy Act rights and protections to persons who
are neither U.S. citizens nor lawful permanent residents. The DIIS Privacy Office will rescind the
DHS Privacy Policy Guidance memorandum, dated January 7, 2009, which implemented the
DHS "mixed systems" policy of administratively treating all personal information contained in
DHS record systems as being subject to the Privacy Act regardless of the subject's immigration
status. The DHS Privacy Office, with the assistance of the Office of the General Counsel. will
                                                  5
        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 90 of 373



develop new guidance specifying the appropriate treatment of personal information DHS
maintains in its record systems.

   H. Collecting and Reporting Data on Alien Apprehensions and Releases

       The collection of data regarding aliens apprehended by ICE and the disposition of their
cases will assist in the development of agency performance metrics and provide transparency in
the immigration enforcement mission. Accordingly, to the extent permitted by law, the Director of
ICE shall develop a standardized method of reporting statistical data regarding aliens apprehended
by ICE and, at the earliest practicable time, provide monthly reports of such data to the public
without charge.

        The reporting method shall include uniform terminology and shall utilize a format that is
easily understandable by the public and a medium that can be readily accessed. At a minimum, in
addition to statistical information currently being publicly reported regarding apprehended aliens,
the following categories of information must be included: country of citizenship, convicted
criminals and the nature of their offenses, gang members, prior immigration violators, custody
status of aliens and, if released, the reason for release and location of their release, aliens ordered
removed, and aliens physically removed or returned.

         The ICE Director shall also develop and provide a weekly report to the public, utilizing a
medium that can be readily accessed without charge, of non -Federal jurisdictions that release
aliens from their custody, notwithstanding that such aliens are subject to a detainer or similar
request for custody issued by ICE to that jurisdiction. In addition to other relevant information, to
the extent that such information is readily available, the report shall reflect the name of the
jurisdiction, the citizenship and immigration status of the alien, the arrest, charge, or conviction
for which each alien was in the custody of that jurisdiction, the date on which the ICE detainer or
 similar request for custody was served on the jurisdiction by ICE, the date of the alien's release
from the custody of that jurisdiction and the reason for the release, an explanation concerning why
the detainer or similar request for custody was not honored, and all arrests, charges, or convictions
occurring after the alien's release from the custody of that jurisdiction.

    I. No Private Right of Action

       This document provides only internal DHS policy guidance, which may be modified,
rescinded, or superseded at any time without notice. This guidance is not intended to, does not,
and may not be relied upon to create any right or benefit, substantive or procedural, enforceable at
law by any party in any administrative, civil, or criminal matter. Likewise, no limitations are
placed by this guidance on the otherwise lawful enforcement or litigation prerogatives of DHS.

       In implementing these policies, I direct DHS Components to consult with legal counsel to
ensure compliance with all applicable laws, including the Administrative Procedure Act,


                                                   6
Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 91 of 373




                 Exhibit F
     Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 92 of 373
                                                                        U.S. Department of Homeland Security
                                                                        U.S. Citizenship and Immigration Services
                                                                        Office of the Director (MS 2000)
                                                                        Washington, DC 20529-2000

                                                                        U.S. Citizenship
                                                                        and Immigration
  APR 1 7 2015                                                          Services



The Honorable Charles E. Grassley
Chairman
Committee on the Judiciary
United States Senate
Washington, DC 20510

Dear Chairman Grassley:

Thank you for your February 27 and March 20 letters.

 From your February 27 letter, I understand that you are seeking information regarding a specific
_individual, including information regarding his involvement in Deferred Action for Childhood
 Arrivals (DACA). In addition, you are seeking the official policy and other information related
 to the adjudication of DACA requests from suspected or known gang members. This letter
 addresses your DACA -related questions regarding that individual and responds to your inquiries
regarding DACA and gang membership. Per your request, U.S. Citizenship and Immigration
 Services (USCIS) is preparing the individual's A -file. Because the individual possesses a
protected status unrelated to DACA, the Department is obligated to make certain redactions
before transmitting the file to you.

Our review of the file indicates that on January 22, 2013, the individual requested deferred action
pursuant to DACA. At the time of filing his request for deferred action, he was in removal
proceedings as an alien present in the United States without being admitted or paroled. It
appears he came to the attention of U.S. Immigration and Customs Enforcement (ICE) as a result
of a 2012 arrest for possession of marijuana, for which charges were subsequently dismissed.
Based on ICE records, there is no indication that ICE was aware at the time of the arrest that the
individual was a gang member. His request for deferred action was approved on August 26,
2013, notwithstanding a TECS record indicating that he was a known gang member, and his
application for employment authorization was approved. After the deferred action request was
approved, immigration proceedings were administratively closed on December 18, 2013.

Based on standard procedures and protocols in place at the time, the DACA request and related
employment authorization should not have been approved. On March 5, 2015, USCIS provided
notice to the individual of the termination of his deferred action and employment authorization.

All DACA requests presenting information that the requestor is or may be a member of a
criminal street gang are referred to the Background Check Unit (BCU) within the USCIS Service
Center considering the request. The BCU is responsible for reviewing and resolving TECS hits
and other criminal, national security, and public safety concerns in accordance with USCIS



                                                                    www.uscis.gov
     Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 93 of 373

 The Honorable Charles E. Grassley
 Page 2
policy. The applicable USCIS internal guidance, which was in place at the time this individual's
deferred action request was approved, states, "For a known street gang member, ... the DACA
BCU Team should deny the I -821D [Consideration of Deferred Action for Childhood Arrivals]
as a matter of discretion." The guidance also provides that if an adjudicator has evaluated the
totality of the circumstances in such a case and believes the request should be approved as a
matter of discretion, the request may be granted only after USCIS Headquarters approval. I have
enclosed a copy of this internal guidance.

While records indicate that, pursuant to standard protocols as stated above, the case was
appropriately sent to the BCU based upon the derogatory information in the background check,
the outcome of the resolution process and final decision did not comply with USCIS policy.
Given the fact that the individual was identified as a known gang member, his request should
have been denied by the adjudicator. Even if the adjudicator believed there were mitigating facts
sufficient to justify a positive exercise of discretion despite the TECS record, the case should
have been elevated to USCIS Service Center Operations Headquarters (HQSCOPS) for review
prior to a final decision being made.

USCIS is taking the following proactive steps and measures to be sure other errors did not occur
and to prevent such an error from occurring in the future:

        USCIS has provided refresher training in the following areas:
          o All Immigration Service Officers who adjudicate DACA requests received
             refresher training in interpreting and applying TECS records.
          o Officers received DACA refresher training regarding disqualifying public safety
              and criminality concerns, including but not limited to gang membership,
              significant misdemeanors, and three or more misdemeanor criminal offenses.
          o Additional refresher training was given to all officers who handle DACA requests
             on proper protocol and elevation of cases requiring USCIS HQSCOPS' review
             and concurrence prior to a final decision.
          o BCU Officers received refresher training in reviewing, applying and resolving
             TECS hits. USCIS will ensure that the BCU Officer who processes the resolution
             memo of the TECS hit obtains concurrence from a subject matter expert or
             supervisor prior to adjudicating a DACA request involving specified public safety
             or criminality issues such as criminal history or gang membership.

       The refresher training was provided by USCIS Headquarters personnel who are subject
       matter experts in TECS and the DACA adjudication process. This training was
       mandatory for all ISOs who adjudicate DACA requests, all Immigration Service Officers
       who process resolutions related to TECS hits, and all supervisors and managers who
       oversee these processes. All listed training was provided between March 30 and April
       10, 2015.

Furthermore, USCIS is in the process of completing a review of prior DACA approvals to
determine if requests from known gang members were processed in a manner consistent with
standard protocol. USCIS has identified certain cases that merit further review and is therefore
undertaking a thorough review of each of these individual case files. We anticipate conclusion
    Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 94 of 373

The Honorable Charles E. Grassley
Page 3
of that individualized review in the coming weeks, and, following conclusion of such review, we
would be happy to provide a briefing to you and your staff on our findings. Preliminary
information concerning this review is included in the enclosure.

Detailed responses to the questions in your March 20 letter regarding DACA approvals are
enclosed, which Senator Tillis, who co-signed that letter, will receive under separate cover.
Should you require any additional assistance, please have your staff contact the USCIS Office of
Legislative Affairs at (202) 272-1940.

Respectfully,

      /
 eón Rodriguez
Director

Enclosures:
   1) Responses to Questions
   2) USCIS Internal Guidance
      Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 95 of 373



                     U.S. Department of Homeland Security's Response to
                 Chairman Grassley and Senator Tillis's March 20, 2015 Letter


1.   Since DACA's creation, how many applications have been approved? Please provide
     the answer by fiscal year.

     As of March 20, 2015, U.S. Citizenship and Immigration Services (USCIS) has approved
     886,638 Deferred Action for Childhood Arrivals (DACA) requests, of which 223,826 were
     requests for renewal of DACA. The number of DACA requests approved by fiscal year is as
     follows:

         FY 2012               1,685
         FY 2013            471,293
         FY 2014            158,278      (Initial - 135,797; Renewal - 22,481)
         FY 2015            255,382      (Initial - 54,037; Renewal - 201,345)

2. Of the DACA applications approved, please provide the number of applicants that:

     USCIS does not track this information electronically and is working toward developing a
     tracking system to capture this information in the future. However, USCIS recently
     conducted a batch TECS query of all approved DACA cases in order to identify records that
     contained information indicating known or suspected gang association. Based on the
     information obtained from the query, out of all 886,638 cases approved for initial DACA or
     renewal of DACA, we found TECs records pertaining to 49 DACA recipients. Of these 49,
     13 individuals had TECS records entered after DACA adjudication. The 13 cases are being
     reviewed for possible termination. Twenty had TECS records at the time of filing, and one
     had a TECS record placed during the adjudication process. These cases are being reviewed.
     As noted below, any cases that were approved for known gang members were approved in
     error, as USCIS HQ has not cleared approval of any DACA requests by a known or
     suspected gang member. Fifteen had TECS records that were vetted and were determined
     not to be gang members/gang affiliates. These cases were adjudicated on their merits.

        a. Had known gang affiliation.

             In the analysis described above, we did not distinguish between known or suspected
             gang members. Further manual review would be required to obtain this information.

        b. Suspected gang affiliation.

             In the analysis described above, we did not distinguish between known or suspected
             gang members. Further manual review would be required to obtain this information.




April 2015                                                                                        1
     Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 96 of 373




       c. Had criminal affiliations.

             USCIS does not electronically track this information. A manual review of files would
             be required to obtain this information. Since not all crimes disqualify a requestor
             from being favorably considered for DACA, a requestor with one or two non-
             significant misdemeanors could have been approved. USCIS is working toward
             developing a tracking system to capture this information in the future.

3. Please explain why USCIS approved DACA applications for known or suspected gang
   members and others with criminal affiliations.

   Cases that were approved for known gang members were approved in error, as USCIS HQ
   has not cleared approval of any DACA requests by a known or suspected gang member.
   USCIS is not aware of any DACA grants where there was disqualifying criminal activity.
   DACA Refresher Training has been provided to prevent errors in the future.

4. By fiscal year, how many DACA applications have been denied because of gang
    affiliation or other criminal affiliation?

   USCIS does not currently electronically track information regarding the basis for a denial of
   a DACA request. A manual review of files would be required to obtain this information for
   each DACA denial. USCIS is working toward developing a tracking system to capture this
   information in the future.

5. By fiscal year, please provide the number of DACA terminations as a result of gang
    affiliation or other criminal affiliation.

   USCIS does not electronically capture the reasons for termination of a DACA request. Ad
   hoc manual reports from each service center indicate that as of March 20, 2015, USCIS has
   terminated DACA for 282 requestors for having gang affiliation and/or criminal issues.
   Additionally, USCIS is in the process of manually reviewing another 13 DACA terminations
   to determine the reason for termination.

   The following is a breakdown by fiscal year of the 282 DACA requests terminated due to
   criminal or gang issues:

        FY 2013              28
        FY 2014             131
        FY 2015             123




April 2015                                                                                         2
     Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 97 of 373




6. What steps is USCIS taking to ensure that known or suspected gang members or
   criminally affiliated applications are denied DACA or approved DACA is terminated
   once knowledge of gang affiliation or other criminal affiliation is known?

   When a suspicion of gang affiliation or other criminal affiliation comes to the attention of
   USCIS after the DACA request has been approved, the case is reviewed for possible
   termination. This information is typically communicated by ICE as result of their
   engagement with local law enforcement or other encounters.

   DACA refresher training was conducted by USCIS HQ subject matter experts who traveled
   to each of the Service Centers. The training included interpreting and applying TECS
   records and a review of the disqualifying factors for DACA, including gang membership and
   significant misdemeanors. Additional refresher training was given to all officers who handle
   DACA requests on proper protocol and elevation of cases requiring USCIS HQSCOPS'
   review and concurrence prior to a final decision. The training was delivered to each ISO
   who adjudicates Form I -821D, Consideration of Deferred Action for Childhood Arrivals, the
   ISOs assigned to work DACA in the Background Check Unit, as well as management who
   oversees these ISOs. This training was conducted between March 30, 2015 and April 10,
   2015.




April 2015                                                                                        3
        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 98 of 373



                       U.S. Citizenship and Immigration Services
                        Internal DACA Adjudication Guidance


Title                   Known or Suspected Gang Membership
Question                How should we handle DACA requests when there is a record that
                        the requestor is a known or suspected criminal street gang member?
Answer                  The BCU DACA Team should handle any DACA requests when the
                        record indicates that the requestor was, is or may be a member of a
                        criminal street gang. Supervisors should only refer novel, complex,
                        or sensitive cases to HQSCOPS, through the normal chain of
                        command. The Centers should not approve a DACA request filed by
                        a known or suspected gang member without approval from
                        HQSCOPS.

                        USCIS's Notice to Appear (NTA) guidance includes "known or
                        suspected street gang members" in its definition of an Egregious
                        Public Safety (EPS) case. Therefore, if there is reason to believe the
                        DACA requestor is a known or suspected gang member because the
                        record indicates that the DACA requestor is under investigation for,
                        or has been arrested for (without disposition), or has been convicted
                        of a crime involving gang activities (e.g., a TECS record indicating
                        the alien is a gang member or a suspected gang member as shown in
                        the images A and B), the DACA BCU Team should follow the
                        handling procedures for EPS cases described in Chapter 8, Section G,
                        of the DACA SOP.

                        ICE Priority

                        If, in response to the referral to ICE (RTI), ICE issues an NTA or
                        otherwise indicates that the DACA requestor is an enforcement
                        priority, the DACA BCU Team should deny the I -821D using call up
                        DACA 511 - DISCRETIONARY from the Appendix F.

                        Known Gang Member

                        For a known street gang member, if an RTI is not required, as stated
                        in the National Background Identity and Security Checks Operating
                        Procedures (NaBISCOP), or if one is required and ICE does not issue
                        an NTA or otherwise notify USCIS of any action that it has taken in
                        the case within 60 days, the DACA BCU Team should deny the I-
                        821 D as a matter of discretion and notify ICE of the decision.




April 2015                                                                                   1
     Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 99 of 373




                      Suspected Gang Member

                     For a suspected street gang member, if an RTI is not required, as
                     stated in the NaBISCOP, or if one is required and ICE does not issue
                     an NTA or otherwise notify USCIS of any action that it has taken in
                     the case within 60 days, the DACA BCU Team must refer the case
                     for an interview to determine whether or not the requestor is, in fact,
                     a gang member. Please contact the appropriate Field Office POC
                     through established channels to facilitate the interview process. If,
                     after the interview, it is inconclusive whether the requestor is a gang
                     member (e.g., based on the preponderance of the evidence the person
                     is a street gang member), the DACA BCU Team should deny the I -
                     821D as a matter of discretion because the person has not met the
                     burden of showing he or she is 'more likely than not' not a street
                     gang member and therefore does not pose a threat to public safety.
                     The DACA BCU team must notify ICE of the decision.




April 2015                                                                                 2
Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 100 of 373




                 Exhibit G
Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 101 of 373




  National Standard Operating Procedures (SOP)


 Deferred Action for Childhood Arrivals
                          (DACA)
             (Form l -821D and Form 1-765)


Prepared by: Service Center Operations Directorate



                         August 28, 2013
                           Version 2.0
                Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 102 of 373




     1.0             REVISION HISTORY
                                                                                  Revision History

          Version                    V02                             Date Released                        8/28/2013                          Changes Made By        SCOPS


                                                                             Reason for SOP Update

         Reason                               Chapter/Section                                                                                                      Page
                                                                                                                                                                   No(s).
1        New Guidance                         Chapter 5, Incoming Files                                                                                            25
2        New Guidance                         Chapter 5, Homebound Biometrics Capturing                                                                            27
3        New Guidance                         Chapter 8, CITR1X/EOIR 1-485                                                                                         47
4        New Guidance                         Chapter 8, Duplicate Filings                                                                                         48
5        New Guidance                         Chapter 8, Graduated from School                                                                                     69
6        New Guidance                         Chapter 8, Economic Necessity                                                                                        72
7        New Subtitle                         Chapter 8, Issues of Criminality                                                                                     82
8        New Guidance                         Chapter 8, Issues of Criminality                                                                                     82
9        New Subtitle                         Chapter 8, DACA Requestors ín Immigration Detention at the                                                           90-91
                                              Time of Filing Form I -821D
10       New Guidance                         Chapter 8, DACA Requestors in Immigration Detention after                                                            91-92
                                              Filing Form I -821D
11       New Guidance                         Chapter 8, Social Security Number                                                                                    94
12       New Guidance                         Chapter 8, Denials - Supervisory Review                                                                              110
13       New Subtitle                         Chapter 14, Removal Deferred Under DACA - Requestor did not                                                          136   '


                                              Satisfy the Guidelines                                                             _




14       New Guidance                         Chapter 14, Enforcement Priority - DACA Not Automatically                                                            138
                                              Terminated
15      New Guidance                          Chapter 14, System Updates                                                                                           138



     Note: SOP revisions listed are reflected in blue font.




     Kw ~rani tree ^my (F0110) lIsWiNF^R.EMndif c'PNSFFPF-(, CEO                                                                                        Version August 28, 2013   2
     This document is FOR OFFICIAL USE ONLY. It contains inlormallon Mel may CO exempt
     from pubic release under the Freedom of information Ad (5 U.S.C. 5552). rib document is to be contiolled, handled, transmitted dIstriterted
     and disposed of in acoonsence whit PH5 policy relating to Sensitive But UrrdassMed (55U) information, and is not to be released to the subtle or
     other personnel who do not have a vied 'need-to-know basis without prior approval from the
     originator




                                                                                                                                                                                      1858
  Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 103 of 373



                                                            Table of Contents

                                                           Chapter                                                                  ; :              Page #
1: Definitions and Applicability to DACA                                                                                                     6-15
2: Introduction                                                                                                                              16-20
3: Summary of the Overall Process Flow for DACA Filings                                                                                      20-22
4: Lockbox Intake                                                                                                                            23-24
5: Service Center Intake                                                                                                                     25-32
6: Background and Security Checks                                                                                                            33-41
7: DACA Overview                                                                                                                             42-44
8: Adjudication of the DACA Request
    A. Procedural Overview                                                                                                                   45-48
    B. System Searches                                                                                                                       49
    C. Determining if Guidelines are Met                                                                                                     50-71
    D. Economic Necessity                                                                                                                    72
    E. Removal Proceedings                                                                                                                   73-78
    F. Fingerprints and RAP Sheets                                                                                                           79-81
    G. Evaluating Issues of Criminality, Public Safety, and                                                                                  82-97
        National Security
            Court Dispositions                                                                                                               86-88
            Arrests and Convictions                                                                                                          89
            Public Safety Concerns                                                                                                           90
           National Security Concerns                                                                                                        90
            Immigration Detention                                                                                                            90-92
            Handling Procedures                                                                                                              93-97
    H. Adjudicating Form I-821 D, Part 3, Criminal, National                                                                                 98-100
        Security and Public Safety Information
    I. Fraud Review and Fraud Referrals                                                                                                      101-104
9: Decisions
    A. Request for Evidence                                                                                                                  105
    B. Notice of Intent to Deny                                                                                                              106
      C. Approvals                                                                                                                           107-108
      D. Denials                                                                                                                             109-113
             Supervisory Review                                                                                                              110
10: Post Denial Process                                                                                                                      114
11: Returned Mail                                                                                                                            115



                                                                                                                                                       Continued on next page




                                                                                                                                             Version August 28, 2013       3
          FOR OFFICIAI. USE ONLY, h contemns irtlmmatbn that may be exempt
            under the Freedom of Inlomiabon Ad (5 U.S.C. § 552). This document Is to be controlled, handled, transmitted, dslflbuted.
     of in accordance with OHS policy relating to Sensitive But Unclassified (SEW) Information, and is not to be released to the public of
rsonnel win do not have a valid lneed.to-ino basis ~out plot approval from the




                                                                                                                                                                                1859
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 104 of 373



                                                                     Table of Contents

                                                           ,Chapter'                                 ,      .,                                         Page #
       12: Employment Authorization
             A. General Information                                                                                                      '   116-117
              B. Adjudication                                                                                                                118-123
              C. Replacement Cards                                                                                                           124
       13: Customer Service - Use of Service Request                                                                                         125-135
          Management Tool (SRMT) to Respond to Requests to
          Review Certain Denials
       14: DACA Termination                                                                                                                  136-138
       15: Processing Form I-131, Application for Travel                                                                                     139-142
           Document, for Individuals With Approved Form 1-
           821D, Consideration of Deferred Action for
           Childhood Arrivals (DACA)




FnR nFFtnat I1        n,n v /nun. AN E           OoCEVE' T 4FN°{AVE41 W)                                                                             Version August 28, 2013   4
This document Is FOR OFFICIAL. USE ONLY. It contains information that may be exempt,
from public release under the Freedom of information Ad (5 U.S.C. $ 552). Tills doosimwd Is to be controlled, handled, transmitted. d sbibated.
end disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) Information, and Is nut to be released to the public or
other personnel who do not have a valid 'need -to -know' basis without prior approval from the
originator




                                                                                                                                                                                   1860
          Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 105 of 373



                                                                                Appendices

Appendix A: June 15, 2012, Secretary of Homeland Security memorandum entitled, Exercising
             Prosecutorial Discretion with Respect to Individuals Who Came to the United
             States as Children.

Appendix B: November 7, 2011, memorandum entitled, Revised Guidance for the Referral of
             Cases and Issuance of Notices to Appear (NTAs) in Cases Involving Inadmissible
             and Removable Aliens.

Appendix C: Overview of the Background Check Process

Appendix D: DACA RFE Call Ups

Appendix E: Notice of Intent to Deny Call -Ups

Appendix F: DACA Denial Template

Appendix G: SRMT Responses

Appendix II: SRMT Denial Template

Appendix I: Notice of Intent to Terminate Deferred Action for Childhood Arrivals and
             Termination Notice

Appendix J: Notice of Intent to Deny Review Policy

Appendix K: DACA Denial Call -Ups




                                                                                                                                                     Version August 28, 2013
This document Is FOR OFFICIAL USE ONLY. h contains Information that may be exempt
fmrn public release under the Freedom of Information Act (5 U.S.C. 5552). This document Is to be controlled, handled. transmitted, distributed,
end disposed of In accaidance with DNS policy relating to Sensitive But Unclassified (SBU) information, and Is not to be released to the public or
other personnel who do not have a veld 'neeciarlower basis without prior approval (torn the
originator




                                                                                                                                                                               1861
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 106 of 373



  Chapter 1: Definitions and Applicability to DACA

Absconder                              An alien who failed to surrender to DHS for removal after receiving a final
                                       order of deportation, exclusion, or removal.


Aggravated                             Any alien who has been convicted of a criminal offense within the definition
Felon                                  of 101(a)(43) of the Immigration and Nationality Act (Act).


Alias                                  An additional name (e.g., nickname, maiden name, or married name) or an
                                       assumed name.


Ancillary                              Applications for travel, employment authorization, or applications that do not
Application                            convey an immigrant or nonimmigrant status, and are filed in connection with
                                       a primary or an underlying application or petition.


ASC                                   Application Support Center. The ASCs, which are located throughout the
                                      United States and its outlying territories, facilitate the capture of fingerprints
                                      and biometric data.


BCU                                    Background Check Unit. A work unit located at each of the Service Centers
                                       and the . ' . t enefits Center. The BCU is responsible for reviewing and
                                                                    ti


         (b)(7)(e)                    resolvin - 'ts and other criminal, national security, and public safety
                                      concerns in accordance with Agency policy.


BCU DACA                              A specialized team within the BCU that specifically reviews and adjudicates
Team                                  issues of criminality arising from DACA requests. The team may consist of
                                      Immigration Services Officers, as well as officers assigned to CARRP, NTA
                                      issuance, and Triage duties, and the analysts who support them.

                                                                                                                                                          Continued on next page




FOR Otnntrvnl, u¢E ^NV 10119 - LAW ENFORrialEhm 9eNSRyjr (LE4)                                                                                    Version August 28, 2013     6
This document Is FOR OFFICIAL USE ONLY. it wreaks Information that may be exempt
from public release under the Freedom of Information Art (5 U.S.C. § 552). Thls document b to be controlled, handled, hansmtted. dISUlbNed,
end disposed of In accordance with DNS policy relating to Sensitive But Undasslfled MHO Information, and is not to Is. released to the pudic or
other personnel who do not have e valid need -to -know bests without prior approval from the
originator




                                                                                                                                                                                   1862
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 107 of 373


 Definitions and Applicability to DACA, Continued

 Brief, Casual,                        A brief, casual, and innocent absence from the United States before August
 and Innocent                          15, 2012 will not interrupt continuous residence for purposes of DACA. An
 Absence                               absence will be considered brief, casual, and innocent, if:

                                                (1) The absence was short and reasonably calculated to accomplish the
                                                    purpose of the absence;
                                                (2) The absence was not the result of an order of exclusion, deportation,
                                                    or removal;
                                                (3) The absence was not because of an order of voluntary departure, or an
                                                    administrative grant of voluntary departure before the requestor was
                                                    placed in exclusion, deportation, or removal proceedings; and
                                                (4) The purpose of the absence from the United States or actions while
                                                    outside of the United States were not contrary to law.

                                      This definition of a brief, casual, and innocent absence has its basis in case
                                      law and was codified into the regulations for the Temporary Protected Status
                                      (TPS) program. Elements of this definition of brief, casual, and innocent will
                                      be used for individuals requesting DACA. See 8 C.F.R. §244.1. See also
                                      "Continuous Residence" below for additional circumstances that will not
                                      break continuous residence.


CFDO                                  The Center Fraud Detection Operations (CFDO) is the Fraud Detection and
                                      National Security (FDNS) organization within Service Centers. The CFDO is
                                      comprised of FDNS officers under the direction of an FDNS supervisor who
                                      reports directly to the CFDO Assistant Center Director (ACD). While most
                                      CFDO work occurs in an office environment, some Service Centers conduct
                                      administrative investigations in support of FDNS' s field operations.


CLAIMS (C3)                           Computer - Linked Application Information Management System Version 3.
                                      A case management application system to track and process the adjudication
                                      of applications, petitions, and other requests for immigration benefits and
                                      services.

                                                                                                                                                      Continued on next page




FOR OFRIM, USE.ORL.Y (POW')                 RNFORCWtINT 561411111VE MS)                                                                        Version August 28,2013     7
This document Is FOR OFFICIAL USE ONLY. It contains Information that may be exempt
from public release under the Freedom of Information Act (5 U.S.C. § S52). This document is to be controlled handled, transmitted Cashibuted
and disposed of in accordance with OM poky Mating to Sensleve But Unclassified (SBU) infonnalion, and In not to be released to the public or
other personnel who do not have o valid 'need -to -know- basis without prior approval from the
originator




                                                                                                                                                                               1863
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 108 of 373


Definitions and Applicability to DACA, Continued

Continuous                             The DACA requestor is to reside in the United States for the entire period
Residence                              specified in the guidelines for DACA to be considered. An alien shall not be
                                       considered to have failed to maintain continuous residence in the United
                                       States by reason of a brief, casual, and innocent absence as defined within this
                                       section.


CARRP                                  Controlled Application Review and Resolution Program. This program
                                       outlines the process to identify, record, and adjudicate
                                       applications/petitions/requests where a National Security concern is
                                       identified.


DACA                                   Deferred Action for Childhood Arrivals


Deferred                               Deferred action is a discretionary determination to defer removal action of an
Action                                 individual as an act of prosecutorial discretion. Deferred action does not
                                       confer any lawful status.


DNR                                    Does Not Relate. A determination by USCIS personnel of whether a security
                                       check result relates to a DACA requestor.


Egregious                             Any case where routine systems and background checks indicate that an
Public Safety                         individual is under investigation for, has been arrested for (without
(EPS)                                 disposition), or has been convicted of, a specified crime, including but not
Concern                               limited to, murder, rape, sexual abuse of a minor, trafficking in firearms or
                                      explosives, or other crimes listed in the November 7, 2011, memorandum
                                      entitled Revised Guidance for the Referral of Cases and Issuance of Notices
                                      to Appear (NTAs) in Cases Involving Inadmissible and Removable Aliens.

                                                                                                                                                           Continued on next page




                                                                                                                                                    Version August 28, 2013    8
               rd Is FOR OFFICIAL USE ONLY. II contares Intonation that may be exempt
        Ilia release under the Freedom of Informelien Act (5 U.S.C. § S52). This document is to be controlled. handled, 'mumbled, distributed,
    disposed of In accordance with OHS policy relating to Senshive But Unclassified (SBU) Information, and Is not to be released to the public or
other personnel who do not have a yard "needto-Onow basis without prior improvel from the
orlpinator




                                                                                                                                                                                    1864
          Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 109 of 373


Definitions and Applicability to DACA, Continued
Evidence                             Affidavits
                                     Affidavits generally will not be sufficient on their own to demonstrate that a
                                     requestor meets the DACA guidelines. However, affidavits may be used to
                                     support the following guidelines when primary and secondary evidence are
                                     unavailable:

                                                     A gap in the documentation demonstrating that the requestor meets the
                                                     five year continuous residence requirement; and
                                                     A shortcoming in documentation with respect to the brief, casual and
                                                     innocent departures during the five years of required continuous
                                                     presence.

                                      Two or more affidavits, sworn to or affirmed by people other than the
                                      requestor, who have direct personal knowledgé of the events and
                                      circumstances, can be submitted. If the affidavits are not sufficient to
                                      establish that the guideline is met, issue an RFE using RFE DACA 302 call
                                      up in Appendix D.

                                      USCIS will not accept affidavits as proof of satisfying the following
                                      guidelines:
                                             The requestor is currently in school, has graduated or obtained a
                                             certificate of completion from high school, has obtained a general
                                             education development certificate, or is an honorably discharged
                                             veteran from the Coast Guard or Armed Forces of the United States;
                                              The requestor was physically present in the United States on June 15,
                                             2012;
                                              The requestor came to the United States before reaching his/her 16th
                                              birthday;
                                              The requestor was under the age of 31 on June 15, 2012; and
                                              The requestor's criminal history, if applicable.

                                      Weigh the assertions in the affidavit in light of the totality of all the evidence
                                      presented. When evaluating what weight to give an affidavit, take the
                                      following into consideration:
                                           An affidavit needs to be signed and dated;
                                           The identity of the affiant needs to be readily ascertainable from the
                                            information in the affidavit;
                                            The affidavit should state the relationship between the affiant and the
                                            DACA requestor and contain facts that are relevant to the guideline the
                                            requestor seeks to meet;
                                            The affidavit should state the basis of the affiant's knowledge and
                                            exhibit first-hand knowledge of the fact asserted.

                                                                                                                                                         Continued on next page



                                                                                                                                                   Version August 28, 2013    9
This document Is FOR OFFICIAL USE ONLY. d contains irdonnotlon that may be exempt
                                                                                                                                         Wted,
tramo public release under the Frnedcen of Information Act (5 U.S.C. § 552). This document is to be coraroped. handled, transmitted. ~bided
end disposed of In accordance with OHS policy relating to SensNvo But Unclassified (5BU) Information. and Is not to be released to the public or
other personnel who do not have a valid 'need -to -km! basis without prior approval horn the
originator




                                                                                                                                                                                  1865
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 110 of 373


Definitions, and Applicability to DACA, Continued
 Evidence                             Preponderance of the Evidence
(Continued)                           A DACA requestor is to establish by a preponderance of the evidence that
                                      he/she meets the guidelines for the exercise of prosecutorial discretion in the
                                      form of deferred action. Under this standard, the requestor must demonstrate
                                      that it is more likely than not that he or she meets those guidelines. The
                                      preponderance of the evidence standard is a lower standard of proof than both
                                      the "clear and convincing evidence" standard and the "beyond a reasonable
                                      doubt" standard applicable to criminal cases.

                                      Primary Evidence
                                      Primary evidence is evidence which, on its face, proves a fact. In the DACA
                                      context, an example of primary evidence that could be submitted to satisfy the
                                      age guideline would be a birth certificate. An example of primary evidence
                                      that could be submitted to satisfy all or part of the continuous residence,
                                      guideline would be rental agreements or school records in the DACA
                                      requestor's name.

                                      Secondary Evidence
                                      Secondary evidence must lead the officer to conclude that it is more likely
                                      than not (in other words, probable) that the fact sought to be proven is true.
                                      For example, if an individual is unable to obtain a copy of his birth certificate
                                      to establish his date of birth, baptismal records issued by a church showing
                                      that an individual was born at a certain time would be acceptable secondary
                                      evidence of the birth for purposes of satisfying the DACA age guideline.
                                      Similarly, to satisfy the continuous residence guideline under DACA, rental
                                      agreements in the name of the DACA iequestor's parent could be acceptable
                                      secondary evidence demonstrating periods of the requestor's residence in the
                                      United States, if corroborating evidence in the file (for example, school or
                                      medical records) points to the DACA requestor's residence at that address.

                                      Sufficiency of the Evidence
                                      The sufficiency of all evidence is judged according to its relevance,
                                      consistency, and credibility.

                                                                                                                                                           Continued on next page




 o   01     II   ILZ   on      or.     w    u,                                                                                                     Version August 28, 2013    10
This document Is FOR OFFICIAL USE ONLY. It contains Information that may be exempt
from public release under the Freedom of Information Ad (5 U.S.C. § 552). This document IS to be controlled, handled transmitted, disbibutet
and disposed of In accordance with OHS policy relating to Sensitive But Unclassified (SRO Intonation, and is not to be released to the public or
other personnel who do not have a valid 'needto.knove basis without plior approval from the
originator




                                                                                                                                                                                    1866
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 111 of 373


Definitions and Applicability to DACA, Continued
Evidence                              Totality of the Evidence
(Continued)                           For DACA, the totality of the documentary evidence should be reviewed to
                                      determine whether the facts needed to establish a specific guideline have been
                                      demonstrated. In many instances, an adjudicator may be satisfied based upon
                                      the review of all the documentary evidence, that it is more likely than not that
                                      a specific guideline has been meet even if the record does not contain one
                                      specific document that, in fact, satisfies the guideline. For example, if a
                                      DACA requestor is unable to submit a specific document evidencing his/her
                                      presence in the United States on June 15, 2012, he/she may be able to satisfy
                                      this guideline by submitting various forms of credible documentation
                                      evidencing that he/she was present in the United States shortly before and
                                      shortly after June 15, 2012 from which the officer could infer, based on the
                                      totality of the evidence, that the individual was present in the United States on
                                      June 15, 2012. (Note: evidence upon which one may infer that a fact has
                                      been demonstrated is also known as "circumstantial evidence," a term that
                                      appears in many DACA public information documents).

                                      Officers must see documentary evidence (either primary or secondary) in
                                      order to detennineif the following guidelines have been met:
                                             Requestor was under the age of 31 on June 15, 2012; and
                                             Requestor is currently in school, has graduated or obtained a
                                                 certificate of completion from high school, has obtained a general
                                                 education development certificate, or is an honorably discharged
                                                          .


                                                 veteran of the Coast Guard or Armed Forces of the United States
                                      Officers may not infer from other sources that either of these two guidelines
                                      have been met.

                                      Officers should look to the totality of the evidence (meaning that facts can be
                                      inferred from one or more sources) to determine if the following guidelines
                                      have been met:
                                              The requestor was physically present in the United States on June 15,
                                              2012;
                                              The requestor came to the United States before reaching his/her 16th
                                              birthday;
                                              The requestor satisfies the continuous residence requirement, (as long
                                              as he or she presented clear documentation of continuous residence in
                                             the United States for a portion of the required five-year period and any
                                              other evidence submitted supports a finding that the requestor was
                                              actually residing in the U.S. during the period for which he has not
                                             provided clear documentary evidence of such residence); and
                                              Any travel outside the United States during the five years of required
                                              continuous presence was brief, casual, and innocent.

                                                                                                                                                           Continued on next page




                                                                                                                                                   Version August 28, 2013    11
This document is FOR OFFICIAL USE ONLY. 11 contains intonation that may be exempt
from public release under the Freedom of Information Act (S U.S.C. § 552). This document is to be controlled. handled, transmitted. distributed,
and disposed of In accordance with DNS poky relating to Sensitive But Unclassified (SOU) Information, and Is not to be released to the pudic or
other personnel who do not have a vatic( 'neerltniutore basis without prior approval from the
originator




                                                                                                                                                                                    1867
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 112 of 373


Definitions and Applicability to DACA, Continued

Evidence                              For the remaining guidelines, i.e., the requestor was in unlawful status on
(Continued)                           June 15, 2012, has no disqualifying criminal convictions, and does not
                                      otherwise pose a threat to public safety or national security, the information
                                      presented by the DACA requestor on his/her Form I -821D in combination
                                      with background and security checks, routine systems checks, supporting
                                      evidence submitted by the requestor, and any other information on file, may
                                      establish that these guidelines have been met.

Front End                             Security and systems checks performed upon the receipt of an application or
Check                                 petition or other requests to screen for national security, EPS, fraud, or other
                                      criminal concerns.


HQ FDNS                               Headquarters Office of the Fraud Detection and National Security Directorate
                                      of USCIS.


Hit                                   A record returned by a security or background check system in response to a
                                      query that may relate to the subject being queried.


Interpol                              International Criminal Police Organization, the world's largest international
                                      police organization. This organization facilitates cross -border police
                                      cooperation and supports and assists all organizations, authorities, and
                                      services whose mission is to prevent or combat international crime.


JTTF                                  Joint Terrorism Task Force. The JTTF is run by the Federal Bureau of
                                      Investigation (FBI). The JTTF is comprised of small groups of highly,
                                      trained, locally based members from U.S. law enforcement and intelligence
                                      agencies. J,1'1 F is responsible for all domestic and international terrorism
                                      matters.

                                                                                                                                                           Continued on next page




                                                                                                                                                   Version August 28, 2013    12
This doannent la FOR OFFICIAL USE ONLY. A contains Information that may be mental
horn public release under the Freedom of Information AO (S U.S.C. f 552). This document Is to be controlled. handled, transmitted, distributed,
and disposed of In accordance with OHS policy relating to Sensitive But Unclassified (SW) Information, and Is not to be released to the pudic or
other personnel who do not here a valid Teed -to -know- basis without prior approval ham rho
originator




                                                                                                                                                                                    1868
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 113 of 373



Definitions and Applicability to DACA, Continued
KST                                    Known or Suspected Terrorist.

               (b)(7)(e)




National                               An NS Concern exists when an individual or organization has been
Security                               determined to have an articulable link to prior, current, or planned
(NS)                                   involvement in, or association with, an activity, individual, or organization
Concern                                described in §§ 212(a)(3)(A), (B), or (F), or 237(a)(4)(A) or (B) of the Act.
                                       This determination requires that the case be handled according to the. CARRP
                                       policy outlined in the memorandum issued on April 11, 2008.


NCIC                                   The National Crime Information Center (NCIC) is a database maintained by
                                       the FBI. NCIC.includes the Interstate Identification Index (NCIC III) that
                                       allows authorized users to access criminal history information. Access to
                                       NCIC III is limited to FDNS personnel only. FDNS personnel may only
                                       access NCIC III when an individual has been determined to have, or is likely
                                       to have, a link to a current or planned criminal activity and the case is referred
                                       to FDNS for further investigation with the appropriate law enforcement
                                       agency, when a reasonable suspicion of fraud is identified that may be
                                       referred to ICE for criminal investigation or when an individual has been
                                       determined to be involved in current or planned terrorist i.tivtv Vrior to
                                       accessing NCIC III information, USCIS personnel who al                users must
                                       first complete the NCIC Certification Course.


NCTC                                   National Counterterrorism Center. In August 2004, the President established
                                       NCTC, a multi -agency organization, to serve as the primary organization for
                                       the U.S. Government for integrating and analyzing all intelligence pertaining
                                       to terrorism and counterterrorism (CT) and to conduct strategic operational
                                       planning by integrating all instruments of national power.

                                                                                                                                                          Continued on next page




                                                                                                                                                    Version August 28, 2013   13
This document is FOR OFFICIAL USE ONLY. It contains Information that may be exempt
from pudic release under the Freedom of Information Ad (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, dishibuted,
and disposed of in accordance with OHS policy relating to Sensitive Bid Unclassified (SW) Information, and Is not to be released to the public or
other. personnel who do not have a void 'need-to-know basis Without prior approval from the
odginrdor




                                                                                                                                                                                   1869
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 114 of 373




 Definitions and Applicability to DACA, Continued
 No Match                              This annotation is used on the Record o                                                                               a         uery
                                       results in nr-lhit.

 Non-KST                               A Non-KST NS concern includes all other NS concerns, regardless of the
                                       source, including but not limited to: associates of KSTs, unindicted
                                       coconspirators, terrorist organization members, persons involved with
                                       providing material support to terrorists or terrorist organizations, and agents
(b)(7)(e)                              of foreign governments.


 Primary Name                          The name and date of birth provided by an applicant, petitioner, or requestor
 and DOB                               as his/her given name and date of birth. This is generally listed in the first part
                                       of the application/petition/request.


 Relates                               This annotation is used on the ROIQ if                                                              iquery results in a hit that
                                       closely corresponds to the subject queried.


 Resolution                            A detennination of the effect or relevance of the available information on the
                                       eligibility of the applicant, requestor, petitioner, beneficiary, or derivative for
                                       the benefit or request sought.


 ROIQ                                  Record of IBIS Query. This form is used to record the search criteria queried
                                       and the results of those queries. The ROIQ was revised on March 5, 2013 to
                                       include checkbox "R" for requestors.

 SNAP                                  Scheduling and Notification of Applicants For Processing. An automated
                                       system that schedules appointments for individuals to submit biometric
                                       information to ASCs.


 Secretary's                           The June 15, 2012, memorandum entitled, Exercising Prosecutorial
 Memorandum                            Discretion with Respect to Individuals Who Came to the United States as
                                       Children, issued by the Secretary of Homeland Security.
                                                                                                                                                         Continued on next page




                                                                                                                                                 Version August 28, 2013    14
 This document is FOR OFFICIAL US B ONLY. h contains informallon that may be exempt
 from pubic release under the Freedom of Information Act (5 U.S.C. § 552). Thts document Is to be ~tided, handled, transmitted, distributed,
 and disposed of In accordance with DHS poky relating to Sensitive But Unclassified (SBU) information, and lo not to be mimed to the public or
 other personnel who do not have a valid 'need -to -know" basis without prior approval from the
 originator




                                                                                                                                                                                  1870
             Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 115 of 373




Definitions and Applicability to DACA, Continued

Security Check                        A specific check or a combination of checks required for each application,
                                      petition, or request conducted in accordance with Agency policy.
        (b)(7)(e)
System Match                          A record returned b             response to a query, the subject of w
                                      or may not relate to the suojkt being queried. This is the same as


TECS                                  TECS is formerly known as the Treasury Enforcement Communications
                                      System/Interagency Border Inspection System. TECS is an automated
                                      enforcement and inspection lookout system that combines information from
                                      multiple agencies, databases, and system interfaces to compile data relating to
                                      national security risks, public safety issues, current or past targets of
                                      investigations, and other law enforcement concerns. The system is maintained
                                      by U.S. Customs and Border Protection.


VGTOF                                 Violent Gang and Terrorist Organization File. The VGTOF file has been
                                      designed toi provide identifying information about violent criminal gangs and
                                      terrorist organizations and members of those gangs and organizations to law
                                      enforcement personnel. This information serves to warn law enforcement
                                      officers of the potential danger posed by violent individuals and to promote
                                      the exchange of information about these organizations and members to
                                      facilitate criminal investigations. USCÍS has access to VGTOF through
                                      NCIC.




                                                                                                                                                  Version August 28, 2013   15
ThLs document Is FOR OFFICIAL USE ONLY. II contains information that may be exempt
from puthic release under the Freedom of Information Ad (5 U.S.C.S 552). This document Is to be controlled. handled, transmitted, distributed.
and disposed of in accordance with DNS potty relating to Sensitise But Unclassified (sou informahon, and Is not to be released to the public or
other personnel who do not have u odd 'need-to-kow' basis without prior approval horn the
originator




                                                                                                                                                                                 1871
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 116 of 373



                                                        Chapter 2: Introduction

Purpose                               This SOP describes the procedures Service Centers are to follow when
                                      adjudicating DACA requests. This SOP includes the procedures for
                                      processing Form I -821D, Consideration of Deferred Action for Childhood
                                      Arrivals, and Form 1-765, Application for Employment Authorization. It also
                                      describes the procedures for adjudicating advance parole requests for
                                      individuals whose removal has been deferred under DACA and who need to
                                      travel outside of the United States for educational, employment, or
                                      humanitarian purposes.


References                            For DACA: Memorandum issued June 15, 2012, Exercising Prosecutorial
                                      Discretion with Respect to Individuals Who Came to the United States as
                                      Children, by Secretary of Homeland Security Janet Napolitano to U.S.
                                      Customs and Border Protection; U.S. Citizenship and Immigration Services;
                                      and Immigration and Customs Enforcement. See Appendix A for a copy of
                                      the Secretary's memorandum.

                                      For Employment Authorization: 8 C.F.R. § 274a.12(c)(14) is the legal
                                      authority for employment authorization based on a grant of deferred action.
                                      The (c)(33) code will be used to distinguish EAD grants under DACA from
                                      EAD grants under other forms of deferred action. See also the Secretary's
                                      memorandum, which provides that USCIS shall accept applications to
                                      determine whether individuals whose removal has been deferred under
                                      DACA qualify for work authorization during the period of deferred action.


Fraud Cases                           All officers are required to review cases for the possibility of fraud. All
                                      officers should review the case based on the standard fraud referral protocols
                                      and the additional guidance provided in Chapter 8, Section K of this SOP.


Applicability                         This SOP is applicable to all Service Center personnel performing
                                      adjudicative and clerical functions or review of those functions. Personnél
                                      outside of Service Centers performing duties related to DACA processing will
                                      be similarly bound by the provisions of this SOP.


                                                                                                                                                           Continued on next page




                                                                                                                                                   Version August 28, 2013    16
This document to FOR OFJtVIAI. USE ONLY. It contain, Information that may be exempt
from public release under the Freedom of infomiation Ad (5 U.S.C. 552). This document Is to be controlled. handled, transmitted, disbibuted,
and disposed «In accordance with DHS policy relating to SertsitNe But Unclassified (S8U) Information, and IS not to be released to the public or
other personnel who do not have a valid 'need -to -know' basis without prior approval from the
originator




                                                                                                                                                                                    1872
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 117 of 373


Introduction, Continued

Conflict                              Any provision of the Act or 8 C.F.R. found by Headquarters Service Center
Resolution                            Operations Directorate (SCOPS) to be in conflict with this SOP will take
                                      precedence over the SOP; any individual who identifies such an apparent
                                      conflict will report the matter immediately to the DACA SISO POC, who will
                                      in turn report the conflict to SCOPS.

                                      If any apparent conflict is noted between this SOP and policy or guidance
                                      documents, the matter should be reported to SCOPS through the supervisory
                                      chain of command.


 Revisions                             SCOPS will issue numbered revisions to this SOP. No other document will
                                       be considered a valid modification.

                                       Version Control
                                       All personnel who maintain a hard copy of the SOP will ensure that it is the
                                       latest version. An electronic copy of the latest version will be posted per
                                       local procedures. The training unit will archive all prior electronic versions
                                       of this SOP.


Additional                             For additional resources on DACA, please see a supervisor or training
Resources                              coordinator for DACA training presentations and modules.

                                                                                                                                                         Continued on next page




                                                                                                                                                  Version August 28, 2013   17
This dominent is FOR OFFICIAL USE ONLY. A contains information that may be enero11
twin p.edc Meese under the Freedom of Information Act (5 U.S.C. § 552). This ducument is to be controlled, handled, transmitted, distributed,
and disposed of In accordance with OHS policy relating to Senstave But Unclassified (SBU) Information, and is not to be released to the went Or
other personnel rim do not have a vaBd 'need -to -know' bests ~out prior approval Ban the
originator




                                                                                                                                                                                  1873
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 118 of 373


Introduction, Continued
DACA                                  On June 15, 2012, the Secretary of Homeland Security issued a memorandum
Overview                              entitled, Exercising Prosecutorial Discretion with Respect to Individuals Who
                                      Came to the United States as Children. In this memorandum, the Secretary
                                      provides guidelines for exercising prosecutorial discretion on a case -by-case
                                      basis to defer removal action of individuals who were brought to the, United
                                      States as children. By issuing this memorandum, the Secretary recognized
                                      that, as a general matter, these individuals lacked the requisite intent to violate
                                      the law when they entered the United States as children. Therefore, the
                                      Secretary determined that additional measures are necessary to ensure that
                                      enforcement resources are not expended on these low priority cases, but
                                      rather, on those who meet DHS's enforcement priorities.


Childhood                             For purposes of considering an individual for DACA under the Secretary's
Arrival                               memorandum, an individual may be favorably considered for DACA if
                                      he/she:

                                               1.  Entered without inspection before June 15, 2012, or his or her lawful
                                                   immigration status expired as of June 15, 2012. For DACA purposes,
                                                   the phrase "in unlawful status as of June 15, 2012" means that he/she
                                                   never had a lawful immigration status on or before June 15, 2012, or
                                                   any lawful status or parole that he/she obtained prior to June 15, 2012
                                                   had expired before
                                               2. Was under the age of 31 as of June 15, 2012;
                                                                                                         16th
                                               3. Came to the United States prior to reaching his/her         birthday;
                                               4. Has continuously resided in the United States since June 15, 2007, up
                                                   to the date of filing;
                                               5. Was present in the United States on June 15, 2012, and at the time of
                                                   making his/her request for consideration of deferred action with
                                                   USCIS;
                                               6. Is currently in school at the time of filing, has graduated or obtained a
                                                   certificate of completion from a U.S. high school, has obtained a GED
                                                   certificate or other equivalent State authorized exam in the United
                                                   States, or is an honorably discharged veteran of the U.S. Coast Guard
                                                   or U.S. Armed Forces; and
                                               7. Has not been convicted of a felony, a significant misdemeanor, or
                                                   three or more misdemeanors, and does not otherwise pose a threat to
                                                   national security or public safety.


                                                                                                                                                            Continued on next page




                                                                                                                                                    Version August 28, 2013    18
This document Is FOR OFFICIAL USE ONLY. It cordaIns in nation (het may be exempt
hue puttc release under the Freedom of Information Ad (5 U.S.C. S52). This Oncomemt Ls to be controned, handled, transmitted, distributed,
and disposed of In accordance with OHS policy relating to Sensitive But Unclassified (SBU) inferMetion, and is not to be released to the pudic or
other personnel wIlo do not have a vend 'need-to-know basis without prior approval from the
anginal«



                                                                                                                                                                                     1874
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 119 of 373



Introduction, Continued


DACA                                   USCIS will process all DACA requests, regardless of whether the individual
Requests Filed                         is in removal proceedings (unless the individual is in immigration detention
with USCIS                             under the custody of ICE) or subject to a final order of removal. Depending
                                       on when the order was issued, this could be an order of deportation, exclusion
                                       or removal. A complete DACA package consists of concurrently filed Forms
                                       I -821D, Consideration of Deferred Action for Childhood Arrivals and 1-765,
                                       Application for Employment Authorization, with the worksheet, Form I-
                                       765WS. Forms I -821D and 1-765 must be filed concurrently. DACA requests
                                       will be adjudicated by all four Service Centers.
DACA                                   USCIS lacks the authority to consider requests from individuals who are in
Requestors in                          immigration detention under the custody of ICE at the time of filing Form I -
Immigration                            821D and remain in immigration detention as of the date Form I -821D is
Detention                              adjudicated. Since the Lockbox is currently unable to reject these cases, the
                                       Center may receive a Form 1-821D when the requestor was in immigration
                                       detention under the custody of ICE at the time of filing. Whenever this
                                       occurs, the Center should follow the procedures in Chapter 8, Section G.
                                       Evaluating Issues of Criminality, Public Safety, and National Security,
                                       Continued.




                                                                                                                                                    Version August 28, 2013   19
 This document Is FOR OFFICIAL USE ONLY. It contains information that may be exempt
from public minase under the Freedom of Information Mt (5 U.S.C. 5552). This document Is to be =trolled. handled, Ininsrnated, disbibuted,
and disposed of in accordance with OHS policy relating to Sensitive But Unclassified (SSW Information, and Is not to be released to the public or
other personnel who do not have a valid 'need -to -know" basis without prior approval from the
originator




                                                                                                                                                                                   1875
             Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 120 of 373




 Introduction, Continued
 Lockbox                               All DACA requests are filed, with applicable fees, and with the appropriate
                                       USCIS Lockbox. DACA filings mistakenly mailed to a Service Center will
                                       be forwarded to the appropriate Lockbox for processing. Requests received at
                                       a Lockbox Facility will be electronically scanned into OnBase (the Lockbox
                                       intake system) and all pertinent fields will be populated in CLAIMS 3 (C3)
                                       into the Form 1-821 screen, but with a new category "3" as the basis for
                                       requesting DACA. While Forms I-821for TPS, and I -821D for DACA are
                                       very similar, when Form 1-821 appears in CLAIMS with category "3" (to
                                       denote that it is actually an 1-82 ID for DACA), only those fields pertaining to
                                       the DACA request will be active.




                                       The file containing the Form I -821D and Form 1-765 will be forwarded to the
                                       appropriate Service Center for adjudication, based on the agreed upon routing
                                       logic between Service Centers and Lockbox.

                                       The Lockbox will screen DACA requests to determine whether they have
                                       been filed correctly with USCIS.




                                                                                                                                                   Version August 28, 2013   20
This document is FOR OFFICIAL USE ONLY. It contains Information that may be exempt
from public release under the Freedom of Information Ad (5 U.S.C. 552). This document IS to be mantled, handled. transmitted, distributed,
and dlapesed of In accordance atth OHS poky relating to Sensitive But Unclassified (SEW) Information, end Is not to be released to the public or
other personnel who do not have a valid 'need -to -know' basis without prior epproval from the
OrIghtator




                                                                                                                                                                                  1876
          Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 121 of 373



 Chapter 3: Summary of Overall Process Flow For
                DACA Filings

Introduction                          This section summarizes the general process flow for an initial DACA
                                      request, from intake at the Lockbox, to the point of a final decision.



 Process Flow                         Step I:
                                      Intake occurs 'at the Lockbóx per the agreed upon Lockbox/SCOPS business
                                      rules.        '




                                      Step 2:
                                      Service Center Records performs the A -number look -up and validation
                                      process.

                                       Step 3
                                      DAta is populated into C3 via the Lockbox-Service Center interface.                                                          ,



                                      Step 4:
                                      Lockbox creates and ships A-Files/T-Files to the appropriate Service Center
                                      based on the agreed upon routing.

                                       Step 5:
                                       Service Centers receive the files and perform file intake functions.

                                      Step 6:
                                      ASC appointments are scheduled via SNAP by the Service Center pursuant to
                                      local procedures.

                                                                                                                                                       Continued on next page




1 ,,,                       s                                             OtO)                                                                   Version August 28, 2013   21
 Thin document Is FOR OFFICIAL USE ONLY. It codeine inforrnethin that may be exempt
from public release under the Freedom of Inforrnallon Ad (5 U.S.C. § 552). This document Is to be continued handled, transmitted, distributed
end disposed din accedence with OHS policy relating to Sensitive But Undessilled (S8U) infermation. end Is not to be Merited to the (Subtle Of
other personnel who do not have wad rieed-to-lotorf butn without prior approve' from the
órildradoi




                                                                                                                                                                                1877
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 122 of 373




Lockbox Intake, Continued

A#                                    The Lockbox will perform the following:
Validation/                                 A# validation is triggered by the Form I -821D;
Assignment                                  If the requestor provides an A# that matches the Central Index System
                                            (CIS) based upon the same name and date of birth, the A# is retained
                                            and cloned to the Form 1-765;
                                            If the A# provided by the requestor is incorrect, the transaction goes to
                                            the queue for research. If the correct A# is found in USCIS systems, it
                                            is inserted into the Form I -821D record and cloned to the Form 1-765.
                                            If no A# is found in USCIS systems, then an A# is assigned to Form I -
                                            821D and cloned to the Form 1-765;
                                            If there is no A# on the Form I -821D, the transaction goes to the
                                            queue for research. If the correct A# is found, it will be inserted into
                                            the Form 1-821D record and cloned to the Form 1-765. If no A# is
                                            found in USCIS records (manual search), then the A# is assigned to
                                            Form I -821D and cloned to the Form 1-765.

                                      Research is completed by Service Center staff remotely accessing the
                                      Lockbox intake system. DACA requests with a missing or invalid A# are
                                      routed to USCIS to review. USCIS may correct the A# or assign a new A#.


Record of                             The Lockbox will assemble the DACA files in the following order:
Proceeding
(ROP)                                          .              Records Side                    ''                             Non -Records Side
                                                                                                                        .. `,->
                                         Valid Form G-28                                                           Form G-28 (not -valid) face down
                                         Form 1-821D                                                               Property Envelope (facing backward
                                                                                                                   and upside down)
                                         Form I-765WS
                                         Form G-1145
                                         Attorney's Letter (if applicable)
                                         Passport
                                         Birth Certificate
                                         Form 1-94
                                         Other Supporting Documentation
                                         (e.g., school transcripts and
                                         relating envelope)
                                         Form 1-765 (2 requestor's
                                         photos will be placed in a
                                         ziplock bag and stapled to the
                                         Form 1-765)
                                         Address Side of Envelope




                                                                                                                                                    Version August 28, 2013   24
This document is FOR OFFICIAL USE ONLY. contains Information that may be exempt
from pudic Meas. under the Freedom of In! emotion Act (5 U.S. $552). This document Is to be controlled. handled. banSMitted, distrIbuted,
and disposed of In accordance with OHS policy relating to Sensitive But Unclassified (SBU) Information, and Is not to be released to the pudic or
other personnel who do not have a valid 'need -to -am/ basis without prior approval from the
originator




                                                                                                                                                                                   1878
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 123 of 373




                                    Chapter 5: Service Center Intake

Incoming                               The contractor will perform the following actions:
Files                                        Open the boxes from the Lockbox;
                                             Date stamp and check the manifest against the files in the boxes;
                                                     Separate A -file and T -files;
                                                     Perform "new add" for the receipt files, A -files, and T -files, as well as
                                                     consolidate Forms 1-821D and 1-765 into the A-file/T-file in the
                                                    National File Tracking System (NFTS);
                                                    T -files - locate the A-file(s) using the NFTS inquiry screen and if the
                                                    A-file(s) are located outside the Service Center, initiate the A -file
                                                    request;
                                                    EOIR 1-485 Receipt files - do not request an EOIR 1-485 receipt file;
                                                    A -files - Perform "new add the A -file" into the Central Index System
                                                    (CIS); and
                                                    Deliver DACA files to work distribution. Responsible Party Codes
                                                    (RPCs) are used to track the location of files at the Service Center. An
                                                    NFTS barcode is placed on each shelf, box, or drawer in which DACA
                                                    files are stored.

                                       The Service Center will perform the following actions:
                                              Perform a Quality Assurance review on a random sample of incoming
                                              DACA files. ROP order, proper acceptance, and correct matching
                                              data on the form compared with the CLAIMS record, will all be
                                              reviewed. Any errors will be recorded and reported back to the
                                              Lockbox service provider for process improvement steps. Corrections
         (b)(7)(e)
                                              will be made at the           enter.
                                              Initiate an automat           heck of the DACA requestor's name(s)
                                              and date(s) of birth;
                                              Review and resolve any identified hit (performed by BCU officers).

                                       See Chapter 6 for more detailed information relating to background checks.


Biometric                              The Service Center will perform the following actions:
Capture                                       Compile daily bulk scheduling requests and send them to the ASC
                                              for SNAP scheduling; and
                                              Fill officer work orders, as biometric and fingerprint results post for
                                              DACA requestors.

                                                                                                                                                              Continued next page




                                                                                                                                                    Version August 28, 2013   25
This document is FOR OFFICIAL USE ONLY. a contains information that may be exempt
from pubic release under the Freedom of Information Ad (5 U.S.C. § 552). This document Is to be controlled, handled, transmitted, distributed,
and disposed of In accordance with OHS policy relating to Sensitive But UndaSsitied (SSU) information, and Is not to be released to the public or
other personnel who do not have a valid 'mod-to-know basis without prior approval from the
originator




                                                                                                                                                                                    1879
            Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 124 of 373




Service Center Intake, Continued

Biometric                              All reschedule requests will go through the centralized rescheduling
Rescheduling                           facility. The centers will be notified via a spreadsheet from the centralized
                                       rescheduling facility upon rescheduling of an original ASC appointment.

                                       The requestor can reschedule multiple times within 87 days of the initial ASC
                                       appointment date. If the requestor fails to appear at the ASC within the 87
                                       days, the DACA request will be denied for abandonment.

                                       If the requestor asks for an appointment beyond 30 days into the future, the
                                       centralized rescheduling facility will send .a scanned request to the Service
                                       Center for processing. The rescheduled ASC appointment date is not to
                                       exceed the 87 -day window.


Biometric No                           If a requestor is originally scheduled for an ASC appointment and does not
Shows                                  appear, the center should issue RFE DACA 130. The RFE should include
                                       other deficiencies identified during the review of the requelt. A written
                                       response to the RFE is not required, provided that the requestor goes to the
                                       rescheduled ASC appointment and no other evidence is requested.

                                       The centers will be notified via a spreadsheet from the centralized
                                       rescheduling facility upon rescheduling of an original ASC appointment. The
                                       center will then hold the case for the new appointment, and if the requestor
                                       fails to appear again, or if the requestor fails to reschedule a second
                                       appointment within 87 days based on that RFE, the case will be denied for
                                       abandonment.




                                                                                                                                                     Version August 28, 2013   26
Thl docurnent is FOR OFFICIAL USE ONLY. It contains information that may be exempt
barn public release ureter the Freedom of Information Ad (5 U.S.C. §552)_ This document Is to be controlled. handled, transmitted, distributed,
and disposed of In accordance with DNS policy relating to Sensitive But Unclassified (5811) Intonation, end is not to be released to the public or
other personnel who do not have a       'need -to -know' basis without prior approval from the
orialnator




                                                                                                                                                                                    1880
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 125 of 373


Service Center Intake, Continued
Homebound
                                      The ASC appointment notice directs the requestor to call the National
Biometrics
Capturing                             Customer Service Center (NCSC) telephone line if they are unable to attend
                                      their biometrics appointment due to medical limitations. When contacted, the
                                      NCSC representative will ask the requestor to provide information found on
                                      his or her appointment notice. The requestor will also be asked questions
                                      about his or her request for special accommodations. If evidence is required
                                      to support the special accommodations request, the NCSC representative will                                                                 ,




                                      explain to the requestor how to submit evidence. The NCSC will contact the
                                      designated POC at the ASC regarding the request. If the POC determines the
                                      requestor qualifies for special accommodations, the POC will then obtain
                                      information about the requestor's situation and make arrangements for the
                                      requestor's biometrics capturing.
                                      When a requestor contacts the Centers directly for information about special
                                      accommodations, the Centers should issue DACA Call up 150C from
                                      Appendix D to inform him or her about how to request special
                                      accommodations.

Officer                               The contractor will perform the following actions:
Work Orders                                  In accordance with local procedures, screen prints may be provided to
                                             officers to reduce the need to search systems at the point of
                                             adjudication; and
                                             Adjudication ready DACA files will be delivered to officers.




                                                                                                                                                   Version August 28, 2013   27
This document Is FOR OFFICIAL USE ONLY. It contend Information that may be exempt
from public release under the Freedom of Information Ad (5 U.S.C. § 552). This document Is to he controlled, handled, transmitted, distributed,
and disposed of In accordance with OHS policy Mating to Sensitive But Unclassified (SBU) Information, and is not to be released to the public or
other personnel who do not have a valid 'need4o-1mm( basis without prior approval from the
originator




                                                                                                                                                                                      1881
             Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 126 of 373


Service Center Intake, Continuéd
                                                                                                                                t
Non -Sufficient                        Background
Funds (NSF)
                                       This section addresses the procedures to be used for completing the non -
                                       sufficient funds (NSF) cases. The NSF cases are identified by the Burlington
                                       Finance Center (BFC) and are listed in the NSF "New Bill Report" in the
                                       Federal Finance Management Service (FFMS) system.

                                       For DACA, Forms I -821D and 1-765 must be filed concurrently. There is no
                                       fee for Form I -821D. The $380 fee is required for Form 1-765. The $85
                                       biometrics fee is also required. Lockbox will be looking for $465, either in
                                       one check or in two checks. The 1-765 fee and the biometrics fee will be
                                       bundled in C3 and listed as one fee -- $465. If the DACA requestor does not
                                       remit $465, Lockbox will reject the entire filing. Even when the proper fee
                                       has been remitted, it is possible that payment may bé returned due to NSF.
                                       The NSF can occur in a combination of scenarios: the fees are paid in one
                                       check and the entire check is returned as NSF; or the fee is paid in two checks
                                       and either or both checks are returned as NSF. Failure of either fee or both
                                       fees to clear the bank, or being made good within the 14 calendar days
                                       allowed, will result in denial of Form I -821D and rejection of Form 1-765.
                                       See Chapter 9 for more information on the denial.

                                       Retrieving the New Bill Listing Report in FFMS

                                       Fee payments in the form of personal checks, cashier checks, or money orders
                                       are submitted along with a DACA request. When a discrepancy is found in a
                                       payment; such as stale, dated, or without sufficient funds, etc., the bank will
                                       notify the Burlington Finance Center (BFC) in Vermont. These non-payment
                                       checks or money orders are referred to as bounced checks. The BFC will
                                       compile all the bounced checks and enter the data into the FFMS system,
                                       create an invoice number for each bounced check case, and place them on the
                                       bounced check "New Bill Report." The Service Center Records Divisions, on
                                       a daily basis, access this data via the FFMS website to download a bounced
                                       check "New Bill Report."

                                                                                                                                                            Continued on next page




                                                                                                                                                     Version August 28, 2013   28
This document Is FOR OFFICIAL USE ONLY. It contains information that may be exempt
tram public release under the Freedom of Information Ad (5 U.S.C. § 552). This document Is to be controlled. handled, transmitted, distributed,
and disposed of In accordance with OHS policy relating to Sensitive But Unclassified (SBU) Information, and is not to be released to the public or
other personnel who do not have a valid 'neectto-know bests without prior approval from the
originator




                                                                                                                                                                                     1882
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 127 of 373


Service Center Intake, Continued
Non -Sufficient                       Invoicing the Payee
Funds (NSF)
(continued)                           Along with listing the case in FFMS, the BFC will also mail an invoice to the
                                      payee of the fee, requesting that the new payment be sent to them and that a
                                      $30 NSF charge also be paid. The $30 NSF charge is assessed on each
                                      bounced check.

                                      Notifying the DACA Requestor

                                      The Service Center will mail an informational notice on the I -797C to the
                                      DACA requestor regarding the specific NSF payment. In this case, the
                                      DACA requestor will receive the NSF notice, regardless of whether they are
                                      the payee or not. In this manner, both the payee and the DACA requestor
                                      receive notification if they are different parties.

                                      Placing Case in Hold Status

                                      To reflect the hold status of the case, the action codes will be recorded in C3,
                                      are as follows:

                                                  AJA - CHECK BOUNCED, CASE NOT YET COMPLETED and
                                                  IWA - CHECK DEFICIENCY NOTICE 1 SENT

                                      Place file on a hold shelf.

                                      Completion procedure when case is paid

                                      The bounced check paid cases are identified by Burlington Finance Center
                                      and are listed in the bounced check "Paid Activity Report" in the FFMS
                                      system. The Service Center Records Divisions access this data daily via the
                                      FFMS website to download the bounced check Paid Activity Report.

                                                                                                                                                         Continued on next page




                                                                                                                                                 Version August 28, 2013    29
This document IsFOR OFFICIAL USE ONLY. It contains Information that may be exempt
hum public release undef the Freedom of Information Ad (5 U.S.C. § 552). This document Is to be controlled, handled, transmitted, distributed,
and disposed of in 8o:entente with DHS policy relating to SeralMe Sul Unclassified (SSU) Information, and is not to be released to the gut& or
other personnel who do not have a valid 'needio-know basis without prior apparel front the
originator




                                                                                                                                                                                  1883
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 128 of 373




Service Center Intake, Continued
Non -Sufficient                        System Update Steps
Funds (NSF)
(continued)                            The CLAIMS GUI 1-765 record will be accessed. The new paid date from
                                       the Paid Activity Report will become the new Received Date in the record.

                                       The remittance screen will be updated with the action code:
                                       ABB, FEE COLLLECTED ELSEWHERE

                                       A modified receipt notice will be printed and mailed reflecting the new
                                       Received Date. The action code recording this is: JAB, MODIFIED
                                       RECEIPT NOTICE 1 SENT

                                       The hold status will, be removed from the reccird. The action code recording
                                       this is: AKA, BOUNCED CHECK CORRECTED ON CASE NOT YET
                                       COMPLETED

                                       The case is now ready to proceed again through the pre -adjudication process.
                                       Schedule the biometrics appointment in SNAP and place the file on the
                                       biometrics hold shelf.

                                       Mailing the Receipt notice

                                       The receipt notice states:
                                       "This is to notify you that we have received full payment for the above
                                       referenced application or petition and processing has resumed. Your filing
                                       date has been adjusted to reflect the receipt of payment. We will notify you
                                       separately of our decision on the application or petition."

                                       Completion procedure when case remains unpaid

                                       Unless fee exempt, the DACA requestor has 14 calendar days from the
                                       invoice date to submit proper payment by credit card, money order or
                                       cashier's check to the BFC. The proper payment is $465 -- $380 for the Form
                                       1-765 and $85 for the biometrics fee. If the $465 was paid in two checks,
                                       either check exceeding the 14 calendar days allowed to correct NSF status
                                       will result in rejection of Form 1-765.

                                                     Pull the files that have been staged on the bounced check hold shelf for
                                                     over 14 days and verify the case in the CLAIMS system and determine
                                                     the bounced check "paid" status in FFMS.


                                                                                                                                                            Continued on next page



FOR OFFICIALUU 'WY (FOO) -(MM 115"9"1""« gFILSMUF (I FS)                                                                                             Version August 28, 2013   30
This document is FOR OFFICIAL USE ONLY. It contains Information that may be exempt
has public release under the Freedom of Information Ad (5 U.S.C. 5 552). This document La to be controlled. handled. transmitted. distribut ed.
and disposed of In accordance With OHS policy relating to Sensitive Out Unclassified (SBU) Information, and Is not to be released to the public or
other personnel who do not have a valid Meedto-knovt basis without prior approval from the
originator




                                                                                                                                                                                     1884
          Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 129 of 373




Service Center Intake, Continued
Non -Sufficient                         The FFMS "Status" box indicates "OPEN"
Funds (NSF)
(continued)                            The "Open?' status means the BFC has not received the bounced check
                                       payment in full from the debtor. After the 14 -day hold on the bounced check
                                       hold shelf, a C3/GUI application/petition shall be pulled from the hold shelf
                                       for review. If it has been over 14 days past due and the case status shows
                                       "Open" in FFMS and there is no indication of a "Change of the Due Date"
                                       made by the BFC in the in the Customer Log (RM043) screen, reject the
                                       Form 1-765 as "untimely paid."


                                       Recording the Rejection

                                       The case is accessed in C3 and the action code recorded is: ALA,
                                       BOUNCED CHECK NOT CORRECTED, REJECTED

                                       Form 1-765 form will be closed by the Records Analyst in this manner:
                                         In the "Action Block" of the application, stamp in red or black ink
                                             "REJECTED Bounced Check."

                                       A memorandum is printed from a template in MS Word recording the
                                       following data:

                                                     Today's Date
                                                     Form Type
                                                     A# (if available)
                                                     Receipt #
                                                     Date Rejected
                                                     Invoice #
                                                     Amount
                                                     Debtor's Name (Optional)

                                       Place this memo on the top of the right side of the DACA A -file.


                                                                                                                                                              Continued on next page




                                                                                                                                                      Version August 28, 2013    31
This document Is FOR OFFICIAL USE ONLY. It contains Information that may be exempt
from public release under the Freedom of Information Ad (5 U.S.C. S552). This document N to he controlled, handled. Parisznffied, distributed,
end disposed of In accordance with OHS policy relating to Sensitive But Unélassilled (SEIU) Information, and Is not to be released to the public or
other personnel who do not have a wild 'need -to -1m~ basis without prior approval from the
originator




                                                                                                                                                                                       1885
          Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 130 of 373


Service Center Intake, Continued

Non -Sufficient                       Mailing the Rejection
Funds (NSF)
(continued)                           A rejection notice printed on 1-797 is generated from C3 and mailed to the
                                      requestor. It reads:

                                             We previously notified you that the payment for the filing fee, in the above
                                             case was returned. The Burlington Finance Center did not receive payment
                                             within 14 days of the invoice.

                                             Your application or petition has been rejected as improperly filed. Any
                                             previously assigned priority or processing date is no longer applicable. A
                                             new application or petition must be filed, and a new fee is required, if you
                                             wish to pursue the benefit. Personal Checks will not be accepted.

                                      Disposition of the I -821D

                                      After processing the rejection for Form 1-765 due to the NSF, on the same
                                      Ally, route the A -file to a DACA Supervisory Immigration Services Officer
                                      for issuance of a denial for the Form 1-821D.

                                      The denial should be issued per the instructions in Chapter 9 of this SOP.




                                                                                                                                                       Version August 28, 2013   32
This dammed is FOR OFFICIAL USE ONLY. I contains information that may be exempt
from public release under the Freedom of Information Ad (5 U.S.C. § 552). This document is to be controlled. handled, transmitted, distributed,
end disposed of In accordance with 1:115 policy relating to Sensitive But Unclassified (S8U) information, and Is not to be released to the public or
other personnel who do not have a valid 'need-to-know basis without prior approval from the
originator
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 131 of 373



           Chapter 6: Background and Security. Checks

Introduction                           Background and security checks will be conducted for all DACA requests. As
                                       part of the background check, USCIS requires that specific security checks or
                                       a combination of checks are completed for Forms 1-821D and 1-765. The
                                       background checks refer to the analysis of the results of the security checks or
                                       any other identified concern relating to national security or public safety and
                                       the actions required to resolve the concern. The resolution must be conducted
                                       in accordance with current NaBISCOP and CARRP policies.

                                       Fraud related concerns that arise during the course of background and security
                                       checks should be addressed according to the March 2011 SOP, 2008
                                       ICE/USCIS MOA and Chapter 8, Section K of this SOP. Fraud related issues
            (b)(7)(e)                  will be referred to CFDO.

                                       The following specific background and security checks apply to DACA
                                       re uestors:
                                                                                              d
                                                                       gerpnnt Checks (requestors aged 14 and older).


Responsibility                         All DACA requestors with national security issues,'              'hits, or
                                       other criminality concerns will be processed by the BCU DACA team per the
                                       following guidance:

                                                      National Security: Alliits with national security issues will be
                                                      resolved through the established CARRP process. All cases with
                                                      National Security concerns will be resolved and adjudicated by the
                                                      CARRP officer attached to the BCU DACA Team.




 (b)(7)(e)




                                                                                                                                                          Continued on next page




                                                                                                                                                  Version August 28, 2013    33
This document is FOR OFFICIAL USE ONLY. It contains Information mat may be exempt
from public release under the Freedom of Information Ad (5 U.S.C. § 552). This docurnerd Is to be certify:0d, handled, tranSmilled, disUlbuted,
and diseased of In accordance *TM OHS poky relating to Sensitive But Unclassified (SEW) Information, and le not to be named to the NW or
other personnel who do not have a veld "need-tirlutow" basis without prior append from the
originator




                                                                                                                                                                                   1887
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 132 of 373


Background and Security Checks, Continued

Responsibilit
(continued)




   (b)(7)(e)




System Updates                        For reporting purposes, DACA file movement into and out of the BCU will
for DACA File                         require the following updates in C3:
Movement Into
and Out of
                                                   "Sent to Background Check Unit (BCU) for Resolutio                   hen
BCU
                                                   sending a DACA request to the BCU; and
                                                 "Received from Background Check Unit (BCU) with Resolution"
                                                             h1-5j5jven receiving a DACA request from the BCU for final

                                                                           g'

                                                                                                                                                         Continued on next page




                                                                                                                                                  Version August 28, 2013   34
This document Is FOR OFFICIAL USE ONLY. a contains Infomranon that may be exempt
from public release under the Freedom of Information Ad (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,
and disposed of In accordance with OHS policy relating to Sensitive But Undasstned (SBU) hdonnallon, and la not to be released to the public or
other personnel who do not have a valid 'nead o.kuo w basis without prior approval from the
originator




                                                                                                                                                                                  1888
              Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 133 of 373


    Background and Security Checks, Continued

    Overview of   Appendix C illustrates a high level overview of the background check process
    Background    once potentially derogatory information has been identified as a result of the
    Check Process security checks, or from other sources.



(b)(7)(e)




                                          A. Procedures for confirming a match

                                                USCIS personnel must:

                                                                  Determine if the subject of the derogatory information relates to
                                                                  the requestor; and
                                                                  Compare the information from the security check or other source
                                                                  to the biographic, biometric information, and physical descriptors
                                                                  about the individual.

                                               USCIS personnel may use any combination of available identifiers, to
                                               assist in the determination. While USCIS officers primarily rely on best
                                               judgment and experience in determining whether the information relates to
                                               the individual, USCIS personnel should consult with a supervisor if there is
                                               any uncertainty as to whether the information relates to the DACA
                                               requestor. If there continues to be any uncertainty about the match,
                                                supervisors may work through their chain of command and with HQ, if
                                                necessary.

                                                                                                                                                               Continued on next page


                                                                                                                                                       Version August 28, 2013    35
   This document Is FOR OFFICIAL USE ONLY. It contains intonation that may be exempt
   from public release under the Freedom of Information Ad (5 U.S.C. § 552). This document Is to be controlled, handled. transmitted. distributed.
   end dlu ced of in accordance with OHS policy relating to Sensitive But Unclassified (SEW) Information, and Is not to be released to the public or
   other personnel who do net have a valid need.to.hnovf basis without prior approval from the
   originator




                                                                                                                                                                                        1889
               Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 134 of 373


     Background and Security Checks, Continued

     Overview of   B. Triage Information
     Background
     Check Process     1. Conclusive Match
     (continued)          Once it is determined that the information relates to the individual,
                          USCIS personnel must determine if the results fall into the following
                          categories, which require special processing:

                                                                       National Security;
                                                                       EPS or other criminal cases; or
                                                                       Articulated immigration Fraud.

                                                           Criminal hits, which involve a violation of U.S., state, or local
                                                           criminal law, but do not rise to the level of an EPS concern, as defined
                                                           in the November 7, 2011, NTA memorandum, impact each case
                                                           differently and should be considered during the adjudication process to
                                                           determine if such activity is germane to the request for consideration
                                                           of deferred action for childhood arrivals. Criminal activity occurring
                                                           outside of the United States (including foreign convictions) that may
                                                           be revealed during routine background checks or which the requestor
                                                           may have disclosed on the deferred action request, factor into the
                                                           evaluation of whether the requestor poses a public safety concern,
(b)(7)(e)                                                  under the totality of the circumstances.

                                                   2.      Inconclusive Match
                                                           When USCIS officers are unable to confirm the match after
                                                           exhausting available electronic systems searches and other resources,
                                                           personnel must consult their chain pf command to determine the
                                                           appropriate follow-up action. In some instances, RIMs RFE to
                                                           confirm the match, or other appropriate action my - r u ed.
                                                          USCIS personnel must then document the hit, include a statement in
                                                          the Resolution Memorandum or other memoranda, as required,
                                                          explaining the inconclusive nature of the match determination, the
                                                          actions taken to resolve the hit, and refer the case to the appropriate
                                                          unit or field.office to confirm the match. If USCIS personnel are still
                                                          unable to confirm the match, refer the case through the chain of
                                                          command.

                                          C. Resolve Concern
                                                  Resolution may require a variety of activities to be completed by the BCU
                                                  which include, but are not limited to:I




                                                                                                                                                             Continued on next page

                                                                                                                                                      Version August 28, 2013   36
    This document Is FOR OFFICIAL USE ONLY. It contains information that may be exempt
    from puree release under the need," of Information Act (5 U.S.C. 5552). This document 13 to be cannoned, herded traumata, distributed
    end disposed at in accordance with OHS policy relating to Sensitive But Unclassified (SEW Miami:Won, and is not to be released to the public or
    other personnel who do not have o valid 'need-to-knua basis without prior approval from the
    originator




                                                                                                                                                                                      1890
                   Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 135 of 373


        Background and Security Checks, Continued

        Overview of                                   Deconfliction is the coordination between USCIS and another
        Background                                    governmental agency or record owner to ensure that planned adjudicative
        Check Process                                 activities (e.g., interview, request for evidence, site visit, decision to grant
        (continued)                                   or deny, issue an NTA, and the timing of such) do not compromise or
                                                      impede an ongoing investigation or other record owner interest.

                                               D. Document the Resolution
                                                      Each hit requires documentation .by the BCU DACA Team member of any
                                                      resolution. Review the specific information for each background and.
                                                      security check for more information on documenting the resolution.

                                               E. Adjudication
                                                      Once the NS/EPS/other criminal concern has been resolved, the BCU
                                                      DACA ISO should proceed with adjudication.


                                               USCIS will conduc                                             atch queries on the primary names and DOBs on
                                               all DACA reanests                                            5 calendar days of initial receint The objective of




                                         'of




(b)(7)(e)




                                                                                                                                                                  Longlnueu on next pdge




        FOR OFFICIAL WE ^11I *Jar) LAW WIFO0CliriENTIO5r^VF (Log                                                                                           Version August 28, 2013   37
        This document Is FOR OFFICIAL USE ONLY. O contains Information then may be exempt
        from public release under the Freedom of Information Act (S U.S.C. 552). This document Is to he contreited, handled, transmitted. clishibded,
        and disposed of In accordance with DNS policy relating to SensitNe But Unclassified (SBU) Informallon. and N not to be released to the public or
        other personnel who do not have a valid 'need -to -Move basis without prior approval from the
        originator




                                                                                                                                                                                           1891
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 136 of 373




Background and Security Checks, Continued

                                       Officers must determine whether the result of a security check relates to the
                                       subject or does not relate (DNR). Officers review and resolve security checks
                                       and complete the background checks. Fo             rocedures, search criteria
                                       and best practices, refer to the current Na     IP policy.


(b)(7)(e)




                                       The following items, if present, must be reviewed in the                                                                  A -file for
                                       name and DOB combinations and aliases, and require a                                                                      uery:

                                                       Form I -821D;
                                                       Form 1-765;
                                                       All supporting documents; and
                                                       Any other documents in the A -file relating to the DACA request
                                                       including, but not limited to the following:

                                                                                         Passports;
                                                                                         Vilas;
                                                                                         Border Crossing Cards (BCC);
                                                                                         Forms 1-94;
                                                                                         Birth Certificates;
                                                                                         Marriage Certificates;
                                                                                         Divorce Decrees;
                                                                                         Diplomas/Academic Transcripts;
                                                                                         Student Identification Cards;
                                                                                         Military Identification Cards;
                                                                                         Driver's Licenses;
                                                                                         Social Security Cards; or
                                                                                         Business/Membership Cards.

                                                                                                                                                             Continued on next page




run urFe.414. USE           (F     )     w                                 (Lmb)                                                                     Version August 28, 2013    38
This document Is FOR OFFICIAL USE ONLY, It contains information that may be exempt
from public release under the Freedom of Information Act 0 U.S.C. § 552). This document Is to be controlled. handled. transmitted. distributed,
and disposed of in accordance with OHS policy relating to Sensitive But Unclassified (SBU) Information, and is not to be released to the public or
other personnel who do not have a valid 'needtoknow* basis without prior approval from the
originator




                                                                                                                                                                                      1892
                 Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 137 of 373

(b)(7)(e)


      Background and Security Checks, Continued




                                                                                                                                                                   C'ont:nuea on next page




                                                                                                                                                           Version August 28, 2013     39
     This document U FOR OFFICIAL USE ONLY. a coraaina information that may be exempt
     from puhbc release under the Freedom of Information Ad (5 U.S.C. 4 552). This document Is to be controlled, handled, transmitted, distributed,
     and disposed of In accordance with OHS policy relating to Sensitive But Unclassified (58th) Information, and is not to be released to the public or
     other personnel who do not have a vetd'need-to-know' basis without prior epprwd from the
     originator




                                                                                                                                                                                             1893
          Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 138 of 373




Background and Security Checks, Continued
Resolution                            The resolution memorandum is the formal documentation of the
Memorandum                            reconciliation of a related hit. This is a mandatory action that must be
                                      completed before rendering a final adjudicative decision. Before completing
                                      the adjudication, the officer should ensure that each resolution memorandum
                                      completely resolves the hit. For a related hit, a separate resolution
                                      memorandum must be completed for each subject with a related hit and each
                                      file containing a related hit. For procedures and formats for the resolution of
                                      related hits, refer to the current NaBISCOP policy.


FBI                                   The FBI Fingerprint Check provides summary information of an individual's
Fingerprint                           administrative or criminal record within the United States. The FBI
Check                                 Fingerprint Check is conducted through the Integrated Automated Fingerprint
                                      Identification System (IAFIS). The IAFIS is a national fingerprint and
                                      criminal history system maintained by the FBI's Criminal Justice Information
                                      System (CJIS) Division. State, local, and Federal law enforcement agencies
                                      submit fingerprints and corresponding administrative or criminal history
                                      information to IAFIS. Participation by state and local agencies is not
                                      mandatory, so the FBI Fingerprint check does not contain records from every
                                      jurisdiction. The information contained in the record is obtained using prior
                                      fingerprint submissions to the FBI related to arrests and, in some instances,
                                      Federal employment, naturalization, or military service.



(b) (7)(e)




                                     ' Issues of criminality arising from                                                                              andling procedures,
                                      and adjudication of the case based on                                                                         e addressed more fully in
                                      Chapter 8, Section G of this SOP.

                                                                                                                                                            Continued on next page




                                                                                                                                                    Version August 28, 2013    40
This document is FOR OFFICIAL USE ONLY. S contains information that may be exempt
from public release under the Freedom of Information AS (5 U.S.C. § 552). This document is to be controlled, handled. transmitted, distributed
and disposed of in accordance with OHS policy relating to Sensitive But Unclassified (S8U) Information, end is not to be released to the pudic or
other personnel who do not have a valid need-to-know basis without prior approval from the
originator




                                                                                                                                                                                     1894
          Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 139 of 373


Background and Security Checks, Continued
FBI                                   All individuals filing a DACA request will be scheduled for biometrics
Fingerprint                           capture (photo, fingerprints, and signature) at an ASC regardless of whether
Check                                 biometrics were captured for the requestor from a previous filing with USCIS
Procedures                            within the last 15 months. DACA requestors under the age of 14 will have
                                      the press print captured instead of full fingerprints.




FOR OFFICIAL USE OM Y (Faun) .1 aw sNentam-etetre Ar elerrive pfa)                                                                                  Version August 28, 2013   41
This document l FOR OFFICIAL USE ONLY. It contains Information that may be exempt
from pubic release under the Freedom of Information Act (5 US.C. '552). 'Ns document is to he controlled, handled, transmitted, distributed,
end disposed of in accordance with OHS potty reliant] to Sensitive But Unclassified (SOU) information, and is not lo be released to the public or
other personnel who do net have valid 'need-to-know basis without prior approval from the
originate,




                                                                                                                                                                                   1895
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 140 of 373



                                               Chapter 7: DACA Overview
Filing                                All individuals requesting DACA must file their request individually and
                                      satisfy the DACA guidelines in their own right; USCIS will not consider
                                      deferring removal action of an individual under DACA based on their familial
                                      relationship to someone who has received DACA. There is no derivative
                                      DACA.


Commonwealth                            The CNMI is part of the United States and is not excluded from this process.
of the Northern                         However, because of the specific guidelines for DACA, individuals who
Mariana                                 have been residents of the CNMI are in most cases unlikely to qualify for the
Islands (CNMI)                          program because they must, among other things, have come to the United
Not Eligible
                                        States before their 10 birthday and have resided continuously in the United
                                        States since June 15, 2007.

                                        Under the Consolidated Natural Resources Act of 2008, the CNMI became
                                        part of the United States for purposes of immigration law only on November
                                        28, 2009. Therefore, entry into, or residence in, the CNMI before that date is
                                        not entry into, or residence in, the United States for purposes of DACA.                                                             "




                                        USCIS has used parole authority in a variety of situation in the CNMI to
                                        address particular humanitarian needs on a case -by -case basis since
                                        November 28, 2009. If an individual lives in the CNMI and believes that he
                                        or she meets the guidelines for DACA except that his or her entry and/or
                                        residence to the CNMI took place entirely or in part before November 28,
                                        2009, USCIS will consider the situation on a case -by -case basis for a grant of
                                        parole. Individuals who believe this situation applies to them are instructed
                                        to make an appointment through INFOPASS with the USCIS Application
                                        Support Center in Saipan to discuss their case with an immigration officer.

                                                                                                                                                          Continued on next page




                                                                                                                                                   Version August 28, 2013       42
This document is FOR OFFICIAL USE ONLY. Ii contains Information that may be exempt
horn public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled. transmitted, distributed.
and disposed of In accordance edit OHS policy relating to Sensitive But Unclassgied (SOU) Information, and is not to be released to the pudic or
other personnel who da not have a valid 'rated-lo,kncw, basis without prlor approval from the
originator




                                                                                                                                                                                      1896
            Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 141 of 373




 DACA Overview, Continued

 Initial DACA                           A complete DACA package must include the following items:
 Package                                    1. Form I -821D, Consideration of Deferred Action for Childhood
                                               Arrivals, properly filed with proper signature.
                                            2. Form 1-765, Application for Employment Authorization with 1-765
                                               WS, properly filed with proper signature, the base filing fee, and the
                                               biometric services fee. .The fees for Form 1-765, and the biometric
                                               services fee are not eligible for fee waiver consideration.*
                                            3. Evidence of identity to include date of birth, which would establish
                                               compliance with the upper and lower age limits.
                                            4. Evidence of entry prior to the requestor's 16th birthday.
                                            5. Evidence of continuous residence since June 15, 2007, up to the date
                                               of filing.
                                            6. Evidence of unlawful status on June 15, 2012, if admitted or paroled.
                                            7. Evidence of presence in the United States on June 15, 2012.
                                            8. Evidence that any absences from the United States during the required
                                               period of continuous residence were brief, casual, and innocent
                                               absences.
                                            9. Evidence that the requestor is currently in school at the time of filing,
                                               graduated or obtained a certificate of completion from a U.S. high
                                               school, public or private college, or university or community college,
                                               obtained a general educational certificate (GED) or other equivalent
                                               State -authorized exam in the United States, or is an honorably
                                               discharged veteran of the Coast Guard or U.S. Armed Forces.

                                                 *If the requestor has been determined exempt from the fee. The DACA package must be
                                                 accompanied by the exemption approval letter from USCIS Headquarters.

                                                                                                                                                          Continued on next page




                                                                                                                                                    Version August 28, 2013   43
This document Is FOR OFFICIAL USE ONLY. It contains Information that may be exempt
from pubfic release under the Freedom of information Act (5 U.S.C. § 552). This document is to be controlled. handled, transmitted, distributed,
and disposed of in accordance with OHS policy relating to Sensitive But Unclassified (SBU) Intimation, and Is not to be released to the public or
other personnel who do not have a valid 'need-hyknow basis without prior approval from the
origtrudor




                                                                                                                                                                                   1897
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 142 of 373




DACA Overview, Continued

DACA                                  An individual meeting the following guidelines may be favorably considered
Guidelines                            for DACA if, under the totality of the circumstances, he/she:
                                          1. Entered without inspection before June 15, 2012, or his or her lawful
                                              immigration status expired as of June 15, 2012. For DACA purposes,
                                              the phrase "in unlawful status as of June 15, 2012" means that he/she
                                              never had a lawful immigration status on or before June 15, 2012, or
                                              any lawful status or parole that he/she obtained prior to June 15, 2012
                                              had expired before June 15, 2012;
                                          2. Was under the age of 31 as of June 15, 2012 (Born after June 15, 1981
                                              so was not age 31 or older on June 15, 2012);
                                          3. Carne to the United States prior to reaching his/her 16th birthday;
                                          4. Has continuously resided in the United States since June 15, 2007, up
                                              to the date of filing;
                                          5. Was present in the UnitedStates on June 15, 2012, and at the time of
                                              making his/her request for consideration of deferred action with
                                              USCIS;
                                          6. Is currently in school at the time of filing, has graduated or obtained a
                                              certificate of completion from a U.S. high school, has obtained a GED
                                              certificate or other equivalent State authorized exam in the United
                                              States, or is an honorably discharged veteran of the U.S. Coast Guard
                                              or U.S. Armed Forces; and
                                          7. Has not been convicted of a felony, a significant misdemeanor, or
                                              three or more misdemeanors, and does not otherwise pose a threat to
                                              national security or public safety.




                                                                                                                                                   Version August 28, 2013   44
This duonment Is POR OFFICLAJ.USE ONLY. It contains Information           ay be ammo
horn public release ureter the Freedom of Infonhation Act (5 U.S.C. § 552). This document's to be controlled, handled, transmitted. distributed,
and disposed at In accordance TAW OHS policy relating to Sensitive But Unclassified (SBU) information, and Is not la be released to the pudic or
other personnel who ito not have a vend 'need -to -kW basis without prior approval train the
originator




                                                                                                                                                                                  1898
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 143 of 373



                                                Chapter 8: Adjudication of
                                                  The DACA Request

A. Procedural Overview

Evaluating the                        When evaluating the evidence submitted in support of a request for DACA
Evidence                              consideration, refer to the discussion of the different types of evidence, the
                                      weight to be given to such evidence, and the standards of proof, all of which
                                      are discussed in Chapter 1.


Request for      Officers will NOT deny a DACA request solely because the DACA requestor
Evidence (RFE) failed to submit sufficient evidence with the request (unless there is sufficient
versus Notice of
                 evidence in our records to support a denial). As a matter of policy, officers
Intent to Deny
                 will issue an RFE or a Notice of Intent to Deny (NOID).
(NOID)

                                      If additional evidence is needed, issue an RFE whenever possible.

                                      When an RFE is issued, the response time given shall be 87 days. A list of
                                      DACA RFE call-ups and the actual templates can be found in Appendix D.

                                      When a NOID is issued, the response time given shall be 33 days.


Unobtainable                          After requesting an A -file from the FCO, there may be occasions when there
A -files                              is no response or the file cannot be released (e.g., pending interview,
                                      etc.). After three unsuccessful attempts to obtain the file from a field office
                                      via CIS or from ICE, adjudicate the DACA filing from the T -file.

                                      If the A -file is with ICE, the center should send three requests via CIS using
                                      standard procedures. However, if the A -file is not received from ICE within
                                      the 30 days allowed after the initial request, the center's Records Section
                                      should also send a manifest containing a list of the A -files requested from
                                      ICE to the designated ICE e-mail box, which has been created specifically for
                                      the DACA workload. The center's Records Section has this e-mail box and
                                      will designate a primary and an alternate Point of Contact who will send the
                                      manifest.




                                                                                                                                                  Version August 28, 2013   45
This document Ls FOR OFFICIAL USE ONLY.        contest' s Information that may be exempt
horn putdc release under the Freedom of Informahon Ad (5 U.S.C. j 552). This document Is to be estranged, handled, transmitted, distributed,
and disposed of In accordance vdth OHS potcy relating to Sensdive But Unclassified (SBL information, and is not to he released to the public or
other personnel who do not have a vehd 'need-to-know bests without prior approval horn the
originator




                                                                                                                                                                                 1899
             Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 144 of 373


A -File Requests                     Centers may release an A -file to a USCIS Field Office or Asylum Office
from USCIS                           without SCOPS approval whenever the A -file request is based upon
Field/Asylum                         adjudication of a pending of a pending Form 1-589, Form 1-485 (or motion to
Office                               reopen/reconsider 1-485), or Form N-600 located within the requesting office
                                     unless the requestor's case contains novel, complex, or sensitive information
                                     (i.e., national security concern, currently in detention, etc.).

                                     In these instances, Centers are instructed to notify SCOPS of the novel,
                                     complex, or sensitive information within the case and wait for approval to
                                     release the A -file.

                                     Whenever the A -file is released to a USCIS Field Office or Asylum Office,
                                     Centers will hold adjudication of the Form 1-821D and 1-765 and send the A-
                                     file with the DACA forms pending. Prior to release, Centers should
                                     coordinate with their Records Division to identify a POC within the
                                     requesting office to inform the POC that the A -file must be returned as soon
                                     as final adjudication is rendered so that appropriate action can be taken on the
                                     DACA forms.




                                                                                                                                                     Version August 28, 2013   46
This document Is FOR OFFICIAL USE ONLY. It contains information that may be exempt
from public release under the Freedom of Infonnatien Ad (5 U.S.C. § 552). This document Is to be controlled, handled. transmIted, distributed.
and disposed of In accordance with OHS policy relating to Sensitive But Unclassified (SBU) Information, and Is not to be released to the public or
other personnel who do not have a valid 'new:4a4~ basis without prior approval from the
originator




                                                                                                                                                                                    1900
               Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 145 of 373


  CITR1X/ EOIR
                                         Eligible individuals in removal proceedings can apply for various
 1-485
                                         immigration benefits. In order to file their applications with the linmigration
                                         Court, these individuals must file a copy of the Form 1-485 with the
                                         corresponding fee with the Texas Service Center. These forms look like
                                         regular filings; however the EOIR 1-485 appears in CLAIMS with an "X" in
                                         the current status field as shown in the Image A below. The Texas Service
                                         Center will issue a receipt notice to the applicant and retain the copy of the
                                         form for a period of six months. Centers should not attempt to request this
                                         copy. Once an EOIR 1-485 has been identified, Centers should check the
                                         Central Index System (CIS) to verify if the Immigration Judge rendered a
(b)(7)(e)                                decision. See Image 13. If Lawful Permanent Status was not granted, a
                                         pending Form I -821D should be adjudicated on its merits even if the case
                                         remains open in CITRIX. If status was granted, Centers will deny the case
                                         using DACA 501 from Appendix K.




  FOR OFFICIAL USE ONLY (FOUO) LAW ENFORCEMENT SENSITWE (LES)                                                                                          Version August 28, 2013   47
  This document is FOR OFFICIAL USE ONLY. n contains information that may be exempt
  from public release under the Freedom of Information Ad (5 U.S.C, S 552). This document Ls to be controlled, handled, transmitted, distributed,
  and disposed of In accordance with DIiS policy relating to Sensitive But Unclassified (SBU) Information, and is not to be released to the pudic or
  other personnel who do not have a valid 'need-trsknow basis without prior approval from the
  originator




                                                                                                                                                                                      1901
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 146 of 373




Duplicate                                 If the first request was approved before the second request was filed, please
Filings                                   send a Request for Adjudicative Guidance to the HQSCOPSDACA mailbox.

                                          If the first request was denied before the second request was filed, consider the
                                          second request on its merits.

                                          If the first request was still pending when the second request was filed, the ISO
                                          should review both requests and supporting documentation. If it is the same
                                          requestor and there are no articulable elements of fraud, then the ISO should
                                          take the following action:
                                               a) If after reviewing both requests, only one request is approvable and there
                                                       is no derogatory information in the other request that would otherwise
                                                       disqualify the requestor:
                                                        1.      Approve the request that is approvable.
                                                        2.      Deny the other request using the denial template entitled "USCIS
                                                                Already Deferred Action."
                                               b) If after reviewing both requests, both requests are, approvable:

                                                        1.      Approve the request that was received first.
                                                        2. Deny the other request using the denial template entitled "USCIS
                                                                Already Deferred Action."
                                               c) If after reviewing both requests, neither request is approvable:

                                                        1.      Take action on each case as separate requests based on the merits of
                                                                each case (i.e., RFE if insufficient evidence, NOID if clearly does
                                                                not meet guidelines, etc.).
                                                        2.      If one or both requests become approvable after the RFE/NOID
                                                                response is received, follow the guidance listed in a) or b) above for
                                                                those scenarios.
                                                        3.      If neither request becomes approvable, deny both requests using the
                                                                appropriate checkbox or paragraph within Appendix F or Appendix
                                                                K.     ,




Twn wrro.             tau             -                                                                                                              Version August 28, 2013   48
This document Is FOR OFFICIAL USE ONLY. II contains Information that may be exempt
from outdo release under the Freedom of Information Ad (5 U.S.C. § 552). This document Is to be controtled, handled, transmitted, distributed,
end disposed of In accordance with OHS policy relating to Sensitive But Unclassified (SBU) information, and Is not to be released to the public or
other personnel who do not have a vabd 'needle -know" bests without prior approval from the
originator




                                                                                                                                                                                    1902
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 147 of 373



B. System Searches

Mandatory                              Officers are required to view the screens listed below. If screen prints are
System                                 provided for officer review, include them on the non -record side of the DACA
Searches and                           requestor's A -file or 1 -file.
Screen Prints
                                        9101                       A# Search
                                        9202                       CIS Alias (AKA) Name Display (If there is no information on this
                                                                    errp.pnre errPon nrint je not rIPPA PAN

(b)(7)(e)




Other Helpful                          The following system searches may be useful in adjudicating DACA
System                                 requests. If any of these screens are printed, they should be placed on the
Searches                               non -record side of the requestor's A -file or T -file.

                                       9102                             Sounds Like Search
                                       9103                             Exact Name Search
                                       9104                             Alias (AKA) Name Search
                                       9106                             Sounds Like Name With Date of Birth
                                       AR11                             Alien Change of Address Query Request
                                       CLAIMS                           Claims Mainframe
                                       RAPS                             Refugee, Asylum, and Parole System (CSTA, CHIS, EOIR
                                                                        Screen Prints)
                                       BBSS                             Benefits Biometric Support System Online




                                                                                                                                                     Version August 28, 2013   49
This document is FOR OFFICIAL USE ONLY. contains information that may be exempt
from public release under the Freedom of Information Ad (5 USC.§ 552). This document 15 to be contiolled, handled, transmitted, distributed,
and disposed of in accordance with OHS polity heisting to Sensitive But Unclassified (SBU) Information, and Is not to be released to the public or
other personnel who do not have a valid 'need-to-know bald without prior approval from the
originator




                                                                                                                                                                                    1903
            Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 148 of 373


 C. Determining if Guidelines are Met
 Introduction                             Individuals may be considered for DACA upon showing that they meet the
                                          prescribed guidelines by a preponderance of the evidence. The evidentiary
                                          standards are discussed in Chapter 1. If additional information is needed for
                                          DACA consideration, issue an RFE. Appendix D has a list of DACA RFE call
                                          ups.


 Identity                                 Acceptable evidence may consist of, but is not limited to:
                                               A passport,
                                              A birth certificate accompanied by some type of photo identification,
                                              Any national identity document from the requestor's country of origin
                                                bearing the requestor's photo and/or fingerprint;
                                              Any U.S.-government immigration or other document bearing the
                                                requestor's name and photograph (e.g., Employment Authorization
                                                Documents (EADs), expired visas, driver's licenses, non -driver cards);
                                              Any school -issued form of identification with photo;
                                              Military identification document with photo
                                              State -issued Photo ID showing date of birth; or
                                              Any document that the requestor believes is relevant.

                                         The Matricular Consular or other form of consular identification issued by a.
                                         consulate or embassy in the United States will be accepted as proof of identity.

                                         Expired documents are acceptable.

                                         If identity is not established, then issue RFE DACA 100 call up from
                                         Appendix D.


Age at Time of                           If the DACA requestor is not in removal proceedings, does not have a final
Filing                                   removal order, or does not have voluntary departure, he/she is to be age 15 or
                                         older to file the DACA request. To determine the requestor's age at the time
                                         of filing, review the requestor's birth certificate or other acceptable secondary
                                         evidence establishing the requestor's date of birth.

                                         If the DACA requestor is in removal proceedings (including cases that have
                                         been administratively closed), which includes having an order of voluntary
                                         departure after proceedings were initiated or a final order, he/she may be under
                                         age 15 at the time of filing the DACA request.

                                         Regardless of whether the DACA requestor is in removal proceedings or not,
                                         he/she was born after June 15, 1981 and meets the remaining guidelines in the
                                         Secretary's memorandum.

                                                                                                                                                            Continued on next page

FuR OFFlGwL USE ONLY IFOInA) - LAW crrFORu,ElllEfrlT 3EfISf}1YE (L!3)                                                                                Version August 28, 2013   50
This document la FOR OFFICIAL USE ONLY. It contains Information that may be exempt
from pudic release under the Freedom of Information Ad (S U.S.C. § 5S2). This document Is to be controlled. handled, transmitted. distributed,
and disposed of In actordanca with DHS policy relating to Sensltiva But Unclassified (SEW) Information, and is not to be released to the public or
other personnel who do not have a valid lneedico-knout basis without prior approval from the
originator




                                                                                                                                                                                     1904
          Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 149 of 373


C. Determining if Guidelines are Met,. Continued
Arrived in the                          The Secretary's memorandum states as one of the guidelines to be met before
United States                           an individual is considered for DACA is that he/she arrived in the United
Prior to 161                            States prior to reaching his/her 16th birthday. To determine the date of arrival,
Birthday                                review the response to Part 1, questions 13 through 17 of Form I -821D for the
                                        date and place of initial entry into the United States and status at entry. In
                                        addition, review question 6 in Part 1 and the requestor's birth certificate or
                                        other acceptable evidence establishing the requestor's date of birth.

                                        If the requestor indicates a status in response to question 15 of Form I -821D,
                                        but does not provide the I-94# or a copy of the 1-94 or any other document,
                                        such as a copy of his/her passport showing the date of initial entry, perform a
                                        systems check (SQ94/Arrival Departure Information System (ADIS)) to
                                        validate the date of entry, if needed.

                                        If the requestor entered "no status" in response to question 15 of Form I -821D,
                                        or if the requestor indicates that he/she arrived with a status or was paroled
                                        into the United States, but this cannot be validated through a systems check,
                                        review the totality of the evidence submitted to establish whether the
                                        individual entered before age 16.

                                        If the totality of the evidence does not establish that the requestor arrived in the
                                        United States before his/her 161 birthday, issue RFE DACA 103 call up from
                                        Appendix D for evidence of the date of arrival.


Present in the                          The Secretary's memorandum states as one of the guidelines to be met before
United States on                        an individual may be considered for DACA that the individual was present in
June 15, 2012
                                        the United States on June 15, 2012. To determine if the requestor was present
                                        in the United States on June 15, 2012, review the responses to Part 1 regarding
                                        the date of entry, status at entry and date authorized stay expired, and the
                                        responses to the questions in Part 2 regarding all absences from the United
                                        States since June 15, 2007. Review the totality of the evidence submitted. The
                                        evidentiary standards are discussed in Chapter 1. If the requestor arrived
                                        before June 15, 2007, and there is no indication of any departure and the
                                        evidence submitted establishing his/her presence in the United States on June
                                         15, 2012 is credible, then this guideline has been met.

                                        If a given document does not specifically refer to June 15, 2012, review the
                                        dates on all the documentation submitted in its totality to establish presence in
                                        the United States on that date.



                                                                                                                                                           Continued on next page



                                                                                                                                                   Version August 28, 2013    51
This document Is FOR OFFICIAL USE ONLY, It contains informahon that may be exempt
from puhbc release under the Freedom of Information Ad (5          § 552). This document Is to be controlled, handled, transmitted, diStrIbuled,
and disposed of in accordance with DM policy relating to Sensitise But Unclassified (58U) Information, and boot to be released to the public or
other personnel who do not lurim valid need-telmow" basis *Without color approval horn the
originator




                                                                                                                                                                                    1905
            Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 150 of 373


 C. Determining if Guidelines are Met, Continued

Present in the                         The following are examples of acceptable evidence to establish presence in the
United States on                       United States on June 15, 2012. This list of examples is not exhaustive.
June 15,2012                                  Evidence                     Acceptable -Documentation                                                                     '


(continued)
                                        Employment               Pay stubs;                                                                                        _




                                        Records                  W-2 Forms;
                                                                                               Federal, State, or local income tax returns; or
                                                                                               Letters from employer(s) or, if the DACA
                                                                                                requestor has been self-employed, letters from
                                                                                                banks, and other firms with whom he/she has
                                                                                                   done business.

                                                                                                   In all of these documents, the employee's name
                                                                                                   and the name of the requestor's employer or other
                                                                                                   interested organization must appear on the form
                                                                                                   or letter, as well as relevant dates. Letters from
                                                                                                   employers must be signed by the employer and
                                                                                                   must include the employer's contact information.

                                                                                     .             Such letters must include: (1) the requestor's
                                                                                                   address(es) at the time of employment; (2) the
                                                                                                   exact period(s) of employment; (3) period(s) of
                                                                                                   layoff; and (4) a brief summary of the requestor's
                                                                                                   duties with the company.
                                         Receipts, Bills,                                      Rent receipts;
                                         Letters                                              Utility bills (gas, electric, telephone, etc.) bearing
                                                                                                the requestor's name (or family name if residing
                                                                                                at same address) and address; or
                                                                                              Receipts or letters from companies showing the
                                                                                                dates during which the requestor received service.
                                          School Records                                     Transcripts, letters, report cards, etc., from the
                                                                                             school(s) that the requestor attended in the United
                                                                                             States showing the name of school(s) and the
                                                                                             period(s) of school attendance.
                                         Medical Records                                     Hospital or medical records showing medical
                                                                                             treatment or hospitalization of the requestor. Such
                                                                                             records should show the name of the medical facility
                                                                                             or physician, as well as the date(s) of the treatment
                                                                                             or hospitalization.

                                                                                                                                                           Continued on next page




                             t    0) Leffi nPOnCc          T5E?efT1V! ex                                                                            Version August 28, 2013   52
 This document Is FOR OFFICIAL USE ONLY. It contains information that may be exempt
from public release under the Freedom of information Act (5 U.S.C. 552), This document In to be controlled, handled, transmitted, distributed,
and disposed of in accordance with OHS policy relating to Sensitive But Unclassified (SBU) Information, and is not to be inhumed to the public or
 other personnel who do not have a yard IneerSto.know basis without prior approval from tiro
 originator




                                                                                                                                                                                    1906
          Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 151 of 373


C. Determining if Guidelines are Met, Continued
Present in the                                  Evidence                                 -"        Acceptable Documentation
                                                                                                     ,                                                                ,



United States on                         Memberships                                    Official records from a religious entity in the United
June 15, 2012                                                                           States confirming the requestor's membership or
(continued)
                                                     '                                  attendance in the entity, attendance at entity events,
                                                                                        or participation in a religious ceremony, rite, or
                                                                                        passage (e.g., baptism, first communion, wedding,
                                                                                         etc.).
                                                                                     Documentation showing membership in community
                                                                                     organizations (e.g. Scouts).
                                         Military                                Military records (e.g., Form DD -214, Certificate of
                                         Records                                 Release or Discharge from Active Duty; NGB Form 22,
                                                                                 National Guard Report of Separation and Record of
                                                                                 Service; military personnel records; or military health
                                                                                 records).
                                         Additional                              Additional documents to support the requestor's claim may
                                         Documents                               include:
                                                                                         Money order receipts for money sent in or out of the
                                                                                         country;
                                                                                         Passport entries;
                                                                                         Birth certificates of children born in the United
                                                                                         States;
                                                                                         Dated bank transactions;
                                                                                         Correspondence between the DACA requestor and
                                                                                         other persons or organizations;
                                                                                         U.S. Social Security card;
                                                                                         Selective Service card;
                                                                                         Automobile license receipts, title, vehicle
                                                                                         registration, etc.;
                                                                                         Deeds, mortgages, contracts to which the DACA
                                                                                         requestor has been a party;
                                                                                         Tax receipts;
                                                                                         Insurance policies, receipts, or postmarked letters;
                                                                                         and/or
                                                                                         Any other relevant document.

                                      If the totality of the evidence does not establish that the requester was present
                                      in the United States on June 15, 2012, issue RFE DACA 105 call up from
                                      Appendix D for additional evidence.

                                                                                                                                                          Continued on next page




tUFf       KARL U                   I 1.100v re u to                                                                                                Version August 28, 2013   53
This document Is FOR OFFICIAL USE ONLY. It contains Information that may he exempt
from pubDc release under the Freedom of Information Ad (5 U.S.C. § 554 This document Is to be controlled, handled, transmitted. distributed,
and disposed of in accent/Inca with OHS policy real% to Sensitive But Unclassified (SEIU) information, and la not to be released to the public or
other personnel who do not have a vaBd 'need -to -know e basis without prior approval from the
originator




                                                                                                                                                                                   1907
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 152 of 373


C. Determining if Guidelines are Met, Continued
Unlawful                ,             To be considered for DACA, the requestor is to demonstrate that he/she was
Immigration                           in an unlawful status on June 15, 2012. For DACA purposes, the phrase "in
Status on                             unlawful status" means that the requestor never had a lawful immigration
June 15, 2012                         status on or before June 15, 2012, or any lawful immigration status or parole
                                      that he/she obtained prior to June 15, 2012, had expired before June 15, 2012.

                                      To determine whether the requestor was in an unlawful status on June 15,
                                      2012, review the responses to Part 1 of Form I -821D regarding date of entry,
                                      status at entry, and any date that authorized stay or parole expired, if such
                                      authorized stay or parole existed. If the requestor was admitted for duration
                                      of status or for a period of time that extended past June 14, 2012, but violated
                                      his/her immigration status (e.g., by engaging in unauthorized employment,
                                      failing to report to his/her employer, or failing to pursue a full course of
                                      study) before June 15, 2012, USCIS will not consider his/her case for DACA
                                      unless the Executive Office, for Immigration Review terminated his/her status
                                      by issuing a final order of removal against him/her before June 15, 2012.




                                                                                                                                                  Version August 28, 2013   54
This document Is FOR OFFICIAL. USE ONLY. II contains Information thel may be comp
ham public release under the Freedom of Informatan Ad (5 U.S.C. 3 552). This document Is to be controlled, handled, bansmtted, distributed.
end disposed of in accordance Nth DNS poky relatlng lo Sensitive Bull Unclassified (58U) information, end is not to be released to the pubic or
other personnel who do not heno a yalid 'need-to-knoer basis without prior approval from the
originator




                                                                                                                                                                                 1908
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 153 of 373


 D. Determining if Guidelines are Met, Continued

                                      Examples of documents that may show the requestor's immigration status on
                                      June 15, 2012 include, but are not limited to the following:
                                             I -94/1-95/1-94W Arrival/Departure Record showing the date the
                                             requestor's authorized stay expired;
                                             If the requestor has a final order of exclusion, deportation, or removal
                                             issued on or before June 15, 2012, a copy of that order and related
                                             charging documents, if available;
                                             An INS or DHS charging document placing the requestor into
                                             deportation, exclusion, or removal proceedings;
                                             Any other document that is relevant to show that the requestor lacked
                                             lawful immigration status on June 15, 2012; or
                                             Any document relating to parole.

                                      If needed, officers should conduct a systems check (i.e., to determine if a
                                      record exists) for the DACA requestor that will help in establishing his/her
                                      unlawful status on June 15, 2012.

                                      If the evidence submitted does not establish that the requestor was in an
                                      unlawful status on June 15, 2012, issue RFE DACA 104 call up from
                                      Appendix D for additional evidence.
                                      An individual who had Temporary Protected Status (TPS) on June 15, 2012,
                                      will not be considered for deferred action for childhood arrivals.


Not                                   The Secretary's memorandum provides that one of the guidelines to be met
Age 31 or Older                       before an individual is considered for DACA is that the individual was not
on                                    age 31 or older on June 15, 2012. In other words, the DACA requestor was
June 15, 2012
                                      born after June 15, 1981. To determine whether the requestor was born after
                                      June 15, 1981, review the requestor's birth certificate or other acceptable
                                      secondary evidence establishing the requestor's date of birth.

                                      If there is no evidence establishing the requestor's date of birth, issue DACA
                                      RFE 140 call up from Appendix D.

                                                                                                                                                     Continued on next page




                                                                                                                                               Version August 28, 2013   55
 This document Is FOR OFFICIAL USE ONLY. It contains Information that may be exempt
from putec release under the Freedom of Infamatlun Act (5 U.S.C. } 552). This document s to be controlled, handled, transmitted, dlstdórded,
and disposed of In acad mme with DHS policy relating to Sensitive But Undassided (SRO Information, and U rol to be released to the pudic or
other personnel who do not have a wód "need -to -lave basis without prior approval horn the
originator




                                                                                                                                                                              1909
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 154 of 373


C. Determining if Guidelines are Met, Continued

Continuous                            The individual requesting DACA is tó submit evidence that he/she has
Residence (CR)                        resided continuously in the United States since June 15, 2007, or earlier, and
                                      up to the present time. Present time means the date of filing.

                                      If the answers to any of the questions on page 3 (Part 2, Arrival/Residence
                                      Information) of the Form I -821D are blank or if page 3 of the form is missing
                                      and no documentation was submitted, or the documentation submitted does
                                      not reasonably show when the requestor arrived and that the requestor meets
                                      the continuous residence (CR) guideline, issue an RFE. Include a copy of the
                                      original Form I -821D (if page 3 is missing, also include a blank page 3) with
                                      the RFE asking the requestor to provide the missing answers and to provide
                                      documentation that may establish CR.

                                       The following are examples of acceptable evidence of (CR). This list of
                                       examples is not exhaustive.
                                          Evidence                       Acceptable Documentation
                                        Employment         Pay stubs;
                                        Records            W-2 Forms;
                                                           Federal, State, or local income tax returns; or
                                                           Letters from employer(s) or, if the DACA requestor
                                                            has been self-employed, letters from banks, and other
                                                            firms with whom he/she has done business.

                                                                                       In all of these documents, the employee's name and the
                                                                                       name of the requestor's employer or other interested
                                                                                       organization is to appear on the form or letter, as well
                                                                                       as relevant dates. Letters from employers are to be
                                                                                       signed by the employer and are to include the
                                                                                       employer's contact information.

                                                                                         Such letters are to include: (1) the requestor's
                                                                                         address(es) at the time of employment; (2) the exact
                                                                                         period(s) of emplóyment; (3) period(s) of layoff; (4)
                                                                                         and a brief summary of the requestor's duties with the
                                                                                         company
                                         Receipts, Bills,                          Rent receipts;
                                         Letters                                   Utility bills (gas, electric, telephone, etc.) bearing the
                                                                                    requestor's name (or family name if residing at same
                                                                                    address) and address; or
                                                                                   Receipts or letters from companies showing the dates
                                                                                    during which the requestor received service.

                                                                                                                                                           Continued on next page




                                                                                                                                                     Version August 28, 2013   56
Thin downed b FOR OFFICIAL USE ONLY. It contains Information Net may be exempt
from pudic release under the Freedom oT Information Act (5 U.S.C. § 552). This document Is to be controlled, handled, transmitted, distributed,
ant disposed al In accordance with DNS policy r'Jedrp to Sensitive But Unclassified (Still) Information, end b not to be released to the public or
outer personnel who do not have a veld'need-to-know' basis without prior approval ham the
originator




                                                                                                                                                                                    1910
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 155 of 373




C. Determining if Guidelines are Met, Continued
Continuous                                      Evidence                                                        Acceptable Documentation
Residence (CR)                           ,School Records                           Transcripts, letters, report cards, etc., from the school(s)
(continued)                                                                          that the requestor attended in the United States showing
                                                                                     the name(s) of the school(s) and periods of school
                                                                                    attendance.
                                         Medical                                 Hospital or medical records showing medical treatment or
                                         Records                                 hospitalization of the requestor. Such records are to show
                                                                                 the name of the medical facility or physician, as well as the
                                                                                 date(s) of the treatment or hospitalization.
                                         Memberships                                 Official records from a religious entity in the United
                                                                                     States confirming the requestor's membership or
                                                                                     attendance in the entity, attendance at entity events, or
                                                                                     participation in a religious ceremony, rite, or passage
                                                                                     (e.g., baptism, first communion, wedding, etc.).
                                                                                     Documentation showing membership in community
                                                                                     organizations (e.g. Scouts).
                                         Military                                Military records (e.g., Form DD -214, Certificate of Release
                                         Records                                 or Discharge from Active Duty; NGB Form 22, National
                                                                                 Guard Report of Separation and Record of Service; military
                                                                                 personnel records; or military health records).
                                         Additional                              Additional documents to support the requestor's claim may
                                         Documents                               include:
                                                                                     Money order receipts for money sent in or out of the
                                                                                     country;
                                                                                     Passport entries;
                                                                                     Birth certificates of children born in the United States;
                                                                                     Dated bank transactions;
                                                                                     Correspondence between the DACA requestor and
                                                                                     other persons or organizations;
                                                                                     U.S. Social Security card;
                                                                                     Selective Service card;
                                                                                     Automobile license receipts, title, vehicle registration,
                                                                                     etc.;
                                                                                     Deeds, mortgages, contracts to which the DACA
                                                                                     requestor has been a party;
                                                                                     Tax receipts;
                                                                                     Insurance policies, receipts, or postmarked letters;
                                                                                     and/or
                                                                                 « Any other relevant document.


                                                                                                                                                          Continued on next page




                                                                                                                                                    Version August 28, 2013   57
This document Ls FOR OFFICIAL USE ONLY. h Domains Information that may be exempt
front public release under the Freedom of Information Ad (5 U.S.C. § 552). This document is to be controlled, handled, transmitted. distributed,
 and disposed of In accordance with OHS policy relating to SensiNe But Unclassified (S8L) Information, and is not to be released to the public or
other personnel who do not have a veld'need-lo-know' basis without prior approval hen the
originator




                                                                                                                                                                                   1911
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 156 of 373


 C. Determining if Guidelines are Met, Continued


Brief, Casual                         A brief, casual, and innocent absence from the United States will not interrupt
and Innocent                          the DACA requestor's continuous residence. A departure made before August
(BCI) Absence                          15, 2012, will not be disqualifying if the departure was "brief, casual, and
on CR                                 innocent." Travel occurring after August 15, 2012, will not be considered
                                      brief, casual, and innocent, unless removal has been deferred under DACA
                                      and advance parole have been granted.

                                      If the requestor indicated in Part 2 of the Form 1-82 ID that he/she has been
                                      absent before August 15, 2012, review the reason for the absence and any
                                      evidence submitted to show that it was brief, casual, and innocent.

                                      Examples of evidence establishing that an absence was brief, casual, and
                                      innocent and therefore did not interrupt the requestor's continuous residence
                                      include, but are not limited to:
                                             Plane or other transportation tickets or itinerary showing the travel
                                             dates;
                                             Passport entries;
                                             Hotel receipts showing the dates the requestor was abroad;
                                             Evidence of the purpose of the travel (e.g., the requestor attended a
                                             wedding or funeral);
                                             Copy of any advance parole documents; or
                                             Any other relevant/probative evidence that could support a brief,
                                             casual, and innocent absence, as that term is defined in the definitions
                                             section of this SOP.

                                      Note that a departure made while under an order of voluntary departure
                                      or deportation, exclusion, or removal is not brief, casual, and innocent.

                                                                                                                                                       Continued on next page




-Itilfür    1AL      urea (                     u    aterr SVdSJTIVC (LEO)                                                                       Version August 28, 2013   58
This doCuMent is FOR OFFICIAL USE ONLY. It contains Information Nat may be exempt
from public release under the Freedom &Information Ad (5 U.S.C. § 552). This docunent is te be Controlled, handled, transrndted, distributed,
and disposed of in accordance with OHS poky relating to Sensitive But Unclassified (5811) Whom/Won, and la not to be released to the public or
other personnel who do not have a end 'need -to -1u~ basis without prior approval from the
originator




                                                                                                                                                                                1912
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 157 of 373


C. Determining if Guidelines are Met, Continued

Effect of Travel                                       Travel outside the United States after August 15, 2012 and before the
Outside of the                                          DACA request is filed:
United States                                           o The departure interrupts a requestor's continuous residence in the
After August
                                                           United States. The requestor cannot meet the continuous
15, 2012
                                                           residence guideline for DACA and removal action should not be
                                                           deferred.
                                                       Travel outside the United States while the DACA request is pending:
                                                        o The departure shall be deemed an abandonment of the DACA
                                                           request; therefore, the request will be denied for abandonment.
                                                       Travel outside the United States after removal action has been
                                                       deferred under DACA, but without advance parole:
                                                        o Deferred action under DACA is terminated automatically.


CRABCI Not                             If CR is not met, issue the following RFE DACA 101 call up from
Met                                    Appendix D.

                                       If no documentation is submitted to show that a departure was brief, casual,
                                       and innocent, or the documentation is not sufficient, issue the following RFE
                                       DACA 102 call up from Appendix D.

                                      If routine systems checks, documentation submitted with the DACA request,
                                      or evidence in the A -file indicate that a departure was made while under an
                                      order of voluntary departure or deportation, exclusion, or removal, issue a
                                      Notice of Intent to Deny (NOID) with the opportunity for the requestor to
                                      rebut the derogatory information. See Appendix E for NOID Template.

                                                                                                                                                            Continued on next page




                                                                                                                                                    Version August 28, 2013    59
Thb doctonent is FOR OFFICIAL USE ONLY. It contains information that may be exempt
from public release under the Freedom of Information Act (5 U.S.C.  552). This document Is to be controlled. handled, transmitted. distributed,
and disposed of in apportionce with ORS policy relating to Sendive But Unclassified (SBU) Information, and Is not to be released to the public or
other personnel who do not have a valid 'needto.know" basis without prior approval from the
originator




                                                                                                                                                                                     1913
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 158 of 373



C. Determining if Guidelines are Met, Continued

Education                            To meet the educational guideline for DACA consideration, a DACA
                                     requestor may show that he/she is currently in school, has graduated or
                                     obtained a certificate of completion from a U.S. high school or has a
                                     recognized equivalent of a high school diploma under State law, public or
                                     private college, or university or community college, or has obtained a General
                                     Educational Development (GED) certificate or equivalent State -authorized
                                     exam in the United States. Note that evidence of enrollment in on-line
                                     courses is acceptable. When reviewing such evidence, the completeness,
                                     credibility, relevance, and sufficiency are germane and take precedence over
                                     the electronic medium over which the education was received.

                                      Each component of this guideline is discussed in more detail below.


Currently In                          To be considered "currently in school," a requestor is to be enrolled, at the
School                                time of filing, in:
                                              a public or private elementary school, junior high or middle school,
                                              high school, or secondary school;
                                              an education, literacy, or career training program (including
                                              vocational training or an English as a Second Language (ESL) course)
                                              that is designed to lead to placement in post -secondary education; job
                                              training, or employment;
                                              an education program assisting students either in obtaining a regular
                                              high school diploma or its recognized equivalent under State law
                                              (including a certificate of completion, certificate of attendance, or
                                              alternate award), or in passing a GED exam or other equivalent State -
                                              authorized exam; or
                                              a public or private college or university or a community college;

                                      For ease of reading, education, literacy, and career training programs will be
                                      referenced collectively as "alternative educational programs." When the
                                      DACA requestor seeks to meet the "currently in school" component of the
                                      educational guideline based on enrollment in an alternative educational
                                      program, the requestor's current enrollment in that program is to be in
                                      preparation for the requestor's anticipated subsequent placement in post-
                                      secondary education, job training, or employment (new employment or
                                      advancement within existing employment). Evidence of such subsequent
                                      placement is not required.

                                                                                                                                                         Continued on next page




                                                                                                                                                  Version August 28, 2013   60
This document is FOR OFFICIAL USE ONLY. It contains Information that may be exempt
from put& release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled. transm Red. distributed,
and disposed of In accordance with OHS policy relating to Sensitive But Unclassified 1130 Information, nods not to be released to the public or
other personnel who do not have a vabd 'need-to-kninif basis without prior approval from the
originator




                                                                                                                                                                                  1914
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 159 of 373




C. Determining if Guidelines are Met, Continued
Currently In                             A DACA requestor who is enrolled in a personal enrichment class (such as                                                            '



School                                   arts and crafts) or who is enrolled in a. recreational class (such as canoeing) is
(continued)                              not in an alternative educational program and thus not considered to be
                                         "currently in school" for DACA purposes.

                                         In determining whether enrollment in an alternative educational program
                                         meets the "currently in school" component of the educational guideline for
                                         DACA consideration, first, review the documentary evidence provided to see
                                         whether the alternative educational program is an education, literacy, or
                                         career training program (including vocational training and ESL) and whether
                                         it is publicly funded in whole or in part (State, Federal, county, or municipal
                                         funds.) If it is an alternative educational program and it receives public
                                         funding, no further evaluation is required. As long as the information is
                                         provided by the school/program, it is not necessary to RFE for copies of the
                                         actual funding documents. If 'this information is not provided, the RFE
                                         should request the information, but not require copies of the actual funding
                                         documents. If it is a literacy program that is run by a non-profit entity, no
                                         further evaluation is required with respect to the first part of the analysis. If,
                                         however, it is an alternative educational program that does not receive any
                                         public funding and it is not a non-profit literacy program, then officers are
                                         also to assess whether the program is of demonstrated effectiveness and are to
                                         look for such evidence, as described in more detail below.

                                         Some of the ways a DACA requestor can meet the "currently in school"
                                         component of the educational guideline for DACA consideration and the
                                         different types of evidence that can be submitted, depending on the type of
                                         program in which he/she is enrolled, are discussed separately below. The
                                         examples and types of evidence listed here are illustrative, and not
                                         exhaustive.

                                                                                                                                                         Continued on next page




                                                                                                                                                  Version August 28, 2013   61
This document Is FOR OFFICIAL USE ONLY. It conhans Information that may be exempt
from putdc release under the Fmedom of InforMation Act (5 U.S.C. g 552). ThIs document Isla he controlled, handled, tranameted, &tabled,
and disposed of In accordance with DNS policy relearn to Senselva But Unclassified (Sag Information, and Is not to be released to the piblic or
other personnel who do not have a veld 'need-to-knovf bests without prior Approvel from the
originator




                                                                                                                                                                                  1915
            Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 160 of 373


 Public or Private                          Currently in School
 Elementary,                                Public or Private Elementary, Junior High/Middle School, or High
 Junior                                     School/Secondary School
 High/Middle
                                            Evidence of enrollment in a public or private elementary, junior high/middle
 School, or High
                                            school, or high school/secondary school may include, but are not limited to,
 School/Secondary
                                            copies of:
 School

                                                       Accepted for Enrollment: Evidence of acceptance for enrollment
                                                            may include, but is not limited to:
                                                               o An acceptance letter on school letterhead from the school's
                                                                   authorized representative, if the requestor was accepted for
                                                                   enrollment, but the classes have not yet commenced. Such
                                                                   acceptance letter is to include the name and address of the
                                                                   school, the requestor's grade level, and the date that the
                                                                   classes are scheduled to commence. The letter is to be
                                                                   accompanied by evidence that the student has registered for
                                                                   classes, or other evidence showing the student has accepted
                                                                   the offer and has committed to start classes on a certain date;
                                                               o A current individualized education program (IEP), as required
                                                                   under the Individuals with Disabilities Education Act, for a
                                                                   student with a disability, would also be acceptable evidence of
                                                                   enrollment;
                                                               o A copy of the current tuition bill;
                                                               o A current class schedule containing the student's name, the list
                                                                   of courses, and the day and time of each class; or
                                                               o Any other relevant evidence.

                                                           Already Attending Classes: For DACA requestors already enrolled
                                                           and attending classes, evidence may include, but is not limited to,
                                                           current school registration cards, current transcripts, report cards, and
                                                           progress reports. The document(s) presented are to show the name of
                                                           the student, the name of the school, the time period or semester
                                                           covered by the document, and the current grade level. A current IEP
                                                           showing the student's progress to date would also be acceptable
                                                           evidence that the DACA requestor has been accepted for enrollment
                                                           and is attending classes.

                                          A claim of homeschooling is not necessarily an indicator of fraud; however,
                                          because homeschool programs and their requirements vary widely from state
                                          to state, refer the case to CFDO for further research and evaluation. Even if
                                          the file contains documents including transcripts, a diploma or a certificate of
                                          completion as a result of homeschooling, the case must be referred to CFDO
                                          for further research and evaluation prior to final adjudication. CFDO referrals
                                          on "homeschooling" are only mandatory prior to adjudication if the
                                          homeschooling is the basis for meeting the education guideline; if not, then
                                          the case can be processed normally and is then referred to the CFDO after
                                          fmal adjudication for tracking purposes.

                                                                                                                                                      Version August 28, 2013   62
This document Is FOR OFFICIAL USE OILY. 11 contains Information that may be rawer
hewn public release under the Freedom Of Information Act (5 U.S.C. § 552). This document In to be controlad, handled, transmitted, dIserlbuted,
and disposed of In accordance with OHS policy relating to Sensitive But Unclassified (5811) Information, and is not to be released to the public or
other personnel who do not have e veto 'need -to -know' basis without prior immoral from the
originator




                                                                                                                                                                                     1916
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 161 of 373


C. Determining if Guidelines are Met, Continued
Public or Private                        Currently in School
College or                               Public or Private College or University, or Community College
University, or                           Evidence of enrollment in a public or private college or university or a
Community                                community college may include, but is not limited to, copies of:
College

                                                     Accepted for Enrollment: Evidence of acceptance for enrollment
                                                         may include, but is not limited to:
                                                            o An acceptance package or other related material on school
                                                                letterhead from the school's authorized representative, if the
                                                                requestor was accepted for enrollment, but the classes have
                                                                not yet commenced. Such acceptance package or other related
                                                                material is to include the name and address of the school, the
                                                                requestor's grade level or class year, and the date or term
                                                                when the classes are scheduled to commence, and is to be
                                                                accompanied by evidence that the student has registered for
                                                                class. In addition, the acceptance package or other related
                                                                material is to be accompanied by evidence that the student has
                                                                registered for classes, or other evidence showing the student
                                                                has accepted the offer and has committed to start classes on a
                                                                certain date;
                                                            o A current individualized education program (IEP), as required
                                                                under the Individuals with Disabilities Education Act, for a
                                                                student with a disability, would also be acceptable evidence of
                                                                enrollment;
                                                            o A copy of the student's current tuition bill;
                                                            o The student's current class schedule containing the list of
                                                                courses, and the day and time of each class; or
                                                            o Any other relevant evidence.

                                                     Already Attending Classes: For DACA requestors already enrolled
                                                         and attending classes, evidence may include, but is not limited to,
                                                         current school registration cards, current transcripts, report cards, and
                                                         progress reports. The submitted document(s) are to show the name of
                                                         the student, the name of the school, the time period or semester
                                                         covered by the document, and the current grade level or class year. A
                                                         current IEP showing the student's progress to date would also be
                                                         acceptable evidence that the DACA requestor has been accepted for
                                                         enrollment and is attending classes.

                                         It is not necessary to RFE for a copy of the high school diploma or GED,
                                         unless there are articulable reasons to question the evidence of acceptance and
                                         enrollment or attendance in a public or private college or university, or
                                         community college.

                                                                                                                                                           Continued on next page


                                                                                                                                                    Version August 28, 2013   63
mis document is FOR OFFICIAL USE ONLY, It cordales informadon dart may be exempt
from WAG release under the Freedom of IrrrOfMatiOn Act (5 U.S.C. § 552). This docpment Is to tat controlled, handled, transmittal, dLstributed,
and disposed of In accordance with DIG policy relating to Sensitive But Unclassified (SBU) inhumation, and Is not to be !pleased to the public or
other personnel who do not have a vand 'need -lo -know" basis without prior approval horn the
originator




                                                                                                                                                                                    1917
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 162 of 373



C. Determining if Guidelines are Met, Continued
General                                  Currently in School
Education                                GED
Development                              If a DACA requestor claims that he/she is enrolled in a course of study to
(GED)                                    pass a GED exam or other equivalent State -authorized exam, the DACA
                                         request is to include a letter or other documentation from an authorized
                                         representative of the program, that includes information such as:
                                                    The requestor's name and date of enrollment;
                                                    The duration of the program and expected completion date;
                                                    Whether the course of study is for a GED exam or other equivalent
                                                         State -authorized exam;
                                                    The program's source of public funding (Federal, State, county, or
                                                     municipal), if any;,and
                                                    The program's authorized representative's contact information.

                                         If the GED/Equivalency program is not publicly funded in whole or in part,
                                         documentation from the program should is also to provide information about
                                         the program's demonstrated effectiveness Such information could include,
                                         but is not limited to, information relating to:
                                                            The duration of the program's existence;
                                                            The program's track record in assisting students in obtaining a
                                                             GED, or a recognized equivalent certificate;
                                                            Receipt of awards or special achievement or recognition that
                                                             indicate the program's overall quality; and/or
                                                            Any other information indicating the program's overall quality.




                                                                                                                                                        Continued on next page




                                                                                                                                                 Version August 28, 2013   64
This document is FOR OFFICIAL USE ONLY. I contains Information that may be exempt
from pudic release order Um Freedom of Information Ad (5 U.S.C. § 552). This document Is to be controfied, handled, transmitted, distritarted,
and disposed of In accordance with OHS policy Mali% to Sensitive But Undaunted ISBU) Information, and is not to be released to the public or
other personnel who do not hue a wind 'need-to-Inow" basis without prior approval from the
MOW«



                                                                                                                                                                                 1918
          Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 163 of 373


C. Determining if Guidelines are Met, Continued
Educational or                          Currently in School
Career Training                         Educational or Career Training Program (Including Vocational
Program                                 Training)
(Including                              The documentary evidence submitted in support of the "currently in school"
Vocational
                                        guideline based on enrollment in an educational or career training program
Training)
                                        (including vocational training) may include, but is not limited to:

                                                        Accepted for Enrollment: An acceptance letter on school letterhead
                                                        from the school registrar/authorized school representative, if the
                                                        requestor was accepted for enrollment, but the classes have not yet
                                                        commenced. Such acceptance letter is to include the name and
                                                        address of the program, a brief description of the program, the
                                                        duration of the program, and state the date the classes are scheduled
                                                        to commence, and is to be accompanied by, evidence that the student
                                                        has registered for the program. Evidence of the requestor's
                                                        acceptance for enrollment may also include a copy of his/her current
                                                        year registration (intake form/enrollment form), or any other relevant
                                                        documentation. The DACA request is also to be supported by
                                                        evidence of the school or program's public funding or its
                                                        demonstrated effectiveness, as described below.

                                                         Already Attending Classes:
                                                        o  Current attendance records, transcripts, report cards, test reports,
                                                           progress reports showing the name of the school, the name of the
                                                           requestor, the time period or semester covered by the document,
                                                           and, if relevant, the current educational or grade level;
                                                        o A letter from the school registrar/authorized school representative,
                                                           with contact information, providing information related to the
                                                           program's public funding or its demonstrated excellence:

                                                                                                                                                      Continued on next page




  V                  VIILT (MAW; LAW Wee0HCEMENTSENITIVE (LES)                                                                                 Version August 28, 2013   65
The cleaned Is FOR OFFICIAL USE ONLY. It contains Information Mat may be exempt
from public release under the Freedom of termination *4 (5 U.S.C. § S52). Thls document Is lo be =honed, handled, transmitted, &Welled,
and disposed of In accordance with DNS poky Mating to Sensitive But Unclassified (SS Inlormallon, end Is not to be released to the public or
other personnel My do not have a valid 'need -to -know' basis without prior approval from the
originator




                                                                                                                                                                               1919
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 164 of 373


C. Determining if Guidelines are Met, Continued
Educational or                           Public Funding: If the educational or career training program is publicly
Career Training                          funded in whole, or in part, the above -referenced letter from the school
Program                                  registrar/authorized school representative is to provide basic details about the
(Including                               funding, such as the source(s) of the funding; or,
Vocational
Training)
(continued)
                                         Demonstrated Effectiveness: If the educational or career training program
                                         is not publicly funded in whole, or in part, the school registrar/authorized
                                         school representative is to provide information about the program's
                                         demonstrated effectiveness, with supporting documentation, if available.
                                         Such information could include, but is not limited to: information relating to:
                                                         > The duration of the program's existence;
                                                         > The program's track record in placing students in
                                                            employment, job training, or post -secondary education;
                                                            Receipt of awards or special achievement or recognition
                                                            that indicate the program's overall quality; and/or
                                                         > Any other information indicating the program's overall
                                                                                 quality.


Literacy                                 Currently in School
Training                                 The documentary evidence submitted in support of the "currently in school"
                                         guideline based on enrollment in a literacy program is to include, but is not
                                         limited to:
                                               A letter from the literacy program administrator or authorized
                                                 representative providing information such as:
                                                         o The requestor's name;
                                                         o       The date of the requestor's enrollment;
                                                         o       The duration of the literacy program and the expected completion
                                                                 date;
                                                         o    The program administrator or authorized representative's contact
                                                              information;
                                                         o Information about the literacy program's non-profit status, if
                                                              applicable, and evidence of such status:
                                                                  Evidence of the literacy program's non-profit status is to
                                                                  include a copy of a valid letter from the Internal Revenue
                                                                   Service confirming exemption from taxation under section
                                                                  501(c)(3) of the Internal Revenue Service Code of 1986, as
                                                                  amended, or equivalent section of prior code; or
                                                         If the literacy program is not administered by a non-profit
                                                         organization, information related to the literacy program's source of
                                                         public funding or its demonstrated effectiveness:

                                                                                                                                                        Continued on next page




                                                                                                                                                 Version August 28, 2013   66
TMs document is FOR OFFICIAL USE ONLY. It corteins Information that may be exempt
horn public release under the Freedom of Information Ad (5 U.S.C. § 552). This doeuMerd Is to be controded, handled, transmitted, &striated,
and dawned of In accordance with DNS policy relating to Sensitive But Undasskdal (SOU) Information, end Is not to be released to the public or
other personnel who do not have a valid 'need -to -kart basIs without prior approval from the
edgiest«




                                                                                                                                                                                 1920
            Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 165 of 373


 C. Determining if Guidelines are Met, Continued

 Literacy                                                   o       Public Funding: lithe literacy program is publicly funded in
 Training                                                           whole, or in part, the letter from the literacy program administrator
 (continued)                                                        or authorized representative is to provide basic details about the
                                                                    funding, such as the source(s) of the funding. ; or
                                                            o Demonstrated Effectiveness: If the literacy program is not
                                                                    publicly funded in whole or in part, or not administered by a non-
                                                                    profit entity, the literacy program administrator or authorized
                                                                    representative is to provide information about the program's
                                                                    demonstrated effectiveness. Such information could include, but
                                                                    is not limited to:
                                                                        The duration of the program's existence;
                                                                        The program's track record in placing students in employment,
                                                                        job training, or post -secondary education;
                                                                        Receipt of awards or special achievement or recognition that
                                                                        indicate the program's overall quality; and/or
                                                                        Any other information indicating the program's overall
                                                                        quality.

                                              It should be noted that many literacy programs may not track statistics on
                                              placement rates following completion of the program. Therefore, the lack of
                                              such data, standing alone, does not diminish the literacy program's record.
                                              Evaluate all of the information and evidence provided in its totality for
                                              credibility and sufficiency.

                                              A claim of enrollment in a literacy class run by a for-profit entity that does
                                              not receive any public funding is not necessarily an indicator of fraud;
                                              however, a vast number of literacy programs are offered for free or at a
                                              minimal cost. Therefore, if the literacy program is a for-profit entity and
                                              does not receive any public funds, refer the case to CFDO for further research
                                              and evaluation.


                                                                                                                                                           Continued on next page




  *           I   .4   ' 'I      .     NI -                                                                                                         Version August 28,2013    67
This document is FOR OFFICIAL USE ONLY. O contain, Informed:1n Nat may be exempt
from public 1/11013511 under the Freedom of Information Act (5 U.S.C. $ 552). This document Is to be controkd, handled, transmaled, distributed,
and disposed of In accordance with CMS policy beating to Sensitive But Unclassified (SBU) information, and Is not to he released to the public or
other personnel who do not have e wad 'need -to -know' bash without prior approval from die
oilgMetor




                                                                                                                                                                                    1921
            Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 166 of 373



C. Determining if Guidelines are Met, Continued

English as a                              Currently in School
Second Language                           English as a Second Language (ESL)
(ESL)                                     The documentary evidence submitted in support of the "currently in school"
                                          guideline based on enrollment in an ESL class is to include, but is not limited
                                          to:
                                                    A letter from the ESL program administrator or authorized
                                                       representative providing information such as:
                                                       o The requestor's name;
                                                       o The date of the requestor's enrollment;
                                                       o The duration of the ESL program and the expected completion
                                                                   date;
                                                           o The program administrator or authorized representative's contact
                                                              information;
                                                           o Information/documentation related to the ESL program's public
                                                              funding or its demonstrated effectiveness:
                                                                  Public Funding: If the ESL program is publicly funded in
                                                                  whole, or in part, the letter from the ESL program
                                                                  administrator or authorized representative is also to provide
                                                                  specific details about the funding, such as the source(s) of the
                                                                           funding;
                                                                           Non -Profit Status: If the ESL program non-profit status, the
                                                                           ESL program administrator or authorized representative is to
                                                                           provide evidence that the ESL program has non-profit status;
                                                                           or
                                                                           Demonstrated Effectiveness: If the ESL program is not
                                                                           publicly funded in whole or in part, the ESL program
                                                                           administrator or authorized representative is to provide
                                                                           information about the program's demonstrated effectiveness.
                                                                           Such information could include, but is not limited to:
                                                                               The duration of the program's existence;
                                                                           > The program's track record in placing students in post-
                                                                               secondary education, job training, or employment; Receipt
                                                                               of awards or special achievement or recognition that
                                                                               indicate the program's overall quality; and/or
                                                                           > Any other information indicating the program's overall
                                                                                   quality.

                                          It should be noted that many ESL programs may not track statistics on
                                          placement rates following completion of the program. Therefore, the lack of
                                          such data, standing alone, does not diminish the school's record. Evaluate all
                                          of the information and evidence provided in its totality for credibility and
                                          sufficiency.

                                                                                                                                                            Continued on next page

FflR tIFFIriel 1100 Am V     IQ" tAW ciipoionmff .fimmigc.40                                                                                         Version August 28, 2013   68
This document is FOR OFFICIAL USE ONLY. It contains Information that may be exempt
from public release under the Freedom uf Information Ad (5 U.S.C. § 552). This document Is to be controlled, handled, transmitted, dbtributed,
and disposed of In accordance with DNS policy relat ng to Sensitive But Unclassified (SEW) information, and Is not to be released to the public or
other personnel who do not have a v          Ptoknow- basis without prior approval from the
originator




                                                                                                                                                                                     1922
          Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 167 of 373




C. Determining if Guidelines are Met, Continued

School Breaks                           At the time of filing, it is possible that school may not be in session due to a
and Medical                             holiday or a semester (or quarter or trimester) break. A break may occur
Leave                                   during a course, for example spring break, or it may occur between semesters,
                                        for example summer break. If a DACA request is filed between semesters, the
                                        requestor is considered to be currently in school if he/she is enrolled for the
                                        next semester and submits evidence of such enrollment. Note that a requestor
                                        on temporary medical leave from school is considered to be currently in
                                        school. Evidence of the medical leave and the expected return date to school
                                        are to be provided.


Graduated                               A DACA requestor can also meet the educational guideline if he/she has
From                                    graduated from school. To meet the "graduated from school" component of
School                                  the educational guideline, the DACA requestor may show that he/she has
                                        graduated or obtained a certificate of completion from a U.S. high school or
                                        has a recognized equivalent of a high school diploma under State law, public
                                        or private college or university or community college, or has obtained a GED
                                        certificate or other equivalent State -authorized exam in the United States. For
                                        the purpose of considering an initial DACA request, the phrase "graduated
                                        from school" does not include graduation from an education, literacy or
                                        career training program (including vocational training or an ESL course).
                                        Evidence of graduation may include verifiable copies of:
                                                         A diploma;
                                                         A recognized equivalent of high school diploma under State law;
                                                              Transcripts showing the date of graduation;                                            .




                                                         A GED Certificate
                                                                        Documentation sufficient to demonstrate that the DACA
                                                                        requestor obtained a GED includes, but is not limited to,
                                                                        evidence the he/she passed a GED exam, or other
                                                                        comparable State -authorized exam, and, as a result, he/she
                                                                        received the recognized equivalent of a regular high school
                                                                        diploma under State law;
                                                                A certificate of completion or certificate of attendance from a U.S.
                                                                high school;




FOR SlITICIA5 LIU        Y (.0LVst 1.0,M1 filícORCEMEYT gcRisrlivF ç Pt)                                                                         Version August 28, 2013   69
This document la FOR OFFICIAL USE ONLY. It contains Inform/Bon that may be exempt
from pubic release under the Freedom of Information Act (5       § 552). This document Is to be controlled, handled, transmitted, distributed,
and disposed of In accordance with OHS policy Mating to Sensitive But Undasahled (SBU) Information, end is not to be released to the public or
other personnel who do not have e valid 'need-to-knose bash »thout prior approval from the
originator




                                                                                                                                                                                1923
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 168 of 373



Graduated                                                        An alternate award from a public or private high school or
From                                                             secondary school.
School
(continued)
                                         A claim of homeschooling is not necessarily an indicator of fraud; however,
                                         because homeschool programs and their requirements vary widely from state
                                         to state, refer the case to CFDO for further research and evaluation. Even if
                                         the file contains documents including transcripts, a diploma or a certificate of
                                         completion as a result of homeschooling, the case must be referred to CFDO
                                         for further research and evaluation prior to final adjudication. CFDO referrals
                                         on "homeschooling" are only mandatory prior to adjudication if the
                                         homeschooling is the basis for meeting the education guideline; if not, then
                                         the case can be processed normally and is then referred to the CFDO after
                                         final adjudication for tracking purposes.




                                                                                                                                                           Continued on next page




                                                                                                                                                   Version August 28, 2013    70
This document Is FOR OFFICIAL USE ONLY. It contains Information that may be exempt
from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled. handled, transmitted, distributed,
and disposed of In accordance with DHS policy relating to Sensitive Sul Unclassified (SSW information, and snot to be released to the public or
other personnel who do not have o vefid *need-to-knowl bash valeta Moe approval from the
originator




                                                                                                                                                                                    1924
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 169 of 373



Military Service                         The Secretary's memorandum states that, in lieu of being currently in school,
                                         or having graduated from school (including a GED), the requestor may be an
                                         honorably discharged veteran of the U.S. Coast Guard or U.S. Armed Forces.
                                         This may include reservists who were honorably discharged.

                                         Examples of acceptable evidence include, but is not limited to the following:
                                               Form DD -214, Certificate of Release or Discharge from Active Duty;
                                                   NGB Form 22, National Guard Report of Separation and Record of
                                                         Service;
                                                         Military personnel records;
                                                         Military health records; or
                                                         Any other relevant document.

                                         If the requestor indicated in question 24 of Part 1 that he/she was a member of
                                         the U. S. Armed Forces or Coast Guard, but did not submit evidence of an
                                         honorable discharge and does not otherwise meet the educational guidelines,
                                         issue RFE DACA 107 call up from Appendix D.

                                         The Form DD -214 and NGB Form 22 both contain a section, "Character of
                                         Service" listing the type of discharge a service member obtained. The main
                                         types of discharges include the following:
                                                (1) Honorable:
                                                (2) General (Under Honorable Conditions);
                                                (3) Under Other Than Honorable Conditions;
                                                (4) Bad Conduct;
                                                (5) Dishonorable; or
                                                (6) Uncharacterized.

                                         For purposes of DACA, if Character of Service is Honorable or General
                                         (Under Honorable Conditions) the requestor has satisfied the military service
                                         guideline.

                                         Currently serving in the U.S. Coast Guard or U.S. Armed Forces does not
                                         qualify.




                                                                                                                                                 Version August 28, 2013   71
This document is FOR OFFICIAL USE ONLY. It contens Information that may be ammo
from Lebec release under the Freedom of Information Act (5 U.S.C. § 552). This document b to be controlled, handled, tranSrnfited, de/finned,
and disposed of in accordance with OHS policy relating to SensbM But Unclassified (SBU) Information, and Is not to I» released to the pudic or
other personnel who do not have a veld 'need-to-know basis without prior approval from the
originator




                                                                                                                                                                                1925
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 170 of 373


D. Economic Necessity

Reviewing                             An EAD based on a grant of deferred action requires a showing of economic
Economic                              necessity. To facilitate this economic necessity review, a separate worksheet
Necessity                             was created, Form I-765WS. To streamline adjudication of the DACA request
                                      and the 1-765, officers will review the I-765WS during the adjudication of
                                      Form I -821D. During file set-up, the I-765WS will be put in ROP order
                                      immediately behind the Form I -821D.

                                      If Form I-765WS is completely blank or is missing, issue an RFE on the I-
                                      765 (not the Form I -821D) using DACA 180 call up from Appendix D, but
                                      only if the requestor does not include evidence that a fee exemption was
                                      granted. The fee exemption will be indicated in C3 as "Fee Waiver Granted."
                                      If an officer issues an RFE on the 1-765, he/she should proceed with
                                      adjudication of the I -821D. When the response to the 1-765 RFE is received
                                      and the 1-765 is approved, the expiration date of the EAD should not exceed
                                      the end date of the deferred removal under DACA.

                                      If the requestor does not respond to the 1-765 RFE, the 1-765 should be denied
                                      for abandonment; however, the Form 1-821D can be approved for DACA if
                                      the guidelines have been met. When denying the Form 1-765 for
                                      abandonment, officers should use the DACA Form 1-765 Abandonment
                                      Denial template.

                                      If the requestor's response to the 1-765 RFE does not include the Form I-
                                      765WS, a completed 1-765WS, or the signature on the 1-765, officers should
                                      use the DACA Form 1-765 Denial Based on the Record template.

                                      If/when Form I-765WS has been completed, review the information provided
                                      regarding current income, assets, and expenses to determine whether
                                      economic necessity has been established. The requestor may, but need not,
                                      include supporting documents with Form I-765WS.

                                      There is a general presumption that DACA requestors will need to work given
                                      their undocumented circumstances and the fact that they are not generally
                                      anticipated to have independent means. Absent evidence of sufficient
                                      independent financial resources, the Form I-765WS is sufficient to establish
                                      economic need, without any further economic analysis.




                                                                                                                                                  Version August 28, 2013   72
This dammed le FOR OFFICIAL VW ONLY. It contains Informanon that may be exempt
from pudic release under the Freedom of information Ad (5 US        5552). This document is to be =belled. handled. transmitted, distributed,
end dagesed of in accordance with OHS corky relating to Sensitive But Unclassified (WU) Information, and IS not to be released to the public or
other personnel who do not have a valid 'need -to -know" basis without prior approval from the
originator




                                                                                                                                                                                 1926
             Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 171 of 373


E. Removal Proceedings
Removal                               Individuals in removal proceedings may file a DACA request, even if they are
Proceedings                           under age 15, as long as they were born after June 15, 1981. As explained
                                      more fully below, removal proceedings commence with the filing of Form I-
                                      862, Notice to Appear, with the Immigration Court and terminate in one of
                                      several ways. See 8 C.F.R. §245.1(c)(8)

                                       If a DACA requestor has been or is currently in deportation, exclusion, or
                                      removal proceedings, he/she may have another A -file, which should have
                                      been discovered by the officer during the initial review of the I -821D and/or
                                      Record of Arrest and Prosecution (RAP) sheet (if any). Please see the "A -
                                      File" section.

                                       There are several ways to determine if the DACA requestor:
                                            Was or is in proceedings;
                                            What the outcome of the proceeding was; and
                                            If he/she was previously removed.

                                       Systems checks include CIS an             I CIS checks, when required, can be
                                       helpful in determining the Class of Admission (CoA), the requestor's status,
                                       and file location, among other useful information.

                                       See the charts below for an overview of the electronic systems to check.
                                              System                                  Acon
                                          Central Index                                 This system contains information regarding the A -files for
                                          System (CIS)                                  nonimmigrants, immigrants, some legalization records, and
                                                                                        naturalized citizens. Use the system to obtain biographic
                                                                                        information, locate A -files at other CIS offices, etc.

                                                                                               Type 9101 at the command prompt to view CIS data
                                                                                                    by A -number.
                                                                                                    Type 9106 for sounds like name with DOB search
                                                                                                    for all possible A -numbers for a requestor

                                                                                                                                                                               1




                                     (b)(7)(e)




 GRAFISC~C-ONHFIFOriOrloRYt evermeorarr SENSITIVE (LES)                                                                                             Version August 28, 2013   73
This document Is FOR OFFICIAL. USE ONLY. It asmains InfoRnedion that may be exempt
horn public release under the Freedom of Information Act (5 U.S.C. ill 552). This document Into be Controlled, handled, transmitted, distributed,
and disposed of In acconismce WM OHS policy Mating to Sensitive Bid UndassIfied (SBU) Information, Indio not to be released to the public or
other personnel who do not hove o add 'needa>linove basis afloat prior approval fawn the
originator




                                                                                                                                                                                   1927
               Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 172 of 373


  Removal Proceedings, Continued
  Removal                                                                 System `                                            Action
  Proceedings
  (continued)




(b)(7)(e)




  Effects of                            The existence of deportation, exclusion, or removal proceedings may have an
  Deportation or                        effect on the exercise of prosecutorial discretion for DACA. If the DACA
  Removal                               requestor is in proceedings, the A -file is likely with the ICE office. Before a
  Proceedings                           DACA request maybe adjudicated by the Center, the Center should make
                                        every attempt to obtain all A-File(s).


  Determining                           Deportation, exclusion, and removal proceedings begin with the filing of the
  Whether an                            charging document with the Immigration Court. Currently, the charging
  Individual is in                      document used is Form I-862, Notice to Appear. Over the years, proceedings
  Removal                               commenced in other ways, including:
  Proceedings
                                              1. With the issuance of Form I-221, Order to Show Cause and Notice
                                                 of Hearing, prior to June 20, 1991;
                                             2. With the filing of Form I-221, Order to Show Cause and Notice of
                                                 Hearing, issued on or after June 20, 1991, with the immigration
                                                 court;
                                             3. With the issuance of Form I-122, Notice to Applicant for Admission
                                                 Detained for Hearing Before Immigration Judge, prior to April 1,
                                                 1997; and
                                             4. With the issuance and service of Form I-860, Notice and Order of
                                                 Expedited Removal.

                                        It is possible for an individual to have voluntary departure and be in removal
                                        proceedings. See Voluntary Departure section below for more information.

                                                                                                                                                          Continued on next page




                                                                                                                                                    Version August 28, 2013   74
  This document is FOR OFFICIAL USE ONLY. It contains Informaton that may be exempt
  from pubic release under the Freedom of Information Ad (5 U.S.C. g 552). This document is to be controlled, handled, transmitted, distributed,
  end disposed of In accordance with DNS popsy relating to Sensible But Unclassified (SBU) Information, and Is not to be released to the pudic or
  other personnel who do net have a vald'need-to-know' basis without prior epprwal horn the
  originator




                                                                                                                                                                                   1928
             Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 173 of 373


E. Removal Proceedings, Continued

Determining                           Deportation, exclusion, or removal proceedings terminate when one of the
Removal                               following occurs:
Proceedings                                 1. The individual leaves the United States under an outstanding order
have been                                       of deportation, exclusion, or removal;
Terminated
                                            2. The individual is found not to be inadmissible or deportable from
                                                the United States;
                                            3. The individual leaves the United States before the expiration of
                                                his/her voluntary departure, which was granted in connection with
                                                an alternate order of deportation or removal;
                                            4. The charging document is canceled (Form 1-122,1-221,1-860, or I-
                                                            862);
                                                    5. The immigration judge or the Board of Immigration Appeals
                                                        terminates the proceedings; or
                                                    6. A Federal court grants a petition for review or an action for habeas
                                                        corpus.

                                      See 8 C.F.R. §245.1(c)(8)


Voluntary                             An individual with voluntary departure may or may not be in removal
Departure                             proceedings. Voluntary departure may be issued before the commencement of
                                      proceedings, during proceedings, or at the conclusion of proceedings. When
                                      voluntary departure is issued during or at the conclusion of proceedings, it is
                                      normally issued as an alternate order of voluntary departure/removal or
                                      deportation. An alternate order of voluntary departure converts automatically to
                                      an order of removal/deportation wheñ the individual does not leave the United
                                      States voluntarily by the specified date.


Administratively                      Administratively closed proceedings means that proceedings have commenced,
Closed                                but the parties subsequently agreed to remove the matter from the immigration
                                      court's docket. Administratively closed does not mean terminated, and thus the
                                      individual remains in proceedings. Either party may file a motion to place the
                                      case on the court's active docket at any time.

                                                                                                                                                         Continued on next page




                                                                                                                                                   Version August 28, 2013   75
This document Is FOR OFFICIAL USE ONLY. It contains Information that may be exempt
from public release wider the Freedom of Information Ad (5 U.S.C. § 552). This document Is to be controlled, handled. transmitted, distributed,
and disposed of In accordance whh OHS policy relating to Sensitive But Unclassified (SBU) Information, and Is not to be released to the pudic or
other personnel who do not have a void 'need -to -1=W basis without prior approval from the
originator




                                                                                                                                                                                  1929
                           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 174 of 373


                E. Removal Proceedings, Continued
(b)(7)(e)
                Use the chart below to assist in determining if a DACA requestor is in removal proceedings:

            I   If                                                                                                      I Than                                        A   ri




                Note: The guideline that the individual is under age 31 on June 15, 2Ó12 applies to all DACA requestors regardless
                of whether they are in deportation, exclusion, or removal proceedings. If the individual was age 31 or older on June
                15, 2012, issue a NOID.



                Individuals                           An individual with an unexecuted final removal order is still in removal
                With Final                            proceedings. See 8 C.F.R. § 245.1(c)(8). Although the final removal order
                Removal                               may have been issued before, on, or after June 15, 2012, the volume of
                Orders (FRO)                          individuals that could be considered for DACA with a post -June 151 final
                                                      removal order should be small, because ICE began applying the DACA
                                                      guidelines upon publication of the Secretary's memorandum. Final removal
                                                      orders issued after June 15, 2012 should be reviewed carefully to examine the
                                                      underlying grounds for removal.

                                                      If the requestor is the subject of an FRO, then determine the requestor's age
                                                      on June 15, 2012. Review the answer provided to question #9 in Part 1 of
                                                      Form I -821D and review the requestor's birth certificate or other acceptable
                                                      secondary evidence submitted to show the date of birth. If the evidence
                                                      submitted does not show that the requestor satisfies the upper age limit, issue
                                                      RFE DACA 140 call up from Appendix D.


                                                                                                                                                                   Version August 28, 2013   76
                This doomed is FOR OFFICIAL USE ONLY. It =laths information that may be exempt
                from public release under the Freedom of Information Ad (5 U.S.C. § 552). Thls document is to be controlled, handled, transmated, distributed,
                and disposed of In accordance with OHS policy Mating to Sensitive But Unclassified (S8U) Information, and Is not to be released to the public of
                other personnel who do not have a valid need -to -know' basis Mihout prior approval from the
                originator




                                                                                                                                                                                                  1930
                  Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 175 of 373


        E Removal Proceedings, Continued
       Subject to the                          When an individual reenters the United States illegally after having been
       Reinstatement                           removed or after leaving voluntarily under an order of removal, the individual
       of a Prior                              is subject to reinstatement of the prior removal order from its original date.
       Removal Order                           See INA § 241 (a)(5).

                                              An individual who is subject to reinstatement of their prior removal order
                                              under the provisions of § 241 (a)(5) of the Act may file a DACA request;
                                              however, the removal and the illegal reentry must have occurred before June
                                              15, 2007. This is because a DACA requestor must have resided continuously
                                              in the United States for at least five years before June 15, 2012, the date of
                                              Secretary's memorandum. Additionally, a removal is not deemed to be a
                                              brief, casual, and innocent departure and, therefore, it interrupts the period of
                                              continuous residence.


       Underlying                             If the DACA requestor indicates in Question #3.a. in Part .1 of Form 1-82 ID
       Removal                                that he/she has been in removal proceedings, and/or routine systems,
       Ground
                                              background, and fingerprint checks indicate that the requestor is in removal
       Adversely
                                              proceedings, proceed as follows:
       Impacts
       Prosecutorial                                  Review the underlying removal charges; and
       Discretion                                     Review the derogatory information obtained through routine checks.

                                              Do not rely solely on the grounds listed in the charging document and/or
                                                        hnot all issues may have necessarily been captured, or new issues
                                              may have arisen since the charging document was issued. It is necessary to
                                              review all derogatory information in its totality and then make an informed
(b)(7)(e)                                     assessment regarding the appropriate exercise of prosecutorial discretion for
                                              DACA.


       Underlying                             If a DACA requestor has been placed in proceedings on a ground that does
       Removal
                                              not adversely impact the exercise of prosecutorial discretion, review the
       Ground Does
                                              results of all routine systems, background, and fingerprint checks. If those
       Not Adversely
                                              routine checks did not reveal any additional derogatory information that
       Impact
       Prosecutorial                          impacts the exercise of prosecutorial discretion, the case may proceed for
       Discretion                             adjudication.

                                              Do not rely solely on the grounds listed in the charging document and/or
                                                      Is not all issues may have necessarily been captured, or new issues
                                              may have arisen since the charging document was issued. It is necessary to
                                              review all derogatory information in its totality and then make an informed
                                              assessment regarding the appropriate exercise of prosecutorial discretion for
                                              DACA.

                                                                                                                                                                  Continued on next page

                                                                                                                                                           Version August 28, 2013   77
       This document is FOR OFFICIAL USE ONLY. It contains Information that may be exempt
       born public release under the Freedom of Information Ad (5 U.S.C. § 552). This document's to be controlled, handled, transmitted. distributed,
       and disposed of In accordance with OHS policy relating to Sensitive But Unclassified (WU) Information, and is not to be released to the public or
       other personnel who do not have a valid 'need-to-knovf basis without odor approval from the
       originator




                                                                                                                                                                                           1931
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 176 of 373


E. Removal Proceedings, Continued
Removal                               A departure from the United States pursuant to an order of,deportation,
During                                exclusion, or removal that occurred during the required continuous residence
Continuous                            period is not "brief, casual, and innocent." Therefore any absence caused by
Residence                             such a departure meaningfully interrupts such continuous residence. This
Period                                also includes a departure made "voluntarily," for example, the individual
                                      leaves the United States on his/her own volition while under an order of
                                      deportation, exclusion, or removal.

                                      In these instances, issue a NOID.




                                                                                                                                                    Version August 28, 2013   78
This document Is FOR OFFICIAL USE ONLY. It contains information that may be exempt
inn putdc release under the Freedom of Information Act (5 U.S.C. § 552). This document Is to be controlled, handled, transmitted, distributed,
and disposed of In accordance with DNS policy relating to Sensitive But Unclassified (WU) Information, end is not to be released to the public or
other personnel who do not have a valid 'neect-to-kno« basis without prior approval horn the
originator




                                                                                                                                                                                   1932
                Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 177 of 373


     F. Fingerprints and RAP Sheets
 .   Fingerprint                            Fingerprints (ten print) are required for every DACA requestor 14 years of
     Requirements                           age and older to determine if they have a criminal history. Submissions of
                                            prior fingerprint results will not be accepted.


     FBI                                    At the time of adjudication. the file should contain a screen print of either the
     Fingerprint
     Response




                                            A definitive response from the FBI regarding fingerprint clearances is
                                            required before any DACA request for an individual 14 years of age and older
(b)(7)(e)                                   may be approved.

                                            Fingerprint results for the requestor obtained as a result of a previous filing
                                            with USCIS within the last 15 months are not valid for DACA purposes.
                                            Each DACA requestor must obtain a new fingerprint check upon the filing of
                                            a DACA request. Officers should utilize'             to verify that the fingerprint
                                            check was completed for the DACA request.


     Performing an                          The fingerprint clearance should be complete before the case is sent for
     FBI Query                              adjudication. If there is no fingerprint result printout in the file, officers must
                                            perform a query of FBI Fingerprint Tracking in CLAIMS Mainframe and also
                                            check SNAP to see if the requestor has been scheduled for an appointment at
                                            an ASC.

                                                   Access CLAIMS Mainframe as usual and select option             o perform
                                                     an inquiry for each DACA requestor. A query should be pe armed
                                                     using both search methods:
                                                   Search by typing the A -number (type "0" first) into the appropriate field
                                                        or
                                                   Search by typing the Last name/First name and date of birth into the
                                                     appropriate field, and
                                                   Access SNAP (Refer to the SNAP User Guide).

                                                                                                                                                               Continued on next page




                                                                                                                                                         Version August 28, 2013   79
     Thin document Is FOR OFFICIAL USE ONLY. 11 contains information that may be exempt
     from public release under the Freedom of Iniormalion Ad (5 U.S.C, § 552). This dominant Is to be controlled, handled, transmitted, distributed,
     and disposed of In accordance with OHS policy relating to Sensitive But Unclassified (SBU) Intormabon, and Is not to be released to the public or
     other personnel who do not have a veld 'need -to -Mow! basis without prior approval final the
     originator




                                                                                                                                                                                        1933
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 178 of 373


F. Fingerprints and RAP Sheets, Continued
Introduction                           There are four possible results of a fingerprint query:


         (b)(7)(e)




                                       This section instructs officers on how to proceed based on the fingerprint
                                       results.




                                                                                                                                                              Continued on next page




                                                                                                                                                       Version August 28, 2013   80
 TMs document Is FOR OFFICIAL USE ONLY. ft contains Information that may be exempt
.from public release under. the Freedom of Information Act (5 U.S.C, § 552). This document Is to be controlled, handled, transmitted, distributed,
 and disposed of In accordance with CFLS policy relating to Sensitive But Unclassified (SBU) Information, and Is not to be released to the public or
 other personnel who do not have a veld need -to -know basis without prior approval from the
 originator




                                                                                                                                                                                       1934
                 Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 179 of 373


       F. Fingerprints and RAP Sheets, Continued




       A -numbers                            If any other A -numbers are found on the RAP sheet, the files must be
      Found on the                           requested, reviewed, and consolidated prior to any final action.
      RAP Sheet

      Updated RAP                            Although biometrics will of be         from other filings, if the requestor has
      Sheets                                 a criminal history with           esult and the! are already RAP she is in
                                             the file_ reauest undated AP sheets through the a
                                                                                                                                                                             I



(b)(7)(e)




                                                                                                                                                         Version August 28, 2013   81
      This document Is FOR OFFICIAL USE ONLY. 4 contains Induration that may be exempt
      from public release under the Freedom of Information Act (5 U.S.C. § 552). This document Is to be controlled. handled, transmitted. distributed,
      and disposed of In accordance with OHS policy relating to Sensitive But Unclassified (SEW) Intatmatlon, and is not to M released to the pudic or
      other personnel who do not have a valid 'need -to -know' Weis without prior approval hem the
      originator




                                                                                                                                                                                        1935
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 180 of 373


G. Evaluating Issues of Criminality, Public Safety, and
   National Security
Issues of                             The Secretary's memorandum provides as one of the guidelines that should be
Criminality                           met before an individual is considered for DACA that the individual not have
                                      been convicted of a felony offense, a significant misdemeanor offense, three or
                                      more non -significant misdemeanor offenses, or otherwise pose a threat to
                                      national security or public safety. If the evidence establishes that an individual
                                      has a conviction for one of the above or may be a national security or public
                                      safety threat, USCIS will deny the request for deferred action, unless
                                      exceptional circumstances are found. The requestor must specifically ask to be
                                      evaluated under this exception and must fully document the exceptional
                                      circumstances.

                                      The decision whether to defer action in a particular case is individualized and
                                      discretionary, taking into account the nature and severity of the underlying
                                      criminal, national security, or public safety concerns. By their very nature,
                                      felonies, significant misdemeanors, a history of other misdemeanors, and
                                      activities compromising national security and public safety are particularly
                                      serious and carry considerable weight in the totality of the circumstances
                                      analysis. As a result, it would take a truly exceptional circumstance to
                                      overcome the underlying criminal, national security, and public safety grounds
                                      that would otherwise result in not considering an individual for DACA, which
                                      would be rare. Deferring removal under DACA shall not be considered under
                                      this very limited exception without concurrence from HQSCOPS. The Service
                                      Center Director must have appropriate visibility before sending the case with
                                      exceptional circumstances to HQSCOPS. The Center must copy the Service
                                      Center Director on the email when sending it to HQSCOPS for review.

Felony
                                      A felony is a federal, state, or local criminal offense punishable by
                                      imprisonment for a term exceeding one year.

                                                                                                                                                          Continued on next page




gro ~mat UV natty (Fran I OW C>Artmernanrr ArN11TRIV ti FR)                                                                                       Version August 28, 2013    82
This document ts FOR OFFICIAL USE ONLY. It contains information that may be exempt
from peddc release under the Freedom of InfOrMalion Ad (5           § 552). This document Is to be cordmiled, handled, transmitted, didnbded,
 and disposed of In accordance with INS poky relating to Sensitive MA Undassified (SEW) information, and Is not to be released to the public or
other personnel who do not have a valid 'need -to -know" basis without pdor approval from the
miginetor




                                                                                                                                                                                   1936
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 181 of 373


G. Evaluating Issues of Criminality, Public Safety, and
  National Security, Continued
  Misdemeanors                           Significant Misdemeanor:
                                         For DACA only, a significant misdemeanor is a misdemeanor as defined by
                                         federal law (specifically, one for which the maximum term of imprisonment
                                         authorized is one year or less but greater than five days) and that meets the
                                         following criteria:
                                            1. Regardless of the sentence imposed, is an offense of domestic violence;
                                               sexual abuse or exploitation; burglary; unlawful possession or use of a
                                               firearm; drug distribution or trafficking; or, driving under the influence;
                                               or,
                                            2. If not an offense listed above, is one for which the individual was
                                               sentenced to time in custody of more than 90 days.

                                         The sentence must involve time to be served in custody, and therefore does
                                         not include a suspended sentence. The time to be served in custody does not
                                         include any time served beyond the sentence for the criminal offense based on
                                         a state or local law enforcement agency honoring a detainer issued by U.S.
                                         Immigration and Customs Enforcement (ICE). Notwithstanding whether the
                                         offense is categorized as a significant or non -significant misdemeanor, the
                                         decision whether to defer action in a particular case is an individualized,
                                         discretionary one that is made taking into account the totality of the
                                         circumstances. Therefore, the absence or presence of a criminal history, is
                                         not necessarily determinative, but is a factor to be considered in the
                                         unreviewable exercise of discretion. DHS retains the discretion to determine
                                         that an individual does not warrant deferred action on the basis of a single
                                         criminal offense for which the individual was sentenced to time in custody of
                                         90 days or less.




                                                                                                                                                    Version August 28, 2013   83
This document Is FOR OFFICIAL USE ONLY. It contains Infonnatlan that may be exempt
train pudic release under the Freedom of Information Ad (5 U.S.C. § 552). This document Is to be controlled, handled, transmitted, distributed,
and disposed of In accordance with DNS policy relating to Sensitive But Unclassified (SEW) Information, and Is not to be released to the pudic or
other personnel who do not have a vatd'need-to-know/ basis without pdor approval from the
originator




                                                                                                                                                                                   1937
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 182 of 373


Misdemeanors                              Non -Significant Misdemeanor:
(continued)
                                          For DACA only, a non -significant misdemeanor is any misdemeanor as
                                          defined by federal law (specifically', one for which the maximum term of
                                          imprisonment authorized is one year or less but greater than five days) and
                                          that meets the following criteria:
                                               I. Is not an offense of domestic violence; sexual abuse or exploitation;
                                                   burglary; unlawful possession or use of a firearm; drug distribution
                                                   or trafficking; or, driving under the influence; and
                                               2. Is one for which the, individual was sentenced to time in custody of
                                                   90 days or less.

                                          The time in custody does not include any time served beyond the sentence
                                          for the criminal offense based on a state or local law enforcement agency
                                          honoring a detainer issued by ICE. Notwithstanding whether the offense is
                                          categorized as a significant or non -significant misdemeanor, the decision
                                          whether to defer action in a particular case is an individualized,
                                          discretionary one that is made taking into account the totality of the
                                          circumstances. Therefore, the absence of the criminal history outlined
                                          above, or its presence, is not necessarily determinative, but is a factor to be
                                          considered in the unreviewable exercise of discretion.




                                                                                                                                                      Version August 28, 2013   84
This document Is FOR OFFICIAL USE ONLY. It contains Information that may be exempt
from pudic release under the Freedom of information Ad (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,
and disposed of In accordance with 0445 policy relating to Sensitive But Unclassified (SBU) information, and Is not to be released to the public or
other personnel who do not have a saint 'need.to-knrwe basis without prior apprwal from la
originator




                                                                                                                                                                                     1938
            Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 183 of 373


G. Evaluating Issues of Criminality, Public Safety, and
   National Security, Continued

Misdemeanors
                                          Multiple Misdemeanors:
(continued)
                                          Absent exceptional circumstances, a person is not eligible for consideration
                                          of DACA if he/she has been convicted of three or more non -significant
                                          misdemeanors that did not occur on the same day and did not arise out of the
                                          same act, omission, or scheme of misconduct.

                                         When evaluating a request for consideration for deferred action for
                                         childhood arrivals, a minor traffic offense, such as driving without a license,
                                         will not be considered a misdemeanor that counts towards the "three or more
                                         non -significant misdemeanors." However, the requestor's entire offense
                                         history can be considered along with other facts to determine whether, under
                                         the totality of the circumstances, he/she warrants an exercise of prosecutorial
                                         discretión.

State Law                              Immigration -related offenses characterized as felonies or misdemeanors by
Immigration                            state immigration laws will not be treated as disqualifying felonies or
Offenses                               misdemeanors for the purpose of considering a request for consideration of
                                       deferred action pursuant to this process.


Foreign                                 When evaluating a request for consideration of deferred action for childhood
Convictions                             arrival, a foreign conviction, standing alone, will generally not be treated as a
                                        disqualifying felony or misdemeanor. Such convictions, however, may be
                                        considered when addressing whether the person poses a threat to public safety
                                        and whether, under the particular circumstances, the exercise of prosecutorial
                                        discretion is warranted. Cases involving foreign convictions should be elevated
                                        for supervisory review.




                                                                                                                                                     Version August 28, 2013   85
Ties document is FOR OFÑCIAL USE ONLY. 11 conrEdns informal
 fmrn public release under the Freedom al information Ant (5 U.S.C. § 552). This doo,menI is to be controlled, handled, transmitted, dhedbuted,
 and disaosed of In accordance with DHS pence relating to Serisieve But Unclassified    U) Information, and in not lo be released to the goalie or
 other personnel who do not have o wad 'need-to-kner/ basis without prior approval from the
'originator




                                                                                                                                                                                    1939
            Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 184 of 373




Court Dispositions
Requesting                            Using RFE DACA 151 call up from Appendix D, request a certified court
Certified Court                       disposition a certified court disposition, arrest record, charging document,
Dispositions                          sentencing record, etc. for each arrest, unless disclosure if prohibited under
                                      state law.

                                      If the requestor is unable to provide such records because the case was
                                      expunged or sealed, RFE DACA 151 informs the requestor that he or she
                                     'must provide information about his or her arrest and evidence demonstrating
                                      that such records are unavailable under the law of the particular jurisdiction. It
                                      is not necessary for the officer to issue an RFE if he/she is able to readily
                                      obtain the dispositions on line.


Free Online                           There are many online sites that can be searched and the disposition printed
Court                                 for a file copy. These sites are open to the public; therefore, USCIS can gain
Dispositions                          the final disposition without doing an RFE or ITD if all the charges in
                                      question are found, or if enough evidence can be gathered to deny without the
                                      remaining charges.

                                      The AAO has upheld prior decisions made using these court dispositions,
                                      even though these dispositions are not "certified" by the court, since the
                                      information is made available to the public.


Reading Court                         Court dispositions take as many different forms as there are courts in the
Dispositions                          United States. There is no way to give specific instructions on how to read
                                      such dispositions. Usually the state criminal statutes cite is used to indicate
                                      which charge the applicant was actually convicted of. Adjudicators should
                                      consult with their supervisor if they have any questions about how to read a
                                      court disposition.




                                                                                                                                                Version August 28, 2013   86
                  FOR OFFICIAL USE ONLY. It sunfish, Infommaon Oat may be exempt
                    under the Freedom of Information Ad (5 U.S.C. § 552). This document Is to be controlled, handled, bensmItled, ~Muted,
              of In accordance sr» OHS policy relating to Sensitive But Um:Bullied ($8U) Information, end h cotta be released lathe public or
            nnel who do not haven vdd 'need4o-know" bads without odor ovoid from the
wigtnatar




                                                                                                                                                                               1940
             Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 185 of 373



 Convictions                           Pursuant to INA § 101(a)(48)(A), a conviction is a formal judgment of guilt
                                       entered by a court or, if adjudication of guilt has been withheld, where:
                                           1) a judge or jury has found the alien guilty or the alien has entered a plea
                                               of guilty or nolo contendere or has admitted sufficient facts to warrant
                                               a finding of guilt; and
                                           2) the judge has ordered some form of punishment, penalty, or restraint
                                               on the alien's liberty to be imposed.

                                       Nolo contendere means the individual is unwilling to contend. This subjects
                                       the individual to some form of punishment, penalty, or restraint as if he/she
                                       was found guilty.

                                       An adjudication of juvenile delinquency is nota conviction.




Formal                                 Court orders in criminal proceedings sometimes include, as part of the
Adjudication of                        disposition, terms such as: Continued without a fmding (CWOF);
Guilt Withheld                         adjudication withheld; deferred adjudication, etc. Different jurisdictions use
                                       different terminology.

                                       Where there is no formal adjudication of guilt, officers must determine
                                       whether:

                                                     1. A judge or jury has found the alien guilty or the alien has entered a
                                                        plea of guilty or nolo contendere or has admitted sufficient facts to
                                                        warrant a fmding of guilt; AND

                                                    2. the judge has ordered some form of punishment, penalty, or
                                                            restraint on the alien's liberty, such as jail, a fine, parole, probation,
                                                            community service, etc.

                                      The officer must dissect the law, the statute, court order, and conviction, and
                                      put all the pieces together to determine whether these requirements for a
                                      conviction are met in the absence of a formal adjudication of guilt.


Imposition of                         Imposition of costs (such as fines, court costs, etc.) in a criminal case
Costs as                              constitutes a form of punishment, and therefore satisfies the second prong of
Punishment                            the conviction definition.

                                                                                                                                                          Continued on next page




                                                                                                                                                   Version August 28, 2013   87
This document Is FOR OFFICIAL USE ONLY. n contains information that may be unonpl
from public release under the Freedom of Informatics' Ad (5 USC,§ 552).11ns document is to be controlled, handled, transmitted, distributed,
end disposed of In accordance with OHS piuicy relabng to Sensitive But Unclassified (SB1A Information. and la not to be released to the piano or
other personnel who do not have a wad «naect-to-ltnerrf basis without pipe approval from the
originate*




                                                                                                                                                                                   1941
            Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 186 of 373


  Court Dispositions, Continued
 Deferred
 Prosecution                              Deferred prosecution or pretrial diversion programs that do not require the
                                          defendant to plead guilty or nolo contendere or require the court to make any
                                          finding of guilt do not constitute a conviction for immigration purposes.


 Dismissals,                             In many cases, the charges may be dropped or set aside in exchange for the
 Dropped, Set                            DACA requestor agreeing to attend various self-help courses and programs,
 Aside                                   or if the person who filed the complaint against him/her fails to appear or
                                         chooses to drop the case.

                                         These are not considered convictions for immigration purposes.


 Nolle Prosequi                          A decision of "nolle prosequi" is a Latin legal term for "declined to
                                         prosecute".

                                         This is not considered a conviction for immigration purposes.


 Convictions on                          A conviction is effective for immigration purposes, including DACA, while it
 Appeal                                  is on direct appeal. See Plane v. Holder, 652 F.3d 991 (9th Cir. 2011),
                                         rehearing en bane denied, 2012 WL 1994862 (2012). If the conviction is
                                         ultimately reversed on appeal, the DACA requestor is free to file a new
                                         request for DACA if otherwise eligible.


Expunged or                             For DACA purposes only, expunged convictions will not be treated as
Vacated                                 disqualifying felonies or misdemeanors. Expunged convictions, however,
Convictions                             will be assessed on a case -by -case basis to determine whether the person
                                        poses a threat to public safety and whether, under the particular
                                        circumstances, the exercise of prosecutorial discretion is warranted. Cases
                                        involving expunged convictions should be elevated for supervisory review.

                                        Sealed and expunged records will be evaluated according to the nature and
                                        severity of the criminal offense.

STET                                    The entry of "STET" in a criminal case simply means that the state (Maryland
                                        and West Virginia) will NOT proceed against an accused on that indictment
                                        at that time. As long as the STET order is still in place and the individual is
                                        in compliance, the S1ET is not a conviction for immigration purposes.

                                        NOTE: Carefully review the file for J&Cs, orders, etc., to determine if a
                                        subsequent decision on the offense has been made.


                                                                                                                                                        Version August 28, 2013   88
Tills deco/nerd 13 FOR OFFICIAL USE ONLY. E contains Information Owl may be exempt
from pudic release under the Freedom Of information Ad (5 U.S.C. § 552). Thls document is to be Controlled, handled, transmitted, distributed,
and disposed of In accordance with OHS policy relating to Sensitive But Unclassified (513(.1) information, arid lo not to be released to the pudic or
other personnel who do not have a veld 'need -to -know" basis without prior approval from the
originator




                                                                                                                                                                                       1942
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 187 of 373




Arrests and Convictions

Criminal                               When a DACA requestor's RAP sheet indicates an arrest, it is necessary to
Arrests                                determine whether the DACA requestor has been convicted of the crime.

                                      The only way to know if the DACA requestor has been convicted of the
                                      charge for which he/she was arrested is to obtain the certified court
                                      disposition. Occasionally the disposition of the arrest is shown on the RAP
                                      sheet. However, in all cases, the officer must review the court disposition.
                                      This may be done by obtaining the disposition online or by issuing an
                                      RFE.


Juvenile                               Juvenile delinquency will not automatically disqualify a DACA requestor.
Delinquency                            Such criminal history will be evaluated on a case -by -case basis to determine
                                       whether, under the particular circumstances, discretion is warranted to defer
                                       removal under DACA.

                                      If a requestor was a juvenile, but tried and convicted as an adult he/she will be
                                      treated as an adult for purposes of the DACA process. Individuals must
                                      provide a certified court disposition, arrest record, charging document,
                                      sentencing record, etc. for each arrest, unless disclosure is prohibited under
                                      state law.

                                       Sealed and expunged records will be evaluated according to the nature and
                                       severity of the criminal offense.

Pardons                                A full and unconditional pardon by the President of the United States or by
                                       the Governor of a U.S. State eliminates a conviction for purposes of DACA.




FOR OFFICIAL USE ONLY (FOU0) LAW ENFORCEMENT SENSITIVE (LES)                                                                                      Version August 28, 2013   89
This document is FOR OFFICIAL USE ONLY. II contains Information that may be comma
hem putilc release under the Freedom of Information Aid (5 U.S.C. 5552). This document is to be controlled, handled, tmnsznilled, distributed,
and disposed of In accordance with MSS policy Mating to Sensitive Bin UndassIned (SEIU) infonnallon, end Is not to be released to the public or
other personnel who do not have a valid 'need-to-1mm( basis without vim approval hem the
originator




                                                                                                                                                                                 1943
          Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 188 of 373


Public Safety Concerns

Evaluating                            The scope of criminal offenses deemed to be EPS are described in the
Public Safety                         November 7, 2011, NTA memorandum and the accompanying MOA between
Concerns                              USCIS and ICE.

                                       A DACA requestor's criminal record may give rise to significant public safety
                                       concerns even where there is not a disposition of conviction. Therefore, when
                                       the disposition is pending, it is not necessary to hold the case. For example,
                                       an individual with multiple DUI arrests, but no convictions, could pose a
                                       significant public safety concern. Similarly, an individual arrested for
                                       multiple assaults or other violent crimes could be deemed a public safety risk
                                       even if he/she was never convicted for those crimes. Arrests and/or
                                       convictions that took place outside of the United States are also significant
                                       unfavorable factors in evaluating public safety concerns, under the totality of
                                       the circumstances.



National Security Concerns

Evaluating                             A case posing national security concerns is handled through the CARRP
National                               process according to existing protocols.
Security
Concerns


DACA Requestors in Immigration Detention

DACA             USCIS lacks the authority to consider requests from individuals who are in
Requestors in    immigration detention under the custody of ICE at the time of filing Form I -
Immigration      821D and remain in immigration detention as of the date Form I -821D is
Detention at the adjudicated. If upon receipt of Form I -821D, a review of DHS electronic
Time of Filing   systems or information received from ICE identifies the requestor as
Form I -821D
                 detained, the Center should follow the below procedures.

                                       The BCU will contact local ICE operations having jurisdiction over the
                                       requestor to determine if the requestor is an ICE enforcement priority or if
                                       ICE intends on administratively closing the proceedings and/or physically
                                       releasing the requestor within 30 days.

                                                1.     If ICE indicates that it does not intend to physically release the
                                                       requestor within 30 days, USCIS will deny the DACA request using
                                                       the checkbox within Appendix F (Denial Template) that states
                                                       "USCIS lacks the authority to consider your request because you were
                                                       in immigration detention at the time you filed your Form I -821D and
                                                                                                                                                           Continued on next page

                                                                                                                                                     Version August 28, 2013   90
This document Is FOR OFFICIAL USE ONLY. It contains Information that may be comet
from public :Meese under the Freedom of Information Act (5 U.S.C. 5552). This document Is to be controlled, handled, transmitted, dishibuted,
and disposed of In accordance with OHS policy relating to Sensitive But Unclassified (SBU) Information, and is not to be released to the petite or
other personnel who do not have a valid 'need -to -know' basis without Mtlf approval from the
originator




                                                                                                                                                                                    1944
             Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 189 of 373


                                                   you remain in immigration detention as of the date of this notice."
                                                   USCIS will notify ICE once the denial notice is issued.
                                                2. If ICE indicates that the requestor is an ICE enforcement priority but
                                                   ICE intends on physically releasing the requestor, USCIS will deny
                                                   the DACA request using the checkbox within Appendix F (Denial
                                                   Template) that states "...exercising prosecutorial discretion in your
                                                   case would not be consistent with the Department of Homeland
                                                   Security's enforcement priorities." USCIS will notify ICE once the
                                                   denial notice is issued
                                                3. If ICE indicates that the case is not an ICE enforcement priority and
                                                   ICE intends to physically release the requestor, the case will be
                                                   adjudicated on its merits. A review of DHS electronic systems must
                                                        be performed to ensure the requestor is physically released before
                                                        the case is adjudicated on its merits.

                                        If the BCU disagrees with ICE's determination of whether or not the requestor
                                        is an enforcement priority, the BCU should ask local counsel for assistance in
                                        contacting local ICE counsel to discuss the reasons why USCIS disagrees
                                        with ICE's determination. The Service Center's local counsel can seek
                                        assistance from USCIS Headquarters' Office of the Chief Counsel to contact
                                        ICE, if necessary.


DACA                                   If DHS electronic systems or information received from ICE identifies the
Requestors in                          requestor as having been placed in immigration detention after filing his/her
Immigration                            Form I -821D, the Center should follow the below procedures.
Detention after
Filing Form I-
                                       The BCU will contact local ICE operations having jurisdiction over the
82 ID
                                       requestor-to determine if the requestor is an ICE enforcement priority or if
                                       ICÉ intends on administratively closing the proceedings and/or physically
                                       releasing the requestor within 30 days.

                                                1.If ICE indicates that the requestor is an ICE enforcement priority but
                                                  ICE intends on physically releasing the requestor, USCIS will deny
                                                  the DACA request using the checkbox within Appendix F (Denial
                                                  Template) that states "...exercising prosecutorial discretion in your
                                                  case would not be consistent with the Department of Homeland
                                                  Security's enforcement priorities." USCIS will notify ICE once the
                                                  denial notice is issued
                                               2. If ICE indicates that the case is not an ICE enforcement priority and
                                                  ICE intends to physically release the requestor, the case will be
                                                  adjudicated on its merits. A review of DHS electronic systems must be
                                                  performed to ensure the requestor is physically released before the
                                                  case is adjudicated on its merits.

                                       If the BCU disagrees with ICE's determination of whether or not the requestor
                                       is an enforcement priority, the BCU should ask local counsel for assistance in
                                       contacting local ICE counsel to discuss the reasons why USCIS disagrees
FOR °Farrow IMF now Y (Fnunk            Mil FNFARFNFWT RIFIATVF (I FS)                                                                            Version August 28, 2013   91
This doormen Is FOR OFFICIAL USE OhLY. It contains information that may be exempt
than Falk release under the Freedom of Wanda, Ad (5 U.S.C. § 552). This document Is to be controlled, handled, transmitted, distributed,
and disposed of In accordance with OHS policy Mating 10 Sensitive Bel Unclassified (SEW) Inharnallan, lindO not to tat ffilma3D110 the dubll nf
other personnel who do not have a veld 'need -to -0~f basis wheat prior approval from the
originator




                                                                                                                                                                                 1945
                                                                                                                           -


           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 190 of 373


                                        with ICE's determination. The Service Center's local counsel can seek
                                        assistance from USCIS Headquarters' Office of the Chief Counsel to contact -
                                        ICE, if necessary.                                    .




                                                                                                                                                   Version August 28, 2013   92
This document Is FOR OFFICIAL USE ONLY. It contains Information Not may be exempt
from hellie 'dean under the F1101001 of InfottsatIcnAct (5 U.S.C. S 552). This document is to be controlled, handled, transmitted, castellated,
and disposed of In accordance with OHS coley relating to Sensitive But Unclassified (SBU) Information, end Is nut to be released to the pudic or
other personnel who de not have a veld 'nee:Ho-know" basis without prior approval from the
originator




                                                                                                                                                                                  1946
          Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 191 of 373


Handling Procedures

General                               The evaluation of crimiñál         with respect to a DACA request is done
                                      after BCU vetting of th             eck and thel                      fesults from
                                      the FBI. If the up -front          eck reveals a hit, the DACA request goes to
                                      BCU/Triage. If the hit re           U triage routes the DACA re uest to the
(b)(7)(e)                             BCU. BCU documents th               hit and the resolution in th               le
                                      the DACA request is undergo mg                          check, the
                                      requestor is placed in the schedul                         appointment to have
                                      his/her biometrics captured. If th                          sults return an
                                                he BCU reviews the res s o                        er they are germane
                                                CA request and the exercise of prosecutorial discretion. The officer
                                      may issue an RFE at any point along the way, if necessary to establish
                                      whether the issues of criminality relate to a misdemeanor, a significant
                                      misdemeanor, a felony, or whether the criminal issues pose a public safety
                                      threat. When a DACA request is denied, the denial shall be issued using the
                                      standard denial template, which provides a list of checkboxes. The standard
                                      denial template is found at Appendix F. Select the box or boxes that apply.
                                      For guidance on when to seek supervisory review of a denial involving issues
                                      of criminality, see Chapter 9, Section D.




                                                                                                                                                     Version August 28, 2013   93
This document Is FOR OFFICIAL USE ONLY. It contains informadon that may be =Inapt
from politic release under the Freedom of Intonation Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,
end disposed of In accordance Wei DliS policy relating to Sensitive But Unclassified (SBU) information, end Is not to be released to the public or
other personnel who do not have a valid 'need -to -know' basis without prior approval from the
originator




                                                                                                                                                                                    1947
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 192 of 373


Social Security                       If there is evidence that the requestor, in order to gain employment for
Number                                himself or herself, used someone else's social security number with
                                      knowledge that the social security number belonged to someone else and
                                      without that person's consent, the requestor should receive a Notice of Intent
                                      to Deny. Unless a complete file review demonstrates that all of the 4
                                      points below have been met, the ISO shall adjudicate the DACA request
                                      based upon the merits of the case.

                                      What this means: Service Centers should not consider evidence of a social
                                      security number (SSN) within a DACA filing as derogatory information
                                      unless such evidence within the file meets all the elements listed belów.

                                      The requestor should receive a Notice of Intent to Deny (NOID), if upon
                                      review of the A -file there is evidence contained within the file that
                                      demonstrates all of the following:
    (b)(7)(e)




                                      Evidence in the file to support issuing such a NOID includes:




                                      DACA filings that contain BCU or FDNS findings:
                                           In light of this guidance, if a statement of findings (SOF) is not
                                           supported or confirmed by evidence submitted by the requestor, the
                                           case will be adjudicated on its merits.

                                      ISOs may rely on the evidence contained in the A -file at the time of
                                      adjudication to determine whether the requestor used a SSN in the manner
                                      noted above. ISOs should consult with their supervisors if they believe
                                      additional information or research is needed prior to adjudication. If the
                                      requestor's response to the NOID does not rebut the evidence contained,
                                      therein, a final denial should be issued.

Categorization                        If the BCU determines that the case presents issues of criminality, processing
                                      of the DACA request must be categorized as either EPS or non-EPS, as
                                      defined in the November 7, 2011 NTA memorandum.




                                                                                                                                                  Version August 28, 2013   94
This document Is FOR OFFICIAL USE ONLY. It contains inn:emotion that may he exempt
from public release under the Freedom of information Act (5 U.S.C. g 552). This document Is to be controlled, handled, transmeted, distributed,
end disposed of In =olden= with DNS policy relating to Sensitive But Unclassified ISBU) Information, end IS not to be released to the Niles or
other personnel who do not have a vand 'need-to-know basis without pdor approval from the
originator




                                                                                                                                                                                 1948
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 193 of 373                                                                                                       (b)(7)(e)



Non-EPS                                A DACA request posing issues of criminality that are based on      on-
Cases                                  EPS, as per the NTA policy memorandum, is handled by the B       A
                                       Team ás follows:
                                               The BCU DACA Team will adjudicate Form 1-821D, taking into
                                               account all issues of criminality.
                                                         If the case is approvable, the BCU DACA Team will approve the I -
                                                         821D for DACA and adjudicate the 1-765 for employment
                                                         authorization.
                                                         If an approval is not warranted, a denial for Form I -821D and Form I-
                                                         765 will be issued, pending supervisory review.
                                                          After the decisions have been rendered on Forms 1-821D and 1-765,
                                                         the A -file shall be routed to the NRC.

                                       In non-EPS cases where the requestor has been arrested for a potentially
                                       disqualifying criminal offense, but the court disposition is currently
                                       unavailable because the criminal proceedings are pending, the BCU DACA
                                       Team will issue RFE DACA 151 call up from Appendix D. The BCU DACA
                                       Team will withhold adjudication until the requestor submits the court
                                       disposition or receives SCOPS authorization to deny the case absent the court
                                       disposition. The BCU DACA Team will initially provide 87 days for the
                                       requestor to respond, but may issue a second RFE DACA 151 call up if the
                                       requestor fails to provide the final court disposition within 87 days because
                                       the criminal proceedings have not concluded.

                                                                                                                                                             Continued on next page




                                                                                                                                                      Version August 28, 2013   95
This document Is FOR OFFICIAL USE ONLY. contains Information Nal may be ~are
hum public lease under the Freedom of Information Ad (5 U.S.C. 5 552). This document Is to be curtailed, handled, transmitted, distributed,
and disposed of In OCC01001100 with OHS policy relating to Sensitive But Unclassified (58U) Information. and Is not to be released to the public or
other personnel who do not have a odd "need-to-Ignow" basis without prior approval hem the
originator




                                                                                                                                                                                             1949
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 194 of 373




Handling Procedures, Continued

EPS Cases                               A DACA request presenting issues of criminality that are deemed to be EPS,
                                        as per the NTA policy memorandum, is handled by the BCU DACA Team.
                                        The BCU DACA Team shall refer the case to ICE prior to adjudicating the
                                        case, even if USCIS can deny the DACA request on its merits. The BCU
                                        DACA Team will refer the DACA request to ICE using the RTI process.
                                        The BCU DACA Team will suspend adjudication of the DACA request for
                                        60 days, or until ICE provides notification of its action on the case,
                                        whichever is earlier.

                                                       ICE Takes No Action or Does Not Respond: If ICE does not accept
                                                       the referral request or otherwise provide any notification of its action
                                                       within 60 days of the RTI:
                                                               The BCU DACA Team will adjudicate Form 1-82 ID, taking
                                                               into account all issues of criminality, and in particular, the
                                                               issues presenting an EPS concern.
                                                               If the disposition of the criminal charges against the DACA
                                                               requestor is pending, the BCU DACA Team will deny the
                                                               DACA request on public safety grounds, because the
                                                               underlying issues of criminality are deemed to pose an EPS
                                                               concern, pursuant to the November 7, 2011 NTA
                                                               memorandum. The BCU DACA Team will also deny Form I-
                                                               765, requesting employment authorization.
                                                               If the disposition of the criminal charges against the DACA
                                                               requestor are final, the BCU DACA Team will deny Form I -
                                                               821D based on the issues of criminality and the conviction.
                                                               The BCU DACA Team will also deny Form 1-765, requesting
                                                               employment authorization.
                                                               Upon denial, the BCU DACA Team shall refer the DACA
                                                               request to ERO, in accordance with the agreed upon method,
                                                               and update FDNS-DS.

                                                                                                                                                           Continued on next page




                                                                                                                                                    Version August 28, 2013   96
This document b FOR OFFICIAL USE ONLY. It contains information that may be exempt
horn pertlic release under the Freedom of Information Act (5 U.S.C. § 552), This document is to be wrangled, handled, transmitted. distributed.
and disposed of In accordance with OHS policy relating to Senstlive Bul Undassliled (SBU) Information. and IS not to be released to the public or
other personnel who do not have a veld 'needteknov bests without prior approval (mm the
originator




                                                                                                                                                                                    1950
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 195 of 373


Handling Procedures, Continued

EPS Cases                                        ICE Accepts the Referral: If ICE accepts the case, the BCU DACA
(continued)
                                                   Team will follow the standard protocols outlined in the November 7,
                                                   2011 NTA memorandum.

                                       Note: Requests involving issues of criminality that normally would not meet
                                       the guidelines for consideration of deferred action will be denied, unless the
                                       requestor is claiming that consideration is warranted due to exceptional
                                       circumstances and fully documents such claim. Removal shall not be
                                       deferred under DACA pursuant to this very limited exception without
                                       concurrence from HQSCOPS. In these instances the case shall come to
                                       HQSCOPS from the Service Center Director, through the appropriate chain
                                       of command.




 -   -           «
                                                                                                                                                  Version August 28, 2013   97
This docament Is FOR OFFICIAL USE ONLY. h conteins information that may be exempt
finer public release under the Freedom of Information Ad (5 U.S.C. § 552). This document Is to be isinisailed, herded, transmitted. dishihuted,
and disposed of In accordance with DHS poky Magog to SensEse But Unclassified (SEW) Information, and Is but to be released to the public or
other personnel who do not hove a valid 'need -to -know" basis without prior approval from the
Worst«       '




                                                                                                                                                                                 1951
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 196 of 373


H.Adjudicating Form I -821D, Part 3, Criminal, National
  Security, and Public Safety Information
Introduction                          When adjudicating Part 3 of Form I -821D, it is necessary to ensure that clear
                                      information and evidence are present to make a final determination. Refer to
                                      Chapter 6 for Background and Security Checks and Chapter 8, Section H, for
                                      evaluating and handling criminality, public safety, and national security
                                      issues.


Questions 1 and                       If the requestor answers "No":
2: Arrested
for, charged                                                                                 And...                                                     Then...
with, or                                There is no                                                                                                     Case stays in
convicted of a
                                        derogatory                                                                                                      regular workflow.
felony or
misdemeanor,
                                         inform tion in th A-                                                                                           Continue to
                                         File(q)                                                                                                        adjudicate.
or significant
misdemeanor in
the United                                1 here is derogatory                               The derogatory information                                 Case is handled by
States (includes                         info r f ti        e A-                             clearly shows that the                                     the BCU DACA
drug offenses                            Files                                               requestor does not meet the                                Team.
and driving                                                                                  DACA guidelines,
under the                                 i nere is uerogaiory                               The derogatory information
influence of
drugs or
                                         informe A-                                          is unclear,            -

                                         vilet
alcohol)
     (b)(7)(e)
                                         There is derogatory                                There are clear charges or
             OR                          inform            A-                               clear derogatory information,
                                         File(sl                                            but no clear judgment or
arrested for,                                                                              Iconviction,
charged with, or
convicted of a                         If the requestor answers "Yes":
crime in any
country other
than the United
                                        if.:.                                                             ,   .               Then::
States                                   There is clear derogatory                                                            Case is handled by the BCU DACA
                                         information provided by the                                                          Team.
                                         requestor and/or in our records,
                                         No derogatory information can be
                                         found in our records or it is unclear,
                                         and the requestor did not provide                                                                               .

                                         any additional information or
                                         documentation,

                                                                                                                                                             Continued on next page




ºwit UPrn.uu. uaBIRst*uOu0) tr,11 lNr011GOd!N! auamve (L!a)                                                                                         Version August 28, 2013      98
This doaonerd Is FOR OFFICVLL USE ONLY. h contains Information that may be exempt
from public release under the Freedom of Intormaban Ad (5 U.S.C. S ssz. This document Is to be controlled, handled, tranamdted, distdttlded,
and disposed of in accordance with MIS policy relating to Sensitive But Unclassified (SBU) Information. and Is not to be released to the pudic or
other personnel who do not have a veld 'need -to -Mow' basis without prior approval from the
originator




                                                                                                                                                                                      1952
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 197 of 373


 H. Adjudicating Form I -821D, Part 3, Criminal, National
           Security, and Public Safety Information, Continued
Questions 3 and                         If the requestor answers "No":
5: Security and
Related Issues -                                                                              And                                                Then.
Engaging in
                                              ere is no                                                                                          Case stays in regular
Terrorist
                                           derogatory                                                                                            workflow. Continue to
Activities; or
Engaging in
                                           informati                                                                                             adjudicate.
                                           A       :1    /.,
Ordering,
Inciting,
Assisting, or                              i nere is aerogatory                               The derogatory                                     Put the case through the
Otherwise                                 informa                                             information clearly                                CARRP process per standard
Participating in                          A-File(I                                           rrows that the                                      protocols.
Genocide,                                                                                     equestor did or may
Human                                                                                          ave engaged in
Trafficking,                                                                                 terrorist activities or
and Other                                      (b)(7)(e)                                     human rights
Violent Crimes
                                                                                             violations,                                                                            (b)(5)
Involving the
persecution of                            There is derogatory                                The derogatory
Others                                    infOrmatjnn in the                                 information is
                                          A-File(s`                                          unclear,




                                       If the requestor answers "Yes":

                                          If...                                                                               Then.
                                          There is clear derogatory                                                           Put the case through the CARRP
                                          information provided by the                                                         process per standard protocols.
                                          requestor and/or in our records,
                                          No derogatory information can be
                                          found in our records or it is unclear
                                          and the requestor did not provide
                                          information,

                                                                                                                                                           Continued on next page

Fnn ~rim 112F tINI Y /rein) .LAW ENFORCEMENT SENSITIVE IL.ES1                                                                                        Version August 28, 2013   99
This document Is FOR OFFICIAL USE ONLY. L eatable Inhumation that may be «te^pt
from puhdc release under the Freedom al Information Ad (5 U.S.C. '552). This document U lc be controlled, handled, transmitted, distributed,
and disposed of In accordance elm OHS policy relating to Sensitive But Unclassified (SBU) Information, and Is not to ore released to the public or
other personnel who do not have a wad 'need to -know' basis mahout prior approval from Me
originator




                                                                                                                                                                                        1953
            Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 198 of 373


   H. Adjudicating Form 1-821 D, Part 3, criminal, National
     Security, and Public Safety Information, Continued
 Question 4:                            If the requestor answers "No":
Current and
Past Gang                                 If...                                                 d...                                               Then...
Membership
                                          There is no                                                                                              Case stays in regular
                                          derogatory                                                                                               workflow. Continue to
                                          inform tine in flip.                                                                                     adjudicate.



     (b)(7)(e)                             ... ..,                                      The derogatory information                                 Case is handled by the
                                          derogatory                                    clearly shows that the                                     BCU DACA Team.
                                          informat' n in the.                           requestor is or may be a
                                          A-FilpIc                                      sang member,


                                               a                                        The derogatory information
                                          derogatory                                    is unclear,
                                                                     in the
                                          A -File.(




                                       If the requestor answers "Yes":

                                         If...                                                                               Then.::
                                         There is clear derogatory                                                           Case is handled by the BCU DACA
                                         information provided by the                                                         Team.
                                         requestor and/or in our records,
                                         No derogatory information can be
                                         found in our records or it is unclear
                                         and the requestor did not provide
                                         information,




                                                                                                                                                  Version August 28, 2013 10p
This document Is FOR OFFICIAL USE ONLY. a contains infonMlon that may be wrap(
foja public release under the Freedom of Information Ad (5 U.S.C. § 551). Tills document Is to be controlled, handled, transrnkted, dlstdbuted,
am disposed of In accordance *MI OHS policy relating to Sensatve But Unclassified (SBU) le formmlon, and la not to be released to the pudic or
other personnel who do not have a valid "need -to -10W bash %Whoul prior approval horn the
original«




                                                                                                                                                                                1954
             Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 199 of 373


   I. Fraud Review and Fraud Referrals

   Immigration                           In the normal course of adjudication, officers should be aware of fraud
   Fraud                                 indicators. Fraud related concerns that arise during the course of background
                                         and security checks should be addressed according to the March 2011 Fraud
                                         Detection SOP and the 2008 ICE/USCIS Investigation of Immigration
                                         Benefit Fraud MOA.

                                         Fraud encompasses any material representation or omission, accompanied by
(b)(7)(e)                                an intent to deceive. Establishing the elements of fraud is at the core of the
                                         work performed during a fraud investigation. In the immigration context,
                                         fraud is a willful misrepresentation of a material fact. An omission of a
                                         material fact can also constitute a willful misrepresentation, rising to the level
                                         of fraud. When reviewing an immigration request, a finding of fraud is
                                         generally supported by the presence of the following three elements.




                                         A fmding of fraud is also supported when the immigration filing contains
                                         fraudulent documents that are germane.

                                         The Fraud Detection and National Security (FDNS) Directorate
                                         administratively investigates allegations of immigration benefit fraud and
                                         produces a Statement of Findings (SOF) that adjudicators use to render their
                                         decisions. Most fraud investigations are conducted under the authority of
                                         § 212(a)(6)(C)(i) of the Act. In the DACA context, the SOF will document
                                         all fraud findings and underlying issues impacting the favorable exercise of
                                         prosecutorial discretion.

                                                                                                                                                              Continued on next page




   FQR GIFIRCIAL...E.ANLY fo0U0) 1.0,911 Sii.ORCSAISPT            Ig","Vg                                                                               Version August 28, 2013 101
   Ibis document Is FOR OFFICIAL USE ONLY. It contains Inhumation that may be esampl
   from public release under the Freedorn of information Act (5 U.S.C. § 552). Thls document Ls to be controlled, handled, transmitted. dIstnbuted,
   and disposed of In acconSance altoOHS policy relining to Sensitive Bul Unclassified (SEIU) information, and IS not to be released to the public or
   other personnel veto do not Mole a said 'nest4o-knmt heels without prior approval from the
   originator




                                                                                                                                                                                       1955
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 200 of 373




I. Fraud Review and Fraud Referrals, Continued

Immigration                            Individuals requesting DACA are not subject to the 212 inadmissibility
Fraud                                  grounds, because they are neither applying for a visa nor seeking admission to
(continued)                            the United States. They are, instead, seeking the administrative exercise of
                                       prosecutorial discretion. Nevertheless, thé presence of confirmed or
                                       suspected fraud issues are germane in deciding whether the DACA requestor
                                       merits the exercise of prosecutorial discretion. As a result, when an
                                       individual is found to have committed fraud in connection with a DACA
                                       request, the DACA request is denied not because the individual is
                                       inadmissible due to fraud, but rather, because the fraud negates the exercise of
                                       prosecutorial discretion to defer removal. Denials based on confirmed fraud
                                       findings will be supported by a properly documented SOF generated by
                                       CFDO. FDNS-DS must be updated to show that the DACA request was
                                       actually denied for confirmed fraud. The officer must provide information on
                                       the final outcome of a DACA request (e.g., approved, denied, NTA) to the
                                       BCU/CFDO so they may update FDNS-DS, accordingly.

                                       When adjudicating Forms I -821D and I-765 for DACA, officers will
                                       complete a fraud referral sheet when there are articulable elements of fraud
                                       found within the filing. When articulable fraud indicators exist, the officer
                                       should refer the filing with a fraud referral sheet prior to taking any
                                       adjudication action even if there are other issues which negate the exercise of
                                       prosecutorial discretion to defer removal.

                                                                                                                                                          Continued on next page




                                                                                                                                                   Version August 28:2013 102
 This document is FOR OFFICIAL USE ONLY. It contains Information that may be exempt
from pubic release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be cordielled, handled, transmiltol, distAbuted,
arid disposed of In accordance via CeiS policy relating to Sensidve But Unclassified (58U) Information, and, not to he released to the public or
other personnel who do not have a valid 'need -to -know' basis without prior approval from the
 originator




                                                                                                                                                                                   1956
              Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 201 of 373




    I. Fraud Review and Fraud Referrals, Continued

   Immigration                            In the DACA context, examples of fraud indicators may include, but are not
   Fraud                                  limited to:
   (continued)




(b)(7)(e)




                                         If the CFDO is to resolve the articulated fraud after exhausting all reasonable
                                         efforts and resources, the CFDO may refer the cases to appropriate field
                                         office for interview, if an interview may resolve outstanding concerns.

                                         The findings of the administrative or criminal investigation will be recorded
                                         in FDNS-DS and reported in an SOF and placed in the A -file to enable
                                         officers to make accurate and informed decisions on the DACA requests.

                                         The CFDO will adhere to the Fraud Detection Standard Operating Procedures
                                         for referring fraud cases filed under the DACA program to ICE.

                                         DACA cases denied due to a confirmed finding of fraúd shall be updated in
                                         C3 as "Denial Notice with a Finding of Fraud Ordered" [EC] for tracking
                                         purposes. In addition, DACA cases denied due to a confirmed finding of
                                         fraud shall be referred for NTA issuance in accordance with the NTA
                                         memorandum dated November 7, 2011. The appropriate NTA charge will be
                                         determined on a case -by -case basis in consultation with local counsel.

                                                                                                                                                             Continued on next page




   hOR OhIlLIAL eat WILT 0.u0                                                                                                                         Version August 28, 2013 103
   This CIOCUMCM b FOR OFFICLAI. USE OP4LY. 11 ~Sens inhernehOn that may be exempt
   from public release under the Freedom of Information Mt (5 U.S.C. § 552). This document Is to be command, handled, transmitted, cOsIrlbuled,
   and disposed of In accordance with OHS policy mitten to Sensitive But Unclassified (SBU) Information, end IS not to be released to the public or
   other personnel who do not have a vaDd 'need -to -know' basis without pion approval horn the
   originator




                                                                                                                                                                                      1957
            Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 202 of 373


 I. Fraud Review and Fraud Referrals, Continued
 System Updates                          For reporting puiposes, DACA file movement into and out of the CFDO will
 for DACA File                           require the following updates in C3:
 Movement Into
                                                                                                                                                                                     (b)(7)(e)
 and Out of
                                                     "Sent to the Fraud Detection Unit (FDLJ) for Analysi                                                                hen
 CFDO
                                                     sending a DACA request to the CFDO; and
                                                  e "Return from Fraud Detection Unit (FDU) with Result
                                                     when receiving a DACA request from CFDO for final




                                                                                                                                                     Version August 28, 2013   104
This document is FOR OFFICIAL USE ONLY. It contains Inhumation that may be memo
from public release ureter the Freedom al Intonnation Act (5 U.S.C. g 552). This document Is to be controlled, handled, transmMed, distributed,
and disposed of In accordance with OHS policy relating to Sensitive Bul Unclassified (SBU) Information. and Is not to be released to the public or
other personnel who do not have e valid 'need -to -know? basis without prier approval from the
originator




                                                                                                                                                                                            1958
             Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 203 of 373



                                                             Chapter 9: Decisions

   A. Requests for Evidence

   Request for    For DACA requests, when requesting additional evidence, an RFE will be
   Evidence (RFE) used. A NOID will rarely be used. Appendix D has a list of DACA RFE call
                  ups to be used when processing a DACA request.

                                        Follow the steps below to process an RFE.

                                          Step         I      -                 '               -                '        Action
                                              1

(b)(7)(e)
                                             2
                                             3




                                             4
                                             5
                                             6
                                             7             Keep the Form I -821D and 1-765 together in the A -file.
                                             8             Route the A -file to clerical/RFE hold as per local procedures.




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCE/dENT SENSITIVE (LES)                                                                            Version August 28, 2013 105
  This document Is FOR OFF,ICIAL USE ONLY. n contalis intorrrailion Net may tie exempt
  horn pubic release under the Freedom of Information Ad (5 U.S.C. § 552). This document Is to he malroTad, handled, transmitted, dimmed,
  and disposed of In accordance with OHS policy relating to Sensible Bul Undessiroxl (SBU) ~on, end LS not to be released to the public or
  other personnel who do not have a valid Iteed-to-know" basis without prior approval from the
  originator




                                                                                                                                                                           1959
          Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 204 of 373



B. Notice of Intent to Deny

Notice of                                  Follow the steps below to process a NOID:
Intent to
Deny (NOID)


                                  :',:,`        r-1   ''',,':, :''' ,,'.   '...'''   '',,, :_ ,          .,   '       `,.."7, Action "-:,:.
                                            1
(b)(7)(e)

                                            2
                                            3




                                            4
                                            5
                                            6
                                            7          Keep the Form 1-821D and 1-765 together in the A -file.
                                            8          Róute the A -file to clerical/NOID hold as per local procedures.


Notice of Intent                           See Appendix J for current Notide of Intent to Deny review policy.
to Deny (NOID)
-Local Counsel
and HQ
SCOPS Review




FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version August 28, 2013 106
This document Is FOR OFFICIAL. USE ONLY. ft contains Information that may be exempt
hem petite rebus* under the Freedom of Inforrnettion Act (5 U.S.C. § 552). This clocatmen1 le to be controlled, handled, transmitted, distributed,
and disposed of In actortience with DNS poky nearing In SensIthe But Unclassified (SEW) Information, and is not to be released to the public or
other personnel who do not have a valid 'need -to -know' basis without prior approval from the
originator
            Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 205 of 373


 D. Denials                          -
 Denials -                              In general, the officer shall issue a denial whenever the requestor's response
 After RFE or                           to a Request for Evidence (RFE) or Notice of Intent to Deny (NOID) is
 NOID                                   insufficient to establish eligibility. There may be exceptions when a NOID or
                                        second RFE is appropriate after an initial RFE.




                                                                                                                                                   Version August 28, 2013 109
Thiodocomord Is FOR OFFICIAL USE ONLY. It coravhm Information that may be exempt
front public release under the Freedom of Information Ad (5 U.S.C. § 552). This document Is lo be controlled, handled, transmitted, distributed,
and disposed of in accordance Mtn DNS poky beating to SenrJtive But UndassJfied (WU) information, and is not to be released to the public or
other personnel who do net have e weed 'need-tmlutor? basis »Shout prior gourmet !min the
originator




                                                                                                                                                                                 1961
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 206 of 373


Denials -                              When the denial involves one of the grounds listed below, obtain supervisory
Supervisory                            review before issuing the denial when the requestor:
Review




            (b)(7)(e)




                                       If the convictions and/or arrests occurred before the requestor filed the Form
                                       I -821D and the requestor did not disclose this derogatory information, include
                                       the withholding of the material fact(s) as one of the reasons for not exercising
                                       prosecutorial discretion in the case.

                                       When a DACA request is denied, the denial shall be issued using the
                                       Appendix F. In instances where an individual is unable to establish he or she
                                       warrants a favorable exercise of prosecutorial discretion under this process,
                                       and no other checkbox applies except "You have not established that you
                                       warrant a favorable exercise of prosecutorial discretion," supervisors must
                                       refer the case to HQSCOPS through the normal chain of command.

                                       Before routing the A -file to a supervisor, the officer should place a
                                       supervisory hold on the case in C3. After the supervisor concurs with the
                                       issuance of a denial, the officer shall check the appropriate box on the denial
                                       template and process the cases in the system for denial. See Appendix F for
                                       the DACA Denial Template. If the supervisor determines that the case should
                                       be approved, process for approval and document the file as appropriate.

                                       In novel, complex, or sensitive cases, or cases that require a paragraph denial
                                       that are not included in Appendix K. supervisors will refer the case to
                                       HQSCOPS, through the normal chain of command.


                                                                                                                                                              Continued on next page
                                                                                                                                                      Version August 28, 2013 110
This document Is FOR OFFICIAL USE ONLY. awntalnn Information that may bo exempt
horn Rubric release under the Freedom of Information Ad (5 U.S.C. §557). This dement« Is to be contratad, handled, transmitted, distributed,
and disposed of In accordance with OHS policy relating lo Sensitive Sul Unclassified (SEW) Information, and Is nal to be released to the Public or'
other personnel who do not have a valid 'need -to -know' basis without prior approval from the
originator




                                                                                                                                                                                       1962
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 207 of 373


D. Denials, Continued

 Denial                               When the denial falls under one of the categories that requires supervisory
(continued)                           review, ensure that concurrence has been obtained before processing the
                                      DACA request for denial.
(b)(7)(e)

       Step
           1
                                                                                                                                                H,, .
          2




          3
          4
          5




          6




          7
          8           Prepare and send the dental. ; ,..       ..,
          9           Put in ROP order and place a pink coversheet on the left-hand side of the file over the
                      denial letter.
         10           Process Form 1-765 for denial. See Chapter 12.


                                                                                                                                                       Continued on next page




                                                                                                                                                Version August 28, 2013 111
This document Is FOR OFFICIAL USE ONLY. It contains intrnmabon that may be «mania
from public release under the Freedom of Information *0 (5 U.S.C. § 552). Thb document Is to be controlled. handled. Iransmbled, distributed,
end disposed of In accordance with DHS poky rotating to SensIthe But Unclassified (S& informatIon, and is not to be released to the pudic or
other personnel who do not haven sold "nwet-tchlmoof basis without prior approval from the
originator




                                                                                                                                                                                1963
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 208 of 373


 D. Denials, Continued


Abandonment                            Abandonment denials do not require supervisory review. Abandonment
Denial Letters                         denials are initiated on Form I -821D in the following:

                                             The requestor fails to respond to an RFE or NOID;
                                             The requestor fails to appear at an ASC for biometrics collection within
                                              the specified time frame, after failure to respond to an RFE, Refer to
                                              Chapter 5 of this SOP.




Abandonment                            After ALL A -files have been retrieved when processing an I -821D (unless
Denials                                adjudicating in a T -file if unable to obtain the A -file), follow the steps below
                                       to process an abandonment denial.

                                     Step                                             Achon
                                         1            Ensure that no other addresses exist:
                                                      1. Review the file for any correspondence received;
                                                      2. Review the returned envelope for any changes from the post office;
                                                      3. Check C3, National Claims, and AR11 for an alternate address or
                                                          an address change;
         (b)(7)(e)                                    4. Check the systems to see if a more recent DACA request was
                                                          submitted with updated address; and
                                                      5. Check Forms I -821D and 1-765 to ensure that there is no different
                                                          address providéd between the two forms.
                                        2         -
                                        3
                                        4
                                        5




                                                                                                                                                           Continued on next page




Feft-OPICIP1-113P011rfrouul. eskn entrunChattll I uhreallive-§k13-                                                                                  Version August 28,2013 112
Thd document ta FOR OFFICIAL USE ONLY. contains information that may be exempt
truer pubic release under the Freedom al Information Acl (5 U.S.C. § 552). This document to to he controlled, handled, transmitted, dIstillarted,
and disposed of In accordance with OHS policy relating to Sonsalve But Unclassified (SSU) Inhumation. and Is not to be released to the petal or
other personnel who do not have a uald iseedto-knOve basis without prior approval from the
originator




                                                                                                                                                                                    1964
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 209 of 373




  D. Denials, Continued


Abandonment Denials
(continued)

                                     Step                                                                                   Action
                                         6


         (b)(7)(e)



                                         7




                                        9            rrepare anu semi we uemai.
                                        10           Put in ROP order and place a pink coversheet on the left-hand side of
                                                     the file over the denial letter.
                                        11           Process the Form 1-765 for denial. See Chapter 12.

                                       NOTE: If the RFE/NOID was not stamped as a "No Response," the officer
                                       should write it on the dciaiment. A "NO Response" will ALWAYS remain on
                                       top of the application for proper ROP and the officer will place the
                                       denial/withdrawal letter on top of the "No Response."


Denial for                             When Form 1-765 has been "rejected" for NSF, for the $380 1-765 fee and/or
NSF                                    the $85 biometrics fee, Form I -821D shall be denied as the DACA filing did
                                       not include a concurrently filed 1-765 and 1-821D. The officer shall select the
                                       appropriate denial box on the denial template and update C3 to reflect the
                                       denial. After processing the case for denial and updating the system, hold the
                                       A -file for 45 days and then forward to the NRC, if a request to review is not
                                       received through SRMT.




FOR OFFICIAL USE ONLY (FOUO) LAW ENFORCEMENT SENSMYE (LES)                                                                                          Version August 28, 2013   113
Thia document is FOR OFFICIAL USE ONLY. It contrails information that may be comp(
fmm public release under the Freedom of Information Act (5 U.S.C. g 552). This document Is to be controlled, handled, transmitted, ~bided,
end disposed of In accordance with DI -IS poky relating to Sensitive But Undasslaed (S8U) Information. and Is not to be released to the public or
other personnel who do not have a wed 'need -to -know' basis without prior approval km the
originator




                                                                                                                                                                                    1965
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 210 of 373


                                     Chapter 10: Post Denial Process

Determining                             1.       Review the grounds for denial.
Appropriate
Action After                           2.        If the denial grounds do not involve criminal, national security, or public
Denial                                           safety issues, hold the A -file for 45 days and then forward to the NRC, if
                                                 a request to review is not received through SRMT.

                                                 If the denial involves criminal, national security, or public safety issues,
                                                 refer to the November 7, 2011; memorandum entitled, Revised Guidance
                                                 for the Referral of Cases and Issuance of Notices to Appear (NTAs) in
                                                 Cases Involving Inadmissible and Removable Aliens. Confirmed fraud
                                                 denials also warrant NTA issuance. See Appendix B.

                                       4.        The NTA unit will determine whether NTA issuance is appropriate under
                                                 the NTA memorandum referenced above.




                                                                                                                                                   Version August 28, 2013 114
The document is FOR OFFICIAL USE ONLY. Owriter» intonation that May be eawnyl
horn public release under the Freedom of Information AC (5 U.S.C, § 552). This docianeml Is to be controlad, handled, trantrnitred, distributed,
and disposed of In accordance with OHS policy Malin to Seasithie But Unclassified (SW) Information, end IS not to be released to the Neils or
other personnel who do not have a valid 'need-to-knovt basis without prior approvel from the
originator




                                                                                                                                                                                 1966
             Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 211 of 373


                                                   Chapter 11: Returned Mail
Check for                               When notices are returned as undeliverable, the officer should:
Address                                   1. Review the file for any correspondence received;
Changes                                   2. Review the returned envelope for any changes from the post office,
                                              Check C3, National Claims, and AR11 for an alternate address or an
                                              address change;
                                          3. Check the systems to see if a more recent DACA request was
                                              submitted with an updated address; and
                                          4. Check both Form I -821D and the 1-765 to ensure that there is no
                                              different address provided between the two forms.


RFE, NOID                              When an RFE, NOID, or Intent to Terminate is returned to the Service Center
Intent to                              as undeliverable, follow all procedures above to locate a new address and re -
Terminate                              mail the RFE, NOIT or Intent to Terminate after updating C3.

                                       If there is no other address to use and the response time indicated has not
                                       passed, the file should be placed on hold in accordance with local procedures
                                       for the remainder of the response time.

                                          If there is no other address found and                                                         '     Then...
                                          the response time, has passed an the...
                                          RFE                                                                                                  Deny as an abandonment
                                                                                                                                               denial.
                                         NOID (with NO criminal content),                                                                      Deny for cause.
                                         Intent to Terminate, ,                                                                                Terminate DACA.


Denial Notice                          When a denial is returned to the Service Center as undeliverable, follow all
                                       procedures above to locate a new address and re -mail the denial.
                                                                                                                                                                 .   .
                                         If there is nonew address and the                                                      Then...                  ..

                                         45 days...
                                         Have NOT passed,                                                                       Hold file
                                         Have passed,                                                                           Send to the NRC if no further
                                                                                                                                communication is received




                                                                                                                                                     Version August 28, 2013 115
ThisFOR OFFICIAL USE ONLY, It contains Infonnation that may be exempt
      publicfront le under the Freedom al Information Ad (5 U.S.C. § 552). This domsnent Is to be corral:Iliad, handled, transm ated. distributed,
and disposed of In accedence with DNS policy relating to Sensitive But Unclassified (SEW) Information, end Is not to be released to the public or
other personnel who do not have a valid nee -to -tows? basis without prior approval horn the
originator




                                                                                                                                                                                   1967
          Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 212 of 373



                     Chapter 12: Employment Authorization

A. General Information
(c)(33)                               The eligibility category for employment authorization based on a grant of
Eligibility                           deferred action is 8 C.F.R. § 274a.12(c)(14). To distinguish DACA -related
Category                              EADs from other deferred action EADs, the (c)(33) code will be used.


Evidentiary                           For a (c)(33) EAD, the individual must be approved for DACA.
Requirements
                                      The information needed to assess economic necessity is collected on the Form
                                      I-765WS. This worksheet should have been reviewed during the adjudication
                                      of Form I -821D.

                                      Before proceeding with the adjudication of the Form 1-765, review C3 to
                                      ensure that there is no outstanding RFE, as the RFE would have been issued
                                      during the adjudication of Form 1-82 ID.


Validity Period                       The "valid from" date is the date of approval and the "valid to" date is 2 years
of (c)(33) EAD                        minus one day from the date of approval or to the end date of the deferred
                                      removal date under DACA, whichever is earlier.


8 C.F.R.                              Pursuant to 8 C.F.R. § 274.12(c)(14); the EAD is predicated on a grant of
§ 274a.13(d) -                        deferred action. Since Forms 1-821D and 1-765 are filed concurrently for
90 Day Time                           DACA, Form I -821D will be adjudicated first. If Form I -821D is approved,
Period to Issue                       then Form 1-765 would be approved under the (c)(33) code to distinguish the
an EAD
                                      DACA related EADs from other deferred action EADs. Since approval of the
                                      Form I -821D is a prerequisite, and since the EAD is based upon a grant of
                                      DACA, the 90 -day EAD clock begins after Form 1-821D is approved for
                                      DACA.

                                                                                                                                                       Continued on next page




                                                                                                                                                Version August 28, 2013 116
ITN document Is FOR OFFICIAL UBE ONLY. 11 contains Informoden that may be exempt
from public release under the Freedom of Information Ad (5 U.S.C. § 552), This document is to be controlled, handledt honsmhted, distributed,
end disposed of In accordance with 0145 policy Mating to Sensitive But Una/waled (SEW) InforrnebON end Is not to be released to the pudic or
other personnel who do not have a veld 'need -to -know" bags without prior appnaval horn the
originator




                                                                                                                                                                                1968
            Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 213 of 373


 A. General Information, Continued


 Reasons for                             The DACA requestor should indicate one of the following reasons for filing:
 Filing
                                               e Permission to accept employment: The initial request for employment
                                                  authorization under an eligibility category; or
                                               Replacement (of lost or stolen employment authorization document): A
                                                  request to replace a lost, stolen, mutilated, or incorrect EAD.

                                        If neither of these boxes is checked, verify the Form J -821D approval in C3 to
                                        ensure that removal has been deferred under DACA and then check the Form
                                        1-765 history in C3 to see if a prior EAD has been issued under the (c)(33)
                                        eligibility category. If yes, process the Form 1-765 EAD as a replacement. If
                                        no, process the Form 1-765 EAD as an initial EAD. If a prior replacement
                                        EAD under the (c)(33) eligibility category has been issued, refer the case to
                                        CFDO.




                                                                                                                                                     Version August 28, 2013 117
This document is FOR OFFICIAL USE ONLY. A contains information that may be exempt')
horn put* release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handed, ~witted. distributed,
end disposed of In accordance with OHS policy relating to Sensitive But Unclassified (SBU) Information. and Is not to be released to the nubile or
other personnel who do not have o v    11MM-to-know basis without prior approval from the
originator




                                                                                                                                                                                   1969
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 214 of 373


B. Adjudication
Verification of                          Access C3 and follow the steps below to verify the information:
Forms I -821D
and 1-765                                      Step                                              Action
                                                   1               Verify that the requestor has a pending or an approved initial I -
                                                                   821D on file. (If no, see the denial section for processing
                                                                   instructions.)
                                                   3                    Check the signatures on Form 1-765.
                                                                        Verify that the biometrics are present.



Biometrics                              Officers must check the Image Data field to determine if the requestor's
                                        biometrics (photograph, fingerprints, signature) have been received. Images
                                        should be checked PRIOR to approving the case.

                                          If ...                                         Then ...
                                          there is a "Y"                                 the biometrics have been received.
                                          there is a "W"                                 the biometric(s) have been waived.
                                          the fields are                                 then the data was not captured and a card will not
                                          blank                                          print.

                                        If the requestor is a child less than 14 years of age, there should be a Waiver
                                        (W) for fingerprint and signature.

                                                                                                                                                             Continued on next page




                                                                                                                                                      Version August 28, 2013 118
This document Is FOR OFFICIAL USE ONLY. It contains Information that may be exempt
from outdo release under the Fmnlan crf Information Act (5 U.S.C. 5552). This document ls to be ~trotted, handled, transmitted, distrfienen,
and disposed of In accordance with DNS policy relating to Sensitive Bid Unclassified (581)) informatkon, and la not to be released to the public or
other personnel who do not have a veld need -to -know- bests without prior approval from the
originator




                                                                                                                                                                                      1970
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 215 of 373




 B. Adjudication, Continued


Notice of Intent Officers will prepare the intent to deny letter, annotate the worksheet, and
to Deny (NOID) update CLAIMS as follows:

                                            Step          .1                                                                Action
                                                1




(b)(7) (e)                                      2


                                                3




                                                4
                                                5
                                                6              Prepare and send the NOID.

                                                               NOTE: Make certain all letters are spell checked and previewed
                                                               prior to sending.


                                                                                                                                                       Continued on next page




                                  /             o                                                                                              Version August 28, 2013   121
TIM document Is FOR OFFICIAL USE ONLY. It contains Information Net may be exempt
Mon poetic release under the Freedom «Information Ad (5 US.C. j 552). This docronent IS to be controlled, handled, tronsmItted, distributed,
and dlgosed of In acconlana) with DNS policy ~bp to Sensttive But Undaunted (56(.1) IntormallOn, rind Is not to be released to the public or
other personnel who do not have e valid 'need-to-know bolo wIthael prior opprovol horn the
originator




                                                                                                                                                                                1971
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 216 of 373


Use of SRMT to Respond to Request to Review Certain
Denials, Continued

Administrative
Errors Related                                    Step.,                                '.--   Action       ;


to Material                                       6             The ISO will review the claimed administrative error.
Facts
(continued)                                                        lithe                    Then
                                                                   denial...
                                                                   Was                         The ISO will route the filing to the SISO for
                                                                   correct,                     concurrence.
                                                                                               The SISO will concur or not concur and route back to
                                                                                                the ISO for appropriate systems updating.
                                                                                "              If SISO concurs, the ISO updates C3 with HAC code
                                                                                                SRMT DACA Denial Affirmed and respond to the
                                                                                                DACA requestor using the appropriate DACA SRMT
                                                                                                call-up found in Appendix G.
                                                                                               If SISO does not concur, follow the instructions
                                                                                                below (Was Not Correct).
                                                                   Was not                     The SISO routes the filing to the ISO for review.
                                                                   correct,                    The ISO approves Forms I -821D and 1-765.
                                                                                               The ISO updates C3 with the HAC code SRMT
                                                                                                Approved on Service Motion for each form to show
                                                                                                that the case to show that the case was approved
                                                                                                on Service Motion.
                                                                   Was not                     The ISO will route the filing to the SISO for
                                                                   correct,                     concurrence.
                                                                   but other                   If the SISO concurs, the ISO will re -deny the case.
                                                                   reasons                     The ISO updates C3 with the HAC code SRMT
                                                                   for denial                   DACA Denial Affirmed for each form.
                                                                   still exist,                The ISO produces a new denial using the SRMT
                                                                                                denial template found in Appendix H.




                                                                                                                                                         Continued on next page




 .    .                                .1    .1          ,
1115 document Ls FOR OFFICIAL USE ONLY. It contains Information that may be exempt
                                                                                                                                                   Version August 28, 2013 127
from pubic release under the Freed.» of Information Ad (5 U.S.C. § 552), This docurneM b to be controlled, handled, transmitted, diddle:led,
and disposed of In accordance With OHS policy relating to Sensate* But Unclassified (SBU) Information, and is not to be released to Me public or
other personnel who do not have a valid 'neect-to-know basis without prior approval horn the
originator




                                                                                                                                                                                  1972
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 217 of 373


Use of SRMT to Respond to Request to Review Certain
Denials, Continued

Requestor did  Follow the steps below when an SRMT is filed due to a claimed
Appear to Have administrative error related to the requestor's biometrics collection.
Biometrics
Collected at a    Step '            '                     Action
USCIS ASC           1      Review the electronic systems to see whether the requestor had
                           his/her biometrics taken. Request the A -file (if needed).
                                                2              Reopen Forms 1-82ID and 1-765 on Service Motion.
                                                3              Update C3 with HAC codes SRMT DACA Reopened on Service
                                                               Motion, for both forms.
                                                4              Send an interim SRMT response using SRMT DACA 1 call-up.



                                                                                                                                                         Continued on next page




                                                                                                                                                   Version August 28, 2013 128
This document Is FOR OFFICIAL U       ONLY. A contains lid:Mallon Mat may be exnnpl
from public release under the Freedom of Information Ad (5 U.S.C. § 552). This document In to be controlled, handled. transmitted. dIshibuted,
and disposed of In accordance with ORS policy relating to Sensitive But UndaSSIÑO (SBU) Irrfoinlatlen, bid 5 not 10 he released to Iba public or
other personnel who do not have a valet 'need -to -know" basis without prior approval horn he
originator




                                                                                                                                                                                  1973
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 218 of 373


Use of SRMT to Respond to Request to Review Certain
Denials, Continued

Requestor did
Appear to Have                           Irate                               Then..".
Biometrics                               requestor.-
                                                       .




                                                                                                                       ,                     ,
                                                                                                                                                      ,
                                                                                                                                                             ..
                                                                                                                                                                  .   <.



Collected at a                           Did not have                        The reviewing officer should check:
USCIS ASC                                his/her                                     Returned Mail
(continued)                              biometrics                                  Address Changes
                                         taken,                                      Rescheduling Requests
                                                                                     The I3PU ASC Reschedule Spreadsheet

                                                                                If you-.                                           Thefi...
                                                                                Locate returned mail,                                       Initiate ASC appointment
                                                                                an address change, or                                       rescheduling.
                                                                                a rescheduling request,                                     After the biometrics results are
                                                                                                                                            received, adjudicate the case.
                                                                                                                                            If Form 1-82 ID is approved,
                                                                                                                                            approve Form 1-765.
                                                                                                                                            Update C3 with HAC SRMT
                                                                                                                                            DACA Approved on Service
                                                                                                                                            Motion for each form.
                                                                                                                                            If denied, issue a denial using    '


                                                                                                                                            the SRMT denial template.
                                                                                                                                            Update C3 with HAC SRMT
                                                                                                                                            Denial Affirmed for each form.
                                                                                Do not locate any                                          Respond to the SRMT that the
                                                                                returned mail, address                                     denial stands, using the SRMT
                                                                                change, or                                                 denial template.
                                                                                rescheduling request,


                                                                                                                                                          Continued on next page




                                                                                                                                                   Version August 28, 2013 129
This document Is FOR OFFICIAL USE ONLY. accredits information that may be exempt
ban public release under the Freedom of Information Act (S U.S.C. 552). This document LI to be controlled, handled, transmitted. dLstrItuted.
and disposed of in accordance with DNS policy relating to Sensahe But Unclassified (51310 Information, and b not to be released to the public or
Miter personnel who do not have a wadneed-lis-iinow basis without prior approval from the
caloinator




                                                                                                                                                                                   1974
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 219 of 373


Use of SRMT to Respond to Request to Review Certain
Denials, Continued

Requestor did
Appear to Have
                                           ,



                                         If the                            ,-       Then
Biometrics                               requestor...
Collected at a                           Did have                                     The ISO will adjudicate Forms 1-82 ID and 1-765.
USCIS ASC                                his/her                                      If Form I -821D is approved, ISO approves Form 1-765.
(continued)                              biometrics                                   ISO updates C3 with HAC SRMT DACA Approved on
                                         taken,                                       Service Motion for each form.
                                                                                      If denied, ISO issues a denial using the SRMT denial
                                                                                      template.
                                                                                      ISO updates C3 with HAC SRMT DACA Denial Affirmed
                                                                                      for each form.



Requestor                              Follow the steps below when an SRMT is filed due to a claimed
requested that                         administrative error related to the request to reschedule the ASC appointment.
His/Her
Biometrics                                     Step                                         -                                    Action
Appointment                                       1              Request the A -file.
at a USCIS                                       2               Reopen Forms 1-821D and 1-765 on Service Motion.
ASC be                                           3               Update C3 with HAC code SRMT DACA Reopened on Service
Rescheduled                                                      Motion for both forms.
Prior to the                                     4               Send an interim SRMT response using SRMT DACA 2 call-up.
Scheduled
Date
                                                                                                                                                          Continued on next page




                                                       -             III        I
                                                                                                                                                    Version August 28, 2013 130
This downed Is FOR OFFICIAL USE ONLY, II contains informallon that may be exempt
from public release ureter the Freedom at Information All (5 U.S.C. § 552). This document Ls to be controlled, handled, transmitted, distributed,
and disposed ol In accordance WU) DHS policy relating to Sensitive But Undaseilled (5au) infonnation, and is not to be released to the public or
other personnel who do not has e valid 'need-to-knove Maio without prior approval hen the
originator




                                                                                                                                                                                   1975
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 220 of 373




Requestor
requested that
His/Her
Biometrics
Appointment at
                                             Step...
Use of SRMT to Respond to Request to Review Certain
Denials, Continued

                                                5
                                                                                             Action ' - -      ' ..
                                                                                                                  '    , '     -


                                                               Review the filing and SRMT to determine if a request was received to
                                                               reschedule the ASC Appointment.

                                                                 If the              uestor...              Then...                 '
                                                                                                                                                    .
                                                                                                                                                        ,




                                                                                                                                                                 .
                                                                                                                                -                                    ,    .
a USCIS ASC                                                      Requested to have                                    The ISO will schedule a new ASC
be Rescheduled                                                   his/her biometrics                                   appointment and route the A -file to the
Prior to the                                                     appointment                                          appropriate holding shelf to await the
Scheduled Date                                                   rescheduled, prior                                   biometrics results.
(continued)                                                      to the scheduled                                     Adjudicate the case after the biometrics
                                                                 date,                                                results are received.
                                                                                                                      If Form I -821D is approved, approve
                                                                                                                      Form I-765.
                                                                                                                      Update C3 with HAC SRMT DACA
                                                                                                                      Approved on Service Motion for each
                                                                                                                      form.
                                                                                                                      If denied, issue a denial using the SRMT
                                                                                                                      denial template.
                                                                                                                      Update C3 with HAC SRMT DACA
                                                                                                                      Denial Affirmed for each form.

                                                                 Did not request to                                   Respond to the SRMT that the denial
                                                                 have his/ her                                        stands, using the SRMT denial template.
                                                                 biometrics
                                                                 appointment
                                                                 rescheduled, prior
                                                                 to the scheduled
                                                                 date,



                                                                                                                                                            Continued on next page




FOR OF4C1A1,....8.011LY (.01P1         at                                     WI)                                                                Version August 28, 2013 131
This document Is FOR OFFICIAL USE ONLY. It contalre InforMatlee that may be exempt
ham public release under the Freedom of Into/math:1n Ad (5 U.S.C. § 552). ThIn docernent Is to be =balled, handled, trammeled, distributed,
and disposed of In accordance with DNS policy Mating to Sensitive But Undassided (SBU) Information, and Is not to be released to the public or
other personnel who do not have a valid 'need -to -know" bests without prior soprani from the
originator




                                                                                                                                                                                     1976
          Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 221 of 373


Use of SRMT to Respond to Request to Review Certain
Denials, Continued

Requestor Paid                        Follow the steps below when an SRMT is filed due to a claimed
the Filing and                        administrative error related to Non -Sufficient Funds.
Biometric fees
for the 1-765                         Review the electronic systems to see whether the requestor paid the
                                      associated fees with the filing.

                                             Step                   '   '         '            - Actión
                                                                                               '
                                                 1              Records Division reviews electronic systems to determine if the fee
                                                                was paid timely and properly (if necessary, Request the A -file)
                                                2               Reopen Forms I -821D and 1-765 on Service motion.
                                                 3              Update C3 with HAC code SRMT DACA Reopened on Service
                                                                Motion, for both forms.
                                                 4              Send an interim SRMT response using SRMT DACA 3 call-up.



                                         If the Records                                 Then...                                             .
                                                                                                                                                                   .
                                         Division
                                         determines...
                                         The appropriate fees                                      Respond to the SRMT that the denial stands, using the
                                         were not paid,                                            SRMT denial template.

                                         The appropriate fees                            The ISO obtains the file and schedules a new ASC
                                         were paid,                                           appointment and routes the A -file to the appropriate
                                                                                              holding shelf to await the biometrics results.
                                                                                         Adjudicate the case after the biometrics results are
                                                                                            received.
                                                                                         If Form 1-82 ID is approved, approve Form 1-765.
                                                                                         Update C3 with HAC code SRMT DACA Approved on
                                                                                            Service Motion for each form.
                                                                                            If denied, issue a denial using the SRMT denial
                                                                                            template.
                                                                                         Update C3 with HAC code SRMT DACA Denial
                                                                                            Affirmed for each form.


                                                                                                                                                           Continued on next page




                                                                                                                                                     Version August 28, 2013 132
This document is FOR OFFICIAl.        ONLY. It centrgns Informanon that may De menu"
from pubic release under the Freedom of Information Act (5 U.S.C. g 552). This document Is to he controlled, handled, bensmitted, distributed,
and disposed of In OCCOMIUIC8 whit DNS policy fleeting to Sensitive But Unclassified (SBU) information, MCI Is not to he released to the public or
other personnel who do not have a valid reed -to -know bads without prior approval from the
originator




                                                                                                                                                                                    1977
          Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 222 of 373


Use of SRMT to Respond to Request to Review Certain
Denials, Continued

USCIS Denied                          Follow the steps below when an SRMT is filed due to a claimed
the Request for                       administrative error related to the requestor's response to a RFE.
DACA Based
on                                           Step           '               ,                                    .         '   Action
Abandonment                                      1              Request the A -file.
and the
                                                2               Reopen Forms 1-821D and 1-765 on Service motion.
Requestor
                                                3               Update C3 with HAC code SRMT DACA Reopened on Service
Claims He/She
                                                                Motion, for both forms.
did Respond to
                                                4               Send an interim SRMT response using SRMT DACA4 call-up.
a RFE Within
the Prescribed                                  5               Review A -file and local systems to determine if a response to the RFE
Time                                                            was received before the due date.

                                                                  If the requestor...                        Then...                 H                *      -


                                                                  Responded to the                                    Route the filing to the reviewing officer.
                                                                  RFE within the                                      Adjudicate based on the evidence
                                                                  prescribed time,                                    submitted initially and the RFE response.
                                                                                                                      If Form I -821D is approved, approve
                                                                                                                      Form 1-765.
                                                        .                                                             Update C3 with HAC code SRMT
                                                                                                                      DACA Approved on Service Motion for
                                                                                I.                                    each form.
                                                                                                      .               If denied, issue a denial using the SRMT
                                                                                                                      denial template.
                                                                                                                      Route to SISO for denial concurrence
                                                                                                                      Update C3 with HAC code SRMT
                                                                                                                      DACA Denial Affirmed for each form.
                                                                  Did not respond                                    Respond to the SRMT that the denial
                                                                  within the required                                stands, using the SRMT denial template.
                                                                  time, or no
                                                                  response was
                                                                  received.


                                                                                                                                                          Continued on next page




F R Orn         Jo! ONLY                 vrerfreffic..wirr !AMINE                                                                                  Version August 28, 2013 133
This document Is FOR OFFICIAL USE ONLY. It contsdns Information that may he exempt
from pubic release under the Freedom of information Act (5 U.S.C. 5552). This dominant is to be contintled. handled, transmitted, distributed,
and disposed Olin accordance with DHS policy relating to Sensitive But Unclassified (SW) Information, end 15 not to be released to the public or
other personnel who do not have a vdd 'need-to-knor/ basis without prior approval from the
ortglnetor




                                                                                                                                                                                   1978
          Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 223 of 373


Use of SRMT to Respond to Request to Review Certain




                                                                                    -
Denials, Continued
USCIS Mailed                         Follow the steps below when an SRMT is filed due to a claimed
the RFE to the                       adMinistrative error related to the requestor's change of address.
Wrong Address
and the                                     Step              -   '                                                        Action                  ,




Requestor                                      1             Request the A -file.
Submitted a                                    2             Reopen Forms 1-821D and 1-765 on Service Motion.
COA Prior to
                                               3             Update C3 with HAC code SRMT DACA Reopened on Service
the RFE
                                                             Motion, for both forms.
Issuance
                                               4             Send an interim SRMT response using SRMT DACA 5 call-up.
                                               5             Verify the requestor's address.

                                                                                                                                                       .   _

                                       If the requestor.-                         Then...
                                       Filed a change of                           Re -issue the RFE with a new 87 -day response time
                                       address, prior to                             to the correct address and route the A -file to the
                                       the issuance of an                            RFE hold shelf.
                                       RFE,                                         After the RFE response is received, adjudicate
                                                                                     Forms 1-821D and 1-765 based on the evidence
                                                                                     submitted initially and the RFE response.
                                                                                    If Form I -821D is approved, approve Form 1-765.
                                                                                    Update C3 with HAC code SRMT DACA Approved
                                                                                     on Service Motion for each form.
                                                                                    If denied, issue a denial using the SRMT denial
                                                                                     template.
                                                                                    Update C3 with HAC code SRMT DACA Denial
                                                                                     Affirmed for each form.

                                                                                                                                                       Continued on next page




                                                                                                                                               Version August 28, 2013 134
This document is FOR OFFICIAL US ONLY. It contains Inlonnalion that may to exempt
born public release under the Freedom of irdonnation Act (5 U.S.C. § 552). This document is to be =Mated, handled, tninsm land, dtsbibited,
and disposed of In accordance with DM policy relating to Sensitive But Undassined (SBU) intonnation, end Is net to be mimed to the public or
other personnel who do not haves vaad 'need -hi -know' begs without prior approval limn the
originator




                                                                                                                                                                                1979
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 224 of 373


Use of SRMT to Respond to Request to Review Certain
Denials, Continued

USCIS Mailed
                                                                                                                                                             .       .
the RFE to the                          If the requesto ...                          Theft...
                                                                                                                                                                 .




Wrong address                           Did not file a COA                           Review that the RFE was sent to the correct address.
and the                                 prior to the
                                                                                                                                                                         ,
Requestor                               issuance of an                                  lithe RFE was Then,
                                                                                                                                                         .




Submitted a                             RFE,                                            sent to,
COA Prior to                                                                            The correct                             Respond to the SRMT stating
the RFE                                                                                 address,                                that the denial stands, using
Issuance                                                                                                                        the SRMT denial template.
(continued)
                                                                                        An incorrect                             Route the filing to the SISO.
                                                                                        address,                                 The ISO shall re -issue the
                                                                                                                                 RFE with a new 87 -day
                                                                                                                                 response time to the correct
                                                                                                                                 address and route the A -file to
                                                                                                                                 the RFE hold shelf.
                                                                                                                                 After the RFE response is
                                                                                                                                 received, adjudicate Forms 1-
                                                                                                                                 821D and 1-765 based on the
                                                                                                                                 evidence submitted initially
                                                                                                                                 and the RFE response.
                                                                                                                                 If Form I -821D is approved,
                                                                                                                                 approve Form 1-765.
                                                                                                                             0. Update C3 with HAC code
                                                                                                                                 SRMT DACA Approved on
                                                                                                                  .
                                                                                                                                 Service Motion for each form.
                                                                                                                                 If denied; issue a denial using
                                                                                                                                 the SRMT denial template.
                                                                                                                                 Update C3 with HAC code
                                                                                                                                 SRMT DACA Denial
                                                                                                                                 Affirmed for each form.




 VP% vrriutaL ua            (P000) "                                                                                                                Version August 28, 2013 135
This document is FOR OFFICIAL USE ONLY. It contains Intonation that may be exempt
from pubfm release under the Freedom of Information Act (5 U.S.C. § 552). This document Is to be controlled, handled, transmitted, distributed,
and disposed of In accordance with OHS policy relating to Sensitive But Unclassified (SBU) Information, and h not to be released to the public Of
other personnel who do not have a valid 'need -to -know* basis without prior approval from the
originator




                                                                                                                                                                                  1980
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 225 of 373



                                      Chapter 14: DACA Termination
Removal                               If it comes to the attention of an officer that removal was deferred under
Deferred Under                        DACA in error, the officer should reopen the case on Service motion and
DACA -                                issue a Notice of Intent to Terminate, unless there are criminal, national
Requestor did                         security, or public safety concerns (see below). The individual should be
not Satisfy the
                                      allowed 33 days to file a brief or statement contesting the grounds cited in the
Guidelines
                                      Notice of Intent to Terminate. The Notice of Intent to Terminate should
                                      include a statement that if deferred action for childhood arrivals is terminated,
                                      any associated employment authorization granted during the period of
                                      deferred action will be terminated for cause.

                                      If the adverse grounds are not overcome, or no response is received to the
                                      Notice of Intent to Terminate, the officer should prepare a Termination Notice
                                      and seek supervisory review of the draft Termination Notice, prior to
                                      issuance. The Termination Notice should indicate that the individual's
                                      employment authorization is terminated for cause as of the date of the notice.


Fraud                                 If it comes to the attention of an officer that an individual committed fraud in
                                      seeking deferral of removal under DACA, the officer should reopen the case
                                      on Service motion and issue a Notice of Intent to Terminate. The individual
                                      should be allowed 33 days to file a brief or statement contesting the grounds
                                      cited in the Notice of Intent to Terminate. The Notice of Intent to Terminate
                                      should include a statement that if deferred action for childhood arrivals is
                                      terminated, any associated employment authorization granted during the
                                      period of deferred action will be terminated for cause.

                                      If the adverse grounds are not overcome, or no response is received to the
                                      Notice of Intent to Terminate, the officer should prepare a Termination Notice
                                      and seek supervisory review of the draft Termination. Notice prior to issuance.
                                      The Termination Notice should indicate that the individual's employment
                                      authorization is terminated for cause as of the date of the notice.

                                      The decision to issue a Notice of Intent to Terminate based on fraud should be
                                      supported by a fully documented SOF and any other relevant
                                      documents/information. The terminated DACA case must also be
                                      appropriately recorded in FDNS-DS.

                                                                                                                                                         Continued on next page




FOR tlFAIMAI                                                                                                                                      Version August 28, 2013 136
This document Is FOR OFFICIAL USE ONLY. It wettable Information that may be exempt
from public release under the Freedom of Intonation Act (5 U.S.C. § 552). This document Is to be controlled, handled, transmitted, distributed,
and disposed of In accordance with DM policy relating to Sensitive Bin Unclassified (SSW information, and b not to be Mewed la the public or
other personnel who do not have a valid 'need -to -know' bads without prior approval from the
originator




                                                                                                                                                                                  1981
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 226 of 373


DACA Termination, Continued

Criminal,                                If disqualifying criminal offenses or public safety concerns, which are
National                                 deemed to be EPS, arise after removal has been deferred under DACA, the
Security, or                             officer should forward the case to the BCU DACA Team who, in turn, will
Public Safety                            refer the case to ICE and follow the handling procedures outlined in the
Issues
                                         November 7, 2011 NTA memorandum for EPS cases. If ICE accepts the
                                         case, the issuance of the NTA will result in the termination of DACA. Upon
                                         the filing of the NTA with EOIR, the individual's employment authorization
                                         terminates automatically.

                                         If ICE does not accept the case or if the disqualifying criminal offense is
                                         non-EPS per the November 7, 2011 NTA memorandum, the BCU DACA
                                         Team should reopen the case on Service motion and issue a Notice of Intent
                                         to Terminate. The individual should be allowed 33 days to file a brief or
                                         statement contesting the grounds cited in the Notice of Intent to
                                         Terminate. The Notice of Intent to Terminate should include a statement that
                                         if deferred action for childhood arrivals is terminated, any associated
                                         employment authorization granted during the period of deferred action will
                                         be terminated for cause.

                                         If the adverse grounds are not overcome, or no response is received to the
                                         Notice of Intent to Terminate, the officer should prepare a Termination
                                         Notice and seek supervisory review of the draft Termination Notice prior to
                                         issuance. The Termination Notice should indicate that the individual's
                                         employment authorization is terminated for cause as of the date of the
                                         notice. Consequently, the Class of Admission (COA) code in CIS should be
                                         changed to DAT (Deferred Action Terminated) for employment verification
                                         purposes. Additionally, the BCU DACA Team should forward the
                                         individual's name to ERO.

                                         If national security concerns arise after removal has been deferred under
                                         DACA, the case should go through the CARRP process, per established
                                         CARRP protocols.

                                                                                                                                                           Continued on next page




                                                                                                                                                    Version August 28, 2013 137
Thia document is FOR OFFICIAL USE ONLY. It contains Information that may be oxem
from public release under the Freedom of Information Act (5 U.S.C. 552). This document Ls lo be conbelled, bandied, transmitted, distributed,
and disposed of In accordance with OHS policy relating to Sensitive But Unclassified (SOU)Informatton, and Is not to be released to the public or
other personnel who do not have a valid .r    40 -boom' bash without prior approval from the
originator




                                                                                                                                                                                    1982
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 227 of 373




DACA Termination, Continued

Enforcement                           If after consulting with ICE, USCIS determines that exercising prosecutorial
Priority -                            discretion after removal has been deferred under DACA is not consistent with
DACA Not                              the Department of Homeland Security's enforcement priorities, and ICE does
Automatically                         not plan to issue an NTA,the officer should refer the case to HQSCOPS,
Terminated
                                      though the normal chain of command, to determine whether or not a NOIT is
                                      appropriate. If it is determined that the case warrants final termination, the
                                      Officer will issue DACA 603 - Termination Notice [Enforcemerít Priority;
                                      Not Automatically Tenninated] from the Appendix I.
System                                The following new HACs must be used as appropriate when updating a
Updates                               Notice of Intent to Terminate DACA and a DACA Termination Notice in
                                      C3:



 (b)(7)(e)




                                      See Appendix I for Notice of Intent to Terminate and Termination Notice.




                                                                                                                                                 Version August 28, 2013 138
nu doomed b FOR OFFICIAL USE ONLY, It ountabs Information that may be emend
frcel public Mane ureter the Freedom of Information Ad (5 U.S.C. 552). This document Is to be controaed, handled, transmitted, distributed,
and disposed of In accordance with OHS policy relating to Sender° But Unclassified (SOU) Information, and boot to be released to the public or
other personnel who do not hews a used 'neecktoknore bash without prior approval hem the
originator




                                                                                                                                                                               1983
          Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 228 of 373



    Chapter 15: Processing Form 1-131, Application
      for Travel Document for Individuals With
      Approved Form 1-821D, Consideration of
    Deferred Action for Childhood Arrivals (DACA)

Introduction                         Parole is the authorization to allow an otherwise inadmissible person'to
                                     physically proceed into the United States under certain safeguards and
                                     controls. Parole is not an admission. The legal authority for parole is found in
                                     § 212(d)(5)(A) of the Act. Under this statutory authority, DHS may, as a
                                     matter of discretion, parole an individual into the United States under
                                     prescribed conditions. Parole is granted on a case -by -case basis for urgent
                                     humanitarian reasons or significant public benefit. Advance parole is
                                     generally granted prior to the individual's departure from the United States.
                                     Form I -512L evidencing such a grant is generally the document accepted by a
                                     transportation company to allow individuals travelling without a visa to return
                                     to the United States.


Prescribed                           In accordance with the discretionary authority provided in § 212(d)(5)(A) of
Conditions for                       the Act, USCIS will determine whether a DACA recipient's purpose for
Advance Parole                       international travel is justifiable based on the circumstances he or she
                                     describes in his or her request. Generally, USCIS will only grant advance
                                     parole if the applicant's travel abroad will be in furtherance of:
                                             humanitarian purposes, including travel to obtain medical treatment,
                                             attending funeral services for a family member, or visiting an ailing
                                             relative;
                                                     educational purposes, such as semester -abroad programs and
                                                     academic research, or;
                                           ,         employment purposes such as overseas assignments, interviews,
                                                     conferences or, training, or meetings with clients overseas.

                                     Travel for vacation is not á valid basis for advance parole.

                                                                                                                                                      Continued on next page




                                                                                                                                                Version August 28, 2013 139
This docwnenl is FOR OFFICIAL USE ONLY. It contains information that may be exempt
from pudic release under the Freedom of Immnnahon Act (5 U.S.C. § 552). This dowment Is to be cortholied, handled, transmitted, distbuted,
and disposed of in accordance with OHS potty reladnp to Sensitive But Unclassified (SOU) heomreaon, and is col to be released to the pudic or
other personnel who do not have a valid 'need -to -know' basis without prior several from the
originator




                                                                                                                                                                               1984
          Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 229 of 373



                                      For humanitarian purposes the applicant must show that the travel is for the
Advance                               purpose of:
Parole                                       Obtaining medical treatment;
Requested for                                Attending funeral services for a family member; or
Humanitarian                                 Visiting an ailing relative.
Purposes
                                      Evidence to demonstrate this purpose includes, but is not limited to:
                                                              A letter from the applicant's physician explaining the nature of
                                                              his or her Medical condition, the specific medical treatment to
                                                              be sought outside of the United States, and a brief explanation
                                                              why travel outside the U.S. is medically necessary; or
                                                              Documentation of a family member's serious illness or death.
                                                                                                                                                         Continued on next page




pne Martel           nNi Y (Min) - IdIN FNFOIICRAFPR SENSMVE fLF-SI                                                                                Version August 28, 2013 140
This document is FOR OFFICIAL USE ONLY. It contains alternation that may be exempt
from public release under the Freedom rd Information Act (5 U.S.C. § S52). This document Is to be controlled, handled, transmitted, distributed,
and disposed of In accordance with OHS policy relating to rionsalue But Undaunted (5BU) Information, end U nol to be Mewed to the rubric or
other personnel who do not have e wed 'newt-to-know basis without prior approval from the
originator




                                                                                                                                                                                  1985
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 230 of 373


 Processing Form 1-131, Application for Travel Document for
 Individuals With Approved Form 1-821D, Continued

 Advance Parole                         For educational purposes the applicant must show that the travel will be
 Requested for                          undertaken for educational pursuits.
 Educational
 Purposes
                                                      Examples include semester abroad programs or travel necessary to
                                                      conduct academic research.
                                                      Travel during an academic year unrelated to academics (e.g., a
                                                      vacation), is insufficient to qualify as an educational purpose.
                                                      Evidence to demonstrate this purpose includes, but is not limited to:
                                                                 A letter from a school employee acting in an official
                                                                 capacity describing the purpose of the travel and explaining
                                                                 why travel is required or beneficial; or
                                                                 A document showing enrollment in an educational program
                                                                 requiring travel.


Advance                                 For employment purposes the applicant must show that the travel relates to
Parole                                  fulfilling job requirements.
Requested for
Employment
                                                   These purposes will also include the pursuit of a position in the United
Purposes
                                                      States with a foreign employer.
                                                   Examples include an overseas assignment, an interview, a conference,
                                                    training, or a meeting with overseas clients.
                                                   Evidence to demonstrate employment purposes includes, but is not
                                                    limited to:

                                                                  A letter from the applicant's employer or conference host
                                                                     describing the need for travel; or
                                                                  A document showing a specific employment need, such as a
                                                                     conference program, that also shows the applicant's
                                                                     participation.


Expedites                              As a general matter of course, expedite requests will not be granted, because
                                       USCIS will make every effort to process the advance parole request quickly;
                                       however, in a dire emergency, and if properly documented, if an individual
                                       were to appear at a local office and the local office were to deem the need for
                                       an expedite to be compelling such that an expedite would be warranted, the
                                       local office has the option of processing the advance parole or working
                                       through established POCs at the Service Center under normal protocols.

                                                                                                                                                            Continued on next page




                                                                                                                                                    Version August 28, 2013   141
This document Is FOR OFFICIAL USE ONLY, It contain information that may be exempt
horn public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled. tranentted, distributed.
and disposed of In accordance with OHS policy Mating to Sensitive But Unclassified (5811) Information, and Is not to be released to the public or
other personnel who do not have e eared needto-know' basis without prior approved from the
originator




                                                                                                                                                                                     1986
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 231 of 373


Processing Form 1-131, Application for Travel Document for
Individuals With Approved Form 1-821 D, Continued

Filing Location                        A DACA recipient seeking advance parole files Form I-131 with the USICS
                                       Lockbox Facility according to the instruction on the form. The Lockbox
                                       Facility will forward the application to the appropriate Service Center
                                       according to the agreed upon routing.



DACA                                   Individuals in removal proceedings, including those with a final removal
Recipients in                          order, may seek advance parole if the request meets the guidelines for
Removal                                advance parole consideration under DACA. Notwithstanding the advance
Proceedings
                                       parole, a departure made while under a fmal order of removal (including a
                                       voluntary departure that converted automatically to a final removal order)
                                       renders that individual inadmissible under § 212(a)(9)(A) of the Act.


Processing                             Step 1:              Determine whether the applicant is in removal proceedings and/or r,
Steps                                                       has a final removal order.

                                       Step 2:



                                       Step 3:              Review the results of the
                                                                If there is n                                                                      hows the hit does not
          (b)(7)(e)                                                    relate (DNR , o                                                           y s een resolved, go to step 4.
                                                                  If there is an unresolve                                                t, follow the instructions in the
                                                                       NaBISCOP.

                                       Step 4:              Adjudicate the I-131.
                                                                If the criteria have been met, issue the advance parole valid for
                                                                the duration of the event, as documented in the advance parole
                                                                application. For multiple events, issue the advance parole
                                                                valid for the duration of all the documented events, not to
                                                                exceed the duration of the deferral of removal under DACA.
                                                                  Update the I-131 in C3 for approval and issuance of an I -512L
                                                                   Advance Parole Document.
                                                                       If the criteria have not been met, issue a denial and update C3.


                                       Update RFEs, approvals and denials in C3 using current procedures.




                                                                                                                                                    Version August 28, 2013 142
This document Is FOR OFFICIAL USE ONLY. I corneae information dlaa may be exdnpl
from public miease under the Freedom of Information Ad (5 U.S.C. § 552). This document Is to be CUlltr    , handled. transmitted, distributed,
and disposed of In accordance with OHS policy relating to Sensitive But Unclassified (SBU) Information,   b nano be released to the public or
other personnel who do not have a void 'need -to -know' basis without prior approval from the
originator




                                                                                                                                                                                   1987
   Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 232 of 373
                               Appendix A
                                                                              .Nd(.'rt'/Ivey'
                                                                              1.1.S. I)eparUiyeni of tlomml;und Security
                                                                              1lzislúncwn. I)C 20528




                                                                              Homeland
                                         June 15. 2012                        Security
MEMORANDUM FOR:                  David V. Aguilar
                                 Acting Commissioner, U.S. Customs and Border Protection

                                 Alejandro Mayorkas
                                 Director, U.S. Citizenship and Immigration Services

                                 John Morton
                                 Director, U.S. Immigration and Customs Enforcement


FROM:                            Janet Napolitano
                                 Secretary of Horn            tr   ty

SUBJECT:                         Exercising Prose rial Discretion with Respect to Individuals
                                 Who Came to the nited States as Children

By this memorandum, I am setting forth how, in the exercise of our prosecutorial discretion, the
Department of Homeland Security (DHS) should enforce the Nation's immigration laws against
certain young people who were brought to this country as children and know only this country as
home. As a general matter, these individuals lacked the intent to violate the law and our ongoing
review of pending removal -cases is already offering administrative closure to many of them. However.
additional measures are necessary to ensure that our enforcement, resources are not expended on these
low priority cases but are instead appropriately focused on people who. meet our 'enforcement
priorities.

The following criteria should be satisfied before an'Individual is considered for an exercise of
prosecutorial discretion pursuant to this memorandum:

         came to the United States under the age of 'sixteen:
         has continuously resided in the United States for a least five years preceding the date of this
         memorandum and is present in the United States on the date of this memorandum:
         is currently in school; has.graduáted from high school, has obtained a general education
         development certificate, or is an honorably discharged veteran of the Coast Guard or Armed
         Forces of the United States:
         has not been convicted of a felony offense, a significant misdemeanor offense, multiple
         misdemeanor offenses, or otherwise poses a threat to national security or public safety: and
         is not above the age of thirty.




                                                                                                                           1988
   Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 233 of 373




Our Nation's immigration laws must be entbrced in a strong and sensible manner. They are not
designed to be blindly enforced without consideration given to the individual circumstances of
each case. Nor are they designed to remove productive young people to countries where they
may not have lived or even speak the language. Indeed, many of these young. people have
already contributed to our country in significant ways. Prosecutorial discretion, which is used in
so many other areas, is especially justified here.

As part of this exercise of prosecutorial discretion, the above criteria are to be considered
whether or not an individual is already in removal proceedings or subject to a final order of
removal.. No individual should receive deferred action under this memorandum unless they first
pass a background check and requests for relief pursuant to this memorandum are to be decided
on a case by case basis. DHS cannot provide any assurance that relief will be granted in all
cases.


1. With respect to individuals who are encountered by U.S. Immigration and Customs
Enforcement (ICE). U.S. Customs and Border Protection (CBP). or U.S. Citizenship and
Immigration Services (USCIS):

         With respect to individuals who meet the above criteria, ICE and CBP should
         immediately exercise their discretion, on an individual basis, in order to prevent low
         priority individuals from being placed into removal proceedings or removed from the
         United States.
         USCIS is instructed to implement this memorandum consistent with its existing guidance
         regarding the issuance of notices to appear.

2. With respect to individuals who are ín removal proceedings but not yet subject to a final order
of removal. and who meet the above criteria:

         ICE should exercise prosecutorial discretion, on an individual basis. for individuals who
         meet the above criteria by deferring. action for a period of two years, subject to renewal,,
         in order to prevent low priority individuals from being removed from the United States.
         ICE is instructed to use íts Office of the Public Advocate to permit individuals who
         believe they meet the above criteria to identity themselves through a clear and efficient
         process.
         ICE, is directed to begin implementing this process within 60 days of the date of this
         memorandum.
         ICE is also instructed to immediately begin the process of deferring action against
         individuals who meet the above criteria whose cases have already been identified through
         the ongoing review of pending cases before the Executive Office for Immigration
         Review.

3. With respect to the individuals who are not currently in removal proceedings and meet the
above criteria, and pass a background check:

         USCIS should establish a clear.and efficient process for exercising prosecutorial
         discretion. on an individual basis, by deferring action against individuals who meet the




                                                                                                        1989
   Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 234 of 373




        above criteria and are at least 15 years old, for a period of two years. subject to renewal.
        in order to prevent low priority individuals fróm being placed into removal proceedinus
        or removed from the United States.
        The USCIS process shall also be available to individuals subject to a final order of
        removal regardless of their age.
        USCIS is directed to begin implementing this process within 60 days of the date of this'
        memorandum.

For individuals who are granted deferred action by either ICE or USCIS, USCIS shall accept
applications to determine whether these individuals qualify for work authorization during this
period of deferred action.

This memorandum confers no substantive right, immigration status or pathway to citizenship.
Only the Congress, acting through its legislative authority, can confer these rights. It remains for -
the executive branch, however, to set forth policy for the exercise of discretion within the
framework of the existing law. I have done so here.




                                      j Janet Napolfano




                                              '                                                          1990
    Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 235 of 373

                           Appendix B
                                                                                   U.S. Department of Homeland Security
                                                                                   (LS. Citizenship and Innnicrationt Services
                                                                                   D%Jke of the Director (MS 2000)
                                                                                   Washington. DC 20529-2000

                                                                                   U.S. Citizenship
                                                                                   and Immigration
                                                                                   Services

November 7, 2011                                                                   PM -602-0050


Policy Memorandum

SUBJECT: Revised Guidance for the Referral of Cases and Issuance of Notices to Appear
          (NTAs) in Cases Involving Inadmissible and Removable Aliens

Purpose
This Policy Memorandum (PM) establishes new USCIS guidelines for referring cases and
issuing Notices to Appear (NTAs) in a manner that promotes the sound use of the resources of
the Department of Homeland Security and the Department of Justice to enhance national
security, public safety, and the integrity of the immigration system. This PM supersedes Policy
Memorandum No. 110, Disposition of Cases Involving Removable Aliens, dated July 11, 2006.

Scope
This PM applies to and is binding on all USCIS employees unless otherwise specifically
provided in this PM.

Authority
Immigration and Nationality Act (INA) sections 101(a)(43), 103(a), 239, 240 and 318; Title 8,
Code of Federal Regulations (8 CFR) parts/sections 2.1, 103, 204, 207.9, 208, 216.3(a),
216.6(a)(5), 236.14(c), and 239; Adjudicator's Field Manual Chapter 10.11(a).

Background
U.S. Citizenship and Immigration Services (USCIS) has authority, under the immigration laws,
see, e.g., INA §§ 103(a), 239; 8 CFR §§ 2.1, 239.1, to issue Form 1-862, Notice to Appear, to
initiate removal proceedings.' U.S. Immigration and Customs Enforcement (ICE) and U.S.
Customs and Border Protection (CBP) also have authority to issue NTAs. Accordingly, USCIS
must ensure that its issuance of NTAs fits within and supports the Government's overall removal
priorities, while also ensuring that its NTA policies promote national security and the integrity of
the nation's immigration system.

To those ends, this PM identifies the circumstances under which USCIS will issue an NTA, or
will refer the case to ICE for NTA issuance, in order to effectively handle cases that involve
public safety threats, criminals, and aliens engaged in fraud.


tDelegation by the Secretary of the Department of Homeland Security to the Bureau of Citizenship and Immigration
Services, Delegation Number 0150.1; Paragraph 2(N). However, international District Directors and officers are not
authorized to issue NTAs.




                                                                                                     www.uscis.gov

                                                                                                                                 1991
    Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 236 of 373

PM -602-0050: Revised Guidance for the Referral of Cases and Issuance of NTAs in Cases
Involving Inadmissible and Removable Aliens
Page 2

Policy
I. National Security Cases


    This PM does not affect the handling of cases involving national security concerns.2
    Guidance from the Fraud Detection and National Security Directorate (FDNS)3 will continue
    to govern the definition of these cases and the procedures for resolution and NTA issuance.

II. NTA Issuance Required by Statute or Regulation

    USCIS will issue an NTA in the following circumstances:4

    A. Termination of Conditional Permanent Resident Status and Denials of Form 1-751,
        Petition to Remove the Conditions of Residence (8 CFR 216.3, 216.4, 216.5)5
    B. Denials of Form 1-829, Petition by Entrepreneur to Remove Conditions (8 CFR 216.6)
    C. Termination of refugee status by the District Director (8 CFR 207.9)
    D. Denials of NACARA 202 and HRIFA adjustments
            1. NACARA 202 adjustment denials (8 CFR 245.13(m));
            2. HRIFA adjustment denials (8 CFR 245.15(r)(2)(i)).
    E. Asylum6, NACARA 203, and Credible Fear cases:7
            1. Asylum referrals (8 CFR 208.14(c)(1));
            2. Termination of asylum or termination of withholding of removal or deportation
                (8 CFR 208.24(e));8
            3. Positive credible fear findings (8 CFR 208.30(f));
            4. NACARA 203 cases where suspension of deportation or cancellation of removal
                is not granted, and the applicant does not have asylum status, or lawful immigrant
                or non-immigrant status (8 CFR 240.70(d)).

    This PM does not apply to, or change, NTA or notification procedures for Temporary
    Protected Status cases. Further, Form 1-360, Petitidn for Amerasian, Widow(er), or Special
    Immigrant, processed under the Violence Against Women Act (VAWA), should continue to




2 National Security Cases include cases involving Terrorist Related Grounds of Inadmissibility (TRIG) pursuant to
sections 21 2(a)(3)(B) and 212(a)(3)(F) of the INA.
3 See, e.g., Policy for Vetting and Adjudicating Cases with National Security Concerns (April 11, 2008).
4 If any Form 1-751 or 1-829 cases are also Egregious Public Safety cases, they will be referred to ICE in accordance
with Section IV.A.1 of this PM.
5 See the October 9, 2009 internal memo, Adjudication of Form 1-751, Petition to Remove Conditions on Residence
Where the CPR Has a Final Order of Removal, Is in Removal Proceedings, or Has Filed an Unexcused Untimely
Petition or Multiple Petitions. See also the April 3, 2009 memo, 1-751 Filed Prior to Termination of Marriage.
6 USCIS may issue an NTA when an asylum applicant withdraws his or her asylum application.
7 This memo does not apply to the Asylum Division's issuance of Form 1-863, Notice of Referral to Immigration
Judge, to certain stowaways, crewmembers, and VWP individuals who are requesting asylum or withholding of
removal; reasonable fear screenings and negative credible fear screenings.
8 See also section 208(c)(3) of the INA describing removal when asylum is terminated.
9 See the September 12, 2003 internal memo, Service Center Issuance of Notice to Appear (Form 1-862).




                                                                                                                        1992
    Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 237 of 373

PM -602-0050: Revised Guidance for the Referral of Cases and Issuance of NTAs in Cases
Involving Inadmissible and Removable Aliens
Page 3

    be processed under existing protocols. If the VAWA applicant's Form 1-485 is denied, this
    memorandum is applicable in terms of NTA issuance.1°

III. Fraud Cases with a Statement of Findings Substantiating Fraud

    To protect the integrity of the immigration system and address fraud, USCIS will issue NTAs
    when a Statement of Findings (SOF) substantiating fraud is part of the record." An NTA
    will be issued upon final adjudicative action on the petition and/or application ór other
    appropriate eligibility deterrnination.12 NTAs will be issued even if the petition and/or
    application is denied for a ground other than fraud, such as lack of prosecution or
    abandonment, is terminated based on a withdrawal by the petitioner/applicant, or where an
    approval is revoked, so long as an SOF substantiating fraud is in the record.

    The NTA should include the charge of fraud or misrepresentation, if possible. The
    appropriate charge(s) will be determined on a case -by -ease basis. Consultation with local
    USCIS counsel to determine the appropriate charge(s) is recommended.

IV. Cases to be Referred to ICE for a Decision on NTA Issuance

    A. diminal Cases: Criminal aliens are a top immigration enforcement priority for the
        government. The following guidance recognizes the prioritization and requires USCIS to
        refer criminals to ICE for action or issue an NTA in accordance with this PM.

             1.   Egregious Public Safety (EPS) Cases            -




                  USCIS will refer all EPS cases, including cases with pending N -400s, to ICE
                  prior to adjudicating the case even if USCIS can deny the petition and/or
                  application on its merits. An EPS case is defined by USCIS and ICE as a case
                  where information indicates the alien is under investigation for, has been arrested
                  for (without disposition), or has been convicted of, any of the following:
                      a. Murder, rape, or sexual abuse of a minor as defined in
                          section 101(a)(43)(A) of the INA.
                      b. Illicit trafficking in firearms or destructive devices as defined in
                          section 101(a)(43)(C) of the INA.
                      c. Offenses relating to explosive materials or firearms as defined in
                          section 101(a)(43)(E) of the INA.


1° When making determinations, employees must keep in mind USCIS's obligations under 8 USC § 1367, which
prohibits the release of any information, outside of DHS, relating to aliens who are seeking or have been approved
for immigration benefit(s) under the provisions for battered spouses, children, and parents in the Violence Against
Women Act.
II Alternatively, ICE will determine whether to issue the NTA if a criminal investigation is conducted, fraud is
found, and the investigation results in criminal prosecution.
I2 This includes, but is not limited to, aliens that were granted asylum status by USCIS, adjusted to Lawful
Permanent Resident status, presented fraud indicators, were subject to the Post Adjustment Eligibility Review
(PAER) process in an Asylum Office, and met the PAER criteria for NTA issuance.




                                                                                                                      1993
   Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 238 of 373

PM -602-0050: Revised Guidance for the Referral of Cases and Issuance of NTAs in Cases
Involving Inadmissible and Removable Aliens
Page 4

                 d. Crimes of violence for which the term of imprisonment imposed, or where
                      the penalty for a pending case, is at least one year as defined in
                      section 101(a)(43)(F) of the INA.
                  e. An offense relating to the demand for, or receipt of, ransom as defined in
                      section 101(a)(43)(H) of the INA.
                  f. An offense relating to child pornography as defined in
                      section 101(a)(43)(I) of the INA.
                 g. An offense relating to peonage, slavery, involuntary servitude, and
                      trafficking in persons as defined in section 101(a)(43)(K)(iii) of the INA.
                 h. An offense relating to alien smuggling as described in
                      section 101(a)(43)(N) of the INA
                  i. Human Rights Violators, known or suspected street gang members, or
                      Interpol hits.
                 j. Re-entry after an order of exclusion, deportation or removal subsequent to
                      conviction for a felony where a Form 1-212, Application for Permission to
                      Reapply for.Admission into the U.S. after Deportation or Removal, has
                      not been approved.

              All EPS cases must be referred to ICE using the procedures outlined below. The
              case will be referred as soon as it is identified. ICE will have an opportunity to
              decide if, when, and how to issue an NTA and/or detain the alien. USCIS will not
              issue an NTA in these cases if ICE declines to issue an NTA. If some other basis
              unrelated to the EPS concern becomes apparent during the course of adjudication,
              an NTA may be issued in accordance with this memo.

              Referral Process

              This referral process is utilized in order to give ICE the opportunity to determine
              the appropriate course of action before USCIS adjudicates the case. A decision to
              issue an NTA may directly affect the processing of the pending petition and/or
              application. Upon issuing the Referral to Immigration and Customs Enforcement
              (RTI), USCIS will suspend adjudication for 60 days, or until ICE provides
              notification of its action on the case, whichever is earlier.

              In response to the RTI

                  1.   ICE may issue an NTA. ICE's issuance of an NTA allows USCIS to
                       proceed with adjudication (unless jurisdiction transfers to EOIR or the
                       pending application is an N-400), taking into account the basis for the
                       NTA.

                 2.    If ICE does not issue an NTA or otherwise provide notification of its     .




                       action on the case within 60 days of the RTI, USCIS may resume its
                       adjudication of the case, taking into account the referral grounds.




                                                                                                     . 1994
     Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 239 of 373

PM -602-0050: Revised Guidance for the Referral of Cases and Issuance of NTAs in Cases
Involving Inadmissible and Removable Aliens
Page 5

                               a.   If the case is approvable, USCIS will consult with ICE prior to
                                    adjudication.

                               b. Once adjudicated, regardless of the decision, USCIS will notify
                                    ICE of the result by sending a copy of the original RTI to ICE with
                                    a cover memorandum advising of the outcome of the case.

                 EPS cases referred to ICE prior to adjudication should be called up and reviewed
                 no later than 60 days after referral. Normally, the case should be adjudicated by
                 USCIS. However, USCIS retains discretion to place the case on hold for more
                 than 60 days if ICE requests additional time to conduct an investigation.I3

                 Office -Specific Processes

                       .   Cases to be adjudicated by Service Centers and the National Benefits
                           Center. Adjudication will be suspended and the case will immediately be
                           sent to the appropriate Service Center Background Check Unit (BCU).
                           The BCU will refer the case to the ICE Benefit Fraud Unit (BFU) via an
                           RTI. A hard copy of the RTI will be placed in the A -file and/or receipt
                           file. The BCU will retain the file unless ICE requests it or the 60 days
                           expire.

                     2.    Cases to be adjudicated by Field Offices. The Immigration Services
                           Officer (ISO) will suspend adjudication and the case will immediately be
                           referred to the local ICE Special Agent in Charge (SAC) via an RTI. A
                           hard copy of the RTI will be placed in the A -file and/or receipt file. A
                           copy of the RTI must also be sent to the ICE BFU. USCIS will retain the
                           file unless ICE requests the file for their review.

                 An RTI should include any relevant attachments that USCIS has at the time, such
                 as a copy of the RAP sheet and a copy of the petition and/or application.

            2. Non -Egregious Public Safety Criminal Cases

                 If it appears that the alien is inadmissible or removable for a criminal offense not
                 included on the EPS list, USCIS will complete the adjudication and then refer the
                 case to ICE. This section applies to N-400 cases if the N-400 has been denied on
                 good moral character (GMC) grounds based on the criminal offense.I4 ICE will
                 decide if, and how, it will institute removal proceedings and whether or not it will
                 detain the alien. USCIS will not issue an NTA if ICE declines to issue an NTA.
13
   Pursuant to 8 CFR 274a.13(d), USCIS must complete processing of an Employment Authorization Document
(EAD) within 90 days or issue an interim EAD card valid up to 240 days. Officers should be mindful of this
regulatory timeframe when cases with a pending Form 1-765, Application for Employment Authorization, are
referred to ICE.
14 See Section V of this memo addressing N-400 cases.




                                                                                                             1995
   Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 240 of 373
PM -602-0050: Revised Guidance for the Referral of Cases and Issuance of NTAs in Cases
Involving Inadmissible and Removable Aliens
Page 6

              If some other basis unrelated to the criminal offense becomes apparent upon
              return of the case to USCIS, an NTA may be issued in accordance with this
              memo.

              Referral Process

              The referral process is used to allow ICE to make a determination whether to
              issue an NTA, based on the totality of circumstances and its priorities. ICE will
              determine the appropriate grounds for removal if an NTA is issued.

              Once adjudication is complete, USCIS will send an RTI to ICE. USCIS will
              concurrently transmit a copy of the RTI to ICE Headquarters (HQ) Enforcement
              and Removal Operations (ERO) Criminal Alien Division for statistical monitoring
              purposes. If there is any confusion or uncertainty about classifying a case as
              egregious versus non -egregious, the USCIS ISO should refer the matter as an EPS
              case using the process described above.

              The accompanying A -file will be referred to ICE with the RTI, if the file is in the
              possession of the referring USCIS office or center. If the file is not at the
              referring USCIS office or center, the RTI should include any relevant attachments
              that USCIS has, such as a copy of the RAP sheet and a copy of the petition and/or
              application. Where USCIS obtained certified conviction records through normal
              processing of the ease, USCIS will include the records with the RTI, but it will
              not hold the Rh on a completed case solely to obtain disposition records. Instead
              ICE will decide whether, and how, it will obtain such records as part of its
              decision to issue an NTA.

              Office -Specific Processes

                  1. Cases adjudicated by Service Centers and the National Benefits Center.
                      Once adjudication is completed, if the alien is removable on a criminal
                      charge, regardless of the reason for the denial, the file will be referred to
                      the BCU. The BCU will refer the case, along with the A -file and/or receipt
                      file, to the appropriate ERO Field Office Director (FOD) via an RTI.

                 2. Cases adjudicated by Field Offices. Once adjudication is -completed, if the
                     alien is removable on a criminal charge, regardless of the reason for the
                     denial, USCIS will prepare an RTI and refer the case, along with the
                     A -file and/or receipt file, to the local ERO FOD.

   B. National Security Entry Exit Registration System (NSEERS) Violator Cases

       USCIS will refer all cases in which an application is denied based on an NSEERS
       violation to ICE for possible NTA issuance.




                                                                                                      1996
    Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 241 of 373

PM -602-0050: Revised Guidance for the Referral of Cases and Issuance of NTAs in Cases
Involving Inadmissible and Removable Aliens
Page 7

V. Cases Involving Form N-400, Application for Naturalization

    The following guidance applies to the issuance of NTAs in cases in which applicants for
    naturalization are removable. There are two primary situations in which NTAs may be
    issued in connection with a filed Form N-400. If the N-400 case involves fraud (documented
    in the SOF) the procedures found in this section must be followed, rather than the procedures
    found in Section III (Fraud Cases with a Statement of Findings Substantiating Fraud).
    However, the below guidance does not apply to EPS cases. EPS cases must be referred in
    accordance with Section IV.A.1 (Egregious Public Safety Cases) of this memo.
    Additionally, the below guidance does not apply to non-EPS criminal cases when the N-400
    can be denied on GMC grounds based on the criminal act. These cases must be denied and
    referred in accordance with Section IV.A.2 (Non -Egregious Public Safety Criminal Cases).

    A. The first situation occurs when the applicant may be eligible to naturalize but is also
       deportable under section 237 of the INA. Examples include applicants convicted of
       aggravated felonies prior to November 29, 1990, or applicants convicted of deportable
       offenses after obtaining Lawful Permanent Resident (LPR) status that do not fall within
       the GMC period. The ISO should:

             1.   Make a written recommendation on the issuance of an NTA through a review of
                  the totality of the circumstances to include factors such as: severity of crime, time
                  since crime committed, other criminal conduct, reformation, immigration history
                  including method of entry, length of presence in the U.S., and prior immigration
                  violations, and contributions to society to include the pursuit of education and
                  military service.15

             2. Once the ISO has made a recommendation on whether or not to issue an NTA, the
                 case should be forwarded to the N-400 NTA Review Panel (Review Panel), along
                 with the written recommendation. A Review Panel must be formed in each Field
                 Office and include a local Supervisory Immigration Services Officer (SISO), a
                 local USCIS Office of Chief Counsel attorney, and a district representative. An
                 attorney from ICE's local Office of Chief Counsel will be invited to participate
                 and will have an advisory role on the panel. The Review Panel will make the
                 final determination on NTA issuance. If consensus cannot be reached by the
                 Review Panel, the case will be elevated to the District Director, through the
                 district representative, for a final decision.

                  If the Review Panel decides to issue an NTA, place the N-400 on hold until
                  removal proceedings have concluded. Once proceedings have concluded, or if the
                  Review Panel declines to issue an NTA, adjudicate the case appropriately.



15 Additional factors to be taken under consideration can be found in the June 17, 2011 ICE memo, Exercising
Prosecutorial Discretion Consistent with the Civil Immigration Enforcement Priorities of the Agency for the
Apprehension, Detention, and Removal of Aliens.




                                                                                                               1997
      Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 242 of 373

PM -602-0050: Revised Guidance for the Referral of Cases and Issuance of NTAs in Cases
Involving Inadmissible and Removable Aliens
Page 8

      B. The second situation occurs when it is determined that the applicant was inadmissible at
         the time of adjustment or admission to the United States, thus deportable under section
          237 of the INA and not eligible for naturalization under section 318 of the INA. 16 The
          ISO should:

              1.   Make a written recommendation on the issuance of an NTA through a review of
                   the totality of the circumstances to include factors such as: willfulness of actions,
                   fraud factors, length of LPR status, criminal history, and officer error at time of
                   adjustment.

             2.    Once the ISO has made a recommendation on the issuance of the NTA, the case
                   should be forwarded to the Review Panel (see Section V.A.2), along with the
                   written recommendation. The Review Panel will make the final determination on
                   NTA issuance. If consensus cannot be reached by the Review Panel, the case will
                   be elevated to the District Director, through the district representative, for a final
                   decision.

               .   If the Review Panel decides to issue an NTA, place the N-400 on hold until
                   removal proceedings have concluded. Once removal proceedings have
                   concluded, adjudicate the case appropriately. If the Review Panel declines to
                   issue an NTA, deny the case under section 318 of the INA.

VI.    Other Cases

       A. An alien may request NTA issuance to renew an application for adjustment or in certain
          cases with a denied N-400. The request must be made in writing.'

       B. An asylum applicant issued an NTA may request NTA issuance for family members not
          included on the asylum application as dependents for family unification purposes. The
          request must be made in writing.I8

VII. Exceptions

       Exceptions to the guidance in this PM require concurrence from Regional or Center
       Directors, who will consult with ICE before issuing an NTA.



'6 In the Third Circuit only (Pennsylvania, New Jersey, Delaware, and the U.S. Virgin Islands), based on the holding
in Garcia v. Att'y Gen., 553 F.3d 724 (3d Cir. 2009), if the alien has been an LPR for at least five years, the alien
cannot be placed in removal proceedings for fraud or willful misrepresentation of a material fact at time of
adjustment, if USCIS could have learned of the fraud or misrepresentation through reasonable diligence before the
five year rescission period expired. Please consult with USCIS counsel if there are questions regarding the
applicability of this precedent.
17 USCIS retains discretion to deny a request. USCIS should consider ICE actions and determinations when making
an NTA issuance decision under this section.
18 USCIS retains discretion to deny a request.




                                                                                                                        1998
        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 243 of 373

    PM -602-0050: Revised Guidance for the Referral of Cases and Issuance of NTAs in Cases
'   Involving Inadmissible and Removable Aliens
    Page 9

    VIII. Coordination with ICE

           According to the June 2011 ICE memo regarding the exercise of prosecutorial discretion
           consistent with priorities, 19 USCIS will receive notice before an ICE attorney exercises
           prosecutorial discretion and dismisses, suspends, or closes a case. The local N-400 NTA
           Review Panel will work with ICE to come to a resolution if USCIS does not agree with
           ICE's use of prosecutorial discretion in a particular case. If concurrence cannot be reached,
           the case should be elevated to the USCIS Office of Chief Counsel in headquarters.

    Implementation
    Each field office must form an N-400 NTA Review Panel and create a process to complete RTIs
    and refer EPS and non-EPS criminal cases to ICE. A written list enumerating the members of
    the Review Panel and a document outlining the process of referral must be sent to the appropriate
    district office within 30 days of the issuance of this memorandum.

    Use
    This PM is intended solely for the guidance of USCIS personnel in the performance of their
    official duties. It is not intended to, does not, and may not be relied upon to create any right or
    benefit, substantive or procedural, enforceable at law, or by any individual or other party in
    removal proceedings, in litigation with the United States, or in any other form or manner.

    Contact Information
    Questions or suggestions regarding this PM should be addressed through appropriate channels to
    the Field Operations Directorate, Service Center Operations Directorate, or the Refugee,
    Asylum, and International Operations Directorate.




     '9 Exercising Prosecutorial Discretion Consistent with the Civil Immigration Enforcement Priorities of the Agency
    for the Apprehension, Detention, and Removal of Aliens, signed June 17, 2011.




                                                                                                                         1999
Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 244 of 373




  (b)(7)(e)

                        Appendix C
        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 245 of 373
                                                   Appendix D

                           DEFERRED ACTION FOR CHILDHOOD ARRIVALS
                                        RFE CALL-UPS

    NOTE: Text highlighted in YELLOW and bracketed by [ is hidden text that requires ISO input. The SO
    should delete the highlighted bracketed [Text] and type in the necessary information, or choose the
    appropriate information from choices and delete the information that does not apply. Text only highlig ted
    in YELLOW and not bracketed is directive in nature and should not be printed in the letter being sent.ut
    should be deleted. Please mix call-ups into a single RFE as needed.

    NOTE 1: Please add call-ups DACA 300 - FOREIGN LANGUAGE DOCUMENT MUST BE
    ACCOMPANIED BY AN ENGLISH TRANSLATION and DACA 301 - YOU MAY SUBMIT
    PHOTOCOPIES to any other call-ups below as needed.

    NOTE 2: Each RFE call-up is labeled as follows:

            INITIAL DACA ONLY or;
            BOTH INITIAL AND RENEWAL DACA

    ISOs should use the RFE call-ups below as appropriate based on whether they are reviewing an initial or
    renewal DACA request.



.       GUIDELINES

    DACA 100 - IDENTITY (BOTH INITIAL AND RENEWAL DACA)
    The evidence you submitted with your Form I -821D, Consideration of Deferred Action for Childhood
    Arrivals, to prove your identity is insufficient (ISO should list what evidence was submitted for this
 guideline and briefly state why the evidence is insufficient. If the requestor did not submit any eviden e
for this guideline, modift RFE call up accordingly). You may still submit evidence, which may inclu e,
 but is not limited to, copies of: (ISO should delete any of the following that were already provided by e
 requestor)

            Passport;
            Birth certificate accompanied by photo identification:
            Any national identity documents from your country of origin bearing your photo and/or
            fingerprint;
            Any U.S.-government immigration or other document bearing your name and photograph (e.g.
            Employment Authorization Documents (EADs), expired visas, driver's licenses, non -driver ca ds,
            etc.);
            Any school -issued form of identification with photo;
            Military identification document with photo;
            State -issued photo ID showing date of birth; or
            Any other document with photo that you believe is relevant.

    Expired documents are acceptable.

    DACA 101 - CONTINUOUS RESIDENCE (INITIAL DACA ONLY)
    The evidence you submitted with your Form 1-821D, Consideration of Deferred Action for Childhood
    Arrivals, to establish that you have continuously resided in the United States during the 5 -year period
    immediately before June 15, 2012 and up to the time of filing is insufficient. (ISO should list what
    evidence was submitted for this guideline and briefly state why the evidence is insufficient. If the
    requestor did not submit any evidence for this guideline, modify RFE call up accordingly). You may s ill

                                                                                             Page 1 1/26/2     15




                                                                                                                    2001
    Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 246 of 373
 submit evidence, which may include, but is not limited to, copies of: (ISO should delete any of the
following that were already provided by the requestor)

    a. Employment records (e.g., pay stubs, W-2 Forms, Federal and State income tax returns, letters
        from employer(s), or, if you are self employed, letters from banks and other firms with whom you
        have done business);

        NOTE: In all of these documents, your name and the name of the employer or other interested
        organization must appear on the form or letter, as well as relevant dates. Letters from employers
        must be signed by the employer and must include the employer's contact information.

        Such letters must include: (1) your address(es) at the time of employment; (2) the exact period(s)
        of employment; (3) period(s) of layoff; and (4) duties with the company.

   b. Rent receipts, utility bills (gas, electric, phone, etc.), receipts or letters from companies showing
        the dates during which you received service;

   c.   School records (transcripts, letters, report cards, etc.) from the schools that you have attended in
        the United States, showing the name(s) of the schools and periods of school attendance;

   d. Military records (e.g., Form DD -214, Certificate of Release or Discharge from Active Duty; NOB
        Form 22, National Guard Report of Separation and Record of Service; military personnel records;
        or military health records);

   e.   Hospital or medical records concerning treatment or hospitalization, showing the name of the
        medical facility or physician and the date(s) of the treatment or hospitalization;

        Official records from a religious entity in the United States confirming your participation in a
        religious ceremony, rite, or passage (e.g., baptism, first communion, wedding, etc.);

   g.   Money order receipts for money sent into or out of the country; passport entries; birth certificates
        of children born in the United States; dated bank transactions; correspondence between you and
        another person or organization; U.S. Social Security card; Selective Service card; automobile
        license receipts, title, vehicle registration, etc.; deeds, mortgages, rental agreements, contracts to
        which you have been a party; tax receipts; insurance policies; receipts; postmarked letters; or

   h. Any other relevant document.

(ISO: Add the appropriate language below to the RFE if any of the questions on page 3 (Part 2,
Arrival/Residence Information) of the Form 1-821D are blank OR if page 3 of the Form 1-82 ID is
missing.)

In addition, you did not answer question(s)(ISO should list the questions on page 3 (Part Z
Arrival/Residence Information) of the Form I -821D that were not answered) in Part 2, Arrival/Residence
Information, of your Form 1-821D, Consideration of Deferred Action for Childhood Arrivals. Therefore,
you are requested to answer these question(s) on the enclosed copy of your original Form 1-82 ID.

Please re-sign and date page four (4) of the completed form; the completed form must contain a new
original signature. Attach your completed Form I -821D to this Request for Evidence and send to the
address as listed on this notice.

                            (Include a copy of the requestor 's Form I -821D with the RFE)

                                                          OR

                                                                                             Page 2   1/26/2015




                                                                                                                  2002
    Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 247 of 373
In addition, you did not submit page three (3) with your Form I-821 D, Consideration of Deferred Action
for Childhood Arrivals. Therefore, you are requested to complete the enclosed page three (3) of the form.

Also enclosed is a copy of your original Form I-821 D. Please re-sign and date page four (4) of the
completed form; the completed form must contain a new original signature. Attach your completed Form
I-821 D to this Request for Evidence and send to the address as listed on this notice.

          (Include a copy of the requestor's Form I -821D and a blank page 3 of the form with the RFE)

DACA 102 - BRIEF, CASUAL, AND INNOCENT ABSENCE (INITIAL DACA ONLY)
To be considered for deferred action as a childhood arrival, you must have continuously resided in the
United States during the 5 -year period immediately before June 15, 2012 and up to the date you filed your
request for deferred action. A brief, casual, and innocent absence from the United States will not interrupt
your continuous residence.

An absence will be considered brief, casual, and innocent, if:

     (1) The absence was short and reasonably calculated to accomplish the purpose of the absence;
     (2) The absence was not the result of an order of exclusion, deportation, or removal;
     (3) The absence was not because of an order of voluntary departure, or an administrative grant of
          voluntary departure before the requestor was placed in exclusion, deportation, or removal
          proceedings; and
     (4) The purpose of the absence from the United States or actions while outside of the United States
          were not contrary to law.



The evidence you submitted with your Form I-821 D, Consideration of Deferred Action for Childhood
Arrivals, for each departure you made from the United States since June 15, 2007 to show that each
departure you made from the United States since June 15, 2007 was brief, casual, and innocent is
insufficient. (ISO should list what evidence was submitted and briefly state why the evidence is
insufficient. If the requestor did not submit any evidence, mods RFE call up accordingly). You may still
submit evidence, which may include, but is not limited to, copies of: (ISO should delete any of the
following that were already provided by the requestor)

        Plane or other transportation tickets or itinerary showing the travel dates;
        Passport entries;
        Hotel receipts showing the dates you were abroad;
        Evidence of the purpose of the travel (e.g., you attended a wedding or funeral);
        Advance parole document; or
        Any other evidence that could support a brief, casual, and innocent absence.

DACA 103A - ARRIVED IN THE UNITED STATES BEFORE AGE 16 (INITIAL DACA ONLY)
The evidence you submitted with your Form 1-821 D, Consideration of Deferred Action for Childhood
Arrivals, to establish that you came to the United States prior to your 16th birthday is insufficient. (ISO
should list what evidence was submitted for this guideline and briefly state why the evidence is
insufficient. If the requestor did not submit any evidence for this guideline, mods RFE call up
accordingly). You may still submit evidence, which may include, but is not limited to, copies of: (ISO
should delete any of the following that were already provided by the requestor)

        Passport with an admission stamp indicating when you entered the United States;
        1-94/1-95/1-94W Arrival/Departure Record;
        Any INS or DHS document stating your date of entry (e.g., Form 1-862, Notice to Appear);
        Travel records, such as transportation tickets showing your dates of travel to the United States;


                                                                                           Page 3 1/26/2015




                                                                                                               2003
    Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 248 of 373
        School records (transcripts, report cards, etc.) from the schools that you have attended in the
        United States, showing the name(s) of the schools and the periods of school attendance;
        Hospital or medical records concerning treatment or hospitalization, showing the name of the
        medical facility or physician and the date(s) of the treatment or hospitalization;
        Official records from a religious entity in the United States confirming your participation in a
        religious ceremony, rite, or passage (e.g., baptism, first communion, wedding, etc.); or
        Any other document that you believe is relevant.

DACA 103B - ESTABLISHED RESIDENCE IN THE UNITED STATES PRIOR TO AGE 16
(INITIAL DACA ONLY)
The record indicates that you left the United States for some period of time before returning on or after
your 16th birthday and beginning period of continuous residence. Please submit evidence that you
established residence in the United States before your 16th birthday. You can demonstrate that you
established residence in the United States before your 16th birthday by, for example, submitting records
showing that you attended school or worked in the United States during that time, or that you lived in the
United States for multiple years during that time.

Evidence of establishing residence in the United States before your l6°' birthday may include, but is not
limited to, copies of:

a. School records (transcripts, report cards, etc.) from the schools that you attended in the United States
before turning 16 years old, showing the name(s) of the schools and periods of school attended;

b. Employment records showing that you worked in the United States before turning 16 years old (e.g.,
pay stubs, W-2 Forms, certification of the filing of Federal income tax returns, State verification of the
filing of state income tax returns, letters from employer(s), or, if you are self-employed, letters from
banks and other firms with whom you have done business);

c. Documents evidencing that you were physically present in the United States for multiple years prior to
your 16`h birthday; or

d. Any other relevant document.



DACA 104A -HAD NO LAWFUL STATUS ON JUNE 15, 2012 (INITIAL DACA ONLY)
The evidence you submitted with your Form 1-821 D, Consideration of Deferred Action for Childhood
Arrivals, to show that you were in unlawful status on June 15, 2012 is insufficient. (ISO should list what
 evidence was submitted for this guideline and briefly state why the evidence is insufficient.'If the
 reguestor did not submit any evidence for this guideline,_mod fy RFE cáll up accordingly). You may still
 submit evidence, which may include, but is not limited to, copies of: (ISO Mould delete any of the
following that were, already provided by the requestor)

        1-94/1-95/1-94W Arrival/Departure Record showing the date your authorized stay expired;
        If you have a final order of exclusion, deportation, or removal issued on or before June 15, 2012,
        submit a copy of that order and related charging documents, if available;
        An INS or DHS charging document placing you into removal proceedings;
        Any other document that you believe is relevant to show that you lacked lawful immigration
        status on June 15, 2012; or
        Any document relating to parole.

DACA 104B -STUDENT IN UNLAWFUL STATUS ON JUNE 15, 2012 (INITIAL DACA ONLY)
The evidence you submitted with your Form 1-821 D, Consideration of Deferred Action for Childhood
Arrivals, to show that you were in unlawful status on June 15, 2012 is insufficient. (ISO should list what
                                                                    .._.


                        f
                                                               .




evidence was submitted
                _ .
                       dí* this guulelane Ord brrefly_státewhyahe evidence is insufficient. If the

                                                                                           Page 4 1/26/2015




                                                                                                              2004
    Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 249 of 373
 requestor did not submit any evidence for this guideline, mod fy RFE call up accordingly). You may still
 submit evidence, which may include, but is not limited to, copies of: (ISO should delete any of the
following that were already provided by the requestor)

         I -94/1-95/1-94W Arrival/Departure Record showing the date your authorized stay expired;
         If you have a final order of exclusion, deportation, or removal issued on or before June 15, 2012,
         submit a copy of that order and related charging documents, if available;
         An INS or DHS charging document placing you into removal proceedings;
         Copies of your transcripts showing your student status from (ISO should insert dates);
         Copies of all properly completed old 1-120AB/1-201D forms or new SEVIS 1-20 forms (required
         since August 1, 2003) for all schools attended;
         Proof of reinstatement;
         Any other document that you believe is relevant to show that you lacked lawful immigration
         status on June 15, 2012;
         Any document relating to parole.

DACA 105 - PROOF OF PRESENCE IN THE UNITED STATES ON JUNE 15, 2012 (INITIAL
DACA ONLY)
 The evidence you submitted with your Form 1-821 D, Consideration of Deferred Action for Childhood
 Arrivals, to show that you were present in the United States on June 15, 2012 is insufficient. (ISO should
 list what evidence was submitted for this guideline and briefly state why the evidence is insufficient. If the
 requestor did not submit any evidence for this guideline, mods RFE call up accordingly). You may still
 submit evidence, which may include, but is not limited to, copies of: (ISO should delete any of the
following that were already provided by the requestor)

    a.   Employment records (e.g., pay stubs, W-2 Forms, Federal and State income tax returns, letters
         from employer(s), or, if you are self employed, letters from banks and other firms with whom you
         have done business).

         NOTE: In all of these documents, your name and the name of the employer or other interested
         organization must appear on the form or letter, as well as relevant dates. Letters from employers
         must be signed by the employer and must include the employer's contact information.

         Such letters must include: (1) your address(es) at the time of employment; (2) the exact period(s)
         of employment; (3) period(s) of layoff; and (4) duties with the company.

    b.   Rent receipts, utility bills (gas, electric, phone, etc.), receipts or letters from companies showing
         the dates during which you received service.

    c.   School records (transcripts, letters, report cards, etc.) from the schools that you have attended in
         the United States, showing the name(s) of the schools and periods of school attendance.

    d. Military records (e.g., Form DD -214, Certificate of Release or Discharge from Active Duty; NGB
         Form 22, National Guard Report of Separation and Record of Service; military personnel records;
         or military health records).

    e. Hospital or medical records concerning treatment or hospitalization, showing the name of the
         medical facility or physician and the date(s) of the treatment or hospitalization.

    f.   Official records from a religious entity in the United States confirming your participation in a
         religious ceremony, rite, or passage (e.g., baptism, first communion, wedding, etc.).

   g.    Money order receipts for money sent into or out of the country; passport entries; birth certificates
         of children born in the United States; dated bank transactions; correspondence between you and

                                                                                              Page 5 1/26/2015



                                                                                                                  2005
    Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 250 of 373
          another person or organization; U.S. Social Security card; Selective Service card; automobile
          license receipts, title, vehicle registration, etc.; deeds, mortgages, contracts to which you have
          been a party; tax receipts; insurance policies; receipts; postmarked letters; or

   h.    Any other relevant document.


DACA 106 - CURRENTLY ENROLLED IN SCHOOL (INITIAL DACA ONLY)
The evidence you submitted with your Form 1-821 D, Consideration of Deferred Action for Childhood
Arrivals, showing that you have been accepted for enrollment or are already attending classes in one of
the following is insufficient:
         A public, private, or charter elementary school, junior high or middle school, high school,
         secondary school, alternative program, or homeschool program meeting state requirements;
         A public or private college or university, or community college;
          an education, literacy, or career training program (including vocational training) that has a
          purpose of improving literacy, mathematics, or English or is designed to lead to placement in
          postsecondary education, job training, or employment and where you are working toward such
          placement; or
          an education program assisting students either in obtaining a regular high school diploma or its
          recognized equivalent under state law (including a certificate of completion, certificate of
          attendance, or alternate award), or in passing a GED exam or other state -authorized exam (e.g.,
          HiSet or TASC) in the United States.

(ISO should list what evidence was submitted and briefly state why the evidence is insufficient. If the
documents provided by the requestor are incomplete (Le. no ident Eying information) or illegible, the ISO
should note this in the RFE. If the requestor did not submit any evidence for this guideline, mods RFE
call up accordingly)

You may still submit evidence, which may include the following: (ISO should delete any of the following
that were already provided by the requestor)
          A public, private, or charter elementary school, junior high or middle school, high school,
          secondary school alternative program or homeschool program meeting state requirements;
                  Such evidence may include, but is not limited to:
                    If accepted for enrollment, but classes have not yet commenced:
                       o An acceptance letter on school letterhead from the school's authorized
                           representative. Such acceptance letter is to include the name and address of the
                           school, your grade level, and the date that classes are scheduled to commence.
                           The letter is to be accompanied by evidence that the student has registered for
                           classes, or other evidence showing the student has accepted the offer and has
                           committed to start classes on a certain date;
                       o A current individualized education program (IEP), as required under the
                            Individuals with Disabilities Education Act, if you have a disability;
                       o A current class schedule containing the student's name, the list of courses, and
                           the day and time of each class; or
                       o Any other relevant evidence.
                    If already enrolled - Current school registration cards; current transcripts; report
                      cards; progress reports showing the name of the school, the time period or semester
                      covered by the document, and the current grade; or a current IEP showing your
                      process to date.
        A public or private college or university, or community college;
                  Such evidence may include, but is not limited to:
                    If accepted for enrollment, but classes have not yet commenced:
                       o An acceptance package or related material on school letterhead from the school's
                          authorized representative. Such acceptance package or related material is to
                                                                                             Page 6 1/26/2015



                                                                                                                2006
Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 251 of 373
                   include the name and address of the school, your grade level or class year, and
                   the date or term when classes are scheduled to commence. In addition, the
                   acceptance package or related material is to be accompanied by evidence that the
                   student has registered for classes, or other evidence showing the student has
                   accepted the offer and has committed to start classes on a certain date;
                o A current individualized education program (IEP), as required under the
                   Individuals with Disabilities Education Act, if you have a disability;
                o A copy of your current tuition bill;
                o A current class schedule containing your name, the list of courses, and the day
                   and time of each class; or
                o Any other relevant evidence.

               If already enrolled - Current school registration cards; current transcripts; report
              cards; progress reports showing the name of the school, the time period or semester
              covered by the document, and the current grade or class year; or a current IEP
              showing your process to date.
 A course of study to pass a General Education Development (GED) Certificate exam or
    other equivalent State -authorized exam (e.g., HiSet or TASC) in the United States;
          Such evidence is to include a letter from the authorized representative of the program that
          includes information such as:
             Your name and date of enrollment;
             The duration of the program and expected completion date;
             Whether the course of study is for a regular high school diploma or recognized
              equivalent under State law or a GED exam or other equivalent State -authorized exam
              (e.g., HiSet or TASC) in the United States;
             The program's source and amount of funding;
             The program's authorized representative's contact information; and
             The program's demonstrated effectiveness if it is not publicly funded (Federal, State,
              county, or municipal) in whole or in part.
   An educational or career training program (including vocational training);
            Such evidence may include, but is not limited to:
              If accepted for enrollment, but classes have not yet commenced:
                  o An acceptance letter on school letterhead from the school registrar/authorized
                     school representative. Such acceptance letter is to include the name and address
                     of the program, a brief description of the program, the duration of the program,
                     and state when the classes are scheduled to commence. The letter is to be
                     accompanied by evidence that the student has registered for the program;
                  o A copy of your current year registration (intake form/enrollment form); or
                  o Any other relevant documentation.
              If already attending classes- Current transcripts, report cards, or progress reports
                showing the name of the school, the time period or semester covered by the
                document, and if relevant, the current educational or grade level.
          .   The program's demonstrated effectiveness if it is not publicly funded (Federal, State,
                county, or municipal) in whole or in part.
   Literacy training; or
          Such evidence is to include a letter from the literacy program administrator or authorized
          representative providing information such as:
             Your name;
             The date of your enrollment;
             The duration of the literacy program and the expected completion date;
             The program administrator or authorized representative's contact information; and
             The program's demonstrated effectiveness if it is not publicly funded (Federal, State,
              county, or municipal) in whole or in part.
   An English as a Second Language (ESL) program.

                                                                                    Page 7 1/26/2015




                                                                                                        2007
    Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 252 of 373
                 Such evidence is to include a letter from the ESL program administrator or authorized
                 representative. This letter is to include the following:
                   Your name;
                   The date of your enrollment;
                   The duration of the ESL program and the expected completion date;
                   The program administrator or authorized representative's contact information; and
                   The program's demonstrated effectiveness if it is not publicly funded (Federal, State,
                    county, or municipal) in whole or in part.


DACA 106A - EVIDENCE OF ACCEPTANCE BUT NO EVIDENCE OF REGISTERING FOR
CLASSES: (INITIAL DACA ONLY)
You have provided an acceptance letter or other related material indicating that you have been accepted, at
(ISO should list the name of the private elementary/junior high/middle school/high school/secondary
school or public or private college/university/community college). However, you did not include
evidence that you have enrolled in that school. Therefore, you are requested to submit such evidence
which is to include, but is not limited to paid tuition bills or evidence that you have registered for classes
at that school.

DACA 106B - NON- PROFIT STATUS (GED; Literacy, Educational or Career Training Program
(Including Vocational Training); ESL) (INITIAL DACA ONLY)
If the (ISO should insert GED; Educational or Career Training Program (Including Vocational
Training); Literacy Program; or English as a Second Language) in which you are enrolled has non-profit
status, please provide evidence of such status. Evidence of the (ISO should insert GED; Educational or
Career Training Program (Including Vocational Training); Literacy Program; or English as a Second
Language) program's non-profit status is to include a copy of a valid letter from the Internal Revenue
Service confirming exemption from taxation under section 501(c)(3) of the Internal Revenue Service
Code of 1986, as amended, or equivalent section of prior code.

DACA 106C -PUBLIC FUNDING (GED Literacy, Educational or Career Training Program
(Including Vocational Training); ESL) (INITIAL DACA ONLY1
If the (ISO should insert GED; Educational or Career Training Program (Including Vocational
Training); Literacy Program; or English as a Second Language) in which you are enrolled is funded in
whole or in part by public funds (Federal, State, county or municipal), you are requested to submit a letter
from the (ISO should insert GED program administrator/authorized representative; school
registrar/authorized school representative if requestor is enrolled in Career Training Program (Including
Vocational Training); literacy program administrator/authorized representative; or ESL program
administrator/authorized representative) providing basic details about the funding, such as the source(s)
of the funding.

DACA 106D - NOT PUBLICLY FUNDED - (GED; Literacy, Educational or Career Training
Program (Including Vocational Training); ESL (INITIAL DACA ONLY)
If the (ISO should insert GED; Educational or Career Training Program (Including Vocational
Training); Literacy Program; or English as a Second Language) in which you are enrolled is not funded
in whole or in part by public funds (Federal, State, county, or municipal) or not administered by a non-
profit entity you are requested to submit a letter from the program administrator or authorized
representative providing basic details about the funding, such as the amount and the source(s) of the
funding.

DACA 106E - DEMONSTRATED EFFECTIVENESS (GED; Educational or Career Training
Program (Including Vocational Training); Literacy Program; ESL) (INITIAL DACA ONLY)

(ISO should select the correct RFE paragraph below depending upon the program in which the requestor
is enrolled)


                                                                                           Page 8   1/26/2015




                                                                                                                 2008
   Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 253 of 373
If the GED/Equivalency program, in which you are enrolled, is not publicly funded (Federal, State, -
county, or municipal) in whole or in part, or is not administered by a non-profit organization, you are
requested to submit information from the GED program administrator/authorized representative relating
to the program's demonstrated effectiveness. Such information can include, but is not limited to:
         The duration of the program's existence;
         The program's track record in assisting students in obtaining a regular high school diploma, GED,
         or a recognized equivalent certificate, or passing a GED or recognized equivalent exam;
         Receipt of awards or special achievement or recognition, that indicate the program's overall
         quality; and/or
      Any other relevant information indicating the program's overall quality.

If the educational or career training program (including vocational training), in which you are
enrolled, is not publicly funded (Federal, State, county, or municipal) in whole or in part, or is not
administered by a non-profit organization ,you are requested to submit information, with supporting
documentation, if available, from the school registrar/authorized representative relating to the program's
demonstrated effectiveness. Such information can include, but is not limited to:
        The duration of the program's existence;
        The program's track record in placing students in employment, job training, or post -secondary
        education; and
        Receipt of awards or special achievement or recognition, that indicate the program's overall
        quality; and/or
      Any other relevant information indicating the program's overall quality.

If the literacy program in which you are enrolled, is not publicly funded (Federal, State, county, or
municipal) in whole or in part, or is not administered by a non-profit organization, you are requested to
submit information from the literary program administrator/authorized representative relating to the
program's demonstrated effectiveness. Such information can include, but is not limited to:
          The duration of the program's existence;
          The program's track record in placing students in post -secondary education, job training
          programs, or employment; and
          Receipt of awards or special achievement or recognition, that indicate the program's overall
          quality; and/or
          Any other relevant information indicating the program's overall quality.

If the English as a Second Language (ESL) program in which you are enrolled is not publicly funded
(Federal, State, county, or municipal) in whole or in part, or is not administered by a non-profit
organization , you are requested to submit information from the ESL program administrator/authorized
representative relating to the program's demonstrated effectiveness. Such information can include, but is
not limited to:
         The length of the program's existence;
         The program's track record in assisting students in obtaining placement in postsecondary schools,
        job training programs, or employment; and
         Receipt of awards or special achievement or recognition, that indicate the program's overall
         quality; and/or
         Any other relevant information indicating the program's overall quality.

DACA 106F - GRADUATED FROM SCHOOL (INITIAL DACA ONLY)

The evidence you submitted with your Form I -821D, Consideration of Deferred Action for Childhood
Arrivals, is insufficient to show that, at the time of filing, you graduated from a U.S. high school or
earned a State recognized high school equivalency diploma or certificate by completing state
requirements or passing a general educational development (GED) exam or equivalent State -authorized
exam in the United States. You did not submit any evidence for this guideline. However, if you would


                                                                                         Page 9 1/26/2015



                                                                                                             2009
   Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 254 of 373
like to provide documentation to substantiate your request, you may submit evidence, which may include,
but is not limited to, copies of:

        A diploma, certificate of completion, certificate of attendance, or alternate award from a U.S.
        public high school or secondary school; or
        A diploma, certificate of completion, certificate of attendance, or alternate award issued by a U.S.
        private or independent high school or secondary school that is recognized or accredited by a state
        educational agency or by a local educational ágency; or
        A diploma, certificate of completion, certificate of attendance, or alternate award from a U.S.
        private or independent high school or secondary school or program that is accredited by a body
        that is affiliated with a larger organization whose post -secondary education accrediting program
        is recognized by the U.S. Department of Education (USDE); or
        Evidence that you passed the GED exam, HiSet exam, TASC exam, or other comparable state -
        authorized exam, or met other state requirements, and, as a result, you received the recognized
        equivalent of a high school diploma under State law; or
        Evidence that you passed a state high school exit exam or a college/university placement exam
        from a college/university that is accredited by an organization that is recognized by USDE that
        allows you to enter a degree program.

Generally, these documents show your name, the name of the school or the local school district, state or
educational agency issuing the diploma or record, your date of graduation or completion, and the name,
signature and title of the person issuing or certifying the document on behalf of the school or local school
district, state, or educational agency.


DACA 106G - U.S. HIGH SCHOOL DIPLOMA OR RECOGNIZED EQUIVALENT (INITIAL
DACA ONLY)

The evidence you submitted with your Form 1-821 D, Consideration of Deferred Action for Childhood
Arrivals, is insufficient to show that, at the time of filing, you graduated from a U.S. high school or
earned a State recognized high school equivalency diploma or certificate by completing state
requirements or passing a general educational development (GED) exam or equivalent State -authorized
exam in the United States. The [Insert Name óf Document, e.g, High School Proficiency Diploma]
awarded by [Insert name of school or institutión] on [Insert date the,document was issued], does not
appear to be a U.S. high school diploma or the recognized equivalent of a high school diploma according
to [Insert State, j. standards, nor does it appear to demonstrate that you passed a GED exam or other
comparable State -authorized exam. Therefore, the documents you submitted are insufficient. However,
if you would like to provide alternate documentation to substantiate your request, you may submit
additional evidence, which may include, but is not limited to, copies of:

            A diploma, certificate of completion, certificate of attendance, or alternate award from a U.S.
        public high school or secondary school; or
            A diploma, certificate of completion, certificate of attendance, or alternate award issued by a
        U.S. private or independent high school or secondary school that is recognized or accredited by a
        state educational agency or by a local educational agency; or
            A diploma, certificate of completion, certificate of attendance, or alternate award from a U.S.
        private or independent high school or secondary school or program that is accredited by a body
        that is affiliated with a larger organization whose post -secondary education accrediting program
        is recognized by the U.S. Department of Education (USDE); or
            Evidence that you passed the GED exam, HiSet exam, TASC exam, or other comparable state -
        authorized exam, or met other state requirements, and, as a result, you received the recognized
        equivalent of a high school diploma under State law; or



                                                                                        Page 10 1/26/2015



                                                                                                               2010
    Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 255 of 373
            Evidence that you passed a state high school exit exam or a college/university placement exam
        from a college/university that is accredited by an organization that is recognized by USDE that
        allows you to enter a degree program.

Generally, these documents show your name, the name of the school or the local school district, state or
educational agency issuing the diploma or record, your date of graduation or completion, and the name,
signature and title of the person issuing or certifying the document on behalf of the school or local school
district, state, or educational agency.

DACA 106H -ENROLLED IN SCHOOL (OUESTIONABLE INSTITUTION) - INITIAL DACA
ONLY

The evidence you submitted with your Form 1-821 D, Consideration of Deferred Action for Childhood
Arrivals, showing that, at the time of filing, you were enrolled in school is insufficient:

If (ISO shóuld i sett name of educational program), the educational program in which you were enrolled,
at the time of filing, is a public, private, or charter elementary school, junior high/middle school or high
school/secondary school or is an alternative program or homeschool program, you are requested to
provide evidence that the school is a(n):
         U.S. traditional or nontraditional (e.g., charter) public school;
         U.S. private or independent school that is recognized or accredited by a state educational agency
         or by a local educational agency or by a body that is affiliated with a larger organization whose
         post -secondary education accrediting program is recognized by the U.S. Department of
         Education; or
         Alternative educational program that meets state requirements; or
         Homeschool program that meets state requirements.

                                                    OR

If (ISO should insert name of_educatlonal program) is funded in whole or in part by public funds (Federal,
State, county or municipal), or administered by a nonprofit organization, you are requested to submit a
letter from the program administrator/authorized representative providing basic details about the funding,
such as the source(s) of the funding. If the program is administered by a nonprofit organization, please
provide evidence of such status. Evidence of nonprofit status is to include a copy of a valid letter from
the Internal Revenue Service confirming exemption from Federal taxation under section 501(c)(3) of the
Internal Revenue Service Code of 1986, as amended, or equivalent section of prior code.

                                                    OR

If (ISO,shóuld insert name of educational,plográmj is not publicly funded in whole or in part, or is not
administered by a nonprofit organization, you are requested to submit information, with supporting
documentation, if available, from the school registrar/authorized representative/program administrator
relating to the program's demonstrated effectiveness. Such information can include, but is not limited to:
         The duration of the program's existence;
         The program's track record in placing students in employment, job training, or post -secondary
         education;
         Receipt of awards or special achievement or recognition, that indicate the program's overall
         quality; or
         Any other relevant information indicating the program's overall quality.

DACA 107 - MEDICAL LEAVE (INITIAL DACA ONLY)
You indicate in your filing that you are currently on medical leave from school. Therefore, please submit
evidence of your medical leave and indicate the date you expect to return to school. Evidence of your


                                                                                        Page 11 1/26/2015




                                                                                                               2011
         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 256 of 373
      medical leave may include, but is not limited to, an explanation from a medical doctor on official
      letterhead stating the diagnosis and prognosis, and how long your treatment is expected to last.

  DACA 108 -MILITARY (INITIAL DACA ONLY)
  The evidence you submitted with your Form I -821D, Consideration of Deferred Action for Childhood
  Arrivals, to show that you are an honorably discharged veteran of the Coast Guard or Armed Forces of
  the United States is insufficient. (ISO should list what evidence was submitted for this guideline and
      briefly state why the evidence is insufficietwlYthe requestor did not submit any evidence for this
      g-uideline, modiftRfE call up aceordingly). You may still submit evidence, which may include, but is
      not limited to, copies of (ISO should delete any of the following that were already provided by the
      reque,stor)

              Form DD -214, Certificate of Release or Discharge from Active Duty;
              NGB Form 22, National Guard Report of Separation and Record of Service;
              Military personnel records; or
              Military health records.

      DACA 109- REMOVAL PROCEEDINGS (INITIAL DACA ONLY)
      Submit documents that you have been issued an order of exclusion, deportation or removal. Such
      documentation could include copies of:
              Any removal, deportation, or exclusion order issued by an Immigration Judge;
              Final decision from the Board of Immigration Appeals (BIA); or
              Final decision from a U.S. Court of Appeals in your case.

II.       APPLICATION SUPPORT CENTER (ASC) RELATED

      DACA 130 - SCHEDULE ASC APPOINTMENT (BOTH INITIAL AND RENEWAL DACA)
  Your request cannot be processed until you have appeared at an Application Support Center (ASC) for the
  collection of a digital photograph, signature, and fingerprint(s). Our records indicate that you have not
  yet appeared at an ASC for this purpose. Follow the instructions on the appointment notice for biometrics
  capture [enclosed with thissnotiCéttlat will be mailed to you separately] Additional information
  regarding the location of the ASC can be found on the USCIS web site at www.USCIS.gov. Please bring
  this notice with you to your appointment.


  If you have appeared at an ASC for biometrics capture, please return this notice to the address below with
  the appointment information.

              Date of Appointment:

              Location of Appointment:


      DACA 131- RESCHEDULE ASC APPOINTMENT (TECHNICAL DIFFICULTIES) (BOTH
      INITIAL AND RENEWAL DACA)
  Our records indicate that you have already appeared at an Application Support Center (ASC) as
  previously scheduled. However, due to technical problems, your previously -acquired biometrics from the
  ASC cannot be used.

  [USCIS will mail aSepaiate notice ip                 intcrmatiph for a new appointment for biometrics
  capture at the ASC nearest you/Follow the ilistruaiops of    ;enclosed appointment for biometrics capture
  at the ÁSC,flearelt:y0.] Additional information regarding the location of the ASC can be found on the
  USCIS web site at www.USCIS.gov. Please bring this notice with you to your appointment in addition to
  any other required documents as stated in the new appointment notice.

                                                                                             Page 12 1/26/2015




                                                                                                                 2012
                    Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 257 of 373

                We sincerely regret any inconvenience this has caused you.

         III.       NAME, DATE OF BIRTH DISCREPANCY

                DACA 140 - DATE OF BIRTH DISCREPANCY (BOTH INITIAL AND RENEWAL DACA)
                USC IS records indicate that you were born on [DATE]. You indicated on your request for consideration
                of deferred action for childhood arrivals that you were born on [DATE]. Submit documentary evidence
                to establish your true date of birth. Such evidence may include your birth certificate and/or passport. If
                you submit a copy of your birth certificate, you must submit copies of the front and back (if there is
                information on the back).



                DACA 142 - NAME CHANGE/DISCREPANCY (BOTH INITIAL AND RENEWAL DACA)
                USCIS records and/or evidence you submitted indicate that your name is [NAME]. You indicated on
                your request for consideration of deferred action for childhood arrivals that your name is [NA.ME].
                Submit documentary evidence to establish your true name. Such evidence may include a birth certificate,
                adoption records, marriage certificate, passport, or government documentation showing that you have
                officially changed your name.

                DACA143 - SUBMIT EVIDENCE OF NAME CHANGE (BOTH INITIAL AND RENEWAL
                DACA)
                Submit proof of your name change. Such proof would normally be a marriage certificate, termination of
                marriage (divorce or annulment decree), adoption decree, or court order.

         IV.        FINGERPRINTING / CRIMINALITY.

                DACA 150A -2 UNCLASSIFIABLE PRINTS - SUBMIT LOCAL POLICE CLEARANCES
                (BOTH INITIAL AND RENEWAL DACA)To date, you have been fingerprinted twice and USCIS has
                been unable to get a required clearance for you because both sets of fingerprints were rejected as
                unclassifiable by the Federal Bureau of Investigation. At this time you must submit a local police
                clearance certificate for each jurisdiction (city, town, county, or municipality) in which you have lived for
                six months or more within the past five years.

                Important Note: The police clearance certificate(s) must show your name and date of birth, and all
                aliases, if applicable, for all names researched. You must supply the law enforcement agency with all
(b)(5)          aliases you listed on your Form 1-821DI




                            /Fingerprint cards are not acceptable evidence of a police clearance certificate.

                If the police clearance shows you have been arrested for, charged with, or convicted of a felony or
                misdemeanor, you must provide a certified court disposition, arrest record, charging document,
                sentencing record, etc. for each arrest, unless disclosure is prohibited under state or federal law. If you
                are unable to provide such records because your case was expunged or sealed, you must provide
                information about your arrest and evidence demonstrating that such records are unavailable under the law
                of the particular jurisdiction. The charge and disposition of each arrest must be specifically identified
                (not just numeric citations or codes). Additionally, if you were convicted, you may submit a copy of the
                pertinent statute, sentencing guide, or statement from the court clerk or police department identifying the
                statute under which you were convicted and the sentence you received.

                If you fail to submit such evidence, USCIS may deny your request for consideration of deferred action for
                childhood arrivals.


                                                                                                         Page 13 1/26/2015




                                                                                                                                2013
             Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 258 of 373
         DACA 150B - FINGERPRINT WAIVER (BOTH INITIAL AND RENEWAL DACA)
         The Application Support Center (ASC) granted a fingerprint waiver on your case. At this time you must
         submit a local police clearance certificate for each jurisdiction (city, town, county, or municipality) in
         which you have lived for six months or more within the past five years.


(b)(5)
         Important Note: The police clearance certificate(s) must show your name and date of birth, and all
         aliases, if applicable, for all names researched. You must supply the law enforcement agency with all
         aliases you listed on your Form I -821D/




                      /Fingerprint cards are not acceptable evidence of a police clearance certificate.

         If the police clearance shows you have ever been arrested for, charged with, or convicted of a felony or
         misdemeanor, you must provide a certified court disposition, arrest record, charging document,
         sentencing record, etc. for each arrest, unless disclosure is prohibited under state or federal law. If you
         are unable to provide such records because your case was expunged or sealed, you must provide
         information about your arrest and evidence demonstrating that such records are unavailable under the law
         of the particular jurisdiction. The charge and disposition of each arrest must be specifically identified
         (not just numeric citations or codes). Additionally, if you were convicted, you may submit a copy of the
         pertinent statute, sentencing guide, or statement from the court clerk or police department identifying the
         statute under which you were convicted and the sentence you received.

         If you fail to submit such evidence, USCIS may deny your request for consideration of deferred action for
         childhood arrivals.

         DACA 150C - SPECIAL ACCOMMODATIONS (BOTH INTIAL AND RENEWAL DACA)

         You, or someone acting on your behalf, recently made an inquiry to this office seeking information about
         how to request special accommodations for an appointment at an Application Support Center (ASC).

         USCIS is committed to providing accommodations that permit qualified persons with disabilities to have
         an equal opportunity to participate in its programs. All requests for special accommodations must be
         made through the National Customer Service Center (NCSC) at 1-800-375-5283 [toll free] (TDD: 1-
         800-767-1833). USCIS has forwarded your information to schedule a biometrics appointment for you at
         a local ASC. Once you receive the ASC appointment, please call the NCSC to request special
         accommodations. When you, or someone acting on your behalf, call the NCSC, please provide the
         information found on your ASC appointment notice to the USCIS representative. The representative will
         ask you questions about your special accommodations request and will give you information about how to
         submit evidence in support of your request, if such evidence is required.

         To obtain additional information about this process, visit to the Requesting Special Accommodations
         page at https://egov.uscis.gov/crisgwi/go?action=offices.accommodations
         or call the NCSC toll free at 1-800-375-5283.




         DACA 151- SUBMIT JUDGMENT AND CONVICTION DOCUMENTS (BOTH INITIAL AND
         RENEWAL DACA)
         A background check has been conducted based upon the fingerprints you provided at the Application
         Support Center. Your criminal history check has revealed that you were arrested on [DATE], in
         [JURISDICTION] and charged with [CHARGES].
         (Where appropriate, Service Center may also need to include the name under which the arrest took
         place if different from name being used by requestor on Form I -821D. If there are multiple charges,
         you may bullet each charge.)
                                                                                                 Page 14 1/26/2015




                                                                                                                       2014
          Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 259 of 373

      At this time you must provide a certified court disposition which lists the 'final judgment and sentence for
      each arrest disposed. unless disclosure is prohibited under state or Federal law. If you are unable to
      provide such records because your case was expunged or sealed, you must provide information about
      your arrest and evidence demonstrating that such records are unavailable under the law of the particular
      jurisdiction. The charge and disposition of each arrest must be specifically identified (not just numeric
      citations or codes). Additionally, if you were convicted, you must submit a copy of the pertinent statute,
      sentencing guide, or statement from the court clerk or police department identifying the statute under
      which you were convicted and the sentence you received. If court proceedings are currently pending,
       please provide a copy of the charging document filed with the court and information on your next
       scheduled hearing. If you were entered into a deferred prosecution, pretrial diversion, or rehabilitative
      program, evidence of participation in or completion of such program is required.

      If you fail to submit such evidence, USCIS may deny your request for consideration of deferred action for
      childhood arrivals.


 V.       I -821D PART 4 INCOMPLETE

      DACA 155 - FORM I -821D INCOMPLETE (BOTH INITIAL AND RENEWAL DACA)
      You did not answer question(s)(ISO should list the question numbers in Part 4 of the Form .1-821D that
      the requestor did not answer) in Part 4 of your Form 1-821D, Consideration of Deferred Action for
      Childhood Arrivals. Therefore, you are requested to answer these question(s) on the enclosed copy of
      your original Form 1-821D.

      After you answer these questions, you must re-sign and date page five (5) of the enclosed copy of your
      original Form 1-82 ID. The completed form must contain a new original signature. Attach your
      completed Form 1-821D to this Request for Evidence and send to the address as listed on this notice.

      As stated in the instructions on Part 4 of the Form 1-821D, if any of the questions apply to you, please
      describe the circumstances and include a full explanation in Part 8 of the Form 1-82 ID. To view the
      instructions of the Form 1-82 ID, please visit the USCIS website at
      http://www.uscis.govisites/default/files/filesiform/i-821dinstr.pdf or call toll -free (800) 870-3676
      to request this form by mail.
                                (Include a copy of the requestor's Form I -821D with the RFE)



VI.       I -821D PART 4, CRIMINAL, NATIONAL SECURITY AND PUBLIC SAFETY
          INFORMATION AFFIRMATIVE RESPONSES POSSIBLE INELIGIBILITY ISSUES

      DACA 160 - ANSWERED "YES" TO QUESTION 1 AND 2 IN PART 4- DOCUMENTS NEEDED
      AND EXPLANATION (BOTH INITIAL AND RENEWAL DACA)
      On your Consideration of Deferred Action for Childhood Arrivals (Form 1-821D), you checked "Yes" to the
      following question(s) in Part 4, Criminal, National Security and Public Safety Information: DELETE
      THOSE THAT DON'T APPLY

              1. Have you EVER been arrested for, charged with, or convicted of a felony or misdemeanor,
                 including incidents handled in juvenile court, in the United States? Do not include minor
                 traffic violations unless they were alcohol or drug -related

              2. Have you EVER been arrested for, charged with, or convicted of a crime in any country
                 other than the United States?



                                                                                              Page 15 1/26/2015



                                                                                                                     2015
    Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 260 of 373
You did not provide á full explanation in Part 8 of your Form 1-821D describing the circumstances, as
requested in the instructions on Part 4 of the Form 1-821D., Therefore, please provide a full explanation
describing the circumstances. bÉititiVM7ÉititÁStliii$7WASSIOVIDÉD

At this time you must provide a certified court disposition, arrest record, charging document, sentencing
record, etc. for each arrest, unless disclosure is prohibited under state law or federal law. If you are
unable to provide such records because your case was expunged or sealed, you must provide information
about your arrest and evidence demonstrating that such records are unavailable under the law of the
particular jurisdiction. The charge and disposition of each arrest must be specifically identified (not just
numeric citations or codes). Additionally, if you were convicted, you may submit a copy of the pertinent
statute, sentencing guide, or statement from the court clerk or police department identifying the statute
under which you were convicted and the sentence you received.

If you fail to submit such evidence, USCIS may deny your request for consideration of deferred action for
childhood arrivals.


DACA 161 - ANSWERED "YES" TO QUESTION 3 IN PART 4- SUBMIT EXPLANATION
(BOTH INITIAL AND RENEWAL DACA)
On your Consideration of Deferred Action for Childhood Arrivals (Form 1-821D), you checked "Yes" to the
following question in Part 4, Criminal, National Security and Public Safety Information:

        3. 'Hive yputEY,IEÉ. engaged       "do innenaiinueto engaie in, or plan to engage in terrorist
           acfivides?

You did not provide a full explanation in Part 8 of your Form I -821D describing the circumstances, as
requested in the instructions on Part 4 of the Form 1-82 ID.

Please provide a full and complete explanation of the terrorist activities you have ever engaged in, continue
to engage in, or plan to engage in. Your explanation should include:

        Whether other people were engaged in terrorist activities with you;
        The names of the other people with whom you engaged in terrorists activities;
        The role you played in terrorist activities;
        The role that others played in terrorist activities;
        Whether you planned or actually carried out the terrorist activities;
        Whether you engaged in, continued to engage, or planned to engage in terrorist activities in the
        United States or abroad; and
        Describe the type of terrorist activities you engaged in, continue to engage in, or plan to engage in.


DACA 162 - ANSWERED "YES" TO QUESTION 4 IN PART 4- SUBMIT EXPLANATION
(BOTH INITIAL AND RENEWAL DACA)
On your Consideration of Deferred Action for Childhood Arrivals (Form I -821D), you checked "Yes" to the
following question in Part 4, Criminal, National Security and Public Safety Information:

        4. Are you NOW or have you EVER been inieniber of a gatig?

You did not provide a full explanation in Part 8 of the Form 1-821D describing the circumstances, as
requested in the instructions on Part 4 of the Form I -821D.

Please provide a full and complete explanation of your gang membership, including:

        When you joined the gang(s);
        How long you were a member of the gang(s);
                                                                                           Page 16 1/26/2015



                                                                                                                 2016
   Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 261 of 373
        The name of the gang(s); and
        The criminal activities you participated in with the gang(s).

DACA163 - ANSWERED "YES" TO QUESTIONS 5a. 5b, 5c, AND 5d IN PART 4- SUBMIT
EXPLANATION (BOTH INITIAL AND RENEWAL DACA)
On your Request for Deferred Action for Childhood Arrivals (Form 1-821 D) you checked "Yes" to the
following question(s) in Part 4, Criminal, National Security and Public Safety Information: DELETE
THOSE THAT DON'T APPLY

        5. Have you EVER engaged in, ordered, incited, assisted, or otherwise participated in any of
        the following:
                 a. acts involving torture, genocide, or human trafficking?
                 b. killing any person?
                 c. severely injuring a person?
                 d. any kind of sexual contact or relations with any person who was being forced or
                 threatened?


You did not provide a full explanation in Part 8 of the Form 1-821 D describing the circumstances, as
requested in the instructions on Part 4 of the Form 1-821 D.

Please provide a full and complete explanation describing your participation in activities involving torture,
genocide, human trafficking, killing any person, severely injuring any person, or any sexual contact or
relations with any person who was being forced or threatened.

DACA164 - ANSWERED "YES" TO QUESTION 6 IN PART 4- SUBMIT EXPLANATION
(BOTH INITIAL AND RENEWAL DACA)

On your Request for Deferred Action for Childhood Arrivals (Form 1-821 D) you checked "Yes" to the
following question(s) in Part 4, Criminal, National Security and Public Safety Information:

Have you EVER recruited, enlisted, conscripted, or used any person to serve in or help an armed force or
group while such person was under age 15?

You did not provide a full explanation in Part 8 of the Form I-821 D describing the circumstances, as
requested in the instructions on Part 4 of the Form I-821 D.

Please provide a full and complete explanation describing your involvement in the recruitment, enlisting,
conscripting, or using of any person to serve in or help an armed force or group while such person was
under age 15.

DACA165 - ANSWERED "YES" TO QUESTION 7 IN PART 4- SUBMIT EXPLANATION
(BOTH INITIAL AND RENEWAL DACA)

On your Request for Deferred Action for Childhood Arrivals (Form 1-821 D) you checked "Yes" to the
following question(s) in Part 4, Criminal, National Security and Public Safety Information:

Have you EVER used any person under age 15 to take part in hostilities, or to help or provide services to
people in combat?

You did not provide a full explanation in Part 8 of the Form 1-821 D describing the circumstances, as
requested in the instructions on Part 4 of the Form 1-821D.

Please provide a full and complete explanation describing your involvement in using any person under age
15 to take part in hostilities, or to help or provide services to people in combat?
                                                                                          Page 17 1/26/2015



                                                                                                                2017
                   Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 262 of 373




         VII.       I -821D PART 4, CRIMINAL, NATIONAL SECURITY AND PUBLIC SAFETY
                    INFORMATION (BOTH INITIAL AND RENEWAL DACA)

                DACA 170- ANSWERED "NO" TO QUESTIONS 1 AND 2 IN PART 4- USCIS FOUND CLEAR
                CHARGES OR OTHER DEROGATORY INFORMATION, SUBMIT JUDGMENT AND
                CONVICTION DOCUMENTS (BOTH INITIAL AND RENEWAL DACA)
                A background check has been conducted based upon the fingerprints you provided at the Application
                Support Center. Your background check revealed that you were arrested on [DATE], in
                [JURISDICTION] and charged with [CHARGES].
                Where appropriate, Service Center may also need to include the name under which the arrest took
                place if different from name being used by requestor on Form I -821D. If there are multiple charges,
                you may bullet each charge.)

            At this time you must provide a certified court disposition, arrest record, charging document, sentencing
            record, etc. for each arrest, unless disclosure is prohibited under state or federal law. If you are unable to
            provide such records because your case was expunged or sealed, you must provide information about
            your arrest and evidence demonstrating that such records are unavailable under the law of the particular
            jurisdiction. The charge and disposition of each arrest must be specifically identified (not just numeric
            citations or codes). Additionally, if you were convicted, you may submit a copy of the pertinent statute,
            sentencing guide, or statement from the court clerk or police department identifying the statute under
            which you were convicted and the sentence you received.

                If you fail to submit such evidence, USCIS may deny your request for consideration of deferred action for
                childhood arrivals.

                DACA 171- ANSWERED "NO"TO QUESTIONS 1 AND 2 IN PART 4 - CRIMINAL ACTIVITY
                UNCLEAR TO USCIS, SUBMIT JUDGMENT AND CONVICTION DOCUMENTS (BOTH
                INITIAL AND RENEWAL DACA)
                Based on a review of your case, it appears that you have some type of criminal record/interaction with
                law enforcement authorities. It appears that on [DATE] the following occurred:

(b)(5)          [Provide explanation of findings, to include name of police dept. If applicable, charges if applicable,
                etc. NOTE:I


                (Where appropriate, you may also need to include the name under which the arrest took place if
                different from name being used by the requester on Form I -821D. If there are multiple interactions,
                you may bullet each interaction.)

             At this time you must provide a certified court disposition, arrest record, charging document, sentencing
             record, etc. for each arrest, unless disclosure is prohibited under state or federal law. If you are unable to
             provide such records because your case was expunged or sealed, you must provide information about
             your arrest and evidence demonstrating that such records are unavailable under the law of the particular
            jurisdiction. The charge and disposition of each arrest must be specifically identified (not just numeric
             citations or codes). Additionally, if you were convicted, you may submit a copy of the pertinent statute,
             sentencing guide, or statement from the court clerk or police department identifying the statute under
             which you were convicted and the sentence you received.

                If you fail to submit such evidence, USCIS may deny your request for consideration of deferred action for
                childhood arrivals.


                                                                                                       Page 18 1/26/2015




                                                                                                                              2018
               Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 263 of 373

            DACA 172- ANSWERED "NO" TO QUESTIONS 3, 4, 5a. 5b, 5c, AND 5d IN PART 4- USCIS
            DISCOVERED UNCLEAR INFORMATION, SUBMIT EXPLANATION (BOTH INITIAL AND
            RENEWAL DACA)
            Based on a review of your case, the following was discovered: (Delete those that do not apply)

                    3. you engaged in or you continue to engage or plan to engage in terrorist activities

                    4. you are now or have been a member of gang

                    5. you engaged in, ordered, incited, assisted, or otherwise participated in any of the following:
                            a. acts involving torture, genocide, or human trafficking
                            b. killing any person
                            c. severely injuring a person
                            d. any kind of sexual contact or relations with any person who was being forced or
                            threatened

(b)(5)
            Provide explanation of findings. This can include where the information was found if it is
                                         with the     uestor. NOTE
                                                                                                                        \
            Therefore, you must submit a statement explaining and/or refuting the information/circumstances found in
            USCIS records. Please note that if you refute the above information, and USCIS later receives information
            that the above does relate to you, USCIS may terminate deferred action and you may be barred from other
            immigration benefits.

    VIII.       FORM 1-765

            DACA 180 - FAILURE TO SUBMIT OR COMPLETE FORM I-765WS (INITIAL DACA ONLY)
            USCIS is unable to complete the adjudication of your Form 1-765, Application for Employment
            Authorization, because you did not submit or complete the Form I-765WS. Please provide a response to
            Part 1 (Full Name), and Part 2 (Financial Information), and if applicable, Part 3 (Additional Information)
            of Form I-765WS to indicate whether or not you have an economic need to work and return it to the
            address provided within the specified time.

            To obtain Form 1-765WS, please visit the USCIS website at http:www.uscis.gov/files/form/i-765ws.pdf
            or call toll -free (800) 870-3676 to request this form by mail.

            DACA 190 - SUBMIT PASSPORT PHOTOS (BOTH INITIAL AND RENEWAL DACA)
            Please submit two (2) passport -style color photo(s) of [NAME] taken within 30 days of the date of this
            notice, which conform(s) to the specifications below. Using a pencil or felt pen, lightly print name (and
            Alien Registration Number, if known) on the back of each photograph.

            Please do not staple through any part of the photo(s). Enclose the photo(s) in a plastic or paper envelope
            and staple the envelope to this notice when returning it to this office.

            Passport -style photos must be 2 inches by 2 inches:
                    Frame subject with full face, front view, eyes open.
                    Make sure photo presents full head from top of hair to bottom of chin; height of head should
                   measure 1 inch to 1 3/8 inch (25 mm to 35 mm).
                   Center head within frame.
                    Make sure eye level is between 1 1/8 inch and 1 3/8 inch (28 mm and 35 mm) from bottom of
                    photo.
                    Photograph subject against a plain white or off-white background.
                                                                                                   Page 19 1/26/2015



                                                                                                                            2019
         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 264 of 373
              Position subject and lighting so that there are no distracting shadows on the face or background.
              Encourage subject to have a natural expression.
              Include headpieces if worn daily for religious purposes; they should not obscure or cast shadows
              on the eyes or any other part of the face.

      For more information on photo requirements, please see the Department of State website at:
      http://www.travel.state.gov/passport/pptphotos/index.html, or contact the USCIS National Customer
      Service Center at 1-800-375-5283.



IX.       FORM 131

      DACA 200 - PROOF OF DACA (BOTH INITIAL AND RENEWAL DACA)
      To be considered for advance parole you must submit evidence to establish that you have been granted
      deferred action for childhood arrivals. Submit a copy of the approval notice issued by USCIS for your
      Form 1-821 D, Consideration of Deferred Action for Childhood Arrivals.

      DACA 201- GENERAL (BOTH INITIAL AND RENEWAL DACA)

      On [insert filing date], you filed an Application for Travel Document (Form 1-131) based on an approved
      Form 1-821 D, Consideration of Deferred Action for Childhood Arrivals. Under section 212(d)(5)(A) of
      the Immigration and Nationality Act (INA), the Secretary of Homeland Security may, in her discretion,
      parole into the United States any alien applying for admission to the United States on a case -by -case basis
      for urgent humanitarian reasons or significant public benefit. To assist USCIS in adjudicating your
      application, please provide additional information about your proposed travel, including the reasons for
      requesting advance parole in order to travel outside the United States. In response to this notice, you
      should also submit evidence in support of your request (e.g., documentation showing that your proposed
      travel is related to your current employment or education or a humanitarian purpose).

      DACA 202 - PROOF OF EDUCATIONAL NEED (BOTH INITIAL AND RENEWAL DACA},
      In accordance with the discretionary authority provided in section 212(dXSXA) of the Act, grants of
      advance parole to individuals granted deferred action for childhood arrivals may be made based on the
      need to travel abroad for educational, employment, or humanitarian purposes. You claim that you need to
      travel abroad for education purposes. Examples of travel abroad for education purposes include study
      abroad programs, school -sponsored trips abroad, or travel necessary to conduct academic research.

      The evidence you submitted with your Form 1-131, Application for Travel Document, to establish your
      need to travel abroad for education purposes is insufficient. (ISO should list what evidence was submitted
      and briefly state why the evidence is insufficient. If the requestor did not submit any evidence to support
      his/her need to travel abroad for educational purposes, mods RFE call up accordingly). You may still
      submit evidence, which may include, but is not limited to, copies of: (ISO should delete any of the
      following that were already provided by the requestor)

      A letter from the educational institution, or from an employee of the institution acting in his or her official
      capacity, describing the purpose of the travel, or documentation showing enrollment in a specific program
      or class coupled with documentary evidence showing that you will benefit from, or are required to travel
      for the specific program or class;

      NOTE: Travel during an academic year unrelated to academics (i.e., a vacation) is insufficient to qualify
      as an educational purpose.

      (ISO: If the applicant did not establish the dates of travel, please include in the RFE as advance parole is
      valid for the duration of the event, as documented in the advance parole application. For multiple events,
      the advance parole is valid for the duration of all the documented events)

                                                                                                Page 20 1/26/2015



                                                                                                                        2020
         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 265 of 373
     DACA 203 - PROOF OF HUMANITARIAN NEED (BOTH INITIAL AND RENEWAL DACA)
     In accordance with the discretionary authority provided in section 212(dX5)(A) of the Act, grants of
     advance parole to individuals granted deferred action for childhood arrivals may be made based on the
     need to travel abroad for educational, employment, or humanitarian purposes. You claim that you need to
     travel abroad for humanitarian reasons. Examples of travel abroad for humanitarian reasons include
     medical reasons, to visit a family member, or to attend funeral services for a family member.

     The evidence you submitted with your Form 1-131, Application for Travel Document, to establish your
     need to travel abroad for humanitarian purposes is insufficient. (ISO should list what evidence was
  submitted and briefly state why the evidence is insufficient. If the requestor did not submit any evidence to
  support his/her need to travel abroad for humanitarian, modify RFE call up accordingly). You may still
  submit evidence, which may include, but is not limited to, copies of: (ISO should delete any of the
 following that were already provided by the requestor)

     An explanation from a medical doctor on official letterhead stating the diagnosis and prognosis, and how
     long the treatment is expected to last;
     Information on the reasons why you cannot obtain treatment in the United States;
     An explanation from a medical doctor on official letterhead stating the diagnosis and prognosis of the
     family member's condition; or
     A death certificate or newspaper obituary of the family member or other document evidencing the death
     of the family member.

     (ISO: If the applicant did not establish the dates of travel, please include in the RFE as advance parole is
     valid for the duration of the event, as documented in the advance parole application. For multiple events,
     the advance parole is valid for the duration of all the documented events)

     DACA 204 - PROOF OF EMPLOYMENT NEED (BOTH INITIAL AND RENEWAL DACA)
     In accordance with the discretionary authority provided in section 212(d)(5)(A) of the Act, grants of
     advance parole to individual granted deferred action for childhood arrivals may be made based on the
     need to travel abroad for educational, employment, or humanitarian purposes. You claim that you need to
     travel abroad for employment purposes. Examples of travel abroad for employment purposes include:
     pursuit of a position in the United States with a foreign employer;
     an overseas assignment, interview, conference, or training; a meeting with overseas clients or others with
     whom you interact professionally; or a trip to cultivate business or sales overseas or any other overseas
     trip taken in furtherance of the applicant's professional responsibilities.

     The evidence you submitted with your Form 1-131, Application for Travel Document, to establish your
     need to travel abroad for employment purposes is insufficient. (ISO should list what evidence was
     submitted and briefly state why the evidence is insufficient. If the requestor did not submit any evidence to
     support his/her need to travel abroad for employment purposes, modify RFE call up accordingly). You
     may still submit evidence, which may include, but is not limited to, copies of: (ISO should delete any of
     the following that were already provided by the requestor)

     A letter on official letterhead from your employer describing the need for your travel; or
     A document showing a specific employment need, such as a conference program, that also shows your
     participation.

     (ISO: If the applicant did not establish the dates of travel, please include in the RFE as advance parole is
     valid for the duration of the event, as documented in the advance parole application. For multiple events,
     the advance parole is valid for the duration of all the documented events)

X.       ASSORTED OTHERS

     DACA 300 - FOREIGN LANGUAGE DOCUMENT MUST BE ACCOMPANIED BY AN
     ENGLISH TRANSLATION (BOTH INITIAL AND RENEWAL DACA)
                                                                                              Page 21 1/26/2015



                                                                                                                     2021
    Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 266 of 373
All foreign language documents must be accompanied by a full English language translation which the
interpreter has certified as complete and accurate, and by the interpreter's certification that he or she is
competent to translate from the foreign language into English. Please submit a full English translation of
(ISO should list the document(s)). You must submit the requested foreign language document along with
the translation.

DACA 301- YOU MAY SUBMIT PHOTOCOPIES (BOTH INITIAL AND RENEWAL DACA)
You may submit either the original documents or legible photocopies of the originals, including copies of
the front and back of each document. If you choose to submit original documents, they will not be
returned to you. (Not for use when USCIS is requesting original documents.)

DACA 302- AFFIDAVITS (INITIAL DACA ONLY)
Affidavits can support two of the DACA guidelines:
        Brief, casual, and innocent departures during the five years of required continuous presence in the
         United States: and
         Any minor gap in the five year continuous residence requirement.

In support of your DACA request, you submitted affidavits, but you did not indicate that:
        primary and secondary evidence cannot be obtained; and
        what effort you undertook to obtain that evidence.

Therefore, you are requested to provide the following:
       A written statement from the appropriate issuing authority attesting to the fact that no record
       exists or can be located, or that the record sought was part of some segment of records which
       were lost or destroyed; or
        Evidence (such as an affidavit) "that repeated good faith attempts were made to obtain the
       required document or record."

DACA 303A - SIGNATURE ON FORM I-821DJBOTH INITIAL AND RENEWAL DACA)
As stated in the Form 1-821 D instructions, each request must be properly signed. Part 5 of your Form 1-
821 D, Consideration of Deferred Action for Childhood Arrivals is not properly signed because (ISO
should indicate why the form was incorrectly signed For example, the preparer signed Part 5 instead of
Part 6 of the form or the requestor is over the age of 14, but the requestor's parent or legal guardian
signed Part 5). Therefore, a copy of your original Form I-821 D is enclosed so that you can sign and date
Part 5, 2.a. and 2.b. of your Form 1-821 D. The completed form must contain a new original signature.
Attach your properly signed Form 1-821 D to this Request for Evidence and return to the address listed on
this notice.

                    (Include a copy of the requestor's Form I -821D with the RFE)



 DACA 303B - SIGNATURE ON FORM I-765 (BOTH INITIAL AND RENEWAL DACA)
 As stated in the Form 1-765 instructions, each application must be properly signed. Form 1-765,
 Application for Employment Authorization is not properly signed because (ISO should indicate why the
form was incorrectly signed. For example, the preparer signed the form or the requestor is over the age
 of 14, but the requestor's parent or legal guardian signed the signature area). Therefore, a copy of your
 original Form 1-765 is enclosed so that you can sign and date. The completed form must contain a new
 original signature. Attach your properly signed Form 1-765 to this Request for Evidence and return to the
 address listed on this notice.


                    (Include a copy of the requestor's Form I-765 with the RFE)


                                                                                        Page 22   1/26/2015




                                                                                                               2022
         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 267 of 373

      DACA 303C - SIGNATURE OF THE INTERPRETER OR THE PERSON PREPARING THE
      REQUEST (BOTH INITIAL AND RENEWAL DACA)
      As stated in the Form 1-821 D instructions, each request must be properly signed. Part (ISO should insert
      the appropriate part(s) 6 and/or 7] of your Form 1-821 D, Consideration of Deferred Action for
      Childhood Arrivals, is not properly signed because (ISO should indicate why the form was incorrectly
      signed For example, the interpreter did not sign Part 6 or the person who assisted the requestor in
      preparing the request did not sign Part 7). Therefore, a copy of your original Form I-821 D is enclosed so
      that (ISO should insert the appropriate phrase: your interpreter can sign Part 6, 6.a. and 6.b. /the
      person who assisted you in preparing your request can sign and date Part 7, 7.a. and 7. b.) of your Form
      1-821 D. Additionally, you must sign and date Part 5, 2.a. and 2.b. of your Form 1-821 D. The completed
      form must contain original signatures. Attach your properly signed Form I-821 D to this Request for
      Evidence and return to the address listed on this notice.

                          (Include a copy of the requestor's Form I -821D with the RFE)


      DACA 304 - FORM I -821D MISSING PAGE(S) (BOTH INITIAL AND RENEWAL DACA)
      You did not submit page(s) (ISO should list the missing page number(s)) with your Form 1-821 D,
      Consideration of Deferred Action for Childhood Arrivals. In addition to submitting these missing pages,
      you must sign and date page five(5) of the Form I-821 D. The completed form must contain a new
      original signature. Attach your completed Form 1-821 D to this Request for Evidence and send to the
      address as listed on this notice

      To obtain Form I-821 D, please visit the USCIS website at http://vvww.uscis.gov/USCIS/files/form/i-
      821d.pdf or call toll -free (800) 870-3676 to request this form by mail.




XI.       ACKNOWLEDGEMENT OF WITHDRAWAL

      DACA 350 FORM I -821D ACKNOWLEDGEMENT OF WITHDRAWAL (BOTH INITIAL AND
      RENEWAL DACA)
      On [DATE] you filed a request for deferred action under the Secretary of Homeland Security's June 15,
      2012, directive concerning Deferred Action for Childhood Arrivals. Your filing included a Form I-821 D,
      Consideration of Deferred Action for Childhood Arrivals, a Form 1-765, Application for Employment
      Authorization, and a Form I-765WS, Form 1-765 Worksheet, together with the required filing fee.

      On [DATE], you withdrew your Form 1-821 D. This withdrawal applies equally to the forms 1-765 and I-
      765WS that you concurrently filed with the Form I-821 D.

      USCIS hereby acknowledges your withdrawal. USCIS will not take any further action on your Form 1-
      821 D or the related forms 1-765 and I-765WS. If you later wish to request Consideration of Deferred
      Action for Childhood Arrivals, you may file a new Form 1-821D concurrently with a new Form 1-765 and
      Form I-765WS, with a new fee.

      DACA 351 FORMS I-765/I-765WS ACKNOWLEDGEMENT OF WITHDRAWAL (BOTH
      INITIAL AND RENEWAL DACA)

      On [DATE] you filed a request for deferred action under the Secretary of Homeland Security's June 15,
      2012, directive concerning Deferred Action for Childhood Arrivals. Your filing included a Form 1-821D,
      Consideration of Deferred Action for Childhood Arrivals, a Form 1-765, Application for Employment
      Authorization, and a Form 1-765WS, Form 1-765 Worksheet, together with the required filing fee.



                                                                                            Page 23 1/26/2015




                                                                                                                   2023
   Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 268 of 373
On IDAYEJ, you withdrew your Form 1-821D. This withdrawal applies equally to the forms 1-765 and I-
765WS that you concurrently filed with the Form 1-821D.

USCIS hereby acknowledges your withdrawal. USCIS will not take any 'further action on your forms I-
765 and 1-765WS or the related Form 1-821D. The filing fee is not refundable. If you later wish to request
Consideration of Deferred Action for Childhood Arrivals, you may file a new Form 1-821D concurrently
with a new Form 1-765 and Form 1-765WS, with a new fee.




                                                                                       Page 24 1/26/2015



                                                                                                             2024
      Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 269 of 373

                                          Appendix D

      DEFERRED ACTION FOR CHILDHOOD ARRIVALS
                                        RFE, CALL-UPS
NOTE: Text highlighted in YELLOW and bracketed by [ ] is hidden text that requires ISO input. The ISO
should delete the highlighted bracketed [Text] and type in the necessary information, or choose the
appropriate information from choices and delete the information that does not apply. Text only highlighted
in YELLOW and not bracketed is directive in nature and should not be printed in the letter being sent but
should be deleted. Please mix call-ups into a single RFE as needed.

NOTE: Please add call-ups DACA 300 - FOREIGN LANGUAGE DOCUMENT MUST BE
ACCOMPANIED BY AN ENGLISH TRANSLATION and DACA 301- YOU MAY SUBMIT
PHOTOCOPIES to any other call-ups below as needed.

    GUIDELINES

 DACA 100 - IDENTITY
 The evidence you submitted with your Form I -821D, Consideration of Deferred Action for Childhood
 Arrivals, to prove your identity is insufficient (ISO should list what evidence was submitted for this
 guideline and briefly state why the evidence is insufficient. If the requestor did not submit any evidence
for this guideline, modify RFE call up accordingly). You may still submit evidence, which may include,
 but is not limited to, copies of (ISO should delete any of the. following that were already provided by the
 requestor)

        Passport;
        Birth certificate accompanied by photo identification:
        Ariy national identity documents from your country of origin bearing your photo and/or
        fingerprint;
        Any U.S.-government immigration or other document bearing your name and photograph (e.g.,
        Employment Authorization Documents (EADs), expired visas, driver's licenses, non -driver cards,
        etc.);
        Any school -issued form of identification with photo;
        Military identification document with photo;
        State -issued photo ID showing date of birth; or
        Any other document that you believe is relevant.

Expired documents are acceptable.

DACA 101        CONTINUOUS RESIDENCE
 The evidence you submitted with your Form 1-821D, Consideration of Deferred Action for Childhood
 Arrivals, to establish that you have continuously resided in the United States during the 5 -year period
 immediately before June 15, 2012 and up to the time of filing is insufficient. (ISO should list what
 evidence was submitted for this guideline and briefly state why the evidence is insufficient. If the
 requestor did not submit any evidence for this guideline, mods RFE call up accordingly). You may still
 submit evidence, which may include, but is not limited to, copies of: (ISO should delete any of the
following that were already provided by the requestor)

    a. Employment records (e.g., pay stubs, W-2 Forms, Federal and State income tax returns, letters
       from employer(s), or, if you are self employed, letters from banks and other firms with whom you
       have done business);

                                                                                        Page 1 01/18/2013



                                                                                                               2025
        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 270 of 373
        NOTE: In all of these documents, your name and the name of the employer or other interested
        organization must appear on the form or letter, as well as relevant dates. Letters from employers
        must be signed by the employer and must include the employer's contact information.

        Such letters must include: (1) your addréss(es) at the time of employment; (2) the exact period(s)
        of employment; (3) period(s) of layoff; and (4) duties with the company.

   b. Rent receipts, utility bills (gas, electric, phone, etc.), receipts or letters from companies showing
         the dates during which you received service;

   c.    School records (transcripts, letters, report cards, etc.) from the schools that you have attended in
        the United States, showing the name(s) of the schools and periods of school attendance;

   d. Military records (e.g., Form DD -214, Certificate of Release or Discharge from Active Duty; NGB
         Form 22, National Guard Report of Separation and Record of Service; military personnel records;
         or military health records);

   e. Hospital or medical records concerning treatment or hospitalization, showing the name of the
         medical facility or physician and the date(s) of the treatment or hospitalization;

   f.    Official records from a religious entity in the United States confirming your participation in a
         religious ceremony, rite, or passage (e.g., baptism, first communion, wedding, etc.);

   g. Money order receipts for money sent into or out of the country; passport entries; birth certificates
         of children born in the United States; dated bank transactions; correspondence between you and
         another person or organization; U.S. Social Security card; Selective Service card; automobile
         license receipts, title, vehicle registration, etc.; deeds, mortgages, rental agreements, contracts to
         which you have been a party; tax receipts; insurance policies; receipts; postmarked letters; or

   h. Any other relevant document.

(ISO: Add the appropriate language below tó the RFE if any of the questions on page 3 (Part 2,
Arrival/Residence Information) of the Form I-821 D are blank OR if page 3 of the Form I -821D is
missing.)

In addition, you did not answer question(sXISO should list the questions on page 3 (Part 2,
Arrival/Residence Information) of the Form I -821D that were not answered) in Part 2, Arrival/Residence
Information, of your Form I -821D, Consideration of Deferred Action for Childhood Arrivals. Therefore,
you are requested to answer these question(s) on the enclosed copy of your original Form I-821 D.

Please re-sign and date page four (4) of the completed form; the completed form must contain a new
original signature. Attach your completed Form I -821D to this Request for Evidence and send to the
address as listed on this notice.

                            (Include a copy of the requestor's Form I --821D with the RFE)

                                                            OR

In addition, you did not submit page three (3) with your Form 1-821D, Consideration of Deferred Action
for Childhood Arrivals. Therefore, you are requested to complete the enclosed page three (3) of the form.

Also enclosed is a copy of your original Form I -821D. Please re-sign and date page four (4) of the
completed form; the completed form must contain a new original signature. Attach your completed Form
I -821D to this Request for Evidence and send to the address as listed on this notice.


                                                                                            Page 2 01/18/2013



                                                                                                                  2026
     Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 271 of 373
          (Include a copy of the requestor's Form I -821D and a blank page 3 of the form, with the RFE)

DACA 102 - BRIEF, CASUAL, AND INNOCENT ABSENCE
To be considered for deferred action as a childhood arrival, you must have continuously resided in the
United States during the 5 years period immediately before June 15, 2012 and up to the date you filed
your request for deferred action. A brief, casual, and innocent absence from the United States will not
interrupt your continuous residence.

An absence will be considered brief, casual, and innocent, if:

     (1) The absence was short and reasonably calculated to accomplish the purpose of the absence;
     (2) The absence was not the result of an order of exclusion, deportation, or removal;
     (3) The absence was not because of an order of voluntary departure, or an administrative grant of
         voluntary departure before the requestor was placed in exclusion, deportation, or removal
         proceedings; and
     (4) The purpose of the absence from the United States or actions while outside of the United States
         were not contrary to law.

 The evidence you submitted with your Form 1-821D, Consideration of Deferred Action for Childhood
 Arrivals, for each departure you made from the United States since June 15, 2007 to show that each
 departure you made from the United States since June 15, 2007 was brief, casual, and innocent is
 insufficient. (ISO should list what evidence was submitted and briefly state why the evidence is
 insufficient. If the requestor did hot submit any evidence, mod fy RFE call up accordingly). You may still
 submit evidence, which may include, but is not limited to, copies of: (ISO should       any of the
following that were already provided by the requestor)

        Plane or other transportation tickets or itinerary showing the travel dates;
        Passport entries;
        Hotel receipts showing the dates you were abroad;
        Evidence of the purpose of the travel (e.g., you attended a wedding or funeral);
        Advance parole document; or
        Any other evidence that could support a brief, casual, and innocent absence.

DACA 103 - ARRIVED IN '111LE UNITED STATES BEFORE AGE 16
The evidence you submitted with your Form I -821D, Consideration of Deferred Action for Childhood
Arrivals, to establish that you came to the United States prior to your 16th birthday is insufficient. (ISO
should list what evidence was submitted for this guideline and briefly state why the evidence is
insufficient. If thé requestor did not submit any evidence for this guideline, mods RFE call up
accordingly). You may still submit evidence, which may include, but is not limited to, copies of: (ISO
should delete any of the following that were already provided by the requestor)

        Passport with an admission stamp indicating when you entered the United States;
                                                                                                              )
        I -94/1-95/1-94W ArrivaVDeparture Record;
        Any INS or DHS document stating your date of entry (e.g., Form I-862, Notice to Appear);
        Travel records, such as transportation tickets showing your dates of travel to the United States;
        School records (transcripts, report cards, etc.) from the schools that you have attended in the
        United States, showing the name(s) of the schools and the periods of school attendance;
        Hospital or medical records concerning treatment or hospitalization, showing the nárne of the
        medical facility or physician and the date(s) of the treatment or hospitalization;
        Official records from a religious entity in the United States confirming your participation in a
        religious ceremony, rite, or passage (e.g., baptism, first communion, wedding, etc.); or
        Any other document that you believe is relevant.



                                                                                         Page 3 01/18/2013



                                                                                                                  2027
         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 272 of 373
 DACA 104A -IN UNLAWFUL STATUS ON JUNE 15, 2012
 The evidence you submitted with your Form I -821D, Consideration of Deferred Action for Childhood
 Arrivals, to show that you were in unlawful status on June 15, 2012 is insufficient. (ISO should list what
 evidence was submitted for this guideline and briefly state why the evidence is insufficient. If the
 requestor did not submit any evidence for this guideline, mods RFE call up accordingly). You may still
 submit evidence, which may include, but is not limited to, copies of: (ISO should delete any of the
following that were already provided by the requestor)

          I -94/I -95/1-94W Arrival/Departure Record showing the date your authorized stay expired;
    «     If you have a final order of exclusion, deportation, or removal issued on or before June 15, 2012,
          submit a copy of that order and related charging documents if available;
          An INS or DHS charging document placing you into removal proceedings;
          Any other document that you believe is relevant to show that you lacked lawful immigration
          status on June 15, 2012; or
          Any document relating to parole.

 DACA 104B -STUDENT IN UNLAWFUL STATUS ON JUNE 15, 2012
 The evidence you submitted with your Form 1-821D, Consideration of Deferred Action for Childhood
 Arrivals, to show that you were in unlawful status on June 15, 2012 is insufficient. (ISO should list What
 evidence was submitted for "this guideline and briefly state'whythe evidence is insufficient If the
 requestor did not submit any evidence for this guideline, mode RFÉ call up accordingly). You may still
 submit evidence, which may include, but is not limited to, copies of: (ISO should delete any of the
following that were already provided by the requestor)

          I -94/1-95/1-94W Arrival/Departure Record showing the date your authorized stay expired;
          If you have a final order of exclusion, deportation, or removal issued on or before June 15, 2012,
          submit a copy of that order and related charging documents,. if available;
          An INS or DHS charging document placing you into removal proceedings;
          Copies of your transcripts showing your student status from (ISO should insert dates);
          Copies of all properly completed old 1-120AB/I-20ID forms or new SEVIS 1-20 forms (required
          since August 1, 2003) for all schools attended;
          Proof of reinstatement;
          Any other document that you believe is relevant to show that you lacked lawful immigration
          status on June 15, 2012;
          Any document relating to parole.

 DACA 105 - PROOF OF PRESENCE IN TH>N: UNITED STATES ON JUNE 15, 2012
 The evidence you submitted with your Form I -821D, Consideration of Deferred Action for Childhood
 Arrivals, to show that you were present in the United States on June 15, 2012 is insufficient. (ISO should
 list what evidence was submitted for this guideline and briefly state why the evidence is insufcient. If the
 requestor did not submit anyevidence for this guideline, mods RFE call up accordingly). You may still
 submit evidence, which may include, but is not limited to, copies of:. (ISO should delete any of the
following that were already provided by the requestor)

    a.    Employment records (e.g., pay stubs, W-2 Forms, Federal and State income tax returns, letters
          from employer(s), or, if you are self employed, letters from banks and other firms with whom you
          have done business).

          NOTE: In all of these documents, your name and the name of the employer or other interested
          organization must appear on the form or letter, as well as relevant dates. Letters from employers
          must be signed by the employer and must include the employer's contact information.

          Such letters must include: (1) your address(es) at the time of employment; (2) the exact period(s)
          of employment; (3) period(s) of layoff; and (4) duties with the company.

                                                                                         Page 4 01/18/2013



                                                                                                                2028
      Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 273 of 373




                                        Appendix E

        DEFERRED ACTION FOR CHILDHOOD
                  ARRIVALS
                    NOIDs
NOTE: Text highlighted in YELLOW and bracketed by [ ] is hidden text that requires ISO input.
The ISO should delete the highlighted bracketed [Text] and type in the necessary information, or
choose the appropriate information from choices and delete the information that does not apply.

DACA 400A -NOTICE OF INTENT TO DENY - DEPARTURE NOT BCI - UNDER
VOLUNTARY DEPARTURE OR FINAL EXCLUSION, DEPORTATION, OR REMOVAL
ORDER

USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that you have
been residing continuously in the United States since June 15, 2007. A brief, casual, and innocent
departure from the United States does not meaningfully disrupt the period of continuous residence. A
departure is deemed to be brief, casual, and innocent if it occurred before August 15, 2012 and:

     (1) It was short and reasonably calculated to accomplish the purpose of the absence;
     (2) It was not the result of an order of exclusion, deportation, or removal;
     (3) It was not because of an order of voluntary departure; or an administrative grant of voluntary
          departure before the requestor was placed in exclusion, deportation, or removal proceedings;
         and
     (4) Its purpose or the actions taken while outside of the United States were not contrary to law.

According to the information provided with your request, and/or based on information obtained during
routine systems checks, it appears that you departed the United States on or about [insert date; this date
should be. before 8/15/20121. It also appears that, at the time of your departure,
  [INSERT WHICHEVER IS APPROPRIATE: you departed under an order of voluntary
 departure; you departed under an administrative grant of voluntary departure prior to the
 commencement of removal proceedings; your departure was the result of an order of exclusion,
 deportation, or removal (including an order of voluntary departure that converted automatically to a
final order of exclusion, deportation or removal; your departure was not short and reasonably
 calculated to accomplish the purpose of the absence; your departure was for a purpose or the actions
 taken while outside of the United States were contrary to law ).1 Because such a departure is not brief,
 casual, or innocent, you have not established that you have resided continuously in the United States
 since at least June 15, 2007.

Accordingly, USCIS intends to deny your' request for consideration of deferred action for childhood
arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to deny to submit
additional information, evidence, or arguments overcoming the grounds for the intended denial. Failure
to respond to this notice of intent to deny will result in the denial of your request for consideration of
deferred action for childhood arrivals.


                                                                                      Page 1 3/28/2014



                                                                                                             2029
         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 274 of 373




DACA 400B -NOTICE OF INTENT TO DENY - DISQUALIFYING INTERNATIONAL
TRAVEL ON OR AFTER 8/15/2012 AND BEFORE USCIS HAS MADE A DACA
DETERMINATION

USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that you have
been residing continuously in the United States since June 15, 2007. Continuous residence is disrupted
if you travelled outside the United States on or after August 15, 2012 and before USCIS has determined
whether to defer action in your ease.

According to the information provided with your request, and/or based on information obtained during
routine systems checks, it appears that you departed the United States on or about ¡insert dale- this
date Shoidd be an or after. 8/15/12]. Because your departure occurred on or after August 15,.2012, but
before USCIS had determined whether to defer action in your case, you have not established that you
may be considered for deferred action under this process.

Accordingly, USCIS intends to deny your request for consideration of deferred action for childhood
arrivals. You are afforded thirty-three (33) days from the date.of this notice of intent to deny to submit
additional information, evidence, or arguments overcoming the grounds for the intended denial. Failure
to respond to this notice of intent to deny will result in the denial of your request for consideration of
deferred action for childhood arrivals.


DACA 401 NOTICE OF INTENT TO DENY - DRIVING UNDER 1" INFLUENCE OF
ALCOHOL OR DRUGS

USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that you
have not been convicted of a felony, a significant misdemeanor, or three or more misdemeanors, and
you do not otherwise pose a threat to national security or public safety.

According to the information provided with your, request, and/or based on information obtained
during routine systems checks, it appears that you have a criminal conviction.

The court disposition that you submitted indicates that you were convicted on:

                             [Insert date of conviction court name, city/state, crime, and statute]

Driving under the influence of alcohol or drugs constitutes a significant misdemeanor.' Accordingly,
USCIS intends to deny your request for consideration of deferred action for childhood arrivals. You



 For the purposes of the DACA process, a significant misdemeanor is a misdemeanor as defined by federal law (specifically, one for which the maximum term of

imprisonment authorized is one year or less but greater than five days) and that meets the following criteria:


    I.       Regardless of the sentence imposed, is an offense of domestic violence; sexual abuse or exploitation; burglary; unlawful possession or use of a firearm;

          drug distribution or trafficking; or, driving under the influence; or,



                                                                                                                                    Page 2 3/28/2014


                                                                                                                                                                        2030
         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 275 of 373




are afforded thirty-three (33) days from the date of this notice of intent to deny to submit additional
information, evidence, or arguments overcoming the grounds for the intended denial. Failure to respond
to this notice of intent to deny will result in the denial of your request for consideration of deferred
action for childhood arrivals.




    2.       If not an offense listed above, is one for which the individual was sentenced to time in custody of more than 90 days. The sentence must involve time

          to be served in custody, and therefore does not include a suspended sentence.



The time in custody does not include any time served beyond the sentence for the criminal offense based on a state or local law enforcement agency honoring a

detainer issued by U.S. Immigration and Customs Enforcement (ICE).



See www.uscis.govichildhoodarrivals.




                                                                                                                                    Page 3 3/28/2014



                                                                                                                                                                     2031
          Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 276 of 373




DACA 402 NOTICE OF INTENT TO DENY - DOMESTIC VIOLENCE

USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that you
have not been convicted of a felony, a significant misdemeanor, or three or more misdemeanors, and
you do not otherwise pose a threat to national security or public safety.

According to the information provided with your request, and/or based on information obtained
during routine systems checks, it appears that you have a criminal conviction.

The court disposition that you submitted indicates that you were convicted on:

                         [Insert daté of conviction, court name, city/state, crime, and statute]

An offense of domestic violence constitutes a significant misdemeanor. I Accordingly, USCIS intends to
deny your request for consideration of deferred action for childhood arrivals. You are afforded
thirty-three (33) days from the date of this notice of intent to deny to submit additional information,
evidence, or arguments overcoming the grounds for the intended denial. Failure to respond to this
notice of intent to deny will result in the denial of your request for consideration of deferred




 For the purposes of the DACA process, a significant misdemeanor is a misdemeanor as defined by federal law (specifically, one for which the
maximum term of imprisonment authorized is one year or less but greater than five days) and that meets the following criteria:


     1.    Regardless of the sentence imposed, is an offense of domestic violence; sexual abuse or exploitation; burglary; unlawful, possession
           or use of a fireann; drug distribution or trafficking; or, driving under the influence; or,

     2.    If not an offense listed above, is one for which the individual was sentenced to time in custody of more than 90 days. The sentence
           must involve time to be served in custody, and therefore does not include a suspended sentence.


The time in custody does not include any time served beyond the sentence for the criminal offense based on a state or local law enforcement
agency honoring a detainer issued by U.S. Immigration and Customs Enforcement (ICE).


See www.uscis.gov/childhoodarrivals.




                                                                                                                    Page 4 3/28/2014


                                                                                                                                                  2032
  Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 277 of 373




DACA 403 NOTICE OF INTENT TO DENY - BURGLARY

USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
you have not been convicted of a felony, a significant misdemeanor, or three or more
misdemeanors, and you do not otherwise pose a threat to national security or public safety.

According to the information provided with your request, and/or based on information
obtained during routine systems checks, it appears that you have a criminal conviction.

The court disposition that you submitted indicates that you were convicted on:

                        [Insert date of conviction; court name, city/state, crime, and statute]

Burglary constitutes a significant misdemeanor. l Accordingly, USCIS intends to deny your
request for consideration of deferred action for childhood arrivals. You are afforded thirty-
three (33) days from the date of this notice of intent to deny to submit additional information,
evidence, or arguments overcoming the grounds for the intended denial. Failure to respond to
this notice of intent to deny will result in the denial of your request for consideration of deferred




 For the purposes of the DACA process, a significant misdemeanor is a misdemeanor as defined by federal law (specifically, one for
which the maximum term of imprisonment authorized is one year or less but greater than five days) and that meets the following
criteria:


    I.      Regardless of the sentence imposed, is an offense of domestic violence; sexual abuse or exploitation; burglary; unlawful
            possession or use of a firearm; drug distribution or trafficking; or, driving under the influence; or,

    2.      If not an offense listed above, is one for which the individual was sentenced to time in custody of more. than 90 days. The
            sentence must involve time to be served in custody, and therefore does not include a suspended sentence.


The time in custody does not include any time served beyond the sentence for the criminal offense based on a state or local law
enforcement agency honoring a detainer issued by U.S. Immigration and Customs Enforcement (ICE).


See www.uscis.gov/childhoodarrivals.




                                                                                                                     Page 5 3/28/2014



                                                                                                                                          2033
 Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 278 of 373




DACA 404 NOTICE OF INTENT TO DENY -NO ENTRY BEFORE 16


USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
you came to the United States before reaching your 161 birthday.

According to the information provided with your request, and/or based on information obtained
during routine systems checks, it appears that you initially entered the United States when you
were [insert age] years old. On [insert date Form I -821D received], you submitted Form 1-821 D,
Consideration of Deferred Action for Childhood Arrivals. You indicated on your Form I -821D
that you were born on [insert date of birth], and that your initial entry into the United States was
on [insert date of entry]. Your date of birth is supported by your [ident6, the document (e.g.
birth certcate,'passport, etc.) that establishes the requestor's DOB], and you did not submit
evidence that you entered the United States before reaching the age of 16.

Accordingly, USCIS intends to deny your request for consideration of deferred action for
childhood arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to
deny to submit additional information, evidence, or arguments overcoming the grounds for the
intended denial. Failure to respond to this notice of intent to deny will result in the denial of your
request for consideration of deferred action for childhood arrivals.


DACA 405 NOTICE OF INTENT TO DENY -STUDENT IN LAWFUL STATUS ON
JUNE 15 2012 [Updated 2/27/20131


USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
you were in unlawful immigration status as of June 15, 2012. For deferred action for childhood
arrivals, the phrase "in unlawful immigration status as of June 15, 2012" means that you never
had a lawful immigration status on or before June 15, 2012, or any lawful immigration status or
parole that you obtained prior to June 15, 2012, had expired before June 15, 2012.

According to the information provided with your request, and based on information obtained
during routine systems checks, your current F-1 nonimmigrant status is active in Student &
Exchange Visitor Information System (SEVIS). [Ident fy other facts e.g., Employment
Authorization Card validity date]. Based on these facts, USCIS has determined that you were not
in an unlawful status on June 15, 2012.

Accordingly, USCIS intends to deny your request for consideration of deferred action for
childhood arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to
deny to submit additional information, evidence, or arguments overcoming the grounds for the
intended denial. Failure to respond to this notice of intent to deny will result in the denial of your'
request for consideration of deferred action for childhood arrivals.




                                                                                 Page 6 3/28/2014


                                                                                                          2034,
 Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 279 of 373




DACA 406 NOTICE OF INTENT TO DENY -ARRIVED AFTER JUNE 15, 2007

USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
you have continuously resided in the United States since June 15, 2007.

According to the information you provided with your request, and/or based on information
obtained during routine systems checks, it appears that you initially arrived in the United States
on or about [insert date of initial entry].

Accordingly, USCIS intends to deny your request for consideration of deferred action for
,childhood arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to
deny to submit additional information, evidence, or arguinents overcoming the grounds for the
intended denial. Failure to respond to this notice of intent to deny will result in the denial of your
request for consideration of deferred action for childhood arrivals.

DACA 407 NOTICE OF INTENT TO DENY - NOT IN SCHOOL

USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
you are currently in school, have graduated or obtained a certificate of completion from high
school, have obtained a general education development (GED) certificate, or are an honorably
discharged veteran of the Coast Guard or Armed Forces of the United States.

On your Form I -821D, Consideration of Deferred Action for Childhood Arrivals, you indicated
that you are currently in school. However, according to the information provided with your
request, and/or based on information obtained during routine systems checks, it appears that you
are not currently enrolled in school. [Insert specific information; e.g., official transcripts
showing enrollment status as "Removed for Lack of Attendance" or school enrollment
history listing requestor as a "No Shawl

Accordingly, USCIS intends to deny your request for consideration of deferred action for
childhood arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to
deny to submit additional information, evidence, or arguments overcoming the grounds for the
intended denial. Failure to respond to this notice of intent to deny will result in the denial of your
request for consideration of deferred action for childhood arrivals.

DACA 408 NOTICE OF INTENT TO DENY - NONIMMIGRANT STATUS ON JUNE 15,
2012

USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
you were in unlawful immigration status as of June 15, 2012. For deferred action for childhood
arrivals, the phrase "in unlawful immigration status as of June 15, 2012" means that you never
had a lawful immigration status on or before June 15, 2012, or any lawful immigration status or
parole that you obtained prior to June 15, 2012, had expired before June 15, 2012.



                                                                                Page 7 3/28/2014


                                                                                                         2035
 Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 280 of 373




According to the information provided with your request, and/or based on information obtained
during routine systems checks, it appears that you entered the United States on [Date] as [insert
nonimmigrant classification. For example; "an E-2 Nonimmigrant Treaty Investor or as thé
spouse or child of a Nonimmigrant Treaty Investor"]. It appears that your lawful immigration
status [insert "is" or "was" depending if still iñ status] valid until [Date], and therefore had not
expired before June 15, 2012.

Accordingly, USCIS intends to deny your request for consideration of deferred action for
childhood arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to
deny to submit additional information, evidence, or arguments overcoming the grounds for the
intended denial. Failure to respond to this notice of intent to deny will result in the denial of your
request for consideration of deferred action for childhood arrivals.

DACA 409 NOTICE OF INTENT TO DENY - TEMPORARY PROTECTED STATUS ON
JUNE 15, 2012


USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
you were in unlawful immigration status as of June 15, 2012. For deferred action for childhood
arrivals, the phrase "in unlawful immigration status as of June 15, 2012" means that you never
had a lawful immigration status on or before June 15, 2012, or any lawful immigration status or
parole that you obtained prior to June 15, 2012, had expired before June 15, 2012..

According to the information provided with your request, and/or based on information obtained
during routine systems checks, it appears that you had Temporary Protected Status (TPS) on June
15, 2012. USCIS has no record that your status as a TPS beneficiary was withdrawn or
terminated before June 15, 2012, therefore it appears you were not in unlawful status on June 15,
2012.

Accordingly, USCIS intends to deny your request for consideration of deferred action for
childhood arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to
deny to submit additional information, evidence, or arguments overcoming the grounds for the
intended denial. Failure to respond to this notice of intent to deny will result in the denial of your
request for consideration of deferred action for childhood arrivals.




                                                                                 Page 8 3/28/2014



                                                                                                         2036
    Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 281 of 373




DACA 410 NOTICE OF INTENT TO DENY - MULTIPLE MISDEMEANORS

USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
you have not been convicted of a felony, a significant misdemeanor, or three or more
misdemeanors, and you do not otherwise pose a threat to national security or public safety.
According to.the information provided with your request, and/or based on information obtained
during routine systems checks, it appears that you have multiple criminal convictions.

The court dispositions that you submitted indicate that you were convicted on:


                       [Insert date of conviction, court name,` city/state; crime, and. statute]
                       [Insert date of conviction, court name, city/state,.crime, and statute]
                       [Insert'date of conviction;. court name,:. city/state, crime, and statute]

You have been convicted of three or more non -significant misdemeanors.' Accordingly, USCIS
intends to deny your request for consideration of deferred action for childhood arrivals. You are
afforded thirty-three (33) days from the date of this notice of intent to deny to submit additional
information, evidence, or arguments overcoming the grounds for the intended denial. Failure to
respond to this notice of intent to deny will result in the denial of your request for consideration
of deferred action for childhood arrivals.




1
  For the purposes of the DACA process, a "non -significant misdemeanor" is any misdemeanor as defined by federal law
(specifically, one for which the maximum term of imprisonment authorized is one year or less but greater than five days) and that
meets the following criteria:

     1.    Is not an offense of domestic violence; sexual abuse or exploitation; burglary; unlawful possession or use of a firearm; drug
           distribution or trafficking; or, driving under the influence; and

     2.    Is one for which the individual was sentenced to time in custody of 90 days or less.

The time in custody does not include any time served beyond the sentence for the criminal offense based on a state or local law
enforcement agency honoring a detainer issued by U.S. Immigration and Customs Enforcement (ICE).




                                                                                                           Page 9 3/28/2014


                                                                                                                                           2037
 Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 282 of 373




DACA 411 NOTICE OF INTENT TO DENY - FELONY CONVICTION

USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate
that you have not been convicted of a felony, a significant misdemeanor, or three or more
misdemeanors, and you do not otherwise pose a threat to national security or public safety.

According to the information provided with your request, and/or based on information
obtained during routine systems checks, it appears that you have a criminal conviction.

The court disposition indicates that you were convicted on:

                    [Insert date'óf conviction, court:name, city/state, crime, and statute]

[Explain why the offense is a felony under federal law. .For example, "Possession of drug
paraphernalia is classified as a Class 6 felony under Arizona law, with a maximum term of
imprisonment of 1.5 years. See. A.R.S: §§ 13-792(D),,13-3415."] Therefore, the offense is a
felony for purposes of deferred action for childhood arrivals.' Accordingly, USCIS intends to
deny your request for consideration of deferred action for childhood arrivals. You are afforded
thirty-three (33) days from the date of this notice of intent to deny to submit additional
information, evidence, or arguments overcoming the grounds for the intended denial. Failure
to respond to this notice of intent to deny will result in the denial of your request for
consideration of deferred actión for childhood arrivals.




  For the purposes of the DACA process, a felony is a federal, state, or local criminal offense for which the maximum term
 of imprisonment authorized is for a period of more than one year.


 See www.uscis.gov/childhoodarrivals.




                                                                                                       Page 10 3/28/2014


                                                                                                                             2038
      Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 283 of 373




                                         1Appendix E

         DEFERRED ACTION FOR CHILDHOOD
                   ARRIVALS
                     NOIDs
NOTE 1: Text highlighted in YELLOW and bracketed by [ ] is hidden text that requires ISO
input. The ISO should delete the highlighted bracketed [Text] and type in the necessary
information, or choose the appropriate information from choices and delete the information that
does not apply.

NOTE 2: Each NOID call-up is labeled as follows:

        INITIAL DACA ONLY or;
        RENEWAL DACA ONLY or;
        BOTH INITIAL AND RENEWAL DACA

ISOs should use the NOID call-ups below as appropriate based on whether they are reviewing
an initial or renewal DACA request.


DACA 400A -NOTICE OF INTENT TO DENY - DEPARTURE NOT BCI - UNDER
VOLUNTARY DEPARTURE OR FINAL EXCLUSION, DEPORTATION, OR REMOVAL
ORDER (INITIAL DACA ONLY)

USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that you have
been residing continuously in the United States since June 15, 2007. A brief, casual, and innocent
departure from the United States does not meaningfully disrupt the period of continuous residence. A
departure is deemed to be brief, casual, and innocent if it occurred before August 15, 2012 and:

(1) It was short and reasonably calculated to accomplish the purpose of the absence;
(2) It was not the result of an order of exclusion, deportation, or removal;
(3) It was not because of an order of voluntary departure, or an administrative grant of voluntary
departure before the requestor was placed in exclusion, deportation, or removal proceedings; and
(4) Its purpose or the actions taken while outside of the United States were not contrary to law.

According to the information provided with your request, and/or based on information obtained during
routine systems checks, it appears that you departed the United States on or about ¡insert date; this date
should be before 8/15/20121: It also appears that, at the time of your departure,
 /INSERT WHICHEVER IS APPROPRIATE: you departed under an order of voluntary
departure; you departed under an administrative grant of voluntary departure prior to the
commencement of removal proceedings; your departure was the result of an order of exclusion,
deportation, or removal (including an order of voluntary departure that converted automatically to a

                                                                                    Page 1     11/14/2014



                                                                                                             2039
      Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 284 of 373




final order of exclusion, deportation or removal; your departure was not short and reasonably
 calculated to accomplish the purpose of the absence; your departure was for a purpose or the actions
 taken while outside of the United States were contrary to law ).J Because such a departure is not brief,
 casual, or innocent, you have not established that you have resided continuously in the United States
since at least June 15, 2007.

Accordingly, USCIS intends to deny your request for consideration of deferred action for childhood
arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to deny to submit
additional information, evidence, or arguments overcoming the grounds for the intended denial. Failure
to respond to this notice of intent to deny will result in the denial of your request for consideration of
deferred action for childhood arrivals.

DACA 400E -NOTICE OF INTENT TO DENY - DISQUALIFYING INTERNATIONAL
TRAVEL ON OR AFTER 8/15/2012 AND BEFORE USCIS HAS MADE A DACA
DETERMINATION (INITIAL DACA ONLY)

USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that you have
been residing continuously in the United States since June 15, 2007. Continuous residence is disrupted
if you travelled outside the United States on or after August 15, 2012 and before USCIS has determined
whether to defer action in your case.

According to the information provided with your request, and/or based on information obtained during
routine systems checks, it appears that you departed the United States on or about [insert date - this
date should be on or after 8/15/12]. Because your departure occurred on or after August 15, 2012, but
before USCIS had determined whether to defer action in your case, you have not established that you
may be considered for deferred action under this process.

Accordingly, USCIS intends to deny your request for consideration of deferred action for childhood
arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to deny to submit
additional information, evidence, or arguments overcoming the grounds for the intended denial. Failure
to respond to this notice of intent to deny will result in the denial of your request for consideration of
deferred action for childhood arrivals.

DACA 400C -NOTICE OF INTENT TO DENY - DISQUALIFYING INTERNATIONAL
TRAVEL ON OR AFTER 8/15/2012 AND BEFORE USCIS HAS MADE A DACA RENEWAL
DETERMINATION (RENEWAL DACA ONLY)

USCIS has reviewed your renewal request for consideration of deferred action for childhood arrivals.

In order to be considered for a renewal of deferred action as a childhood arrival, you are to demonstrate
that you have been residing continuously in the United States since you submitted your most recent
request for DACA that was approved, until the date of filing your Renewal request. Continuous
residence is disrupted if you travelled outside the United States on or after August 15, 2012 and before
USCIS has determined whether to renew deferred action in your case.

According to the information provided with your renewal request, and/or based on information obtained
during routine systems checks, it appears that you departed the United States on or about [insert date -
this date should be on or after. 8/15/121. Because your departure occurred on or after August 15, 2012,


                                                                                    Page 2 11/14/2014


                                                                                                             2040
         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 285 of 373




but before USCIS had determined whether to renew deferred action in your case, you have not
established that you may be considered for a renewal of deferred action under this process.

Accordingly, USCIS intends to deny your request for consideration of a renewal of deferred action for
childhood arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to deny
to submit additional information, evidence, or arguments overcoming the grounds for the intended
denial. Failure to respond to this notice of intent to deny will result in the denial of your renewal
request for consideration of deferred action for childhood arrivals.




DACA 401 NOTICE OF INTENT TO DENY - DRIVING UNDER '1 'Ht. INFLUENCE OF
ALCOHOL OR DRUGS (BOTH INITIAL AND RENEWAL DACA)

USCIS has reviewed your request for consideration of deferred action for childhood arrivals..

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that you
have not been convicted of a felony, a significant misdemeanor, or three or more misdemeanors, and
you do not otherwise pose a threat to national security or public safety.

According to the information provided with your request, ánd/or based on information obtained
during routine systems checks, it appears that you have a criminal conviction.

The court disposition that you submitted indicates that you were convicted on:

                             [Insert date of conviction, court name, city/state, crime, and statute]

Driving under the influence of alcohol or drugs constitutes a significant misdemeanor.' Accordingly,
USCIS intends to deny your request for consideration of deferred action for childhood arrivals. You
are afforded thirty-three (33) days from the date of this notice of intent to deny to submit additional
information, evidence, or arguments overcoming the grounds for the intended denial. Failure to respond
to this notice of intent to deny will result in the denial of your request for consideration of deferred
action for childhood arrivals.




i For the purposes of the DACA process, a significant misdemeanor is a misdemeanor as defined by federal law (specifically, one for which the maximum tam o

imprisonment authorized is one year or less but greater than five days) and that meets the following criteria:


            Regardless of the sentence imposed, is an offense of domestic violence; sexual abuse or exploitation; burglary; unlawful possession or use of a firearm;

          drug distribution or trafficking; or, driving under the influence; or,


    2.      If not an offense listed above, is one for which the individual was sentenced to time in custody of more than 90 days. The sentence must involve time

          to be served in custody, and therefore does not include a suspended sentence.



The time in custody does not include any time served beyond the sentence for the criminal offense based on a state or local law enforcementagency honoring a

detainer issued by U.S. Immigration and Customs Ent'orcement (ICE).



See www.uscis,gov/childhoodarrivals.




                                                                                                                                 Page 3          11/14/2014



                                                                                                                                                                       2041
          Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 286 of 373




DACA 402 NOTICE OF INTENT TO DENY - DOMESTIC VIOLENCE (BOTH INITIAL AND
RENEWAL DACA)

USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that you
have not been convicted of a felony, a significant misdemeanor, or three or more misdemeanors, and
you do not otherwise pose a threat to national security or public safety.

According to the information provided with your request, and/or based on information obtained
during routine systems checks, it appears that you have a criminal conviction.

The court disposition that you submitted indicates that you were convicted on:

                         Unserii date of conviction, cóurt naine,lcify/state, éiime, and statute]

An offense of domestic violence constitutes a significant misdemeanor. I Accordingly, USCIS intends to
deny your request for consideration of deferred action for childhood arrivals. You are afforded
thirty-three (33) days from the date of this notice of intent to deny to submit additional information,
evidence, or arguments overcoming the grounds for the intended denial. Failure to respond to this
notice of intent to deny will result in the denial of your request for consideration of deferred action for
childhood arrivals.




 For the purposes of the DACA process, a significant misdemeanor is a misdemeanor as defined by federal law (specifically, one for which the
maximum term of imprisonment authorized is one year or less but greater than five days) and that meets the following criteria:


     1.    Regardless of the sentence imposed, is an offense of domestic violence; sexual abuse or exploitation; burglary; unlawful possession
           or use of a firearm; drug distribution or trafficking; or, driving under the influence; or,

     2.    If not an offense listed above, ís one for which the individual was sentenced to time in custody of more than 90 days. The sentence
           must involve time to be served in custody, and therefore does not include a suspended sentence.


The time in custody does not include any time served beyond the sentence for the criminal offense based on a state or local law enforcement
agency honoring a detainer issued by U.S. Immigration and Customs Enforcement (ICE).


See www.uscis.gov/childhoodarrivals.




                                                                                                                  Page 4 11/14/2014



                                                                                                                                                 2042
  Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 287 of 373




DACA 403 NOTICE OF INTENT TO DENY - BURGLARY (BOTH INITIAL AND
RENEWAL DACA)

USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
you have not been convicted of a felony, a significant misdemeanor, or three or more
misdemeanors, and you do not otherwise pose a threat to national security or public safety.

According to the information provided with your request, and/or based on information
obtained during routine systems checks, it appears that you have a criminal conviction.

The court disposition that you submitted indicates that you were convicted on:

                        [Insert date of conviction, court name, city/state, crime, and statute]

Burglary constitutes a significant misdemeanor. I Accordingly, USCIS intends to deny your
request for consideration of deferred action for childhood arrivals. You are afforded thirty-
three (33) days from the date of this notice of intent to deny to submit additional information,
evidence, or arguments overcoming the grounds for the intended denial. Failure to respond to
this notice of intent to deny will result in the denial of your request for consideration of deferred
action for childhood arrivals.




' For the purposes of the DACA process, a significant misdemeanor is a misdemeanor as defined by federal law (specifically, one for
which the maximum term of imprisonment authorized is one year or less but greater than five days) and that meets the following
criteria:


    1.      Regardless of the sentence imposed, is an offense of domestic violence; sexual abuse or exploitation; burglary; unlawful
            possession or use of a firearm; drug distribution or trafficking; or, driving under the influence; or,

    2.      If not an offense listed above, is one for which the individual was sentenced to time in custody of more than 90 days. The
            sentence must involve time to be served in custody, and therefore does not include a suspended sentence.


The time in custody does not include any time served beyond the sentence for the criminal offense based on a state or local law
enforcement agency honoring a detainer issued by U.S. Immigration and Customs Enforcement (ICE).


See www.uscis gov/childhoodatrivals.




                                                                                                                Page 5 11/14/2014



                                                                                                                                         2043
 Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 288 of 373




DACA 404 NOTICE OF INTENT TO DENY -NO ENTRY BEFORE 16 (INITIAL DACA
ONLY)


USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
you came to the United States before reaching your 168' birthday.

According to the information provided with your request, and/or based on information obtained
during routine systems checks, it appears that you initially entered the United States when you
were [insert age] years old. On [insert date Form 021D received], you submitted Form I -821D,
Consideration of Deferred Action for Childhood Arrivals. You indicated on your Form I -821D
that you were born on [insert date of birth], and that your initial entry into the United States was
on [insert date of entry]. Your date of birth is supported by your [identify the document (e.g.
birth certificate, passport, etc.) that establishes the requestor's DOB], and you did not submit
evidence that you entered the United States before reaching the age of 16.

Accordingly, USCIS intends to deny your request for consideration of deferred action for
childhood arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to
deny to submit additional information, evidence, or arguments overcoming the grounds for the
intended denial. Failure to respond to this notice of intent to deny will result in the denial of your
request for consideration of deferred action for childhood arrivals.


DACA 405 NOTICE OF INTENT TO DENY -STUDENT IN LAWFUL STATUS ON
JUNE 15, 2012 (INITIAL DACA ONLY1


USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
you were in unlawful immigration status as of June 15, 2012. For deferred action for childhood
arrivals, the phrase "in unlawful immigration status as of June 15, 2012" means that you never
had a lawful immigration status on or before June 15, 2012, or any lawful immigration status or
parole that you obtained prior to June 15, 2012, had expired before June 15, 2012.

According to the information provided with your request, and based on information obtained
during routine systems checks, your current F-1 nonimmigrant status is active in Student &
Exchange Visitor Information System (SEVIS). [Identl other facts e.g., Employment
Authorization Card validity date]. Based on these facts, USCIS has determined that you were not
in an unlawful status on June 15, 2012.

Accordingly, USCIS intends to deny your request for consideration of deferred action for
childhood arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to
deny to submit additional information, evidence, or arguments overcoming the grounds for the
intended denial. Failure to respond to this notice of intent to deny will result in the denial of your
request for consideration of deferred action for childhood arrivals.




                                                                               Page 6 11/14/2014



                                                                                                         2044
 Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 289 of 373




DACA 406 NOTICE OF INTENT TO DENY -ARRIVED AFTER JUNE 15, 2007
(INITIAL DACA ONLY)

USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
you have continuously resided in the United States since June 15, 2007.

According to the information you provided with your request, and/or based on information
obtained during routine systems checks, it appears that you initially arrived in the United States
on or about [insert date of initial ently].

Accordingly, USCIS intends to deny your request for consideration of deferred action for
childhood arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to
deny to submit additional information, evidence, or arguments overcoming the grounds for the
intended denial. Failure to respond to this notice of intent to deny will result in the denial of your
request for consideration of deferred action for childhood arrivals.


DACA 407 NOTICE OF INTENT TO DENY NOT IN SCHOOL (INITIAL DACA
ONLY)

USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
you are currently in school, have graduated or obtained a certificate of completion from high
school, have obtained a general education development (GED) certificate, or are an honorably
discharged veteran of the Coast Guard or Armed Forces of the United States.

On your Form I -821D, Consideration of Deferred Action for Childhood Arrivals, you indicated
that you are currently in school. However, according to the information provided with your
request, and/or based on information obtained during routine systems checks, it appears that you
are not currently enrolled in school. [Insert specific information; e.g., official transcripts showing
enrollment status as "Remo' ved for Lack of Attendance" or school enrollment history listing
requestor as a "No Show".]

Accordingly, USCIS intends to deny your request for consideration of deferred action for
childhood arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to
deny to submit additional information, evidence, or arguments overcoming the grounds for the
intended denial. Failure to respond to this notice of intent to deny will result in the denial of your
request for consideration of deferred action for childhood arrivals.


DACA 408 NOTICE OF INTENT TO DENY - NONIMMIGRANT STATUS ON JUNE 15
2012 (INITIAL DACA ONLY)

USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
you were in unlawful immigration status as of June 15, 2012. For deferred action for childhood

                                                                               Page 7    11/14/2014



                                                                                                         2045
 Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 290 of 373




arrivals, the phrase "in unlawful immigration status as of June 15, 2012" means that you never
had a lawful immigration status on or before June 15, 2012, or any lawful immigration status or
parole that you obtained prior to June 15, 2012, had expired before June 15, 2012.

According to the information provided with your request, and/or based on information obtained
during routine systems checks, it appears that you entered the United States on [Date] as [insert
nonimmigrant classification. For example, "an E-2 Nonimmigrant Treaty Investor or as the
spouse or child of a nonimmigrant Treáty Investor"]. It appears that your lawful immigration
status [insert "is" or "was" depending.if still in status] valid until [Date], and therefore had not
expired before June 15, 2012.

Accordingly, USCIS intends to deny your request for consideration of deferred action for
childhood arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to
deny to submit additional information, evidence, or arguments overcoming the grounds for the
intended denial. Failure to respond to this notice of intent to deny will result in the denial of your
request for consideration of deferred action for childhood arrivals.


DACA 409 NOTICE OF INTENT TO DENY - TEMPORARY PROTECTED STATUS ON
JUNE 15, 2012 (INITIAL DACA ONLY)

USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
you were in unlawful immigration status as of June 15, 2012. For deferred action for childhood
arrivals, the phrase "in unlawful immigration status as of June 15, 2012" means that you never
had a lawful immigration status on or before June 15, 2012, or any lawful immigration status or
parole that you obtained prior to June 15, 2012, had expired before June 15, 2012.

According to the information provided with your request, and/or based on information obtained
during routine systems checks, it appears that you had Temporary Protected Status (TPS) on June
15, 2012. USCIS has no record that your status as a TPS beneficiary was withdrawn or
terminated before June 15, 2012, therefore it appears you were not in unlawful status on June 15,
2012.

Accordingly, USCIS intends to deny your request for consideration of deferred action for
childhood arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to
deny to submit additional information, evidence, or arguments overcoming the grounds for the
intended denial. Failure to respond to this notice of intent to deny will result in the denial of your
request for consideration of deferred action for childhood arrivals.




                                                                               Page 8 11/14/2014



                                                                                                         2046
  Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 291 of 373




DACA 410 NOTICE OF INTENT TO DENY - MULTIPLE MISDEMEANORS (BOTH
INITIAL AND RENEWAL DACA)

USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
you have not been convicted of a felony, a significant misdemeanor, or three or more
misdemeanors, and you do not otherwise pose a threat to national security or public safety.
According to the information provided with your request, and/or based on information obtained
during routine systems checks, it appears that you have multiple criminal convictions.

The court dispositions that you submitted indicate that you were convicted on:

                      [Insert date óf conviction, court name, city/state; crime, and statute]
                      [Insert date of conviction, court name, city/state; crime, and statute]
                      [Insert date of conviction, court name,,city/state; crime, and statute]

You have been convicted of three or more non -significant misdemeanors.' Accordingly, USCIS
intends to deny your request for consideration of deferred action for childhood arrivals. You are
afforded thirty-three (33) days from the date of this notice of intent to deny to submit additional
information, evidence, or arguments overcoming the grounds for the intended denial. Failure to
respond to this notice of intent to deny will result in the denial of your request for consideration
of deferred action for childhood arrivals.




1 For the purposes of the DACA process, a "non -significant misdemeanor" is any misdemeanor as defined by federal law
(specifically, one for which the maximum term of imprisonment authorized is one year or less but greater than five days) and that
meets the following criteria:

     I.    Is not an offense of domestic violence; sexual abuse or exploitation; burglary; unlawful possession or use of a firearm; drug
           distribution or trafficking; or, driving under the influence; and

     2.    Is one for which the individual was sentenced to time in custody of 90 days or less.

The time in custody does not include any time served beyond the sentence for the criminal offense based on a state or local law
enforcement agency honoring a detainer issued by U.S. Immigration and Customs Enforcement (ICE).




                                                                                                         Page 9 11/14/2014



                                                                                                                                           2047
 Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 292 of 373




DACA 411 NOTICE OF INTENT TO DENY - FELONY CONVICTION (BOTH INITIAL
AND RENEWAL DACAl

USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate
that you have not been convicted of a felony, a significant misdemeanor, or three or more
misdemeanors, and you do not otherwise pose a threat to national security or public safety.

According to the information provided with your request, and/or based on information
obtained during routine systems checks, it appears that you have a criminal conviction.

The court disposition indicates that you were convicted on:

                   [Insert date of conviction, court name, city/state, crime, and statute]

[Explain why the offense is a felony under federal law. For example, "Possession óf drug
paraphernalia is classified as a Class 6 felony under Arizona law, with a maximum term of
imprisonment of 1.5 years. See A.R.S. §§ 13-702(D), 13=3415.1 Therefore, the offense is a
felony for purposes of deferred action for childhood arrivals. Accordingly, USCIS intends to
deny your request for consideration of deferred action for childhood arrivals. You are afforded
thirty-three (33) days from the date of this notice of intent to deny to submit additional
information, evidence, or arguments overcoming the grounds for the intended denial. Failure
to respond to this notice of intent to deny will result in the denial of your request for
consideration of deferred action for childhood arrivals.




  For the purposes of the DACA process, a felony ís a federal, state, or local criminal offense for which the maximum term
 of imprisonment authorized is for a period of more than one year.


 See www.uscis.gov/childhoodarrivals.


                                                                                                     Page 10 11/14/2014



                                                                                                                             2048
 Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 293 of 373




DACA 412 NOTICE OF INTENT TO DENY - JUVENILE DELINQUENCY (BOTH
INITIAL AND RENEWAL DACA)


USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
you warrant the favorable exercise of prosecutorial discretion.

According to the information provided with your request, and/or based on information obtained
during routine systems checks, it appears that you have a record of juvenile delinquency.

The record indicates that you committed the following offense(s) as a minor.

    .   On [date offense committed], at the age of [age at time of offense] you committed
[charge], in violation of [statute]. Your case was adjudicated as a juvenile delinquency at
[juvenile court, city/state].

While a finding of juvenile delinquency is not considered á criminal conviction for
purposes of deferred action, given the seriousness of your offense, USCIS has
determined that you do not merit a favorable exercise of discretion. Accordingly,
USCIS intends to deny your request for consideration of deferred action for childhood arrivals.
You are afforded thirty-three (33) days from the date of this notice of intent to deny to submit
additional information, evidence, or arguments overcoming the grounds for the intended denial.
Failure to respond to this notice of intent to deny will result in the denial of your request for
consideration of deferred action for childhood arrivals.




                                                                            Page 11     11/14/2014



                                                                                                     2049
  Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 294 of 373




DACA 413 NOTICE OF INTENT TO DENY - SIGNIFICANT MISDEMEANOR (BOTH
INITIAL AND RENEWAL DACA)


USC1S has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
you have not been convicted of a felony, a significant misdemeanor, or three or more
misdemeanors, and you do not otherwise pose a threat to national security or public safety.

According to the information provided with your request, and/or based on information
obtained during routine systems checks, it appears that you have [a criminal
conviction/multiple criminal convictions].

The court disposition that you submitted indicates that you were convicted on:

                        [Insert date of conviction, court name, city/state, crime, and statute]


Your conviction(s) for [Insert crime] constitute(s) a significant misdemeanor.' Accordingly,
USCIS intends to deny your request for consideration of deferred action for childhood arrivals.
You are afforded thirty-three (33) days from the date of this notice of intent to deny to submit
additional information, evidence, or arguments overcoming the grounds for the intended denial.
Failure to respond to this notice of intent to deny will result in the denial of your request for
consideration of deferred action for childhood arrivals.




I For the purposes of the DACA process, a significant misdemeanor is a misdemeanor as defined by federal law (specifically, one for which the

maximum term of imprisonment authorized is one year or less but greater than five days) and that meets the following criteria:


            Regardless of the sentence imposed, is an offense of domestic violence; sexual abuse or exploitation; burglary; unlawful possession or use of

          a firearm; drug distribution or trafficking; or, driving under the influence; or,


    4.      If not an offense listed above, is one for which the individual was sentenced to time in custody of more than 90 days. The sentence must

          involve time to be served in custody, and therefore does not include a suspended sentence.



The time in custody does not include any time served beyond the sentence for the criminal offense based on a state or local law enforcement agency

honoring a detainer issued by U.S. Immigration and Customs Enforcement (ICE).



See www.uscis.govichildhoodarrivals.


                                                                                                                     Page 12 11/14/2014



                                                                                                                                                            2050
  Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 295 of 373




 DACA 414 NOTICE OF INTENT TO DENY - SUSPECTED FRAUD IN MEETING THE
                 DACA GUIDELINES (INITIAL DACA ONLY$


 USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, among other guidelines, you
must also demonstrate that you [INSERT WHICHEVER IS APPROPRIATE FROM THE
LIST.BELOW; MORE THAN ONE GUIDELINE MAY BE INSERTED]

(1) were under the age -Of 31 as Of June 15, 2012;
(2) came to the United States before reaching your 16th birthday;
(3) have been residing continuously in the United States since June IS, 2007 up to the present
    time.,                                                 .              .




(4) were physically present in the, United States on June 15, 2012, and at the time of making your.
    request for consideration. Of deferred action with USCIS.;


The evidence you submitted with your Form 1-821D, Consideration of Deferred Action for
Childhood Arrivals, to establish that you [INSERT ALL APPROPRIATE GUIDELINES
FROM THE LIST BELOW] is insufficient.

(1) were under the age of 31 as of June 15, 2012:                             .     .




(2) came to the United States and established residence before reaching your 16th birthday;
(3) have been residing Continuously in the United States during the 5 -year period immediately
    before June 15, 2012,.and"up to the time offiling;
(4) were physically present in the United States on June 15,2012 and at the time of making your
    request for consideration of deferred action with USCIS;

USCIS finds that the evidence you provided to demonstrate [INSERT ALL APPROPRIATE
CRITERIA FROM THE LIST BELOW] is not credible.

(1) that you were under the age of 31 as ofJune 15, 2012;
(2) that you came to the UnitedStates and established residence before reachingyour 16th
     birthday;
(3) continuous residency Jr the year(s) WO(
(4) that you were physically present in the United States on June 15, 2012. and at the tizne of
     making your request for consideration of deferred action with USCIS.;


  ILO should insert the appropriate facts of the case to include the documentation in question,
 any irregularities discovered, and final how this information was vetted and determined to be
factually inaccurate or lacking in credibility (e.g. USCIS contacted the companiYowner of the
 document to verl the correct information, etc.)]

Therefore. USCIS finds that the record lacks sufficient evidence to demonstrate
[INSERT WHICHEVER GUIDELINE(S) IS/ARE APPROPRIATE FROM THE LIST
BELOW]

(I) that you were under the age of 31 as (Virile 15,2012.;
(2) that you came to the United States before reaching your 16th birthday.;

                                                                                  Page 13   11/14/2014



                                                                                                         2051
 Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 296 of 373




(3) your presence in the 'United States during: the year(s)
(4):thatyou were physically present in the United States on June IS, 2012, and at the time: of
making your request for consideration -of deferred action with USCIS.;


You may still submit evidence to address these irregularities and to establish that the [INSERT
DOCUMENTATION IN QUESTION .(e.g. utility. bill, rent receipt, etc. is/are.)] legitimate.          .




Accordingly, USCIS intends to deny your request for consideration of deferred action for
childhood arrivals. You have thirty-three (33) days from the date of this notice of intent
to deny to submit additional information, evidence, or arguments overcoming the grounds
for the intended denial. Failure to respond to this notice of intent to deny will result in
the denial of your request for consideration of deferred action for childhood arrivals.

In addition, USCIS reminds you that it is a violation of federal law (18 U.S.C. sec. 1001)
if you knowingly and willingly submit materially false information in support of your
request for DACA, and you may be fined, imprisoned up to five years, or both. In
addition, you may be placed in removal proceedings, face severe penalties provided by
law, and be subject to criminal prosecution.




                                                                           Page 14 11/14/2014



                                                                                                      2052
     Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 297 of 373




                                        Appendix E

      DEFERRED ACTION FOR CHILDHOOD ARRIVALS
                                               NOIDs
NOTE: Text highlighted in YELLOW and bracketed by [ ] is hidden text that requires ISO input.
The ISO should delete the highlighted bracketed [Text] and type in the necessary information, or
choose the appropriate information from choices and delete the information that does not apply.

DACA 400 -NOTICE OF INTENT TO. DENY - NOT A BCI DEPARTURE - UNDER
VOLUNTARY DEPARTURE OR FINAL EXCLUSION, DEPORTATION, OR REMOVAL
ORDER

USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that you have
been residing continuously in the United States since June 15, 2007, to the present time. A brief, casual,
and innocent departure from the United States does not meaningfully disrupt the period of continuous
residence. A departure is deemed to be brief, casual, and innocent if:

     (1) It was short and reasonably calculated to accomplish the purpose of the absence;
     (2) It was not the result of an order of exclusion, deportation, or removal;
     (3) It was not because of an order of voluntary departure, or an administrative grant of voluntary
          departure before the requestor was placed in exclusion, deportation, or removal proceedings;
         arid
     (4) Its purpose or the actions taken while outside of the United States were not contrary to law.

PICK PARAGRAPH (A) OR (B) BELOW, AS 'APPLICABLE:

A. USE THIS PARAGRAPH IF THE DISQUALIFYING TRAVEL OCCURRED BEFORE 8/15/12,
   THEN PROCEED TO THE CLOSING PARAGRAPH:

According to the information provided with your request, and/or based on information obtained during
routine systems checks, it appears that you departed the United States on or about [insert date; this date
should be before 8/15/20121. It also appears that, at the time of your departure, you [INSERT
WHICEVER IS APPROPRIATE': departed under an order of voluntary departure; departed under
an administrative grant of voluntary departure prior to the commencement of removal proceedings;
your departure was the result of an order of exclusion, deportation, or removal (including an order of
voluntary departure that converted automatically to a final order of exclusion, deportation or
removal).¡ Because such a departure is not brief, casual, or innocent, you have not established that you
have resided continuously in the United States since at least June 15, 2007, until the present time.


(Proceed tó the closing paragraph:¡
                                                   OR

B. USE THIS PARAGRAPH IF THE DISQUALIFYING TRAVEL OCCURRED ON OR AFTER
    8/15/12 AND BEFORE FORM 1-821D WAS APPROVED

                                                                                       Page 1 4/4/2013



                                                                                                             2053
     Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 298 of 373




According to the information provided with your request, and/or based on information obtained during
routine systems checks, it appears that you departed the United States on or about (insert date -this
date should be on or after 8/15/121. A departure made on or after 'August 15, 2012 is not brief, casual,
or innocent unless removal action has been deferred, as evidenced by an approved Form 1-821D.
Because your departure occurred after August 15, 2012, but before USCIS has determined whether to
defer action in your case, your departure from the United States was not brief, casual, or innocent.
Therefore, you have not established that you have resided continuously in the United States since at
least June 15, 2007, until the present time.

¡CLOSING PAR A plpIPH1

Accordingly, USCIS intends to deny your request for consideration of deferred action for childhood
arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to deny to submit
additional information, evidence, or arguments overcoming the grounds for the intended denial. Failure
to respond to this notice of intent to deny will result in the denial of your request for consideration of
deferred action for childhood arrivals.




                                                                                       Page 2 4/4/2013


                                                                                                             2054
         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 299 of 373




DACA 401 NOTICE OF INTENT TO DENY - DRIVING UNDER THE INFLUENCE OF
ALCOHOL OR DRUGS

USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action ,as a childhood arrival, you are to demonstrate that you
have not been convicted of a felony, a significant misdemeanor, or three or more misdemeanors, and
you do not otherwise pose a threat to national security or public safety.

According to the information provided with your request, and/or based on information obtained'
during routine systems checks, it appears that you have a criminal conviction.

The court disposition that you submitted indicates that you were convicted on:

                             [Insert date of conviction, court name; city/state, crime, and statute]

Driving under the influence of alcohol or drugs constitutes a significant misdemeanor.' Accordingly,
USOS intends to deny your request for consideration of deferred action for childhood arrivals: You
are afforded thirty-three (33) days from the date of this notice of intent to deny to submit additional
information, evidence, or arguments overcoming the grounds for the intended denial. Failure to respond
to this notice of intent to deny will result in the denial of your request for consideration of deferred
action for childhood arrivals.




 For the purposes of the DACA process, a significant misdemeanor is a misdemeanor as defined by federal law (specifically, one for which the maximum term of

imprisonment authorized is one year or less but neater than five days) and that meets the following criteria:


             Regardless of the sentence imposed, is an offense of domestic violence: sexual abuse or exploitation: burglary: unlawful possession or use of a firearm:

          dnig distribution or trafficking: or. driving under the influence; or,


    2.       If not an offense listed above. is one for which the individual was sentenced to time in custody of more than 90 days. The sentence must involve tinte

          to be served in custody, and therefore does not include a suspended sentence,



The tinte in custody does not include any time served beyond the sentence for the criminal offense based on 'a state or local law enforcement agency honoring a

detainer issued by U.S. Immigration and Customs Enforcement (10E).
                                                                                                   t

See www.uscis.gov/childhoodarrivals.




                                                                                                                                       Page 3 4/4/2013



                                                                                                                                                                        2055
          Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 300 of 373




DACA 402 NOTICE OF INTENT TO DENY - DOMESTIC VIOLENCE

USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that you
have not been convicted of a felony, a significant misdemeanor, or three or more misdemeanors, and
you do not otherwise pose a threat to national security or public safety.

According to the information provided with your request, and/or based on information obtained
during routine systems checks, it appears that you have a criminal conviction.

The court disposition that you submitted indicates that you were convicted on:

                          [Insert:date of comncnan,.9ourt name, city/state, .crime, and statute]

An offense of domestic violence constitutes a significant misdemeanor. I Accordingly, USCIS intends to
deny your request for consideration of deferred action for childhood arrivals. You are afforded
thirty-three (33) days from the date of this notice of intent to deny to submit additional information,
evidence, or arguments overcoming the grounds for the intended denial. Failure to respond to this
notice of intent to deny will result in the denial of your request for consideration of deferred




 For the purposes of the DACA process, a significant misdemeanor is a misdemeanor as defined by federal law (specifically, one for which the
maximum term of imprisonment authorized is one year or less but greater than five days) and that meets the following criteria:


     I.    Regardless of the sentence imposed, is an offense of domestic violence; sexual abuse or exploitation: burglary; unlawful possession

           or use of a firearm; drug distribution or trafficking; or, driving under the influence; or,

     2.    If not an offense listed above, is one for which the individual was sentenced to time in custody of more than 90 days. The sentence
           must involve time to be served in custody, and therefore does not include a suspended sentence.



The time in custody does not include any time served beyond the sentence for the criminal offenSe based on a state or local law enforcement

agency honoring a detainer issued by U.S. Immigration and Customs Enforcement (ICE).



See www.uscis.gov/childhoodarrivals.




                                                                                                                      Page 4 4/4/2013


                                                                                                                                                 2056
  Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 301 of 373




DACA 403 NOTICE OF INTENT TO DENY - BlilIGLARY

USC1S has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
you have not been convicted of a felony, a significant misdemeanor, or three or more
misdemeanors, and you do not otherwise pose a threat to national security or public safety.

According to the information provided with your request, and/or based on information
obtained during routine systems checks, it appears that you have a criminal conviction.

The court disposition that you submitted indicates that you were convicted on:

                       [insert ¿kireof cpnvictio»...cóurt name; citylgat?;. crime. and statute]

Burglary constitutes a significant misdemeanor. Accordingly, USCIS intends to deny your
request for consideration of deferred action for childhood arrivals. You are afforded thirty-
three (33) days from the date of this notice of intent to deny to submit additional information,
evidence, or arguments overcoming the grounds for the intended denial. Failure to respond to
this notice of intent to deny will result in the denial óf your request for consideration of deferred




 For the purposes of the DACA process, a significant misdemeanor is a misdemeanor as defined by federal law (specifically, one for

which the maximum term of imprisonment authorized is one year or less but greater than five days) and that meets the following
criteria:


    1.      Regardless of the sentence imposed. is an offense of domestic violence; sexual abuse or exploitation; burglary: unlawful

            possession or use of a firearm; drug dístribútion or trafficking; or, driving under the influence; or,

            If not an offense listed above, is one for which the individual was sentenced to lime in custody of more than 90 days. The

            sentence must involve time to he served in custody, and therefore does not include a suspended sentence.



The time in custody does not include any time served beyond the sentence for the criminal offense based on a state or local law

enforcement agency honoring a detainer issued by U.S. Immigration and Customs Enforcement (ICE).



See www.uscis.gov/childhoodarrivals.




                                                                                                                     Page 5 4/4/2013



                                                                                                                                         2057
 Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 302 of 373




DACA 404 NOTICE OF INTENT TO DENY -NO ENTRY BEFORE 16


USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
you came to the United States before reaching your 1641 birthday.

According to the information provided with your request, and/or based on information obtained
during routine systems checks, it appears that you initially entered the United States when you
were [insert age] years old. On [insert date Form I-82]Dreceived], you submitted Form 1-821D
Consideration of Deferred Action for Childhood Arrivals. You indicated on your Form 1-82 ID
that you were born on [insert date of birth], and that your initial entry into the United States was
on [insert date of:entry], Your date of birth is supported by your [identify the document .(e.g
birth certificate,. passport etc.) that establishes the requestor's DOB], and you did not submit
evidence that you entered the United States before reaching the age of 16.

Accordingly, USCIS intends to deny your request for consideration of deferred action for
childhood arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to
deny to submit additional information, evidence, or arguments overcoming the grounds for the
intended denial. Failure to respond to this notice of intent to deny will result in the denial of your
request for consideration of deferred action for childhood arrivals.


DACA 405 NOTICE OF INTENT TO DENY -STUDENT IN LAWFUL STATUS ON
JUNE 15, 2012 (Updated 2/27/2013]


USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood anival, you are to demonstrate that
you were in unlawful immigration status as of June 15, 2012. For deferred action for childhood
arrivals, the phrase "in unlawful immigration status as of June 15, 2012" means that you never
had a lawful immigration status on or before June 15, 2012, or any lawful immigration status or
parole that you obtained prior to June 15, 2012, had expired before June 15, 2012.

According to the information provided with your request, and based on information obtained
during routine systems checks, your current F-1 nonimmigrant status is active in Student &
Exchange Visitor Information System (SEVIS). [Identify other facts e.g. Employinent
Authorization card validity date]. Based on these facts, USCIS has determined that you were not
in an unlawful status on June 15, 2012.

Accordingly, USCIS intends to deny your request for consideration of deferred action for
childhood arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to
deny to submit additional information, evidence, or arguments overcoming the grounds for the
intended denial. Failure to respond to this notice of intent to deny will result in the denial of your
request for consideration of deferred action for childhood arrivals.




                                                                                  Page 6 4/4/2013


                                                                                                         2058
 Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 303 of 373




DACA 406 NOTICE OF INTENT TO DENY -ARRIVED AFTER JUNE 15, 2007

USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
you have continuously resided in the United States since June 15, 2007.

According to the information you provided with your request, and/or based on information
obtained during routine systems checks, it appears that you initially arrived in the United States
on or about [insert date of initial.entrv].

Accordingly, USCIS intends tó deny your request for consideration of deferred action for
childhood arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to
deny to submit additional information, evidence, or arguments overcoming the grounds for the
intended denial. Failure to respond to this notice of intent to deny will result in the denial of your
request for consideration of deferred action for childhood arrivals.

DACA 407 NOTICE OF INTENT TO DENY - NOT IN SCHOOL

USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
you are currently in school, have graduated or obtained a certificate of completion from high
school, have obtained a general education development (GED) certificate, or are an honorably
discharged veteran of the Coast Guard or Armed Forces of the United States.

On your Form 1-82 ID, Consideration of Deferred Action for Childhood Arrivals, you indicated
that you are currently in school. However, according to the information provided with your
request, and/or based on information obtained during routine systems checks, it appears that you
are not currently enrolled in school. [Insert specific information; e.g., official transcripts
showing enrollment status as "Removed for Lack of Attendance" or school enrollment
history l fisting re questor, as a '"No Show ". ]

Accordingly, USCIS intends to deny your request for consideration of deferred action for
childhood arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to
deny to submit additional information, evidence, or arguments overcoming the grounds for the
intended denial. Failure to respond to this notice of intent to deny will result in the denial of your
request for consideration of deferred action for childhood arrivals.

DACA 408 NOTICE OF INTENT TO DENY - NONIMMIGRANT STATUS ON JUNE 15,
2012

USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In,order to be considered for deferred action as a childhood arrival, you are to demonstrate that
you were in unlawful immigration status as of June 15, 2012. For deferred action for childhood
arrivals, the phrase "in unlawful immigration status as ofJune 15, 2012" means that you never
had a lawful immigration status on or before June 15, 2012, or any lawful immigration status or
parole that you obtained prior to June 15, 2012, had expired before June 15, 2012.



                                                                                  Page 7 4/4/2013


                                                                                                         2059
 Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 304 of 373




According to the information provided with yourrequest, and/or based on' information obtained
during routine systems checks, it appears that you entered the United States on [Date] as [insert
nonimmigrant claSsification: For example, "an E-2 Nonimmigrant Treaty investor or as the
spouse orchild of a Nonimmigrant Treaty Investor"]. It appears that your lawful immigration
status [insert "is" or "was 7 depending if stillin status] valid until PO], and therefore had not
expired before June 15, 2012.

Accordingly, USCIS intends to deny your request for consideration of deferred action for
childhood arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to
deny to submit additional information, evidence, or arguments overcoming the grounds for the
intended denial. Failure to respond to this notice of intent to deny will result in the denial of your
request for consideration of deferred action for childhood arrivals.

DACA 409 NOTICE OF INTENT TO DENY - TEMPORARY PROTECTED STATUS ON
JUNE 15, 2012

USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
you were in unlawful immigration status as of June 15, 2012. For deferred action for childhood
arrivals, the phrase "in unlawful immigration status as of June 15, 2012" means that you never
had a lawful immigration status on or before June 15, 2012, or any lawful immigration status or
parole that you obtained prior to June 15, 2012, had expired before June 15, 2012.

According to the information provided with your request, and/or based on information obtained
during routine systems checks, it appears that you had Temporary Protected Status (TPS) on June
 15, 2012. USCIS has no record that your status as a TPS beneficiary was withdrawn or
terminated before June 15, 2012, therefore it appears you were not in unlawful status on June 15,
2012.

Accordingly, USCIS intends to deny your request for Consideration of deferred action for
childhood arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to
deny to submit additional information, evidence, or arguments overcoming the grounds for the
intended denial: Failure to respond to this notice of intent to deny will result in the denial of your
request for consideration of deferred action for childhood arrivals.




                                                                                  Page 8 4/4/2013


                                                                                                         2060
    Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 305 of 373




DACA 410 NOTICE OF INTENT TO DENY - MULTIPLE MISDEMEANORS

USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
you have not been convicted of a felony, a significant misdemeanor, or three or more
misdemeanors, and you do not otherwise pose a threat to national security or public safety.
According to the information provided with your request, and/or based on information obtained
during routine systems checks, it appears that you have multiple criminal convictions.

The court disposition l that you submitted indicate that you were convicted on:


                      [Insert date of conviction, court name, city/state, crime, and statute]

                      [Inlet/ date of conviction, court namecity/state, crime, and statute]

                      [Insert date of conviction, court nahle, city/state, crime, and statute]

You have been convicted of three or more non -significant misdemeanors.' Accordingly, USCIS
intends to deny your request for consideration of deferred action for childhood arrivals. You are
afforded thirty-three (33) days from the date of this notice of intent to deny to submit additional
information, evidence, or arguments overcoming the grounds for the intended denial. Failure to
respond to this notice of intent to deny will result in the denial of your request for consideration
of deferred action for childhood arrivals.




1
  For the purposes of the DACA process, a "non -significant misdemeanor" is any misdemeanor as defined by federal law
(specifically, one for which the maximum term of imprisonment authorized is one year or less but greater than five days) and that
meets the following criteria:

     1,    Is not an offense of domestic violence; sexual abuse or exploitation; burglary; unlawful possession or use of a firearm; drug

           distribution or trafficking; or, driving under the influence; and

     2.    Is one for which the individual was sentenced to time in custody of 90 days or less.

The time in custody does not include any time served beyond the sentence for the criminal offense based on a state or local law
enforcement agency honoring,a detainer issued by U.S. Immigration and Customs Enforcement (ICE).




                                                                                                            Page 9 4/4/2013


                                                                                                                                           2061
 Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 306 of 373




DACA 411 NOTICE OF INTENT TO DENY - FELONY CONVICTION

USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate
that you have not been convicted of a felony, a significant misdemeanor, or three or more
misdemeanors, and you do not otherwise pose a threat to national security or public safety.

According to the information provided with your request, and/or based on information
obtained during routine systems checks, it appears that you have a criminal conviction.

The court disposition indicates that you were convicted on:

                   [Insert date of conviction, corn s nine. city/state, crime, and statute]

[E.xplain why the offense is a felony under federal law. For exanple: "Possession of drug
paraphernalia is classified as a Class .6 felony under Arizona law, with -a maximum term of
imprisoninent of1.5 years:. See. A.R.S..§§ 13-702(D), 13-3415."] Therefore, the offense is a
felony for purposes of deferred action for childhood arrivals.' Accordingly, USCIS intends to
deny your request for consideration of deferred action for childhood arrivals. You are afforded
thirty-three (33) days from the date of this notice of intent to deny to submit additional
information, evidence, or arguments overcoming the grounds for the intended denial. Failure
to respond to this notice of intent to deny will result in the denial of your request for
consideration of deferred action for childhood arrivals.




  For the purposes of the DACA process, a felony is a federal, state, or local criminal offense for which the maximum term
of imprisonment authorized is for a period of more than one year.



 See www.uscis.gov/childhoodarrivals.




                                                                                                          Page 10 4/4/2013


                                                                                                                             2062
     Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 307 of 373




                                        Appendix E.

     DEFERRED ACTION FOR CHILDHOOD ARRIVALS
                                              NOIDs
Neil E: Text highlighted in YELLOW and bracketed by [ ] is hidden text that requires ISO input.
The ISO should delete the highlighted bracketed [Text] and type in the necessary information, or
choose the appropriate information from choices and delete the information that does not apply.-'

DACA 400 -NOTICE OF INTENT TO DENY - NOT A BCI DEPARTURE - UNDER
VOLUNTARY DEPARTURE OR FINAL EXCLUSION. DEPORTATION, OR REMOVAL
ORDER

USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that you have
been residing continuously in the United States since June 15, 2007, to the present time. A brief, casual,
and innocent departure from the United States does not meaningfully disrupt the period of continuous
residence. A departure is deemed to be brief, casual, and innocent if:

     (1) It was short and reasonably calculated to accomplish the purpose of the absence;
     (2) It was not the result of an order of exclusion, deportation, or removal;
     (3) It was not because of an order of voluntary departure, or an administrative grant of voluntary
          departure before the requestor was placed in exclusion, deportation, or removal proceedings;
          and
     (4) Its purpose or the actions taken while outside of the United States were not contrary to law.

PICK PARAGRAPH (A) OR (B) BELOW, AS APPLICABLE:

A. USE THIS PARAGRAPH IF THE DISQUALIFYING TRAVEL OCCURRED BEFORE 8/15/12,
   THEN PROCEED TO THE CLOSING PARAGRAPH:

According to the information provided with your request, and/or based on information obtained during
routine systems checks, it appears that you departed the United States on or about [insert date; this date
should be before 8/15/20121. It also appears that, at the time of your departure, you /INSERT
WHICEVER IS APPROPRIATE: departed under an order of voluntary departure; departed under
an administrative grant of voluntary departure prior to the commencement of removal proceedings;
your departure was the result of an order of exclusion, deportation, or removal (including an order of
voluntary departure that converted automatically to a final order of exclusion, deportation or
removal).] Because such a departure is not brief, casual, or innocent, you have not established that you
have resided continuously in the United States since at least June 15, 2007, until the present time.



[Proceed to the closing paragraph.]
                                                   OR

B. USE THIS PARAGRAPH IF THE DISQUALIFYING TRAVEL OCCURRED ON OR AFTER
    8/15/12 AND BEFORE FORM I -821D WAS APPROVED

                                                                                     Page 101/18/2013


                                                                                                             2063
     Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 308 of 373




According to the information provided with your request, and/or based on information obtained during
routine systems checks, it appears that you departed the United States on or about [insert date this
date should be on or after 8115/12f A departure made on or after August 15, 2012 is not brief, casual,
or innocent unless removal action has been deferred, as evidenced by an approved Form I -821D.
Because your departure occurred after August 15, 2012, but before USC IS has determined whether to
defer action in your case, your departure from the United States was not brief, casual, or innocent.
Therefore, you have not established that you have resided continuously in the United States since at
least June 15, 2007, until the present time.

[CLOSING PARAORAPly

Accordingly, USCIS intends to deny your request for consideration of deferred action for childhood
arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to deny to submit
additional information, evidence, or arguments overcoming the grounds for the intended denial. Failure
to respond to this notice of intent to deny will result in the denial of your request for consideration of
deferred action for childhood arrivals.




                                                                                      Page 2 01/18/2013



                                                                                                             2064
         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 309 of 373




DACA 401 NOTICE OF INTENT TO DENY - DRIVING UNDER THE INFLUENCE OF
ALCOHOL OR DRUGS

USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, yoit are to demonstrate that you
have not been convicted of a felony, a significant misdemeanor, or three or more misdemeanors, and
you do not otherwise pose a threat to national security or public safety.

According to the information provided with your request, and/or based on information obtained
during routine systems checks, it appears that you have a criminal conviction.

The court disposition that you submitted. indicates that you were convicted on:

                             [Insert date of conviction, caw name, city/stale, crime, and statute]

Driving under the influence of alcohol 'or drugs constitutes a significant misdemeanor. Accordingly,
USOS intends to deny your request for consideration of deferred action for childhood arrivals. You
are afforded thirty-three (33) days from the date of this notice of intent to deny to submit additional
information, evidence, or arguments overcoming the grounds for the intended denial. Failure to respond
to this notice of intent to deny will result in the denial of your request for consideration of deferred
action for childhood arrivals.




 For the purposes of the DACA process, a simtificant misdemeanor is a misdemeanor as defined by federal law (specifically, one for which the maxitnum term of

imprisonment authorized is one year or less but greater than five days) and that meets the following criteria:


             Regardless of the sentence imposed, is an offense of domestic violence: sexual abuse or exploitation: burglary: unlawful possession or use of a firearm:

          drug distribution or trafficking: or. driving under the influence; or,


    2.       If not an offense listed above, is one for which the individual was sentenced to lime in custody of more than 90 days. The sentence must involve time

          to be served in custody, and therefore does not include a suspended sentence.



The tinte in custody does not include any tinte served beyond the sentence for the criminal offense based on a state or local law enforcement agency honoring a

detainee issued by U.S. Immigration and Customs Enforcement (ICE).



See www.uscis.gov/childhoodarrivals.




                                                                                                                                     Page 3 01/18/2013



                                                                                                                                                                        2065
           Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 310 of 373




DACA 402 NOTICE OF INTENT TO DENY - DOMESTIC VIOLENCE

USCIS has reviewed your requ' est for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that you
have not been convicted of a felony, a significant misdemeanor, or three or more misdemeanors, and
you do not otherwise pose a threat to national security or public safety.

According to the information provided with your request, and/or based on information obtained
during routine systems checks, it appears that you have a criminal conviction.

The court disposition that you submitted indicates that you were convicted on:

                             [Insert date of convictión, court game, ciiy/state, crime, and statute]

An offense of domestic violence constitutes' a significant misdemeanor. Accordingly, USCIS intends to
deny your request for consideration of deferred action for childhood arrivals. You are afforded
thirty-three (33) days from the date of this notice of intent to deny to submit additional information,
evidence, or arguments overcoming the grounds for the intended denial. Failure to respond to this
notice of intent to deny will result in the denial of your request for consideration of deferred




I For the purposes of the DACA process, a significant misdemeanor is a misdemeanor as defined by federal law (specifically, one for which the maximum term of

imprisonment authorized is one year or less but greater than five da'ys) and that meets the following criteria:



      I.    Regardless (Idle sentence imposed, is an offense of domestic violence: sexual abuse or exploitation: burglary: unlawful possession or use of a firearm:

            drug distribution or trafficking; or, driving under the influence: or.


      2.    If not an offense listed above, is one for which the individual was sentenced to time in custody of more than 90 days. The sentence must involve lime

            to be served in custody, and therefore does not include a suspended sentence."



The time in custodY does not include any time served beyond the sentence for the criminal offense based on a state or local .law enforcement agency honoring a

detainer issued by U.S. Immigration and Customs Enforcement (ICE).



See www.uscis.gov/childhoodarrivals.




                                                                                                                                   Page 4 01/18/2013



                                                                                                                                                                      2066
  Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 311 of 373




DACA 403 NOTICE OF INTENT TO DENY - BURGLARY

USCIS has reviewed your request for consideration of deferred action for childhood arrivals,

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
you have not been convicted of a felony, a significant misdelneanor,-or three or more
misdemeanors, and you do not otherwise pose a threat to national security or public safety.

According to the information provided with your request, and/or based on information
obtained during routine systems checks, it appears that you have a criminal conviction.

The court disposition that you submitted indicates that you were convicted on:

                        [hisert date of conviction: court name, city/state; crime,_and statute]

Burglary constitutes a significant misdemeanor. I Accordingly, USCIS intends to deny your
request for consideration of deferred action for childhood arrivals. You are afforded thirty-
three (33) days from the date of this notice of intent to deny to submit additional information,
evidence, or arguments overcoming the grounds for the intended denial. Failure to respond to
this notice of intent to deny will result in the denial of your request for consideration of deferred




 For the purposes of the DACA process, a significant misdemeanor is a misdemeanor as defined by federal law (specifically. one for which the

maximum term of imprisonment authorized is one year or lass but greater than five days) and that meets the following criteria:


    I.    Regardless of the sentence imposed, is an offense of domestic violence; sexual abuse or exploitation; burglary; unlawful possession or use of a

          firearm; drug distribution or trafficking; or, driving under the influence; or,


          If not an offense listed above, is one for which the individual was sentenced to time in custody of more than 90 days. The sentence must

          involve time to be served iu custody, and therefore does not include a suspended sentence.



The time in custody does not include any time served beyond the sentence for the criminal offense based on a state or local law enforcement agency

honoring a detainer issued by U.J. immigration and Customs Enforcement (ICE).



See www.uscis.gov/childhoodarrivals.




                                                                                                                         Page 5 01/18/2013



                                                                                                                                                            2067
 Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 312 of 373




DACA 404 NOTICE OF INTENT TO DENY -NO ENTRY BEFORE 16


USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
you came to the United States before reaching your 161' birthday.

According to the information provided with your request, and/or based on information obtained
during routine systems checks, it appears that you initially entered the United States when you
were [insert age] years old. On [insert dale Form 1=871 D received], you submitted Form 1-821D,
Consideration of Deferred Action for Childhood Arrivals. You indicated on your Form 1-821D
that you were born on [insert date of birth], and that your initial entry into the United States was
on [insert date of entryy]. Your date of birth is supported by your [identify the document (e.g
birth cert fcate; passport, etc.) that establishes the requestor's'DOB], and you did not submit
evidence that you entered the United States before reaching the age of 16.

Accordingly, USCIS intends to deny your request for consideration of deferred action for
childhood arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to
deny to submit additional information, evidence, or arguments overcoming the grounds for the
intended denial. Failure to respond to this notice of intent to deny will result in the denial of your
request for consideration of deferred action for childhood arrivals.


DACA 405 NOTICE OF INTENT TO DENY -STUDENT IN LAWFUL STATUS ON
JUNE 15, 2012 [Updatéd 2/27/20131


USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
you were in unlawful immigration status as of June 15, 2012. For deferred action for childhood
arrivals, the phrase "in unlawful immigration status as ofJune 15, 2012" means that you never
had a lawful immigration status on or before June 15, 2012, or any lawful immigration status or
parole that you obtained prior to June 15, 2012, had expired before June 15, 2012.

According to the information provided with your request, and based on informatión obtained
during routine systems checks, your current F-1 nonimmigrant status is active in Student &
Exchange Visitor Information System (SEV1S). [Identify other facts e.g., Employment
Authorization Card validity date]. Based on these facts,.USCiS has determined that you were not
in an unlawful status on June 15, 2012.

Accordingly, USCIS intends to deny your request for consideration of deferred action for
childhood arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to
deny to submit additional information, evidence, or arguments overcoming the grounds for the
intended denial. Failure to respond to this notice of intent to deny will result in the denial of your
request for consideration of deferred action for childhood arrivals.


DACA 406 NOTICE OF INTENT TO DENY -ARRIVED AFTER JUNE 15, 2007


                                                                                 Page 6 01/18/2013



                                                                                                         2068
 Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 313 of 373




USOS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
you have continuously resided in the United States since June 15, 2007.

According to the information you provided with your request, and/or based on information
obtained during routine systems checks, it appears that you initially arrived in the United States
on or about [insert date of initial. entry].

Accordingly, USCIS intends to deny your request for consideration of deferred action for
childhood arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to
deny to submit additional information, evidence, or arguments overcoming the grounds for the
intended denial. Failure to respond to this notice of intent to deny will result in the denial of your
request for consideration of deferred action for childhood arrivals.

DACA 407 NOTICE OF INTENT TO DENY - NOT IN SCHOOL

USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
you are currently in school, have graduated or obtained a certificate of completion from high
school, have obtained a general education development (GED) certificate, or are an honorably
discharged veteran of the Coast Guard or Armed Forces of the United States.

On your Form 1-821D, Consideration of Deferred Action for Childhood Arrivals, you indicated
that you are currently in school. However, according to the information provided with your
request, and/or based on information obtained during routine systems checks, it appears that you
are not currently enrolled in school. [Insert specific information: e.g., official transcripts
showing enrollment status as "Removed fór Lack of Attendance" or school enrollment
history listing requestor as a "No Show".]

Accordingly, USCIS intends to deny your request for consideration of deferred action for
childhood arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to
deny to submit additional information, evidence, or arguments overcoming the grounds for the
intended denial. Failure to respond to this notice of intent to deny will result in the denial of your.
request for consideration of deferred action for childhood arrivals.




                                                                                 Page 7 01/18/2013



                                                                                                          2069
 Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 314 of 373




                                        Appendix E

DACA 400 -NOTICE OF INTENT TO DENY NOT A BC! DEPARTURE - UNDER
VOLUNTARY DEPARTURE OR FINAL EXCLUSION, DEPORTATION, OR
REMOVAL ORDER

USCIS has, reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action for childhood arrivals, you are to demonstrate that
you have been residing continuously in the United States since June 15, 2007, to the present time
(the date of filing). A brief, casual, and innocent departure from the United States does not
meaningfully disrupt the period of continuous residence. A departure is deemed to be brief,
casual, and innocent if:

     (I) It was short and reasonably calculated to accomplish the purpose of the absence;
     (2) It was not the result of an order of exclusion, deportation, or removal;
     (3) It was not because of an order of voluntary departure, or an administrative grant of
          voluntary departure before the requestor was placed in exclusion, deportation, or
          removal proceedings; and
     (4) Its purpose or the actions taken while outside of the United States were not contrary to
         law.

PICK PARAGRAPH (A) OR (B) BELOW, AS APPLIABLE:

A. USE THIS PARAGRAPH IF THEDISQUALWYING TRAVEL OCCURRED BEFORE
    8/15/12, THEN PROCEED TO THE CLOSING PARAGRAPH:

According to the information provided with your request, and/or based on information obtained
during routine systems checks, it appears that you departed the United States on or about [insert
date!. It also appears that, at the time of your departure, you /INSERT 'WH10EVER IS
APPROPRIATE: departed under an order of voluntary departure; departed under an
administrative grant of voluntary departure prior to the conunencément of removal
proceedings; your departure was the result of an órder of exclusion, deportation, or removal
(including an order of voluntary departure that converted automatically to a final order of
exclusion, deportation or removal).] Because such a departure is not brief, casual, or innocent,
you have not established that you resided continuously in the United States since June 15, 2007,
until the date of your request for consideration of deferred action for childhood arrivals.
(Proceed to the closing paragraph.]
                                                 OR

B. USE THIS PARAGRPAH IF THE DISQUALIFYING TRAVEL OCCURRED AFTER
    8/15/12 AND BEFORE FORM I -821D WAS APPROVED

According to the information provided with your request, and/or based on information obtained
during routine systems checks, it appears that you departed the United States on or about [insert
date this date should be after 8/15/12j A departure made after August 15, 2012 is not brief,        ,




casual, or innocent unless removal action has been deferred, as evidenced by an approved Form I -
821D. Because our departure occurred after August 15, 2012, but before this request for
consideration of deferred action for childhood arrivals was filed, and your removal has not yet




                                                                                                        2070
  Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 315 of 373




been deferred, your departure from the United States was not brief, casual, or innocent.
Therefore, you have not established that you have resided in the United States since at least June
15, 2007, until the date of your request for deferred action for childhood arrivals.

¡CLOSING PARAG1WHJ

Accordingly, USCIS intends to deny your request for consideration for deferred action for
childhood arrivals. You are afforded thirty (30) days from the date of this notice of intent to deny
to submit additional information, evidence, or arguments overcoming the grounds for the
intended denial. Failure to respond to this notice of intent to deny will result in the denial of your
request for consideration of deferred action for childhood arrivals.

DACA 401 NOTICE OF INTENT TO DENY - DRIVING UNDER THE INFLUENCE OF
ALCOHOL OR DRUGS

USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action for childhood arrivals, you are to demonstrate
that you have not been convicted of a felony, a significant misdemeanor, or three or more
misdemeanors, and you do not otherwise pose a threat to national security or public safety.

According to the information provided with your request, and/or based on information
obtained during routine systems checks, it appears that you have a criminal conviction.

The court disposition that you submitted indicates that you were convicted on:

                      t date of conviction, court name city/state, cr. ime;and                              stalúte}

Driving under the influence of alcohol or drugs constitutes a significant misdemeanor.l.
Accordingly. USCIS intends to deny your request for consideration for deferred action for
childhood arrivals. You are afforded thirty (30) days from the date of this notice of intent to
deny to submit additional information, evidence, or arguments overcoming the grounds for the
intended denial. Failure to resporid to this notice of intent to deny will result in the denial of your
request for consideration of deferred action for childhood arrivals.



 For the purposes of the DACA process, a significant misdemeanor is a misdemeanor as defined by federal law (specifically, one for which the

maxiinum term of imprisonment authorized is one year or less but greater than five days) and that meets the following criteria:


    1.      Regardless of the sentence imposed, is an otTense of domestic violence: sexual abuse or exploitation: burglary: unlawfid possession or use of

          a firearm; drug distribution or trafficking; or, driving under the influence: or.


    2.      If not an offense listed above, is one for which the individual was sentenced to lime in custody of more than 90 days. The sentencemust

          involve tinte to be served in custody, and therefore does not include a suspended sentence.



The tinte in custody does not include any time served beyond the sentence for the criminal offense based on a state or local law enforcement agency

honoring a detainer issued by U.S. !wing," ation and Customs Enforcement (ICE).



See www.uscis.govichildhoodarrivals.




                                                                                                                                                            2071
 Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 316 of 373




403 NOTICE OF INTENT TO DENY -NO ENTRY BEFORE 16


USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action for childhood arrivals, you are to demonstrate that
you came to the United States before reaching your 16th birthday.

According to the information provided with your request, and/or based on information obtained
during routine systems checks, it appears that you initially entered the United States when you
were [insert age] years old.. On [insert date Form I-821 D received], you submitted Form 1-821 D,
Consideration of Deferred Action for Childhood Arrivals. You indicated on your Form 1-821D
that you were born on [insert date.of birth], and that your initial entry into the_United States was
on [insert date of cntr}J]. Your date of birth is supported by your [identiú the document (e.g
birth certificate, passport, :etc.) that establishes the requestor's DOB], and you did not submit
evidence that you entered the United States before reaching thé age of 16.

Accordingly, USCIS intends to deny your request for consideration for deferred action for
childhood arrivals. You are afforded thirty (30) days from the date of this notice of intent to deny
to submit additional information, evidence, or arguments overcoming the grounds for the
intended denial. Failure to respond to this notice of intent to deny will result in the denial of your
request for consideration of deferred action for childhood.arrivals.


404 NOTICE OF INTENT TO DENY -STUDENT IN LAWFUL STATUS ON JUNE 15,
2012



USCIS has,reviewed your request for consideration of deferred action for childhood arrivals.

In order to be considered for deferred action for childhood arrivals, you are to demonstrate that
you did not have lawful immigration status on June 15, 2012; and a) entered without inspection
before June 15, 2012; or b) were lawfully admitted before June 15, 2012 but without being given
any immigration status; or c), were admitted or paroled but your lawful immigration status or
parole expired before June 1 2012.

According to the information provided with your request, and based on information obtained
during routine systems checks, it appears that you entered [insert date] as an F-1 student who has
been lawfully enrolled on a full time basis in a Service -approved college, university,
conservatory, or seminary school. According to our records, your current F-1 nonimmigrant
status is active in Student & Exchange Visitor information System (SEVIS). [Identt other facts
e.g.. Employ-mentAathoriaation Gard validity date]. Based on these facts, USCIS has determined
that you were not in an unlawful status on June 15, 2012.

Accordingly, USCIS intends to deny your request for consideration for deferred action for
childhood arrivals. You are afforded thirty (30) days from the date of this notice of intent to deny
to submit additional information, evidence, or arguments overcoming the grounds for the
intended denial. Failure to respond to this notice of intent to deny will result in the denial of your
request for consideration of deferred action for childhood arrivals.




                                                                                                         2072
     Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 317 of 373




    405 NOTICE OF INTENT TO DENY -ARRIVED AFTER JUNE 15, 2007

    USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

    In order to be considered for deferred action for childhood arrivals, you are to demonstrate that
    you have continuously resided in the United States since June 15, 2007.

    According to the information you provided with your request, and/or based on information
    obtained during routine systems checks, it appears that you initially arrived in the United States
    on or about [insert date pfinifigtentM.

    Accordingly, USCIS intends to deny your request for consideration for deferred action for
    childhood arrivals. You are afforded thirty (30) days from the date of this notice of intent to deny
    to submit additional information, évidence, or arguments overcoming the grounds for the
    intended denial. Failure to respond to this notice of intent to deny will result in the denial of your
    request for consideration'of deferred action for childhood anivals.




r




                                                                                                             2073
Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 318 of 373


                                                 Appendix F

        NOTICE OF DENIAL OF CONSIDERATION OF DEFERRED ACTION FOR
                     CHILDHOOD ARRIVALS, FORM I -821D
USCIS has evaluated your Form I-821 D, Consideration of Deferred Action for Childhood Arrivals. For the
reason(s) indicated below, USCIS has, in its unreviewable discretion, determined that it will not defer action in
your matter. Accordingly, your Form I-765, Application for Employment Authorization, has also been denied.
Deferred action is a discretionary determination to defer removal action of an individual as an act of
prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this decision.

         At the time of filing, you were under the age of fifteen (15) and were not in removal proceedings, did
         not have a final removal order, or did not have a voluntary departure order.

         You have not established that you came to the United States under the age of sixteen (16).

         You have not established that you were under age 31 on June 15, 2012.

         You have not established that you have continuously resided in the United States since June 15, 2007,
         until the date of filing your request.

         During your period of residence in the United States, you had one or more absences that did not
         qualify as "brief, casual, and innocent."

         You have not established that you were present in the United States on June 15, 2012.

         You have not established that you were in an unlawful immigration status in the United States on
         June 15, 2012.

        You have not established that you are currently in school at the time of filing your request, have
        graduated or obtained a certificate of completion from a U.S. high school, or have obtained a general
        educational development (GED) certificate or other equivalent State -authorized exam in the United
        States, or that you are an honorably discharged veteran of the Coast Guard or Armed Forces of the
        United States.

        You have been convicted of a felony or a significant misdemeanor, or you have been convicted of
        three or more misdemeanors, or you do not warrant a favorable exercise of prosecutorial discretion
        because of public safety concerns, or exercising prosecutorial discretion in your case would not be
        consistent with the Department of Homeland Security's enforcement priorities.

        You have not established that you warrant a favorable exercise of prosecutorial discretion.

        You have not paid the fee for your concurrently filed Application for Employment Authorization,
        Form I-765, and/or your biometrics fee, because your payment has been rejected for insufficient
        funds and you have failed to correct the fee deficiency within the allotted time.

        USCIS was unable to conduct a background check on you because you did not appear for your
        scheduled appointment at an Application Support Center for the collection of biometrics, or your
        fingerprints were rejected as unclassifiable and you did not submit a local police clearance certificate
        for each jurisdiction in which you have lived for six months or more within the past five years.

        You did not respond to a Request for Evidence or Notice of Intent to Deny within the time prescribed.

        You have abandoned your Form I-82ID, Consideration of Deferred Action for Childhood Arrivals
        because you departed the United States while the form was pending.

        USCIS lacks the authority to consider your request because you were in immigration detention at the
        time you filed your Form I -821D and you remain in immigration detention as of the date of this
        notice.
                                                                                                                   5t2/2013




                                                                                                                              2074
Case 2:17-cv-00218-RSM Document 140-1 FFiled 03/28/19 Page 319 of 373
                            Appendix

         NOTICE OF DENIAL OF CONSIDERATION OF DEFERRED ACTION FOR
                      CHILDHOOD ARRIVALS, FORM I -821D
USCIS has evaluated your Form 1-82 ID, Consideration of Deferred Action for Childhood Arrivals. For the
reason(s) indicated below, USCIS has, in its unreviewable discretion, determined that it will not defer action in
your matter. Accordingly, your Form 1-765, Application for Employment Authorization, has also been denied.
Deferred action is a discretionary determination to defer removal action of an individual as an act of
prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this decision.

         At the time of filing, you were under the age of fifteen (15) and were not in removal proceedings, did
         not have a final removal order, or did not have a voluntary departure order.

    o    You have not established that you came to the United States before you turned sixteen (16) years old
         and established residence at that time.

    O    You have not established that you were under age 31 on June 15, 2012.

    O    You have not established that you have continuously resided in the United States since June 15, 2007,
         until the date of filing your request.

    O    During your period of residence in the United States, you had one or more absences that did not
         qualify as "brief, casual, and innocent."

    O    You have not established that you were present in the United States on June 15, 2012.

    o    You have not established that you were in an unlawful immigration status in the United States on
         June 15, 2012.

    Li   You have not established that you are currently in school at the time of filing your request, have
         graduated or obtained a certificate of completion from a U.S. high school, or have obtained a general
         educational development (GED) certificate or other equivalent State -authorized exam in the United
         States, or that you are an honorably discharged veteran of the Coast Guard or Armed Forces of the
         United States.

    E    You have been convicted of a felony or a significant misdemeanor.

    O    You have been convicted of three or more misdemeanors.

    E    You have not established that you warrant a favorable exercise of prosecutorial discretion.

    O    You have not paid the fee for your concurrently filed Application for Employment Authorization,
         Form I-765, and/or your biometrics fee, because your payment has been rejected for insufficient
         fimds and you have failed to correct the fee deficiency within the allotted time.

    O    USCIS was unable to conduct a background check on you because you did not appear for your
         scheduled appointment at an Application Support Center for the collection of biometrics, or your
         fingerprints were rejected as unclassifiable and you did not submit a local police clearance certificate
         for each jurisdiction in which you have lived for six months or more within the past five years.

    O    You did not respond to a Request for Evidence or Notice of Intent to Deny within the time prescribed.

         You have abandoned your Form I -821D, Consideration of Deferred Action for Childhood Arrivals
         because you departed the United States while the form was pending.

    o    USCIS lacks the authority to consider your request because you were in immigration detention at the
         time you filed your Fonn I -821D and you remain in immigration detention as of the date of this
         notice.




                                                                                                                    2075
Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 320 of 373
                             Appendix F

         NOTICE OF DENIAL OF CONSIDERATION OF DEFERRED ACTION FOR
                      CHILDHOOD ARRIVALS, FORM I -821D
USCIS has evaluated your Form 1-821D, Consideration of Deferred Action for Childhood Arrivals. For the
reason(s) indicated below, USCIS has, in its unreviewable discretion, determined that it will not defer action in
your matter. Accordingly, your Form 1-765, Application for Employment Authorization, has also been denied.
Deferred action is a discretionary determination to defer removal action of an individual as an act of
prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this decision.

    O    You are under the age of fifteen (15) and are not in removal proceedings, do not have a final removal
         order, or do not have a voluntary departure order.

    o    You have not established that you came to the United States under the age of sixteen (16).

    O    You have not established that you were under age 31 on June 15, 2012.

    o    You have not established that you have continuously resided in the United States since June 15, 2007,
         until the date of filing your request.

    O    During your period of residence in the United States, you had one or more absences that did not
         qualify as "brief, casual, and innocent."

    o    You have not established that you were present in the United States on June 15, 2012.

    O    You have not established that you were in an unlawful immigration status in the United States on
         June 15, 2012.

    O    You'have not established that you are currently in school at the time of filing your request, have
         graduated or obtained a certificate of completion from a U.S. high school, or have obtained a general
         educational development (GED) certificate or other equivalent State -authorized exam in the United
         States, or that you are an honorably discharged veteran of the Coast Guard or Armed Forces of the
         United States.

    O    You have been convicted of a felony or a significant misdemeanor, or you have been convicted of
         three or more misdemeanors, or you do not warrant a favorable exercise of prosecutorial discretion
         because of public safety concerns, or exercising prosecutorial discretion in your case would not be
         consistent with the Department of Homeland Security's enforcement priorities.

    O    You have not established that you warrant a favorable exercise of prosecutorial discretion.

    o    You have not paid the fee for your concurrently filed Application for Employment Authorization,
         Form 1-765, and/or your biometrics fee, because your payment has been rejected for insufficient
         funds and you have failed to correct the fee deficiency within the allotted time.

    o    USCIS was unable to conduct a background check on you because you failed to appear for your
         scheduled appointment at an Application Support Center for the collection of biometrics, or your
         fingerprints were rejected as unclassifiable and you did not submit a local police clearance certificate
         for each jurisdiction in which you have lived for six months or more within the past five years.

    O    You did not respond to a Request for Evidence or Notice of Intent to Deny within the time prescribed.

    O    You have abandoned your Form I -821D, Consideration of Deferred Action for Childhood Arrivals
         because you departed the United States while the form was pending.

    LI   USCIS lacks the authority to consider your request because you were in immigration detention at the
         time you filed your Form l-82 ID and you remain in immigration detention as of the date of this
         notice.




                                                                                                                3/13/2013




                                                                                                                            2076
        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 321 of 373




                                      APPENDIX F

DEFERRED ACTION FOR CHILDHOOD ARRIVALS
            DENIAL CALL-UPS
NOTE: Each denial call-up is labeled as follows:

        INITIAL DACA ONLY or;
        BOTH INITIAL AND RENEWAL DACA

ISOs should use the denial call-ups below as appropriate based on whether they are reviewing an initial
or renewal DACA request.


DACA 500 -NOTICE OF DENIAL -AGE (INITIAL DACA ONLY)

USCIS has evaluated your Form I -821D, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

At the time of filing your request, you were under the age of fifteen (15) and were not in removal
proceedings, did not have a final removal order, or did not have a voluntary departure order.

Accordingly, USCIS has determined, in its unreviewable discretion, that you have not demonstrated
that you warrant a favorable exercise of prosecutorial discretion and it will not defer action in your
matter. Accordingly, your Form 1-765, Application for Employment Authorization, has also been
denied. Deferred action is a discretionary determination to defer removal action of an individual as an
act of prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this
decision.

DACA 502 -NOTICE OF DENIAL - ENTRY AT 16 (INITIAL DACA ONLY)

USCIS has evaluated your Form I -821D, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

You have not established that you came to the United States before you turned sixteen (16) years old
and established residence at that time.

Accordingly, USCIS has determined, in its unreviewable discretion, that you have not demonstrated
that you warrant a favorable exercise of prosecutorial discretion and it will not defer action in your
matter. Accordingly, your Form 1-765, Application for Employment Authorization, has also been
denied. Deferred action is a discretionary determination to defer removal action of an individual as an
act of prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this
decision.


                                                                                         Page 1   12/512014




                                                                                                              2077
        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 322 of 373



DACA 503 -NOTICE OF DENIAL - UNDER 31 ON JUNE 15, 2012 (INITIAL DACA)

USCIS has evaluated your Form 1-821D, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

You have not established that you were under age 31 on June 15, 2012.

Accordingly, USCIS has determined, in its unreviewable discretion, that you have not demonstrated
that you warrant a favorable exercise of prosecutorial discretion and it will not defer action in your
matter. Accordingly, your Form 1-765, Application for Employment Authorization, has also been
denied. Deferred action is a discretionary determination to defer removal action of an individual as an
act of prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this
decision.

DACA 504 -NOTICE OF DENIAL - CONTINUOUS RESIDENCE (INITIAL DACA ONLY)

USCIS has evaluated your Form 1-82 ID, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

You have not established that you have continuously resided in the Unites States since June 15, 2007,
until the date of filing your request

Accordingly, USCIS has determined, in its unreviewable discretion, that you have not demonstrated
that you warrant a favorable exercise of prosecutorial discretion and it will not defer action in your
matter. Accordingly, your Form 1-765, Application for Employment Authorization, has also been
denied. Deferred action is a discretionary determination to defer removal action of an individual as an
act of prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this
decision.


DACA 505 -NOTICE OF DENIAL - BC! (INITIAL DACA ONLY)

USCIS has evaluated your Form I -821D, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

During your period of residence in the United States, you had one or more absences that did not
qualify as "brief, casual, and innocent."

Accordingly, USCIS has determined, in its unreviewable discretion, that you have not demonstrated
that you warrant a favorable exercise of prosecutorial discretion and it will not defer action in your
matter. Accordingly, your Form 1-765, Application for Employment Authorization, has also been
denied. Deferred action is a discretionary determination to defer removal action of an individual as an
act of prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this
decision.




                                                                                        Page 2    12/5/2014




                                                                                                              2078
        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 323 of 373



DACA 506 -NOTICE OF DENIAL - PHYSICAL PRESENCE ON JUNE 15, 2012 (INITIAL
DACA ONLY)

USCIS has evaluated your Form I -821D, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

You have not established that you were present in the United States on June 15, 2012.

Accordingly, USCIS has determined, in its unreviewable discretion, that you have not demonstrated
that you warrant a favorable exercise of prosecutorial discretion and it will not defer action in your
matter. Accordingly, your Form 1-765, Application for Employment Authorization, has also been
denied. Deferred action is a discretionary determination to defer removal action of an individual as an
act of prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this
decision.


DACA 507 -NOTICE OF DENIAL - NO LAWFUL IMMIGRATION STATUS ON JUNE 15,
2012 (INITIAL DACA ONLY)

USCIS has evaluated your Form 1-821D, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

You have not established that you were in an unlawful immigration status in the United States on
June 15, 2012.

Accordingly, USCIS has determined, in its unreviewable discretion, that you have not demonstrated
that you warrant a favorable exercise of prosecutorial discretion and it will not defer action in your
matter. Accordingly, your Form 1-765, Application for Employment Authorization, has also been
denied. Deferred action is a discretionary determination to defer removal action of an individual as an
act of prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this
decision.


DACA 508 -NOTICE OF DENIAL -EDUCATIONAL GUIDELINE (INITIAL DACA)

USCIS has evaluated your Form 1-821D, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

You have not established that, at the time of filing your request, you were currently in school,
had graduated or obtained a certificate of completion from a U.S. high school, or had obtained a
general educational development (GED) certificate or other equivalent State -authorized exam in
the United States, or that you are an honorably discharged veteran of the Coast Guard or Armed
Forces of the United States.

Accordingly, USCIS has determined, in its unreviewable discretion, that you have not demonstrated
that you warrant a favorable exercise of prosecutorial discretion and it will not defer action in your
matter. Accordingly, your Form 1-765, Application for Employment Authorization, has also been
denied. Deferred action is a discretionary determination to defer removal action of an individual as an
                                                                                         Page 3    12/5/2014




                                                                                                               2079
        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 324 of 373



act of prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this
decision.


DACA 509 -NOTICE OF DENIAL - FELONY OR SIGNIFICANT MISDEMEANOR (BOTH
INITIAL AND RENEWAL DACA)

USCIS has evaluated your Form 1-821D, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

You have been convicted of a felony or a significant misdemeanor.

Accordingly, USCIS has determined, in its unreviewable discretion, that you have not demonstrated
that you warrant a favorable exercise of prosecutorial discretion and it will not defer action in your
matter. Accordingly, your Form I-765, Application for Employment Authorization, has also been
denied. Deferred action is a discretionary determination to defer removal action of an individual as an
act of prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this
decision.


DACA 510 -NOTICE OF DENIAL - THREE OR MORE MISDEMEANORS (BOTH INITIAL
AND RENEWAL DACA)

USCIS has evaluated your Form I-821 D, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

You have been convicted of three or more misdemeanors.

Accordingly, USCIS has determined, in its unreviewable discretion, that you have not demonstrated
that you warrant a favorable exercise of prosecutorial discretion and it will not defer action in your
matter. Accordingly, your Form I-765, Application for Employment Authorization, has also been
denied. Deferred action is a discretionary determination to defer removal action of an individual as an
act of prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this
decision.

DACA 511 -NOTICE OF DENIAL - DISCRETIONARY (BOTH INITIAL AND RENEWAL
DACA!

USCIS has evaluated your Form I-821 D, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

You have not established that you warrant a favorable exercise of prosecutorial discretion.

Accordingly, USCIS has determined, in its unreviewable discretion, that you have not demonstrated
that you warrant a favorable exercise of prosecutorial discretion and it will not defer action in your
matter. Accordingly, your Form I-765, Application for Employment Authorization, has also been
denied. Deferred action is a discretionary determination to defer removal action of an individual as an

                                                                                         Page 4   12/5/2014




                                                                                                              2080
        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 325 of 373



act of prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this
decision.

DACA 512 -NOTICE OF DENIAL - NON-PAYMENT OF FEES (BOTH INITIAL AND
RENEWAL DACA)

USCIS has evaluated your Form I -821D, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

You have not paid the fee for your concurrently filed Application for Employment Authorization,
Form 1-765, and/or your biometrics fee, because your payment has been rejected for insufficient
funds and you have failed to correct the fee deficiency within the allotted time.

Accordingly, USCIS has determined, in its unreviewable discretion, that you have not demonstrated
that you warrant a favorable exercise of prosecutorial discretion and it will not defer action in your
matter. Accordingly, your Form 1-765, Application for Employment Authorization, has also been
denied. Deferred action is a discretionary determination to defer removal action of an individual as an
act of prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this
decision.


DACA 513 -NOTICE OF DENIAL - NO SHOW (BOTH INITIAL AND RENEWAL DACA)

USCIS has evaluated your Form I -821D, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

 USCIS was unable to conduct a background check on you because you did not appear for your
'scheduled appointment at an Application Support Center for the collection of biometrics, or your
 fingerprints were rejected as unclassifiable and you did not submit a local police clearance
 certificate for each jurisdiction in which you have lived for six months or more within the past
 five years.

Accordingly, USCIS has determined, in its unreviewable discretion, that you have not demonstrated
that you warrant a favorable exercise of prosecutorial discretion and it will not defer action in your
matter. Accordingly, your Form 1-765, Application for Employment Authorization, has also ,been
denied. Deferred action is a discretionary determination to defer removal action of an individual as an
act of prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this
decision.


DACA 514 -NOTICE OF DENIAL - NO RESPONSE TO RFE OR NOID (BOTH INITIAL AND
RENEWAL DACA)

USCIS has evaluated your Form I-8211), Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

You did not respond to a Request for Evidence or Notice of Intent to Deny within the time
prescribed.

                                                                                         Page 5   12/5/2014




                                                                                                              2081
        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 326 of 373




Accordingly, USCIS has determined, in its unreviewable discretion, that you have not demonstrated
that you warrant a favorable exercise of prosecutorial discretion and it will not defer action in your
matter. Accordingly, your Form 1-765, Application for Employment Authorization, has also been
denied. Deferred action ís a discretionary determination to defer removal action of an individual as an
act of prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this
decision.


DACA 515 -NOTICE OF DENIAL - ABANDONMENT (INITIAL DACA ONLY)

USCIS has evaluated your Form I -821D, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

You have abandoned your Form 1-82 ID, Consideration of Deferred Action for Childhood
Arrivals because you departed the United States while the form was pending.

Accordingly, USCIS has determined, in its unreviewable discretion, that you have not demonstrated
that you warrant a favorable exercise of prosecutorial discretion and it will not defer action in your
matter. Accordingly, your Form 1-765, Application for Employment Authorization, has also been
denied. Deferred action is a discretionary determination to defer removal action of an individual as an
act of prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this
decision.



DACA 516 -NOTICE OF DENIAL - DISQUALIFYING INTERNATIONAL TRAVEL -
TRAVEL WITHOUT ADVANCE PAROLE (RENEWAL DACA ONLY)

USCIS has evaluated your Form I -821D, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

You departed the United States on or after August 15, 2012 without advance parole.

Accordingly, USCIS has determined, in its unreviewable discretion, that you have not demonstrated
that you warrant a favorable exercise of prosecutorial discretion and it will not defer action in your
matter. Accordingly, your Form 1-765, Application for Employment Authorization, has also been
denied. Deferred action is a discretionary determination to defer removal action of an individual as an
act of prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this
decision.



DACA 517 -NOTICE OF DENIAL - DISQUALIFYING INTERNATIONAL TRAVEL -
REMAINED OUTSIDE OF THE US BEYOND THE VALIDITY PERIOD OF ADVANCE
PAROLE DOCUMENT (RENEWAL DACA ONLY)

USCIS has evaluated your Form I -821D, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:


                                                                                        Page 6   1215/2014




                                                                                                             2082
        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 327 of 373



USCIS records show you remained outside of the United States beyond the validity period of
your advance parole document.

Accordingly, USCIS has determined, in its unreviewable discretion, that you have not demonstrated
that you warrant a favorable exercise of prosecutorial discretion and it will not defer action in your
matter. Accordingly, your Form 1-765; Application for Employment Authorization, has also been
denied. Deferred action is a discretionary determination to defer removal action of an individual as an
act of prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this
decision.


DACA 518 -NOTICE OF DENIAL - CONTINUOUS RESIDENCE SINCE THE MOST
RECENT DACA REQUEST (RENEWAL DACA ONLY)

USCIS has evaluated your Form I -821D, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

You have not established that you have continuously resided in the United States since you
submitted your most recent request for DACA that was approved.

Accordingly, USCIS has determined, in its unreviewable discretion, that you have not demonstrated
that you warrant a favorable exercise of prosecutorial discretion and it will not defer action in your
matter.. Accordingly, your Form 1-765, Application for Employment Authorization, has also been
denied. Deferred action is a discretionary determination to defer removal action of an individual as an
act of prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this
decision.


DACA 519 -NOTICE OF DENIAL - USCIS INITIAL DACA ERROR - AGE (RENEWAL
DACA ONLY)

USCIS has evaluated your Form I -821D, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

In order to be considered for renewal of DACA, you must have met the guidelines for
consideration of initial DACA. However, your initial/most recent request for DACA was
approved in error. At the time of filing your initial/most recent request, you were under the age
of fifteen (15) and were not in removal proceedings, did not have a final removal order, or did
not have a voluntary departure order.

Accordingly, USCIS has determined, in its unreviewable 'discretion, that you have not demonstrated
that you warrant a favorable exercise of prosecutorial discretion and it will not defer action in your
matter. Accordingly, your Form 1-765, Application for Employment Authorization, has also been
denied. Deferred action is a discretionary determination to defer removal action of an individual as an
act of prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this
decision.



                                                                                         Page 7   123/2014




                                                                                                             2083
        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 328 of 373



DACA 520 -NOTICE OF DENIAL - USCIS INITIAL DACA ERROR - ENTRY AT 16
(RENEWAL DACA ONLY)

USCIS has evaluated your Form I -821D, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

In order to be considered for renewal of DACA, you must have met the guidelines for
consideration of initial DACA. However, your initial/most recent request for DACA was
approved in error. You did not establish that you came to the United States before you turned
sixteen (16) years old and established residence at that time.

Accordingly, USCIS has determined, in its unreviewable discretion, that you have not demonstrated
that you warrant a favorable exercise of prosecutorial discretion and it will not defer action in your
matter. Accordingly, your Form 1-765, Application for Employment Authorization, has also been
denied. Deferred action is a discretionary determination to defer removal action of an individual as an
act of prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this
decision.


DACA 521 -NOTICE OF DENIAL - USCIS INITIAL DACA ERROR - UNDER 31 ON JUNE
15. 2012 (RENEWAL DACA ONLY)

USCIS has evaluated your Form I -821D, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

In order to be considered for renewal of DACA, you must have met the guidelines for
consideration of initial DACA. However, your initial/most recent request for DACA was
approved in error. You did not establish that you were under age 31 on June 15, 2012.

Accordingly, USCIS has determined, in its unreviewable discretion, that you have not demonstrated
that you warrant a favorable exercise of prosecutorial discretion and it will not defer action in your
matter. Accordingly, your Form 1-765, Application for Employment Authorization, has also been
denied. Deferred action is a discretionary determination to defer removal action of an individual as an
act of prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this
decision.


DACA 522 -NOTICE OF DENIAL - USCIS INITIAL DACA ERROR - CONTINUOUS
RESIDENCE SINCE JUNE 15, 2012 (RENEWAL DACA ONLY)

USCIS has evaluated your Form 1-821D, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

In order to be considered for renewal of DACA, you must have met the guidelines for
consideration of initial DACA. However, your initial/most recent request for DACA was
approved in error. You did not establish that you continuously resided in the United States since
June 15, 2007, until the date of filing your initial/most recent request.


                                                                                        Page 8   12/5/2014




                                                                                                             2084
        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 329 of 373



Accordingly, USCIS has determined, in its unreviewable discretion, that you have not demonstrated
that you warrant a favorable exercise of prosecutorial discretion and it will not defer action in your
matter. Accordingly, your Form 1-765, Application for Employment Authorization, has also been
denied. Deferred action is a discretionary determination to defer removal action of an individual as an
act of prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this
decision.

DACA 523 -NOTICE OF DENIAL - USCIS INITIAL DACA ERROR -BC! (RENEWAL DACA
ONLY)

USCIS has evaluated your Form I -821D, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

In order to be considered for renewal of DACA, you must have met the guidelines for
consideration of initial DACA. However, your initiaYmost recent request for DACA was
approved in error. During your period of residence in the United States, you had one or more
absences before August 15, 2012 that did not qualify as "brief, casual, and innocent."

Accordingly, USCIS has determined, in its unreviewable discretion, that you have not demonstrated
that you warrant a favorable exercise of prosecutorial discretion and it will not defer action in your
matter. Accordingly, your Form 1-765, Application for Employment Authorization, has also been
denied. Deferred action is a discretionary determination to defer removal action of an individual as an
act of prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this
decision.

DACA 524 -NOTICE OF DENIAL - USCIS INITIAL DACA ERROR - PHYSICAL
PRESENCE ON JUNE 15, 2012 (RENEWAL DACA ONLY)

USCIS has evaluated your Form 1-821D, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

In order to be considered for renewal of DACA, you must have met the guidelines for
consideration of initial DACA. However, your initial/most recent request for DACA was
approved in error. You did not establish that you were, present in the United States on June 15,
2012.

Accordingly, USCIS has determined, in its unreviewable discretion, that you have not demonstrated
that you warrant a favorable exercise of prosecutorial discretion and it will not defer action in your
matter. Accordingly, your Form 1-765, Application for Employment Authorization, has also been
denied. Deferred action is a discretionary determination to defer removal action of an individual as an
act of prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this
decision.




                                                                                          Page 9   12/5/2014




                                                                                                               2085
        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 330 of 373




DACA 525 -NOTICE OF DENIAL - USCIS INITIAL DACA ERROR - NO LAWFUL
IMMIGRATION STATUS ON JUNE 15. 2012 (RENEWAL DACA ONLY)

USCIS has evaluated your Form 1-821D, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

In order to be considered for renewal of DACA, you must have met the guidelines for
consideration of initial DACA. However, your initial/most recent request for DACA was
approved in error. You did not establish that you were in an unlawful immigration status in the
United States on June 15, 2012.

Accordingly, USCIS has determined, in its unreviewable discretion, that you have not demonstrated
that you warrant a favorable exercise of prosecutorial discretion and it will not defer action in your
matter. Accordingly, your Form 1-765, Application for Employment Authorization, has also been
denied. Deferred action is a discretionary determination to defer removal action of an individual as an
act of prosecutorial discretion.. You may not file an appeal or motion to reopen/reconsider this
decision.


DACA 526 -NOTICE OF DENIAL - USCIS INITIAL DACA ERROR - EDUCATIONAL
GUIDELINE (RENEWAL DACA ONLY)

USCIS has evaluated your Form I -821D, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

In order to be considered for renewal of DACA, you must have met the guidelines for
consideration of initial DACA. However, your initial/most recent request for DACA was
approved in error. You did not establish that, at the time of filing your initial request, you were
currently in school, had graduated or obtained a certificate of completion from a U.S. high
school, or had obtained a general educational development (GED) certificate or other equivalent
State -authorized exam in the United States, or that you are an honorably discharged veteran of
the Coast Guard or Armed Forces of the United States.

Accordingly, USCIS has determined, in its unreviewable discretion, that you have not demonstrated
that you warrant a favorable exercise of prosecutorial discretion and it will not defer action in your
matter. Accordingly, your Form 1-765, Application for Employment Authorization, has also been
denied. Deferred action is a discretionary determination to defer removal action of an individual as an
act of prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this
decision.




                                                                                          Page 10     12/5/2014




                                                                                                                  2086
        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 331 of 373



DACA 527 -NOTICE OF DENIAL - USCIS INITIAL DACA ERROR - FELONY OR
SIGNIFICANT MISDEMEANOR (RENEWAL DACA ONLY)

USCIS has evaluated your Form 1-82 ID, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

In order to be considered for renewal of DACA, you must have met the guidelines for
consideration of initial DACA. However, your initial/most recent request for DACA was
approved in error. You did not establish that you were in an unlawful immigration status in the
United States on June 15, 2012. You had been convicted of a felony or a significant
misdemeanor.

Accordingly, USCIS has determined, in its unreviewable discretion, that you have not demonstrated
that you warrant a favorable exercise of prosecutorial discretion and it will not defer action in your
matter. Accordingly, your Form 1-765, Application for Employment Authorization, has also been
denied. Deferred action is a discretionary determination to defer removal action of an individual as an
act of prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this
decision.


DACA 528 -NOTICE OF DENIAL - USCIS INITIAL DACA ERROR - THREE OR MORE
MISDEMEANORS (RENEWAL DACA ONLY)

USCIS has evaluated your Form 1-82 ID, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

In order to be considered for renewal of DACA, you must have met the guidelines for
consideration of initial DACA. However, your initial/most recent request for DACA was
approved in error. You had been convicted of three or more misdemeanors.

Accordingly, USCIS has determined, in its unreviewable discretion, that you have not demonstrated
that you warrant a favorable exercise of prosecutorial discretion and it will not defer action in your
matter. Accordingly, your Form 1-765, Application for Employment Authorization, has also been
denied. Deferred action is a discretionary determination to defer removal action of an individual as an
act of prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this
decision.


DACA 529 -NOTICE OF DENIAL - REOUESTOR IS DECEASED (BOTH INITIAL AND
RENEWAL DACA1

USCIS has evaluated the Form 1-821D, Consideration of Deferred Action for Childhood Arrivals, filed
by [insert name] ("the requestor") on [insert date].

On [insert date], USCIS received notification that the requestor is now deceased. Please accept our
deepest sympathies for your loss.



                                                                                        Page 11   12/5/2014




                                                                                                              2087
        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 332 of 373




USCIS is hereby denying the requestor's Form 1-82 ID. Accordingly, the requestor's Form 1-765,
Application for Employment Authorization, has also been denied. Deferred action is a discretionary
determination to defer removal action of an individual as an act of prosecutorial discretion. An appeal
or motion to reopen/reconsider this decision may not be filed on behalf of the requestor.

DACA 530 -NOTICE OF DENIAL - ACQUIRED LAWFUL STATUS AFTER JUNE 15, 2012
f130TH INITIAL AND RENEWAL DACA)

USCIS has evaluated your Form I -821D, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

On [insert date] you filed Form I -821D. According to information obtained during routine systems
checks, it appears that Form [inse USCIS form number and title] that [Select the appropriate phrase:
you filed / was filed on your behalf] was approved on [insert date]. Your status as [insert status
acquired after 6/16/2012] is valid since [insert period of validity].

In view of the fact that you are currently in a lawful immigration status, USCIS has, in its unreviewable
discretion, determined that deferred action is not appropriate under these circumstances and is hereby
denying your Form I -821D. Accordingly, your Form 1-765, Application for Employment
Authorization, has also been denied. Deferred action is a discretionary determination to defer removal
action of an individual as an act of prosecutorial discretion. You may not file an appeal or motion to
reopen/reconsider this decision.


DACA 531 - NOTICE OF DENIAL - ACQUIRED PAROLE AFTER JUNE 15, 2012 (BOTH
INITIAL AND RENEWAL DACA)

USCIS has evaluated your Form I -821D, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

On [insert date] you filed Form I -821D. According to information obtained during routine systems
checks, it appears that the [insert name of Office/DM Component] approved your request for parole on
[insert date]. Your parole authorization is valid through [insert period of validity].

In view of the fact that your parole request was approved, USC IS has, in its unreviewable discretion,
determined that deferred action is not appropriate under these circumstances and is hereby denying
your Form 1-821D. Accordingly, your Form 1-765, Application for Employment Authorization, has
also been denied. Deferred action is a discretionary determination to defer removal action of an
individual as an act of prosecutorial discretion.       You may not file an appeal or motion to
reopen/reconsider this decision.




                                                                                         Page 12   12/512014




                                                                                                               2088
        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 333 of 373



DACA 532 -NOTICE OF DENIAL - ICE ALREADY DEFERRED ACTION (INITIAL DACA
ONLY)

USCIS has evaluated your Form I -821D, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:
                                      _   .
The record reveals that on [insert date ICE deferred action], U.S. Immigration and Customs
Enforcement (ICE) deferred action in your case as a childhood arrival until [insert date deferred action
expires]. ICE notified you that action was deferred on your case and instructed you to request
employment authorization from USCIS. On [insert date I -821D filed], you submitted Form I -821D to
USCIS, together with Form 1-765, Application for Employment Authorization.

It was not necessary for you to file Form 1-821D with USCIS because ICE has already deferred action
on your case. Therefore, USCIS has denied your Form 1-821D. The denial, of your Form I -821D does
not affect the determination that ICE made on your case.

If granted, you will receive your Employment Authorization Document separately by mail.

DACA 533 -NOTICE OF DENIAL - USCIS ALREADY DEFERRED ACTION UNDER DACA
(BOTH INITIAL AND RENEWAL DACA)

USCIS has evaluated your Form 1-821D, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

The record reveals that on [insert filing date for approved case], you submitted a Form I -821D
(Receipt number 50000C) to USCIS, together with a Form 1-765, Application for Employment
Authorization (Receipt number )pcxxx). On [insert date], USCIS determined that you meet the
guidelines for deferred action for childhood arrivals and deferred action on your case until [insert
date]. USCIS notified you that action was deferred on your case and mailed to you an Employment
Authorization Document valid until [insert date].

On [insert filing date for pending case], you submitted the instant Form I -821D (Receipt number
MOM) to USCIS, together with a Form 1-765 (Receipt number )000a). In view of the fact that
USCIS has already deferred action on your case, USCIS is hereby denying your Forms I -821D
(Receipt number MOM and 1-765 (Receipt number )OX3:00C). The denial of the instant Forms I -
821D and 1-765 does not affect the previous determination that USCIS made to defer action on your
case until [insert date].

DACA 534 -NOTICE OF DENIAL - INSUFFICIENT RFE RESPONSE FOR CRIMINAL
RECORDS (BOTH INITIAL AND RENEWAL DACA)

USCIS has evaluated your Form 1-821D, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

The record reveals that you have been arrested or detained by law enforcement officials. On [insert
date RFE issued], USCIS sent you a notice requesting you to submit certified court dispositions for all
of your arrests, including an arrest(s) specifically identified on the request. In response to the request

                                                                                           Page 13   12/51201,1




                                                                                                                  2089
        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 334 of 373



for evidence, you submitted [indicate what was submitted]. However, the response was insufficient
because [indicate why it was insufficient. For example: "the document was not certified by the court "].

USCIS was unable to conduct a sufficient background check on you because you did not provide the
requested certified court dispositions. Accordingly, USCIS has determined, in its unreviewable
discretion, that you have not demonstrated that you warrant a favorable exercise of prosecutorial
discretion and it will not defer action in your matter. Accordingly, your Form I-765, Application for
Employment Authorization, has also been denied. Deferred action is a discretionary determination to
defer removal action of an individual as an act of prosecutorial discretion. You may not file an appeal
or motion to reopen/reconsider this decision.

DACA 535 -NOTICE OF DENIAL - USCIS ALREADY DEFERRED ACTION UNDER
ANOTHER (NON -DACA) PROGRAM, FORM I -821D (BOTH INITIAL AND RENEWAL
DACA)

USCIS has evaluated your Form I-821 D, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

The record reveals that on [insert date], you submitted a [insert USCIS form number and title] (Receipt
number MOM) to USCIS for deferred action under another non -DACA program [insert the
program name, ex. VAWA]. On [insert daté], USCIS approved your [insert USCIS form number]. On
[insert notice date], USCIS notified you that action was deferred on your case under [insert the
program name, ex. VAWA] until [insert date deferred action expires].

On [insert date], you submitted the instant Form I -821D (Receipt number )CXXXX) to USCIS,
together with a Form I-765 (Receipt number Via). In view of the fact that USCIS has already
deferred action on your case, USCIS is hereby denying your Forms I -821D (Receipt number X     0C)
and 1-765 (Receipt number XXXXX). The denial of the instant Forms I-821 D and I-765 does not affect
thé previous determination that USCIS made to defer action on your case.


DACA 536 -NOTICE OF DENIAL -- USCIS ALREADY DEFERRED ACTION (SEEKING
REPLACEMENT EM)) (BOTH INITIAL AND RENEWAL DACA)

USCIS has evaluated your Form I-821 D, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

The record reveals that on [insert filing date for approved case], you submitted a Form 1-821D
(Receipt number XXX ) to USCIS, together with a Form I-765, Application for Employment
Authorization (Receipt number XXXXX). On [insert date], USCIS determined that you met the
guidelines for deferred action for childhood arrivals and deferred action on your case until [insert date].
USCIS also notified you that action was deferred on your case and mailed to you an Employment
Authorization Document (EAD) valid until [insert date].

On [insert filing date for pending case], you submitted another Form I-821 D (Receipt number
XXXXX) to USCIS, together with a Form 1-765 (Receipt number MX). You indicated on the


                                                                                           Page 14   12/5/2014




                                                                                                                 2090
        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 335 of 373



instant Form 1-765 that you are seeking to replace a lost Employment Authorization Document. It was
not necessary to file a new Form I -821D. You only needed to file the Form 1-765.

In view of the fact that USCIS has already deferred action on your case, USCIS is hereby denying your
newly submitted Form I -821D (Receipt number )000(X). The denial of the instant Form I -821D does
not affect the previous determination that USCIS made to defer action on your case until [insert date].

If your Form 1-765 (Receipt number )(X000() is granted, you will receive your replacement
Employment Authorization Document separately by mail.


DACA 537 -NOTICE OF DENIAL OF APPLICATION                                     FOR EMPLOYMENT
AUTHORIZATION, FORM 1-765 (INITIAL DACA ONLY)

On [insert date] you filed a request for consideration of deferred action as a childhood arrival. Your
filing included a Form I -821D, Consideration of Deferred Action for Childhood Arrivals, and a Form I-
765, Application for Employment Authorization, together with the required filing fee. On [insert date],
your Form I -821D was approved and your removal from the United States was deferred.

On [insert date], U.S. Citizenship and Immigration Services (USCIS) requested that you submit Form
I-765WS [insert other requested evidence if applicable] in support of your Form 1-765.

Title 8, Code of Federal Regulations (8 C.F.R.), Section 103.2(b)(13), states in part:

       If the petitioner or applicant fails to respond to a request for evidence or to a notice of intent to
       deny by the required date, the benefit request may be summarily denied as abandoned, .


As of the date of this notice, there is no record that you submitted the requested Form I-765WS.
Accordingly, your application for employment authorization is denied as abandoned pursuant to 8
C.F.R § 103.2(b)(13). Please note that this decision will not affect the approval of your Form I -821D.

A denial due to abandonment may not be appealed. However, there are limited motion rights. In
accordance with 8 C.F.R. § 103.5, you may, if you wish, file a motion to reopen an application or
petition denied due to abandonment with evidence that the decision was in error because:

       The requested evidence was not material to the issue of eligibility;
       The required initial evidence was submitted with the application or petition, or the request for
       initial evidence or additional information or appearance was complied with during the allotted
       period; or
       The request for additional information or appearance was sent to an address other than that on
       the application, petition, or notice of representation, or that the applicant or petitioner advised
       the Service, in writing, of a change of address or change of representation subsequent to filing
       and before the Service's request was sent, and the request did not go to the new address.




                                                                                             Page 15   12/512014




                                                                                                                   2091
        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 336 of 373



A motion to reopen must be filed on Form I -290B, Notice of Appeal or Motion, with the appropriate
fee within 33 days from the date of this decision. For more information about filing motions, fees,
forms, and filing locations, please visit the USCIS website at www.uscis.gov.


DACA 538 -NOTICE OF DENIAL OF APPLICATION FOR EMPLOYMENT
AUTHORIZATION, FORM 1-765 (BOTH INITIAL AND RENEWAL DACA)

On [insert I -821D filing date], you filed a request for consideration of deferred action as a childhood
arrival. Your filing included a Form I -821D, Consideration of Deferred Action for Childhood Arrivals,
and a Form 1-765, Application for Employment Authorization, together with the required filing fee. On
[insert date I-821Lowas approved], your Form I -821D was approved and your removal from the
United States was deferred.

On [insert date the IT765 RFE was sent], U.S. Citizenship and Immigration Services (USCIS)
requested that you submit [insert Form ¡-765 WS and/or list other requested evidence] in support of
your Form 1-765.

USCIS received your response to the request on [insert date the RFE response was received]. Your
response did not include [insert the missing evidence, e.g Form I-765WS, signature on the 1-765,
completed I-765WS] as we requested.

Title 8, Code of Federal Regulations, Section 274a.12(c)(14) provides the basis for granting
employment authorization to individuals whose removal from the United States has been deferred:

       An alien who has been granted deferred action, an act of administrative convenience to the
       government which gives some cases lower priority, if the alien establishes an economic
       necessity for employment

SELECT A PARAGRAPH (A) OR (B) BELOW, AS APPLICABLE:

A.       USE THIS PARAGRAPH IF THE DEFICIENCY IS WITH THE I-765WS:

Because you failed to provide [insert the missing evidence; e.g., Form 1-765WS; completed 1-
765WS], you have not established an economic necessity for employment. Accordingly, your
application for employment authorization is denied. Please note that this decision will not affect the
approval of your Form 1-82 ID.

[Proceed to the closing paragraph.]

                                                  OR

B.     USE THIS PARAGRAPH IF THE DEFICIENCY IS WITH THE 1-765:

Because your 1-765 was not properly signed, you have failed to comply with 8 C.F.R. 103.2(a)(2) and
your application is hereby denied. Please note that this decision will not affect the approval of your
Form I -821D.

                                                                                         P   e 16   12/5/2014




                                                                                                                2092
        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 337 of 373




[CLOSING PARAGRAPH]

This denial may not be appealed. However, you may file a motion to reopen or reconsider the decision.
Your motion to reopen or reconsider must be filed on Form I -290B, Notice of Appeal or Motion within 30
days of the date of this notice (33 days if this notice is received by mail). You must mail your Form I-
290B, along with the appropriate filing fee and other documentation in support of the motion, to the
correct address. Do not mail your completed Form I -290B directly to this Service Center.

To obtain the filing locations, the required filing fee amount, and more information about the Form
I -290B filing requirements, please refer to the USCIS website at Jittp://www.useis.gov/forms You may
also contact the National Customer Service Center (NCSC) at 800-375-5283.

This decision does not prevent you from filing a new application in the future.


DACA 539 -NOTICE OF DENIAL - THE REOUESTOR WAS IN IMMIGRATION
DETENTION AT THE TIME OF FILING FORM I -821D AND REMAINS IN IMMIGRATION
DETENTION (BOTH INITIAL AND RENEWAL DACA)

USCIS has evaluated your Form 1-82 ID, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

USCIS lacks the authority to consider your request because you were in immigration detention at
the time you filed your Form 1-82 ID and you remain in immigration detention as of the date of
this notice.

Accordingly, USCIS has determined, in its unreviewable discretion, that you have not demonstrated
that you warrant a favorable exercise of prosecutorial discretion and it will not defer action in your
matter. Accordingly, your Form 1-765, Application for Employment Authorization, has also been
denied. Deferred action is a discretionary determination to defer removal action of 'an individual as an
act of prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this
decision.




                                                                                        Page 17   12/5/2014




                                                                                                              2093
        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 338 of 373



DACA 540 -NOTICE OF DENIAL - SIGNATURE ON FORM I -821D (BOTH INITIAL AND
RENEWAL DACA)

USCIS has evaluated your Form I -821D, Consideration of Deferred Action for Childhood Arrivals.
USCIS records indicate that:

On [insert date], you submitted a Form I -821D (Receipt number )0000C) to USCIS, together with a
Form 1-765, Application for Employment Authorization, (Receipt number XXXXX). As stated in the
Form I -821D instructions, each request must be properly signed. Part [insert the corresponding part;
Part 4 (old Form I -821D) Or Part 5 (current Form I -821D] is not properly signed (indicate why the
form was incorrectly signed For example, the preparer signed Part 4/5 insteadof Part 5/6 or the
requestor is over the age of/4, but the requestor'sparent or legal guardian signed Part 4/5).

On [insert date], U.S. Citizenship and Immigration Services (USCIS) sent you a Request for Evidence
(RFE) because your original Form I -821D was not properly signed. USCIS enclosed a copy of your
original Form I -821D so that you could sign and date [insert the corresponding part: Part 4.2.a. and
2.b./ Part 5.2.a. and .2.b.] of your Form I -821D.

As of the date of this notice, there is no record that you submitted the requested signed and dated Form
I -821D. In view of this fact, USCIS has, in its unreviewable discretion, determined that it will not
defer action in your matter. Accordingly, your Form 1-765 has also been denied. Deferred action is a
discretionary determination to defer removal action of an individual as an act of prosecutorial
discretion. You may not file an appeal or motion to reopen/reconsider this decision.


DACA 541 - NOTICE OF DENIAL - LPR STATUS ON JUNE 15, 2012 (INITIAL DACA
ONLY)


USCIS has evaluated your Form I -821D, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

[Summarize the requestor 's immigration history, including how and, when the requestor obtained LPR
status and that such status had not changed as of 6/15/2012].

Accordingly, you have not established that you were in an unlawful immigration status in the United
States on June 15, 2012. Therefore, USCIS has, in its unreviewable discretion, determined that it will
not defer action in your matter. Accordingly, your Form 1-765, Application for Employment
Authorization, has also been denied. Deferred action is a discretionary determination to defer removal
action of an individual as an act of prosecutorial discretion. You may not file an appeal or motion to
reopen/reconsider this decision.

[If the requestor is still in LPR status, please add: If you are not in possession of your Form 1-551,
Permanent Resident Card, you may consider filing Form 1-90, Application to Replace Permanent
Resident Card, to obtain a new card. For 'Information about obtaining a' Form I-90, visit the USCIS
website at www.uscis.gov or call toll -free (800) 870-3676 to request the form by mail.]


                                                                                           Page 18   12/5/2014




                                                                                                                 2094
      Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 339 of 373




                                         Appendix G
                      SRMT Call Ups Pertaining to Denied Form I -821D,
                     Consideration of Deferred Action for Childhood Arrivals

Administrative Errors

1.   Denial of Form I -821D on the grounds that the requester did not come to the United States
     prior to reaching his/her 16th birthday.

     Final response if denial was correct:
     Use SRMT Denial Template

     Final response if denial was incorrect:
     Since the date we received your request, we have reopened your case on a service motion and
     reviewed the decision made on your case. Upon review, it has been determined that the denial
     was issued in error.

     We have corrected the error in our records. You will receive an approval notice for your
     Form I -821D, Consideration of Deferred Action for Childhood Arrivals and if your Form I-765,
     Application for Employment Authorization is approved, you will receive an Employment
     Authorization Document.


1 Denial of Form I -821D on the grounds that the requester was 'under the age of 15 at the
   time of filing, but not in removal proceedings.

     Final response if denial was correct:
     Use SRMT Denial Template


     Final response if denial was incorrect:
     Since the date we received your request, we have reopened your case on a service motion and
     reviewed the decision made on your case. Upon review, it has been determined that the denial
     was issued in error.

     We have corrected the error in our records. You will receive an approval notice for your Form I-
     821 D, Consideration of Deferred Action for Childhood Arrivals and if your Form I-765,
     Application for Employment Authorization is approved, you will receive an Employment
     Authorization Document.




                                                                                                        2095
      Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 340 of 373




3. Denial of Form I -821D on the grounds that the requestor was not under the age of 31 on
     June 15, 2012.

     Final response if denial was correct:
     Use SRMT Denial Template

     Final response if denial was incorrect:
     Since the date we received your request, we have reopened your case on a service motion and
     reviewed the decision made on your case. Upon review, it has been determined that the denial
     was issued in error.

     We have corrected the error in our records. You will receive an approval notice for your Form I -
     821D, Consideration of Deferred Action for Childhood Arrivals and if your Form 1-765,
     Application for Employment Authorization is approved, you will receive an Employment
     Authorization Document.

4.   Denial of Form I -821D on the grounds that the requestor was not in an unlawful
     immigration status as of June 15, 2012.

     Final response if denial was correct:
     Use SRMT Denial Template

     Final response if denial was incorrect:
     Since the date we received your request, we have reopened your case on a service motion and
     reviewed the decision made on your case. Upon review, it has been determined that the denial
     was issued in error.

     We have corrected the error in our records. You will receive an approval notice for your Form I -
     821D, Consideration of Deferred Action for Childhood Arrivals and if your,Form 1-765,
     Application for Employment Authorization is approved, you will receive an Employment
     Authorization Document.


5. Denial of Form I -821D on the grounds that the requestor was not physically present in the
     United States on June 15, 2012.

     Final response if denial was correct:
     Use SRMT Denial Template

     Final response if denial was incorrect:
     Since, the date we received your request, we have reopened your case on a service motion and
     reviewed the decision made on your case. Upon review, it has been determined that the denial
     Was issued in error.

     We have corrected the error in our records. You will receive an approval notice for your Form I -
     821D, Consideration of Deferred Action for Childhood Arrivals and if your Form 1-765,
     Application for Employment is approved, you will receive an Employment Authorization
     Document.




                                                                                                         2096
     Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 341 of 373




6. Denial of Form I -821D on the grounds that the requestor did not appear to have biometrics
   collected at a USCIS ASC

   SRMT DACA 1 Interim Response:
   We have received your request to review the denial of your Form 1-821D, Consideration of
   Deferred Action for Childhood Arrivals on the grounds that you failed to appear for the collection
   of biometrics at an Application Support Center. We have reopened your case on a service motion
   and will review your file. You will receive a notice that your case is reopened -on a service motion
   and a response once our review is complete.

   Final response if denial was correct:
   Use SRMT Denial Template

   Final response if denial was incorrect:
   Since the date we received your request, we have reopened your case on a service motion and
   reviewed the decision made on your case. Upon review, it has been determined that the denial
   was issued in error.

   We have corrected the error in our records and have routed your file for adjudication. You will
   receive an approval notice for your Form 1-821D, Consideration of Deferred Action for
   Childhood Arrivals and your Form 1-765, Application for Employment after adjudication is
   complete.

7. Denial of Form I -821D on the trounds that the requestor did not request to have his/her
   biometrics appointment at a USCIS ASC rescheduled prior to the scheduled date

   SRMT DACA 2 Interim Response:
   We have received your request to review the denial of your Form I -821D, Consideration of
   Deferred Action for Childhood Arrivals on the grounds that you failed to appear for the collection
   of biometrics at an Application Support Center nor did you request to have your biometrics
   appointment rescheduled prior to the date you were scheduled to appear. We have reopened your
   case on a service motion and will review your file. You will receive a notice that your case is
   reopened on a service motion and a response once our review is complete.

   Final Response if denial was correct:
   Use SRMT Denial Template

   Final response 1 denial was incorrect:
   Since the date we received your request, we have reopened your case on a service motion and
   reviewed the decision made on your case. Upon review, it has been determined that the denial
   was issued in error.

   We have corrected the error in our records. Your Form 1-821D, Consideration of Deferred Action
   for Childhood Arrivals and your Form 1-765, Application for Employment have resumed
   processing. Once adjudication is complete, you will receive a decision.




                                                                                                          2097
      Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 342 of 373




8. Denial of Form I -821D on the grounds that the requestor failed to pay the filing and
     biometric fees for the Form 1-765

     SRMT DACA 3 Interim Response:
     We have received your request to review the denial of your Form I -821D, Consideration of
     Deferred Action for Childhood Arrivals on the grounds that you failed to pay the fee for your
     concurrently filed Form 1-765, Application for Employment Authorization, and/or your
     biometrics fee because your payment has been rejected for insufficient funds and you have failed
     to correct the fee deficiency within the allotted time. We have reopened your case on a service
     motion and will review your file. You will receive a notice that your case is reopened on a
     service motion and a response once our review is complete.

     Final Response if denial was correct:
     Use SRMT Denial Template

     Final response if denial was incorrect:
     Since the date we received your request, we have reopened your case on a service motion and
     reviewed the decision made on your case. Upon review, it has been determined that the denial
     was issued in error.

     We have corrected ttif error in our records and have routed your file for adjudication. You will
     receive an approval notice for your Form 1-821D, Consideration of Deferred Action for
     Childhood Arrivals and your Form 1-765, Application for Employment after adjudication is
     complete.


9.   Denial of Form I -821D due to abandonment and the requestor claims he/she did respond to
     RFE within the prescribed time

     SRMT DACA 4 Interim Response:
     We have received your request to review the denial of your Form 1-821D, Consideration of
     Deferred Action for Childhood Arrivals on the grounds that you failed to respond to a Request for
     Evidence within the time prescribed. We reopened your case on a service motion and will
     review your file. You will receive a notice that your case is reopened on a service motion and a
     response once our review is complete.

     Final Response if denial was correct:
     Use SRMT Denial Template

     Final response y denial was incorrect:
     Since the date we received your request, we have reopened your case on a service motion and
     reviewed the decision made on your case. Upon review, it has been determined that the denial
     was issued in error.

     We have corrected the error in our records and have routed your file for adjudication. You will
     receive an approval notice for your Form I -821D, Consideration of Deferred Action for
     Childhood Arrivals and your Form 1-765, Application for Employment after adjudication is
     complete.




                                                                                                         2098
    Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 343 of 373




10. Denial of Form I -821D due to abandonment - USCIS mailed the RFE to the wrong address
    and the requestor submitted a change of address prior to the issuance of RFE.

   SRMT DACA 5 Interim Response:
   We have received your request to review the denial of your Form I-821 D, Consideration of
   Deferred Action for Childhood Arrivals on the grounds that you failed to respond to a Request for
   Evidence (RFE) within the time prescribed. In your request to review the denial of your Form I-
   821D, you indicated that the RFE was mailed to the wrong address and you had submitted a
   Change of Address prior to the RFE issuance. We have reopened your case on a service motion
   and will review your file. You will receive a notice that your case is reopened on a service motion
   and a response once our review is complete.

   Final Response if denial was correct:
   Use SRMT Denial Template

   Final response if denial was incorrect:
   Since the date we received your request, we have reopened your case on a service motion and
   reviewed the decision made on your case. Upon review, it has been determined that the denial
   was issued in error.

   We have corrected the error in our records and have routed your file for adjudication. You will
   receive an approval notice for your Form I -821D, Consideration of Deferred Action for
   Childhood Arrivals and your Form I-765, Application for Employment after adjudication is
   complete.




                                                                                                         2099
         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 344 of 373
                                              Appendix H
                                           SRMT Denial Template

We have received your request to review the denial of your Form I -821D, Consideration of Deferred Action for
Childhood Arrivals and the accompanying Form 1-765, Application for Employment Authorization. Your
request was based on your belief that the denial involved one or more of the administrative errors, as indicated
below:

0 You claimed that your DACA request was denied on the grounds that you did not come to the United States
   prior to reaching your 161 birthday and that the evidence you submitted at the time of filing shows that you
   did, in fact, arrive before the required age.

O You claimed that your DACA request was denied on the grounds that you were under the age of 15 at the
   time of filing, but not in removal proceedings, or did not have a final removal order or a voluntary departure
   order, and that the evidence submitted at the time of filing shows that you were, in fact, in removal
   proceedings or had a final removal order or a voluntary departure order.

o You claimed that your DACA request was denied on the grounds that you were over the age of 31 on June
   15, 2012 and that the evidence you submitted at the time of filing shows that you were, in fact, under age 31
  on June 15, 2012.

O You claimed that your DACA request was denied on the grounds that you were in a lawful immigration
   status as of June 15, 2012, and that the evidence you submitted at the time of filing shows that you were, in
   fact, in an unlawful status on June 15, 2012.

O You claimed that your DACA request was denied on the grounds that you were not physically present in the
   United States on June 15, 2012, up through the date of filing, and that the evidence you submitted at the
   time of filing establishes that you were, in fact, present.

O You claimed that your DACA request was denied because you did not appear for biometrics collection at an
   Application Support Center, but you did appear.

o You claimed that your DACA request was denied because you did not appear for biometrics collection at an
  Application Support Center, but you asked for the appointment to be rescheduled before the originally
  scheduled date.

O You claimed that your DACA request was denied because you did not pay the required fees, but you have
   evidence that you paid (including evidence that you remitted payment to rectify any Nonsufficient Funds
   notice on the initial payment).

O You claimed that your DACA request was denied because you did not respond to a request for evidence
   (RFE) within the prescribed time (includes a request to submit additional evidence or appear at an ASC for
   biometrics collection following a prior failure to appear) and that you did, in fact respond timely.

O You claimed that your DACA request was denied because USCIS mailed the RFE to the wrong address even
   though you filed a change of address request before the RFE was issued.


Upon review of your request, the evidence in the file at the time of filing, and upon performing all relevant
records and systems checks, it has been determined that your Form I -821D, Consideration of Deferred Action
for Childhood Arrivals, and the accompanying Form 1-765, Application for Employment Authorization, were
properly denied and that the denial did not involve an administrative error.




                                                                                                                    2100
     Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 345 of 373




                                        Appendix I
NOTE: Text highlighted in YELLOW and bracketed by [ is hidden text that requires ISO input.
The ISO should delete the highlighted bracketed [Text] and type in the necessary information, or
choose the appropriate information from choices and delete the information that does not apply.

DACA 600 - Notice of Intent to Terminate

On [Date], you filed Form I -821D, Consideration of Deferred Action for Childhood Arrivals.
USCIS approved your Form I -821D on [Date] deferring your removal from the United States. A
review of your records reveals that [ISO should thoroughly explain why the removal was
deferred under DACA in error or that is has come to the attention of USCIS that the individual
committed fraud in seeking deferral of removal under DACA. If the decision to issue a Notice of
Intent to Terminate is based on fraud, it should be supported by a fully documented SOF and any
other relevant documents/information.]

Based on the information outlined above, USCIS is notifying you of its intent to terminate your
deferred action for childhood arrivals. A final decision to terminate your deferred action for
childhood arrivals will not be made for 33 days. During that time, you may submit any evidence
that you feel will overcome the grounds for termination. If your response is not received within
the allotted time or if your response to this notice does not overcome the grounds for termination,
USCIS will terminate your deferred action for childhood arrivals. If your deferred action for
childhood arrivals is terminated, any associated employment authorization granted during the
period of your deferred action will be terminated for cause

DACA 601 - Termination Notice (After NOIT1

On [Date], you were notified that it was the intent of USCIS to terminate your deferred action for
childhood arrivals. In response to the Intent to Terminate, you [ISO should summarize the
individual's response to the Intent to Terminate or indicate that the individual did not respond
within the allotted time].

Your response does not overcome the grounds for termination. [If the individual's response does
not overcome the reason for the termination as outlined in the Notice of Intent to Terminate, the
ISO should explain why]. Therefore, your deferred action for childhood arrivals is terminated as
of the date of this notice. In addition, your employment authorization is terminated for cause as
of the date of this notice.

You must return your Employment Authorization Document (EAD) to USCIS immediately.
Fraudulent use of your EAD could result in a referral to law enforcement. Send a copy of this
notice and your EAD to:

       [Insert Service Center
       Address]


                                                                                      Page 1 5/2/2013




                                                                                                        2101
     Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 346 of 373




DACA 602 - Termination Notice [NTA Issuance]

On [Date], you tiled Form 1-821D, Consideration of Deferred Action for Childhood Arrivals.
USCIS approved your Form I -821D on [Date] deferring your removal from the United States.

On [Date NTA served on 'alien], [U.S. Citizenship & Immigration Services (USCIS)/InruniH,qation
& Customs Enforcement (ICE)] issued you a Notice to Appear (NTA).

Your deferred action as a childhood arrival and your employment authorization automatically
terminated as of the date your NTA was issued. You must return your Employment
Authorization Document (EAD) to USCIS immediately. Fraudulent use of your EAD could
result in a referral to law enforcement. Send a copy of this notice and your EAD to:

       [Inert Service Center
       Address]

DACA 603 - Termination Notice [Enforcement Priority; Not Automatically Terminated]

On [Date], you filed Form 1-821D, Consideration of Deferred Action for Childhood Arrivals.
USCIS approved your Form I -821D on [Date] deferring your removal from the United States.

After consulting with U.S. Immigration & Customs Enforcement, USCIS has determined that
exercising prosecutorial discretion in your case is not consistent with the Department of
Homeland Security's enforcement priorities. Therefore, your deferred action for childhood
arrivals is terminated as of the date of this notice. In addition, your employment authorization is
terminated for cause as of the date of this notice.

You must return your Employment Authorization Document (EAD) to USCIS immediately.
Fraudulent use of your EAD could result in a referral to law enforcement. Send a copy of this
notice and your EAD to:

       [Insert Service Center
       Address]




                                                                                       Page 2 5/2/2013




                                                                                                         2102
     Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 347 of 373




                                        Appendix I
NOTE: Text highlighted in YELLOW and bracketed by [ ] is hidden text that requires ISO input.
The ISO should delete the highlighted bracketed [Text] and type in the necessary information, or
choose the appropriate information from choices and delete the information that does not apply.

DACA 600 - Notice of Intent to Terminate

On [Date], you filed Form I -821D, Consideration of Deferred Action for Childhood Arrivals.
USCIS approved your Form I -821D on [Date] deferring your removal from the United States. A
review of your records reveals that [ISO should thoroughly explain why the removal was
deferred under DACA in error or that is has come to the attention of USCIS that the individual
committed fraud in seeking deferral of removal under DACA. If the decision to issue a Notice of
Intent to Terminate is based on fraud, it should be supported by a fully documented SOF and any
other relevant documents/information.]

Based on the information outlined above, USCIS is notifying you of its intent to terminate your
deferred action for childhood arrivals. A final decision to terminate your deferred action for
childhood arrivals will not be made for 33 days. During that time, you may submit any evidence
that you feel will overcome the grounds for termination. If your response is riot received within
the allotted time or if your response to this notice does not overcome the grounds for termination,
USCIS will terminate your deferred action for childhood arrivals. If your deferred action for
childhood arrivals is terminated, any associated employment authorization granted during the
period of your deferred action will be terminated for cause

DACA 601 - Termination Notice [After NOIT1

On [Date], you were notified that it was the intent of USCIS to terminate your deferred action for
childhood arrivals. In response to the Intent to Terminate, you [ISO should summarize the
individual's response to the Intent to Terminate or indicate that the individual did not respond
within the allotted time].

Your response does not overcome the grounds for termination. [If the individual's response does
not overcome the reason for the termination as outlined in the Notice of Intent to Terminate, the
ISO should explain why]. Therefore, your deferred action for childhood arrivals is terminated as
of the date of this notice. In addition, your employment authorization is terminated for cause as
of the date of this notice.

You must return your Employment Authorization Doctunent (EAD) to USCIS immediately.
Fraudulent use of your EAD could result in a referral to law enforcement. Send a copy of this
notice and your EAD to:

       [Insert Service Center
       Address]


                                                                                      Page 1 5/2/2013




                                                                                                        2103
     Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 348 of 373




DACA 602 - Termination Notice [NTA Issuancel

On [Date], you filed Form I -821D, Consideration of Deferred Action for Childhood Arrivals.
USCIS approved your Form 1-82 ID on [Date] deferring your removal from the United States.

On [Date NTA served on alien],     Citizenship & Immigration Services (USCIS)/irrumgrátion
& Customs Enforcement (ICE)] issued you a Notice to Appear (NTA).

Your deferred action as a childhood arrival and your employment authorization automatically
terminated as of the date your NTA was issued. You must return your Employment
Authorization Document (EAD) to USCIS immediately. Fraudulent use of your EAD could
result in a referral to law enforcement. Send a copy of this notice and your EAD to:

       [Insert Service Center
       Address]

DACA 603 - Termination Notice [Enforcement Priority; Not Automatically Terminatedl

On [Date], you filed Form I -821D, Consideration of Deferred Action for Childhood Arrivals.
USCIS approved your Form I -821D on [Date] deferring your removal from the United States.

After consulting with U.S. Immigration & Customs Enforcement, USCIS has determined that
exercising prosecutorial discretion in your case is not consistent with the Department of
Homeland Security's enforcement priorities. Therefore, your deferred action for childhood
arrivals is terminated as of the date of this notice. In addition, your employment authorization is
terminated for cause as of the date of this notice.

You must return your Employment Authorization Document (EAD) to USCIS immediately.
Fraudulent use of your EAD could result in a referral to law enforcement. Send a copy of this
notice and your EAD to:

       [Insert Service Center
       Address]




                                                                                       Page 2 5/2/2013




                                                                                                         2104
                      Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 349 of 373
                                                 ' IS:111WWS:¿iiifri '
      Appendix E                           No.         No. Will implement QA Review.                   No.
        (NOID
      Templates)                       '




  *Appendix E                              No.         No. Will implement QA Review.                   No.
 combined with
Appendix D (RFE
      Templates)      I


*Note: When an Appendix E NOID is combined with language in Appendix D and it creates a complicated
NOID decision, Centers should issue the NOID decision without the Appendix D language. Once the
response to the NOID is received and if the reason for the intended denial is overcome, Centers may issue
an RFE with the Appendix D call-ups to establish whether the requestor satisfies the guidelines.
      Not Under                        No.                 Whenever the Center                         No.
        31 on                                          encounters a novel, complex,
       6/15/12                                               or sensitive case.
       Insufficient          Whenever the Center           Whenever the Center              Whenever local OCC or
       CR Since           encounters a novel, complex, encounters a novel, complex,        SCOPS encounters a novel,'
       6/15/07                  or sensitive case.           or sensitive case.            complex, or sensitive case.
      Not                    Whenever the Center           Whenever the Center              Whenever local OCC or
      Physically          encounters a novel, complex, encounters a novel, complex,        SCOPS encounters a novel,
      Present on                or sensitive case.           or sensitive case.            complex, or sensitive case.
       6/15/12
 IN Status                   Whenever the Center           Whenever the Center              Whenever local OCC or
  on 6/15/12              encounters a novel, complex, encounters a novel, complex,        SCOPS encounters a novel,
                                or sensitive case.           or sensitive case.            complex, or sensitive case.
  .   Education              Whenever the Center           Whenever the Center              Whenever local OCC or
                          encounters a novel, complex, encounters a nóvel, ¿bmplex,    '   SCOPS encounters a novel,
                                or sensitive case.           or sensitive case.            complex, or sensitive case.
       Criminal              Whenever the Center           Whenever the Center              Whenever local OCC or
                          encounters a novel, complex, encounters a novel, complex,        SCOPS encounters a novel,
        .                       or sensitive case.           or sensitive case.            complex, or sensitive case.
       Juvenile                       Yes.                Whenever the Center               Whenever local OCC or
 Delinquency                                           encounters a novel, complex,        SCOPS encounters a novel,
                                                             or sensitive case.            complex, or sensitive case.
Public Safety &                       Yes.       '                 Yes.                               Yes.

       National
       Security
        Fraud                         Yes.                Whenever the Center               Whenever local OCC or
      Concerns                                         encounters a novel, complex,        SCOPS encounters a novel,
                                                             or sensitive case.            complex, or sensitive case.
      Favorable                       Yes.                         Yes.                               Yes.

      Exercise of
 Prosecutorial
 Discretion Not
      Warranted

      All Other              Whenever the Center          Whenever the Center               Whenever local OCC or
      NOIDs Not           encounters a novel, complex, encounters a novel, complex,        SCOPS encounters a novel,
  Categorized                  or sensitive case.           or sensitive case.             complex, or sensitive case.
        A hnua                                                                                                           2105
     Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 350 of 373




                     Operational Guidance as of April 4, 2013
       NOW for                Local OCC -            SCOPS RR            1FIQÓCÚ Review
          DACA                  Review                Review             Required' .,, -..',.._   --'


 Appendix E (NOID        No.                    No. Will implement No.
 Templates)                                     QA review.
 Published 04/04/2013
 *Appendix E             No.                    No. Will implement No.
 combined                                       QA review.
 with Appendix D
 (RFE Templates)
*Note: When an Appendix E NOID is combined with language in Appendix D and it creates a
complicated NOID decision, Centers should issue the NOID decision without the Appendix D
language. Once the response to the NOID is received and if the reason for the intended denial is
overcome, Centers may issue an RFE with the Appendix D call-ups to establish the requestor's
eligibility.
 Under 31 on 6/15/12     No.                    Yes.                   No.
 CR Since 6/15/07        Whenever    the Center Yes.                   Whenever the Center
                         encounters a novel,  .                        encounters a novel,
                         complex, or                                   complex, or sensitive
                         sensitive case.                               case.
 Physically Present on Whenever the Center Yes.                        Whenever the Center
 6/15/12                 encounters a novel,                           encounters a novel,
                         complex, or                                   complex, or sensitive
                         sensitive case.                               case.
 Out of Status as of     Whenever the Center Yes.                      Whenever the Center
 6/15/12                 encounters   a novel,                         encounters a novel,
                         complex, or                                   complex, or sensitive
                         sensitive case.                               case.
 Criminal, Public Safety Yes.                   Yes.                   Yes.
 & NS
 Education               Yes.                   Yes.                   Yes.
 Fraud Concerns          Yes.                   Yes.                   Yes.
 All other NOIDs not     Yes.                   Yes.                   Yes.
 categorized above.




                                                                                      Page 2            4/4/2013




                                                                                                                   2106
                            uperdtiunal utmanice
                  Case 2:17-cv-00218-RSM         db Ui140-1
                                            Document   iviay ¿Lp  ZVI>
                                                              Filed 03/28/19 Page 351 of 373
VOID for DACA "Local '45CC Review Required         'SCOPS Review Required           'El OCC Review iiequir01      ,




 Appendix E                    No.                  No. Will implement QA                      No.
    (NOID                                                   Review.
  Templates)                                                          .,

 *Appendix E                   No.                  No. Will implement QA                      No.
combined with                                               Review.
 Appendix D                                                                                           ,



     (RFE

 Templates)
'Note: When an Appendix E NOID is combined with language in Appendix D and it creates a complicated
VOID decision, Centers should issue the NOID decision without the Appendix D language. Once the
.esponse to the NOID is received and if the reason for the intended denial is overcome, Centers may issue
)n RFE with the Appendix D call-ups to establish the requestor's eligibility.
 Under 31 on                   No.                  Whenever the Center                         No.
   6/15/12                                       encounters a novel, complex,
                                                       or sensitive case.
   CR Since          Whenever the Center            Whenever the Center              Whenever local 0CC or
   6/15/07        encounters a novel, complex, encounters a novel, complex,         SCOPS encounters a novel,
                       or sensitive case.              or sensitive case.           complex, or sensitive case.
  Physically         Whenever the Center            Whenever the Center              Whenever local 0CC or
  Present on      encounters a novel, complex, encounters a novel, complex,         SCOPS encounters a novel,
   6/15/12             or sensitive case.              or sensitive case,           complex, or sensitive case.
Out of Status        Whenever the Center            Whenever the Center              Whenever local 0CC or
 on 6/15/12       encounters a novel, complex, encounters a novel, complex,         SCOPS encounters a novel,
                        or sensitive case.             or sensitive case.           complex, or sensitive case.
  Education          Whenever the Center            Whenever the Center              Whenever local 0CC or
                  encounters a novel, complex, encounters a novel, complex,         SCOPS encounters a novel,
                       or sensitive case.              or sensitive case.           complex, or sensitive case.
   Criminal          Whenever the Center            Whenever the Center              Whenever local 0CC or
                  encounters a novel, complex, encounters a novel, complex,         SCOPS encounters a novel,
                       or sensitive case.              or sensitive case.           complex, or sensitive case.
   Juvenile                   Yes.           ,

                                                              Yes.                             Yes.
 Delinquency
Public Safety &               Yes.                            Yes.                             Yes.
                                                                                           )
   National
   Security
    Fraud                     Yes.                            Yes.                             Yes.
  Concerns
  Favorable                   Yes.                            Yes.                             Yes.
  Exercise of
Prosecutorial                                                                   ,




Discretion Not
 Warranted

  All Other          Whenever the Center            Whenever the Center              Whenever local 0CC or
  NOIDs Not       encounters a novel, complex, encounters a novel, complex,         SCOPS encounters a novel,
 Categorized           or sensitive case.              or sensitive case.           complex, or sensitive case.
    Above
                                                                                                                      2107
         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 352 of 373




                                         APPENDIX K

DEFERRED ACTION FOR CHILDHOOD ARRIVALS
            DENIAL CALL-UPS
DACA 500 -NOTICE OF DENIAL - REQUESTOR IS DECEASED

USCIS has evaluated the Form I -821D, Consideration of Deferred Action for Childhood Arrivals, filed by
[insert name] ("the requestor") on [insert date].

On [insert date], USCIS received notification that the requestor is now deceased. Please accept our
deepest sympathies for your loss.

USCIS is hereby denying the requestor's Form I -821D. Accordingly, the requestor's Form I-765, Application
for Employment Authorization, has also been denied. Deferred action is a discretionary determination to defer
removal action of an individual as an act of prosecutorial discretion. An appeal or motion to reopen/reconsider
this decision may not be filed on behalf of the requestor.

DACA 501 -NOTICE OF DENIAL - ACQUIRED LAWFUL STATUS AFTER JUNE 15, 2012

USCIS has evaluated your Form I -821D, Consideration of Deferred Action for Childhood Arrivals. Based on a
review of your case, it appears that the following occurred:

On [insert date] you filed Form I-821 D. According to information obtained during routine systems checks, it
appears that Form [insert          form- number and title] that [you filed/ was filed on your behalf] was approved
on [insert date]. Your status as [insert status acquired after 6/16/2012] is valid since [insert period of validity].

In view of the fact that you are currently in a lawful immigration status, USCIS has, in its unreviewable
discretion, determined that deferred action is not appropriate under these circumstances and is hereby denying
your Form I -821D. Accordingly, your Form 1-765, Application for Employment Authorization, has also been
denied. Deferred action is a discretionary determination to defer removal action of an individual as an act of
prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this decision.

DACA 502A -NOTICE OF DENIAL - ICE ALREADY DEFERRED ACTION

USCIS has evaluated your Form I-821 D, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

The record reveals that on [Date ICE deferred action], U.S. Immigration and Customs Enforcement (ICE)
deferred action in your case as a childhood arrival until [Date deferred action expires]. ICE notified you that
action was deferred on your case and instructed you to request employment authorization from USCIS. On
[Date I -821D filed], you submitted Form I -821D to USCIS, together with Form 1-765, Application for
Employment Authorization.

It was not necessary for you to file Form I -821D with USCIS because ICE has already deferred action on your
case. Therefore, USCIS has denied your Form I -821D. The denial of your Form I -821D does not affect the
determination that ICE made on your case.

If granted, you will receive your Employment Authorization Document separately by mail.
                                                                                                     Page 1   5/2/2013




                                                                                                                         2108
        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 353 of 373




DACA 502B - NOTICE OF DENIAL - USCIS ALREADY DEFERRED ACTION

USCIS has evaluated your Form I -821D, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

The record reveals that on [Filing date for approved case], you submitted a Form 1-821D (Receipt number
XXXXX) to USCIS, together with a Form 1-765, Application for Employment Authorization (Receipt number
XXXXX). On [Date], USCIS determined that you meet the guidelines for deferred action for childhood arrivals
and deferred action on your case until [Date]. USCIS notified you that action was deferred on your case and
mailed to you an Employment Authorization Document valid until [Date].

On [Filing date fór pending case], you submitted the instant Form I -821D (Receipt number xx)Oxix) to USCIS,
together with a Form 1-765 (Receipt number X)XXX). In view of the fact that USCIS has already deferred
action on your case, USCIS is hereby denying your Forms I -821D (Receipt number XXXXX) and 1-765
(Receipt number XXXXX). The denial of the instant Forms 1-821D and 1-765 does not affect the preVious
determination that USCIS made to defer action on your case until [Date].

DACA 503 -NOTICE OF DENIAL - INSUFFICIENT RFE RESPONSE FOR CRIMINAL RECORDS

USCIS has evaluated your Form 1-82 ID, Consideration of Deferred Action for Childhood Arrivals,
Based on a review of your case, it appears that the following occuiTed:

The record reveals that you have been arrested or detained by law enforcement officials. On [Date RFE issued],
USCIS sent you a notice requesting you to submit certified court dispositions for all of your arrests, including an
arrest(s) specifically identified on the request. In response to the request for evidence, you submitted [indicate
what was submitted]. However, the response was insufficient because [indicate why it was insufficient. For.
example: "the document was not certified by the court"].

USCIS was unable to conduct a sufficient background check on you because you did not provide the requested
certified court dispositions. Accordingly, USCIS has determined, in its unreviewable discretion, that you have
not demonstrated that you warrant a favorable exercise of prosecutorial discretion and it will not defer action in
your matter. Accordingly, your Form 1-765, Application for Employment Authorization, has also been denied.
Deferred action is a discretionary determination to defer removal action of an individual as an act of
prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this decision.




                                                                                                    Page 2   5/2/2013




                                                                                                                        2109
         Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 354 of 373




                                         APPENDIX K

DEFERRED ACTION FOR CHILDHOOD ARRIVALS DENIAL
                    CALL-UPS
DACA 500 -NOTICE OF DENIAL - REOUESTOR IS DECEASED

USCIS has evaluated the Form I -821D, Consideration of Deferred Action for Childhood Arrivals, filed by
[insert name] ("the requestor") on [insert date].

On [insert date], USCIS received notification that the requestor is now deceased. Please accept our
deepest sympathies for your loss.

USCIS is hereby denying the requestor's Form I -821D. Accordingly, the requestor's Form 1-765, Application
for Employment Authorization, has also been denied. Deferred action is a discretionary determination to defer
removal action of an individual as an act of prosecutorial discretion. An appeal or motion to reopen/reconsider
this decision may not be filed on behalf of the requestor.

DACA 501 -NOTICE OF DENIAL - ACQUIRED LAWFUL STATUS AFTER JUNE 15., 2012

USCIS has evaluated your Form 1-821D, Consideration of Deferred Action for Childhood Arrivals. Based on a
review of your case, it appears that the following occurred:

On [insert date] you filed Form I -821D. According to information obtained during routine systems checks, it
appears that Form [insert USCIS form number and title] that Lvou filed / was filed on your behalf] was approved
on [insert date]. Your status as [insert stains acquired after 6/16/2012] is valid since [insert period of validity].

In view of the fact that you are currently in a lawful immigration status,- USCIS has, in its unreviewable
discretion, determined that deferred action is not appropriate under these circumstances and is hereby denying
your Form 1-821D. Accordingly, your Form 1-765, Application for Employment Authorization, has also been
denied. Deferred action is a discretionary determination to defer removal action of an individual as an act of
prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this decision.

DACA 502 -NOTICE OF DENIAL - ICE ALREADY DEFERRED ACTION

USCIS has evaluated your Form 1-821D, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

The record reveals that on [Dote ICE deferred action], U.S. Immigration and Customs Enforcement (ICE)
deferred action in your case as a childhood arrival until [Date deferred ac lion expires]. ICE notified you that
action was deferred on your case and instructed you to request employment authorization from USCIS. On
[Date I -821D filed], you submitted Form I -821D to USCIS, together with Form 1-765, Application for
Employment Authorization.

It was not necessary for you to file Form I -821D with USCIS because ICE has already deferred action on your
case. Therefore. USCIS has denied your Form I-82.1 D. The denial of your Form 1-821D does not affect the
determination that ICE made on your case.


                                                                                                     Page 1   4/4/2013




                                                                                                                         2110
        Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 355 of 373




If granted, you will receive your Employment Authorization Document separately by mail.




                                                                                          Page 2   4/4/2013




                                                                                                              2111
Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 356 of 373




                 Exhibit H
   02/11/2017 04:.41          5595623407                 JOYERIA DORADO,                      PAGE                                                                     01/01
  Ijepartnoiernt Case
                 aF:>fxón
                        2:17-cv-00218-RSM    Document 1,
                                   cv-05110.-0.ocument 140-1
                                                          FiledFiled
                                                                921103/28/19
                                                                     f17 : PagePage 357 of 373
                                                                                24 0f¡
  13.5. Cifireoalaip, sird Irmn                                                                                                                   Nóúice of Action
::.IN

                                                                             110.4~
                                                                              \,..::
                                                                                        fti
                                                                                     ; s.                         /.N..
                                                                                                                         AoneEr.
        Receipt Number. .:      twiSÁctoutithhizabir
        [01_0400414397          o0o54432260. '      .    I821D . CONShDERATION OFDEFERR£Awl¿;`7i&tl OIt'CHILDHOOD ARRIVALS''
        Receipt   bsa           malty DBté.',.
        03/02J21)16', '.',      02128,2016
                                                         wan: .kliMnteirernNA`
        Notice pate
        05/05/2016       :'      1.df




        Notice of f)eferrnd Aciioé:

        This notice is to inform you iegarding.U.S Citizenship and lmniigrailea Services's $918) derision ofl yotir Fermi I1821DCoásideratión,Of Deferred :
        Action forChíldhood AtTidal's.                                  ;                   1? ;.                                   .



         USCIS, in the exercise of ns prosecuteríal. discretion, has decided Ode       16OtiVcosé. Deferred actiort: is anexetease of prosecutorisd discretion by
         USCIS not topttrsue the removal of an iddividudtfrcmthe United Staff g{gR'á rSlnegificperiod; Deferred aoticn does not.confer or alter. any immigration


         Unless tetmrbated, this decision to defer removal action wdl remain m effeet fbr2 eárs from 9xe date; of this nonce.

         This form does dot constitute employment authorization normayn be user14,            ofYam EinployinectAuthorizahon Docdmanc The90-d          for
        reviewing Fond 17795 Application for Employment'Anthorvatiop filed toge mr r.th 9t 1$2]D'begin as ófdo the date of thra approval notice If Form,
         1-765 is granted,u
                          you w receivb your Employment Authbnzanon I]ocuinfinsfaparate1`y, wait Subsequent crimtnatachvity afteryour, case has been .
         deferred is hkelyta result m terinrnandn ofyour deferred action Thi s nodcc}ádttes noc,     pernusáIon to ttkvel outside of the United States      -




         You are requited to notify USCIS If you Ohiingé your'address, You [nay: use tLé AI ók;G fl       a of'Address Csrd Rem: #-1 I', Io report á new address:
         That form maybe found atwww.uacb.gov. Theta retie fee for tlds chºage of address faá /r 7i..

        NrOTICE. USCIS:and the U S.'pepartmeatof HomelandSecurity (DHS) reserve the right _to verify the information submitted in.this request rindfor
         suppoRidg dotiimentaiiorrto ensure conformitywitlt applicable'laws,rules,'regulations and other authbnties, vletheds used for verifying information MAY           .


         include, brit are not limitedto, the.review. of public,infornoation and. records,. contact' by correspondence} the interúet,-or.telephone, and site inspections
         of búsinesset'and:residences: Itiftfrmátdoa,bbtained du:ag the course cf the.verifscarion willbe used determine. whether terminahonof deferred action.
         arid/or removal. proceedings:aie.appiopriate if, for.example the reiprestór commiitted.fraud or misrepresentation in his or her request for. consideration of
         deferred action for childhood air(ya1s, Or'engaged in subsequent criminal activity following the submission of his orherrequest. Individuals for'ehum
        :removal action is deferred under Defected Action forChildhood Arrivals may, in the sole discrretion ofí1S0S;andD[{S;,b' previdedan opportunity. to
         address derogatory information before defempfaction.is terminated and/or removalproceeditigs:are'initiated




        'Please see the additional information on the back. You will'tbe notified separately abóut any other.ca sesyon filed:   .




        USCIS/Nebtaska Service Center
        P.O. Box 82521
        Lincoln NE 68501-2521

        Customer Service Teiephone:.800ti375:.5183 :       '   :;




                                                                                                                                             Fnrlip1-797{Itév U1f81l061tJ,.
Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 358 of 373




                   Exhibit I
      Case2:17-cv-00218-RSM
     Case  2:17-cv-00218-RSM-JPD Document
                             Document        FiledFiled
                                      140-132-2         02/16/17
                                                   03/28/19  PagePage
                                                                  359 1ofof373
                                                                            1

                                                                     U.S. Department of Homeland Security
                                                                     U S Citizenship and Immigration Services
February 17, 2017                                                    P O Box 82521
                                                                     Lincoln, NE 68501-2521


                                                                                     U.S. Citizenship
                                                                                     and Immigratiori
                                                                                     Services
DANIEL RAMIREZ MEDINA




RE: I -821D, Deferred Action for Childhood Arrivals




                                        NOTICE OF ACTION

On February 29, 2016, you filed Form I -821D, Consideration of Deferred Action for Childhood
Arrivals. USCIS approved your Form I -821D on May 5, 2016, deferring your removal from the
United States.

On February 10, 2017, Immigration & Customs Enforcement (ICE) issued you a Notice to Appear
(NTA).

USCIS is notifying you that your deferred action as a childhood arrival and your employment
authorization terminated automatically as of the date your NTA was issued. You must return your
Employment Authorization Document (EAD) to USCIS immediately. Continued use of your EAD
after authorization for employment has been terminated is considered fraudulent use of your EAD.
Such fraudulent use of your EAD could result in a referral to law enforcement. Send a copy of this
notice and your EAD to:

Nebraska Service Center
PO Box 82521
Lincoln NE 68501-2521

Deferred action is a discretionary determination to defer removal action of an individual as an act of
prosecutorial discretion. An appeal or motion to reopen/reconsider this notice of action may not be
filed on behalf of the requestor.

Sincerely,



Mark J. Hazuda
Director
Officer: TR 0995




NSCI821DI821D000003389398                          1 of 1                                                   www uscis gov
Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 360 of 373




                  Exhibit J
                    Case 2:17-cv-00218-RSM Document 140-1 DFiled 03/28/19
                                                               edlFM$  0/17Page
                                                                           Page361
                                                                                2 ofof2 373
                      Case 2:17-cv-002116PIRUMEIDT)Ctr~
                                                 U.S. Immigration and Customs Enforcement

                                                 NOTICE TO EOIR: ALIEN ADDRESS
Date: March 29, 2017                                                                                               TAC -C-1700221
To: Enter Name of BIA or Immigration Court 1-830 EOIR TACOMA, WA
     Enter BIA or Immigration Court Three Letter Code@usdoj.gov      AIR

From: Enter Name of ICE Office     Northwest Detention Center
       Enter the Street Address of ICE Office 1623 East J Street Suite 2
       Enter city, State and Zip Code of ICE Office Tacoma, WA 98421

Respondent: Enter Respondent's Name Ramirez -Medina, Daniel
            Alien File No: A

This is to notify you that this respondent is:
  Currently incarcerated by federal, state or local authorities. A charging document has been served on the respondent and
an Immigration Detainer - Notice of Action by the ICE (Form 1-247) has been filed with the institution shown below. He/she is
incarcerated at:
Enter Name of Institution where Respondent is being detained

Enter Street Address of Institution where Respondent is being detained
Enter City, State and Zip code of Institution where Respondent is being detained
Enter Respondent's Inmate Number
His/her anticipated release date is Enter Respondent's Anticipated Release Date.
 Detained by ICE on Enter Date Respondent was Detained by ICE at:
 Enter Name of ICE Detention Facility where Respondent is being detained
 Enter Street Address of ICE Detention Facility where Respondent is being detained


 Enter City, State and Zip code of ICE Detention Facility where Respondent is being detained


 Detained by ICE and transferred on Enter Date Respondent was transferred to:
 Enter Name of ICE Detention facility where Respondent has been transferred

 Enter Street Address of ICE Detention Facility where Respondent has been transferred


 Enter City, State and Zip Code of ICE Detention Facility where Respondent has been transferred

 !/ Released from ICE custody on the following condition(s):
        Order of Supervision or Own Recognizance (Form I -220A)
             Bond in the amount of Enter Dollar Amount of Respondent's Bond 15,000.00
        Removed, Deported, or Excluded
        Other
 Upon release from ICE custody, the respondent reported his/her address and telephone number would be:
 Enter Respondent's Street Address

 Enter Respondent's City, State and Zip Code
 Enter Respondent's Telephone Number (including area code)

  ® I hereby certify that the respondent was provided an EOIR-33 Fo        and notified that they must inform the Immigration Court of any
 further change of address.

  ICE Official: Enter Your First, Last Name and Title J. ARROYO      l eportation Officer
                                                                                                                      ICE Form I -830E (09/09)
Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 362 of 373




                 Exhibit K
              Case 2:17-cv-00218-RSM
                Case                  Document
                      2:17-cv-00218-RSM        140-1
                                        Document 72-1 Filed 03/28/19
                                                        Filed 03/30/17Page
                                                                       Page363
                                                                            2 ofof2373

                                    U.S. DEPARTMENT OF JUSTICE
                             EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
                                         IMMIGRATION COURT
                                     1623 EAST J STREET SUITE 3
                                          TACOMA, WA 98421

IN THE MATTER OF:                                                                 FILE: A

RAMIREZ-MEDINA, DANIEL

                                                     Docket: TACOMA, WA

RESPONDENT                                           IN REMOVAL PROCEEDINGS

                           CUSTODY ORDER OF THE IMMIGRATION JUDGE

Request having been made for a change in the custody status of the respondent pursuant to 8 C.F.R. Part 236
and having considered the representations of the Immigration and Customs Enforcement and the respondent, it
is HEREBY ORDERED that:

          No Action

          ORDERED No Jurisdiction:
                                       Arriving Alien.
                                       Mandatory Detention under 236(c).
                                       Reinstated Order of Removal / Final Order of Removal
                                       Withholding Only Proceedings
                                       Does not meet the 180 day requirement.

          ORDERED that the request for a change in custody status be denied.
          Bond to remain at $                        or REMAINS AT NO BOND.

          ORDERED that the request be granted and that respondent be
          released from custody under bond of $ FS) o(Y t
                                                      1         v
          Danger to Community / Flight Risk.

  X       OTHER Conditional release is: granted / denied / \'vas not requested.

                                                     John C. Odell
                                                     Immigration Judge
                                                     Date: `Ma"r'ch 28, 2017
Appeal:               RESERVED (A / I B )
IF RESERV          APPEAL IS DUE BY: April 27, 2017

                                      CERTIFICATE OF SERVICE
THIS DOCUMENT WAS SERVED BY:          MAIL (M)      PERSONAL SERVICE°                   FAX (F)
TO:   [ ] ALIEN     [ ] ALIEN c/o Custodial Officer  [ f Alien's ATT/REP        [ P ] ICE
DATE:    03/28/17                       BY: COURT STAFF          ndlt , ]1C( ti
      Attachments: [ ] EOIR-33 [ ] EOIR-28 [ ] Legal Services List [ ] Other
                                                                                              IT
Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 364 of 373




                  Exhibit L
                 Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 365 of 373




Receipt Number                                                                  Cate Type
I0E0900414398                                                                   I765 - APPLICATION FOR EMPLOYMENT AUTHORIZATION
Received Date                           Priority Date                           Applicant -
03/02/2016                                                                      R AMIREZ MEDINA, DANIEL
Notice Date                             Page
03/30/2018                              1 of 1




        MIR EZ MEDINA, DANIEL
      RAMIREZ                                                                                            Notice Type: Reinstatement Notice




Pursuant to a court order issued by the U.S. District Court for the Central District of California on February 26, 2018, and modified on March 20, 2018, in
Inland Empire et al. v. Nielsen et al. No. 5:17cv-02048 (CD_ Ca.), USCIS has reopened your Form I -821D and Form I-765, withdrawn the termination,
reinstated your DACA and employment authorization from 05/05/2016, and has extended your DACA and employment authorization to 5/15/2018.

An employment authorization document will be mailed separately_




Please see the additional information on the back. You will be notified separately about any other cases you filed.
Nebraska Service Center
U. S. CITIZENSHIP & IMMIGRATION SVC
P.O. Box 82521
Lincoln NE 68501-2521
Customer Service Telephone: 800-375-5283                                                             1     III III         11111111
Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 366 of 373




                 Exhibit M
      Case2:17-cv-00218-RSM
     Case  2:17-cv-00218-RSMDocument
                             Document140-1   Filed03/28/19
                                      126-1 Filed  04/12/18Page
                                                           Page367
                                                                19 of
                                                                   of 20
                                                                      373

                                                                         U.S. Department of Homeland Security
                                                                         U.S. Citizenship and Immigration Services
April 3, 2018                                                            P.O. Box 82521
                                                                         Lincoln, NE 68501-2521


                                                                                             US. Citizenship
                                                                                             and Immigration
                                                                                             Services
DANIEL RAMIREZ MEDINA


USA                                                                       i             II                                II




RE: 1-821 D, Deferred Action for Childhood Arrivals




                                 NOTICE OF INTENT TO TERMINATE

On February 29, 2016, you filed Form I -821D, Consideration of Deferred Action for Childhood
Arrivals (DACA). USCIS approved your Form I -821D on May 5, 2016 deferring your removal from
the United States. On February 14, 2017, your DACA was terminated by the issuance of Form I-862,
Notice to Appear, by U.S. Immigration and Customs Enforcement. However, pursuant to a court
order issued by the U.S. District Court for the Central District of California on February 26, 2018, and
modified on March 20, 2018, in Inland Empire et al. v. Nielsen et al., No. 5:17-cv-2048 (C.D. Ca.), on
March 30, 2018, USCIS reopened your Form I -821D and Form I-765, withdrew the termination,
reinstated your DACA and employment authorization from May 5, 2016, and extended your DACA
and employment authorization to May 15, 2018.

USCIS has reviewed your deferred action pursuant to procedures outlined in the USCIS DACA
Standard Operating Procedures (SOP) regarding DACA termination. Specifically, page 138 of the
DACA SOP states:

            If after consulting with ICE [U S Immigration and Customs Enforcement], USCIS determines

            that exercising prosecutorial discretion after removal has been deferred under DACA is not
            consistent with the Department of Homeland Security's enforcement priorities, and ICE does
            not plan to issue an NTA, the officer should refer the case to HQSCOPS [Headquarters
            Service Center Operations Directorate], through the normal chain of command, to determine
            whether or not a NOIT [Notice of Intent to Terminate] is appropriate. If it is determined that
            the case warrants final termination, the officer will issue DACA 603 - Termination Notice
            [Enforcement Priority, Not Automatically Terminated] from the Appendix I.

USCIS has consulted with U S Immigration and Customs Enforcement (ICE) and has determined that
exercising prosecutorial discretion to defer removal action in your case is not consistent with DHS's
enforcement priorities. As you were already issued an NTA by ICE on February 14, 2017, subsequent
to your grant of DACA, further referral to ICE for consideration of NTA issuance is unnecessary.
 DHS records show that on January 17, 2018, an immigration judge ordered you removed to Mexico.

Additionally, a review of Form I-213, Record of Deportable Alien, reveals that during an encounter


NSCI821DI821D000006178582                             1 of 2                                                     www.uscis.gov
      Case2:17-cv-00218-RSM
     Case  2:17-cv-00218-RSMDocument
                             Document140-1   Filed03/28/19
                                      126-1 Filed  04/12/18Page
                                                           Page368
                                                                20 of
                                                                   of 20
                                                                      373
with ICE on February 10, 2017, you admitted to previously associating with the "Sureno's" criminal
street gang in the state of California, and to currently associating with the "Paizas" criminal street gang
in the state of Washington. While DHS email records indicate that you disputed in immigration court
that you are a gang member and that the immigration judge accepted this claim, you nonetheless
admitted in immigration court that gangs may identify you as a rival gang member because of your
tattoo and you admitted that you withdrew your appeal from placement in a Level 2 gang population at
the Norwest Detention Center because you wanted to remain with the gang population. Gang
association poses a significant public safety risk. Therefore, it appears that you do not warrant
 favorable consideration for DACA.

In light of your statements relating to gang association, DHS' determination that you are an
enforcement priority, and the fact that ICE has informed USCIS that it is actively pursuing your
removal and you were recently ordered removed, USCIS will not contemporaneously conclude that
removal action should continue to be deferred in your case. Accordingly, USCIS has determined, in its
unreviewable discretion, that you do not warrant a favorable exercise of prosecutorial discretion.

Deferred action is not a form of protection from removal; rather it is merely an acknowledgement that
DHS does not, at that present time, intend to pursue removal. Deferred action may be terminated at
any time at the Department's discretion.

As the court order in Inland Empire et al. v. Nielsen et al. requires issuance of a Notice of Intent to
Terminate prior to the termination of DACA and related employment authorization documents for
class members, referral of your case to HQSCOPS for consideration of whether or not a NOIT is
appropriate in accordance with the DACA SOP is not necessary.

Based on the information outlined above, USCIS is notifying you of its intent to terminate your
deferred action for childhood arrivals. A final decision to terminate your deferred action for childhood
arrivals will not be made for 33 days. During that time, you may submit any evidence that you feel
will overcome the grounds for termination. If your response is not received within the allotted time or
if your response to this notice does not overcome the grounds for termination, USCIS will terminate
your deferred action for childhood arrivals. If your deferred action for childhood arrivals is
terminated, any associated employment authorization granted during the period of your deferred
action will be terminated for cause.

Sincerely,




Kristine R. Crandall, Acting
Director
Officer: 0996




NSCI821DI821D000006178582                           2 of 2                                         www.uscis.gov
Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 369 of 373




                 Exhibit N
 Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 370 of 373


                                                                      US. Department of Homeland Security
                                                                      U.S. Citizenship and Immigration Services
December 19, 2018                                                     P.O. Box 82521
                                                                      Lincoln. NE 68501-2521

                                                                      U.S. Citizenship
                                                                      and Immigration
                                                                      Services
LUIS ALBERTO CORTES ROMERO
IMMIGRANT ADVOCACY LITIGATIO
19309 68TH AVE SOUTH STE R102
KENT, WA 98032
                                                                                 i     i   i                         i
                                                                      í0E0904689397
USA



RE: DANIEL RAMIREZ MEDINA
                                                                      1                III       N       i
I -821D, Deferred Action for Childhood Arrivals


                                              DECISION

USCIS has evaluated your Form I -821D, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

Your most recent period of deferred action under Deferred Action for Childhood Arrivals (DACA)
expired on May 15, 201811 You filed the instant request to renew your deferred action under DACA
on May 21, 2018. USCIS has reviewed your request to renew your deferred action under DACA.

On September 26, 2018, USCIS notified you of its intent to deny your request for renewal of deferred
action under DACA, because USCIS found that you did not warrant a favorable exercise of
prosecutorial discretion under the totality of the circumstances. The reasons are described below.
USCIS did not assert, adopt, or rely on any statement or record made as of May 15, 2018, purporting
to allege or establish that you are a gang member, gang affiliated, or a threat to public safety in
reviewing your DACA renewal request and determining in USCIS' judgment that at this time you do
not merit deferred action under the DACA policy.

As noted within the September 26, 2018 Notice of Intent to Deny (NOID), U.S. Immigration and
Customs Enforcement (ICE) issued you a Notice to Appear (NTA) on February 29, 2016, to pursue
removal proceedings against you under the provisions of INA § 240. An Immigration Judge ordered
you removed on January 17, 2018, and denied your application for asylum and for withholding of
removal. You filed an appeal with the Board of Immigration Appeals (BIA), which remains pending
as of today. ICE considers you an enforcement priority and continues to actively pursue your removal.
ICE is opposing your appeal before the BIA.

During your removal proceedings, it was learned that you were reported for having sex with an
underage female in California, in violation of California Penal Code (CPC) § 261.5. ICE provided
USCIS a police report dated December 27, 2013, which lists the charge- "261.5(B) PC - Unlawful
Sexual Intercourse - Less than 3 years difference, misdemeanor." The police report indicates that you
had unlawful sexual intercourse with an individual who was 17 years old at the time of the report. You
were 20 years old at the time of the report. The report indicates that the unlawful act resulted in a
pregnancy and birth of a child which was reported by Child Welfare Services. The police report notes
that you were in a relationship with the mother and residing with her at the time the incident report was



NSC1821D1821D000008557949                          i of4                                                     uxW.065.80v
 Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 371 of 373


created. The record indicates that the district attorney declined to file charges. However, the police
report provides details that indicate you had unlawful sexual intercourse in violation of CPC § 261.5.
While you were not convicted of this crime, USCIS finds that the information is a negative factor in
the consideration of whether to renew your deferred action under DACA.

During removal proceedings, you also admitted that you had acquired marijuana from a "friend" who
had a medical marijuana authorization card. The October 21, 2014 incident report indicates that a car
you were driving was stopped by a police officer after the officer observed your car "cross the painted
white fog lines twice." You denied having drugs in your vehicle when asked by police whether there
was any marijuana inside the vehicle. In your letter of explanation, as required by a plea of no contest,
you wrote to an Oregon court that you keep marijuana with you at all times. You admitted violating
Oregon law by possessing marijuana in your car while driving from Washington State to California,
for which you received a citation. Possessing and transporting marijuana across state lines is a
chargeable federal offense under 21 U.S. Code § 844. The citation indicates you were also cited for not
having a valid operator's license and driving uninsured. The court records indicate that you were
convicted for driving uninsured and required to pay a fine of $512.

Additionally, ICE provided information which indicates you have received nearly $5,000 in fines for
various motor vehicle related traffic offenses. Your traffic related offenses and fines are summarized
below as of August 28, 2018:

CALIFORNIA:

        04/28/2016 - Case#6013: Traffic citations for Driving without a License (DWOL), license plate
         light violation, no vehicle insurance, and speeding (warning only 35mph in 25mph zone). Cited
         by Lindsay Police Department. Disposition: fine.

            *Currently in collections and subject pays $50.00 on the 11th of each month.

                        *Total fine: $2170.00. Paid: $900.00. Outstanding balance: $1270.00 as of
                        08/21/2018.

        05/06/2015 - Case# AD35341: Speeding (80mph+ in 65mph zone) and failure to provide
         insurance. Cited by CHP. Disposition: fine.

                       *Total fine: $1071.00 fine. PAID. 09/13/2012 - Citation#54980: Unlicensed Driver.
                       No record of disposition.

         09/13/2012 - Citation#54980: Unlicensed Driver. No record of disposition.



OREGON:

         10/21/2014 - Case#15474: Driving without a License (DWOL) and no insurance. Cited by
          Myrtle Creek Police Department. Disposition: DWOL-dismissed. No insurance- convicted.
          Disposition: fine.

            *Total fine: $512.00. Paid $250.00. Outstanding balance: $262.00 as of 08/22/2018.

         10/21/2014 - Case#15475: Unlawful possession of less than loz of Marijuana. Cited by Myrtle
          Creek Police Department. Disposition: convicted with fine.



NSC182ID182ID000008557949                               2 of 4                                      vAtV.YX15`ov
 Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 372 of 373


           *Total fine: $1088.00. Paid $0. Outstanding balance: $1088.00 as of 08/22/2018.

Total incurred fines: $4841.00

Total outstanding balance: $2620.00

USCIS notes that you possessed an Employment Authorization Documents (EAD) in connection with
your prior grants of DACA. Your prior EADs were valid from December 6, 2013 to December 5,
2015 and from May 5, 2016 to May 4, 2018; and May 15, 2018 (for your court ordered reinstated
DACA). Based on your receipt of EADs from USCIS, you could have applied for and obtained a
state driver's license in compliance with California and Washington state requirements for operating a
motor vehicle. However, the record indicates that you failed to obtain a driver's license despite having
an opportunity to, and a prior history of offenses for driving without a license.

Additionally, USCIS notes that you had employment authorization but have failed to pay the total
amount due for your traffic offenses.

The above information was unknown to USCIS at the time of your previous DACA grant on May 5,
2016. Your entire offense history can be considered along with other factors to determine whether,
under the totality of the circumstances, you warrant an exercise of prosecutorial discretion to defer
action.

USCIS has reviewed your response and has determined that the response does not sufficiently
overcome the discretionary factors outline in the NOID. Other than your own declaration, you have
not submitted any evidence that is not already on the record. You did not submit any evidence related
to your marijuana conviction. You also did not submit any new evidence related to the investigation
into the unlawful sexual intercourse that resulted from the birth of your child. You did not submit any
affidavits from others in support of your own claims.

Additionally, in connection with consideration of your DACA renewal request, USCIS consulted with
ICE, and ICE informed USCIS that you are considered an enforcement priority.

Deferred action is not a form of protection from removal; rather it is merely an acknowledgement that
the Department of Homeland Security (DHS) does not, at the present time, intend to pursue removal.

As stated in former Secretary Napolitano's 2012 Memo titled "Exercising Prosecutorial Discretion
with Respect to Individuals Who Came to the United States as Children", "DHS cannot provide any
assurance that relief will be granted in all cases" and further notes that the 2012 Memo "confers no
substantive right, immigration status or pathway to citizenship."

Deferred action only means that action to remove someone is deferred and that the decision not to
pursue removal may be revisited at any point in the future. An individual who was granted DACA
does not maintain deferred action in perpetuity. Rather, under the 2012 DACA memorandum deferred
action may be granted pursuant to the DACA guidelines for two year periods subject to renewal. The
DACA policy requires that individuals submit a request for renewal of DACA, at which point USCIS
again, may or may not grant deferred action as an exercise of prosecutorial discretion. Nothing in the
2012 DACA policy requires USCIS to approve a DACA renewal request simply because the
individual's prior DACA request was approved.

Since the beginning of DACA, the Form I -821D instructions have provided that "USCIS will evaluate
the totality of the circumstances in reaching a decision on deferred action" and that even if a DACA


NSC1831018210000008537949                           3 of 4                                        www.u9ti3.tov
 Case 2:17-cv-00218-RSM Document 140-1 Filed 03/28/19 Page 373 of 373


request "satisfy[ies] the threshold criteria for consideration of DACA, USCIS may deny your request
if it determines, in its unreviewable discretion, that an exercise of prosecutorial discretion is not
warranted in your case."

After consulting with ICE and considering the totality of the circumstances in your case, USCIS finds
that you do not warrant a favorable exercise of prosecutorial discretion to defer removal action against
you.

Accordingly, USCIS has determined, in its unreviewable discretion, that you have not demonstrated
that you warrant a favorable exercise of prosecutorial discretion and it will not defer action in your
matter. Accordingly, your Form I-765, Application for Employment Authorization, has also been
denied. Deferred action is a discretionary determination to defer removal action of an individual as an
act of prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this decision.

Sincerely,




L. kW.--
Loren K. Miller
Director
Officer: 0996


j 1 j USCIS previously issued you a Notice of Intent to Terminate (NOIT) your DACA on April 3,
2018, and you responded to that NOIT on May 7, 2018. USCIS did not take any final action to
terminate your DACA prior to the expiration of your DACA and related employment authorization on
May 15, 2018.




NSC182101821D000008557949                          4 of 4                                        MNM'.USC19.goV
Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 1 of 55




        Exhibit 2
           Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 2 of 55

 1
                                                                The Honorable Ricardo S. Martinez
 2                                                               Chief United States District Judge

 3

 4

 5

 6

 7
                                     UNITED STATES DISTRICT COURT
 8                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 9

10
11                                                    CASE NO. 2:17-CV-00218-RSM-JPD

12   Daniel Ramirez Medina,DANIEL RAMIREZ
     MEDINA,                                          SECOND[PROPOSED] THIRD AMENDED
13                                                    COMPLAINT AND DEMAND FOR JURY
                               Plaintiff,             TRIAL
14                        v.
15   U.S. DEPARTMENT OF HOMELAND
     SECURITY; U.S. IMMIGRATION AND
16   CUSTOMS ENFORCEMENT; and U.S.
     CITIZENSHIP AND IMMIGRATION
17   SERVICES; MATTHEW E. HICKS,
     [UNKNOWN FIRST NAME] PETER,
18   [UNKNOWN FIRST NAME] HERNANDEZ,
     and KATHLYN LAWRENCE, U.S.
19   Immigration and Customs Enforcement
     Officers (in their individual capacities); and
20   JOHN DOES 1-10 (in their individual
     capacities), ,
21
                               Defendants.
22

23

24

25

26

27

28


         Gibson, Dunn &
      SecondThird Amended Complaint                                    Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
         Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 3 of 55

 1
     Attorneys for Plaintiff
 2
     PUBLIC COUNSEL
 3   MARK D. ROSENBAUM (CA SBN 59940), pro hac vice
      mrosenbaum@publiccounsel.org
 4   JUDY LONDON (CA SBN 149431), pro hac vice
      jlondon@publiccounsel.org
 5   KATHRYN A. EIDMANN (CA SBN 268053), pro hac vice
      keidmann@publiccounsel.org
 6   ANNE M. HUDSON-PRICE (CA SBN 295930), pro hac vice
      aprice@publiccounsel.org
 7   ELIZABETH HADAWAY (CA SBN 308800), pro hac vice
      ehadaway@publiccounsel.org
 8   610 South Ardmore Avenue
     Los Angeles, CA 90005
 9   Telephone: (213) 385-2977
     Facsimile: (213) 385-9089
10
11   GIBSON, DUNN & CRUTCHER LLP
     THEODORE J. BOUTROUS, JR. (CA SBN 132099), pro hac vice
12    tboutrous@gibsondunn.com
     KATHERINE M. MARQUART (CA SBN 248043), pro hac vice
13    kmarquart@gibsondunn.com
     JESSE SNATHANIEL L. GABRIELBACH (CA SBN 263137246518), pro hac vice
14    jgabrielnbach@gibsondunn.com
     333 South Grand Avenue
15   Los Angeles, CA 90071-3197
     Telephone: (213) 229-7000
16   Facsimile: (213) 229-7520

17   ETHAN D. DETTMER (CA SBN 196046), pro hac vice
      edettmer@gibsondunn.com
18   555 Mission Street
19   San Francisco, CA 94105
     Telephone: (415) 393-8200
20   Facsimile: (415) 393-8306

21
     ERWIN CHEMERINSKY (DC SBN 289330; IL SBN 3122596), pro hac vice
22    echemerinsky@law.uci.eduechemerinsky@law.berkeley.edu
     University of California, Berkeley School of Law
23   *Affiliation for identification purposes only
     215 Boalt Hall
24   Berkeley, CA 94720-7200
     Telephone: (510) 642-6483
25

26

27

28

      SecondThird Amended Complaint                             Counsel Listed on Pages I and II
          Gibson, Dunn &
      Case No. 2:17-cv-00218-RSM-JPD
         Crutcher LLP
                                              I
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 4 of 55

 1

 2   LEAH M. LITMAN (DC SBN 1016310), pro hac vice
       llitman@law.uci.edu
 3   University of California, Irvine School of Law
     *Affiliation for identification purposes only
 4   401 East Peltason Drive
     Educ 1095
 5   Irvine, CA 92697
     Telephone: (949) 824-7722
 6

 7

 8

 9

10
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


          Gibson, Dunn &
      SecondThird Amended Complaint                             Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     II
           Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 5 of 55

 1

 2   LAURENCE H. TRIBE (MA SBN 126736; CA SBN 039441), pro hac vice

 3    larry@tribelaw.com
     Harvard Law School
 4   *Affiliation for identification purposes only
     1575 Massachusetts Avenue
 5   Cambridge, MA 02138
     Telephone: (617) 495-1767
 6   ELIZABETH HAWKINS (SBN 43187)

 7    ehawkins@hawkinsimmigration.com
     Hawkins Law Group
 8   17544 Midvale Avenue, Suite 301
     Shoreline, WA 98133
 9   Telephone: (206) 728-4220
     Facsimile: (206) 973-5326
10   BARRERA LEGAL GROUPIMMIGRANT ADVOCACY & LITIGATION CENTER, PLLC

11   LUIS CORTES ROMERO (CA SBN 310852), pro hac vice
      lcortes@barreralegal.comlcortes@ia-lc.com
12   JOHN C. BARRERA (SBN 47658), pro hac vice
      jbarrera@barreralegal.com
13   JOSE GARCIA (SBN 46518), pro hac vice
      jgarcia@barreralegal.com
14   19309 68th Avenue South, Suite R-102
     Kent, WA 98032
15   Telephone: (253) 872-4730
     Facsimile: (253) 237-1591
16   NORTHWEST IMMIGRANT RIGHTS PROJECT

17   MATT ADAMS (SBN 28287)
       matt@nwirp.org
18   615 Second Ave., Suite 400
     Seattle, WA 98104
19   Telephone: (206) 957-8611

20

21

22

23

24

25

26

27

28


           Gibson, Dunn &
      SecondThird Amended Complaint                              Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     III
             Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 6 of 55

 1                                               INTRODUCTION

 2               In February 2017, Immigration and Customs Enforcement (“ICE”) arrested Plaintiff Daniel

 3   Ramirez Medina (“Mr. Ramirez”) was arrested by U.S. Immigration and Customs Enforcement

 4   (“ICE”) without a warrant or probable cause, and was detained him for more than six weeks without

 5   justification, in clear violation of his constitutional rights. Defendants targeted Mr. Ramirez was

 6   targeted by Defendants despite their knowledge that he is a “Dreamer” who haswas twice been

 7   granted deferred action and work authorization under the Deferred Action for Childhood Arrivals

 8   (“DACA”) program. Mr. Ramirez now seeks relief from this Court to remedy his after rigorous

 9   vetting of applications he submitted under the program. Defendants have twice been enjoined from

10   revoking Mr. Ramirez’s DACA status and work authorization—once by this Court and once by the

11   United States District Court for the Central District of California in Inland Empire-Immigrant Youth

12   Collective v. Nielsen (“Inland Empire”), No. 17-2048. Nevertheless, in what has become a personal

13   vendetta against Mr. Ramirez, the father of a five-year-old U.S. citizen, Defendants remain

14   determined to unlawfully strip Mr. Ramirez of his DACA status and work authorization.

15               After Mr. Ramirez first challenged the government’s unlawful and unconstitutional actions,

16   Defendants launched a campaign to smear his reputation, falsely accusing him of being a gang

17   member to strip him of DACA by any means possible. Defendants continued this campaign despite

18   repeatedly confirming and being forced to admit that they had no actual evidence that Mr. Ramirez

19   had any gang affiliation. Even worse, Defendants had determined that Mr. Ramirez was neither a

20   gang member nor an “EPS” (egregious public safety) concern but failed to inform Mr. Ramirez or the

21   Court that they had done so. Specifically, in an internal U.S. Citizenship and Immigration Services

22   (“USCIS”) email dated March 20, 2018, the government admitted that “there is not sufficient

23   evidence to conclude [Mr. Ramirez] is currently a known or suspected gang member,” and “[t]here is

24   NOT sufficient evidence to conclude [Mr. Ramirez] is an EPS concern.”1 Despite knowing its gang

25   accusations were false, just two weeks later, on April 3, 2018, the government tried again to terminate

26   Mr. Ramirez DACA’s on the basis that he was a gang member and told this Court on May 1, 2018

27   that it was continuing to rely on that allegation as its basis to do so.

28
         1
             Ex. A (Mar. 20, 2018 USCIS Email) (capitalization in original).
             Gibson, Dunn &
      SecondThird Amended Complaint                                               Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     1
              Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 7 of 55

 1                After this Court granted Mr. Ramirez’s preliminary injunction motion on May 15, 2018

 2   (“Preliminary Injunction Order”), enjoining Defendants from continuing their unlawful campaign and

 3   terminating his DACA, Mr. Ramirez believed he would be able to get back to peacefully living his

 4   life and working to support his son. But Defendants have now attempted a new unlawful gambit,

 5   arbitrarily and capriciously denying Mr. Ramirez’s most recent request to renew his DACA status, in

 6   December 2018—requests that are otherwise approved 99% of the time—thereby violating both the

 7   letter and spirit of this Court’s Preliminary Injunction Order.

 8                Mr. Ramirez asks this Court to remedy the government’s latest unconstitutional arrest and

 9   detention, restore his arbitrarily terminatedactions by restoring his DACA status and work

10   authorization, and confirmconfirming that the benefits he was provided under DACA are protected by

11   the Fifth Amendment’s Due Process Clause.

12                                                      * * * * *

13                The federal government established the DACA program with great fanfare in 2012. Under

14   DACA, individuals brought to the United States as children who meet certain criteria, and who are

15   found by the Department of Homeland Security (“DHS”) to pose no threat to public safety or national

16   security, are granted deferred action for a two-year period, subject to renewal. These young people

17   are commonly referred to as “Dreamers” in recognition that they have played by the rules, cooperated

18   with the government, and are working hard to be part of the American Dream. As the government

19   has explained, Dreamers are “considered by DHS to be lawfully present during the period deferred

20   action is in effect,” and are eligible to receive employment authorization and other important

21   benefits.12 Indeed, on March 29, 2017, the Secretary of Homeland Security reaffirmed that “DACA

22

23

24
         12
               Ex. AB, at 2 (Frequently Asked Questions, U.S. Citizenship & Immigration Servs.:
25
                   Consideration of Deferred Action for Childhood Arrivals Process,
26                 https://www.uscis.gov/humanitarianhttps://www.uscis.gov/humanitarian/consideration-deferr
                   ed-action-childhood-arrivals-process/frequently-asked-questions) (hereinafter “USCIS
27                 DACA FAQs”); see also Texas v. United States, 809 F.3d 134, 166 (5th Cir. 2015) aff’d by
                   an equally divided court, 136 S. Ct. 2271 (2016) (“Deferred action . . . is much more than
28                 nonenforcement: It . . . affirmatively confer[s] ‘lawful presence’ and associated benefits . . .
                   .”); Ariz. Dream Act Coal. v. Brewer, 81 F. Supp. 3d 795, 811 (D. Ariz. 2015).
              Gibson, Dunn &
      SecondThird Amended Complaint                                                  Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     2
              Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 8 of 55

 1   status is a commitment . . . by the government towards the DACA person, or the so-called

 2   Dreamer.”23

 3                As a result of the government’s representations and promises, hundreds of thousands of

 4   Dreamers have applied for, and been granted, deferred action under DACA. To apply for DACA,

 5   eligible young people are required to provide DHS with highly sensitive personal information, pay a

 6   substantial fee, and submit to a rigorous background check. Mr. Ramirez did all of that not once, but

 7   twice, most recently less than a year agothree times—once in 2013, again in 2016 when he

 8   successfully renewed his DACA status., and most recently in May of 2018. In so doing, Mr.

 9   Ramirez—like nearly 750,000 other Dreamers—“relied on the U.S. government’s representations”

10   that it would honor its commitments under the DACA program.34 As a result of theirhis reasonable

11   expectations, Mr. Ramirez (and his fellow Dreamers have) has constitutionally protected liberty and

12   property interests in the benefits granted under DACA, which include, among other things, the ability

13   to live and work in the United States without fear of arbitrary arrest or detention.

14                Notwithstanding these promises, Defendants arrested and detained Mr. Ramirez without a

15   warrant or probable cause. They handcuffed him, forcibly removed him from a private residence, and

16   transported him to an ICE detention facility where he was coercively interrogated. They summarily

17   revoked his DACA status and work authorization without notice, justification, or due process, and

18   detained him with dangerous criminals for more than six weeks.

19                Once Mr. Ramirez filed a petition for habeas corpus in this Court, these agentsthe government

20   doubled- down, mounting a sustained campaign to publicly vilify him as a “gang member,” despite

21   having no credible evidence to support that allegation. Indeed, as the government later admitted to an

22   Immigration Judge, —and as it has since admitted in an internal USCIS email—there is insufficient

23   evidence to even argue that Mr. Ramirez is a danger to the community.There was no lawful basis for

24   any of Defendants’ actions against Mr. Ramirez. At the time of his arrest and detention, Defendants

25   knew (and had unmistakable proof of the fact) that Mr. Ramirez had been granted deferred action

26   under DACA, and was therefore considered lawfully present in the United States. And despite

27
         23
               Ted Hesson & Seung Min Kim, Wary Democrats Look to Kelly for Answers on Immigration,
28                 Politico (Mar. 29, 2017), http://politi.co/2mR3gSN.
         34
               Ex. BC, at 1 (Letter from Secretary Jeh Charles Johnson to Rep. Judy Chu (Dec. 30, 2016)).
              Gibson, Dunn &
      SecondThird Amended Complaint                                                Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     3
         Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 9 of 55

 1   knowing that he had passed multiple DHS background checks and had no criminal history, the ICE

 2   agents asserted that Mr. Ramirez was a gang member based on his race and national origin and a

 3   single tattoo, which Mr. Ramirez and multiple experts have confirmed has nothing to do with gangs.

 4   The government has since abandoned that allegation, and has conceded that it Despite these

 5   remarkable concessions, the government continued to detainfalsely accuse Mr. Ramirez despite

 6   knowing that he presented no threat to public safety.of gang affiliation.

 7            Mr. Ramirez therefore sought a preliminary injunction to prohibit the government from

 8   terminating his DACA status and work authorization on these discredited allegations. While Mr.

 9   Ramirez’s preliminary injunction motion was pending before this Court, a class-wide injunction was

10   entered on February 26, 2018 in Inland Empire that required the government to restore to a class of

11   former DACA recipients—including Mr. Ramirez—their DACA status and work authorization.

12            On April 3, 2018, the same day that Defendants complied with the Inland Empire order by

13   restoring Mr. Ramirez’s benefits, they simultaneously initiated a new process to strip Mr. Ramirez of

14   his just-restored DACA status and work authorization, issuing a Notice of Intent to Terminate

15   (“NOIT”) on the same false, discredited basis that Mr. Ramirez was a gang member. Remarkably,

16   USCIS had determined at least two weeks prior to issuing the April 3, 2018 NOIT—as demonstrated

17   in a March 20, 2018 internal USCIS email—that Mr. Ramirez posed no threat as there was

18   insufficient evidence to sustain any allegation that he is a gang member:

19

20

21

22   Ex. A (underlining added). Moreover, the government only produced this document to Mr. Ramirez

23   in September 2018, after being compelled to do so by this Court. USCIS therefore ignored its own

24   determination that Mr. Ramirez was not a gang member and issued a NOIT just two weeks later on

25   the same false basis that Mr. Ramirez was a gang member. There has rarely been a case in which the

26   government’s animus against a particular individual has so clearly driven an unlawful vendetta based

27   on a fiction.

28


          Gibson, Dunn &
      SecondThird Amended Complaint                                              Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     4
             Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 10 of 55

 1                On May 1, 2018, this Court held a hearing on Mr. Ramirez’s preliminary injunction motion,

 2   and after supplemental briefing from the parties, on May 15, 2018 it issued its Preliminary Injunction

 3   Order. The Court ordered that “Defendants shall not terminate Plaintiff’s DACA status and work

 4   authorization pending a final decision by this Court on the merits of his claims,” and enjoined

 5   Defendant USCIS from “asserting, adopting, or relying in any proceedings on any statement or record

 6   made as of this date purporting to allege or establish that Mr. Ramirez is a gang member, gang

 7   affiliated, or a threat to public safety.”5 Thereafter, and although the government was subsequently

 8   enjoined from terminating Mr. Ramirez’s DACA status pending trial on the merits, Mr. Ramirez filed

 9   a DACA renewal notice to ensure there would be no question about his entitlement to such benefits.

10                However, Defendants blatantly violated the terms of the Preliminary Injunction Order when,

11   in a “Decision” dated December 19, 2018, USCIS denied Mr. Ramirez’s routine DACA renewal

12   request on the grounds that he now again poses a risk to public safety, citing no new criminal charges

13   but a supposed “offense history” that predates his initial grant of DACA and his 2016 renewal. It is

14   abundantly clear that the government has determined to continue to target Mr. Ramirez for standing

15   up for his rights and decided to willfully violate this Court’s Preliminary Injunction Order to do so.

16   There has never been any lawful basis for any of Defendants’ targeted and retributive actions against

17   Mr. Ramirez and this Court should put a stop, once and for all, to the government’s unlawful

18   campaign against him.

19                Mr. Ramirez therefore respectfully requests that this Court: (1) reinstate his(1) find the

20   agency actions to deny Mr. Ramirez’s DACA to be arbitrary and capricious and unlawful; (2) confirm

21   the validity of his ongoing DACA status and work authorization; (2) award him damages for the

22   injuries he has sustained as a result of Defendants’ unlawful conduct; and (3) and/or reinstate such

23   status; (3) protect those benefits against future unlawful action by the government; and (4) issue

24   declaratory relief confirming that theMr. Ramirez’s benefits provided under the DACA program are

25   liberty and property interests protected by the Due Process Clause.

26

27

28
         5
              Dkt. #133, at 23 (Preliminary Injunction Order).
              Gibson, Dunn &
      SecondThird Amended Complaint                                                   Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     5
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 11 of 55

 1                                               JURISDICTION AND VENUE

 2                1.           Jurisdiction is conferred on this Court by 28 U.S.C. § 1331. This Court also has

 3   remedial authority under the Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., and the

 4   Administrative Procedure Act (“APA”), 5 U.S.C. §§ 701–706.

 5                2.           All claims against employees and agents of the United States in their individual

 6   capacities are brought pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of

 7   Narcotics, 403 U.S. 388 (1971).

 8                2.           3. Venue properly lies within the Western District of Washington because a

 9   substantial part of the events or omissions giving rise to this action occurred in the District. 28

10   U.S.C. § 1391(e)(1).

11                3.           4. This is an amended version of the Second Amended Petition for Habeas Corpus

12   and Complaint for Declaratory and Injunctive Relief that was filed in this action on February

13   21,April 25, 2017.46

14                                                          PARTIES

15                4.           5. Mr. Ramirez is the twenty-four six-year -old father of a United States citizen. He

16   was brought to the United States from Mexico in or around 2003, when he was approximately 10

17   years old. Mr. Ramirez was twice granted deferred action and work authorization under the DACA

18   program. He recently moved from California to Washington in or around January 2017 in order to

19   obtain more lucrative employment so that he canto better support his son. After being arrested

20   without a warrant or probable cause, Mr. Ramirez was detained in the Northwest Detention Center

21   for more than six weeks. His DACA status and work authorization were arbitrarily and capriciously

22   terminated without notice or an opportunity to be heard. He successfully obtained release from

23   custody after the government conceded he was not a threat to public safety, and later, on May 15,

24   2018, obtained an order from this Court enjoining Defendants from terminating his DACA,

25   Defendants have now unlawfully denied Mr. Ramirez’s request to renew his DACA.

26

27

28       46
              See Dkt. #41. Because he has been released from detention, Mr. Ramirez is no longer bringing
                  a petition for writ of habeas corpus.78.
              Gibson, Dunn &
      SecondThird Amended Complaint                                                      Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     6
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 12 of 55

 1                5.           6. The Department of Homeland Security (“DHS”) is a cabinet department of the

 2   United States federal government with responsibility for, among other things, administering and

 3   enforcing the nation’s immigration laws.

 4                6.           7. U.S. Immigration and Customs Enforcement (“ICE”) is a law enforcement agency

 5   that is part of DHS. According to its website, “ICE’s primary mission is to promote homeland

 6   security and public safety through the criminal and civil enforcement of federal laws governing

 7   border control, customs, trade, and immigration.”57

 8                7.           8. U.S. Citizenship and Immigration Services (“USCIS”) is a federal agency that is

 9   part of DHS. According to its website, USCIS “is the government agency that oversees lawful

10   immigration to the United States.”68 USCIS administers the DACA program, including by

11   processing applications and renewals, and issuing notices of termination.

12                9.           On information and belief, at all times relevant to this Complaint, Defendant

13   Matthew E. Hicks was an ICE Deportation Officer. Defendant Hicks participated in the arrest of

14   Mr. Ramirez on February 10, 2017, and was personally responsible for his subsequent detention.

15   Defendant Hicks is sued in his individual capacity.

16                10.          On information and belief, at all times relevant to this Complaint, Defendant Peter

17   (first name unknown) was an ICE Deportation Officer. Defendant Peter participated in the arrest

18   and detention of Mr. Ramirez on February 10, 2017, and was personally responsible for his

19   subsequent detention. Defendant Peter is sued in his individual capacity.

20                11.          On information and belief, at all times relevant to this Complaint, Defendant

21   Hernandez (first name unknown) was an ICE Deportation Officer. Defendant Hernandez

22   participated in the arrest and detention of Mr. Ramirez on February 10, 2017, and was personally

23   responsible for his subsequent detention. Defendant Hernandez is sued in his individual capacity.

24                12.          On information and belief, at all times relevant to this Complaint, Defendant

25   Kathlyn Lawrence was an ICE Supervisory Detention and Deportation Officer. Defendant Lawrence

26   supervised the processing of Mr. Ramirez at the ICE holding facility in Tukwila, Washington, on

27       57
              See, e.g., ICE Initiative to Increase Community Engagement, U.S. Immigration & Customs
                   Enforcement: News Releases (Mar. 10, 2016),
28                 https://www.ice.gov/news/releases/ice-initiative-increase-community-engagement.
         68
              United States Citizenship & Immigration Servs., About Us, https://www.uscis.gov/aboutus.
              Gibson, Dunn &
      SecondThird Amended Complaint                                                      Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     7
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 13 of 55

 1   February 10, 2017, and was personally responsible for his subsequent detention. Defendant

 2   Lawrence is sued in her individual capacity.

 3                 13.          At all times mentioned in this Complaint, unless otherwise alleged, Defendants

 4   Hicks, Peter, Hernandez, and Lawrence were federal agents or employees acting under the color of

 5   federal law.

 6                 14.          Mr. Ramirez is currently unaware of the true identities and capacities of the

 7   remaining Defendants, Does 1-10, inclusive, and therefore sues those Defendants by fictitious

 8   names. Mr. Ramirez is informed and believes, and on that basis alleges, that each of the fictitiously

 9   named Defendants is personally responsible and liable for the acts and/or damages alleged in this

10   Complaint, and that among these Defendants are federal agents and employees who acted under the

11   color of federal law. Mr. Ramirez will seek leave to amend this Complaint to allege the true

12   identities and capacities of these fictitiously named Defendants once they have been ascertained.

13                                                  STATEMENT OF FACTS

14   Establishment of the DACA Program

15                 8.           15. On June 15, 2012, then-Secretary of Homeland Security Janet Napolitano issued

16   a memorandum establishing the DACA program (the “2012 DACA Memorandum”).79 Under the

17   DACA framework, individuals who were brought to the United States as young children and meet

18   certain specific criteria may request deferred action for a period of two years, subject to renewal. In

19   exchange, DACA applicants are required to provide the government with highly sensitive personal

20   information, submit to a rigorous background check, and pay a considerable fee.

21                 9.           16. Deferred action is a well-established form of prosecutorial discretion under

22   which the government defers removal action against an individual for a specified period, subject to

23   renewal. The 2012 DACA Memorandum explained that DACA covers “certain young people who

24   were brought to this country as children and know only this country as home” and that the

25   immigration laws are not “designed to remove productive young people to countries where they may

26   not have lived or even speak the language.”810

27       79
               Ex. CD, at 1 (Memorandum from Secretary Janet Napolitano, Exercising Prosecutorial
                   Discretion with Respect to Individuals Who Came to the United States as Children (June
28                 15, 2012)) (hereinafter “2012 DACA Memorandum”).
         810
               Id. at 1–2.
               Gibson, Dunn &
      SecondThird Amended Complaint                                                       Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     8
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 14 of 55

 1                  10.          17. The 2012 DACA Memorandum established criteria that “should be satisfied

 2   before an individual is considered for an exercise of prosecutorial discretion.”911 They are that the

 3   applicant:

 4                 came to the United States under the age of sixteen;

 5                 has continuously resided in the United States for at least five years preceding the date of the

 6                  memorandum and is present in the United States on the date of the memorandum;

 7                 is currently in school, has graduated from high school, has obtained a general education

 8                  development certificate, or is an honorably discharged veteran of the Coast Guard or Armed

 9                  Forces of the United States;

10                 has not been convicted of a felony offense, a significant misdemeanor offense, multiple

11                  misdemeanor offenses, or otherwise poses a threat to national security or public safety; and

12                 is not above the age of thirty.1012

13                  11.          18. In addition, the 2012 DACA Memorandum provided that “[n]o individual

14   should receive deferred action . . . unless they first pass a background check.”1113

15                  12.          19. USCIS describes DACA as follows: “Deferred action is a discretionary

16   determination to defer a removal action of an individual as an act of prosecutorial discretion. For

17   purposes of future inadmissibility based upon unlawful presence, an individual whose case has been

18   deferred is not considered to be unlawfully present during the period in which deferred action is in

19   effect. An individual who has received deferred action is authorized by DHS to be present in the

20   United States, and is therefore considered by DHS to be lawfully present during the period deferred

21   action is in effect. However, deferred action does not confer lawful status upon an individual, nor

22   does it excuse any previous or subsequent periods of unlawful presence.”1214

23                  13.          20. Like other forms of deferred action, DACA serves the government’s interests by

24   allowing the government to prioritize its resources and exercise discretion for its own convenience.

25   As the government has recognized, our nation “continue[s] to benefit . . . from the contributions of

26

27       911
                 Id. at 1.
         1012
                  Id.
28       1113
                  Id. at 2.
         1214
                  Ex. AB, at 12 (USCIS DACA FAQs, Question 1).
                Gibson, Dunn &
      SecondThird Amended Complaint                                                      Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     9
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 15 of 55

 1   those young people who have come forward and want nothing more than to contribute to our country

 2   and our shared future.”1315

 3                14.          21. On February 20, 2017, Secretary of Homeland Security John D. Kelly issued a

 4   memorandum that “immediately rescinded” all “conflicting directives, memoranda, or field guidance

 5   regarding the enforcement of our immigration laws and priorities for removal,” but specifically

 6   exempted the 2012 DACA Memorandum.1416

 7                15.          On September 5, 2017, Acting Secretary of Homeland Security Elaine Duke issued a

 8   memorandum rescinding the DACA program (the “Rescission Memorandum”), announcing the

 9   government’s intention to terminate the DACA program as of March 5, 2018.

10                16.          On January 9, 2018 and February 13, 2018, United States District Courts in the

11   Northern District of California and the Eastern District of New York, respectively, issued

12   nationwide preliminary injunctions prohibiting the government from terminating DACA on the

13   ground that the decision to rescind the program was arbitrary and capricious.17 These injunctions

14   require the government to maintain DACA on the same terms and conditions that existed prior to the

15   Rescission Memorandum, except that the government need not accept new DACA applications from

16   individuals who have never received DACA previously and need not continue granting advance

17   parole to allow DACA recipients to travel internationally.

18                17.          On August 17, 2018, the United States District Court for the District of Columbia

19   vacated the Rescission Memorandum, again on the ground that the decision was arbitrary and

20   capricious.18 Similar to the earlier preliminary injunctions, the order of vacatur excluded first-time

21   DACA applications and requests for advance parole, but otherwise required the government to

22   maintain the DACA program and process renewal applications.

23

24

25

26
       1315
               Ex. BC, at 2 (Letter from Secretary Jeh Charles Johnson to Rep. Judy Chu (Dec. 30, 2016)).
       1416
               Ex. DE, at 2 (Memorandum from Secretary John Kelly, Enforcement of the Immigration Laws
27                 to Serve the National Interest (Feb. 20, 2017)).
       17
              Regents of the Univ. of Cal. v. Dep’t of Homeland Sec., 279 F. Supp. 3d 1011 (N.D. Cal. 2018);
28                    Batalla Vidal v. Nielsen, 279 F. Supp. 3d 401 (E.D.N.Y. 2018).
       18
              NAACP v. Trump, 321 F. Supp. 3d 143, 146 (D.D.C. 2018).
              Gibson, Dunn &
      SecondThird Amended Complaint                                                     Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     10
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 16 of 55

 1                18.          On November 8, 2018, the United States Court of Appeals for the Ninth Circuit

 2   upheld the nationwide preliminary injunction issued by the United States District Court for the

 3   Northern District of California.19

 4                19.          The DACA program remains in place at this time, and the government continues to

 5   accept and process DACA renewal applications.

 6   The DACA Application Process

 7                20.          22. In order to apply forBefore the issuance of the Rescission Memorandum, when

 8   the government was still processing new requests for deferred action under DACA, first-time DACA

 9   applicants mustwere required to submit extensive documentation establishing that they meet the

10   abovementionedabove-mentioned criteria.1520 Applicants mustwere also required to submit a Form

11   I-765 Application for Employment Authorization, and pay hundreds of dollars in fees.1621

12                21.          23. DACA applicants mustwere also required to undergo biometric and biographic

13   background checks. When conducting these checks, DHS reviewsreviewed the applicant’s

14   biometric and biographic information “against a variety of databases maintained by DHS and other

15   federal government agencies.”1722 If any information “indicatesindicate[d] that [the applicant’s]

16   presence in the United States threatens public safety or national security,” the applicant willwould be

17   ineligible for DACA absent “exceptional circumstances.”1823

18                22.          24. Indicators that an individual poses a national security threat include “gang

19   membership.”1924 Accordingly, “[a]ll DACA requests presenting information that the requestor is or

20   may be a member of a criminal street gang are referred to the Background Check Unit (BCU).”2025 If

21   gang membership iswas confirmed, the DACA application iswas denied absent a determination by

22   USCIS that an exception should be made given the totality of the circumstances.2126

23     19
            Regents of the Univ. of Cal. v. Dep’t of Homeland Sec., 908 F.3d 476 (9th Cir. 2018).
       1520
              Ex. AB, at 9–15 (USCIS DACA FAQs, Questions 28–41).
24     1621
              Id. at 3 (USCIS DACA FAQs, Question 7); see also USCIS, I-821D, Consideration of
                  Deferred Action for Childhood Arrivals, https://www.uscis.gov/i-821d (explaining that the
25
                  filing fee for a DACA application is currently set at $495 and cannot be waived).
26
       17
            Id22 Ex. B, at 7 (USCIS DACA FAQs, Question 23).
       1823
              Id. at 23 (USCIS DACA FAQs, Question 65).
27     1924
              Id.
       2025
              Ex. EF, at 1 (Letter from USCIS Director León Rodríguez to Senate Judiciary Committee
28                 Chairman Charles E. Grassley (Apr. 17, 2015)) (hereinafter, “USCIS Letter”).
       2126
              Id. at 2.
              Gibson, Dunn &
      SecondThird Amended Complaint                                                       Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     11
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 17 of 55

 1              23.          USCIS evaluates renewal requests based on the same criteria as initial requests, and

 2   also requires that the renewal applicant (1) has not departed the United States on or after August 15,

 3   2012 without advance parole; (2) has continuously resided in the United States since his or her most

 4   recent DACA request was approved; and (3) has not been convicted of a felony, a significant

 5   misdemeanor, or three or more misdemeanors, and does not otherwise “pose a threat to national

 6   security or public safety.”27

 7              24.          25. In 2015, USCIS conducted an additional screening of all individuals granted

 8   deferred action under DACA—including Mr. Ramirez—“to identify records that contained

 9   information indicating known or suspected gang association.”2228

10              25.          26. Once DACA has been granted, internal USCIS “Standard Operating Procedures”

11   dictate that, absent an “Egregious Public Safety” issue, DACA status should not be revoked until the

12   government has provided a “Notice of Intent to Terminate” which “thoroughly explain[s]” the

13   grounds for the termination.”2329 DHS policy further provides that the recipients of such notice

14   should be afforded 33 days to “file a brief or statement contesting the grounds cited in the Notice of

15   Intent to Terminate” prior to termination of DACA status.2430

16   Benefits Provided Under the DACA Program

17              26.          27. DACA confers numerous benefits on those who apply for and are granted

18   DACA status. Notably, DACA recipients are granted the right not to be arrested or detained based

19   solely on their immigration status during the time period their deferred action is in effect.2531

20

21

22
       27
            Ex. B, at 18 (USCIS DACA FAQs, Question 51).
       22
            Id28 Ex. F at 4 ¶ 2.2 (USCIS Letter).
23     2329
              Ex. FG, at 132, Appendix136 & App’x I (DHS National Standard Operating Procedures
                   (SOP): Deferred Action for Childhood Arrivals (DACA) (AprAug. 4,28, 2013))
24                 (hereinafter, “DACA SOP”).
       2430
              Id. at 132, Appendix136& App’x I.
25     2531
              See Ex. AB, at 5 (USCIS DACA FAQs, Question 9) (“[I]f an individual meets the guidelines
26                 for DACA, CBP or ICE should exercise their discretion on a case-by-case basis to prevent
                   qualifying individuals from being apprehended.”); Ex. CD, at 2 (2012 DACA
27                 Memorandum); see also Ariz. Dream Act Coal. v. Brewer, 757 F.3d 1053, 1058–591059
                   (9th Cir. 2014) (“DHS considers DACA recipients not to be unlawfully present in the
28                 United States because their deferred action is a period of stay authorized by the Attorney
                   General.”).
            Gibson, Dunn &
      SecondThird Amended Complaint                                                   Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     12
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 18 of 55

 1                27.          28. DACA recipients are also eligible for work authorization. As USCIS has

 2   explained, “an individual whose case has been deferred is eligible to receive employment

 3   authorization for the period of deferred action . . . .’”2632

 4                28.          29. DACA recipients are eligible to receive certain public benefits. These include

 5   Social Security, retirement, and disability benefits, and, in certain states, benefits such as driver’s

 6   licenses or unemployment insurance.2733 In Washington, DACA holders are also eligible for certain

 7   state financial aid programs and state-funded food assistance.2834

 8                29.          30. DACA serves as a gateway to numerous other benefits, and enables recipients to

 9   open bank accounts, obtain credit cards, start businesses, purchase homes and cars, and conduct other

10   aspects of daily life that are otherwise often unavailable for undocumented immigrants.2935

11                30.          31. DACA has enabled hundreds of thousands of Dreamers to “to enroll in colleges

12   and universities, complete their education, start businesses that help improve our economy, and give

13   back to our communities as teachers, medical professionals, engineers, and entrepreneurs—all on the

14   books.”3036

15                31.          32. DACA also confers other immigration benefits and the ability to travel. For

16   example, DACA recipients do not accrue time under Section 212(a)(9)(B)(i) of the

17   INA,31Immigration and Nationality Act (“INA”),37 and may, at least prior to the Rescission

18   Memorandum, could briefly depart the U.S.United States and legally return under certain

19   circumstances.3238

20   The Government’s Promise to Dreamers

21                32.          33. When the DACA program was first launched, many Dreamers were reluctant to

22   voluntarily disclose information that could help facilitate their removal from the United States. To

23

24     2632
             Ex. AB, at 12 (USCIS DACA FAQs, Question 1).
       2733
             See 8 U.S.C. §§ 1611(b)(2)–(3), 1621(d); Texas, 809 F.3d at 148; Ariz. Dream Act Coal., 81 F.
25
                  Supp. 3d at 811.
26
       2834
             See Wash. Rev. Code § 28B.92.010; Wash. Admin. Code §§ 388-400-0050, 388-424-0001,
                  388-424-0030.
27     2935
             See Dkt. #38-1, at 2 (Amicus Curiae Brief of United We Dream).
       3036
             Ex. BC, at 2 (Letter from Secretary Jeh Charles Johnson to Rep. Judy Chu (Dec. 30, 2016)).
28     3137
             8 U.S.C. § 1182(a)(9)(B)(i).
       32
            See 38 Ex. AB, at 19 (USCIS DACA FAQs, Question 57).
              Gibson, Dunn &
      SecondThird Amended Complaint                                                     Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     13
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 19 of 55

 1   combat this fear, DHS repeatedly promised applicants that information they provided as part of the

 2   DACA application process would “not later be used for immigration enforcement purposes.”3339

 3               33.          34. The government has reiterated this commitment in its correspondence with

 4   Dreamers. Moreover, the approval notice granting deferred action under DACA lists only “fraud or

 5   misrepresentation” in the application process or “[s]ubsequent criminal activity” as grounds for

 6   revoking DACA.3440

 7               34.          35. The government’s commitment to the DACA program is further codified in its

 8   publication entitled “National Standard Operating Procedures (SOP): Deferred Action for Childhood

 9   Arrivals (DACA)” (the “DACA SOP”).35.”41 This document effectively limits the exercise of agency

10   discretion concerning DACA applications with “nearly 150 pages of specific instructions for

11   granting or denying deferred action.” Texas, 809 F.3d at 173 (citation omitted) (citing the DACA

12   SOP as evidence that DACA is not truly a discretionary program).

13               35.          36. Numerous public officials from both political parties have reinforced this

14   promise, and have recognized that Dreamers have relied on the government to keep its word. For

15   example, in December 2016, then-Secretary of Homeland Security Jeh Charles Johnson

16   acknowledged that there are 750,000 Dreamers who have “relied on the U.S. government’s

17   representations” about DACA, and asserted that “representations made by the U.S. government,

18   upon which DACA applicants most assuredly relied, must continue to be honored.”3642

19               36.          37. In January 2017, Speaker of the House Paul Ryan stated that the government

20   must ensure that “the rug doesn’t get pulled out from under” Dreamers, who have “organize[d]

21   [their] li[ves] around” the DACA program.3743

22

23

24

25

26
      3339
               Ex. BC, at 1 (Letter from Secretary Jeh Charles Johnson to Rep. Judy Chu (Dec. 30, 2016)).
      3440
               Ex. GH (DACA Approval Notice).
27    3541
               Ex. FG (DACA SOP).
      3642
               Ex. BC, at 1 (Letter from Secretary Jeh Charles Johnson to Rep. Judy Chu (Dec. 30, 2016)).
28    3743
               Transcript of CNN Town Hall with Speaker Paul Ryan, CNN (Jan. 12, 2017),
                          http://cnn.it/2oyJXJJ.
             Gibson, Dunn &
      SecondThird Amended Complaint                                                     Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     14
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 20 of 55

 1                37.          38. In February 2017, Congressman Raúl Grijalva described DACA as a

 2   “commitment,” and called for “the federal government to honor its word to protect” Dreamers.3844

 3                38.          39. On March 29, 2017, then-Secretary Kelly reaffirmed that “DACA status” is a

 4   “commitment . . . by the government towards the DACA person, or the so-called Dreamer.”3945

 5                39.          40. On April 21, 2017, President Trump confirmed that his

 6   Administrationadministration’s policy is not to deport Dreamers, and suggested that “[D]reamers

 7   should rest easy.”4046

 8   Mr. Ramirez wasWas Twice Granted Deferred Action Under DACA

 9                40.          41. In late 2013, Mr. Ramirez first applied for deferred action and work

10   authorization pursuant to DACA. As part of this process, Mr. Ramirez provided the government

11   with his birth certificate, school records, and information about where he lived, and was required to

12   attend a biometrics appointment so that USCIS could take his fingerprints and photographs. Mr.

13   Ramirez was nervous about providing this information, but trusted that the government would keep

14   its word. Mr. Ramirez was granted deferred action and work authorization in 2014.

15                41.          42. In 2016, Mr. Ramirez reapplied for DACA, and once again was granted deferred

16   action and work authorization after being subject to rigorous vetting. As part of this process, the

17   government sent Mr. Ramirez an approval notice (the “2016 DACA Approval Notice”) informing

18   him that his request for deferred action had been granted. The 2016 DACA Approval Notice

19   provides that “[u]nless terminated, this decision to defer removal action will remain in effect for 2

20   years” and is valid to May 4, 2018.4147 The 2016 DACA Approval Notice informed Mr. Ramirez

21   that his deferred action could be terminated if he engaged in “[s]ubsequent criminal activity.”4248

22
       3844
             Congressional Progressive Caucus Leaders Respond to ICE Arrest of DACA Recipient (Feb.
23                          16, 2017),
                            https://cpc-grijalva.house.gov/press-releases/congressional-progressive-caucus-le
24                          aders-respond-to-ice-arrest-of-daca-recipient.
       39 45
              Ted Hesson & Seung Min Kim, supra note 2.Wary Democrats Look to Kelly for Answers on
25
          Immigration, Politico (Mar. 29, 2017), http://politi.co/2mR3gSN.
26
       4046
             Excerpts from AP interview with President Donald Trump, The Associated Press (Apr. 21,
                      2017),
27                    http://www.mcclatchydc.com/news/politics-government/national-politics/article14609
                      3899.htmlhttps://apnews.com/182009c26d70499a97d486afa8d7a34d.
28     4147
             Ex. GH (DACA Approval Notice).
       4248
             Id.
              Gibson, Dunn &
      SecondThird Amended Complaint                                                      Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     15
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 21 of 55

 1             42.          43. DHS has therefore confirmed on three separate occasions prior to Mr. Ramirez’s

 2   unlawful arrest that Mr. Ramirez does not pose a threat to national security or public safety—first in

 3   2014 when he applied for DACA, then again in 2015 when USCIS conducted an additional

 4   screening of all DACA beneficiaries, and finally in 2016 when he reapplied for DACA.

 5   Mr. Ramirez’s Unconstitutional Arrest and Subsequent Interrogation

 6             43.          44. On February 10, 2017, at approximately 9:00 a.m., a team of ICE agents, which

 7   included Defendants Hicks, Peter, and Hernandez, arrested Mr. Ramirez’s father outside of the

 8   apartment where Mr. Ramirez, his father, and his brother were then living. The ICE agents

 9   subsequently entered the apartment; neither Mr. Ramirez nor his brother are aware of any consent to

10   permit the ICE agents to enter or search the premises.

11             44.          45. Upon seeing Mr. Ramirez in the apartment, the ICE agents began to question

12   him. Mr. Ramirez provided the agents with his name and birthdate, and told them that he was born

13   in Mexico. At this point, one of the agents placed Mr. Ramirez in handcuffs.

14             45.          46. Mr. Ramirez told the ICE agents repeatedly that he had a legal work permit, but

15   the ICE agents refused to release him. Mr. Ramirez’s father also repeatedly informed the ICE agents

16   that Mr. Ramirez had a legal work permit, and questioned why heMr. Ramirez was being detained.

17   The ICE agents did not ask any questions at the apartment regarding whether Mr. Ramirez was

18   involved with a gang, nor did they ask him about his tattoo.

19             46.          47. The ICE agents did not have an arrest warrant for Mr. Ramirez, nor did they

20   have any reason to believe that he had committed a crime or was not authorized to be in the United

21   States. On the contrary, the ICE agents had reason to know that Mr. Ramirez had a work permit and

22   was therefore lawfully living and working in the United States. Despite these facts, Mr. Ramirez

23   was taken into custody and transported to an ICE holding facility in Tukwila, Washington. On

24   information and belief, Defendant Lawrence supervised the processing of Mr. Ramirez at the ICE

25   holding facility.

26

27

28


           Gibson, Dunn &
      SecondThird Amended Complaint                                                  Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     16
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 22 of 55

 1                47.          48. At the holding facility, the ICE agents confiscated Mr. Ramirez’s work permit.

 2   This permit was marked with a “C33” designation, which clearly identified Mr. Ramirez as a DACA

 3   recipient with work authorization pursuant to DACA.4349

 4                48.          49. The ICE agents also fingerprinted Mr. Ramirez and used this information to

 5   access his records, which revealed that Mr. Ramirez has no criminal history, had twice been granted

 6   DACA status, and possessed valid employment authorization through May 4, 2018.

 7                49.          50. Defendants refused to release Mr. Ramirez even after they confirmed his DACA

 8   status. When Mr. Ramirez again protested that he had a work permit, he was told by Defendants that

 9   it did not matter because he “was not from the United States.” Defendants subsequently cited Mr.

10   Ramirez’s receipt of DACA as evidence of his “illegal” status in the Form I-213.4450

11                50.          51. The ICE agents then began to interrogate Mr. Ramirez. They asked him at least

12   five times whether he was in a gang, and each time he denied any gang affiliation. The ICE agents

13   repeatedly pressed him as to whether he had ever known anyone who was a gang member. Mr.

14   Ramirez told the agents that although that he knew students who had attended middle school and

15   high school with him who were in gangs, he was not gang affiliated and never had been.

16                51.          52. The ICE agents also interrogated Mr. Ramirez about the tattoo on his forearm.

17   Mr. Ramirez obtained this tattoo when he was 18 years old—before he first applied for DACA. The

18   tattoo consists of the words “La Paz – BCS” and a nautical star. “La Paz” is Mr. Ramirez’s

19   birthplace, and “BCS” stands for Baja California Sur, the region in which La Paz is located. Mr.

20   Ramirez decided to include the city of his birth because he had seen others do the same, and

21   ultimately selected the nautical star (rather than a whale’s tail, which he had also considered)

22   because he liked the way it looked. Nautical stars are popular symbols onfor tattoos.

23                52.          53. During the interrogation, one of the ICE agents stated that if Mr. Ramirez was

24   from Fresno, he was “definitely a gang member” because everyone in Fresno is a member of the

25   “bulldogs” gang. He said that Mr. Ramirez’s tattoo was a “bulldogs” tattoo. Mr. Ramirez

26   repeatedly told the ICE agents that the tattoo is not a gang tattoo, but they refused to believe him.

27     4349
               Ex. FG, at 112116 (DACA SOP) (“To distinguish DACA-related EADs from other deferred
                   action EADs, the (c)(33) code will be used.”).
28     44
              Ex Dkt. H,#93, at 329 (ICE CAR 000028 (I-213 Record of Deportable/Inadmissible Alien
                50

                        (Feb. 10, 2017))).
              Gibson, Dunn &
      SecondThird Amended Complaint                                                     Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     17
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 23 of 55

 1                53.          54. Prior to his transfer to the Northwest Detention Center, the ICE agents asked Mr.

 2   Ramirez if there were any gangs with which he would like to avoid being placed for his safety. Mr.

 3   Ramirez again stated that he had no gang affiliation and would not have problems being placed with

 4   anyone. Upon continued questioning, Mr. Ramirez ultimately indicated that if he had to be placed

 5   with any group, he would prefer “the Paisas.” Mr. Ramirez understands the colloquial use of

 6   “Paisas” to mean Mexicans, and was attempting to communicate that if given the option, he would

 7   prefer to be placed with other Mexicans. Mr. Ramirez, who has no criminal history and haswas

 8   never previously been in custody, has no connection or affiliation whatsoever to the Paizas gang.

 9   Mr. Ramirez’s Unconstitutional Detention

10                54.          55. Mr. Ramirez was then transferred to Northwest Detention Center, where he

11   remained in custody for the next 47 days.

12                55.          56. The Northwest Detention Center is a privately owned detention facility located

13   on a contaminated “Superfund” site.4551 According to the Environmental Protection Agency,

14   industrial pollutants have been found in the soil and water near the Northwest Detention Center, and

15   environmental remediation efforts at the site remain ongoing.4652

16                56.          57. In April 2017, hundreds of detainees at the Northwest Detention Center went on

17   a hunger strike to protest the inhumane conditions at the facility, including poor hygiene, lack of

18   access to medical care, lack of recreational opportunities, poor quality food, and unreasonable

19   commissary prices.4753

20                57.          58. The more than six weeks that Mr. Ramirez spent at the Northwest Detention

21   Center were extremely difficult for him. He spent his twenty-fourth birthday in detention, and was

22
       4551
                U.S. Envtl. Prot. Agency, Fourth Five-Year Review Report for Commencement Bay
23                    Nearshore/Tideflats Superfund Site, Pierce Cty., Wash., at vi (Dec. 1, 2014),
                      https://www3.semspub.epa.gov/region10/pdf/sites/cb-nt/4th_fyr_cbnt_2014.work/HQ/1812
24                    85.pdf.
       4652
                Id. at vi–vii.
25     4753
                Mike Carter, Hundreds of immigrant detainees at Tacoma ICE facility on hunger strike,
26                     activists say, The Seattle Times (Apr. 12, 2017),
                       http://www.seattletimes.com/seattle-news/group-hundreds-of-detainees-at-tacoma-ice-faci
27                     lity-on-hunger-strike; Steve Miletich, ICE: Hunger strike winding down at Tacoma
                       immigration detention center, The Seattle Times (Apr. 14, 2017),
28                     http://www.seattletimes.com/seattle-news/crime/ice-hunger-strike-abates-at-detention-cen
                       ter.
              Gibson, Dunn &
      SecondThird Amended Complaint                                                     Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     18
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 24 of 55

 1   unable to see or speak to his young son for the duration of his detention. Mr. Ramirez had difficulty

 2   sleeping, and experienced significant distress, sadness, fear, and anxiety as a result of his unjust

 3   detention. Mr. Ramirez also began to experience vision problems, and was informed by the medical

 4   staff at the Northwest Detention Center that this was likely due to depression.

 5              58.          59. Defendants classified Mr. Ramirez as a “medium-high” security risk, and placed

 6   him in a housing unit with gang members and dangerous criminals. Mr. Ramirez requested that he

 7   be reclassified because, as he again explained, he was not, and never had been, gang affiliated, but

 8   this request was denied. Because of the government’s false statements to the media, many of the

 9   detainees at the Northwest Detention Center believed that Mr. Ramirez was a gang member and

10   questioned him about his gang affiliation. This caused Mr. Ramirez to fear for his personal safety,

11   and he was afraid to leave his cell out of fear that he would be assaulted.

12   The Government Revokes Mr. Ramirez’s DACA Status and Work Authorization

13              59.          60. Defendants issued a Notice to Appear (“NTA”) on February 10, 2017.4854

14   Defendants assert that Mr. Ramirez’s DACA status terminated on the day the NTA was issued.4955

15              60.          61. USCIS sent Mr. Ramirez a Notice of Action (“NOA”) dated February 17, 2017.

16   The NOA states that Mr. Ramirez’s deferred action and employment authorization terminated on the

17   date the NTA was issued, and provides that “[a]n appeal or motion to reopen/reconsider this notice

18   of action may not be filed.”5056

19              61.          62. Under DHS policy, the government must provide a “Notice of Intent to

20   Terminate” and 33 days for a response prior to terminating DACA status, unless the case involves an

21   “Egregious Public Safety” issue.5157 Mr. Ramirez was never provided with a Notice of Intent to

22   Terminate, nor was he given 33 days to respond to such a notice or otherwise contest the revocation

23   of his DACA status or work permit.

24   The Government Publicly Labels Mr. Ramirez as a “Gang Member”

25              62.          63. After Mr. Ramirez sought relief from this Court on February 13, 2017,

26   Defendants concocted a shifting story about the circumstances surrounding his arrest and detention.

27     48
            Ex54 Dkt. I,#93, at 17–8 (ICE CAR 000005 (Notice to Appear)).
       4955
             See Dkt. #32, at 2–3 (Respondents’ Brief Regarding the Court’s February 14, 2017 Order).
28     5056
             Ex. JI, at 1 (Notice of Action).
       5157
             Ex. FG, at 132, Appendix136 & App’x I (DACA SOP).
            Gibson, Dunn &
      SecondThird Amended Complaint                                                  Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     19
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 25 of 55

 1   Defendants sought to justify their unlawful actions based on the false assertion that Mr. Ramirez is a

 2   gang member, and initiated a sustained campaign to publicly vilify him as such, despite knowing

 3   that there existed no reliable evidence to support such a characterization.

 4              63.          64. Spokespersons for ICE and DHS issued statements alleging that Mr. Ramirez

 5   was a gang member, and falsely informed the national media that the government possessed

 6   “corroborating evidence” to support that allegation. Additionally, on information and belief,

 7   Defendants coordinated with each other and leaked false information to members of the media in

 8   furtherance of this smear campaign.

 9              64.          65. On February 14, 2017, an ICE spokesperson stated that “ICE officers took Mr.

10   Ramirez into custody based on his admitted gang affiliation and risk to public safety.”5258 This false

11   allegation contradicts the Form I-213 prepared by Defendants, which notes that ICE agents did not

12   discuss Mr. Ramirez’s purported gang affiliation with him until after he was transported to the ICE

13   holding facility in Tukwila, Washington, at which point his DACA status and lack of a criminal

14   record had been confirmed.5359

15              65.          66. On February 15, 2017, ICE officials were pressed by the news media for

16   additional evidence demonstrating that Mr. Ramirez was a gang member. In response, Defendants

17   informed the media that they had “additional evidence including photos and social media content

18   that illustrate his gang affiliation.”5460

19              66.          67. On February 15, 2017, an unnamed ICE official informed members of the

20   national news media that there was corroborating evidence to support their allegations of gang

21

22

23
       52
            Ex. K, at 1 (58 Sue Horton et al., Mexican ‘DREAMer’ Nabbed in Immigrant Crackdown,
24              Reuters U.S. Top News (Feb. 14, 2017),
                http://www.reuters.com/article/us-usa-trump-immigration-arrest-exclusiv-idUSKBN15T307)
25
                (emphasis added).
26
       53
            Ex59 Dkt. H,#93, at 329 (ICE CAR 000028 (I-213 Record of Deportable/Inadmissible Alien
                        (Feb. 10, 2017))).
27     54
            Ex. L, at 9 (60 First 100 Days: Chaffetz: We Want Inspector General to Investigate Leaks;
                Attorney for Arrested ‘Dreamer’ Speaks Out, FoxNews.com (Feb. 15, 2017),
28              httphttps://www.foxnews.com/transcript/2017/02/15/chaffetz-we-want-inspector-general-to-i
                nvestigate-leaks-attorney-for-arrested/)-dreamer-speaks-out.
            Gibson, Dunn &
      SecondThird Amended Complaint                                                  Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     20
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 26 of 55

 1   membership.5561 No such corroborating evidence has been produced or filed in any court, despite

 2   requests by Mr. Ramirez and his counsel.

 3              67.          68. On February 15, 2017, DHS issued a statement labeling Mr. Ramirez as “a gang

 4   member.”5662

 5              68.          69. Defendants have since backed away from these false and defamatory allegations.

 6   For example, in their filings in this Court, Defendants have alleged merely that Mr. Ramirez “hangs

 7   out” with gang members.5763 And inIn the Immigration Court, the government has admitted that the

 8   evidence does not support any conclusion that Mr. Ramirez is a threat to public safety.

 9   Mr. Ramirez Is Released from Custody After 47 Days in Detention

10              69.          Pursuant to an order of this Court, Mr. Ramirez received a bond hearing in

11   Immigration Court on March 28, 2017.64 At the bond hearing, Mr. Ramirez testified about his arrest,

12   interrogation, and detention. Mr. Ramirez was released on bond on March 29, 2017.65

13              70.          In a startling admission, counsel for the government conceded at the conclusion of

14   the bond hearing that Mr. Ramirez is not a danger to the community. The government’s statements

15   (and lack of evidence) at the bond hearing affirm that the government has never had any justification

16   for revoking Mr. Ramirez’s DACA status or for detaining him for more than six weeks.

17              71.          After considering the evidence, the Immigration Judge concluded that Mr. Ramirez

18   is neither a flight risk nor a danger to the community and should be released on bond.66 The

19   Immigration Judge’s decision to release Mr. Ramirez underscored Defendants’ inability to support

20   their allegations of gang affiliation.

21

22
       55
            Ex. M, at 2 (61 ‘DREAMer’ Protected under Obama Detained in Seattle Area, CBSnews.com
23              (Feb. 15, 2017),
                http://www.cbsnews.com/news/daniel-ramirez-medina-dreamer-protected-under-obama-detai
24              ned-in-seattle/).
       56
            Ex. N, at 1–2 (62 DHS Statement on Arrest of Alien Gang Member in Washington (Feb. 15,
25
                2017),
26              https://www.dhs.gov/news/2017/02/15/dhs-statement-arrest-admitted-alien-gang-member-wa
                shington).
27     5763
             E.g., Dkt. #52, at 7 (Respondents’ Motion to Dismiss).
       64
            See Dkt. #69, at 3.
28     65
            Ex. J, at 1 (Notice to EOIR).
       66
            Ex. K, at 1 (Custody Order); see also 8 C.F.R. § 236.1(c)(8) (2017).
            Gibson, Dunn &
      SecondThird Amended Complaint                                                   Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     21
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 27 of 55

 1   The Government Fails to Provide Any Credible Evidence to Support itsIts Gang Allegations

 2                72.          70. Both before and after that bond hearing, Defendants have been unablefailed to

 3   produce any credible evidence to support their false allegations that Mr. Ramirez is gang affiliated.

 4   In sharp contrast, Mr. Ramirez has submitted extensive evidence demonstrating that he is not, and

 5   never has been, a gang member. In addition to evidence demonstrating that he successfully passed

 6   three separate DHS background checks, Mr. Ramirez has submitted numerous sworn declarations

 7   attesting to the fact that he has never had any gang affiliation.5867

 8                73.          71. Additionally, three independent experts have rebutted Defendants’ allegations

 9   that Mr. Ramirez is gang affiliated. Martin Flores, who has served as a gang expert in more than

10   700 cases, stated that he has “never seen a gang member with a similar tattoo nor would [he]

11   attribute this tattoo to have any gang-related meaning.”5968 Another gang expert, Dr. Edwina

12   Barvosa, similarly stated that there is “no apparent evidence that Mr. Ramirez Medina has ever been

13   a gang member himself.”6069 And Carlos García, a Mexican researcher who has written extensively

14   on gangs in California and Central America, noted that “[a]ny argument about gang ties based on

15   [Mr. Ramirez’s] tattoo is weak at best; this tattoo does not show any gang affiliation.”6170

16                74.          72. Despite the means and ample opportunity to collect evidence to support their

17   claims, Defendants have failed to produce any credible evidence to support any of their allegations

18   against Mr. Ramirez. Unlike Mr. Ramirez, Defendants have access to numerous (and perhaps all)

19   law enforcement and public safety databases. Yet, Defendants have never suggested that they have

20   located Mr. Ramirez’s name or supposed gang affiliation in any of those databases, and instead have

21   been forced to concede or records. To the contrary, the government has admitted numerous times

22   that Mr. Ramirez is not, and never has been, a threat to the a public safety. threat, including at his

23

24     5867
               E.g., ExDkt. O,#35-1, ¶¶ 19–20 (Declaration of Daniel Ramirez Medina); ExDkt. P,#35-2, ¶ 4
                     (Declaration of Josue L.); ExDkt. Q,# 35-3, ¶¶ 8–9 (Declaration of Luz L.); ExDkt.
25
                     R,#35-5, ¶ 8 (Declaration of Nancy L.).
26
       59
              Ex68 Dkt. S,#35-7, ¶ 11 (Declaration of Martin M. Flores).
       60
              Ex69 Dkt. T,#35-8, ¶ 10 (Declaration of Edwina Barvosa, PhD).
27     61
              Ex. U, at 4 (70 Jonathan Blitzer, A case that could determine the future for Dreamers, The New
                  Yorker (Mar. 15, 2017),
28                http://www.newyorker.com/news/news-desk/a-case-that-could-determine-the-future-for-drea
                  mers).
              Gibson, Dunn &
      SecondThird Amended Complaint                                                     Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     22
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 28 of 55

 1   March 28, 2017 bond hearing and in USCIS’s March 20, 2018 internal email confirming that there is

 2   not sufficient evidence to conclude he is a gang member or safety threat.

 3             75.          73. Likewise, Defendants placed great weight on Mr. Ramirez’s alleged “gang

 4   tattoo,” yet have never provided any evidence (from an expert or otherwise) that this tattoo is

 5   associated with gang membership. Defendants have been unable to do so because it is not a gang

 6   tattoo. Instead, Defendants shifted tacks, when, in Immigration Court they submitted “evidence” in

 7   the form of articles located on the internet that discuss how some gangs discourage their members

 8   from getting tattoos so they are not identified as gang members. In other words, Defendants first

 9   argued Mr. Ramirez’s tattoo was a gang tattoo, and when that argument collapsed, argued that a lack

10   of gang tattoos actually supports their contention that Mr. Ramirez was gang affiliated. That

11   contention collapsed, too, when the Immigration Judge found, in January 2018 that “[Mr. Ramirez]

12   was not in a gang, nor associated with one.”

13   Defendants’ Defamatory Statements Harmed Mr. Ramirez

14             74.          Defendants were aware that Mr. Ramirez was repeatedly vetted by DHS and found

15   not to be a threat to public safety or national security. Defendants also confirmed at the ICE holding

16   facility that he had no criminal history. Despite these facts, and in the absence of any credible

17   evidence otherwise, Defendants falsely slandered Mr. Ramirez as a “gang member.”

18             75.          Defendants’ false allegations regarding Mr. Ramirez’s purported gang membership

19   placed Mr. Ramirez at risk while he was detained at the Northwest Detention Center. After

20   Defendants’ allegations were reported in the news, other detainees at the Northwest Detention

21   Center began questioning Mr. Ramirez about his gang membership.

22             76.          Defendants’ false and unfounded gang allegations also caused Mr. Ramirez to fear

23   for his personal safety. For example, Mr. Ramirez was scared to leave his cell at the Northwest

24   Detention Center because he was concerned that other detainees might assault him based on the

25   misperception that he was in a gang—a misperception caused by Defendants’ false allegations.At

26   the May 1, 2018 hearing on Mr. Ramirez’s Motion for Preliminary Injunction, the government stated

27   that there is no “record that establishes, one way or the other, with absolute conclusiveness, about

28   Mr. Ramirez’s gang affiliations or lack thereof.” Remarkably, that statement was made to this Court


           Gibson, Dunn &
      SecondThird Amended Complaint                                                Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     23
           Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 29 of 55

 1   at the time the government’s own record did show that Mr. Ramirez lacked gang affiliation—as

 2   confirmed by the government’s own March 20, 2018 internal email, it knew that “there is not

 3   sufficient evidence to conclude [Mr. Ramirez] is currently a known or suspected gang member.”71

 4   77.                     Defendants’ false gang allegations have also damaged Mr. Ramirez’s reputation.

 5   Before Defendants engaged in their campaign to smear his reputation, Mr. Ramirez was a respected

 6   member of his community. Now, because of Defendants’ conduct, many people incorrectly believe

 7   that Mr. Ramirez is gang affiliated. As a result, Mr. Ramirez has lost the respect of some prior

 8   friends and acquaintances, and many members of the public have formed a negative opinion of

 9   him.Motion to Dismiss Is Denied in Its Entirety

10   Mr. Ramirez is Released from Custody After 47 Days In Detention
11              77.          On June 26, 2017, Defendants filed a motion to dismiss the Second Amended

12   Complaint for lack of subject-matter jurisdiction and for failure to state a claim.72 On November 8,

13   2017, this Court denied that motion in its entirety.73 This Court determined that the issues presented

14   in this action—whether Defendants complied with their own non-discretionary procedures when

15   taking Mr. Ramirez into custody, questioning him at the Tukwila facility and ultimately terminating

16   his DACA status—do not trigger the jurisdiction-stripping provisions of the INA. This Court also

17   determined that all claims advanced in the Second Amended Complaint were plausibly pleaded.

18   The Government Is Twice Enjoined from Revoking Mr. Ramirez’s DACA Status and Work

19   Authorization

20              78.          Pursuant to an order of this Court, Mr. Ramirez received a bond hearing in

21   Immigration Court on March 28, 2017.62 At the bond hearing, Mr. Ramirez testified about his arrest,

22   interrogation, and detention. Mr. Ramirez was released on bond on March 29, 2017.63On January

23   17, 2018, an Immigration Judge issued an order of removal directing Mr. Ramirez’s return to

24   Mexico, while also finding that “[Mr. Ramirez] was not in a gang, nor associated with one.”74 On

25    71
            Ex. A (Mar. 20, 2018 USCIS Email).
26
      72
            See Dkt. #90 (Defendants’ Mot. to Dismiss the Second Amended Complaint).
      73
            See Dkt. #116 (Court’s Nov. 8, 2017 Order).
27    62
            See Dkt. #69, at 3.
      63
            Ex. V, at 1 (Notice to EOIR).
28    74
            See Dkt. #122-1, at 35 (Third Supplemental Declaration of Daniel Ramirez Medina); Dkt.
                #124-1, p. 14 (Excerpt of Trans. of Oral Decision of Immigration Judge).
            Gibson, Dunn &
      SecondThird Amended Complaint                                                   Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     24
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 30 of 55

 1   February 6, 2018, Mr. Ramirez filed a motion for a preliminary injunction to restore his DACA and

 2   work authorization (the “Preliminary Injunction Motion”).75 While that motion was pending, in a

 3   separate action a preliminary injunction order was issued on February 26, 2018 by the United States

 4   District Court for the Central District of California in Inland Empire-Immigrant Youth Collective v.

 5   Nielsen (“Inland Empire Order”), No. 17-cv-2048. That order required the government to restore to

 6   a certified class of former DACA recipients their DACA status and work authorization. As a

 7   member of the Inland Empire class, Mr. Ramirez was to have his DACA restored.

 8              79.          In a startling admission, counsel for the government conceded at the conclusion of

 9   the bond hearing that Mr. Ramirez is not a danger to the community. The government’s statements

10   (and lack of evidence) at the bond hearing affirm that the government has never had any justification

11   for revoking Mr. Ramirez’s DACA status or for detaining him for more than six weeks. On or about

12   April 3, 2018, the government delivered two notices to Mr. Ramirez. One notice informed Mr.

13   Ramirez that his DACA status and work authorization had been reinstated and extended to May 5,

14   2018, pursuant to the Inland Empire Order.76 The government simultaneously issued Mr. Ramirez a

15   NOIT to terminate his just-restored DACA status.77 In other words, faced with the Inland Empire

16   Order, the government restored Mr. Ramirez’s status only to immediately begin new proceedings to

17   wrongfully strip him of that status.

18              80.          After considering the evidence, the Immigration Judge concluded that Mr. Ramirez

19   is neither a flight risk nor a danger to the community and should be released on bond.64 The

20   Immigration Judge’s decision to release Mr. Ramirez underscores Defendants’ inability to support

21   their allegations of gang-affiliation.The government’s stated basis for the issuance of the NOIT was

22   its continued wrongful insistence that Mr. Ramirez posed a risk to public safety because he allegedly

23   was gang affiliated. This theory was inconsistent with multiple background checks the government

24   had previously run in connection with Mr. Ramirez’s DACA application and renewals, the

25   government’s concession at his March 28, 2017 bond hearing that it had no evidence to support a

26

27     75
            See Dkt. #122 (Plaintiff’s Motion for Preliminary Injunction).
       76
            See Ex. L, at 1 (Reinstatement Notice).
28     77
            See Ex. M, at 1 (Notice of Intent to Terminate).
       64
            Ex. W, at 1 (Custody Order); see also 8 C.F.R. § 236.1(c)(8) (2017).
            Gibson, Dunn &
      SecondThird Amended Complaint                                                   Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     25
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 31 of 55

 1   finding that Mr. Ramirez was a risk to public safety,78 and the Immigration Judge’s January 2018

 2   finding that he does not present a risk to public safety because the evidence submitted showed he

 3   was “not in a gang, nor associated with one.”79 And the government’s stated basis for the NOIT

 4   flatly contradicted its own internal March 20, 2018 email assessment conceding Mr. Ramirez lacks

 5   any gang affiliation or criminal history.80 The NOIT also stated that termination of Mr. Ramirez’s

 6   DACA status was warranted because ICE was “actively pursuing” his removal, even though a

 7   removal order in and of itself is not a sufficient basis for termination of DACA status.

 8              81.          On May 15, 2018, this Court granted Mr. Ramirez’s Preliminary Injunction Motion,

 9   concluding that Mr. Ramirez is likely to succeed on the merits of his claims because the

10   government’s continued reliance on “unfounded allegations” of gang affiliation was arbitrary,

11   capricious, and an abuse of discretion and also implicated Mr. Ramirez’s constitutional “right to an

12   opportunity to be heard in a meaningful matter.”81 The remaining elements—irreparable harm,

13   balance of hardships and the public interest—also favored preliminary injunctive relief.

14              82.          Consistent with these rulings, this Court entered its Preliminary Injunction Order, in

15   which it ordered that (1) “Defendants shall not terminate Plaintiff’s DACA status and work

16   authorization pending a final decision by this Court on the merits of his claims” and (2) “Defendant

17   USCIS is ENJOINED from asserting, adopting, or relying in any proceedings on any statement or

18   record made as of this date purporting to allege or establish that Mr. Ramirez is a gang member,

19   gang affiliated, or a threat to public safety.”82

20   The Government Denies Mr. Ramirez’s DACA Renewal Application

21              83.          On May 21, 2018, in an abundance of caution given that this Court had already

22   enjoined Defendants from terminating his benefits, Mr. Ramirez submitted a request to the

23   government to renew his DACA status and work authorization. Notwithstanding the Preliminary

24   Injunction Order, on September 26, 2018, the government issued a Notice of Intent to Deny

25   (“NOID”) that request. The NOID stated that the government intended to deny Mr. Ramirez’s

26
       78
            See Dkt. #122-1, at 31 (Mar. 28, 2017 Tr. of Oral Decision of I.J.).
       79
            See Dkt. #124-1, at 14 (Jan. 17, 2018 Tr. of Oral Decision of I.J.).
27     80
            Ex. A (March 20, 2018 USCIS Email).
       81
            Medina v. Dep’t of Homeland Sec., 313 F. Supp. 3d 1237, 1251 (W.D. Wash. 2018) (internal
28                   quotations omitted); see also Dkt. #133, at 22–23 (Preliminary Injunction Order).
       82
            Id. at 23.
            Gibson, Dunn &
      SecondThird Amended Complaint                                                    Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     26
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 32 of 55

 1   renewal request for four reasons. The first—that ICE is actively pursuing Mr. Ramirez’s

 2   removal—simply repeated one of the bases for the prior NOIT that this Court enjoined and is

 3   deficient for the reasons described above. Each of the other three attempted to portray Mr. Ramirez

 4   as a threat to public safety: (1) that he was reported for having sexual intercourse with his son’s

 5   mother in 2013 (resulting in the conception of his son), when he was 20 years old and his son’s

 6   mother was 17 years old, even though no charges were filed, the relationship was consensual, and

 7   both sets of parents approved of the relationship and the pregnancy that resulted therefrom; (2) Mr.

 8   Ramirez’s own admission that he was cited for possession of a small quantity of marijuana in

 9   Oregon in 2014; and (3) that he has not fully paid off certain fines he incurred for traffic violations.

10   None of these other three grounds was previously cited by the government as a basis for terminating

11   Mr. Ramirez’s DACA status and work authorization, although each was previously known to the

12   government at the time it renewed Mr. Ramirez’s DACA in 2016—at which time it did not

13   determine any to be a basis for denial of renewal—and certainly at the time it issued the April 3,

14   2018 NOIT. None of these bases suggests that Mr. Ramirez poses a public safety concern, and none

15   establishes an adequate basis for termination of his DACA status. Indeed, USCIS conceded in its

16   internal March 20, 2018 email describing his “current criminal history”—sent two months after it

17   claimed it learned for the first time of the “offense history” that it now cites for denial—that Mr.

18   Ramirez’s file shows “no criminality” and that “[t]here is NOT sufficient evidence to conclude [he]

19   is an [egregious public safety] concern.”83 Instead, these bases for denial of renewal—particularly

20   when set in the context of the government’s continuing campaign against Mr. Ramirez—are yet

21   another unlawful attempt to terminate his DACA.

22              84.          On October 24, 2018, Mr. Ramirez submitted his lengthy response to the NOID,

23   objecting to the stated bases for denial of DACA renewal, providing evidence of the harm such

24   denial would cause him, and confirming that doing so would be a violation of this Court’s

25   Preliminary Injunction Order.

26              85.          On December 19, 2018, USCIS issued its final “Decision,” denying Mr. Ramirez’s

27   DACA renewal application for the reasons contained in the NOID.84 In doing so, Defendants

28     83
            Ex. A (Mar. 20, 2018 USCIS Email).
       84
            Ex. N (Dec. 19, 2018 Decision Denying DACA Renewal).
            Gibson, Dunn &
      SecondThird Amended Complaint                                                Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     27
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 33 of 55

 1   violated the Preliminary Injunction Order which enjoins USCIS “from asserting, adopting, or relying

 2   in any proceedings on any statement or record made as of this date purporting to allege that Mr.

 3   Ramirez is a gang member, gang affiliated, or a threat to public safety.”85 Contrary to USCIS’s

 4   perfunctory statement in the Decision that it was not relying on such information, the agency clearly

 5   was relying on statements and records dated prior to May 15, 2018 that it views as relevant to

 6   whether Mr. Ramirez is a threat to public safety—the NOID cites the California Penal Code, the

 7   criminal U.S. Code, and references five traffic safety-related violations—in support of its stated

 8   conclusion that he “do[es] not warrant a favorable exercise of prosecutorial discretion.”86 USCIS’s

 9   avoidance of the phrase “public safety” in issuing this NOID does not bring it beyond the scope of

10   the Preliminary Injunction Order, as the substantive bases for the NOID are manifestly public

11   safety-related. Moreover, the government’s claim that it was unaware of or could not have known of

12   these offenses at the time it renewed Mr. Ramirez’s DACA in 2016 is incorrect, and irrelevant in

13   any event given the mandates of the Preliminary Injunction Order. Therefore, not only is the

14   government’s latest action to deny renewal a violation of the APA and Mr. Ramirez’s due process

15   rights, but it violates this Court’s Preliminary Injunction Order.

16              86.          Moreover, the Preliminary Injunction Order requires that the government not

17   “terminate [Mr. Ramirez’s] DACA status and work authorization pending a final decision by [the]

18   Court on the merits of his claims.” However, USCIS did just that, denying renewal of Mr.

19   Ramirez’s DACA, even though such processed renewals are routinely approved 99% of the time. In

20   so doing, Defendants have affirmatively terminated Mr. Ramirez’s DACA and work authorization

21   benefits, thereby violating the Preliminary Injunction Order for this additional reason.

22   Mr. Ramirez Continues to Suffer Harm as a Result of Defendants’ Unlawful Conduct

23              87.          81. Mr. Ramirez was detained from February 10, 2017 to March 29, 2017. He will

24   never get back the six weeks that he spent in the Northwest Detention Center.82.           Since his

25   release, Mr. Ramirez has reunited with his family, but has been unable to fully piece his life back

26   together. Mr. Ramirez no longer has his DACA status or work authorization, and Defendants have

27   refused to return Mr. Ramirez’s Washington State identification card, which they confiscated

28     85
            Dkt. #133, at 23 (emphasis added).
       86
            Ex. N, at 4 (Dec. 19, 2018 Decision Denying DACA Renewal).
            Gibson, Dunn &
      SecondThird Amended Complaint                                                  Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     28
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 34 of 55

 1   following his arrest. Mr. Ramirez must work to provide for himself and his family, but Defendants’

 2   actions have prevented him from obtainingimpaired his ability to find gainful employment.

 3             88.          83. Mr. Ramirez also continues to experience the profound emotional and

 4   psychological consequences of his detention. For more than six weeks, he was confined under

 5   conditions that caused him to experience significant distress, humiliation, embarrassment,

 6   discomfort, fear, and anxiety. He constantly feared that he would be attacked based on Defendant’s

 7   false claims about his supposed gang affiliation.

 8             89.          84. Mr. Ramirez also continues to suffer the stigma of being associated with a gang.

 9   Not only has Mr. Ramirez’s reputation been damaged as a result of Defendants’ conduct, but the

10   reputation of his family has suffered as well. Mr. Ramirez cares deeply about his family, and it has

11   been very difficult for him to see how Defendants’ actions have caused his family harm.

12             90.          Further, Mr. Ramirez has suffered harm and significant distress arising out of both

13   the unlawful issuance of the NOID and subsequent final Decision to deny his DACA renewal

14   request. After this Court issued the Preliminary Injunction Order, Mr. Ramirez believed he would

15   finally be treated fairly and justly by the government so that he could get back to living his life and

16   providing for his family. That Preliminary Injunction Order provided Mr. Ramirez peace of mind

17   that the government’s campaign against him might finally cease. But Defendants were undaunted by

18   this Court’s order, and their continued pursuit of Mr. Ramirez and denial of his DACA renewal have

19   caused him great additional emotional harm, have interfered with his ability to earn a living wage, to

20   enjoy the other benefits of DACA status, to raise his son (who is a U.S. citizen), and to peacefully

21   carry on living his life in the United States.

22

23                                                CAUSES OF ACTION

24                                                     COUNT ONE

25        ADMINISTRATIVE PROCEDURE ACT – ARBITRARY AND CAPRICIOUS ACTION

26             91.          85. Mr. Ramirez repeats and incorporates by reference each and every allegation

27   contained in the preceding paragraphs as if fully set forth herein.

28


           Gibson, Dunn &
      SecondThird Amended Complaint                                                   Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     29
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 35 of 55

 1                92.          86. This Count is brought against the DHS, ICE, and USCIS (collectively, the

 2   “Agencyall Defendants”) and seeks declaratory and injunctive relief under the Administrative

 3   Procedure Act (“APA”)APA.

 4                93.          87. The APA provides that courts “shall . . . hold unlawful and set aside agency

 5   action” that is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.”

 6   5 U.S.C. § 706(2)(A) (2017). Here, the Agency Defendants violated the APA because

 7   theirDefendants have acted arbitrarily and capriciously in taking actions to terminate Mr. Ramirez’s

 8   DACA status on multiple occasions since they unlawfully detained him in February 2017. Three

 9   actions in particular embody such arbitrary and capricious treatment: (1) the revocation of Mr.

10   Ramirez’s DACA status and work authorization in February 2017; (2) the issuance of the NOIT in

11   April 2018 in reliance on unfounded allegations of gang affiliation; and (3) the issuance of the

12   December 19, 2018 Decision to deny Mr. Ramirez’s DACA renewal request on the insufficient

13   grounds provided, which also violated the terms of the Preliminary Injunction Order and contradict

14   Defendants’ own internal records. In each instance, the government acted in a manner that was

15   arbitrary, capricious, an abuse of discretion, and in violation of theirthe Defendants’ own established

16   procedures.

17                94.          The February 2017 revocation of Mr. Ramirez’s DACA status and work

18   authorization constitutes final agency action and cannot be appealed.6587 The denial of Mr. Ramirez’s

19   renewal request in December 2018 also constitutes final agency action and cannot be appealed.88

20                95.          88. The abrupt and unsupported decision by the Agency Defendants’ decision to

21   revoke Mr. Ramirez’s DACA status and work authorization in February 2017, despite the fact that

22   multiple prior and more thorough analyses had concluded that he was eligible for DACA, and despite

23   the government own internal determination that he does not present a public safety concern even after

24   learning of the facts on which it based denial of renewal, is the sort of inconsistency that is the

25   hallmark of arbitrary action. See, e.g., Nat’l Parks Conservation Ass’n v. E.P.A., 788 F.3d 1134,

26

27     6587
               As discussed above, the NOA expressly provides that an “appeal or motion to
                  reopen/reconsider this notice of action may not be filed.” Ex. JI, at 1.
28     88
              Ex. N (Dec. 19, 2018 Decision Denying DACA Renewal) (“You may not file an appeal or
                  motion to reopen/reconsider this decision.”)
              Gibson, Dunn &
      SecondThird Amended Complaint                                                     Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     30
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 36 of 55

 1   1145 (9th Cir. 2015).6689 Indeed, as discussed above, the Agency Defendants examined Mr.

 2   Ramirez’s background on at least three separate occasions and concluded that he was eligible for

 3   DACA. The decision to summarily reverse that conclusion was arbitrary, capricious, and an abuse of

 4   discretion. That the government again acknowledged that Mr. Ramirez is not a threat to public safety

 5   at his March 2017 bond hearing and in USCIS’s March 20, 2018 internal email further underscores

 6   the arbitrary and capricious nature of his DACA revocation.

 7               96.          89. The Agency Defendants’ assertionassertions that Mr. Ramirez is gang affiliated

 8   iswere implausible and ran “runs counter to the evidence before the agency.” (Ctr. for Biological

 9   Diversity v. Bureau of Land Mgmt., 833 F.3d 1136, 1146 (9th Cir. 2016) (citation omitted). Notably,

10   the Agency Defendants based this), as was their December 2018 determination in large part on the

11   unsupported conclusion that Mr. Ramirez’s tattoo is a “gang tattoo,” despite the fact that multiple

12   independent experts have reached the opposite conclusion. The Agency Defendants have provided no

13   analysis or expert opinion to support their conclusion had an “offense history” that warranted denial

14   of his DACA renewal. Defendants had before it all relevant information regarding Mr. Ramirez’s

15   tattoo, and their refusal to engage with contrary evidence violates the APA.history, offense or

16   otherwise, when improperly determining in April 2018 and December 2018 that he was a public

17   safety concern. But that determination ran contrary to the evidence before USCIS, as in March 20,

18   2018 USCIS had determined and admitted that Mr. Ramirez had “[n]o criminality,” that “there is not

19   sufficient evidence to conclude he is currently a known or suspected gang member,” and that “[t]here

20   is NOT sufficient evidence to conclude [he] is an EPS concern.”90

21               97.          90. Relatedly, the Agency Defendants acted unlawfully and in violation of the

22   Accardi doctrine because they failed to “adhere to [their] own internal operating procedures” when

23   they summarily revoked Mr. Ramirez’s DACA status and work authorization in February 2017 but

24   failed to provide him the appropriate notice and opportunity to contest that determination. Church of

25    6689
              See also F.C.C. v. Fox Television Stations, Inc., 556 U.S. 502, 515 (2009). While an agency
26                may change course based upon new “factual findings that contradict those” upon which it
                  based its prior determination, it must provide a “detailed justification,” particularly when
27                the “prior policy has engendered serious reliance interests that must be taken into
                  account.” Id. at 515–16 (citing Smiley v. Citibank (South Dakota), N. A., 517 U.S. 735,
28                742 (1996)).
      90
             Ex. A (Mar. 20, 2018 USCIS Email).
             Gibson, Dunn &
      SecondThird Amended Complaint                                                   Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     31
           Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 37 of 55

 1   Scientology of Cal. v. United States, 920 F.2d 1481, 1487 (9th Cir. 1990) (citing United States ex rel.

 2   Accardi v. Shaughnessy, 347 U.S. 260, 268 (1954)).6791 By way of example, DHS policy provides

 3   that—absent an “Egregious Public Safety” issue—the government must provide DACA beneficiaries

 4   with a “Notice of Intent to Terminate” which “thoroughly explain[s]” the grounds for the proposed

 5   termination of their DACA status.68 DHS policy further directs that individuals served with such a

 6   notice are to be afforded 33 days to “file a brief or statement contesting the grounds cited in the

 7   Notice of Intent to Terminate” prior to termination of their DACA status.69 Here, the Agency

 8   Defendants failed to follow their own internal operating procedures, and instead summarily revoked

 9   Mr. Ramirez’s DACA status and work authorization without providing him any notice or an

10   opportunity to address the allegations against him

11                98.          Defendants then acted arbitrarily and capriciously in issuing Mr. Ramirez the NOIT

12   the same day they restored his DACA status pursuant to the Inland Empire Order. As noted, the

13   NOIT stated that Mr. Ramirez was a risk to public safety due to his alleged gang affiliation even

14   though Defendants had twice acknowledged that there was no support for this conclusion—first, at

15   his bond hearing in March 2017 and again in an internal DHS email dated approximately two weeks

16   before the NOIT was issued, which stated that there was “[n]o criminality on [his] rap sheet” nor

17   “sufficient evidence to conclude he is currently a known or suspected gang member.”92 Basing the

18   NOIT on such baseless and discredited allegations was arbitrary and capricious, and this Court found

19   in its Preliminary Injunction Order that Mr. Ramirez was likely to prevail on this argument.

20                99.          Defendants’ denial of Mr. Ramirez’s renewal request in December 2018 was also

21   arbitrary and capricious. The government cites as the reason for the denial Mr. Ramirez’s “offense

22   history,” which consists of a 2013 Police Report regarding Mr. Ramirez’s romantic relationship with

23   the mother of his son for which no investigation was ever initiated (and for which no charges were

24   ever pursued given the consent of all parties and their families), a citation for possession of a small

25     6791
                The Accardi requirement “extends beyond formal regulations,” including to “policy
26                  statement[s],” “handbook[s],” “operating procedures,” “Order[s],” “Weekly Bulletin[s],”
                    unpromulgated rules documenting “usual practice,” “Standards,” and “Directive[s].”
27                  Alcaraz v. I.N.S., 384 F.3d 1150, 1162 (9th Cir. 2004) (citing cases).
      68
              Ex. F, at 132, Appendix I (DACA SOP).
28    69
              Id.
       92
              Ex. A (March 20, 2018 USCIS Email).
              Gibson, Dunn &
      SecondThird Amended Complaint                                                   Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     32
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 38 of 55

 1   quantity of marijuana in 2014, and various tickets for traffic violations. The conclusion reached by

 2   Defendants that Mr. Ramirez no longer warrants favorable consideration for DACA due to his

 3   “offense history” cannot be lawfully reconciled with DHS’s March 2018 determination that there is

 4   “[n]o criminality on [Mr. Ramirez’s] rap sheet.” Even setting aside this inconsistency, the denial of

 5   Mr. Ramirez’s renewal request on this basis is arbitrary and capricious, as 99% of processed renewal

 6   requests are approved, including for DACA recipients who, like Mr. Ramirez, have committed minor,

 7   non-violent infractions in the past. Moreover, all of these facts were available to the government at

 8   the time it issued the NOIT, in April 2018, yet the government did not cite these minor, non-violent

 9   infractions at that time, doing so only after this Court blocked its efforts to terminate his DACA by

10   falsely accusing him of gang membership. There is good reason why the government did not cite

11   these bases in the April 2018 NOIT—they do not rise to the level of violent offenses warranting

12   denial of DACA, and Defendants’ reliance on them to deny renewal is arbitrary and capricious.

13             100.         Defendants’ denial of Mr. Ramirez’s renewal request in December 2018 also

14   violates the Accardi doctrine. Under the DACA SOP, a DACA request that presents “issues of

15   criminality” must be reviewed and adjudicated by the USCIS Background Check Unit (“BCU”)

16   DACA Team.93 In March 2018, approximately two months before Mr. Ramirez submitted his

17   renewal request, a member of the BCU DACA Team determined that Mr. Ramirez had “[n]o

18   criminality on [his] rap sheet.” Defendants nonetheless denied Mr. Ramirez’s most recent renewal

19   request based on his alleged criminal or “offense” history. This was in violation of the SOP

20   guidelines governing the processing of DACA applications for two reasons. First, it contravened the

21   conclusion reached by the BCU DACA Team in March 2018 regarding Mr. Ramirez’s lack of

22   criminal history. The SOP does not provide for a process by which determinations of the BCU

23   DACA Team with respect to an applicant’s criminal history may be overridden. Second, there is no

24   evidence whatsoever in administrative record that the BCU DACA Team actually adjudicated Mr.

25   Ramirez’s most recent renewal request and reached a conclusion contrary to the March 2018

26   determination.

27             101.         91. For all of the foregoing reasons, the revocation ofDefendants violated the APA

28   when revoking Mr. Ramirez’s DACA status and work authorization was in violation of the APA. in
      93
           Ex. G, at 82, 93–96 (DACA SOP).
           Gibson, Dunn &
      SecondThird Amended Complaint                                                 Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     33
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 39 of 55

 1   February 2017, issuing a NOIT based upon false allegations of gang affiliation in April 2018, and

 2   denying his renewal request in December 2018.

 3                                                       COUNT TWO

 4                  ADMINISTRATIVE PROCEDURE ACT – UNCONSTITUTIONAL ACTION

 5                102.         92. Mr. Ramirez repeats and incorporates by reference each and every allegation

 6   contained in the preceding paragraphs as if fully set forth herein.

 7                103.         93. This Count is brought against the Agencyall Defendants and seeks declaratory

 8   and injunctive relief under the APA.

 9                104.         94. The APA dictates that courts “shall . . . hold unlawful and set aside agency

10   action” that is “contrary to constitutional right, power, privilege, or immunity.” 5 U.S.C. § 706(2)(B).

11   Here, the Agency Defendants violated the APA because their revocation ofthreats, revocations, and

12   failure to renew Mr. Ramirez’s DACA status and work authorization violated his rights under the

13   Due Process Clause. The February 2017 revocation of Mr. Ramirez’s DACA status and work

14   authorization constitutes final agency action and cannot be appealed.70 The denial of Mr. Ramirez’s

15   renewal request in December 2018 also constitutes final agency action.94

16                105.         95. Aliens who are physically present in the United States are guaranteed the

17   protections of the Due Process Clause. See Zadvydas v. Davis, 533 U.S. 678, 693 (2001) (“[T]he Due

18   Process Clause applies to all ‘persons’ within the United States, including aliens, whether their

19   presence here is lawful, unlawful, temporary, or permanent.”).

20                106.         96. The Constitution “imposes constraints on governmental decisions which deprive

21   individuals of ‘liberty’ or ‘property’ interests within the meaning of the Due Process Clause of the

22   Fifth or Fourteenth Amendment.” Mathews v. Eldridge, 424 U.S. 319, 332 (1976). A threshold

23   inquiry in any case involving a violation of procedural due process “is whether the plaintiffs have a

24   protected property or liberty interest and, if so, the extent or scope of that interest.” Nozzi v. Hous.

25   Auth. of L.A., 806 F.3d 1178, 1190–91 (9th Cir. 2015) (citing Bd. of Regents of State Colls. v. Roth,

26   408 U.S. 564, 569–70 (1972)).

27                107.         97. Here, the Agency Defendants deprived Mr. Ramirez of liberty interests protected

28   by the Due Process Clause. As previously discussed, DACA grants beneficiaries the right not to be
       7094
                See supra note 65.88.
              Gibson, Dunn &
      SecondThird Amended Complaint                                                     Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     34
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 40 of 55

 1   arrested or detained based solely on their immigration status during the time period that their deferred

 2   action is in effect. Such “[f]reedom from imprisonment—from government custody, detention, or

 3   other forms of physical restraint—lies at the heart of the liberty that [the Due Process] Clause

 4   protects.” Zadvydas, 533 U.S. at 690. The term “liberty” also encompasses the ability to work, raise

 5   a family, and “form the other enduring attachments of normal life.” Morrissey v. Brewer, 408 U.S.

 6   471, 482 (1972); Roth, 408 U.S. at 572. Where, as here, an individual reasonably relies on a

 7   conferred status to pursue these activities, the government cannot revoke that status without adequate

 8   procedural due process. See Bell v. Burson, 402 U.S. 535, 539 (1971) (holding that once a benefit is

 9   granted “continued possession may become essential in the pursuit of a livelihood”).

10             108.         98. The fact that the Agency Defendants previously revoked Mr. Ramirez’s DACA

11   status and work authorization based on false allegations of gang affiliation also deprived him of

12   protected liberty interests in his reputation. See Paul v. Davis, 424 U.S. 693693, 709 (1976)

13   (explaining that while reputation alone may not be a protected liberty interest, “the invocation of

14   procedural safeguards” is justified when defamatory allegations accompany an altered legal status);

15   Goss v. Lopez, 419 U.S. 565, 574 (1975); Wisconsin v. Constantineau, 400 U.S. 433, 437 (1971)

16   (“Where a person’s good name, reputation, honor, or integrity is at stake because of what the

17   government is doing to him, notice and an opportunity to be heard are essential.”). Defendants’

18   denial of Mr. Ramirez’s renewal application was similarly made on the erroneous grounds that he is a

19   public safety threat, thereby furthering harm to his reputation.

20             109.         99. The Agency Defendants also deprived Mr. Ramirez of property interests

21   protected by the Due Process Clause. The property interests protected by the Due Process Clause

22   “extend beyond tangible property and include anything to which a plaintiff has a ‘legitimate claim of

23   entitlement.’” Nozzi, 806 F.3d at 1191 (citing Roth, 408 U.S. at 576–77). “A legitimate claim of

24   entitlement is created [by] . . . ‘rules or understandings that secure certain benefits and that support

25   claims of entitlement to those benefits.’” Id. Therefore, an individual has a protected property

26   interest where they have a reasonable expectation of entitlement to that interest.

27             110.         100. Here, Mr. Ramirez possessed a protected property interest in his DACA status

28   and the numerous benefits provided to him under the DACA program. As discussed above, these


           Gibson, Dunn &
      SecondThird Amended Complaint                                                Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     35
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 41 of 55

 1   benefits include, among other things, the ability to legally work in the United States,7195 eligibility for

 2   important state and federal benefits,7296 and the ability to travel internationally under certain

 3   circumstances. See Texas, 809 F.3d at 166 (“Deferred action . . . is much more than nonenforcement:

 4   It would affirmatively confer ‘lawful presence’ and associated benefits on a class of unlawfully

 5   present aliens. Though revocable, that change in designation would trigger . . . eligibility for federal

 6   benefits—for example, under title II and XVIII of the Social Security Act—and state benefits—for

 7   example, driver’s licenses and unemployment insurance—that would not otherwise be available to

 8   illegal aliens.”); Ariz. Dream Act Coal., 757 F.3d at 1058–591059 (“DHS considers DACA recipients

 9   not to be unlawfully present in the United States because their deferred action is a period of stay

10   authorized by the Attorney General.”).

11             111.         101. These protected property interests exist because of the government’s decision to

12   grant Mr. Ramirez these benefits, and by virtue of its promise to Mr. Ramirez (and hundreds of

13   thousands of similarly situated young people) to adhere to the strict framework of the DACA

14   program, including the ability to renew one’s status. See Goldberg v. Kelly, 397 U.S. 254, 262

15   (1970); Perry v. Sindermann, 408 U.S. 593, 601 (1972) (“A person’s interest in a benefit is a

16   ‘property’ interest for due process purposes if there are such rules or mutually explicit understandings

17   that support his claim of entitlement to the benefit and that he may invoke at a hearing.”). In

18   establishing and continuously operating DACA under a well-defined framework and highly specific

19   criteria, the government created a reasonable expectation among DACA recipients—including Mr.

20   Ramirez—that they are entitled to the benefits provided under the program.7397

21             112.         102. While DACA is premised on the exercise of prosecutorial discretion, that

22   discretion is limited and constrained by the rules and criteria on which DACA is based and operated,

23   and by the government’s decision to twice grant Mr. Ramirez deferred action and work authorization.

24   These constraints on discretion further support Mr. Ramirez’s claim of a protected property interest.
      7195
           Revocation of (or denial of renewal regarding) DACA is therefore the sort of “complete
25
                        prohibition of the right to engage in a calling” that directly implicates the Due
26                      Process Clause. Conn v. Gabbert, 526 U.S. 286, 292 (1999).
      7296
           Courts routinely find that revocation of public benefits triggers the Due Process Clause. See,
27                e.g., Mathews, 424 U.S. at 332.
      7397
           “[T]he identification of property interests under constitutional law turns on the substance of
28                the interest recognized, not the name given that interest by the state.” Newman v.
                  Sathyavaglswaran, 287 F.3d 786, 797 (9th Cir. 2002) (citations omitted).
           Gibson, Dunn &
      SecondThird Amended Complaint                                                 Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     36
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 42 of 55

 1   See Nozzi, 806 F.3d at 1191 (finding a protected property right in government benefits where

 2   government regulations “greatly restrict the discretion” of those who administer the benefits) (citation

 3   omitted).

 4                113.         103. Defendants’ conduct in depriving Mr. Ramirez of his protected liberty and

 5   property interests is evaluated under the three-part Eldridge test. “[I]n Mathews v. Eldridge, the

 6   Supreme Court set forth a three-part inquiry to determine whether the procedures provided to protect

 7   a liberty or property interest are constitutionally sufficient. First, courts must look at the nature of the

 8   interest that will be affected by the official action, and in particular, to the degree of potential

 9   deprivation that may be created. Second, courts must consider the fairness and reliability of the

10   existing procedures and the probable value, if any, of additional procedural safeguards. Finally,

11   courts must assess the public interest, which includes the administrative burden and other societal

12   costs that would be associated with additional or substitute procedures.” Nozzi, 806 F.3d at 1192–93

13   (internal quotations and citations omitted). This test requires courts to balance the affected interests

14   to see whether the procedures provided are constitutionally sufficient.

15                114.         104. Here, both the revocation of and then the denial of renewal of Mr. Ramirez’s

16   DACA status and work authorization without adequate procedural protections failsfail the Eldridge

17   test. First, Mr. Ramirez’s protected interests are extremely significant—they include, among other

18   things, his physical liberty, his right to be free from arrest or detention based solely on his

19   immigration status, and his ability to earn a living to help support himself and his family. Second, the

20   procedures provided were wholly inadequate. “The essence of due process is the requirement . . . [of]

21   notice . . . [and] a meaningful opportunity to present [one’s] case.” Mathews, 424 U.S. at 348–49.

22   Here, Defendants initially revoked Mr. Ramirez’s DACA status without any advance notice.7498

23   Defendants then continued to rely on unsubstantiated allegations of gang affiliation in threatening to

24   terminate Mr. Ramirez’s DACA status, and subsequently failed to give fair and impartial

25   consideration to his DACA renewal application after deciding that they would take whatever steps

26
       7498
                The risk of “erroneous deprivation” is particularly high where, as here, an agency disregards
27                  its own extensive prior due diligence in favor of a spur-of-the-moment judgment by a few
                    individuals based on extremely limited evidence. Under these circumstances, any
28                  “additional procedural safeguards” would have had obvious “probable value.” Nozzi, 806
                    F.3d at 1193.
              Gibson, Dunn &
      SecondThird Amended Complaint                                                    Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     37
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 43 of 55

 1   necessary to terminate Mr. Ramirez’s DACA, including attempting to skirt this Court’s Preliminary

 2   Injunction Order to deny a routine renewal. This Court has already held that such conduct

 3   “implicates [Mr. Ramirez’s] right to an opportunity to be heard in a meaningful manner.”99 And

 4   third, there is no credible burden “associated with additional or substitute procedures,” or public

 5   benefit from their absence. Nozzi, 806 F.3d at 1193 (internal quotations and citations omitted).75100

 6              115.         Separate from the inadequate procedural protections it has provided Mr. Ramirez

 7   throughout this process, the government’s treatment of Mr. Ramirez also violates his substantive

 8   rights under the Due Process Clause. The government’s actions demonstrate that it has not been

 9   motivated by a legitimate purpose; rather, the government has been motivated by animus and spite

10   toward an individual who challenged the government’s false allegations and stood up for his

11   individual rights. Such illegitimate and retaliatory rationales cannot support the government’s

12   deprivation of Mr. Ramirez’s protected liberty and property interests. Cty. of Sacramento v. Lewis,

13   523 U.S. 833, 845 (1998) (“The touchstone of due process is protection of the individual against

14   arbitrary action of the government.” (quoting Wolff v. McDonnell, 418 U.S. 539, 558 (1974))); Ms. L.

15   v. ICE, 302 F. Supp. 3d 1149, 1166 (S.D. Cal. 2018) (“[S]ubstantive due process protects against

16   government power arbitrarily and oppressively exercised.”).

17              116.         For similar reasons, Defendants’ retaliatory actions have violated Mr. Ramirez’s

18   rights under the First Amendment. Even if the government’s actions were lawful, which they were

19   not, such “[o]therwise lawful government action may nonetheless be unlawful if motivated by

20   retaliation for having engaged in activity protected under the First Amendment.” O’Brien v. Welty,

21   818 F.3d 920, 932 (9th Cir. 2016); see also Wilkie v. Robbins, 551 U.S. 537, 555 (2007) (“[T]he

22   government may not retaliate for exercising First Amendment speech rights.”). To succeed on a

23   First Amendment retaliation claim, a plaintiff must demonstrate that “(1) he was engaged in a

24   constitutionally protected activity, (2) the defendant’s actions would chill a person of ordinary

25   firmness from continuing to engage in the protected activity[,] and (3) the protected activity was a

26   substantial or motivating factor in the defendant’s conduct.” O’Brien, 818 F.3d at 932 (quoting

27     99
            Medina, 313 F. Supp. 3d at 1251 (internal quotations omitted).
       75100
             As previously noted, Defendants also violated the government’s policy of providing notice
28              and 33 days to respond before terminating DACA status. See Dkt. #78-6, Ex. F, at 132,
                Appendix I (DACA SOP).
            Gibson, Dunn &
      SecondThird Amended Complaint                                                   Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     38
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 44 of 55

 1   Pinard v. Clatskanie Sch. Dist. 6J, 467 F.3d 755, 770 (9th Cir. 2006) and holding that complaint

 2   stated a plausible First Amendment retaliation claim).

 3             117.         Defendants’ decision to deny renewal of Mr. Ramirez’s DACA status and work

 4   authorization in December 2018 violated the First Amendment’s prohibition against retaliation for

 5   protected speech. Mr. Ramirez first filed suit to challenge the government’s unconstitutional

 6   conduct on February 13, 2017, and Defendants have consistently taken punitive and retaliatory

 7   action against him ever since. “Litigation seeking to expose . . . wrongful governmental activity is,

 8   by its very nature, a matter of public concern” that is protected by the First Amendment. Alpha

 9   Energy Savers, Inc. v. Hansen, 381 F.3d 917, 927 (9th Cir. 2004); see also id. at 925 (“[P]roceedings

10   before a judicial or administrative body constitute a matter of public concern if they bring to light

11   potential or actual discrimination, corruption, or other wrongful conduct by government agencies or

12   officials.”). In an abundance of caution, Mr. Ramirez submitted a request to renew his DACA less

13   than one week after the Preliminary Injunction Order, which enjoined Defendants from terminating

14   his DACA. Four months later, in the next action Defendants took with respect to Mr. Ramirez’s

15   renewal application, Defendants informed Mr. Ramirez of their intent to deny his request. In light of

16   the history of Defendants’ treatment of Mr. Ramirez—and considering the fact that virtually all

17   DACA renewal requests are granted—the motivation behind Defendants’ denial of Mr. Ramirez’s

18   request is clear: to silence Mr. Ramirez and to retaliate against him for his efforts to pursue relief for

19   Defendants’ past unlawful conduct.

20             118.         105. For all of the foregoing reasons, the threatened and actual revocation of Mr.

21   Ramirez’s DACA status and work authorization, and the denial of his DACA renewal application,

22   violated his rights under the Due Process Clause and the First Amendment, and was therefore in

23   violation of the APA.

24                                                   COUNT THREE

25                    BIVENS CLAIM: FOURTH AMENDMENT – UNLAWFUL SEIZURE

26                                              EQUITABLE ESTOPPEL

27             119.         106. Mr. Ramirez repeats and incorporates by reference each and every allegation

28   contained in the preceding paragraphs as if fully set forth herein.


           Gibson, Dunn &
      SecondThird Amended Complaint                                                  Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     39
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 45 of 55

 1             120.         107. This Count is brought against Defendants Hicks, Peter, Hernandez, Lawrence,

 2   and Does 1-5 (collectively, the “Individual Defendants”) in their individual capacities only pursuant

 3   to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971)all

 4   Defendants and seeks a declaration that Defendants are equitably estopped from terminating Mr.

 5   Ramirez’s DACA status and work authorization.

 6             108.         Aliens are entitled to Fourth Amendment protection from unlawful seizures. See

 7   Orhorhaghe v. INS, 38 F.3d 488, 497–501 (9th Cir. 1994); Benitez-Mendez v. INS, 760 F.2d 907, 909

 8   (9th Cir. 1983). To support a warrantless arrest and detention for a civil immigration violation, the

 9   arresting officer must be aware of sufficient facts to support a reasonable belief that the alien is in the

10   United States illegally. Benitez-Mendez, 760 F.2d at 909. Absent such facts, a warrantless arrest

11   violates the Fourth Amendment. Orhorhaghe, 38 F.3d at 497–501.

12             109.         Here, the Individual Defendants arrested and detained Mr. Ramirez despite their

13   knowledge that he was granted deferred action under DACA and was therefore authorized to live and

14   work in the United States. By arresting and detaining Mr. Ramirez under these circumstances, the

15   Individual Defendants violated his rights under the Fourth Amendment.

16             110.         Each of the Individual Defendants was personally involved in and proximately

17   caused the aforementioned violation of Mr. Ramirez’s constitutional rights.

18             111.         As a result of Defendants’ actions, Mr. Ramirez suffered damages, including, but not

19   limited to, loss of liberty, loss of earnings and earning capacity, loss of valuable benefits, distress,

20   humiliation, embarrassment, discomfort, fear, anxiety, and other injuries.

21                                                    COUNT FOUR

22               BIVENS CLAIM: FIFTH AMENDMENT – PROCEDURAL DUE PROCESS

23             112.         Mr. Ramirez repeats and incorporates by reference each and every allegation

24   contained in the preceding paragraphs as if fully set forth herein.

25             113.         This Count is brought against the Individual Defendants in their individual capacities

26   only pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388

27   (1971).

28


           Gibson, Dunn &
      SecondThird Amended Complaint                                                  Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     40
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 46 of 55

 1             114.         Aliens who are physically present in the United States are guaranteed the protections

 2   of the Due Process Clause. See Zadvydas, 533 U.S. at 693.

 3             115.         The Constitution “imposes constraints on governmental decisions which deprive

 4   individuals of ‘liberty’ or ‘property’ interests within the meaning of the Due Process Clause of the

 5   Fifth or Fourteenth Amendment.” Mathews, 424 U.S. at 332.

 6             116.         Here, the Individual Defendants deprived Mr. Ramirez of liberty and property

 7   interests protected by the Due Process Clause. See supra ¶¶ 97–102. This deprivation was without

 8   adequate procedural protections and fails the Eldridge test. See supra ¶¶ 103–04. Accordingly, the

 9   Individual Defendants violated Mr. Ramirez’s rights under the Due Process Clause.

10             117.         Each of the Individual Defendants was personally involved in and proximately

11   caused the aforementioned violation of Mr. Ramirez’s constitutional rights.

12             118.         As a result of Defendants’ actions, Mr. Ramirez suffered damages, including, but not

13   limited to, loss of liberty, loss of earnings and earning capacity, loss of valuable benefits, distress,

14   humiliation, embarrassment, discomfort, fear, anxiety, and other injuries.

15                                                     COUNT FIVE

16               BIVENS CLAIM: FIFTH AMENDMENT – SUBSTANTIVE DUE PROCESS

17             119.         Mr. Ramirez repeats and incorporates by reference each and every allegation

18   contained in the preceding paragraphs as if fully set forth herein.

19             120.         This Count is brought against the Individual Defendants in their individual

20   capacities only pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics,

21   403 U.S. 388 (1971).

22             121.         “Freedom from imprisonment—from government custody, detention, or other forms

23   of physical restraint—lies at the heart of the liberty that [the Due Process] Clause protects.”

24   Zadvydas, 533 U.S. at 690. Any deprivation of this fundamental liberty interest must be accompanied

25   not only by adequate procedural protections, but also by a “sufficiently strong special justification” to

26   outweigh the significant deprivation of liberty. Id.; see also Phan v. Reno, 56 F. Supp. 2d 1149, 1154

27   (W.D. Wash. 1999) (“Above and beyond the procedural guarantee explicit in the Due Process Clause

28   itself, federal courts have long recognized a limited substantive component that forbids the


           Gibson, Dunn &
      SecondThird Amended Complaint                                                  Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     41
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 47 of 55

 1   government to infringe certain fundamental liberty interests at all, no matter what process is

 2   provided, unless the infringement is narrowly tailored to serve a compelling state interest.’” (internal

 3   citations and quotations omitted) (emphasis in original)). The government may be subject to

 4   equitable estoppel in an immigration case if it has engaged in “affirmative misconduct.”

 5   Salgado-Diaz v. Gonzales, 395 F.3d 1158, 1165 (9th Cir. 2005). Equitable estoppel against the

 6   government also requires a showing that the government has “made a knowing false representation or

 7   concealment of material facts to a party ignorant of the facts, with the intention that the other party

 8   rely on it, where the other party actually and detrimentally relies on it” and that its “wrongful act will

 9   cause a serious injustice, and the public’s interest will not suffer undue damage by imposition of the

10   liability.” Mukherjee v. I.N.S., 793 F.2d 1006, 1008–09 (9th Cir. 1986) (quoting Morgan v. Heckler,

11   779 F.2d 544, 545 (9th Cir. 1985)).

12             122.         Here, Mr. Ramirez’s detention violated his right to substantive due process protected

13   by the Fifth Amendment. There was no reason that Mr. Ramirez should have been detained. He was

14   neither a flight risk, nor a risk to public safety or national security, and twice passed the rigorous

15   vetting conducted by DHS, as well as the additional screening for gang affiliation in 2015. Moreover,

16   Defendants have explicitly conceded that Mr. Ramirez posed no risk to public safety. Accordingly,

17   Defendants cannot show any valid justification—let alone a “sufficiently strong special

18   justification”—for depriving Mr. Ramirez of his fundamental rights.Defendants should be estopped

19   from terminating or declining to renew Mr. Ramirez’s DACA status and work authorization.

20   Defendants repeatedly, intentionally, and falsely asserted that Mr. Ramirez is gang affiliated or

21   otherwise presents a risk to public safety. Mr. Ramirez is, to this day, ignorant of Defendants’

22   motivation in instituting and pursuing an unlawful course of harassing conduct to deny him of the

23   benefits to which he is entitled under DACA—except as retaliation against Mr. Ramirez for

24   exercising his rights. Defendants have now however, improperly and wrongfully adopted a new

25   gambit to attempt to deprive Mr. Ramirez of his DACA, using information that the government had

26   available to it all along, but that it never previously raised in connection with his prior approved

27   DACA renewal nor in the April 2018 NOIT, which was principally based on the false accusation of

28   gang affiliation.


           Gibson, Dunn &
      SecondThird Amended Complaint                                                 Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     42
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 48 of 55

 1               123.         Defendants also violated Mr. Ramirez’s substantive (and procedural) due process

 2   rights through their unconstitutional bait-and-switch. As the Supreme Court has recognized, the Due

 3   Process Clause forbids the government from punishing people for engaging in conduct that the

 4   government itself has encouraged. See, e.g., Cox v. State of La., 379 U.S. 559, 571 (1965) (holding

 5   that the government could not punish protestors for demonstrating in a location where state officials

 6   had said the protest was allowed); Raley v. State of Ohio, 360 U.S. 423, 438 (1959) (holding that

 7   witnesses could not be punished for refusing to answer self-incriminating questions from a legislative

 8   commission when the commission had told the witnesses they could decline to answer such questions

 9   as to do so would amount to “the most indefensible sort of entrapment by the State”).Believing he

10   was protected against further government abuse by the Preliminary Injunction Order (which he

11   expected the government would not violate), Mr. Ramirez reasonably relied on the government’s

12   prior false statements of alleged gang affiliation as the principal basis for attempting to terminate his

13   DACA (which it reiterated at the May 1, 2018 hearing on the Preliminary Injunction Motion):

14               THE COURT: Let me ask you this: Is the plaintiff correct that by filing the notice to

15               terminate, that you intend to once again rely on the allegations that Mr. Ramirez is a

16               gang member, has associated with gang members, and therefore needs to have that

17               DACA status terminated?

18               MR. ROBINS: Essentially, yes, Your Honor.101

19               124.         Here, the government vigorously promoted the DACA program and promised Mr.

20   Ramirez—and hundreds of thousands of other young people—that if they disclosed sensitive personal

21   information and passed a background check they would be able to live and work in the United States

22   without being subject to arrest or detention based on their immigration status. The government

23   further encouraged Mr. Ramirez to voluntarily disclose highly sensitive personal information by

24   promising that such information would not be used for immigration enforcement purposes. By

25   arresting and detaining Mr. Ramirez, and then using the information he disclosed against him, the

26   government has broken both of those promises. For the government to now “say . . . ‘The joke is on

27   you. You shouldn’t have trusted us,’ is hardly worthy of our great government.” Moda Health Plan,

28   Inc. v. United States, 130 Fed. Cl. 436, 466 (Fed. Cl. 2017) (citing Brandt v. Hickel, 427 F.2d 53, 57
       101
              Dkt. # 130-1, p. 25 (Trans. of May 1, 2018 Hrg., p. 20).
             Gibson, Dunn &
      SecondThird Amended Complaint                                                  Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     43
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 49 of 55

 1   (9th Cir. 1970)). Mr. Ramirez understandably believed that this allegation—false as it was—was the

 2   government’s principal basis on which it would attempt to terminate his DACA, and that if it was

 3   aware of existing legitimate bases on which to terminate (or refuse to renew) his benefits, it would

 4   have at the very least included them in the April 2018 NOIT. But based on the government’s

 5   representations in the NOIT and at the May 1, 2018 hearing, he did not and could not have expected

 6   the government to dredge up past minor violations—of which the government was aware at the time

 7   it issued the April 2018 NOIT—as a pretext to deny his DACA renewal and attempt to skirt

 8   requirements of the Preliminary Injunction Order, particularly where other DACA recipients’

 9   renewals are routinely granted in the face of such minor violations.

10             125.         By arresting and detaining Mr. Ramirez under these circumstances, the Individual

11   Defendants violated his rights under the Fifth Amendment.Mr. Ramirez planned his future based on

12   the government’s representations in this regard, including planning to work using his employment

13   authorization to provide for his son. In that belief, he reasonably relied on the government’s prior

14   representations in connection with the NOIT and its statements to this Court in submitting his DACA

15   renewal application in good faith and paying the renewal fee; therefore, he expected that his renewal

16   application would be fairly processed and approved as it had been before (as processed renewals are

17   routinely approved, 99% of the time).

18             126.         Each of the Individual Defendants was personally involved in and proximately

19   caused the aforementioned violation of Mr. Ramirez’s constitutional rights.

20             126.         127. As a result of Defendants’ actions, Mr. Ramirez suffered damages, including,

21   but not limited to, loss of liberty, loss of earnings and earning capacity, loss of valuable benefits,

22   distress, humiliation, embarrassment, discomfort, fear, anxiety, and other injuriesThe injustice to Mr.

23   Ramirez arising out of Defendants’ misconduct outweighs any possible harm to the public interest by

24   the restoration of his benefits. Mr. Ramirez has lived in the United States since he was ten years old,

25   has gone to school and worked here, and is the father of a United States citizen for whom he wishes

26   to provide, but the government’s retaliatory campaign and false representations have severely

27   impaired his ability to do so.

28


           Gibson, Dunn &
      SecondThird Amended Complaint                                                Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     44
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 50 of 55

 1                                                  COUNT SIXFOUR

 2                      BIVENS CLAIM: FIFTH AMENDMENT – EQUAL PROTECTION

 3             128.         Mr. Ramirez repeats and incorporates by reference each and every allegation

 4   contained in the preceding paragraphs as if fully set forth herein.

 5             129.         This Count is brought against the Individual Defendants in their individual

 6   capacities only pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics,

 7   403 U.S. 388 (1971).

 8             130.         The Fifth Amendment protects individuals against actions of the federal government

 9   that deny them equal protection of the laws. United States v. Windsor, 133 S. Ct. 2675, 2695 (2013)

10   (“The liberty protected by the Fifth Amendment’s Due Process Clause contains within it the

11   prohibition against denying to any person the equal protection of the laws.”); Bolling v. Sharpe, 347

12   U.S. 497, 500 (1954) (applying Equal Protection Clause to the federal government).

13             131.         The Fifth Amendment forbids federal officials from acting with a discriminatory

14   intent or purpose. To succeed on a claim alleging a violation of the Equal Protection Clause, a

15   plaintiff “must prove that [Defendants] ‘acted in a discriminatory manner and that the discrimination

16   was intentional.’” Wingate v. City of Seattle, 198 F. Supp. 3d 1221, 1228 (W.D. Wash. 2016)

17   (quoting Bingham v. City of Manhattan Beach, 341 F.3d 939, 948 (9th Cir. 2003)). “Determining

18   whether invidious discriminatory purpose was a motivating factor demands a sensitive inquiry into

19   such circumstantial and direct evidence of intent as may be available.” Vill. of Arlington Heights v.

20   Metro. Hous. Dev. Corp., 429 U.S. 252, 266 (1977).

21             132.         Here, the Individual Defendants arrested Mr. Ramirez in substantial part because of

22   unconstitutional racial and national origin discrimination and invidious stereotypes about men of

23   Mexican heritage who have tattoos. The Individual Defendants’ discriminatory intent is evidenced

24   by, among other things, their decision to question Mr. Ramirez about his place of birth, their

25   decision to depart from established procedures and arrest and detain Mr. Ramirez without a warrant

26

27

28


           Gibson, Dunn &
      SecondThird Amended Complaint                                                  Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     45
           Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 51 of 55

 1   and in spite of his DACA status, and their statement to Mr. Ramirez that his DACA status did not

 2   matter because he was not from the United States.76

 3              133.         The decision at the ICE holding facility to continue to detain Mr. Ramirez was also

 4   motivated by unconstitutional racial and national origin discrimination. Despite knowing that Mr.

 5   Ramirez had passed numerous DHS background checks and had no criminal history, Defendants

 6   alleged that Mr. Ramirez was a gang member based on his Mexican heritage and his tattoo.

 7   Furthermore, one of the ICE agents told Mr. Ramirez that it did not matter that he had DACA status

 8   because he was not from the United States, thereby demonstrating that Defendants were intentionally

 9   discriminating against Mr. Ramirez because of his national origin. The Individual Defendants’

10   conduct amounts to unconstitutional racial and national origin discrimination in violation of the

11   Equal Protection Clause.

12              134.         Each of the Individual Defendants was personally involved in and proximately

13   caused the aforementioned violation of Mr. Ramirez’s constitutional rights.

14              135.         As a result of Defendants’ actions, Mr. Ramirez suffered damages, including, but

15   not limited to, loss of liberty, loss of earnings and earning capacity, loss of valuable benefits,

16   distress, humiliation, embarrassment, discomfort, fear, anxiety, and other injuries.

17                                                     COUNT SEVEN

18                                          BIVENS CLAIM: DEFAMATION

19              136.         Mr. Ramirez repeats and incorporates by reference each and every allegation

20   contained in the preceding paragraphs as if fully set forth herein.

21              137.         This Count is brought against Defendants Does 1-5 (the “Doe Defendants”) in their

22   individual capacities only pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of

23   Narcotics, 403 U.S. 388 (1971).

24              138.         To prevail on a claim for defamation under Washington law, a plaintiff must

25   establish: (1) falsity, (2) an unprivileged communication, (3) fault, and (4) damages. Paterson v.

26

27    76
            Discriminatory remarks made during an arrest or processing are evidence of an equal protection v
                           iolation. See, e.g., Usher v. City of L.A., 828 F.2d 556, 562 (9th Cir. 1987);
28                         Holland v. King Cty. Adult Det., No. 12–cv–0791–JLR, 2013 WL 3354414, at
                           *14 n.14 (W.D. Wash. July 3, 2013).
            Gibson, Dunn &
      SecondThird Amended Complaint                                                   Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     46
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 52 of 55

 1   Little, Brown & Co., 502 F. Supp. 2d 1124, 1132 (W.D. Wash. 2007) (citing Mark v. Seattle Times,

 2   96 Wash. 2d 473, 486 (1981)).

 3             139.         A claim for defamation is actionable under Bivens where a plaintiff can show that an

 4   injury to his reputation was inflicted in connection with the deprivation of a federally protected right.

 5   See Hart v. Parks, 450 F.3d 1059, 1070 (9th Cir. 2006) (addressing claims brought under 42 U.S.C. §

 6   1983). In other words, “a plaintiff must allege loss of a recognizable property or liberty interest in

 7   conjunction with the allegation of injury to reputation.” Cooper v. Dupnik, 924 F.2d 1520, 1532 (9th

 8   Cir. 1991), aff’d en banc on other grounds, 963 F.2d 1220 (9th Cir. 1992) (same).

 9             140.         Here, the Doe Defendants engaged in a sustained campaign to publicly malign Mr.

10   Ramirez as a “gang member,” despite knowing that there was no reliable evidence to support such a

11   characterization. In so doing, the Doe Defendants caused irreparable harm to Mr. Ramirez’s

12   reputation in connection with the deprivation of his liberty and other constitutionally protected rights.

13             141.         Defendants made a number of false statements about Mr. Ramirez, including

14   describing him as a “gang member” and as having “admitted [to] gang affiliation.” On information

15   and belief, the Doe Defendants reached out to members of the media to spread false and defamatory

16   information regarding Mr. Ramirez’s purported gang membership. And on February 15, 2017, the

17   Doe Defendants told members of the media that they had corroborating evidence to support their

18   allegations of gang membership, “including photos and social media content that illustrate [Mr.

19   Ramirez’s] gang affiliation.” These statements were false and defamatory. Mr. Ramirez is not now,

20   and never has been, a member of any gang, he has never admitted to gang affiliation, and Defendants

21   do not have any evidence of his purported gang membership.

22             142.         None of the Doe Defendants’ false and defamatory statements were privileged.

23             143.         At the time they made these defamatory statements, the Doe Defendants knew that

24   they were false or failed to take the proper steps to ascertain their accuracy. By virtue of the fact that

25   Mr. Ramirez had twice been granted DACA status, the Doe Defendants knew or should have known

26   that he had already passed multiple background checks for gang membership or affiliation. And after

27   they ran his name and fingerprints through their databases at the ICE holding facility, Defendants

28


           Gibson, Dunn &
      SecondThird Amended Complaint                                                 Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     47
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 53 of 55

 1   knew that he had no criminal history. The Doe Defendants acted knowingly and/or recklessly in

 2   making these false and defamatory statements about Mr. Ramirez.

 3             144.         The Doe Defendants’ defamatory statements injured Mr. Ramirez’s character and

 4   reputation and put him in danger. Before the Doe Defendants defamed Mr. Ramirez, he was a

 5   respected community member; now many people incorrectly believe he is an admitted gang member

 6   and have formed a negative opinion of him. Moreover, while Mr. Ramirez was detained at the

 7   Northwest Detention Center, Defendants’ false statements regarding his purported gang membership

 8   caused him to be placed in a dangerous housing unit with gang members and convicted criminals.

 9   Mr. Ramirez feared for his safety because other detainees were aware of Defendants’ unfounded

10   allegations, and he was concerned that he would be assaulted based on the misperception that he was

11   in a gang. Mr. Ramirez continues to suffer from the emotional and psychological consequences of his

12   detention, as well as from the stigma of being wrongfully associated with a gang.

13             145.         In conjunction with these false and defamatory statements, Mr. Ramirez was

14   deprived of his liberty and other important constitutionally protected rights, including his

15   constitutionally protected rights under DACA.

16             146.         Each of the Doe Defendants was personally involved in and proximately caused the

17   aforementioned violation of Mr. Ramirez’s constitutional rights.

18             147.         As a result of Defendants’ actions, Mr. Ramirez suffered damages, including, but not

19   limited to, loss of liberty, loss of earnings and earning capacity, loss of valuable benefits, distress,

20   humiliation, embarrassment, discomfort, fear, anxiety, and other injuries.

21                                                   COUNT EIGHT

22                                             DECLARATORY RELIEF

23             127.         148. Mr. Ramirez repeats and incorporates by reference each and every allegation

24   contained in the preceding paragraphs as if fully set forth herein.

25             128.         149. As explained above, Defendants’ revocation of Mr. Ramirez’s DACA status

26   and work authorization in February 2017, and their decision to deny renewal of his DACA in

27   December 2018, violated his rights under the First and Fifth AmendmentAmendments. Mr. Ramirez

28   therefore seeks a declaration that: (i) he has constitutionally protected interests in his DACA status


           Gibson, Dunn &
      SecondThird Amended Complaint                                                 Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     48
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 54 of 55

 1   and the benefits conferred thereunder; and (ii) Defendants’ revocation of these interests was

 2   unlawful and invalid. See Akhtar v. Burzynski, 384 F.3d 1193, 1202 (9th Cir. 2004); Walters v.

 3   Reno, 145 F.3d 1032, 1036, 1042–44 (9th Cir. 1998).

 4             129.         150. For the same reasons, Mr. Ramirez is entitled to an order directing Defendants

 5   to reinstate his DACA status. 5 U.S.C. § 706.

 6                                           DEMAND FOR JURY TRIAL

 7             130.         151. Mr. Ramirez demands a jury trial on his claims.

 8                                               PRAYER FOR RELIEF

 9   WHEREFORE, Mr. Ramirez prays that this Court grant the following relief:

10   (1) Award damages according to proof;

11   (2) Find the agency actions to deny Mr. Ramirez’s DACA to be arbitrary and capricious and

12         unlawful;

13   (3) (2) Issue a declaratory judgment pursuant to 28 U.S.C. § 2201(a) that: (i) Mr. Ramirez has

14         constitutionally protected interests in his DACA status and the benefits conferred thereunder; and

15         (ii) Defendants’ revocation of and failure to renew Mr. Ramirez’s DACA status and benefits was

16         unlawful and in violation of his constitutional rights;

17   (4) (3) Order Defendants to reinstate Mr. Ramirez’s DACA status and work authorization;

18   (5) Enjoin Defendants from terminating or declining to renew Mr. Ramirez’s DACA status and

19         work authorization;

20   (6) (4) Award Mr. Ramirez reasonable costs and attorneys’ fees; and

21   (7) (5) Grant any other and further relief that this Court may deem fit and proper.

22   DATED: April 24, 2017March __,

23   2019

24   Seattle, Washington

25

26                                    Respectfully submitted,

27                                    /s/ Theodore J. Boutrous, Jr.

28


           Gibson, Dunn &
      SecondThird Amended Complaint                                                  Counsel Listed on Pages I and II
          Crutcher LLP
      Case No. 2:17-cv-00218-RSM-JPD
     49
          Case 2:17-cv-00218-RSM Document 140-2 Filed 03/28/19 Page 55 of 55

 1                             GIBSON, DUNN & CRUTCHER LLP
                               THEODORE J. BOUTROUS, JR. (CA SBN 132099), pro hac vice
 2                             ETHAN D. DETTMER (CA SBN 196046), pro hac vice
                               KATHERINE M. MARQUART (CA SBN 248043), pro hac vice
 3                             JESSE SNATHANIEL L. GABRIELBACH (CA SBN 263137246518), pro hac vice

 4                             /s/ Marc D. Rosenbaum
                               PUBLIC COUNSEL
 5                             MARK D. ROSENBAUM (CA SBN 59940), pro hac vice
                               JUDY LONDON (CA SBN 149431), pro hac vice
 6                             KATHRYN A. EIDMANN (CA SBN 268053), pro hac vice
                               ANNE M. HUDSON-PRICE (CA SBN 295930), pro hac vice
 7                             ELIZABETH HADAWAY (CA SBN 308800), pro hac vice

 8                             /s/ Erwin Chemerinsky
                               ERWIN CHEMERINSKY (DC SBN 289330; IL SBN 3122596), pro hac vice
 9                             LEAH M. LITMAN (DC SBN 1016310), pro hac vice
                               University of California, Irvine School of Law
10                             *Affiliation for identification purposes only

11                             /s/ Laurence H. Tribe
                               LAURENCE H. TRIBE (MA SBN 126736; CA SBN 039441), pro hac vice
12                             Harvard Law School
                               *Affiliation for identification purposes only
13
                               /s/ Luis Cortes Romero
14                             BARRERA LEGAL GROUPIMMIGRANT ADVOCACY & LITIGATION CENTER,
                               LUIS CORTES ROMERO (CA SBN 310852), pro hac vice
15                             JOHN C. BARRERA (SBN 47658), pro hac vice
                               JOSE GARCIA (SBN 46518), pro hac vice
16                             Attorneys for Plaintiff
17

18

19

20

21

22

23

24

25

26

27

28


           Gibson, Dunn &
     SecondThird Amended Complaint                                     Counsel Listed on Pages I and II
         Crutcher LLP
     Case No. 2:17-cv-00218-RSM-JPD
     50
                      Case 2:17-cv-00218-RSM Document 140-3 Filed 03/28/19 Page 1 of 3


               1

               2

               3

               4

               5

               6

               7
                                           UNITED STATES DISTRICT COURT
               8                          WESTERN DISTRICT OF WASHINGTON
                                                    AT SEATTLE
               9

           10

           11                                                  CASE NO. 2:17-CV-00218-RSM-JPD
           12      DANIEL RAMIREZ MEDINA,                      [PROPOSED] ORDER REGARDING
                                                               PLAINTIFF’S EX PARTE MOTION FOR
           13                        Plaintiff/Petitioner,     LEAVE TO FILE A THIRD AMENDED
                                                               COMPLAINT
           14                 v.
                   U.S. DEPARTMENT OF HOMELAND
           15      SECURITY; U.S. IMMIGRATION AND
                   CUSTOMS ENFORCEMENT; and U.S.
           16      CITIZENSHIP AND IMMIGRATION
                   SERVICES.
           17
                                     Defendants/Respondents.
           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
                   [PROPOSED] ORDER REGARDING PLAINTIFF’S EX
                   PARTE MOTION FOR LEAVE TO FILE A THIRD
Gibson, Dunn &     AMENDED COMPLAINT
Crutcher LLP       Case No. 2:17-cv-00218-RSM-JPD
                       Case 2:17-cv-00218-RSM Document 140-3 Filed 03/28/19 Page 2 of 3


               1          This matter comes before the Court on Plaintiff Daniel Ramirez Medina’s Ex Parte Motion
               2   for Leave to File a Third Amended Complaint (the “Motion”). Upon consideration of the Motion, IT
               3   IS ORDERED THAT:
               4      1. Leave is GRANTED for Mr. Ramirez to file his proposed Third Amended Complaint on the
               5   docket in this case (with service made via ECF notification).
               6
                   Dated this ___ day of March, 2019.
               7

               8                                                _____________________________________________
                                                                THE HONORABLE RICARDO S. MARTINEZ
               9                                                CHIEF UNITED STATES DISTRICT JUDGE

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
                    [PROPOSED] ORDER REGARDING PLAINTIFF’S EX
                    PARTE MOTION FOR LEAVE TO FILE A THIRD
Gibson, Dunn &      AMENDED COMPLAINT
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                      1
                       Case 2:17-cv-00218-RSM Document 140-3 Filed 03/28/19 Page 3 of 3


               1   Presented by:

               2
                    /s/ Theodore J. Boutrous, Jr.
               3    GIBSON, DUNN & CRUTCHER LLP
                    THEODORE J. BOUTROUS, JR. (CA SBN 132099), pro hac vice
               4    ETHAN D. DETTMER (CA SBN 196046), pro hac vice
                    KATHERINE M. MARQUART (CA SBN 248043), pro hac vice
               5    NATHANIEL L. BACH (CA SBN 246517), pro hac vice
               6    /s/ Mark D. Rosenbaum
                    PUBLIC COUNSEL
               7    MARK D. ROSENBAUM (CA SBN 59940), pro hac vice
                    JUDY LONDON (CA SBN 149431), pro hac vice
               8    KATHRYN A. EIDMANN (CA SBN 268053), pro hac vice
               9    /s/ Luis Cortes Romero
                    IMMIGRANT ADVOCACY & LITIGATION CENTER, PLCC
           10       LUIS CORTES ROMERO (CA SBN 310852), pro hac vice
           11

           12      Attorneys for Plaintiff

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
                    [PROPOSED] ORDER REGARDING PLAINTIFF’S EX
                    PARTE MOTION FOR LEAVE TO FILE A THIRD
Gibson, Dunn &      AMENDED COMPLAINT
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                2
